 

Exhibit 10.1



 

EXHIBIT 4 - MANUAL OF PETROLEUM MEASUREMENT

 

[Following is an English language summary of the Spanish language “Anexo 4”:

 

Exhibit 4 is a “Manual of Petroleum Measurement” which defines the terms and
technical specifications of the manner in which the quality and quantity of
petroleum that is the subject of the Agreement. It includes specifications for
the calibration of storage tanks, tanker truck measurements, static and dynamic
measurement of petroleum in pipeline systems, measurement of sediment and water
in petroleum, transfer of custody of petroleum and measurement of losses of
petroleum and correction for quality and quantity of petroleum in the different
stages of storage and transportation of petroleum, all in the application of the
best practices of the petroleum industry. The purpose of the Manual of Petroleum
Measurement is to ensure proper measurement and quality of petroleum and to
ensure proper accounting for petroleum volumes.

 

The Manual of Petroleum Measurement consists of the following Chapters:

 

Chapter 1: Vocabulary

Chapter 2: Tank calibration

Chapter 3: Static measurement

Chapter 3 Section 1: Tanker Trucks measurement

Chapter 4:  Test Systems

Chapter 5: Dynamic measurement

Chapter 6: Dynamic measurement systems in oil pipelines and hydrocarbons
pipelines

Chapter 7: Temperature determination

Chapter 8: Sampling and its conditions

Chapter 9: Measurement and applications of density

Chapter 10: Sediment and Water

Chapter 11: Volumetric correction factors

Chapter 12:  Calculation of Petroleum Quantities

Chapter 13: Statistical Aspects of Measuring

Chapter 14: Natural Gas Fluids Measurement

Chapter 15: International System of Units

Chapter 16: Measurement of Hydrocarbons by mass 

Chapter 17: Marine and fluvial measurement

Chapter 18: Transfer of custody

Chapter 19: Evaporation loss measurement

Chapter 20: Measurement in Production fields

Chapter 21: Electronic measuring systems

Chapter 22: Training in Hydrocarbons measurement

Chapter 23: Inspection to the metering systems and IGSM calculation

Chapter 24: Attention of claims for water and BSW differences

Chapter 25: Guide for estimate the uncertainty of measurement systems]

 

 



 

 

 

ANEXO No. 4



 

[tlogo.jpg] REGLAMENTO PARA LA GESTIÓN DE LA MEDICIÓN DE
HIDROCARBUROS Y BIOCOMBUSTIBLES GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-R-001 Fecha aprobación:
01/10/2010 Versión: 04

 

1.OBJETIVO

 

Establecer los lineamientos que orienten la gestión de medición de la cantidad y
calidad de los Hidrocarburos y Biocombustibles que se fiscalizan, almacenan y/o
transfieren a lo largo de la cadena de suministro de Ecopetrol S.A., mediante la
aplicación de las mejores prácticas de la industria, con el fin de minimizar los
desbalances y pérdidas, asegurando la equidad con nuestros proveedores, clientes
y partes conectadas.

 

2.GLOSARIO

 

Para una mejor comprensión del contenido del presente documento, se establecen
las definiciones contenidas en el Manual de Medición de Hidrocarburos y
Biocombustibles, Capitulo 1.

 

3.CONDICIONES GENERALES

 

Aplica a todas las áreas de Ecopetrol S.A. que desarrollan actividades
relacionadas con el objeto, mediante sistemas de medición dinámica y/o estática
de cantidad y calidad, bien sea entre los diferentes negocios de Ecopetrol S.A.,
o entre Ecopetrol S.A. y sus proveedores, clientes o partes conectadas.

 

·La medición dinámica y la medición estática de acuerdo con la disponibilidad de
infraestructura y las condiciones operativas son válidas como medidas oficiales
en los procesos de transferencia de custodia de la cadena de suministro de
Ecopetrol S.A. En el evento en que una transacción de transferencia de custodia
cuente con medición dinámica y estática, prevalecerá como medida oficial la
medición dinámica, siempre y cuando este sistema se encuentre asegurado
metrológicamente.

 

·El Departamento de Medición y Contabilización de Hidrocarburos y
Biocombustibles – PMC - de la Vicepresidencia de Suministro y Mercadeo, es el
área responsable de los documentos claves (Reglamentos, Manuales, Estándares,
Procedimientos y formatos) del Sistema de Gestión de la Calidad en materia de
medición de la cantidad y la calidad de los Hidrocarburos y Biocombustibles y su
contabilización como productos de la cadena de suministro de Ecopetrol S.A.

 

·Cada una de las Vicepresidencias Operativas: Suministro y Mercadeo (VSM),
Producción (VPR), Transporte (VIT), Refinación y Petroquímica (VRP) y el
Instituto Colombiano del Petróleo (ICP), tendrán un líder de medición. El líder
de medición designado deberá ser una persona, con conocimiento y experiencia en
el proceso y en las prácticas de medición de los productos de la cadena de
suministro de Ecopetrol S.A.

 

·El Comité Táctico de Medición y Contabilización, sesionará periódicamente en
forma trimestral, bajo la dirección de la Gerencia de Planeación y Suministro,
la coordinación y liderazgo del Departamento de Medición y Contabilización de
Hidrocarburos y Biocombustibles, con la participación de los Gerentes
Operativos, Líderes de Medición y los integradores volumétricos de las
vicepresidencias operativas.

 

·El Índice de Gestión de los Sistemas de Medición (IGSM) y el Indice de
Incertidumbre de los Sistemas de Medición (IISM) deberá ser calculado y
reportado por cada una de las vicepresidencias operativas una vez al año. La
estimación de incertidumbre se realizará utilizando las herramientas oficiales
desarrolladas por Ecopetrol S.A.

 

·Los proyectos de inversión para el mejoramiento de la medición de Hidrocarburos
y Biocombustibles serán evaluados para su justificación económica en términos de
reducción del riesgo, como Proyectos “de continuidad Operativa”, de acuerdo con
el Modelo de Maduración y Gestión de Proyectos ECP-DPY-P-MMGP-001.

 

1/8

 

 



[tlogo.jpg] REGLAMENTO PARA LA GESTIÓN DE LA MEDICIÓN DE
HIDROCARBUROS Y BIOCOMBUSTIBLES GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-R-001 Fecha aprobación:
01/10/2010 Versión: 04

 

4.DESARROLLO

 

En Ecopetrol S.A. la medición de cantidad y calidad de Hidrocarburos y
Biocombustibles es un proceso crítico que demanda atención con el fin de
minimizar las pérdidas, lograr la satisfacción de nuestros proveedores, clientes
y generar valor en un marco de mejoramiento continuo.

 

Todas nuestras acciones están enmarcadas en la estandarización, economía de
escalas, divulgación e implementación de las mejores prácticas.

 

4.1 RESPONSABILIDADES

 

4.1.1Responsabilidades de la Presidencia

 

·Aprobar el reglamento para la Gestión de la Medición de Hidrocarburos y
Biocombustibles.

 

·Hacer seguimiento anual al cumplimiento de las metas e indicadores en materia
de medición de la cantidad y la calidad de los productos de la cadena de
suministro.

 

4.1.2Responsabilidades de los Vicepresidentes Ejecutivos

 

Realizar el seguimiento trimestral, al cumplimiento de metas de las
Vicepresidencias Operativas en relación con:

 

·Indicadores de los sistemas de medición de transferencia de custodia Índice de
gestión de los sistemas de medición de Hidrocarburos y Biocombustibles IGSM e
Índice de incertidumbre de los sistemas de medición IISM.

 

·Pérdidas Identificadas PI´s.

 

·Indicadores de Pérdidas No Identificadas PNI´s.

 

4.1.3Responsabilidades de la Vicepresidencia de Servicios y Tecnología (VST)

 

·Designar en la Dirección de Gestión de Proyectos (DPY) y en la Dirección de
Abastecimiento y Servicios (DAB) líderes temáticos de medición de Hidrocarburos
y Biocombustibles, con el perfil y la dedicación requeridos para la gestión de
proyectos y procesos de compra relacionados con sistemas de medición.

 

4.1.4Responsabilidades de las Vicepresidencias Operativas (VEX, VPR, VRP, VIT y
VSM)

 

·Aprobar anualmente las metas para los indicadores de PNI´s (Pérdidas no
identificadas) y PI´s (Pérdidas Identificadas) de las Gerencias Operativas y
hacer seguimiento mensual dentro del TBG de la Vicepresidencia.

 

·Designar líderes de medición de Hidrocarburos y Biocombustibles con el perfil y
la dedicación acorde a las necesidades de cada negocio.

 

·Asignar los recursos necesarios para alcanzar las metas establecidas de los
índices de gestión de la medición de cantidad y calidad de Hidrocarburos y
Biocombustibles (IGSM) e Índice de incertidumbre de los sistemas de medición
(IISM).

 

·Hacer seguimiento al cierre de hallazgos de inspecciones de los índices de
gestión de la medición de cantidad y calidad de Hidrocarburos y Biocombustibles
(IGSM).

 

2/8

 

 



[tlogo.jpg] REGLAMENTO PARA LA GESTIÓN DE LA MEDICIÓN DE
HIDROCARBUROS Y BIOCOMBUSTIBLES GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-R-001 Fecha aprobación:
01/10/2010 Versión: 04

 

·Asegurar que se apliquen los lineamientos de medición de cantidad y calidad de
los Hidrocarburos y Biocombustibles establecidos en el presente reglamento, en
el Manual de Medición de Hidrocarburos y Biocombustibles, en los Estándares
Corporativos de Ingeniería de la Medición y en los Procedimientos Corporativos
de Medición y Aseguramiento Metrológico vigentes, generados por el Departamento
de Medición y Contabilización de Hidrocarburos y Biocombustibles.

 

·Hacer seguimiento mensual a los planes de mejoramiento y a los proyectos de
inversión en medición de cantidad y calidad de Hidrocarburos y Biocombustibles.

 

·Asignar los recursos necesarios para ejecutar los programas de aseguramiento
del conocimiento en medición.

 

4.1.5Responsabilidades de las Gerencias Operativas de VEX, VPR, VRP, VIT y VSM

 

·Proponer las metas anuales de los indicadores de PNI´s (Pérdidas no
identificadas) y PI´s (Pérdidas Identificadas) y hacer seguimiento para el
cumplimiento de estas.

 

·Reportar Mensualmente a las Vicepresidencias Operativas los indicadores de
PNI´s (Pérdidas no identificadas) y PI´s (Pérdidas Identificadas) del área bajo
su responsabilidad para cada tipo de operación.

 

·Propender porque todas las operaciones de producción, transferencia de custodia
y determinación de inventarios de productos de la cadena de suministro a su
cargo, se midan en su cantidad y en su calidad de acuerdo con las prácticas
corporativas que se reflejan en este reglamento, los manuales, estándares y
procedimientos de medición y contabilización oficiales, del Sistema de Gestión
de la Calidad de la Empresa.

 

·Gestionar la firma y puesta en servicio de los Acuerdos de medición para
transferencia de custodia de productos de la cadena de suministro de Ecopetrol,
entre los negocios y/o terceros.

 

·Reportar al Departamento de Medición y Contabilización de Hidrocarburos y
Biocombustibles los indicadores IGSM y el IISM de todos los sistemas de medición
que se encuentren a su cargo, así: para los puntos de medición para
transferencia de custodia, éste podrá actualizarse continuamente, y su reporte
en la herramienta del Sistema de Información Volumétrico SIV se incluirá dentro
de la gestión de maestros de la misma. Los puntos de medición no designados
oficialmente como de transferencia de custodia y de acuerdo a su importancia e
impacto serán calculados y reportados mínimo una vez al año

 

·Atender diligentemente y con personal idóneo las inspecciones y auditorias a
los sistemas de medición.

 

·Aprobar, presupuestar y reportar mensualmente el avance de los planes de
mejoramiento a los sistemas de medición; para el cierre de los hallazgos y no
conformidades resultantes de las inspecciones y auditorias a los sistemas de
medición.

 

4.1.6Responsabilidades de los Líderes y Profesionales de Medición y
Contabilización de Hidrocarburos de las Vicepresidencias Operativas.

 

·Estimar y reportar anualmente a las Gerencia Operativas el IISM (Índice de
Incertidumbre de los sistemas de medición) de los sistemas de transferencia de
custodia y establecer con base en él, la incertidumbre sistémica de la
vicepresidencia por tipo de operación.

 

·Proponer con base en la incertidumbre sistémica por tipo de operación y los
planes de mejoramiento, las metas de las PNI´s (Pérdidas no identificadas) para
las Gerencias Operativas, de acuerdo con los lineamientos del Comité Táctico de
Medición y Contabilización CTM&C.

 

3/8

 

 



[tlogo.jpg] REGLAMENTO PARA LA GESTIÓN DE LA MEDICIÓN DE
HIDROCARBUROS Y BIOCOMBUSTIBLES GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-R-001 Fecha aprobación:
01/10/2010 Versión: 04

 

·Asegurar el conocimiento y la aplicación de la estructura documental que
gobierna el proceso de medición de Hidrocarburos y Biocombustibles de la cadena
de suministro y proponer mejoras y actualizaciones cuando se requieran.

 

·Asesorar a la operación para asegurar la aplicación de las prácticas
recomendadas en la estructura documental que gobierna el proceso de la medición
de Hidrocarburos y Biocombustibles de la cadena de suministro.

 

·Asegurar que se desarrollen e implementen los acuerdos de medición requeridos
en cada negocio para regular la transferencia de custodia de Hidrocarburos y
Biocombustibles con los diferentes negocios de Ecopetrol S.A. y/o terceros.

 

·Realizar la coordinación y seguimiento a la ejecución de los planes de mejora
de los sistemas de medición de Hidrocarburos y Biocombustibles de las
vicepresidencias operativas, gestionar el reporte de atención de hallazgos y
asesorar a las áreas operativas y de mantenimiento para asegurar la solución de
los mismos.

 

·Formular proyectos y/o planes de mejoramiento y justificarlos en los diferentes
Comités o instancias de aprobación del gasto o de las fases de maduración de los
proyectos de inversión de las vicepresidencias operativas para aquellos sistemas
cuyos niveles de incertidumbre superen las metas establecidas.

 

·Verificar que en los proyectos de desarrollo o mejora de la infraestructura de
la empresa, donde se vea involucrada la actividad de medición y contabilización
de Hidrocarburos y Biocombustibles, se cumplan los lineamientos del presente
reglamento, el manual, procedimientos, formatos y los estándares de ingeniería
de medición de líquidos y gas.

 

·Participar en el Comité Táctico de Medición y Contabilización de Hidrocarburos
y Biocombustibles y gestionar los compromisos adquiridos en el mismo.

 

·Responder por el aseguramiento metrológico de los equipos y sistemas de
medición a su cargo.

 

4.1.7Responsabilidades del Departamento de Medición y Contabilización de
Hidrocarburos y Biocombustibles.

 

·Liderar desde el nivel corporativo la aplicación del reglamento, manuales,
procedimientos, formatos y estándares corporativos de medición de Hidrocarburos
y Biocombustibles de Ecopetrol S.A., y proponer mejoras y/o actualizaciones de
acuerdo las mejores prácticas de industria.

 

·Convocar y liderar las reuniones del Comité Táctico de Medición y
Contabilización de Ecopetrol S.A.

 

·Revisar sistemáticamente el desempeño en la gestión de la medición y
contabilización de Hidrocarburos y Biocombustibles de las Vicepresidencias
Operativas a través del Comité Táctico de Medición y Contabilización.

 

·Identificar las oportunidades de mejoramiento y asesorar a los negocios en el
desarrollo de proyectos y planes de gestión en las actividades de operación y/o
mantenimiento de los sistemas de medición de Hidrocarburos y Biocombustibles de
la cadena de suministros.

 

4/8

 

 



[tlogo.jpg] REGLAMENTO PARA LA GESTIÓN DE LA MEDICIÓN DE
HIDROCARBUROS Y BIOCOMBUSTIBLES GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-R-001 Fecha aprobación:
01/10/2010 Versión: 04

 

·Realizar conjuntamente con las áreas operativas responsables las actividades de
Análisis Sistémico Integral de Control de Pérdidas (ASICP), de forma que se
reduzcan las pérdidas en sistemas transversales a los negocios para evidenciar,
problemas de medición, registro y/o aseguramiento de la información de cantidad
y calidad de los productos de la cadena de suministro, desde la fuente hasta los
sistemas ERP de la empresa, involucrando planes de mejora y recomendaciones para
los negocios.

 

·Asesorar el desarrollo de los Acuerdos de medición requeridos por las áreas
operativas para regular la transferencia de custodia de Hidrocarburos y
Biocombustibles entre los diferentes negocios de Ecopetrol S.A. y/o terceras
partes conectadas.

 

·Asegurar que la empresa cuente con listados apropiados para la adquisición de
equipos, productos y servicios que garanticen que los proyectos que involucren
sistemas de medición de cantidad y calidad de productos de la cadena de
suministro de Ecopetrol, cumplan con los mejores estándares de la industria.

 

·Propender por lograr la mayor sinergia corporativa en los procesos de
contratación de auditorías, inspecciones de IGSM, inspecciones de cantidad y
calidad en operaciones terrestres, fluviales y marítimas, inspecciones de loss
control y en general de procesos de certificación de la cantidad y calidad de
los productos de la cadena de suministro.

 

·Dar apoyo a la organización en la atención de requerimientos de los entes de
control en materia de medición de Hidrocarburos y Biocombustibles de la cadena
de suministro.

 

·Propender por que los contratos de producción en sus diferentes modalidades, de
compra – venta, comercialización y transporte de los productos de la cadena de
suministro, reflejen y permitan aplicar y exigir las mejores prácticas de la
industria en la medición de la cantidad y la calidad de los inventarios y las
transferencias de custodia.

 

·Asesorar a los negocios en la atención de las reclamaciones de los clientes en
materia de medición y contabilización de Hidrocarburos y Biocombustibles de la
cadena de suministro.

 

·Representar a Ecopetrol S.A. ante los entes reguladores en materia de
metrología y medición de cantidad y calidad de Hidrocarburos y Biocombustibles a
nivel nacional e internacional.

 

·Representar a Ecopetrol S.A. ante las entidades nacionales e internacionales
que establecen los estándares de la industria en medición de Hidrocarburos y
Biocombustibles.

 

·Planear y verificar la mejora continua de los procesos, procedimientos e
infraestructura de la medición de Hidrocarburos y Biocombustibles en Ecopetrol
S.A.

 

4.1.8Responsabilidades del Instituto Colombiano del Petróleo ICP.

 

·Dar soporte a Ecopetrol S.A, en materia de investigación y desarrollo de
tecnologías para la medición de cantidad y calidad de Hidrocarburos y
Biocombustibles de la cadena de suministro. Para ello contara con un líder de
medición dedicado a la coordinación de las acciones que el Instituto desarrolle
en asocio con las Vicepresidencias Operativas.

 

·Asesorar a la organización de Ecopetrol S.A en los procesos de aseguramiento
metrológico de cantidad y calidad y su conocimiento asociado apoyando el
desarrollo de competencias.

 

·Inspeccionar y verificar el desempeño metrológico de los laboratorios para la
determinación de la calidad de los Hidrocarburos y Biocombustibles de Ecopetrol
S.A mediante un programa inter-laboratorios, generando las recomendaciones para
el cumplimiento de la normatividad internacional en esa materia.

 

·Disponer de las licencias y versiones actualizadas de los estándares nacionales
e internacionales en materia de medición de cantidad (API, IP, GPA, OIML, ISO,
NIST y AGA) y calidad (ASTM, GPA e IP) de Hidrocarburos y Biocombustibles y
suministrar a cada uno de los negocios que lo requiera el acceso a las mismas.

 

5/8

 

 



[tlogo.jpg] REGLAMENTO PARA LA GESTIÓN DE LA MEDICIÓN DE
HIDROCARBUROS Y BIOCOMBUSTIBLES GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-R-001 Fecha aprobación:
01/10/2010 Versión: 04

 

4.1.9Responsabilidades del Comité Táctico de Medición y Contabilización CTM&C.

 

·Asegurar la integridad de los planes y programas de los negocios en forma que
se garantice el cumplimiento de los lineamientos y objetivos corporativos de
medición de cantidad y calidad de Hidrocarburos y Biocombustibles de la cadena
de suministro para la fiscalización, medición de inventarios, medición de
procesos y medición de transferencia de custodia.

 

·Hacer seguimiento a los tableros balanceados de gestión (TBG) de las
vicepresidencias operativas e integrar el tablero balanceado de gestión
corporativo en materia de medición y contabilización de Hidrocarburos y
Biocombustibles.

 

·Hacer seguimiento a los planes de acción de mejoramiento de la medición de las
Vicepresidencias Operativas y reportar el avance de los indicadores
corporativos.

 

·Gestionar el establecimiento de Acuerdos de medición para transferencia de
custodia de productos de la cadena de suministro de Ecopetrol, entre los
negocios y/o terceros.

 

·Revisar y validar los documentos del sistema de gestión de calidad relacionados
con la medición y contabilización antes de ser aprobados por los responsables.

 

·Gestionar que en cada negocio los procesos operativos, los proyectos, y todas
las acciones de mejora estén desarrollados de acuerdo con los estándares,
manuales y procedimientos corporativos relacionados con la medición de
Hidrocarburos y Biocombustibles.

 

·Aprobar el Vendor List corporativo que utiliza DAB para la compra y
contratación de productos y servicios de medición de Hidrocarburos y
Biocombustibles.

 

·Revisar los impactos que puedan tener las decisiones adoptadas por la Comisión
Técnica de Medición y decidir si las mismas ameritan que se modifiquen los
documentos corporativos para la gestión de la medición.

 

4.1.10Responsabilidades de las gerencias técnicas y responsables de las áreas de
proyectos.

 

·Aplicar los estándares de ingeniería corporativos, para la medición dinámica de
cantidad y calidad de Hidrocarburos líquidos y de gas natural, en el desarrollo
de los proyectos de la empresa dentro de cuyo alcance existan sistemas de
medición de Hidrocarburos y/o Biocombustibles.

 

4.2 NORMATIVA LEGAL Y TÉCNICA

 

El presente reglamento se rige por la legislación y estándares nacionales
vigentes para medición de cantidad y calidad de Hidrocarburos y Biocombustibles
y se lleva a la práctica a través las directrices contenidas en el Manual de
Medición de Hidrocarburos y Biocombustibles de Ecopetrol S.A.

 

4.3 DOCUMENTOS PARA LA GESTIÓN DE LA MEDICIÓN

 

·La estructura documental que regula la gestión de medición de Hidrocarburos y
Biocombustibles de Ecopetrol S.A estará integrada por:

 

oReglamento para la Gestión de la Medición de Hidrocarburos y Biocombustibles

oManual de Medición de Hidrocarburos y Biocombustibles

 

6/8

 

 



[tlogo.jpg] REGLAMENTO PARA LA GESTIÓN DE LA MEDICIÓN DE
HIDROCARBUROS Y BIOCOMBUSTIBLES GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-R-001 Fecha aprobación:
01/10/2010 Versión: 04

 

oEstándares de Ingeniería para sistemas de medición de Hidrocarburos y
Biocombustibles.



oProcedimientos corporativos de medición estática y dinámica para crudos,
refinados, Biocombustibles, y de medición dinámica para gas natural.



oFormatos estandarizados de reporte de medición de cantidad y calidad.

 

·Todos los documentos para la gestión, y operación y aseguramiento de la
medición de Hidrocarburos y Biocombustibles estarán dentro del sistema de
gestión integral de Ecopetrol S.A, identificados y controlados.

 

·Los registros necesarios para la gestión y operación de la medición, deberán
ser identificados, almacenados y protegidos con un tiempo de retención acorde
con la política corporativa de retención documental.

 

4.4 DESARROLLO DE COMPETENCIAS

 

El Departamento de Medición y Contabilización de Hidrocarburos y Biocombustibles
gestionará la estructura de cursos orientados al desarrollo de competencias para
profesionales, técnicos y operadores en materia de medición y contabilización de
Hidrocarburos y Biocombustibles, en asocio con la Universidad Corporativa de
Ecopetrol S.A.

 

El personal requerido para lograr el desarrollo, sostenimiento y mejoramiento
continuo de las competencias de medición de la cantidad y la calidad de los
Hidrocarburos y Biocombustibles será programado por cada una de las Gerencias
Operativas utilizando la oferta de cursos de la Universidad Corporativa.

 

5. CONTINGENCIAS

 

No aplica.

 

7/8

 

 



[tlogo.jpg] REGLAMENTO PARA LA GESTIÓN DE LA MEDICIÓN DE
HIDROCARBUROS Y BIOCOMBUSTIBLES GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-R-001 Fecha aprobación:
01/10/2010 Versión: 04

 

RELACIÓN DE VERSIONES

 

Versión   Fecha   Cambios 01   2/08/2004   Documento Inicial 02   11/12/2007  
Se define el Índice de Gestión de la Medición IGSM 03   14/04/2009   Revisión
del documento 04   01/10/2010   Revisión del Documento y Cambio de Política a
Reglamento

 

Para mayor información sobre este documento dirigirse a quien lo elaboró, en
nombre de la dependencia responsable:

Elaboró: Rodrigo Satizabal

Teléfono: 43390

Buzón: rodrigo.satizabal@ecopetrol.com.co

Dependencia: Departamento de Medición y Contabilización PMC- GPS-VSM

 

Revisó   Aprobó       /s/ Rodrigo Satizabal   /s/ Javier Gutierrez RODRIGO
SATIZABAL   JAVIER GUTIERREZ Departmento de Medición y Contabilización  
Presidente

 

8/8

 



 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

TABLA DE CONTENIDO

 

1. OBJETIVO   2       2. GLOSARIO   2       3. CONDICIONES GENERALES   29      
3.1. REFERENCIAS NORMATIVAS   29       4. DESARROLLO   34       4.1. ESTÁNDAR DE
INGENIERÍA PARA LA MEDICIÓN DINÁMICA DE CANTIDAD Y CALIDAD DE HIDROCARBUROS
LÍQUIDOS   34       4.2. ESTÁNDAR DE INGENIERÍA PARA LA MEDICIÓN DINÁMICA DE
CANTIDAD Y CALIDAD DE GAS NATURAL   35       4.3. ESTÁNDAR DE INGENIERÍA PARA
SISTEMAS HIBRIDOS DE MEDICION EN TANQUES   35       4.4. GESTIÓN EN LAS ÁREAS
OPERATIVAS   35       4.5. CONTROL Y SEGUIMIENTO DE EQUIPOS DE MEDICIÓN   35    
  4.6. ANEXOS   36       5. CONTINGENCIAS   45

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 0109/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

1.OBJETIVO

 

Estandarizar los procedimientos que afectan la medición de cantidad y calidad de
crudos, refinados, GLP, gas natural y biocombustibles, en operaciones de
transferencia de custodia y fiscalización, de acuerdo con parámetros nacionales
e internacionales.

 

2.GLOSARIO

 

A continuación se presenta un listado no exhaustivo de términos con sus
definiciones, que permitirá entender el contenido del Manual de Medición de
Hidrocarburos y Biocombustibles (MMH).

 

A

 

AC- Acción correctiva: acción tomada para eliminar la causa de una no
conformidad detectada u otra situación indeseable.

 

Acondicionador de señal: dispositivo que amplifica o prepara la señal para la
entrada a un dispositivo terciario. Un ejemplo es el pre-preamplificador de una
turbina.

 

Acondicionador o enderezador de flujo: elemento de tubería que contiene
dispositivos acondicionadores o su equivalente que se instala a la entrada del
medidor de flujo para eliminar remolinos y generar un perfil de flujo simétrico.

 

Acuerdo de medición: documento accesorio a los convenios entre negocios y/o
contratos comerciales de ECOPETROL S.A., con terceros, en relación con sus
operaciones de transferencia de custodia de hidrocarburos y biocombustibles, en
armonía con los fundamentos legales, buenas prácticas y las limitaciones
técnicas de dichas operaciones y sus instalaciones.

 

Aforo: proceso por el cual se determina la equivalencia entre las diferentes
alturas de un tanque y el volumen contenido.

 

AGA: American Gas Association.

 

Agua disuelta: agua en solución en el petróleo y productos derivados del
petróleo.

 

Agua libre (FW - Free Water): es el volumen de agua que contiene un tanque con
hidrocarburos o derivados del petróleo, que no se ha disuelto y que existe como
una fase separada. El nivel de agua libre se mide manualmente con pasta
indicadora de agua o con una cinta de medición electrónica.

 

Agua suspendida en un hidrocarburo: es la cantidad de agua que se encuentra en
estado de suspensión en el hidrocarburo. Se determina por pruebas de
laboratorio, sobre una muestra representativa del contenido de tanque ó ducto.

 

Agua y sedimento (SW - sediment & water): todo material que coexiste con el
petróleo líquido sin ser parte del mismo; y que requiere ser medido. Este
material foráneo puede incluir agua libre y sedimento (FW&S) y agua emulsionada
o en suspensión y sedimento (SW). La cantidad de material en suspensión (SW) es
determinada por métodos de laboratorio.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01010/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Altura de referencia: es la distancia desde el punto de medición o plato de
medición en el fondo del tanque hasta el punto de referencia, como indica la
tabla de aforo.

 

Altura de referencia observada: distancia medida desde el fondo del tanque o la
platina de medición (datum plate) hasta el punto de referencia establecido.

 

Altura de vacío: distancia libre entre el punto de referencia y el nivel del
líquido. Representa el espacio de un tanque no ocupado por un líquido.

 

Altura del líquido: distancia entre el nivel del líquido y el fondo del tanque.
Indica el espacio de un tanque ocupado por un líquido.

 

Análisis composicional de gases: proceso para establecer la composición de una
mezcla gaseosa. Para el análisis de composición de gases están los métodos
cromatográficos, ultravioleta, visible, infrarrojo y espectroscopias de
infrarrojo cercano, espectroscopia másica, sensores y analizadores químicos.

 

Análisis estadístico: metodología que permite evaluar y ajustar el
comportamiento de una variable durante un proceso a través del tiempo, midiendo
la amplitud de su dispersión y observando su dirección y los cambios que
experimenta. Por ejemplo: al determinar el factor de un medidor o factores de
desempeño de equipos o instrumentos de medición e inclusive para determinar
cálculos de incertidumbre en la medición estática ó dinámica.

 

ANH: Agencia Nacional de Hidrocarburos. Entidad adscrita al Ministerio de Minas
y Energía, creada mediante decreto No. 2288 de 2004.

 

Anillos de un tanque: línea o fila de láminas de acero o hierro del casco,
cubierta, mampara o armazón de un tanque de almacenamiento de hidrocarburos.

 

AP- Acción preventiva: acción tomada para eliminar la causa de una no
conformidad potencial u otra situación potencialmente no deseable.

 

API (American Petroleum Institute): Instituto Norteamericano del Petróleo,
organismo encargado de estandarizar y normalizar bajo estrictas especificaciones
de control de calidad, diferentes materiales y equipos para la industria
petrolera. Igualmente establece normas para diseño, construcción y pruebas en
instalaciones petroleras, incluyendo diseño de equipos y pruebas de laboratorio
para derivados del petróleo.

 

ASICP: Análisis Sistémico Integral de Control de Pérdidas.

 

Asiento (trimado): condición de un buque con respecto a su posición longitudinal
en el agua. El asiento es la diferencia entre los calados de proa y popa, puede
ser “hacia proa” o “hacia popa".

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01011/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

[t01_pg4.jpg]

 

Auditor: persona con la competencia para llevar a cabo una auditoría.

 

Auditoría: proceso sistemático, independiente y documentado para obtener
evidencias que, al evaluarse de manera objetiva, permiten determinar la
extensión en que se cumplen los criterios definidos para la auditoría interna.

 

B

 

Bache: es un lote, o parcela de volumen determinado de hidrocarburo, con una
composición conocida que se mueve en un periodo de tiempo determinado.

 

Bala: tanque cilíndrico horizontal, utilizado para almacenar o transportar gases
licuados.

 

Balance: proceso mediante el cual se establece una relación entre los recibos,
las entregas, consumos, cambio de inventarios, para llegar a tener un dato de
las pérdidas identificadas y no identificadas en un período de tiempo dado.

 

Baño fijo: es un medio donde se obtienen temperaturas fijas conocidas, basado en
los cambios de estado de los materiales a temperaturas fijas como el baño de
hielo, el vapor de agua o del sulfuro, y en general puntos de congelamiento, de
ebullición y triples puntos. Muchos de esos valores han llegado a ser puntos de
referencia para determinar la escala y son por ello apropiados especialmente
para calibración.

 

Baño variable: es un medio donde se crea y se controla una temperatura ambiente
apropiada para la inmersión de sensores de temperatura tales como termocuplas,
RTDs o termómetros de vidrio con el propósito de comparar la lectura de dos
instrumentos.

 

Barcaza: artefacto naval o fluvial dedicado al transporte de hidrocarburos.

 

Barril (bl): unidad de volumen para hidrocarburos igual a 42 galones americanos,
o 9.702,0 pulgadas cúbicas.

 

Báscula: dispositivo para determinar la masa o peso de un cuerpo, dependiendo
del aparato o procedimiento empleado.

 

Bodega: compartimiento de un bote o de un buque-tanque en el que se almacena el
producto.

 

Bote: embarcación utilizada para el transporte fluvial que forma parte de un
convoy y que consta de bodegas en las cuales se transportan diferentes productos
líquidos.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01012/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Buenas prácticas de la industria del petróleo: operaciones, procedimientos
métodos y procesos seguros, eficientes y adecuados, implementados para la
obtención del máximo beneficio económico en la recuperación final de las
reservas de hidrocarburos y la reducción de las pérdidas en los procesos de
medición.

 

Bulbo: es el contenedor del fluido del termómetro.

 

Buquetanque: embarcación utilizada para el transporte marítimo de hidrocarburos
líquidos.

 

C

 

Cadena de suministro: conjunto de recursos físicos, que se utilizan para
extraer, producir, transportar, distribuir, almacenar, refinar y exportar el
petróleo, el gas y todos sus productos asociados a la producción y refinación.

 

Calado: inmersión de un buque por debajo de la línea de flotación, medida desde
la superficie del agua hasta el canto inferior de la quilla del mismo.

 

Calibración: el conjunto de operaciones que establecen bajo condiciones
especificadas la relación entre los valores de magnitudes indicados por un
instrumento o sistema de medición, o valores representados por una medida
materializada o un material de referencia y los correspondientes valores
realizados por patrones.

 

Calibración de medidores de flujo: es la comparación entre un volumen patrón y
el medido por un medidor, a condiciones de referencia, con el fin de obtener un
factor del medidor.

 

Calidad: grado en el que un conjunto de características inherentes de un
producto proceso o sistema, cumple con los requisitos, necesidad o expectativa
establecida, generalmente implícita u obligatoria, la calidad de un hidrocarburo
está definida en el contrato que firman las partes.

 

Cámara de expansión: es una prolongación del tubo capilar en la punta del
termómetro. Previene el aumento excesivo de presiones en los termómetros llenos
de gas o de mercurio.

 

Campo: área en cuyo subsuelo existe o hay indicios de que existan uno o más
yacimientos de hidrocarburos.

 

Cantidad a bordo (OBQ - On Board Quantity): es la cantidad de material a bordo
en los tanques del buque y/o barcaza, espacios vacíos y/o tuberías antes de la
carga. La cantidad a bordo puede incluir, petróleo, desechos, residuos de
petróleo, agua, emulsión de petróleo/agua, lodos y sedimentos.

 

Carta de control de los factores del medidor: diagrama de factores sucesivos del
medidor (o errores relativos del medidor) generalmente trazado como una función
del tiempo. Se utiliza para evaluar la estabilidad del medidor y determinar en
qué momento el funcionamiento del mismo se ha salido de su rango normal.

 

Caudal volumétrico: volumen que pasa por un área dada en un tiempo determinado.
La unidad principal de medida es el metro cúbico por segundo, que es el caudal
en volumen de una corriente uniforme tal que una sustancia de 1 metro cúbico de
volumen atraviesa una sección determinada en 1 segundo.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01013/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Caudal másico: masa que pasa por un área dada en un tiempo determinado. La
unidad principal de medida es, el kilogramo por segundo, que es el caudal másico
de una corriente uniforme tal que una sustancia de 1 kilogramo de masa atraviesa
una sección determinada en 1 segundo.

 

Causa raíz: causa básica que origina la no conformidad o el problema real o
potencial y que una vez eliminada impide la ocurrencia de la situación no
deseada.

 

Cavitación: es una vaporización local del líquido inducida por una reducción
hidrodinámica de la presión, generando bolsas localizadas de vapor dentro del
líquido. Para evitar la cavitación en un medidor, se debe mantener una presión
de operación 1,25 veces mayor que la presión de vapor mas 2 veces la caída de
presión a través del medidor.

 

Cinta de referencia: cinta disponible en una facilidad, planta o estación, con
la cual se verifican las cintas de trabajo en dicho lugar. Estas cintas deben
tener un certificado de calibración emitido por una organismo metrológico.

 

Cinta métrica de medición de tanques (conjunto cinta-plomada): cinta metálica
graduada que se utiliza para determinar la profundidad del líquido en un tanque.
Se utiliza con su respectiva plomada.

 

Cinta métrica de medición de anillos (strapping tape): cinta de medición
graduada en unidades de longitud que se utiliza para tomar las medidas que se
emplean para calcular la tabla de calibración o tabla de aforo de un tanque.

 

Cinta para medición a fondo: cinta metálica graduada que se utiliza para medir
la profundidad de líquido en un tanque. El “cero” de esta cinta está localizado
en la punta de la plomada (parte puntiaguda).

 

Cinta para medición al vacío: cinta metálica graduada que se utiliza para medir
el espacio de volumen vacío en un tanque. Esta cinta tiene el “cero” de la
escala en el gancho de unión entre la cinta y la plomada. La escala para la
cinta se inicia en forma ascendente desde el cero de referencia y para la
plomada en forma descendente desde el mismo punto. La plomada tiene forma
prismática cuadrangular.

 

Cliente: persona natural o jurídica que recibe o entrega hidrocarburos para su
custodia en los puntos de conexión.

 

Combustóleo: combustible líquido que contiene fondos provenientes de la
destilación del crudo o de “cracking” térmico; algunas veces se le conoce como
combustóleo pesado (“heavy fuel oil”).

 

Competencia: habilidad demostrada para aplicar conocimientos y aptitudes.

 

Computador de flujo: es una unidad de procesamiento aritmético con memoria
asociada que acepta señales convertidas eléctricamente que representan las
señales de entrada de los sistemas de medición de líquido o gases y desarrolla
cálculos con el propósito de proveer la tasa de flujo e información de la
cantidad total transferida.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01014/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Condensado: mezcla de hidrocarburos relativamente livianos, separados del gas
natural, que permanecen líquidos a temperatura y presión atmosférica, tienen
alguna cantidad de propano y butano disueltos.

 

Condensado de línea: es el líquido formado en una tubería por un cambio de la
fase de gas a líquido, como resultado de cambios en temperatura y/ o presión. El
condensado de línea es también llamado por algunos segmentos de la industria,
como condensado retrógrado.

 

Condiciones ambientales: condiciones del medio (presión, temperatura, humedad,
etc.) que rodean un dispositivo de medición dado, como un medidor de flujo,
instrumento, transductor, tanque, etc.

 

Condiciones estándar base: para líquidos con una presión de vapor igual o menor
que la atmosférica a la temperatura base son las siguientes: en unidades USC:
presión 14,696 psia (101,325 kPa), temperatura 60,0 °F (15,56 °C). En el Sistema
Internacional de Unidades (SI): presión 101,325 kPa (14,696 psia), temperatura,
15,00 °C (59,0 °F). Para los hidrocarburos líquidos que tienen una presión de
vapor mayor que la presión atmosférica a la temperatura base, la presión base
será la presión de vapor de equilibrio a la temperatura base.

 

Contenido recuperable de hidrocarburos líquidos: es la cantidad de productos
líquidos teóricos recuperables de una corriente.

 

Control: comprobación o inspección de alguna operación o evento. Limitación o
verificación del mismo. Supervisión de lo realizado.

 

Controlador de muestra: dispositivo que gobierna la operación de un extractor de
muestras.

 

Conversor análogo-digital (A/D): es un procesador de señal que convierte una
señal eléctrica análoga a una correspondiente señal digital.

 

Conversor digital-análogo (D/A): es un procesador que convierte una señal
digital a una señal eléctrica análoga correspondiente.

 

Convertidor de frecuencia: instrumento electrónico que convierte la frecuencia
(tren de pulsos) a una señal analógica proporcional.

 

Convoy: grupos de botes movilizados por un remolcador.

 

Corrección por asiento: corrección algebraica aplicada a los volúmenes o a los
aforos observados en los tanques de una embarcación cuando esta no tiene calados
parejos y el líquido toca todas las mamparas del tanque. La corrección por
asiento puede llevarse a cabo utilizando las tablas de corrección por asiento o
por cálculo.

 

Corrección por escora: aplicable a la medición observada o al volumen observado
cuando un buque se está inclinando con respecto a un eje de simetría vertical
perpendicular a la base del mismo. La corrección por escora puede realizarse
sobre la base de las tablas de corrección de inclinación del buque para cada
tanque, o mediante cálculos matemáticos.

 

Corrida: comparación del instrumento de medida contra un patrón.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01015/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Corrida de calibración oficial del medidor: proceso operativo con el cual se
obtiene el nuevo factor para el medidor. Se informa al representante de cada uno
de los clientes internos (áreas de negocio) y externos que se vean afectados por
esta medición para que éstos, se encuentre presentes en la prueba del medidor
que generará el nuevo factor.

 

Corte: es una línea hecha sobre la cinta de medición o la plomada, por el
líquido que se ha medido, al reaccionar con la crema reveladora, este corte
puede ser producido por el agua o el producto. Para cada caso se utiliza un tipo
de crema diferente.

 

CPL(o Cpl): factor de corrección por efecto de la presión sobre el líquido.
Aplica para el medidor (CPLM) y para el probador (CPLP).

 

CPS (o Cps): factor de corrección por efecto de presión sobre el acero para el
probador.

 

Criterios de auditoría: conjunto de políticas, reglamentos, manuales,
procedimientos, formatos o requisitos, utilizados como una referencia frente a
la cual se compara la evidencia de la auditoría.

 

Crudo: es una mezcla de hidrocarburos que existe en fase liquida y en reservorio
bajo tierra y que permanece en fase liquida a presión atmosférica después de
haber sido tratado en facilidades de separación superficial.

 

CSW: Factor de corrección utilizado como indicador de la presencia de sedimento
y agua en suspensión en el crudo.

 

CTPL: factor de corrección combinado por efecto de temperatura y presión sobre
la densidad y el volumen de los hidrocarburos líquidos según API MPMS Capítulo
11.1-2004. Históricamente es conocido como VCF.

 

CTL (o Ctl): factor de corrección por efecto de temperatura sobre el líquido. Es
la razón de la densidad de un líquido a la temperatura t y presión p, a su
densidad a la temperatura estándar de 60 °F y 14,696 psia (o a 15 °C y 101,325
kPa). El volumen de un líquido a la temperatura t, puede convertirse a su
volumen a temperatura de referencia, multiplicando su volumen a temperatura t
por el CTL a la temperatura t.

 

CTMC: Comité Táctico de Medición y Contabilización. Grupo que lidera a nivel
corporativo la normativa y gestión de la Medición y Contabilización. Este Comité
es convocado y liderado por el Departamento de Medición y Contabilización de
Hidrocarburos (PMC) de la Gerencia de Planeación y Suministro (GPS) de la
Vicepresidencia de Suministro y Mercadeo (VSM).

 

CTS (o Cts): factor de corrección por efecto de temperatura sobre el acero.

 

CTSh: factor de corrección por efecto de la temperatura sobre la lámina del
tanque de almacenamiento. Tiene en cuenta el efecto de contracción o expansión
de un tanque cilíndrico vertical debido a la temperatura de la lámina del
tanque. Se debe aplicar a los volúmenes extraídos de tablas de aforo que han
sido calculadas a le temperatura de referencia de 60 °F.

 

D

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01016/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Densidad absoluta: es la masa de sustancia que ocupa una unidad de volumen a una
temperatura especificada, a la presión atmosférica o a la presión de vapor de
equilibrio. Esta definición es referenciada algunas veces como "densidad
verdadera" o como "densidad en vacío". En la industria del petróleo si la
temperatura no se indica se asume la temperatura estándar (60 °F ó 15 °C). Las
unidades en el SI son kg/m3.

 

Densidad base: es la densidad del líquido a la temperatura base de referencia
60,0 ºF. La densidad base se determina a partir de la densidad y la temperatura
observadas.

 

Densidad en el aire (aparente): es la relación del peso aparente de una
sustancia, por unidad de volumen.

 

Densidad en vacío (in vacuo): es la relación de la masa verdadera (sin el efecto
de empuje del aire) por unidad de volumen. Las densidades reportadas a través de
los métodos ASTM D1298, ASTM D287, ASTM D4052, ASTM D5002 son "in vacuo".

 

Densidad relativa: relación de la densidad de una sustancia a una temperatura
específica a la densidad de una sustancia de referencia a una temperatura de
referencia. Se deben reportar las temperaturas de referencia de cada una.
Ejemplo: 60 °F/60 °F significa densidad líquido a 60 °F/densidad agua a 60 °F;
60 °F/77 °F significa densidad líquido a 60 °F/densidad agua a 77 °F. Esta
expresión reemplaza a la expresión obsoleta “gravedad específica”. Es una
magnitud adimensional y por tanto, sin unidades.

 

Densitómetro (densímetro o medidor de densidad): es un transductor que permite
convertir la densidad de un fluido en una señal electrónica.

 

Desemulsificante: producto químico, que se usa para romper la interfase
crudo-agua y que ayuda a separar estos dos sustancias.

 

Despacho: volumen de producto transferido a otro sistema dentro del mismo
negocio.

 

Destilación: proceso físico mediante el cual sustancias líquidas son separadas a
través del suministro de calor, teniendo como principio de separación diferentes
puntos de ebullición.

 

Destilador: aparato que sirve para separar sustancias a partir de sus diferentes
puntos de ebullición y consta principalmente de un matraz, un condensador, una
trampa aforada y un calentador.

 

Desviación: (1) Cualquier separación de un valor de referencia. (2) Cambio
observado, usualmente incontrolable, en el funcionamiento del medidor, factor
del medidor, etc., que ocurre después de un período de tiempo. (3) Cuando se
utiliza el método óptico de la línea de referencia para calibración de tanques,
se refiere a la medida observada a través del dispositivo óptico en la escala
graduada horizontal del carro magnético en cada estación vertical.

 

Desviación estándar: también llamada desviación típica, es una medida de
dispersión usada en estadística que establece cuánto tienden a alejarse los
valores puntuales con respecto del promedio en una distribución. De hecho,
específicamente, la desviación estándar es "el promedio de la distancia de cada
punto respecto del promedio".

 

DCS: Sistema de Control Distribuido.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01017/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Día operacional: periodo de veinticuatro (24) horas que se inicia a las cero
(00:00) y termina a las veinticuatro horas (24:00)

 

Dispositivo electrónico aguas abajo: es aquel que recibe salidas de un
dispositivo terciario.

 

E

 

ECV: Equipo de Cómputo y Visualización (en cuarto de control).

 

Eliminador: dispositivo eliminador de aire, gas o vapor que se utiliza en una
tubería para separar y eliminar aire o vapor atrapado en el líquido para evitar
su entrada al medidor, lo que producirá medidas erróneas al ser detectado como
líquido.

 

Empaquetado de línea: acción de completar el lleno de línea a partir de un
momento en el que se considera que la línea no está completamente llena.

 

Emulsión continua de agua: es una mezcla de agua y aceite, en la cual el agua es
el componente mayor y el aceite está en suspensión.

 

Emulsión continua de aceite: es una mezcla de agua y aceite, en la cual el
aceite es el componente mayor y el agua está en suspensión

 

Entrega: volumen de producto transferido en custodia a un tercero o a un sistema
de otro negocio de ECOPETROL S.A.

 

Equipo auditor: conjunto de personas que intervienen en una Auditoría,
generalmente conformado por el auditor líder, un auditor en medición y otro en
formación.

 

Equipo certificado: equipo cuyo desempeño se enmarca bajo los estándares de
mantenimiento primario establecidos por una organización de estándares
reconocida internacionalmente como por ejemplo el Instituto Nacional de
Tecnología y Estándares que suministra la documentación establecida para la
trazabilidad (certificado de conformidad).

 

Error: es la diferencia entre el valor verdadero de una magnitud y el valor
observado en el instrumento de medición.

 

Error absoluto: diferencia entre el resultado de una medición y el valor real de
la cantidad medida, determinada por medio de un dispositivo estándar o patrón
adecuado.

 

Error al azar (estocástico): es un error que varía de manera aleatoria cuando un
conjunto de mediciones de la misma variable se hace bajo condiciones
efectivamente idénticas.

 

Error puntual: es el que se produce por errores de observación del individuo o
por daño del equipo.

 

Error sistemático: es aquel que surge en el desarrollo de un número de
mediciones hechas en las mismas condiciones con materiales que tengan el mismo
valor verdadero de una variable, ya sea que permanezca en un valor absoluto
constante y en signo o que varíe de una manera predecible. Los errores
sistemáticos son los que producen el sesgo.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01018/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Escala: conjunto ordenado de marcas acompañadas de sus magnitudes, unidades,
símbolos o palabras que sirven de referencia para leer un instrumento.

 

Escora (inclinación): es la inclinación de un buque expresada en grados a babor
o estribor.

 

[t01_pg11.jpg]

 

Escotilla o boca de medición del tanque: abertura, situada en la parte superior
del tanque, desde donde se toman las medidas necesarias para las determinaciones
de calidad y cantidad. Se conoce también como boquilla de medición. Sección
vertical de tubería que se extiende desde la plataforma de medición hasta cerca
del fondo de los tanques equipados con techos flotantes internos o externos.
Estas escotillas de medición también se pueden encontrar en buques o barcazas.

 

Evaluación: calificar el desempeño de un sistema, proceso o actividad.

 

Evaluación de incertidumbre tipo A: método para evaluar la incertidumbre
mediante el análisis estadístico de una serie de observaciones.

 

Evaluación de incertidumbre tipo B: método para evaluar la incertidumbre por
otro medio que no sea el análisis estadístico de una serie de observaciones.

 

Evidencia de auditoría: registros, declaraciones de hechos o cualquier otra
información que son pertinentes para los criterios de auditoría y que son
verificables. La evidencia de la auditoría puede ser cuantitativa o cualitativa.

 

Exactitud: es la medida en la cual los resultados de un cálculo o una lectura de
un instrumento se aproximan al valor real (diferencia entre el valor observado y
el valor real).

 

Exactitud intrínseca: es la exactitud del equipo cuando es probado bajo
condiciones controladas y bajo especificaciones del fabricante. Este concepto
hace referencia al Sistema Hibrido de Medición de Tanques (SHMT).

 

Exactitud Total: es la exactitud real del equipo o conjunto de equipos. Es la
combinación de la exactitud intrínseca dada por el fabricante y de todos los
efectos causados por la instalación y operación. Este concepto hace referencia
al Sistema Hibrido de Medición de Tanques (SHMT).

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01019/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Exploración: estudios, trabajos y obras que se ejecutan para determinar la
existencia y ubicación de Hidrocarburos en el subsuelo.

 

F

 

Facilidades de producción: instalaciones, plantas, vasijas de producción y demás
equipos para las actividades de producción, separación, tratamiento, conducción
y almacenamiento de hidrocarburos en el campo.

 

Factor de calibración del medidor (MF): valor adimensional resultante de la
relación entre el volumen neto medido por un patrón y el volumen neto medido por
un medidor de flujo durante una prueba de calibración.

 

Factor de cobertura: factor numérico usado como multiplicador de la
incertidumbre estándar combinada en el propósito de obtener una incertidumbre
expandida. (Este valor de cobertura k, usualmente toma valores en el intervalo
de 2 a 3).

 

Factor de experiencia del buque (VEF - Vessel Experience Factor): resumen
histórico de las mediciones del Volumen Total Calculado del buquetanque (TCV),
ajustado por la cantidad a bordo (OBQ) o el remanente a bordo (ROB), comparada
con las mediciones de tierra (TCV). Se deberá desarrollar el VEF por separado,
uno para la carga y otro para la descarga. Es preferible que la información
utilizada para calcular un VEF se base en documentos que sigan las normas y
prácticas aceptadas por la industria, tales como los reportes de las compañías
de inspección.

 

Factor de merma o de encogimiento: es la relación de un volumen líquido a
condiciones del tanque de almacenamiento o algunas condiciones intermedias
definidas y el volumen del líquido a condiciones de medición.

 

Fecha de transacción: es el registro del año, mes y día específico en que inició
o terminó la transacción de una cantidad de hidrocarburo.

 

Fluido trifásico: es el término que describe un fluido que está compuesto de
tres estados: hidrocarburo líquido, gas, y producido de agua.

 

Formula de cuña: es un medio matemático para aproximar pequeñas cantidades de
carga liquida y sólida, y agua libre a bordo, antes de la carga y después de la
descarga, con base en las dimensiones del compartimiento de carga y el asiento
del buque. La fórmula de cuña se utiliza solo cuando el líquido no toque los
mamparos del tanque del buque.

 

G

 

Gas libre: gas natural que se encuentra en fase gaseosa a las condiciones de
presión y temperatura del yacimiento.

 

Gas natural: hidrocarburo que permanece en estado gaseoso en condiciones
atmosféricas normales, extraído directamente de yacimientos. Puede contener
impurezas y otros elementos no hidrocarburos.

  

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01020/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

GLP (Gas Licuado de Petróleo): es una mezcla de hidrocarburos livianos
constituida principalmente por C3 (propano e isómeros de este) y C4 (butano e
isómeros de este), en proporciones variables que a condiciones atmosféricas es
gaseosa y que se licuan fácilmente por enfriamiento o compresión. Puede
producirse en plantas de procesamiento de gas natural o en refinerías,
especialmente en las plantas de ruptura catalítica. Comúnmente se llama gas
propano.

 

GOR (R.G.P. - relación gas petróleo): relación entre el volumen de gas producido
y el volumen de petróleo producido, medido a condiciones de referencia.

 

Grab: es el volumen de líquido extraído de la tubería en una operación del
extractor del tomamuestras. La suma de todos los grabs representa el “sampler” o
muestra.

 

Grados de libertad: es el número de resultados independientes usados en estimar
la desviación estándar.

 

Gravedad API: método utilizado en la industria petrolera para expresar la
densidad de líquidos del petróleo. La gravedad API se mide a través de un
hidrómetro que posee una escala graduada en grados API; es un número
adimensional y por derivarse de la densidad absoluta es "in vacuo". La relación
entre la gravedad API y la densidad relativa (anteriormente llamada gravedad
específica) es la siguiente:

 

 

 

Gravedad específica: esta expresión ha sido reemplazada por densidad relativa.

 

H

 

Hidrocarburo: se denomina hidrocarburo a los compuestos orgánicos que contienen
únicamente carbono e hidrógeno en sus moléculas. Conforman una estructura de
carbono a la cual se unen átomos de hidrógeno. Los hidrocarburos se clasifican
en dos clases principales: hidrocarburos aromáticos los cuales tienen al menos
un anillo aromático (conjunto planar de seis átomos de carbono) y los
hidrocarburos alifáticos los cuales se unen en cadenas abiertas, ya sea lineales
o ramificadas.

 

HTG (Hydrostatic Tank Gauging Systems): Sistemas hidrostáticos de medición de
tanques. Inferido a partir del peso de la columna de líquido. Puede reportar
datos en volumen o en masa.

 

I

 

ICP: Instituto Colombiano del Petróleo.

 

IISM: Índice de Incertidumbre de los sistemas de medición.

 

Incertidumbre (Absoluta): parámetro asociado al resultado de una medición que
caracteriza la dispersión de los valores que podrían razonablemente ser
atribuidos al mensurando. La incertidumbre de la medición para cada paso en la
cadena de trazabilidad debe ser calculada de acuerdo a los métodos definidos,
debe ser declarada a cada paso de la cadena de tal manera que la incertidumbre
para la cadena completa pueda ser calculada. Estas incertidumbres deben estar
soportadas matemáticamente y estarán representadas como incertidumbres
expandidas usando un nivel de confianza de aproximadamente el 95% y su factor de
cobertura correspondiente, a menos que el laboratorio pueda demostrar otro nivel
de confianza.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01021/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

[t01_pg14.jpg]

 

La incertidumbre también se define como la cuantificación de la duda que existe
respecto del resultado de una medición, y está representada por dos valores: el
intervalo y el nivel de confianza.

 

Incertidumbre estándar: incertidumbre del resultado de una medición expresada
como una desviación estándar.

 

Incertidumbre estándar combinada: incertidumbre estándar del resultado de una
medición cuando el resultado se obtiene a partir de los valores de algunas
magnitudes, igual a la raíz cuadrada positiva de una suma de términos, siendo
estos términos, las varianzas y covarianzas de estas otras magnitudes ponderada,
de acuerdo como el resultado de la medición varia con respecto a cambios en
estas magnitudes.

 

Incertidumbre expandida: cantidad que define un intervalo alrededor de una
medición del que se puede esperar que abarque una fracción grande de la
distribución de valores que razonablemente pudieran ser atribuidos al mesurando.

 

Incertidumbre relativa: Es el cociente entre la incertidumbre absoluta y el
valor medido. De su definición se deduce que es un número adimensional. Se
expresa como porcentaje (%).

 

Índice de Gestión de los Sistemas de Medición (IGSM): es la calificación que se
obtiene, como resultado de la valoración ponderada del cumplimiento de una serie
de criterios en aspectos técnicos, gestión, estándares y personal, en la
operación, mantenimiento de los sistemas de medición estática, medición
dinámica, balances, laboratorios y ensayos. Principalmente para transferencia de
custodia.

 

Índice de viscosidad (V.I.): los aceites lubricantes, tal como otros líquidos,
tienden a “adelgazarse” cuando se les calienta y tiende a “espesarse” cuando se
les enfría. No todos los aceites, sin embargo, responden del mismo modo a un
determinado cambio de temperatura. La propiedad de resistir los cambios de
viscosidad debido a cambios de temperatura, puede ser expresada como índice de
viscosidad (V.I.) un número empírico y que no tiene unidad. Cuanto más alto sea
el V.I. de un aceite, tanto menores serán los cambios de viscosidad con los
cambios de temperatura.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01022/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Inspección: se puede entender como el examen, la verificación y vigilancia que
realiza un personal especializado (el Inspector y su grupo) a los criterios
fundamentales contenidos en el IGSM en cada uno de los sistemas de medición.

 

Inspector en medición: persona calificada y competente en medición de
hidrocarburos que lleva a cabo la Inspección.

 

Instrumento de medición: dispositivo destinado a efectuar mediciones de una
variable determinada, solo o en conjunto con uno o varios dispositivos
adicionales.

 

Interpolación de pulsos: cualquiera de varias técnicas mediante las cuales se
contabiliza el número de pulsos que genera del medidor entre dos eventos; como
por ejemplo, el cierre de los interruptores de detección. En este cálculo se
incluye cualquier fracción remanente de un pulso entre los dos eventos.

 

Intervalo: es el rango de variación de los datos.

 

K

 

Kelvin: es una de las unidades del Sistema Internacional de Unidades y se
corresponde a una fracción de 1/273,16 partes de la temperatura del punto triple
del agua. Se representa con la letra "K". No se dice "19 grados kelvin" sino "19
kelvin" o "19 K".

 

K-Factor: número de pulsos generados por un medidor de flujo para una unidad de
volumen o de masa, generalmente está definido por el fabricante.

 

L

 

Lastre: es el agua que se carga cuando un buque está vacío o parcialmente
cargado, a fin de aumentar el calado para sumergir adecuadamente la hélice y
mantener la estabilidad y el asiento.

 

Línea: tubería por donde circula un fluido.

 

Línea de inmersión: es la línea que indica el nivel al cual un termómetro de
inmersión parcial deberá ser sumergido para todas las lecturas.

 

Linealidad: es la capacidad de un medidor de mantener su factor de medición
dentro un rango casi constante a diferentes flujos.

 

Líquido patrón: líquido de densidad conocida y con certificado de calibración de
un instituto acreditado. Por lo general el certificado de un líquido patrón
tiene una vigencia relativamente corta debido a la susceptibilidad del líquido
de cambiar sus condiciones físicas.

 

Lleno de línea: es el volumen o capacidad de una tubería entre dos puntos.
Depende del diámetro interno y la longitud de la tubería.

 

Loop: arreglo de tubería diseñado para que en los sistemas de medición se
instalen tomamuestras, analizadores de agua y densitómetros.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01023/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

MAN: Medición Automática de Nivel.

 

MAP: Medición Automática de Presión.

 

MAT: Medición Automática de Temperatura.

 

Matraz: frasco de vidrio para destilación.

 

Masa: es la magnitud que cuantifica la cantidad de materia de un cuerpo. La
unidad de masa, en el Sistema Internacional de Unidades es el kilogramo (kg). Es
una cantidad escalar y no debe confundirse con el peso, que es una fuerza.

 

Medición: conjunto de operaciones que tienen por finalidad determinar el valor
de una magnitud.

 

Medición abierta: se dice de los tanques de carga de un buque cuando la
escotilla de medición de los mismos puede ser abierta para tomar las medidas de
nivel de líquido, muestras y temperaturas.

 

Medición de anillos de tanque (strapping): medición de la circunferencia externa
de un tanque cilíndrico vertical u horizontal que se realiza tensando una cinta
metálica de acero sobre cada anillo del tanque y registrando su medida.

 

Medida de fondo (innage gauge): en un tanque de almacenamiento es la distancia
medida desde la superficie del líquido hasta el plato de medición o hasta el
fondo del tanque.

 

Medida de vacío (ullage gauge): distancia medida desde la superficie del líquido
en un tanque, hasta el punto de referencia.

 

Medición electrónica de líquidos: ELM (Electronic Liquid Measurement) es un
sistema de medición que utiliza equipo electrónico de cálculo de acuerdo con las
características expresadas en los algoritmos del API.

 

Medición manual con cinta: es la medición del nivel de líquido en un tanque que
se realiza por medio de una cinta graduada y su plomada. Se puede realizar “a
vacío” o “a fondo”.

 

Medición por asignación: es aquella en la cual se utilizan sistemas de medición
estática y/o dinámica para facilidades individuales de producción y
procedimientos específicos para determinar el porcentaje de hidrocarburo y
fluidos asociados, o contenidos de energía para atribuir a un pozo o facilidad,
cuando se compara contra el total de la producción del yacimiento, sistema de
producción o sistema de recolección.

 

Medición restringida: se dice de la medición de petróleo en un sistema
restringido utilizando dispositivos de medición restringida tales como PMU y
PSU.

 

Medida inicial: es la medida de apertura en una transferencia de producto.

 

Medida de tanque: es la determinación exacta del nivel del líquido en un tanque
de almacenamiento.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01024/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Medida final: es la medida de cierre en una transferencia de producto.

 

Medidor no-rotatorio: dispositivo de medición para el cual la salida del pulso
del medidor no se produce a partir de una rotación mecánica. Por ejemplo,
vórtices, tubo de Venturi, platinas de orificio, boquillas sónicas y medidores
de flujo ultrasónicos y electromagnéticos. La salida se deduce a partir del
cambio de una variable diferente a la rotación, pero que es proporcional a la
rata de flujo.

 

Mes operacional: periodo de tiempo contado a partir de cualquier día (fecha) de
un mes calendario y que termina el día anterior (fecha anterior) al mismo día
del mes calendario siguiente, o, si se trata del primero hasta el último día de
cada mes.

 

Medidor rotatorio: dispositivo que produce una salida de pulsos a partir de
rotación mecánica producida por la corriente del fluido. La velocidad de
rotación es proporcional a la velocidad del fluido. Por ejemplo, medidores de
turbina y de desplazamiento positivo, en los cuales la salida de pulsos, se
deduce de un desplazamiento continúo angular de un elemento accionado por el
fluido.

 

Metro cúbico: es el volumen de un cubo de un metro de arista y es la unidad
básica de volumen en el Sistema Internacional de Unidades.

 

Metrología: es la rama de la ciencia que se ocupa de las mediciones, de los
sistemas de unidades y de los instrumentos usados para efectuarlas e
interpretarlas. Esta comprende los aspectos teóricos y prácticos de las
mediciones y su incertidumbre, la metrología se puede observar desde dos (2)
puntos de vista; la científica está encargada de la investigación que conduce a
la elaboración de patrones sobre bases científicas y promueve su reconocimiento
y la equivalencia de éstos a nivel internacional, la industrial persigue
promover en la industria manufacturera y de servicios la competitividad a través
de la permanente mejora de las mediciones que inciden en la calidad y la legal
se encarga de la diseminación a nivel nacional de los patrones en el comercio y
en la industria.

 

Mezcla: son los medios usados para combinar las corrientes de hidrocarburo de
dos o más pozos o instalaciones de producción en una corriente común de tanque o
línea.

 

Mezclador de muestras: aparato que sirve para agitar muestras a altas
revoluciones, durante un tiempo definido en un estándar de laboratorio.

 

MF (Factor del medidor): véase factor de calibración del medidor

 

Muestra: porción extraída de la totalidad de un volumen que puede o no contener
sus componentes en las mismas proporciones que representan el total del volumen.

 

Muestra compuesta de tanque: mezcla de muestras superior, media e inferior de un
solo tanque. Para un tanque de área transversal constante como un tanque
cilíndrico vertical la mezcla consiste en partes iguales de las tres muestras;
para un tanque cilíndrico horizontal la mezcla consiste en proporciones de las
tres muestras de acuerdo con la Tabla 2 del API MPMS Capítulo 8.1.

 

Muestra corrida: muestra obtenida de un tanque de almacenamiento al bajar el
recipiente destapado desde la superficie del líquido hasta el nivel de la
válvula de succión del tanque y subiéndolo a una velocidad tal que al salir del
líquido esté lleno aproximadamente hasta las tres cuartas partes de su volumen
total.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01025/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Muestra de nivel inferior: muestra tomada en el punto medio del tercio inferior
del contenido del tanque.

 

Muestra de nivel medio: muestra tomada en el punto medio del tercio medio del
contenido del tanque, es decir a la mitad (medida desde la superficie) de la
altura del líquido.

 

Muestra de nivel superior: muestra tomada en el punto medio del tercio superior
del contenido del tanque.

 

Muestra proporcional al flujo: una muestra tomada de una tubería tal que la tasa
de muestreo es proporcional, en la totalidad del periodo de muestreo, a la
velocidad del fluido.

 

Muestra representativa: es una porción extraída del total de volumen que
contiene los componentes en la misma proporción que están presentes en el total
de volumen a evaluar.

 

Muestreador automático: un dispositivo usado para extraer una muestra
representativa de líquido que fluye en un tubería. El muestreador automático
consiste generalmente en una sonda, un extractor de muestra, un controlador
asociado, un dispositivo de medición de flujo y un recipiente para la de
muestra.

 

Muestreo: son todos los pasos para obtener una muestra que sea representativa de
un producto en una línea, tanque u otro tipo de contenedor.

 

MPMS: Manual de Estándares de Medición de Petróleo desarrollado por el API.

 

N

 

Nivel de confianza: parámetro que establece cuan seguro estamos que el “valor
verdadero” cae dentro de ese intervalo o rango de incertidumbre.

 

Nivel de referencia: ver altura de referencia.

 

No conformidad: incumplimiento de un requisito.

 

Norma: ordenamiento imperativo de acción que persigue un fin determinado con la
característica de ser rígido en su aplicación. Se traduce en un enunciado
técnico que a través de parámetros cuantitativos y/o cualitativos sirve de guía
para la acción.

 

Norma técnica: especificación técnica nacional o internacional aprobada por un
organismo reconocido en materia de actividades normativas, el respeto a la cual
es puramente facultativo.

 

Número de Reynolds: es un número adimensional que relaciona las propiedades
físicas del fluido, su velocidad y la geometría del ducto por el que fluye. El
número de Reynolds permite predecir el comportamiento del fluido en el medidor.
Está dado por:

 

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01026/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

 



Dónde:

 

Re  = Número de Reynolds

D   = Diámetro del ducto [L] a través del cual circula el fluido

      = Velocidad promedio del fluido [L/T]

ρ    = Densidad del fluido [M/L3]

µ    = Viscosidad dinámica del fluido [M/L·t]

v    = Viscosidad cinemática del fluido

 

Se considera que el flujo es laminar, si Re se encuentra por debajo de 2000. Si
Re se encuentra entre 2.000 – 4000 se considera como flujo de transición y sí Re
es mayor que 4000 el flujo es turbulento

 

O

 

Oleoducto: sección de tubería utilizada para transporte de fluidos.

 

Oportunidad de mejoramiento: término usado para identificar las no-conformidades
de los sistemas de medición auditados y/o inspeccionados en ECOPETROL S.A. o
ante los clientes de la misma; estas oportunidades conllevaran a mejoras futuras
en la gestión, operación y control de los Sistemas de Medición.

 

Organismo de acreditación: entidad gubernamental que acredita y supervisa los
organismos de certificación, los laboratorios de metrología y de pruebas y
ensayos que hagan parte del sistema nacional de normalización, certificación y
metrología.

 

Organismo de certificación: entidad imparcial pública o privada, nacional o
extranjera que posee la competencia y la confiabilidad necesaria para
administrar un sistema de certificación, consultando los intereses generales.

 

P

 

Pantalla flotante (membrana): cubierta ligera de metal o plástico alineada para
que flote en la superficie de un líquido dentro de un recipiente con el fin de
evitar en lo posible, su evaporación.

 

Parámetros: son los valores que caracterizan y resumen el comportamiento
esencial de las mediciones.

 

Paso del probador: (a) Movimiento del desplazador entre los detectores en un
probador. (b) Volumen determinado por un desplazador que viaja entre los
interruptores de detección en una sola dirección.

 

Pasta detectora de agua: crema que aplicada a la plomada y/o a la cinta cambia
de color al contacto con el agua, proporcionando una indicación del nivel de
agua libre en un recipiente.

 

Pasta para medición de producto: crema que aplicada a la plomada y/o a la cinta
indica el nivel en el que la superficie del líquido marca la porción graduada de
esta.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01027/45

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPÍTULO 1
CONDICIONES GENERALES Y VOCABULARIO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN ECP-VSM-M-001 Elaborado
13/03/2012 Versión 3

 

Patrón: medida materializada, instrumento de medida, material de referencia o
sistema de medida destinado a definir, realizar, conservar o reproducir una
unidad o uno o varios valores de una magnitud para que sirvan de referencia.
Existen patrones primarios y secundarios.

 

Patrón de referencia: patrón, en general de la más alta calidad metrológica,
disponible en un lugar o una organización determinada, del cual se derivan las
mediciones realizadas en dicho lugar. Existen patrones Internacionales,
nacionales y locales.

 

Pérdida de presión (caída): presión diferencial en la corriente de fluido (que
variará con la tasa de flujo) entre la entrada y la salida de un medidor,
enderezador de flujo, válvula, filtro, tramos de tuberías, etc.

 

Periodo de contabilización: es el tiempo fijo que usualmente se da en días o
semanas o un periodo de tiempo requerido para hacer la contabilización de un
bache o parte de él.

 

Peso: es la medida de la fuerza que ejerce la gravedad sobre la masa de un
cuerpo. Normalmente, se considera respecto de la fuerza de gravedad terrestre.

 

Peso en el aire (peso aparente): el peso indicado para una sustancia cuando la
misma se pesa en el aire con una balanza o báscula comercial que ha sido
estandarizada, de tal manera que a la sustancia le corresponde un peso en el
vacío igual a la masa nominal asociada con ella. Durante el pesaje, el aire
ejerce una fuerza neta de empuje sobre la sustancia igual a la masa de aire
desplazada por la sustancia, menos la masa de aire desplazada por las pesas.

 

Peso in vacuo (en el vacío ó peso verdadero): el peso de una masa en el vacío,
sin en el efecto de la fuerza de empuje del aire.

 

PET (Portable Electronic Thermometer): Termómetro electrónico portátil.

 

Petróleo: sustancia generalmente liquida, que se encuentra en forma natural en
la tierra y se compone principalmente de una mezcla de componentes de carbono e
hidrógeno con o sin otros compuestos no metálicos tales como azufre, oxígeno y
nitrógeno. Los compuestos que integran el petróleo pueden encontrarse en estado
gaseoso, líquido o sólido, dependiendo de su naturaleza y de las condiciones de
presión y temperatura existentes.

 

Placa o platina de orificio: placa metálica circular con un orificio calibrado,
colocada en una tubería a través de la cual pasa un fluido, produce una presión
diferencial que se utiliza para medir el flujo. Se aplica principalmente para
medición de gas.

 

Plan de la auditoria en medición: descripción de las actividades in situ, diseño
de pruebas y otros detalles acordados por el equipo auditor para realizar en una
auditoria.

 

Platina de medición (datum plate): placa metálica de nivel situada en el fondo
del tanque, directamente debajo del punto de referencia y que provee una
superficie de contacto firme para la determinación exacta del nivel del líquido.
Se conoce también como plato de medición o placa de aforo.

 

PLC: Controlador Lógico Programable.

 

Plomada de fondo: es una pesa graduada anexa a la cinta de medición a fondo, de
suficiente peso para mantener la cinta tensa, tirante, para así facilitar la
penetración en cualquier sedimento que este depositado sobre la platina de
medición; esta pesa es cilíndrica con punta cónica. El punto cero de esta
plomada está en la punta de ella.

 

 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01028/45

 

 

  

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Plomada de vacío: es una pesa graduada anexa a la cinta de medición a vacío, de
suficiente peso que garantice mantener la cinta tensa. El punto cero de esta
pesa, está en su parte superior en el punto de unión de la cinta se une con la
plomada. Es de forma prismática cuadrangular.

 

PMU (Portable Measurement Uinit): ver Unidad Potátil de Medición.

 

Precisión: es la aproximación dentro de la cual un conjunto de datos está
agrupado.

 

Presión ambiental: presión del medio circundante, como la de un líquido en un
oleoducto o la de la atmósfera.

 

Presión atmosférica: presión ejercida por el peso de la atmósfera. A nivel del
mar, la presión es aproximadamente de 14,7 libras por pulgada cuadrada (101
kPa), a menudo referida como atmósfera, presión atmosférica, o presión de una
atmósfera.

 

Presión de equilibrio: presión a la cual un líquido y sus vapores están en
equilibrio a una temperatura dada.

 

Presión de vapor Reid: presión de vapor de un líquido a 100°F (37.8°C)
determinada de acuerdo con el método para la Presión de Vapor de Productos de
Petróleo (Método Reid). ASTM D323.

 

Presión estática: presión en un fluido o sistema que se ejerce
perpendicularmente a la superficie sobre la cual actúa.

 

Presión manométrica: presión medida considerando la presión atmosférica como
cero.

 

Probador: equipo de calibración que permite calcular un factor de medición
correspondiente a un medidor, para las condiciones de operación establecidas en
el momento de la prueba.

 

Probador de tubería convencional: probador que tiene un volumen entre detectores
que le permite una acumulación mínima de 10.000 pulsos directos (sin alteración)
desde el medidor. Un probador de tubería convencional puede ser unidireccional o
bidireccional.

 

Probador de volumen pequeño: probador de medidor que tiene un volumen entre
detectores que no permite una acumulación mínima de 10.000 pulsos directos (sin
alteración) desde el medidor. Los probadores de volumen pequeño requieren una
discriminación de los pulsos del medidor mediante técnicas de interpolación de
pulsos u otras técnicas para incrementar la resolución.

 

Probador, medidor patrón: medidor utilizado como referencia para probar otro
medidor. La comparación de lecturas de los dos medidores es la base del método
del medidor patrón. Para el API los medidores de desplazamiento o turbina pueden
servir como medidores patrones.

 

Probador tanque: recipiente abierto o cerrado, de capacidad conocida diseñado
para determinar en forma precisa el volumen de líquido que entra o sale de este
durante la operación de prueba de un medidor.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01029/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Producción teórica: es el volumen de aceite de crudo corregido a las condiciones
de los tanques de almacenamiento.

 

Programa de la auditoria en medición: conjunto de una o más auditorias
planificadas para un período de tiempo determinado y dirigidas hacia un
propósito específico por efectuarse durante un período de tiempo planeado.

 

Prueba de presión: registro del comportamiento de la presión en un pozo o un
sistema durante un periodo de tiempo determinado.

 

PSU (Portable Sampling Unit): ver Unidad Portátil de Muestreo.

 

PTB: libras de sal por cada 1000 barriles [lbs/1000 bl] de crudo.

 

Punto de burbuja: presión a la cual se forma la primera burbuja de vapor cuando
se disminuye la presión en un líquido mantenido a una temperatura constante. Las
presiones del punto de burbuja son mayores a temperaturas altas.

 

Punto de inflamación: temperatura mínima a la que debe calentarse un producto
bajo condiciones estándar, para que los vapores emitidos se enciendan
momentáneamente ante la presencia de una llama.

 

Punto de muestreo: lugar físico donde se toma la muestra.

 

Punto de referencia para medición: (a) punto claramente establecido y marcado en
la escotilla de medición, desde el cual se toma la altura de referencia y desde
donde se toman las medidas de nivel del líquido. (b) En carro-tanques a presión,
el punto de referencia es un indicador fijo ubicado en la boca de visita
adyacente al tubo de medición, un punto al que están referidas todas las
medidas.

 

Punto de transferencia de custodia: es la localización física en la cual una
cantidad de petróleo que es transferida entre las partes, cambia de dueño o de
responsable de su tenencia.

 

Q

 

Queja (reclamo): manifestación de insatisfacción, inconformidad o disgusto, como
resultado del suministro de un producto o servicio por parte de Ecopetrol S.A.,
o por el incumplimiento de acuerdos comerciales.

 

R

 

Rata o tasa de flujo: término que expresa la velocidad del fluido, en función de
volumen o masa. Ejemplo: barriles por hora, galones por minuto, metros cúbicos
por hora, o kilogramos por unidad de tiempo, etc.

 

Reclamo: comunicación escrita que manifiesta la inconformidad del cliente por el
no cumplimiento de acuerdos.

 

Refinados: mezcla de hidrocarburos resultante de procesos de tratamientos
físico-químicos, que existen en fase liquida a presión atmosférica.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01030/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Registro de configuración: es aquel que contiene e identifica todos los
parámetros seleccionados de flujo en la generación de un reporte en la
transacción de una cantidad.

 

Registro de eventos: en el cual se anotan y registran las excepciones y cambios
de los parámetros del sistema o parámetros de flujo dentro del registro de
configuración que tienen un impacto en una transacción de una cantidad.

 

Registro de transacción de cantidad (QTR): es un conjunto de datos históricos,
valores calculados e información presentada en formato que soportan una cantidad
determinada dentro de un periodo dado. El QTR es históricamente conocido como un
tiquete de medición.

 

Registros de auditoría: es el registro de verificación o de medidas de
calibración de todos los dispositivos secundarios y terciarios que deben estar
contenidos en un sistema electrónico de medición de líquidos, donde se consignen
las especificaciones de los dispositivos primarios, valores constantes, tiempos
y fechas que afecten los volúmenes reportados y toda la documentación requerida
en una auditoría y sus reportes correspondientes. Esto también puede incluir la
identificación de quien hace los cambios. La información para esta auditoría
puede consistir en un registro magnético o copia dura (archivos en papel).

 

Reglamento de medición: documento suscrito por la presidencia de ECOPETROL S.A.
que contiene los lineamientos corporativos observados para las prácticas de
medición y transferencia de custodia de los hidrocarburos y biocombustibles, en
sus instalaciones y operaciones.

 

Relación Turndown o Amplitud del Rango del Transmisor: es la relación entre el
valor más alto del rango (URV) y el valor más bajo del rango (LRV) para el cual
el transmisor es diseñado. Por ejemplo, si un transmisor ha sido rateado a un
span de 0-15 psi mínimo y 0-150 PSI máximo, entonces la relación turndown es de
10:1

 

Remanente a bordo (ROB Remaining On Board): es el material que queda en los
tanques del buque, bodegas vacías y/o tuberías después de la descarga. El
remanente a bordo incluye agua, petróleo, desechos, residuos de petróleo,
emulsiones petróleo/agua, lodo y sedimentos.

 

Repetibilidad: es la variación obtenida entre los resultados de múltiples
sucesos, medidos a las mismas condiciones de operación y llevados a cabo por el
mismo método, con los mismos instrumentos, en el mismo lugar y dentro de un
corto periodo de tiempo.

 

Reporte de inspección: informe expedido por un Inspector para registrar
observaciones sobre una operación de medición o similar, que haya sido
verificada.

 

Reproducibilidad: es la medida de la variabilidad entre los resultados de
mediciones de la misma variable cuando las mediciones individuales son
realizadas con el mismo método, con el mismo tipo de instrumento pero con
operadores diferentes en diferentes sitios y después de un periodo largo.

 

RTD (Resistance Temperature Detector): dispositivo detector de temperatura que
utiliza el principio de la resistencia. Esta varía su valor dependiendo de la
temperatura.

 

Resolución: capacidad para detectar un cambio mínimo en la cantidad medida para
el cual el instrumento reaccionara con un cambio observado en una indicación
análoga o digital.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01031/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

S

 

Sedimento: material sólido que puede incluir una combinación de arena, óxidos,
residuos y materia granulada, suspendida o decantada en los hidrocarburos.

 

Segundo: unidad básica de tiempo en el SI. Es la duración de 9 192 631 770
períodos de la radiación correspondiente a la transición entre los dos niveles
hiperfinos del estado fundamental del isótopo 133 del átomo de cesio (133Cs) a
una temperatura de 0 K.

 

Sensibilidad: relación entre un cambio en la magnitud de la respuesta y el
cambio sobre el estimulo que lo causa luego que se alcanza el equilibrio. La
sensibilidad se expresa como un cociente con las unidades de medición de las dos
cantidades expresadas. El cociente es constante en todo el rango de un equipo de
comportamiento lineal. Para un equipo de comportamiento no lineal se deben
definir los niveles de estímulo aplicables.

 

Sensor: es un dispositivo que provee una señal de salida que responde a una
magnitud la cual es una cantidad física, propiedad o condición de una variable
que es medida. La salida es una señal eléctrica, producida por el sensor la cual
es una función de la magnitud que nos interesa.

 

Sensor de temperatura: consiste en un elemento sensor y su cubierta, y se define
como parte del mecanismo de detección de temperatura que se coloca en el
producto al cual se le está midiendo su temperatura.

 

Señal analógica: señal que varía en amplitud en forma continua, en vez de
hacerlo en forma discreta.

 

Señal del detector: cambio en el cierre de un contacto, u otra señal, que inicia
o detiene un contador del probador/cronometro y define el volumen calibrado por
el probador.

 

Señal digital: señal que varía en pasos discretos en vez de pasos continuos.

 

Servomecanismo: mecanismo de acción externa que es activado por el elemento
sensor con la finalidad de proporcionar la suficiente potencia para posicionar
el indicador.

 

Sesgo: es cualquier influencia en cualquier resultado que produzca una
aproximación incorrecta de la variable medida. El sesgo es el resultado de un
error sistemático predecible.

 

SGC: Sistema de Gestión Integral de la Calidad.

 

SHMT: Sistema Hibrido de Medición de Tanques.

 

Sistema automático de medición de buque-tanques: es aquel que mide e indica
automáticamente los niveles de líquido o aforo en uno o más tanques del buque en
forma continua, periódica o por solicitud.

 

Sistema automático de Transferencia de Custodia (LACT): conjunto de equipos
diseñados para las transferencias de custodia no atendidas de hidrocarburos
líquidos.

 

Sistema cerrado: se dice de los tanques de carga de un buque cuando los mismos
están diseñados de tal manera que no hay exposición directa de la carga a la
atmósfera en condiciones normales de operación.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01032/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Sistema de medición: conjunto de instrumentos de medición y otros dispositivos
que interactúan para efectuar mediciones específicas de hidrocarburos.

 

Sistema de respaldo (Back up): es el sistema de medición alterno al sistema
principal, se debe utilizar como respaldo en caso de falla del principal.
También se puede referir a equipos operativos para almacenamiento y registro de
información en medio magnético.

 

Sistema restringido: se dice de los tanques de carga de un buque cuando los
mismos están diseñados para reducir y minimizar la exposición directa de la
carga y salida de vapores a la atmósfera en condiciones normales de operación.

 

Sondeo o medición de nivel: procedimiento mediante el cual se determina la
profundidad del líquido en un tanque, que se mide desde la superficie del mismo
hasta el fondo del tanque o hasta el punto de referencia.

 

Span de calibración: es la diferencia entre los rangos límites mínimos y máximos
de calibración.

 

T

 

Tabla de aforo (tabla de capacidad o de calibración): es una tabla que se
realiza utilizando métodos reconocidos por la industria del petróleo; en la cual
se establece la correlación entre el volumen contenido en un tanque y los
diferentes niveles de líquido en su interior, medidos desde el punto de
referencia.

 

Tanque: unidad de almacenamiento de productos líquidos o gaseosos con
características definidas.

 

Tanque de techo flotante: tanque en el cual un techo flota libremente en la
superficie del líquido, excepto a bajos niveles cuando el techo es sostenido por
sus soportes al fondo del tanque. Adicionalmente puede tener también un techo
fijo en su parte superior.

 

TBG: Tablero Balanceado de Gestión.

 

Temperatura: es una medida del calor o energía térmica de las partículas en una
sustancia. Es la magnitud física que se emplea para medir en términos físicos
las sensaciones de caliente y frío.

 

Tercero: empresa u organización diferente a ECOPETROL S.A. que interviene en una
operación de transferencia en custodia.

 

Termopozo: receptáculo protector metálico instalado en la cavidad o coraza de un
recipiente de líquido en el cual se inserta el elemento sensor de temperatura.

 

Título: la equivalencia del agua del reactivo (titulante) Karl Fischer,
expresado en mg/ml.

 

Tolerancia: es el intervalo de valores en el que debe encontrarse una magnitud
para que se acepte como válida, lo que determina la aceptación o el rechazo de
los componentes fabricados, según sus valores queden dentro o fuera de ese
intervalo.

 

Toma-muestras (ladrón): término utilizado en la industria para definir un envase
con cierre en el fondo que se utiliza para extraer muestras de los tanques de
almacenamiento de líquidos.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01033/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Tomas en tubería: posición de un par de agujeros para medir la tasa de flujo por
medio de la presión diferencial a través de una placa de orificio. El centro de
la toma corriente arriba se encuentra ubicado a una distancia equivalente a dos
veces y medio el diámetro interno reportado de la tubería de la cara de la placa
más cercana. El centro de la toma corriente abajo se ubica a una distancia
equivalente a ocho veces el diámetro interno reportado de la tubería corriente
abajo de la cara de la placa más cercana.

 

Tonelada corta (Short Ton): unidad anglosajona de masa, equivale a 907,18474 kg

 

Tonelada larga (Long Ton): unidad anglosajona de masa, equivale a 1.016,0469088
kg

 

Tonelada métrica: unidad de masa, múltiplo del kilogramo en el Sistema
Internacional de Unidades, equivalente a 1000 kilogramos. Símbolo: t

 

Transferencia de custodia: es el hecho a través del cual se traslada a otra área
o un tercero el deber del cuidado y la conservación del hidrocarburo, derivada
de la entrega y recibo entre áreas o la entrega y recibos de terceros ya sea a
título de tenencia o a título de propiedad.

 

Transmisión remota y telemetría: sistema de instrumentación separado o integral,
utilizado junto con otros elementos básicos de medición (como por ejemplo, un
medidor automático de nivel), que transmite la lectura básica a algún lugar
diferente al punto de medición.

 

Trazabilidad: la aptitud para rastrear la historia, la aplicación o la
localización de sistema, equipos o prueba, por medio de identificaciones
registradas. Se aplica a la referencia de los equipos de medición en relación
con los patrones nacionales o internacionales, los patrones primarios, las
constantes o propiedades físicas básicas o los materiales de referencia.
Conviene que todos los aspectos de los requisitos de trazabilidad si los hay, se
especifiquen claramente, por ejemplo en función de períodos de tiempo, punto de
origen o identificación.

 

Tubo capilar: cilindro delgado hueco ubicado dentro del vástago de vidrio de un
termómetro a través del cual el líquido avanza o retrocede con los cambios de
temperatura.

 

Tubo de medición: sección vertical de tubería que se extiende desde la
plataforma de medición hasta cerca del fondo de los tanques equipados con techos
flotantes internos o externos. También se pueden encontrar en buques o barcazas.

 

Turbina: medidor de flujo con un rotor de aspas que gira a una velocidad
proporcional a la velocidad media de la corriente y por lo tanto proporcional a
la tasa volumétrica del flujo.

 

U

 

UAD: Unidad de Adquisición de datos.

 

Unidad de medida: magnitud particular, definida y adoptada por convención, con
la cual se comparan las otras magnitudes de la misma naturaleza para expresar
cuantitativamente su relación con esta magnitud.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01034/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Unidad portátil de medición (PMU): en un buquetanque, dispositivo usado en
conjunto con una válvula de control de vapor para obtener el nivel de líquido o
temperaturas, en sistemas restringidos o cerrados.

 

Unidad portátil de muestreo (PSU): en un buquetanque, dispositivo usado en
conjunto con una válvula de control de vapor para obtener muestras en sistemas
restringidos o cerrados.

 

V

 

Valores observados: lecturas de hidrómetros tomadas a temperaturas distintas a
la temperatura de referencia especíia Estos valores son solo lecturas de
hidrómetros y no de densidad, densidad relativa o gravedad API a esa
temperatura.

 

Variable de entrada: para el propósito de medición electrónica de líquidos, una
variable de entrada es el valor de un dato asociado con el flujo o con el estado
del líquido que está entrando al computador de flujo para usarlo en los
cálculos. Esta entrada puede ser una variable medida por un transductor –
transmisor o por un valor fijo entrado manualmente. Presión, temperatura y
densidad relativa, son ejemplos de variables de entrada.

 

Vástago: es el tubo de vidrio que contiene el tubo capilar del termómetro;
también es la parte de un hidrómetro de forma tubular de vidrio o plástico, que
queda en parte fuera de la superficie del líquido en una medición de densidad y
sobre el cual está impresa o pegada la escala del hidrómetro.

 

VCF (Volume Correction Factor): ver CTPL.

 

Verificación metrológica: es la evaluación objetiva de las características
metrológicas de un equipo de medición obtenidas como resultado de su
calibración, contra los requisitos metrológicos establecidos para el proceso. La
verificación determina que las características metrológicas del equipo
satisfacen las establecidas por una especificación. Rasgo característico de la
verificación es la emisión de un certificado de verificación, cuyo contenido
puede limitarse a la aptitud o no del equipo de medición para el uso específico,
como resultado de la evaluación de la conformidad con respecto a las
especificaciones metrológicas.

 

Viscosidad cinemática: es la relación entre la viscosidad absoluta y la
densidad. Es una medida de la resistencia a fluir de un fluido bajo la acción de
la gravedad. Se puede utilizar un instrumento muy simple, como es un
viscosímetro de tubo, para medir la viscosidad cinemática de los aceites y otros
líquidos viscosos. Con este tipo de instrumento se determina el tiempo que
necesita un volumen pequeño de líquido para fluir por un orificio y la medida de
la viscosidad cinemática se expresa en términos de segundos. La unidad en el SI
es el (m2/s). En el sistema CGS la unidad es el Stokes (S ó St) a veces se
expresa en centistokes: 1 stokes = 100 centistokes = 1cm2/s = 0,0001 m2/s

 

Viscosidad dinámica (coeficiente de viscosidad, viscosidad absoluta): es la
relación entre la tensión de deslizamiento aplicada y el grado de deslizamiento
logrado. Es lo que comúnmente se llama viscosidad del fluido y representa la
facilidad de un fluido a fluir cuando se le aplica una fuerza externa, por lo
tanto es una medida de su resistencia al deslizamiento o a sufrir deformaciones
internas. Se expresa en el SI como Pa·s. En el sistema CGS se expresa con la
unidad llamada poise (P), como submúltiplo se emplea el centipoise (cP). 1 cP =
1 mPa·s.

 

VIT: Vicepresidencia de Transporte.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01035/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Volumen bruto: volumen indicado multiplicado por el factor del medidor (MF) para
el líquido específico y la tasa de flujo bajo la cual el medidor ha sido
probado.

 

Volumen bruto estándar (GSV- Gross Standard Volume): es el volumen total de
todos los líquidos del petróleo, sedimento y agua, excluyendo agua libre,
corregido a través del factor de corrección de volumen apropiado (CTL) para la
temperatura observada y la gravedad API, densidad relativa o densidad a una
temperatura estándar 60 °F o 15 °C, también corregido por el factor de
corrección de presión (CPL) y el factor del medidor (MF).

 

Volumen bruto observado (GOV - Gross Observed Volume): es el volumen total de
líquidos de petróleo, sedimento y agua, excluyendo agua libre, a la temperatura
y presión observada.

 

Volumen compuesto de crudo: es el volumen indicado sin corregir, también
conocido como el volumen de multifase determinado por un sistema de medición
cuando se ha llenado la línea.

 

Volumen de agua libre (FWV-Free Water Volume): cantidad de agua libre
determinada durante la medición de un tanque.

 

Volumen Indicado (IV-Indicated Volume): cambio en la lectura del medidor que
ocurre durante un recibo o entrega.

 

Volumen neto estándar (NSV - Net Standard Volume): es el volumen total de todos
los líquidos de petróleo, excluido el sedimento y agua (S&W) y el agua libre,
corregido por el factor de corrección de volumen apropiado (CTL) para la
temperatura observada y la gravedad API, densidad relativa o densidad a una
temperatura estándar como 60 °F o 15 °C y corregido por el factor de corrección
de presión (CPL) y el factor del medidor (MF).

 

Volumen total calculado (TCV - Total Calculated Volume): volumen total de todo
el petróleo liquido más agua y sedimento, corregido por el factor de corrección
de volumen apropiado (CTL) a la temperatura observada y gravedad API, densidad
relativa o densidad a la temperatura estándar de 60 °F o 15 °C y también
corregida por el factor de corrección de presión aplicable (CPL) y el factor del
medidor (MF), más toda el agua libre medida a la temperatura y presión
observadas (volumen bruto estándar más agua libre).

 

Volumen total observado (TOV): volumen total medido del petróleo líquido,
sedimento y agua, sólidos y agua libre medidos a la temperatura y presión
observadas.

 

VPR: Vicepresidencia de Producción.

 

VRP: Vicepresidencia de Refinación y Petroquímica.

 

VSM: Vicepresidencia de Suministro y Mercadeo.

 

X

 

Xileno: disolvente aromático también conocido como Xilol, se utiliza en pruebas
de laboratorio.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01036/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Z

 

Zona crítica: en un tanque de techo flotante, es la distancia entre el punto
donde el techo descansa totalmente sobre sus soportes y el punto en el que flota
libremente sobre el líquido. Esta zona debe estar claramente definida en las
tablas de aforo.

 

3.CONDICIONES GENERALES

 

El documento ECP-VSM-R-001 “Reglamento para la Gestión de la Medición de
Hidrocarburos”, establece la estructura documental que regula la gestión de
medición de hidrocarburos y combustibles; es por ello que dentro de esta
estructura se presenta el Manual de Medición de Hidrocarburos (MMH) el cual
señala los elementos básicos, que permiten garantizar la gestión eficiente y
eficaz de los sistemas de medición que integran la cadena de suministro de
Ecopetrol.

 

3.1.REFERENCIAS NORMATIVAS

 

A continuación se relacionan normas que complementan y servir de referencia para
la ejecución de las actividades que contempla el Manual de Medición de
Hidrocarburos:

 

American National Standards Institute (ANSI):

 

ANSI B 9319 Método para estratificación de muestras de fluidos de líneas
operadas hidráulicamente con fluidos de hidrocarburos.   American Society for
Testing Materials (ASTM):     ASTM D288 Método de prueba y muestreo para
productos volátiles. ASTM D95 Pruebas para determinar agua en crudo y productos
de petróleo por el método de destilación. ASTM D923 Método de muestreo de
líquidos para aislamiento eléctrico. ASTM D1250 Guía estándar para el uso de las
Tablas de Medición de Petróleo. ASTM D1265 Práctica para el muestreo manual de
GLP. ASTM D4057 Muestreo manual de crudo y productos de petróleo. ASTM D4177
Muestreo automático de crudo y productos del petróleo. ASTM D4306 Practicas para
muestreo de combustible de aviación y analizar el contenido de contaminación.
ASTM D 4377 Determinación de contenido de agua para hidrocarburos por el método
de Karl Fischer de Valoración Potencio-métrica. ASTM D4928 Método para
determinación del contenido de agua por el método Karl Fischer de Valoración
Voltamétrica (concordante capítulo 10.9 del API MPMS) ASTM D5190 Método de
pruebas estándar para obtener automáticamente la presión de vapor en petróleo.  
Gas Processors Association (GPA):     GPA 2166 Obtención de Muestras de Gas
Natural para Análisis de Cromatografía de Gases. GPA 2172-09 Cálculo del Valor
Calorífico Bruto, Densidad Relativa, Compresibilidad y Contenido Teórico de
Hidrocarburo Líquido para Mezclas de Gas Natural en Transferencia de Custodia.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01037/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

GPA TP-15 MPMS Capítulo 11, Datos de Propiedades Físicas, Sección 2, Parte 5,
Correlaciones Simplificadas de Presión de Vapor para GNL Comercial. GPA TP-27
Corrección Volumétrica por Temperatura para GLN y GLP Tablas 23E, 24E, 53E, 54E,
59E y 60E

 

American Petroleum Institute (API):

 

API RP 2026 Zona critica en los techos flotantes en tanques de almacenamiento de
petróleo. API RP 2556 Tablas de corrección por incrustaciones. API STD 650
Construcción de tanques para almacenamiento de hidrocarburos soldado. API STD
653 Inspección, reparación, y reconstrucción de tanques. API STD 2551 Medición y
calibración de tanques cilíndricos horizontales. API STD 2552 Medición y
calibración de esferas y esferoides. API STD 2554 Medición y calibración de
carro-tanques. API STD 2555 Calibración liquida de tanquesStandard 2560
Reconciliation of Liquid Pipeline Quantities

 

API MPMS (Manual of Petroleum Measurement Standards):



· Chapter 1 Vocabulary     · Chapter 2 Tank Calibration o Chapter 2.2A
Measurement and Calibration of Upright Cylindrical Tanks by the Manual Tank
Strapping Method. o Chapter 2.2B Calibration of Upright Cylindrical Tanks Using
the Optical Reference Line Method. o Chapter 2.2C Calibration of Upright
Cylindrical Tanks Using the Optical-Triangulation Method. o Chapter 2.2D
Calibration of Upright Cylindrical Tanks Using the Internal Electro Optical
Distance Ranging Method. o Chapter 2.2E Calibration of Horizontal Cylindrical
Tanks - Part 1: Manual Methods o Chapter 2.2F Calibration of Horizontal
Cylindrical Tanks - Part 2: Internal Electro-optical Distance ranging Method o
Chapter 2.7 Calibration of Barge Tanks. o Chapter 2.8A Calibration of Tanks on
Ships and Oceangoing Barges. o Chapter 2.8B Recommended Practice for the
Establishment of the Location of the Reference Gauge Point and the Gauge Height
of Tanks on Marine Tank Vessels.     · Chapter 3 Tank Gauging o Chapter 3.1A
Standard Practice for the Manual Gauging of Petroleum and Petroleum Products. o
Chapter 3.1B. Standard Practice for Level Measurement of Liquid Hydrocarbons in
Stationary Tanks by Automatic Tank Gauging. o Chapter 3.2 Standard Practice for
Gauging Petroleum and Petroleum Products in Tank Cars. o Chapter 3.3. Standard
Practice for Level Measurement of Liquid Hydrocarbons in Stationary Pressurized
Storage Tanks by Automatic Tank Gauging. o Chapter 3.5. Standard Practice for
Level Measurement of Light Hydrocarbon Liquids Onboard Marine Vessels by
Automatic Tank Gauging. o Chapter 3.6. Measurement of Liquid Hydrocarbons by
Hybrid Tank Measurement Systems.       · Chapter 4 Proving Systems o Chapter 4.1
Introduction. o Chapter 4.2 Displacement Provers.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01038/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

o Chapter 4.4 Tank Provers. o Chapter 4.5 Master-Meter Provers. o Chapter 4.6
Pulse Interpolation. o Chapter 4.7 Field Standard Test Measures. o Chapter 4.8
Operation of Proving Systems. o Chapter 4.9.1 Introduction to the Determination
of the Volume of Displacement and Tank Provers o Chapter 4.9.2 Determination of
the Volume of Displacement and Volumetric Tank Provers by the Water-Draw Method
of Calibration o Chapter 4.9.3 Determination of the Volume of Displacement
Provers by the Master Meter Method of Calibration.       · Chapter 5 Metering o
Chapter 5.1 General Considerations for Measurement by Meters. o Chapter 5.2
Measurement of Liquid Hydrocarbons by Displacement Meters. o Chapter 5.3
Measurement of Liquid Hydrocarbons by Turbine Meters. o Chapter 5.4 Accessory
Equipment for Liquid meters. o Chapter 5.5 Fidelity and Security of Flow
Measurement Pulsed-Data Transmission Systems. o Chapter 5.6 Measurement of
Liquid Hydrocarbons by Coriolis Meters. o Chapter 5.8 Measurement of Liquid
Hydrocarbons by Ultrasonic Flow Meters Using Transit Time Technology.       ·
Chapter 6 Metering Assemblies o Chapter 6.1 Lease Automatic Custody Transfer
(LACT) Systems. o Chapter 6.2 Loading Rack Metering Systems. o Chapter 6.4
Metering Systems for Aviation Fueling Facilities. o Chapter 6.5 Metering Systems
for Loading and Unloading Marine Bulk Carriers. o Chapter 6.6 Pipeline Metering
Systems. o Chapter 6.7 Metering Viscous Hydrocarbons. · Chapter 7 Temperature
Determination     · Chapter 8 Sampling o Chapter 8.1 Standard Practice for
Manual Sampling of Petroleum and Petroleum Products. o Chapter 8.2 Standard
Practice for Automatic Sampling of Liquid Petroleum and Petroleum Products. o
Chapter 8.3 Standard Practice for Mixing and Handling of Liquid Samples of
Petroleum and Petroleum Products. o Chapter 8.4 Standard Practice for Manual
Sampling and Handling of Fuels for Volatility Measurement.       · Chapter 9
Density determination o Chapter 9.1 Standard Test Method for Density, Relative
Density (Specific Gravity), or API Gravity of Crude Petroleum and Liquid
Petroleum Products. o Chapter 9.2 Standard Test Method for Density, or Relative
Density of Light Hydrocarbons by Pressure Hydrometer. o Chapter 9.3 Standard
Test Method for Density, Relative Density, and API Gravity of Crude Petroleum
and Liquid Petroleum Products by Thermohydrometer Method.       · Chapter 10
Sediment and Water

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01039/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

o Chapter 10.1 Standard Test Method for Sediment in Crude Oils and Fuel Oils by
the Extraction Method. o Chapter 10.2 Determination of Water in Crude Oil by
Distillation o Chapter 10.3 Standard Test Method for Water and Sediment in Crude
Oil by the Centrifuge Method (Laboratory Procedure). o Chapter 10.5 Standard
Test Method for Water in Petroleum Products and Bituminous Materials by
Distillation o Chapter 10.6 Standard Test Method for Water and Sediment in Fuel
Oils by the Centrifuge Method (Laboratory Procedure) o Chapter 10.7 Standard
Test Method for Water in Crude Oils by Potentiometric Karl Fischer Titration o
Chapter 10.8 Standard Test Method for Sediment in Crude Oil by Membrane
Filtration       · Chapter 11 Physical Properties Data o Chapter 11.1
Temperature and Pressure Volume Correction Factors for Generalized Crude Oils,
Refined Products, and Lubricating Oils. o Chapter 11.2.1 Compressibility Factors
for Hydrocarbons: 0-90°API Gravity Range. o Chapter 11.2.2 Compressibility
Factors for Hydrocarbons: 0,350-0,637 Relative Density (60°F/60 °F) and - 50 °F
to 140 °F Metering Temperature. o Chapter 11.2.2M Compressibility Factors for
Hydrocarbons: 350 - 637 Kilograms per Cubic Meter Density (15 °C) and –46 °C to
60 °C Metering Temperature o Chapter 11.2.4 Temperature Correction for the
Volume of NGL and LPG Tables 23E, 24E, 53E, 54E, 59E, 60E o Chapter 11.3.2.1
Ethylene Density o Chapter 11.3.3.2 Propylene Compressibility o Chapter 11.4.1
Properties of Reference Materials. Part 1 - Density of Water and Water Volume
Correction Factors for Calibration of Volumetric Provers. o Chapter 11.5
Density/weight/volume intraconversion o Chapter 11.5.1 Conversions of API
Gravity at 60 °F o Chapter 11.5.2 Conversions for Relative Density (60/60 °F) o
Chapter 11.5.3 Conversions for Absolute Density at 15 °C       · Chapter 12
Calculation of Petroleum Quantities. o Chapter 12.1.1 Calculation of Static
Petroleum Quantities Part 1 - Upright Cylindrical Tanks and Marine Vessels. o
Chapter 12.1.2 Calculation of Static Petroleum Quantities Part 2 - Calculation
Procedures for Tank Cars. o Chapter 12.2.1 Calculation of Petroleum Quantities
Using Dynamic Measurement Methods and Volume Correction Factors Part 1 -
Introduction. o Chapter 12.2.2 Calculation of Petroleum Quantities Using Dynamic
Measurement Methods and Volumetric Correction Factors Part 2 - Measurement
Tickets. o Chapter 12.2.3 Calculation of Petroleum Quantities Using Dynamic
Measurement Methods and Volumetric Correction Factors Part 3 - Proving Reports o
Chapter 12.2.4 Calculation of Petroleum Quantities Using Dynamic Measurement
Methods and Volumetric Correction Factors Part 4 - Calculation of Base Prover
Volumes by Waterdraw Method. o Chapter 12.2.5 Calculation of Petroleum
Quantities Using Dynamic Measurement Methods and Volumetric Correction Factors
Part 5 - Base Prover Volume Using Master Meter Method.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01040/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

o Chapter 12.3 Calculation of Volumetric Shrinkage from Blending Light
Hydrocarbons with Crude Oil.       · Chapter 13 Statistical Aspects of Measuring
and Sampling o Chapter 13.1 Statistical Concepts and Procedures in Measurement.
o Chapter 13.2 Statistical Methods of Evaluating Meter Proving Data.       ·
Chapter 14 Natural Gas Fluids Measurement o Chapter 14.1 Collecting and Handling
of Natural Gas Samples for Custody Transfer o Chapter 14.2 Compressibility
Factors of Natural Gas and Other Related Hydrocarbon Gases (AGA Report No. 8)
(GPA 8185-90) o Chapter 14.3.1 Concentric, Square-edged Orifice Meters. Part 1 -
General Equations and Uncertainty Guidelines. o Chapter 14.3.2 Concentric,
Square-Edged Orifice Meters. Part 2 - Specification and Installation
Requirements. o Chapter 14.3.3 Concentric, Square-Edged Orifice Meters. Part 3 -
Natural Gas Applications. o Chapter 14.4 Converting Mass of Natural Gas Liquids
and Vapors to Equivalent Liquid Volumes (GPA-8173-91). o Chapter 14.5
Calculation of Gross Heating Value, Specific Gravity, and Compressibility of
Natural Gas Mixtures from Compositional Analysis. o Chapter 14.6 Continuous
Density Measurement. o Chapter 14.7 Mass Measurement of Natural Gas Liquids (GPA
8182-95) o Chapter 14.8 Liquefied Petroleum Gas Measurements. o Chapter 14.9
Measurement of Natural Gas by Coriolis Meter (AGA Report No. 11, 2003) o Chapter
14.10 Measurement of Flow to Flares       · Chapter 15 Guidelines for Use of the
International System of Units (SI) in the Petroleum and Allied Industries      
· Chapter 16 Measurement of Hydrocarbon Fluids by Weight or Mass. o Chapter 16.2
Mass Measurement of Liquid Hydrocarbons in Vertical Cylindrical Storage Tanks By
Hydrostatic Tank Gauging.       · Chapter 17 Marine Measurement. o Chapter 17.1
Guidelines for Marine Cargo Inspection. o Chapter 17.2 Measurement of Cargoes On
Board Tank Vessels. o Chapter 17.3 Guidelines for Identification of the Source
of Free Waters Associated With Marine Petroleum Cargo Movements. o Chapter 17.4
Method for Quantification of Small Volumes on Marine Vessels (OBQ/ROB). o
Chapter 17.5 Guidelines for Cargo Analysis and Reconciliation. o Chapter 17.6
Guidelines for Determining the Fullness of Pipelines Between Vessels and Shore
Tanks. o Chapter 17.7 Recommended Practices for Developing Barge Control Factors
(Volume Ratio). o Chapter 17.8 Guidelines for Pre-Loading Inspection of Marine
Vessel Cargo Tanks. o Chapter 17.9 Vessel Experience Factor (VEF). o Chapter
17.10.2 Measurement of Refrigerated and/or Pressurized Cargo on Board Marine Gas
Carriers. o Chapter 17.12 Procedure for Bulk Liquid Chemical Cargo Inspection by
Cargo Inspectors.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01041/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

· Chapter 18.1 Measurement Procedures for Crude Oil Gathered From Small Tanks by
Truck.           · Chapter 19 Evaporation Loss Measurement.   o Chapter 19.1
Evaporative Loss from Fixed-Roof Tanks.   o Chapter 19.1A Evaporation Loss From
Low-pressure Tanks   o Chapter 19.2 Evaporative Loss from Floating-roof Tanks.  
        · Chapter 20 Allocation Measurement of Oil and Gas   o Chapter 20.1
Allocation Measurement           · Chapter 21 Flow Measurement Using Electronic
Metering Systems.   o Chapter 21.1 Electronic Gas Measurement.   o Chapter 21.2
Flow Measurement-Electronic Liquid Measurement           · Chapter 22.1 Testing
Protocols-General Guidelines for Developing Testing Protocols for Devices Used
in the Measurement of Hydrocarbon Fluids  

 

4.DESARROLLO

 

En el Manual de Medición de Hidrocarburos y Biocombustibles, se presentan
lineamientos y sugerencias que contribuyen a lograr un mejor funcionamiento de
los sistemas de medición de cantidad y calidad en campos de producción,
refinerías, estaciones, poliductos, oleoductos y terminales terrestres,
marítimos y fluviales, que manejen hidrocarburos (crudo, refinados, GLP y Gas
Natural) y biocombustibles.

 

El Manual está incluido en el Sistema de Gestión de la Calidad, aprobado,
modificado y validado por el Comité Táctico de Medición y Contabilización cuando
este se reúna. El Manual de Medición de Hidrocarburos y Biocombustibles consta
de 25 capítulos (ver Anexo 2), los cuales llevan una coherencia con los 22
capítulos del API MPMS (Manual of Petroleum Measurement Standards).

 

El MMH se podrá revisar y aprobar de la siguiente forma:

  

·Directamente según acta del Comité Táctico de Medición y Contabilización (CTMC)
en el caso de ser un cambio sustancial y de fondo dentro de los aspectos que
conciernen a la Medición de Hidrocarburos para Transferencia de Custodia;
dejando trazabilidad del cambio en copia dura y copia magnética.

  

·Directamente por todos los Responsables de Medición: CTMC (Líderes de Medición
por negocio, Jefe Departamento de Medición y Contabilización PMC); Gerente de
Planeación y Suministro (GPS-VSM); Asesor Jurídico y Vicepresidente de
Suministro y Mercadeo (VSM); si es validación o emisión de un nuevo capítulo del
MMH; dejando trazabilidad del cambio en copia dura y copia magnética.

 

4.1.ESTÁNDAR DE INGENIERÍA PARA LA MEDICIÓN DINÁMICA DE CANTIDAD Y CALIDAD DE
HIDROCARBUROS LÍQUIDOS

 

Este documento unifica los criterios que deben ser aplicados al diseño,
mejoramiento y estandarización de los procesos de ingeniería para la medición
dinámica de cantidad y calidad de hidrocarburos líquidos y establece las bases
para identificar las alternativas que se deben analizar en el proceso de
maduración de los proyectos de medición de hidrocarburos y biocombustibles.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01042/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Describe los requerimientos de diseño, selección de equipos, instalación y
pruebas funcionales de sistemas de medición dinámica de cantidad y calidad de
hidrocarburos líquidos (refinados, GLP, crudos), a ser instalados en plantas o
ductos, donde se realice su transferencia de custodia entre las diferentes áreas
operativas de ECOPETROL S.A., o entre ésta y un tercero.

 

4.2.ESTÁNDAR DE INGENIERÍA PARA LA MEDICIÓN DINÁMICA DE CANTIDAD Y CALIDAD DE
GAS NATURAL

 

Este documento unifica los criterios que deben ser aplicados al diseño,
mejoramiento y estandarización de los procesos de ingeniería para la
construcción de facilidades de medición de cantidad y calidad de gas natural
para Transferencia de Custodia y establece las bases para identificar las
alternativas que se deben analizar en el proceso de maduración de los proyectos.

 

4.3.ESTÁNDAR DE INGENIERÍA PARA SISTEMAS HIBRIDOS DE MEDICION EN TANQUES

 

Este documento unifica los criterios que deben ser aplicados a los procesos de
ingeniería para el mejoramiento y estandarización del diseño, montaje y puesta
en servicio de facilidades de Sistemas Híbridos de Medición de Tanques (SHMT)
que contengan hidrocarburos líquidos o biocombustibles y establece las bases
para identificar las alternativas que se deben analizar en el proceso de
maduración de los proyectos.

 

4.4.GESTIÓN EN LAS ÁREAS OPERATIVAS

 

Será de acuerdo a lo consignado en la última versión aprobada del documento
ECP-VSM-R-001 “Reglamento para la Gestión de la Medición de Hidrocarburos”:

 

·Propender porque todas las operaciones de producción, transferencia de custodia
y determinación de inventarios de productos de la cadena de suministro a su
cargo, se midan en su cantidad y en su calidad de acuerdo con las prácticas
corporativas que se reflejan en este Reglamento, los manuales, estándares y
procedimientos de medición y contabilización oficiales, del SGC de la Empresa.

  

·Aprobar, presupuestar y ejecutar los planes de mejoramiento a los sistemas de
medición para el cierre de los hallazgos y no conformidades resultantes de las
inspecciones y auditorias a los sistemas de medición realizadas por el
Departamento de Medición y Contabilización de Hidrocarburos.

  

·Reportar al PMC mínimo semestralmente los indicadores IGSM y anualmente los
indicadores IISM en todos los sistemas de medición de transferencia de custodia
que se encuentran a su cargo. Atender diligentemente y con personal idóneo las
inspecciones y auditorias a los sistemas de medición.

  

·Aprobar, ejecutar y controlar los planes de mejoramiento de los sistemas de
medición para asegurar el cierre de los hallazgos y no conformidades generados
por las inspecciones y auditorias, de acuerdo al Capítulo 23 del MMH y en forma
armónica con el Sistema Corporativo de Gestión Integral.

 

4.5.CONTROL Y SEGUIMIENTO DE EQUIPOS DE MEDICIÓN

 

Todo equipo y/o instrumento que sea requerido dentro de los sistemas de medición
de cantidad y calidad de la cadena de suministros de ECOPETROL S.A., debe
satisfacer los requerimientos metrológicos y/o especificaciones establecidas
previamente en su diseño e ingeniería, concordante con el presente Manual de
Medición de Hidrocarburos y el Estándar de ingeniería para la medición dinámica
de cantidad y calidad de Hidrocarburos.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01043/45

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Los equipos, instrumentos, accesorios y válvulas que forman parte de los
sistemas de medición de cantidad y calidad para fiscalización y transferencia de
custodia, deben parametrizarse y listarse en el Sistema de Administración del
Mantenimiento “Ellipse” establecido en la Empresa para tal fin, agrupándolos por
unidades productivas y programando el mantenimiento preventivo más adecuado
dependiendo de la criticidad del componente y de los estándares de rutinas de
mantenimiento.

 

Equipos de Laboratorio: el control metrológico del laboratorio se establecerá
con base en la recomendación del fabricante de cada equipo o en la recomendación
que establece cada uno de los métodos de ensayo estándar Internacionales,
implementados en el Laboratorio.

 

Medidores de flujo tipo platina de orificio: en líneas que tienen proceso
constante, programar inspecciones cada tres meses, extendiendo o acortando este
período de acuerdo con los resultados obtenidos en cada inspección. En otros
procesos que requieran línea fuera de servicio, programar periodos de seis meses
o superiores. Las líneas de medición de productos con sólidos en suspensión, a
alta presión y velocidad como el caso de algunas líneas de gas, requieren
inicialmente periodos cortos de inspección para definir luego los periodos
apropiados, al perderse la calibración de fábrica. En todo caso deberá existir
un plan metrológico para el equipo en el cual se establezcan los períodos de
confirmación metrológica.

 

Medidores para gas natural: en estos equipos y su instrumentación asociada, se
realizará una primera calibración en un laboratorio reconocido antes de su
instalación. Las verificaciones del desempeño metrológico, la exactitud y el
estado interno de los sistemas de medición se realizará periódicamente,
iniciando con los siguientes intervalos:

 

·Medidores (elemento primario): inspección anual

·Demás instrumentos y computador de flujo: verificación mensual

 

Después del primer año, será posible extender los periodos establecidos
inicialmente para las verificaciones hasta un máximo de tres años para los
medidores y tres meses para los demás instrumentos y computador de flujo,
siempre y cuando los resultados de la inspección y los datos históricos
respalden la acción. De la misma forma, posteriormente los periodos se podrán
reducir si el desempeño de los elementos lo hace necesario.

 

Esto aplica para los medidores de transferencia de custodia de gas:
ultrasónicos, másicos, turbina y Desplazamiento Positivo. En el anexo 1, Tabla
1. Rutinas De Mantenimiento Preventivo Base, se muestran las rutinas para
verificación de equipos e instrumentos.

 

4.6.ANEXOS

 

No.   TITULO 1   Tabla de Rutinas de Mantenimiento Preventivo Base 2   Contenido
Manual de Medición de Hidrocarburos 3   Formato Listado de Equipos

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01044/45

 

 



 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Item TIPO DE EQUIPO PERÍODOS (Ver nota 1) REFERENCIA VERIFICACIÓN / AJUSTE
MANTENIMIENTO CALIBRACIÓN MMH NORMA INTERNACIONAL 1 PROBADORES Patrones
volumétricos tipo tanque (seraphines) Usados en calibración de probadores
volumetricos Inspección antes de ser utilizado (Ver nota 5) Antes y después de
ser utilizado 5 años dependiendo de su estado, según API MPMS 4,7_ 2009. Mar 07
de 2012 (Ver nota 3) Capítulo 4 API MPMS Capitulo 4 Sección 7.5.3 2 Probador
tipo tanque Inspección antes de ser utilizado (Ver nota 5) Antes y después de
ser utilizado 5 años o menos dependiendo de su estado
(Ver nota 3) Capítulo 4 API MPMS capítulo 4 sección 8.2.11 3 Probador Master
Meter No Aplica Según análisis de resultados contra la Carta de Control 3 meses
para cada producto y a condiciones similares de operacionales del medidor que se
va a calibrar
(Ver nota 2) Capítulo 4 API MPMS capítulo 4 sección 8.2.11 4 Probadores
Compactos (Probadores Unidireccionales de pistón)
Probadores de Pequeño Volumen (SVP) No Aplica Semestral 3 años o menos
dependiendo de su estado
(Ver nota 3) Capítulo 4 API MPMS capítulo 4 sección 8.2.11 5 Unidireccional de
Esfera Bidireccional de Esfera o de Pistón. No Aplica Semestral 5 años o menos
dependiendo de su estado
(Ver nota 3) Capítulo 4 API MPMS capítulo 4 sección 8.2.11 6 MEDIDORES PARA
LÍQUIDOS Medidores con probador dedicado Diaria a semanal dependiendo de la
criticidad del sistema. Para exportación por cada embarque Según análisis de
resultados contra la Carta de Control Mensual por producto o según Contrato o
Acuerdo entre las partes Capítulo 5 API MPMS Capitulo 5 Sección 2 7 Medidores
con probador portátil Diaria del Meter Factor mientras esté conectado el
probador Según análisis de resultados contra la Carta de Control Semestral por
producto o según Contrato o Acuerdo entre las partes Capítulo 5 API MPMS
Capitulo 5 Sección 2 8 NATURAL  GAS  MEDIDORES Medidores con Master Meter
Mensual a la Instrumentación asociada y Comp. Flujo: Temp, Pres (Estática y
Diferen.) y Calidad (Composició, Humedad, Azufre) y Autodiagnóstico (si aplica)
Por discrepancias contra los balances diarios y por mal funcionamiento Anual o
menos dependiendo de su estado
(Ver nota 3)  

API MPMS CAPITULO 21. 2.

API MPMS CAPITULO 21. 1.

9 Medidores sin Master Meter Por discrepancias contra los balances diarios y por
mal funcionamiento 5 años o menos dependiendo de su estado
(Ver nota 3)  

API MPMS CAPITULO 21. 2.

API MPMS CAPITULO 21. 1.

 

 



Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01045/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

10 INSTRUMENTOS DE CAMPO, VÁLVULAS Y MISCELANEOS Lazo de Presión (Transmisor,
equipo terciario, etc) En línea Líquidos : Trimestral. Lazo completo (3 pasos
según procedimiento) Líquidos: Bianual
Gas Natural: Mensual No Aplica En caso de falla remplazar el Equipo Según
recomendación fabricante o en su defecto cada 2 años.
(Ver nota 3).     11 Lazo de Temperatura) (RTD, Transmisor, equipo terciario,
etc) En línea Líquidos : Trimestral. Lazo completo (3 pasos según procedimiento)
Líquidos: Bianual
Gas Natural: Mensual No Aplica En caso de falla remplazar el Equipo Según
recomendación fabricante o en su defecto cada 2 años.
(Ver nota 3).     12 Densitómetros Semestral Frecuencias Densitómetro 1.- lleno
Agua 2.- lleno Aire Semestral Limpieza interna 2 a 5 años Si no pasa la
verificación se debe calibrar (Ver nota 3) Capítulo 6 API MPMS Capitulo 6 13
Válvulas de doble bloqueo y purga Trimestral Anual y cuando tenga pase No Aplica
Capítulo 6 API MPMS Capitulo 6 14 Actuadores para Válvulas Anual Ajuste a los
límites de Carrera Cada 2 años No Aplica Capítulo 6 API MPMS Capitulo 6 15
Válvulas de expansión térmica Semestral Cuando falle Anual Capítulo 6 API MPMS
Capitulo 6 16 Válvulas de seguridad Semestral Cuando falle Semestral Capítulo 6
API MPMS Capitulo 6

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01046/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

17 INSTRUMENTOS DE CAMPO, VÁLVULAS Y MISCELANEOS Lazos de control PID
(Computador de Flujo, Sistema de Control, PLC, DCS, etc.) Semestral Cuando falle
Semestral Capitulo 21 API MPMS Capitulo 21 18 Computadores de flujo
(Configuración, Archivos de Alarma y Eventos) Anual Cuando falle (Entradas /
Salidas Análogas)
(Ver nota 3) Capítulo 21 Anual API MPMS Capitulo 21 19 Sincronización de Relojes
(Computadores de Flujo, Sistemas de Control, Equipos)
(Ver nota 4) Mensual No Aplica No Aplica Capitulo 21 API MPMS Capitulo 21 20
Báscula Camionera Trimestral Trimestral Anual
(Ver nota 3) - - 21 Sistemas Híbridos de Medición de Tanques (SHMT)
(Tanques Atmosféricos)
(Nivel, Temperatura y Densidad) Mensual Nivel  - Manual con Cinta
Temp  -  Manual con Termómetro Anual o cuando falle
(Ver nota 3) Anual
(Ver nota 3) Capitulo 3 API MPMS Capitulo 3.2 22 Sistemas Híbridos de Medición
de Tanques (SHMT) (Tanques Presurizados) (Nivel, Temperatura y Densidad)
Semestral Nivel  -  Manual con Cinta
Temp  -  Manual con Termómetro Anual o cuando falle
(Ver nota 3) Anual
(Ver nota 3)     23 Tanques de Almacenamiento (Tablas de Aforo) 5 años (Ver nota
3) Cuando se requiera (Por cambio de producto, Falla estructural, etc.) 15 años
(Ver nota 3) Capitulo 2 API MPMS Capitulo 2.2A, Apéndice A 24 Cintas de medición
Inspección  -  diaria o antes de sus uso Verificación  - Annual No Aplica No
Aplica Capitulo 3 API MPMS Capitulo 3.1A, numeral 3.1A.8 25 Termómetros
Electrónicos (PET) Trimestral No Aplica Anual
(Ver nota 3) Capitulo 7 API MPMS Capitulo 7 numeral 8.2 26 Termómetros de vidrio
Termómetros Bimetálicos Hidrómetros Termohidrómetros Trimestral No Aplica No
Aplica Capitulo 7 API MPMS Capitulo 7 numeral 8.3.1. 27 Manómetros (Bourdon)
Semestral Cuando falle Anual
(Ver nota 3)     28 Tomamuestras Automático Semestral Semestral y número de
operaciones de Extracción No Aplica Capitulo 8 API MPMS Capitulo 8 Sección 2 29
Analizadores de Calidad (SW, Azufre, Cromatógrafo, Humedad, etc.) Semestral o
cuando falle (Ver nota 3) Anual
(Ver nota 3) Capitulo 21 API MPMS Capitulo 21

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01047/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

30 EQUIPOS
DE
REFERENCIA Multímetros Calibradores de campo N.A. Semestral No Aplica 2 años
(Ver nota 3) - - 31 Patrones de MEDICIÓN generación de Temperatura
(Baño seco controlado) N.A. Semestral Semestral o cuando falle 2 años
(Ver nota 3) - - 32 Patrones de generación de presión
(peso muerto) Semestral Semestral o cuando falle 5 años
(Ver nota 3) -   33 Manómetros
(Bourdon, digitales) Anual Cuando falle 2 años
(Ver nota 3)     34 Termómetros
(Vidrio, Digitales) Anual Cuando falle 2 años
(Ver nota 3)     35 EQUIPOS
DE
LABORATORIO Analizadores de Calidad de Laboratorio:
Karl Fischer, balanza analítica, salinómetro, termohigrómetro, mufla, Trampas de
destilación, Cromatógrafo y demás equipos de laboratorio El control metrológico
del laboratorio se establecerá con base en la recomendación del fabricante de
cada equipo o en la recomendación que establece cada uno de los métodos de
ensayo estándar Internacionales, implementados en el Laboratorio. Capitulo 1 -

 

 Notas:

1

De forma general: 

1.- Todo equipo o instrumento debe venir calibrado de fábrica con su
correspondienmte certificado de calibración  

2.- El período entre Verificaciones/Ajuste, podrá modificarse (ampliarse o
disminuirse) de acuerdo a los registros históricos, a las recomendaciones del
fabricante o a los análisis estadísticos, siempre y cuando se encuentren
debidamente documentados y justificados, no deberá ser superior a 2 años.

 

2 La calibración podrá ser realizada directamente por Ecopetrol o por un Ente
externo certificado para hacerla. 3

La calibración se deberá realizar por un Ente o Laboratorio certificado para
hacerla.  

No se recomienda que Ecopetrol realice directamente estas calibraciones.

 

4 Debe hacerse por señal de sincronismo donde haya conexión a Scada, Satelite o
señal Web 5 Inspección: Examen cuidadoso que se hace de un lugar o de una cosa
con el objeto de determinar el estado en que se encuentra física y mecánicamente
y reportarlo.

 



 



Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01048/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

ANEXO 2. CONTENIDO MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

 

Capítulo 1. Condiciones generales y vocabulario. Da las pautas generales que
permiten el desarrollo y ejecución de tareas de gestión en los Sistemas de
medición, las rutinas de mantenimiento preventivo base para la verificación y
calibración de equipos e instrumentos, además de tener todo el vocabulario que
se usará en el Manual de Medición de Hidrocarburos.

 

Capítulo 2. Calibración de tanques. Da los parámetros genéricos de verificación
y calibración en tanques de almacenamiento de hidrocarburos para transferencia
de custodia, cubriendo desde la identificación de la necesidad de verificación o
calibración hasta el recibo de la tabla de aforo por parte de la dependencia
operadora del tanque.

 

Capítulo 3. Medición estática. Da los criterios para la medición manual de
volumen de producto líquido y de agua libre contenido en tanques de
almacenamiento atmosféricos y presurizados. Cubre desde la determinación de la
altura del líquido hasta el cálculo del volumen bruto contenido en el tanque,
además suministra información de medición con telemetría. El Capítulo 3 Sección
1 establece los métodos para la determinación del volumen neto a condiciones
estándar de hidrocarburos cargados, transportados en carro-tanques y descargados
en estaciones de producción y terminales de oleoductos, así como la medición con
báscula.

 

Capítulo 4. Sistemas probadores. Establece los criterios y características que
deben poseer de los probadores que intervienen en el sistema de medición
dinámica para transferencia de custodia. Aplica a las áreas operativas y que
manejan medición dinámica para transferencia de custodia y fiscalización, de
crudos y refinados.

 

Capítulo 5. Medición dinámica. Establece parámetros y criterios para el uso de
medidores dinámicos para transferencia de Custodia de Hidrocarburos y sus
accesorios.

 

Capítulo 6. Sistemas de medición dinámicos en oleoductos y poliductos. Este
capítulo provee guías genéricas para seleccionar el tipo y tamaño del medidor,
para ser usado en mediciones para oleoductos en operación. Los tipos de
accesorios e instrumentos que deben ser usados para estas especificaciones, y
las relativas ventajas y desventajas del método de probadores para el medidor.
Cubre los requerimientos de estaciones de medición para oleoductos y unidades
LACT.

 

Capítulo 7. Determinación de temperatura. Establece las actividades para
determinar la temperatura en tanques de almacenamiento de producto.

 

Capítulo 8. Muestreo y sus condiciones. Establece los métodos y equipos a
utilizar para realizar el muestreo automático y/o manual para obtener muestras
representativas de petróleo y/o productos derivados. Comprende desde la toma de
la muestra hasta la identificación, conservación y envío de las muestras
obtenidas

 

Capítulo 9. Medición y aplicaciones de la densidad. Establece lineamientos y
parámetros que se deben tener en cuenta para determinar la densidad relativa o
gravedad API en crudos y derivados líquidos de petróleo.

 

Capítulo 10. Determinación de agua y sedimento. Establece lineamientos y
criterios para realizar las pruebas de contenido de agua y sedimento que se
halla presente en el crudo cuando se recibe o entrega por transferencia de
custodia. Comprende la determinación del contenido de agua por titulación,
centrífuga y destilación. Además el contenido de sedimento por extracción.

 



 



Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01049/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

Capítulo 11. Factores de corrección. Señala las tablas apropiadas para
determinar los factores de corrección por efecto de temperatura, presión y
densidad. Especifica el uso de las tablas para determinar los factores de
corrección que intervienen en la liquidación volumétrica.

 

Capítulo 12. Cálculo de cantidades de petróleo. Define las fórmulas para
realizar correcciones por volumen, material de construcción del medidor o del
probador, la temperatura, la presión. Cubre las formulas estándar para la
determinación de los factores de corrección volumétrica.

 

Capítulo 13. Control Estadístico de medición. Da procedimientos estadísticos que
permiten evaluar, verificar y controlar el funcionamiento y la variación de los
factores de calibración de los medidores de flujo a fin de que las
incertidumbres aleatorias sean comprendidas y consistentes con los objetivos de
los sistemas de medición de hidrocarburos. Comprende evaluación y control de
tendencia en los factores del medidor utilizando cartas de control y análisis de
incertidumbres aleatorias asociadas con los datos de prueba del medidor.

 

Capítulo 14. Medición de Gas Natural. Da guías para la selección, instalación,
funcionamiento y control metrológico de los sistemas de medición utilizados para
Gas Natural.

 

Capítulo 16. Medición de hidrocarburos por masa. Establece los parámetros a
utilizar en la instalación de Sistemas Hidrostáticos de Medición de Tanques
(HTG), utilizando la medición directa de la masa contenida en tanques de
almacenamiento de hidrocarburos.

 

Capítulo 17. Medición marina y fluvial. Da los parámetros a tener en cuenta en
buques, botes o remolques y de tierra para determinar las cantidades de carga a
bordo.

 

Capítulo 19. Pérdidas por evaporación en tanques de almacenamiento. Da las
variables, mecanismos y fuentes relevantes que permiten determinar las perdidas
por evaporación, en tanques de almacenamiento y operaciones de transferencia.

 

Capítulo 20. Medición en Campos de Producción. Determina guías para llevar a
cabo medición por asignación. Provee las pautas de diseño y funcionamiento para
los sistemas de medición por asignación de líquidos. Se Incluyen las
recomendaciones para medición, medida estática, toma muestras, probador,
calibrador y procedimientos de cálculo.

 

Capítulo 21. Sistemas de medición electrónica. Da los parámetros y criterios que
permitan una efectiva utilización de los sistemas de medición electrónica.

 

Capítulo 23. Inspección de los Sistemas de Medición y cálculo del IGSM.
Establece las actividades necesarias para la planificación, programación,
coordinación, ejecución y seguimiento a las inspecciones del Índice de Gestión
de los Sistemas de Medición (IGSM). Al igual que las acciones necesarias para el
seguimiento y control de los hallazgos detectados y los planes de acción
pertinentes a los que se les hará seguimiento hasta su cierre.

 

Capítulo 25. Guía para la estimación de la Incertidumbre en los Sistemas de
Medición. Establece los parámetros básicos para la estimación de la
incertidumbre estática y dinámica en los puntos de Transferencia de Custodia.

 



 



Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01050/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

NOTA. Capitulos 15, 18, 22, 24 reservados.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01051/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

  

        INVENTARIO DE INSTRUMENTOS Y EQUIPOS DE MEDICIÓN DE CANTIDAD Y CALIDAD
DE HIDROCARBUROS                 ECP-VSM-001-XXXXXX                            
        NO TAG CODIGO MIMS DISTRITO EQUIPO PERSONA RESPONSABLE CLASE O
REFERENCIA FABRICANTE DESCRIPCIÓN PERIODO DE
CALIBRACIÓN PERIODO DE MANTENIMIENTO RANGO DE
MEDICIÓN LECTURA MÍNIMA TOLERA
NCIA OBSERVACIÓN                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                REVISÓ: APROBÓ: FECHA: PERSONA RESPONSABLE LISTADO:



_________________________________________________________ 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 01052/45

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 1 CONDICIONES GENERALES Y VOCABULARIO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001

Elaborado

13/03/2012

Versión 3

 

5. CONTINGENCIAS

No aplica

 

RELACIÓN DE VERSIONES

 

VERSIÓN FECHA CAMBIOS 1 11/11/2007 Revisión del documento 2 01/04/2010 Revisión
del documento 3 13/03/2012 Se actualiza Glosario y referencias a lineamientos
corporativos.



 

Para mayor información sobre este documento dirigirse a quien lo elaboró, en
nombre de la dependencia responsable:

 

Elaboró: Mario Alberto Granada Cañas, Penélope Galeno Sáez
Teléfono: 50057, 42080

Buzón: Mario.Granada@ecopetrol.com.co; Penelope.Galeno@gecopetrol.com.co

Dependencia: Departamento de Medición y Contabilización de Hidrocarburos,
Vicepresidencia de Suministro y Mercadeo.

 

REVISÓ APROBÓ     /s/ MARIO A. GRANADA CAÑAS   MARIO A. GRANADA CAÑAS   Jefe del
Departamento de Medición y Contabilización   de Hidrocarburos PMC-GPS-VSM (e)  
  /s/ BERNARDO CASTRO CASTRO En representación de los Líderes de Medición de
VSM, VIT, VPR, GRB, GRC e ICP quienes participaron en su elaboración.

BERNARDO CASTRO CASTRO

Gerente Planeación y Suministro GPS-VSM

    Aprobado según acta del quinto Comité Táctico de Medición y Contabilización
realizado los días 30 de noviembre y 1o  de diciembre de 2009  

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 



Plantilla 01053/45

 



 

[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 1 de 19

 

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

 

 

CAPÍTULO 2

CALIBRACIÓN DE TANQUES

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 2 de 19



 

RELACIÓN DE VERSIONES

 

VERSIÓN   DESCRIPCIÓN   FECHA           00   EMISIÓN DEL DOCUMENTO   MAYO 3 DE
2005           01   REVISIÓN DEL DOCUMENTO   JUNIO 24  DE 2008          
DEPENDENCIA   REVISÓ   APROBÓ RESPONSABLE                   Este documento se
validó en el Comité         Táctico de Medición  integrado por los        
líderes de medición de las áreas de         negocio:             RODRIGO
SATIZABAL RAMÍREZ                   Jefe Del Departamento de Medición y
Contabilidad. De     SARA ISABEL PARRA   Hidrocarburos , GPS-VSM     Líder de
Medición GRB – VRP                   NICOLÁS VALLE YI       CAMILO MARULANDA
Líder de Medición       Vicepresidente de Suministro y VIT       Mercadeo - VSM
              PABLO MOTTA CANDELA     JUAN MANUEL NOCUA   Gerente de Planeación
y Suministro GPS– VSM     Líder de Medición         VPR                   CARLOS
GUSTAVO ARÉVALO         Líder de Medición RCSA                   CARLOS REINEL
SANABRIA   SERGIO HERRERA ESTEVEZ     Líder de Medición GPS-VSM   Asesor
Jurídico VSM               JAIRO H. GUZMÁN MEJÍA         I.C.P.        

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 3 de 19

 

TABLA DE CONTENIDO

 

    Pág.       1. OBJETO 4       2. ALCANCE 4       3. GLOSARIO 4       4.
DOCUMENTOS DEROGADOS. 4       5. CONDICIONES GENERALES 4         5.1.1 Normas
aplicables para calibración de tanques cilíndricos verticales 6   5.1.2 Normas
aplicables para otros tipos de tanques 7   5.1.3 Tabla de aforo 7       6.
DESARROLLO 8         6.1     DESCRIPCIÓN DEL PROCEDIMIENTO DE CALIBRACIÓN 8  
6.1.1 Método de “strapping” (MTSM) 8   6.1.2 Método de calibración líquida (API
Standard 2555) 10   6.1.3 Método de la Línea Óptica de Referencia (ORLM) 12  
6.1.4 Elaboración de la Tabla de Aforo 15       7. REGISTROS 17       8.
CONTINGENCIAS 17       9. BIBLIOGRAFIA. 17       10. ANEXO 17

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 4 de 19

 

1.OBJETO

 

Establecer los criterios de verificación y calibración de tanques de
almacenamiento de Hidrocarburos Líquidos, Gaseosos y Biocombustibles para el
aseguramiento Metrológico en Transferencia de custodia y control de inventarios
con el fin de garantizar la confiabilidad de la información volumétrica.

 

2.ALCANCE

 

Aplica a las áreas operativas y técnicas que participan en los procesos de
calibración de tanques de almacenamiento para transferencia de custodia y
fiscalización de petróleo, sus derivados y biocombustibles, cubriendo desde la
identificación de la necesidad de verificación o calibración hasta el recibo de
la tabla de aforo por parte de la dependencia operadora del tanque.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capítulo 1 del
Manual de Medición de Hidrocarburos “Condiciones Generales y Vocabulario” en su
numeral 3 - Glosario Aplicable al Manual de Medición de Hidrocarburos (MMH).

 

4.DOCUMENTOS DEROGADOS.

 

Deroga el Capítulo 2 del MUM, “Calibración de Tanques” ECP-VSM-M-001-02, versión
0 del 3 de mayo de 2005.

 

5.CONDICIONES GENERALES

 

üLas labores de verificación y calibración de tanques se deben realizar con
personal experimentado, respaldado por una firma con Sistema de Gestión de
Calidad certificada para tal labor y teniendo en cuenta la siguiente frecuencia:

 

ØVerificación de la calibración una vez cada cinco (5) años para tanques en
transferencia de custodia. Para los demás, esta verificación puede hacerse entre
5 y 10 años. En caso que alguno de los parámetros (diámetro, espesor de lámina y
verticalidad) excedan los criterios preestablecidos de variación en volumen debe
considerarse una recalibración. (API MPMS Capítulo 2.2A, Apéndice A.6.1 y 6.2).

 

ØRe-calibración (desarrollar una nueva tabla de capacidad) cada 15 años para
tanques en servicios de transferencia en custodia. Para los demás esta
recalibración se podrá hacer entre 15 y 20 años.(API MPMS Capitulo 2.2A Apéndice
A.6.3)

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 5 de 19

 

ØEn casos excepcionales cuando su integridad mecánica se ve afectada por
reparaciones o cambios estructurales ya sea por cambio en la inclinación, en el
diámetro, en la altura de referencia o en el espesor de la lámina (Ver tablas
A1, A2, A3 y A4 del Apéndice A de la Norma API MPMS Capítulo 2.2A), se debe
recalibrar inmediatamente (API MPMS Capitulo 2.2A Apéndice A.7).

 

ØRecálculo de la tabla de aforo: Es el proceso de desarrollo de una tabla de
aforo revisada, basada en diámetros del tanque previamente establecidos. Cuando
en un tanque cambie su altura de referencia, la temperatura de operación ó la
densidad del producto almacenado varié en más de 2,5 ºAPI respecto de la cual
fue calibrado el tanque, debe elaborarse una nueva tabla de aforo basada en las
mediciones geométricas previas existentes, la cual debe estar a condiciones
estándar y tener referenciado el rango de temperatura en que va a operar (Ver
Apéndice A8 de la Norma API MPMS Capítulo 2.2A)

 

üEl trabajo de aforo deberá ser ejecutado de acuerdo a la versión más reciente
de la Norma aplicable.

 

üLa empresa consultora que brinde el servicio de calibración debe suministrar al
contratante:

 

ØActa de ejecución del trabajo firmada por las partes.

 

ØInforme de Aforo, el cual incluye:

 

·Datos de campo

 

·Memorias de cálculo

 

ØGráficas de incrementos y gráficas comparativas con tabla anterior para
verificaciones.

 

ØTabla de aforo del tanque plastificada aprobada por el Ministerio de Minas y
Energía según anexo 1 (cuatro copias).

 

ØUna copia electrónica que contenga el archivo de la tabla en formato Excel para
alimentar los sistemas de información y en PDF (con firmas) para futuras
reproducciones.

 

ØTablilla informativa instalada y marcación de la altura de referencia. sobre el
tanque.

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 6 de 19

 

Todos los tanques de almacenamiento deben contar con una tablilla informativa
elaborada en acero inoxidable calibre 22, de 200 mm de lado; debe quedar
asegurada a la baranda superior del tanque y debe contener la siguiente
información en alto o bajo relieve:

 

ØEncabezado de la placa con el logo y nombre de Ecopetrol

ØNúmero de identificación del tanque suministrado por Ecopetrol

ØProducto almacenado

ØAltura de referencia en milímetros (mm)

ØCapacidad nominal

ØAltura nominal

ØNorma utilizada para realizar el aforo

ØFecha del aforo

ØCompañía aforadora

 

La demarcación de la altura de referencia se debe hacer en la parte superior del
tanque con pintura reflectiva roja o utilizando película adhesiva, de alta
resistencia en un sitio visible determinado por el funcionario autorizado de
Ecopetrol S.A, sobre un recuadro de color blanco de 150 x 450 mm. La altura debe
especificarse en milímetros, sin punto separador de miles y con las letras “mm”
al final. El ancho de las letras y números será de 30 mm.y el trazo de 10 mm

 

üToda escotilla de medición debe contar con una guía, pestaña ó cuña que
determina el Punto de Referencia, sobre la cual se ubica la cinta y se toma la
lectura. En caso de no existir esta guía durante el proceso de verificación o
calibración, se debe instalar.

 

5.1CALIBRACIÓN DE TANQUES

 

Consiste en el proceso de determinar el volumen total del tanque, o capacidades
parciales a diferentes niveles de líquido a las condiciones de operación
existentes. Las tablas de aforo indican la cantidad de producto almacenado a un
determinado nivel del mismo en el tanque, medidos desde un punto de referencia.

 

5.1.1Normas aplicables para calibración de tanques cilíndricos verticales

 

Los tanques cilíndricos verticales pueden ser aforados de acuerdo a las normas
API-MPMS siguientes:

 

ØCapítulo 2, Sección 2A, “Medición y Calibración de Tanques Cilíndricos
Verticales por el Método Manual de Encintado” (MTSM).

 

ØCapítulo 2, Sección 2B, “Calibración de Tanques Cilíndricos Verticales usando
el Método de la Línea Óptica de Referencia” (ORLM).

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 7 de 19

 

ØCapítulo 2, Sección 2C, (ISO 7507-3) “Calibración de Tanques Cilíndricos
Verticales usando el Método de Triangulación Óptica”.

 

ØCapítulo, 2, Sección 2D, (ISO 7507-4) “Calibración de Tanques Cilíndricos
Verticales usando el Método Electro Óptico Interno de Determinación de
Distancia” (EODR).

 

Adicionalmente puede usarse la Norma ISO 7507-5 “Calibración de Tanques
Cilíndricos Verticales por el Método Electro-Óptico Externo de Determinación de
Distancia”

 

5.1.2Normas aplicables para otros tipos de tanques

 

ØLos tanques cilíndricos horizontales se deben aforar según la Norma API MPMS
Capítulo 2,2E (ISO 12917-1) “Petróleo y sus derivados - Calibración de tanques
cilíndricos horizontales” - Parte 1: Métodos Manuales”.

 

ØEsferas y esferoides se aforan según la aplicación del Estándar API 2552
“Medición y Calibración de Esferas y Esferoides”.

 

ØLa calibración de los Carrotanques de líquidos a presión atmosférica debe
realizarse en centímetros y milímetros de acuerdo con el estándar API 2554
“Medición y Calibración de Carrotanques”. Para la calibración de cisternas de
GLP se debe realizar en porcentaje de llenado de rotogauge equivalente, en
centímetros y milímetros de acuerdo con la norma API MPMS Capítulo 2.2E.

 

ØPara barcazas y Buquetanques, se debe utilizar cualquiera de los siguientes
tres métodos contemplados en el API MPMS Capítulo 2, secciones 7 (barcazas) y 8A
(Buquetanques); calibración liquida, por mediciones lineales y por planos “as
built”. Estas calibraciones deben ser aprobadas por las capitanías de puerto
donde la embarcación tiene nacionalidad.

 

5.1.3Tabla de aforo.

 

Las tablas de aforo (ver Anexo 1) deben presentar la siguiente información:

 

üLogo y nombre de la empresa aforadora, dirección, ciudad y NIT

üLogo y nombre de Ecopetrol

üIdentificación del tanque

üNombre del producto a almacenar

üUbicación del tanque, Vicepresidencia, Gerencia, Planta, ciudad y país.

üTipo de techo y fondo del tanque.

üAltura de referencia (m).

üDiámetro promedio (m), altura efectiva (m) y capacidad (bls).

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 8 de 19

 

üNiveles en unidades de centímetros-milímetros (cm – mm) y los volúmenes en
barriles.

üLa Gravedad API o densidad relativa del producto.

üLa temperatura base de lámina a la cual fue preparada (ver nota 2 Cap.12.1,
numeral 9.1.3)

üPresión de almacenamiento (aplica para tanques presurizados)

üPeso del techo o membrana flotante (según aplique)

üAjuste volumétrico por el peso del techo (FRA)

üIdentificación de la zona crítica (aplica para tanques con techo o membrana
flotante)

üLa Norma mediante la cual se llevó a cabo el proceso de aforo del tanque y del
fondo.

üEl nivel de incertidumbre del proceso de aforo en porcentaje

üEspecificar si es verificación, calibración, recalibración o recálculo.

üFecha del aforo.

üFirma de la compañía aforadora (ejecutor y representante) y aprobación del
Ministerio de Minas y Energía.

 

6.DESARROLLO

 

6.1DESCRIPCIÓN DEL PROCEDIMIENTO DE CALIBRACIÓN.

 

La selección del método de calibración dependerá del tipo y tamaño del tanque,
la disponibilidad de tiempo personal y equipo disponible. A continuación se
presenta una breve descripción de tres métodos aplicables a tanques cilíndricos
verticales:

 

6.1.1Método de “strapping” (MTSM)

 

El término strapping de tanque es comúnmente aplicado al procedimiento por el
cual se determinan las dimensiones de un tanque, necesarias para calcular la
tabla de aforo del mismo. En cada anillo se miden las circunferencias por medio
de una cinta metálica graduada y calibrada contra una cinta patrón. El número de
mediciones por anillo depende de las uniones y arreglo de las láminas de los
anillos del tanque.

 

Prácticas generales:

 

El strapping del tanque se debe realizar solo después que el tanque haya sido
llenado al menos una vez en el sitio con un líquido tan denso como el líquido
que se espera va a almacenar. La prueba hidrostática con agua durante 24 horas
es lo usual y cumple con el requerimiento.

 

Tanques de 500 barriles o menos:

 

üPueden ser aforados en cualquier condición de llenado, pero que previamente se
haya cumplido el requisito anterior. Pequeños movimientos de producto (recibos o
despachos) son permitidos durante el strapping.

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 9 de 19

 

Tanques de 500 barriles o más:

 

üLos tanques atornillados (bolted joint) deben haber sido llenados por lo menos
una vez antes del strapping y pueden ser aforados estando llenos hasta con 2/3
de su capacidad. Se permiten pequeños movimientos de producto (recibos o
despachos) durante el strapping.

 

üTanques con láminas soldadas o remachadas (welded/riveted joints) se pueden
aforar en cualquier condición de llenado, pero habiendo sido llenados
completamente en su sitio actual por lo menos una vez. Movimientos de producto
en el tanque no están permitidos durante el proceso.

 

Durante el strapping se debe registrar la siguiente información:

 

ØNivel del líquido durante el proceso de aforo.

ØGravedad API del producto almacenado durante el strapping.

ØTemperatura promedio del líquido al momento del strapping.

ØTemperatura ambiente en el área de localización del tanque.

ØNivel de inclinación del cilindro.

ØAltura total del tanque.

ØAltura de cada anillo

ØAltura de referencia

ØUbicación del punto de referencia

ØDeterminación de volúmenes muertos externos e internos.

ØForma del fondo del tanque y sus dimensiones

ØPeso del techo flotante o membrana.

ØEspesor de láminas de todos los anillos.

ØLocalización y altura del plato de medición (datum plate)

ØDetalles adicionales de interés y valor que puedan influir en el aforo

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 10 de 19

 

[t02_pg10.jpg] 

 

Figura 1- Posiciones para medición de circunferencias en tanques soldados

 

6.1.2Método de calibración líquida (API Standard 2555)

 

La calibración por el método líquido es un medio para determinar los incrementos
de volúmenes y capacidades de tanques u otros recipientes, transfiriendo
cantidades conocidas de líquido hacia ó desde un recipiente. Este método
establece los pasos requeridos para determinar con exactitud los incrementos
volumétricos para elaborar tablas de aforo para tanques de cualquier forma ó
diseño excepto probadores de medidores.

 

Este método se ejecuta en lapsos de tiempo muy largos, por lo tanto se usa para
tanques pequeños, tanques horizontales, para el aforo de los fondos de tanques
grandes, tanques subterráneos, o para tanques cuya forma no permite la
utilización de un método geométrico.

 

Los equipos utilizados para el aforo, son:

 

üTanque volumétrico aforado (serafín)

üMedidores de flujo calibrados

üTanques estacionarios

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 11 de 19



 

6.1.2.1Procedimiento con tanque volumétrico (serafín)

 

El serafín, o serafines, deben situarse tan cerca como sea posible al tanque que
va a ser aforado y quedar nivelados con respecto a la superficie de soporte. Se
deben revisar y verificar la condición de las líneas antes que se inicie el
aforo para asegurar una entrega positiva de tanque a tanque. Se debe registrar
la temperatura del líquido en tanque calibrador así como la del tanque a ser
calibrado después de cada llenado y el volumen ajustado si hay cambio de
temperatura. La condición de llenado de las líneas debe ser la misma antes y
después de cada medición.

 

El trabajo de calibración debe iniciarse y completarse, en lo posible, sin
interrupción. En caso de producirse una interrupción y se produce cambio en la
temperatura, se puede continuar el procedimiento aplicando los factores de
corrección pertinentes.

 

Se obtienen mejores resultados cuando la temperatura ambiente y la del líquido
son similares. Se debe realizar la calibración tan rápido como sea posible, de
tal modo que el cambio de temperatura sea pequeño.

 

6.1.2.2Procedimiento con un medidor de flujo.

 

El medidor debe estar montado sobre un patín, tráiler, plataforma o un
dispositivo similar, localizado tan cerca como sea posible del tanque a
calibrar. El soporte debe estar completamente nivelado y el medidor deberá ser
probado previamente con el mismo líquido que se utilizará en la calibración del
tanque o con otro de densidad similar.

 

El flujo de líquido hacia o desde el tanque a ser calibrado debe comenzar en
puntos predeterminados, que dependen del tipo de tanque, distribución de
volúmenes muertos, o tamaño y forma de la zona a ser calibrada. En cada parada
se deberá registrar la lectura del medidor, temperatura del líquido en el
tanque, temperatura promedio del líquido entregado por el medidor, nivel de
líquido en el tanque.

 

6.1.2.3Procedimiento con tanque estacionario

 

Se utilizará un tanque que haya sido aforado previamente según el método de
strapping o el de línea óptica de referencia, el cual debe estar adyacente o
cercano al tanque que se va a calibrar. El diámetro de este tanque debe ser más
pequeño que el del tanque a ser aforado.

 

Como medio de calibración es preferible utilizar agua, aunque se puede utilizar
otro líquido no volátil, en el rango de densidad del kerosén y un diesel 3.
Luego de verificar las condiciones de hermeticidad de las líneas de suministro,
se da inicio a la transferencia entre tanques, Los incrementos de volumen serán
determinados por el tipo del tanque, volúmenes muertos, etc. Luego de cada
parada se hará la medición de cada tanque, registrando también temperatura del
líquido en cada uno.

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 12 de 19

 

6.1.3Método de la Línea Óptica de Referencia (ORLM).

 

Este es un método alternativo al de strapping, para la determinación del
diámetro del tanque. La diferencia primaria entre los dos métodos, es el
procedimiento para la medición del diámetro de los anillos del tanque superiores
al primero. Se mide el diámetro del primer anillo del tanque, según el método de
strapping, el cual se utiliza como diámetro de referencia. En los anillos
superiores se miden las desviaciones con respecto al diámetro de referencia,
utilizando un instrumento óptico en estaciones horizontales y verticales
predeterminadas.

 

Las demás mediciones, procedimientos y herramientas analíticas para el
desarrollo de la tabla de aforo son las mismas establecidas en el Capítulo API
MPMS 2.2A.

 

6.1.3.1Equipos

 

ØEl utilizado normalmente en el método de strapping

ØUn dispositivo óptico, montado en un trípode o sobre un soporte equivalente, el
cual debe tener una línea de visión perpendicular (línea de vista a 90º), con
mecanismos de nivelación en tres ejes diferentes.

ØUn carro desplazador magnético, con una regla horizontal graduada (incrementos
de 1 mm ó de 0,01 pie), el cual se utiliza para la medición de las desviaciones
en las estaciones verticales.

 

6.1.3.2Preparación

 

El número mínimo de estaciones horizontales se debe seleccionar de acuerdo con
la Tabla 1, es posible tomar estaciones adicionales, pero siempre deberá ser un
número par. Las estaciones deberán estar espaciadas lo más equidistante posible
a lo largo de la circunferencia del tanque.

 

Las estaciones horizontales se deben escoger de tal modo que el recorrido
vertical del carro magnético a lo largo del cuerpo del cilindro se encuentre por
lo menos a 300 mm de distancia de cualquier unión vertical soldada.

 

Para cualquier estación horizontal, se deben establecer por lo menos dos
estaciones verticales, excepto para el primer anillo, en el cual se tomará
solamente una estación vertical localizada a un 20% de altura por debajo del
cordón de soldadura superior, ó a una altura que permita el alcance focal del
instrumento óptico hacer la lectura con nitidez. Si estos dos criterios se
contradicen, la localización se determinará por la distancia focal del
instrumento.

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 13 de 19

 

        Número Diámetro del tanque   mínimo de Pies   Metros   estaciones 50  
15   8 100   30   12 150   50   16 200   70   20 250   85   24 300   100   30
350   120   36

 

Tabla 1 – Diámetro del tanque vs. Número mínimo de estaciones

 

6.1.3.3Procedimiento

 

Las mediciones se deben realizar de la siguiente manera:

 

a)La circunferencia de referencia en el primer anillo debe medirse utilizando
una cinta patrón y se tomará a la altura determinada para la primera estación
vertical, o lo más cercana a ella (Figura 2).

 

b)Se debe verificar que el instrumento óptico permanezca en una posición estable
y no se debe mover o ser perturbado en cualquier estación horizontal, durante el
recorrido del desplazador desde el primer anillo hasta el último de los anillos
superiores.

 

c)Verificar la perpendicularidad (numeral 2.2B.7.3 de la Norma) y medir la
desviación de la primera estación horizontal.

 

d)El carrito desplazador se debe movilizar verticalmente hasta la siguiente
estación en cada anillo y leer la desviación respectiva. Este procedimiento debe
repetirse secuencialmente en cada una de las estaciones verticales.

 

e)Luego de haber determinado la desviación en el último anillo, el carrito debe
bajarse hasta el primer anillo y repetir la medición de la desviación. Las
lecturas inicial y final en cada estación horizontal no deben tener una
diferencia superior a 1 mm (0,005 pies) una de la otra, si no es así se deberá
repetir todo el procedimiento a partir del paso (c).

 

f)Los pasos b)-e) deben repetirse para cada estación horizontal.

 

g)Después de completar las mediciones alrededor de todo el tanque, se debe
repetir la medición de la circunferencia de referencia (paso a) utilizando la
misma cinta. Las lecturas no deben diferir en más de 1 mm (0,005 pies), si la
diferencia es superior se deberán repetir todas las mediciones.

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 14 de 19

 

Si por alguna circunstancia no se pueden tomar las mediciones con el instrumento
óptico en alguno de los anillos, se deberá emplear el método de strapping para
medir la circunferencia.

 

[t02_pg14.jpg]

 

Figura 2 - Elevación del tanque

 

6.1.3.4Procedimiento de Cálculo

 

Consultar la Norma API MPMS Capítulo 2.2.B, numeral 2.2B.8 para la determinación
del diámetro de referencia y los de los anillos superiores. El desarrollo de la
tabla de aforo se hará de acuerdo con las indicaciones establecidas para ello en
el Capítulo 2.2A del API MPMS.

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 15 de 19

 

6.1.4Elaboración de la Tabla de Aforo

 

Las tablas de aforo se deben elaborar a una temperatura de 60 ºF y deben tener
en cuenta correcciones por efecto de cabeza del líquido almacenado, volúmenes
muertos, inclinación del tanque, volumen del fondo, y ajuste volumétrico por
efecto del techo o membrana flotante, si aplica.

 

Para el ajuste por expansión o contracción por efecto de la temperatura de
lámina se debe aplicar un factor de corrección (CtSh) de manera separada

 

Los pormenores para la generación de la tabla de aforo se indican en la Norma
API MPMS Capítulo 2.2A. A continuación se indica un resumen de los pasos de este
proceso:

 

6.1.4.1Conversión de las circunferencias externas a internas

 

Inicialmente, la lectura de la cinta patrón que generalmente se encuentra
calibrada a una temperatura de 68 ºF, debe ser corregida a 60 ºF según se indica
en el numeral 2.2A.19.2.2

 

Las dimensiones de las circunferencias externas tomadas en campo deben ser
llevadas a circunferencias internas, aplicando las siguientes correcciones:

 

ØDeducción del espesor de lámina de cada anillo.

 

ØSi durante las mediciones se presentó la situación de que la cinta perdía
contacto con la superficie del tanque debido a obstáculos presentes en la
trayectoria de la cinta, se debe incluir una corrección deduciendo la suma de
estos incrementos en la circunferencia. (los numerales 2.2A.19.4.3 y 2.2A.19.4.4
indican la deducción)

 

ØExpansión o contracción del tanque por efecto de la cabeza de líquido (numeral
2.2A.19.5.3)

 

6.1.4.2Cálculo de los volúmenes por anillo.

 

Para cada anillo del cilindro se determina su volumen, incremental tomando la
circunferencia corregida y adicionando una corrección adicional por efecto del
esfuerzo por cabeza de líquido cuando el anillo se encuentra lleno.

 

6.1.4.3Incremento volumétrico para cada anillo, por cada unidad de nivel de
cabeza de líquido encima del anillo.

 

Adicionalmente se debe considerar incrementos de volumen en cada anillo debido a
la expansión generada por acción de la cabeza de líquido que sufrirá el tanque
cuando se encuentre en servicio. Esta corrección se realiza según lo descrito en
el numeral 2.2A19.5 de la Norma.

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 16 de 19

 

6.1.4.4Corrección por la presencia de volúmenes muertos internos o externos.

 

Se deben aplicar los incrementos de volumen positivos o negativos originados por
los volúmenes muertos que se hayan determinado en el tanque, en relación con su
posición respecto al punto de medición. Aplica el literal (d) del numeral
2.2A19.5 de la Norma.

 

6.1.4.5Incremento neto de volumen por unidad de nivel para cada anillo.

 

A las correcciones señaladas en los numerales anteriores se deben adicionar dos
factores de corrección adicionales:

 

ØEfecto de la inclinación del tanque.

 

ØEfecto de la temperatura de lámina.

 

La Norma señala la aplicación de estos dos factores en sus numerales 2.2A.19.6.1
y 2.2A.19.7

 

Por la aplicación de estos dos factores de corrección se obtiene finalmente el
incremento volumétrico neto por unidad de nivel para cada anillo. La tabla de
aforo se genera multiplicando este incremento (volumen/nivel) por la altura de
líquido hasta cubrir toda la altura efectiva del tanque. El cálculo debe hacerse
de manera acumulativa.

 

6.1.4.6Tanques con techo o membrana flotante.

 

Para estos tanques se debe considerar el efecto del desplazamiento de volumen
ocasionado por el peso del techo o la membrana y la tabla deben señalar
claramente la zona de desplazamiento parcial (zona crítica). La Norma indica dos
procedimientos para dar cuenta del volumen desplazado por el techo en la tabla
de aforo.

 

6.1.4.6.1Tabla de aforo tratando el techo como un volumen muerto

 

En este tipo de tabla, el peso del techo flotante se tiene en cuenta sustrayendo
a la capacidad bruta del tanque el volumen desplazado por el mismo, basado en la
Gravedad API asumida con la que operará el tanque. Si la Gravedad API es
diferente a la asumida en la preparación de la tabla se debe incluir un ajuste
volumétrico adicional que se debe señalar en la tabla de aforo.

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 17 de 19

 

6.1.4.6.2Tabla de aforo con capacidad bruta o abierta.

 

En este tipo de tabla no se deduce el efecto del desplazamiento del techo, por
ello es necesario al utilizar la tabla calcular el volumen desplazado y
deducirlo del valor bruto indicado en la misma.

 

7.REGISTROS

 

Se deben manejar los siguientes registros, en cada uno de los puntos de
transferencia de custodia y fiscalización:

 

üTabla de aforo.

 

üCertificado de calibración vigente de los elementos de medida utilizados.

 

üDocumentos que muestren los programas de calibración de tanques.

 

üVerificaciones de la altura de referencia, inclinación, diámetro o espesor de
la lámina del tanque.

 

8.CONTINGENCIAS

 

No aplica

 

9.BIBLIOGRAFIA.

 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement Standards.
Capitulo 2, Sección 2A.- Método de cinta

Capítulo 2, Sección 2B.- Método de la Línea de Óptica de Referencia

 

VICEPRESIDENCIA DE TRANSPORTE. Manual de Medición VIT. Versión 1.0. VIT-M-002
Bogotá. 1999

 

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa de Ecopetrol S.A. ECP-DDS-D-01. Versión 1. Colombia, 2004

 

10.ANEXO

 

No   TITULO 1   MODELO TABLA DE AFORO

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 18 de 19

 

Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:

RODRIGO SATIZABAL RAMÍREZ

Jefe del Departamento de Medición y Contabilidad de Hidrocarburos, GPS-VSM

 

    RESPONSABLE RODRIGO SATIZABAL
Jefe del Departamento de Medición y Contabilidad de Hidrocarburos, GPS-VSM      
    REVISÓ PABLO MOTTA CANDELA
Gerente de Planeación y Suministro GPS – VSM SERGIO HERRERA ESTEVEZ
Líder Grupo Apoyo Legal VSM           APROBÓ

CAMILO MARULANDA

Vicepresidente de Suministro y Mercadeo - VSM

   

 

 

 

 



[tlogo.jpg]  VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP- VSM -M-001-02 MANUAL DE
MEDICIÓN DE HIDROCARBUROS
CAPITULO 2
CALIBRACION DE TANQUES Fecha:
24/06/2008 Página 19 de 19

 

ANEXO 1. MODELO TABLA DE AFORO

  



NOMBRE Y LOGO DE EMPRESA [tlogo.jpg] ECOPETROL S.A. TANQUE AFORADORA
VICEPRESIDENCIA K-XXX  *   GERENCIA   Dirección, teléfono, fax, correo
electrónico, NIT, NOMBRE PUNTO DE MEDICIÓN etc. MUNICIPIO (DEPARTAMENTO)
PRODUCTO:   REPÚBLICA DE COLOMBIA Nombre del Producto
                                                                         
                                         





FONDO CILINDRO PRINCIPAL FRACCIONES NIVEL VOLUMEN INCREMENTO NIVEL VOLUMEN NIVEL
VOLUMEN NIVEL VOLUMEN NIVEL VOLUMEN NIVEL VOLUMEN NIVEL VOLUMEN cm Bls Bls / mm
cm Bls cm Bls cm Bls cm Bls cm Bls cm Bls 0 1,38   6 50,00 240 2.737,32 480
5.493,62 720 8.250,10 960 11.007,33 1 11,48 0,1 1,48 0,13 10 95,94 250 2.852,16
490 5.608,47 730 8.364,96 970 11.122,21 2 22,97 0,9 3,70 0,28 20 210,78 260
2.967,01 500 5.723,32 740 8.479,83 980 11.237,07 3 34,45 1,7 7,85 0,52 30 325,62
270 3.081,86 510 5.838,17 750 8.594,72 990 11.351,92 4 45,94 2,7 15,44 0,76 40
440,47 280 3.196,70 520 5.953,03 760 8.709,61 1.000 11.466,76 5 57,42 4,6 34,29
0,99 50 555,31 290 3.311,55 530 6.067,88 770 8.824,49 1.010 11.581,61 6 68,91
6,0 50,00 1,12 60 670,15 300 3.426,39 540 6.182,73 780 8.939,38 1.020 11.696,46
7 80,39       70 784,99 310 3.541,24 550 6.297,59 790 9.054,26 1.030 11.811,31 8
91,88       80 899,84 320 3.656,09 560 6.412,44 800 9.169,15 1.040 11.926,15 9
103,36       90 1.014,68 330 3.770,93 570 6.527,30 810 9.284,04 1.050 12.041,00
    TANQUE CILÍNDRICO VERTICAL SOLDADO 100 1.129,52 340 3.885,78 580 6.642,15
820 9.398,92 1.060 12.155,85 NIVEL VOLUMEN ALTURA DE REFERENCIA, m DATO 110
1.244,36 350 4.000,62 590 6.757,00 830 9.513,81 1.070 12.270,69 mm Bls CAPACIDAD
NOMINAL, bls DATO 120 1.359,21 360 4.115,47 600 6.871,86 840 9.628,69 1.080
12.385,54     DIAMETRO DEL CILINDRO, m DATO 130 1.474,05 370 4.230,31 610
6.986,71 850 9.743,58 1.090 12.500,39 1 1,15 ALTURA EFECTIVA, m DATO 140
1.588,89 380 4.345,16 620 7.101,56 860 9.858,47 1.100 12.615,24 2 2,30 ESFUERZO
POR CABEZA DE   150 1.703,74 390 4.460,01 630 7.216,42 870 9.973,35 1.110
12.730,08 3 3,45 LÍQUIDO, GRAV API A 60 °F DATO 160 1.818,58 400 4.574,85 640
7.331,27 880 10.088,24 1.120 12.844,93 4 4,59 TEMPERATURA BASE DE LÁMINA, °F
DATO 170 1.933,42 410 4.689,70 650 7.446,13 890 10.203,12 1.130 12.959,78 5 5,74
TIPO DEL TECHO DATO 180 2.048,26 420 4.804,54 660 7.560,98 900 10.318,01 1.140
13.074,62 6 6,89 TIPO DEL FONDO: DATO 190 2.163,11 430 4.919,39 670 7.675,83 910
10.432,90 1.150 13.189,47 7 8,04     200 2.277,95 440 5.034,24 680 7.790,69 920
10.547,78 1.160 13.304,32 8 9,19     210 2.392,79 450 5.149,08 690 7.905,54 930
10.662,67 1.170 13.419,17 9 10,34 INCERTIDUMBRE ESTIMADA 220 2.507,63 460
5.263,93 700 8.020,39 940 10.777,55 1.180 13.534,01     FACTOR DE COBERTURA 2,0
230 2.622,48 470 5.378,77 710 8.135,25 950 10.892,44 1.190 13.648,86     NIVEL
DE CONFIANZA 95%                         INCERTIDUMBRE EXPANDIDA 0,xx% La
aplicación del nivel de la tabla es para medir a fondo. La calibración del
tanque y los cálculos fueron realizados según la Norma API MPMS Capitulo 2,
Sección 2A "Measurement and Calibration of Upright Cilyndrical Tanks by the
Manual Tank Strapping Method" Primera Edición, febrero de 1995, reafirmada
febrero de 2007 y Sección 2B, "Optical Reference Line Method" Primera Edición,
marzo 1989, reafirmada diciembre de 2007.





FECHA DE CALIBRACIÓN, VERIFICACIÓN,     RECÁLCULO Ó RECALIBRACIÓN
      DD/MM/AAAA           AFORADO POR: REVISADO POR: REP. MINISTERIO MINAS Y
ENERGÍA:       NOMBRE TÉCNICO/INGENIERO RESPONSABLE REVISIÓN NOMBRE INSPECTOR
Matrícula Profesional Matrícula Profesional Matrícula Profesional

 

* Dependiendo de la Vicepresidencia Operativa el tanque tendrá un prefijo
diferente con su respectivo número de tanque

 

 

 



 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 1 de 38

 

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

 

CAPÍTULO 3

MEDICIÓN ESTÁTICA

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 2 de 38

 

RELACIÓN DE VERSIONES

 



VERSIÓN   DESCRIPCIÓN   FECHA           00   EMISIÓN DEL DOCUMENTO   MARZO 12 DE
2005           01   REVISIÓN DEL DOCUMENTO   NOVIEMBRE 16 DE 2007          
DEPENDENCIA
RESPONSABLE   REVISÓ   APROBÓ           Este documento se validó en el        
Comité Táctico de Medictión         Integrado por los lideres de        
Medición de las áreas de negocio                   /s/ EDUARDO MOTTA RUEDA   /s/
RODRIGO SATIZABAL     EDUARDO MOTTA RUEDA   RODRIGO SATIZABAL     Líder
Corporative de Medición   Gerente RCM. GPS - VSM     GPS – VSM                  
/s/ SARA ISABEL PARRA         SARA ISABEL PARRA         Líder de Medición GCB –
VRP                   /s/ NICOLÁS VALLE YI   /s/ PABLO MOTTA CANDELA   /s/
CAMILO MARULANDA NICOLÁS VALLE YI   PABLO MOTTA CANDELA   CAMILO MARULANDA Líder
de Medición
VIT   Gerento de Plan Suministor – VSM   Vicepresidente de Suministory Mercedeo
- VSM           /s/ JULIO MARIO RUEDA CELIS         JULIO MARIO RUEDA CELIS    
    Líder de Medición         VPR                       /s/ SERGIO HERRERA
ESTEVEZ     CARLOS GUSTAVO ARÉVALO   SERGIO HERRERA ESTEVEZ     Líder de
Medición GRC-VRP   Asesor Juridico VSM               /s/ JAIRO H. GUZMÁN MEJÍA  
      JAIRO H. GUZMÁN MEJÍA         I.C.P.        





 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 3 de 38

 

TABLA DE CONTENIDO

 

    Pág. 1. OBJETO 5       2. ALCANCE 5       3. GLOSARIO 5       4. DOCUMENTOS
DEROGADOS. NO APLICA 5       5. CONDICIONES GENERALES 5       5.1. TANQUES DE
ALMACENAMIENTO 6 5.1.1 Identificación de Tanques 8 5.1.1.1 Color 8 5.1.1.2
Número de Identificación 9 5.1.1.3 Colores para Tanques 9 5.1.2 Características
más importantes de los tanques 10 5.2. MEDICIÓN ESTÁTICA EN TANQUES ATMOSFÉRICOS
11 5.2.1 Cinta de Medición 11 5.2.2 Tipos de Medida Usando la Cinta de Medición
13       6. DESARROLLO 14       6.1. MEDICIÓN DE NIVEL DE PRODUCTO EN TANQUES
ATMOSFÉRICOS 14 6.1.1. Medición a vacio con cinta de medición a vacio ( Outage
Gaging) 14 6.1.2. Medición de Agua Libre 16 6.1.2.1 Medición a Fondo con Cinta
de Medición a Fondo 16 6.2. MEDICIÓN DE NIVEL DE PRODUCTOY AGUA 17 6.3. MEDICIÓN
DE TEMPERATURA 20 6.4. MEDICIÓN DE ESPECIFICACIONES DE CALIDAD 20 6.5.
MEDICIÓNAUTOMÁTICA(TELEMETRÍA) 21 6.6. LIQUIDACIÓN DE TANQUES ATMOSFÉRICOS 26
6.8. MEDICIÓN DE NIVEL DE PRODUCTO EN TANQUES PRESURIZADOS 29 6.9. LOCALIZACIÓN
DE LA INSTRUMENTACIÓN 30 6.10. TECNOLOGÍAS DE MEDICIÓN 30 6.11. ASPECTOS A TENER
EN CUENTA EN MEDICIÓN DE TANQUES PRESURIZADOS 31

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 4 de 38

 

6.12. PROCEDIMIENTO DE LIQUIDACIÓN DE TANQUES PRESURIZADOS 32       7. REGISTROS
33       8. CONTINGENCIAS NO APLICA 33       9. BIBLIOGRAFIA 33       10. ANEXOS
34

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 5 de 38

 

1. OBJETO

 

Establecer los parámetros para la determinación del volumen neto de producto de
Hidrocarburo, mediante la medición manual de niveles de líquido y agua libre en
tanques de almacenamiento atmosféricos y/o presurizados para transferencia de
custodía en condiciones estáticas garantizando de esta manera la confiabilidad
de la información volumétrica.

 

2. ALCANCE

 

Aplica a todas las áreas operativas que requieran determinar el contenido
volumétrico neto de hidrocarburo a condiciones estándar en tanques de
almacenamiento para transferencia de custodía y fiscalización de petróleo y sus
derivados en condiciones estáticas. Cubre desde la determinación de la altura
del líquido de hidrocarburo y agua libre, hasta el cálculo del volumen Neto de
hidrocarburo almacenado en el tanque.

 

3. GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual de Medición de Hidrocarburos “Condiciones Generales y Vocabulario” en su
numeral 3 - Glosario Aplicable al Manual de Medición de Hidrocarburos (MMH).

 

4. DOCUMENTOS DEROGADOS. No Aplica

 

5. CONDICIONES GENERALES

 

La Medición Estática es un proceso que requiere de una serie de condiciones
mínimas para que la incertidumbre sea la menor posible. Las actividades
incluidas en el proceso se detallan a continuación:

 

1.El fluido contenido en el tanque debe encontrarse en condiciones de quietud
y/o reposo total (Estático).

 

2.La cinta métrica debe encontrarse en buen estado y contar con el certificado
de Verificación (cinta de trabajo) y de calibración (cinta patrón) vigente.

 

3.Los tanques de almacenamiento deben encontrarse en buen estado y contar con
las tablas de calibración (aforo) vigentes (Ver capítulo 2 del MMH).

 

4.Para la determinación de la temperatura, se debe utilizar un termómetro con
certificado de verificación y calibración vigente (Ver capítulo 7 del MMH).

 

5.Para la determinación de las especificaciones de calidad del producto
Hidrocarburo, se debe tomar una muestra representativa y homogénea del
Hidrocarburo contenido en los tanques de almacenamiento (Ver capítulo 8 del
MMH).

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 6 de 38

 

6.Para la determinación del contenido volumétrico de Hidrocarburo se debe seguir
el procedimiento de liquidación de Medición Estática detallado en el capítulo 12
del MMH.

 

La medición de Tanques en este capítulo se determinará a partir de los
siguientes tipos de medición:

 

²MEDICIÓN DE TANQUES ATMOSFERICOS

 

²MEDICIÓN DE TANQUES PRESURIZADOS

 

5.1 TANQUES DE ALMACENAMIENTO

 

Los tanques de almacenamiento de Hidrocarburos son recipientes hechos en acero
generalmente los cuales pueden ser cilíndricos verticales, cilíndricos
horizontales, geodésicos o esféricos, estos almacenan hidrocarburos líquidos o
gaseosos con unas condiciones de temperatura y presión acordes al rango de
operación y proceso.

 

Los Tanques se dividen así:

 

POR SU FORMA:

 

·Cilíndrico vertical con techo cónico.

·Cilíndrico vertical con fondo y tapa cóncava.

·Cilíndrico vertical con techo flotante.

·Cilíndrico vertical con membrana flotante.

·Cilíndrico horizontal a presión.

·Esféricos.

 

POR EL PRODUCTO ALMACENADO:

 

·Para Crudos.

·Para Derivados o Refinados.

·Para GLP.

·Para Residuos

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 7 de 38

 

[t03_pg7.jpg]

 

Figura 1. Tipos de tanques de almacenamiento de Hidrocarburos

 

·TANQUES CILINDRICOS VERTICAL CON TECHO CONICO:

Por la forma de construcción, el techo es fijo y tiene forma cónica. Estos
tanques no soportan presiones ni vacíos, por lo tanto están equipados de
respiraderos y/o válvulas de presión y vacío. Generalmente posee líneas de
espuma contraincendio, y el techo está sostenido por un soporte que o bien llega
al fondo del tanque o se apoya sobre las paredes del mismo.

 

·TANQUES CILINDRICOS CON FONDO Y TAPA CONCAVOS:

Se usan generalmente para almacenar productos con una presión de vapor
relativamente alta, es decir, con gran tendencia a emitir vapores a la
temperatura ambiente.

 

·TANQUES CILINDRICOS CON TECHO FLOTANTE:

Estos tanques se construyen de tal forma que el techo flota sobre la superficie
del producto, eliminando así el espacio para la formación de gases. Los techos
flotantes son en la actualidad los más eficaces para el servicio corriente ya
que se reducen las pérdidas por evaporación, Sin embargo tienen uso limitado ya
que la empaquetadura de caucho del techo tiene un límite de presión de
operación.

 

·TANQUES CILINDRICOS CON MEMBRANA FLOTANTE:

Con el objeto de minimizar las perdidas por evaporación, en tanques de techo
cónico y que estén en servicio de almacenamiento de productos livianos, se
coloca una membrana en la parte interior del tanque, diseñada y construida de
tal forma que flote sobre el producto almacenado. Así se disminuye la formación
de gases disminuyendo la evaporación del producto.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 8 de 38

 

·TANQUES ESFERICOS: se utilizan para productos que tienen una presión de vapor
bastante alta entre 25 a 100 PSI.

 

·TANQUE CILÍNDRICO VERTICAL CON TECHO GEODÉSICO: La forma en la parte superior
es ovalada, cuenta con una membrana que se posesiona sobre el fluido y se mueve
con él, disminuyendo las perdidas por evaporación. Su principal ventaja respecto
al de techo flotante es que nunca el agua lluvia ingresa al tanque.

 

Estos tanques deben tener un muro de retención con capacidad de 1,5 veces la
capacidad del tanque.

 

Para almacenar crudo se utilizan generalmente tanques de techo cónico y tamaño
relativamente grande ya que permite una operación estable durante varios días.

 

Los tanques para almacenar productos derivados son de capacidad y de forma
variable, dependiendo del producto manejado y de la presión de vapor o
volatilidad del mismo. Ejemplo, para propano y butano se usan tanques esféricos;
para Gasolina Liviana es cilíndrico con techo flotante; para gasolina pesada es
cilíndrico de techo cónico etc.

 

5.1.1 IDENTIFICACIÓN DE TANQUES

 

La norma sobre código de colores y señales industriales que debemos seguir es la
ECP-DRI-N-04. A continuación se presentan algunos apartes:

 

5.1.1.1. Color

 

a.    El color de los tanques podrá ser variado cuando por razones de seguridad
nacional o paisajismo, se requiera. En estos casos se deberá tener en cuenta que
para productos livianos y medios los colores tendrán que ser ¨claros¨ y para
productos pesados ¨oscuros¨.

 

b.    En los tanques de color ¨claro¨, si fuese el caso, se podrá pintar una
franja horizontal – mediante la aplicación de una capa adicional de pintura de
color negro RAL 9004 - en el primer anillo, a partir del piso, para protección
en caso de goteo o escape en los sitios de descargue. Adicionalmente si fuese el
caso, se podrá pintar una franja vertical – mediante la aplicación de una capa
adicional de pintura de color negro RAL 9004 - en el sector de la boquilla de
medición, para la protección en caso de derrame.

 

c.    También queda a criterio de ECOPETROL S.A. la utilización del logotipo de
la Empresa (de acuerdo con lo establecido en el Manual de Imagen Corporativa) y
la bandera de la REPUBLICA DE COLOMBIA.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 9 de 38

 

d.    Los tanques deben llevar el diamante de seguridad de acuerdo a los
parámetros de la NFPA-704 y el nombre del producto almacenado.

 

5.1.1.2. Número de identificación

 

a.    Ubicado en el anillo superior del tanque, centrado con respecto al
logotipo, cuando éste se utilice.

 

b.    El número de identificación se hará en letra tipo helvética médium, con la
letra ¨K¨, un guión y el respectivo número. Por ejemplo K – 936.

 

c.    En los tanques de color claro, el número deberá estar en color negro RAL
9004. En los tanques de color oscuro, el número deberá estar en color Blanco
señalamiento RAL 9003.

 

d.    Las dimensiones para el número de identificación, serán las siguientes:

 

Altura 0.5 m (20¨)       Ancho 0.25 m (10¨)       Espesor 0.075 m (3¨)      
Distancia entre letras o números 0.125m (5¨)      

 

5.1.1.3. Colores para tanques

 

Producto   RAL Básic   RAL franja Ácido sulfúrico   3001 Rojo señalamiento    
Agua contra incendio   6016 Verde turco   3001 Rojo señalamiento Agua de
condensado   5012 Azul Claro   ———— Agua de proceso   5012 Azul Claro   ————
Agua fenólica   2010 Naranja señalamiento   8016 Marrón caoba Agua potable  
6016 Verde turco   ———— Fenol   2010 Naranja señalamiento   8016 Marrón caoba
Gasóleo   Aislados o blanco señalamiento RAL 9003     Productos calientes  
Aislado con lámina de aluminio     Productos livianos (T°chispa < 130°F)  
Blanco señalamiento RAL 9003     Productos pesados (T°chispa> 130°F)   Negro
señalamiento RAL 9004     Productos petroquímicos   9006 Gris aluminio   ————
Soda   8016 Marrón caoba   3001 Rojo señalamiento Sulfito de sodio   2010
Naranja señalamiento   ————

 

Tabla 1. Norma sobre código de colores y señales industriales ECP-DRI-N-04

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 10 de 38

 

5.1.2. Características Más Importantes De Los Tanques

 

·Generalmente se construyen de láminas (planchas) de acero.

 

·Para tanques en transferencia de custodia, debe hacérseles verificaciones cada
cinco años para el diámetro, el fondo, el espesor de láminas y la inclinación
del tanque. Si algunos de estos parámetros cambiara, de modo que excediera los
criterios predeterminados en (Ver tablas A1, A2, A3 y A4 de al Anexo A del API
MPMS capitulo 2 sección 2). la variación del volumen, debe considerarse un
reaforo Total.

 

·Deben ser calibrados antes de ponerse en servicio para obtener las tablas de
Aforo, la Calibración de los tanques se debe realizar cada 15 años (Capítulo 1
MMH).

 

·Deben tener una escotilla de medición.

 

·Deben tener sistemas de Venteos.

 

·Deben tener líneas de entrada y salida del producto.

 

·Deben tener líneas de drenaje.

 

·Deben Tener Agitadores Dependiendo De La Mezcla De Producto Que Se Va A
Almacenar.

 

Observaciones De Seguridad En Los Tanques

 

·En los tanques de techo flotante se debe tener precaución de abrir el desagüe
del techo en caso de lluvia, para evitar que el peso del agua hunda el techo.

 

·Para eliminar los riesgos por acumulación de electricidad estática, debe
mantenerse siempre contacto directo con las escaleras, al subir o bajar del
tanque y antes de abrir la escotilla de medición, para crear así un polo a
tierra.

 

·“NUNCA” debe medirse un tanque durante una tormenta eléctrica.

 

·Debe evitarse la inhalación de gases que salen del tanque mientras la boquilla
de medición esté abierta.

 

·La plomada de las cintas de medición deben ser de un material que no produzca
generación de chispas. (Bronce).

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 11 de 38

 

·No se debe dejar las cintas de medición en los techos de los tanques. Estas
deben llevarse a su lugar de origen, lavarse en ACPM o Queroseno y luego
colgarse del mango en el portacintas.

 

·Los trapos, botellas y otros objetos usados durante el procedimiento de
medición deben bajarse de los techos y depositarse en lugar seguro.

 

5.2. MEDICIÓN ESTÁTICA EN TANQUES ATMOSFÉRICOS

 

5.2.1 Cinta de Medición:

 

La Cinta de medición es un instrumento que sirve para medir la altura de los
líquidos ( Hidrocarburo y agua libre) que hay en un tanque, esta altura se
compara con datos registrados en una tabla de aforo determinando a partir de
esta altura se determina un Volumen Total Observado contenido en el tanque.

 

La cinta de medición tiene las siguientes características:

 

·Generalmente esta hecha en acero inoxidable, o en una aleación de Cromo y
plata, con coeficiente de expansión térmica similar al material del tanque y
resistente a líquidos corrosivos.

 

·Su longitud debe ser acorde a la altura del tanque a ser medido.

 

·La escala de la cinta de medición debe estar en metros, centímetros y
milímetros .

 

·Un carrete donde se pueda enrollar o desenrollar la cinta.

 

·Gancho de soporte y fijación para la plomada.

 

·Plomada en un material resistente a la chispa y a la corrosión (generalmente
bronce), con longitudes que oscilan entre 15 centímetros (6 pulgadas), 30
centímetros (12 pulgadas) ó 45 centímetros (18 pulgadas) y cuyos pesos mínimo 20
onzas y máximo de 2 3/8 de libra.

 

·Polo a tierra para evitar chispa debido a la estática.

 

·El ojo de la plomada debe ser totalmente circular.

 

·En el caso de plomadas de fondo debe ser de un material que soporte los golpes
con materiales metálicos que están en el fondo del tanque.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 12 de 38

 



·No deben usarse cintas con la escala numérica no visible o totalmente borrada
como resultado del desgaste y la corrosión.

 

·El TAG debe ser el mismo para el cuerpo de la cinta, el carrete y la plomada; y
esta identificación debe estar en el certificado de verificación y/o calibración
de la cinta.

 

·Se debe cambiar el conjunto plomada y la cinta de medición, cuando al verificar
con el calibrador de cintas, el desgaste y la distorsión, de la punta y el ojo
combinados sea mayor de 1.0 mm.

 

[t03_pg12a.jpg]   [t03_pg12b.jpg]       Figura 2. Cinta de medición a Fondo  
Figura 3. Cinta de medición a Vacio.

 

·Cinta para Medición a Fondo: Esta cinta tiene el “Cero “en la punta de la
escala de la plomada, la cual hace parte de la cinta, es decir, que la escala
para la cinta se inicia en forma ascendente desde el cero de referencia de la
plomada, la plomada debe tener forma cilíndrica terminada en un cono, debe tener
su polo a tierra (Ver Figura 2).

 

·Cinta para Medición a Vacío: Esta tiene el “Cero “de la escala en el gancho de
unión entre la cinta y la plomada. La escala para la cinta se inicia en forma
ascendente desde el cero de referencia y para la plomada en forma descendente
desde el mismo punto, la plomada debe tener forma rectangular, debe tener su
polo a tierra (Ver Figura 3).

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 13 de 38

 

5.2.2. Tipos de Medida usando la Cinta de Medición

 

·MEDIDA A FONDO: Consiste en medir la distancia existente desde la platina de
medición en el fondo del tanque hasta la altura libre del líquido, donde se
producirá la marca o corte sobre la cinta de medición obteniéndose así la altura
del líquido en forma directa.
En la medición de crudos livianos puede ser necesario el uso de crema o pasta
indicadora para detectar el sitio exacto de corte por la detección de un cambio
de coloración en la interfase.



 

Medida a Fondo

 

[t03_pg13a.jpg]

 

Figura 4. Medición a fondo con plomada de fondo

 

·MEDIDA AL VACIO: Consiste en medir la distancia vertical existente desde la
superficie del líquido hasta la marca de referencia. La deducción de esta medida
de la altura de referencia, dará la altura del líquido en el tanque, por lo que
la medida del volumen se tiene en forma indirecta.

 

Las medidas a vacío solo son confiables si la altura de referencia es la misma
en todos los casos, es decir, no han sufrido modificación.

 

[t03_pg13b.jpg]

 

Figura 5. Medición a Vacío con plomada de vacío

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 14 de 38

 

·El objeto de medir un tanque es el de determinar el nivel exacto de líquido en
su interior. Las cantidades cargadas o descargadas son determinadas a partir del
cálculo de la diferencia en volumen de líquido contenido en el tanque antes y
después de completada la operación de llenado y/o vaciado.

üEl nivel de agua libre almacenada en los tanques debe medirse empleando el
método de medición a fondo con cinta de medición a fondo y utilizando pasta
indicadora de agua.

 

üTodas las cintas de medición que sean usadas deben poseer certificado de
calibración vigente con vigencia máxima de un año, realizando verificaciones
mensuales del estado físico - mecánico de las cintas y dejando los soportes
correspondientes; registrando la cantidad de quiebres o torceduras que presente
al momento de la verificación con su respectiva valoración total de acuerdo al
procedimiento establecido en la norma API MPMS Capitulo 3 Sección 1, con el fin
de que este dentro del máximo permitido para efectuar su cambio.

 

6. DESARROLLO

 

6.1.   MEDICIÓN DE NIVEL DE PRODUCTO EN TANQUES ATMOSFÉRICOS

 

Los métodos de medición de tanques estacionarios son: Medición a vacío y
medición a fondo, los procedimientos se describen a continuación:

 

Medición a vacío con cinta de medición a vacío (Outage Gaging)

 

Consiste en medir la distancia existente desde la superficie del líquido hasta
la marca de referencia. La deducción de esta medida de la altura de referencia,
dará la altura del líquido en el tanque (Ver Figura 6).

 

Es fundamental que el punto de referencia este fijo y plenamente determinado,
así como claramente escrito sobre el techo del tanque. Las medidas a vacío solo
son confiables si existe un programa de verificación frecuente de la altura de
referencia; por ser esta ultima, un dato fundamental en la operación matemática.

 

[t03_pg14.jpg]

 

Figura 6. Medición de producto a Vacío con plomada de vacío

 



 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 15 de 38

 



El procedimiento que se debe seguir para realizar la medición al vacío es el
siguiente:

 

üLocalizar el tanque a ser medido, se sugiere leer y tomar el nivel del producto
utilizando telemetría en los tanques que utilizan dicho sistema, para usar esta
información como dato guía. (Registrar dicha información en la libreta).

 

üLeer y registrar la altura de referencia, tomándola, ya sea directamente de la
tabla de aforo o de la tablilla informativa localizada en la escotilla de
medición del tanque respectivo.

 

üConectar el polo a tierra de su cinta de medición, descargando las eventuales
corrientes estáticas a la baranda del tanque o a la escotilla de medición.

 

üAbrir la escotilla de medición, esperando unos segundos para que los gases
contenidos dentro del tanque se dispersen.

 

üDeterminar matemáticamente la longitud de cinta a introducir en el tanque
restándole de la altura de referencia el dato guía y se le resta a este valor la
mitad de la longitud de la plomada cuadrada (aproximadamente 7 cm).

 

üBajar la plomada para medición al vacío haciendo contacto con la boquilla del
tanque hasta alcanzar la longitud anteriormente calculada.

 

üEsperar unos segundos hasta que se estabilice la plomada.

 

üExtraer la cinta del tanque y leer el corte del líquido sobre la plomada.

 

üRepetir este procedimiento hasta obtener tres medidas consecutivas, donde la
diferencia entre la mayor y la menor no debe sobrepasar los 3 mm.

 

oSi dos de las tres medidas son iguales esta se puede reportar como valida,
teniendo en cuenta que la diferencia con respecto a la tercera no sobrepase 1
mm.

 

oSi las tres medidas consecutivas son diferentes y su diferencia una con
respecto a la otra es de 1 mm, la medida a tomar es el promedio de las tres.

 

oEn caso que las 3 lecturas arrojen diferencias superiores a 3 milímetros, se
sugiere revisar que las válvulas del tanque estén cerradas y que efectivamente
el fluido haya estado en reposo entre una o dos horas dependiendo del fluido y
realizar nuevamente la medición.

 

üPor ultimo se procede a calcular la altura del producto en la siguiente forma:

 

Altura del liquido = Altura de referencia (BM) – Lectura cinta – punto de corte
indicado en la plomada

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 16 de 38

 

Medición del Nivel de Agua Libre

 

De los diferentes métodos de medición de tanques estacionarios se ha
seleccionado el método de medición a fondo como el más indicado para determinar
el nivel de agua libre utilizando una Cinta para Medición a fondo.

 

Medición a Fondo con cinta de medición a fondo

 

Consiste en medir la distancia existente desde el plato de medición en el fondo
del tanque hasta que corte la superficie del líquido en la cinta (Ver figura 7).

 

[t03_pg16.jpg]

 

Figura 7. Medición de producto a fondo con plomada de fondo

 

El procedimiento que se debe seguir para realizar la medición a fondo es el
siguiente:

 

·Leer y registrar la altura de referencia, ya sea directamente de la tabla de
aforo o de la tablilla informativa localizada en la escotilla de medición del
tanque respectivo.

 

·Aplicar pasta para detección de agua sobre la plomada en capas iguales hasta
esconder la superficie sin cubrir la graduación de los números de la escala.

 

·Hacer la conexión a tierra de la cinta, abrir la escotilla de medición y bajar
la cinta lentamente en el producto hasta que la plomada toque el fondo del
tanque o plato de medición.

 

·Mantenga la cinta firme, el tiempo suficiente para que el líquido produzca el
corte en la cinta.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 17 de 38

 

·La plomada debe permanecer en el lugar por lo menos durante 10 segundos (Para
aceites pesados, grasas o de alta viscosidad se requiere una duración de 1 – 5
minutos).

 

·Se debe leer la altura de referencia observada en la cinta; si la altura
observada es igual o tiene una diferencia de +/- 3mm, respecto al valor de
registro, se debe levantar la cinta lentamente y registrar el corte del liquido
en la cinta.

 

·Recoger la cinta hasta la marca de corte y registre la lectura, siempre escriba
el corte continuo y claro como el nivel oficial de agua medido.

 

Repetir el procedimiento hasta obtener tres medidas consecutivas, donde la
diferencia entre la mayor y la menor no debe sobrepasar los 3 mm.

 

oSi dos de las tres medidas son iguales esta se puede reportar como valida si la
diferencia con respecto a la tercera es un 1 mm.

 

oSi las tres medidas consecutivas son diferentes y su diferencia una con
respecto a la otra es de 1 mm, la medida a tomar es el promedio aritmético de
las tres.

 

oEn tanques de crudo con capacidad menor a 1000 Bbls, se acepta el margen de
discrepancia de 5 mm.

 

MEDICIÓN DEL NIVEL DE PRODUCTO Y AGUA

 

Para realizar la medición manual del volumen de líquido y agua libre almacenados
en tanques se debe tener en cuenta:

 

üEl nivel de producto en tanques de almacenamiento atmosféricos, debe realizarse
empleando el método de medición a vacío con una cinta de medición a vacío ó
medición a fondo con cinta de medición a fondo.

 

üEl nivel de agua libre almacenada en los tanques de almacenamiento atmosféricos
debe medirse empleando el método de medición a fondo con cinta de medición a
fondo y utilizando pasta indicadora de agua.

 

üTodo equipo utilizado para medición manual debe estar calibrado y en buenas
condiciones. Los líquidos oscuros como petróleo y Combustóleos pesados se
destacan mejor en una cinta clara o revestida de cromo, en líquidos claros como
querosén, combustibles de aviación, combustibles ligeros, solventes y químicos
es mejor una cinta negra.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 18 de 38

 

üAntes de tomar medidas de un tanque, todas las válvulas de recibo y entrega
deben estar cerradas para prevenir pases o desplazamientos de productos desde o
hacia otros tanques o sistemas.

 

üEn tanques de techo cónico debe evitarse la medición con más de dos (2)
personas sobre el techo para evitar que la altura de referencia cambie con el
peso de las personas. Si ello fuere inevitable, las mismas personas deben llevar
a cabo ambas mediciones.

 

üAntes de medir un tanque de techo flotante debe drenarse totalmente el agua que
este en el techo para que no afecte la exactitud de la medición al cambiar el
peso total del techo.

 

üNo es recomendable realizar la medición en la zona crítica del tanque por tener
incertidumbre alta.

 

üSe debe usar la misma cinta y plomada para la medición inicial y final.

 

üPara la medición manual con cinta se debe tener en cuenta que el tiempo de
reposo mínimo requerido por un tanque que almacena productos refinados es de 30
minutos, mientras que el tiempo mínimo requerido por un tanque que almacena
crudo es de 60 minutos.

 

üLos productos refinados de color claro deben medirse con una cinta cubierta con
una capa delgada de pasta detectora, para poder establecer con claridad el corte
en la plomada y determinar con exactitud la cantidad de producto en el tanque
(Ver Figura 8 ).

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 19 de 38

 

[t03_pg19.jpg]

 

Figura 8. Lectura del corte de agua en una plomada de fondo.

 

üLa persona que toma medidas en los tanques, está en la obligación de informar a
su supervisor sobre la pérdida de cualquier objeto en el interior del tanque.

 

üEs recomendable e importante mantener drenados los tanques, de tal forma, que
la cantidad de agua libre siempre sea mínima (máximo 5 cm. de agua).

 

üPara drenar un tanque, se debe abrir la válvula de drenaje lentamente con el
fin de evitar la creación de un vórtice o remolino dentro del tanque que cause
que el producto almacenado se mezcle con el agua.

 

üPara el drenaje de un tanque es recomendable utilizar el tubo que ha sido
especialmente instalado para desagüe, el cual en la parte inferior del tanque
tiene un codo y niple conectados que llegan a un pozo recolector de aguas en el
fondo, que permite el drenaje casi total del agua. Si el tanque no tiene este
diseño, es conveniente repararlo para su instalación tal como indican las normas
API.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 20 de 38

 

MEDICIÓN DE TEMPERATURA

 

Para la determinación de la temperatura se pueden usar termómetros electrónicos
digitales (PET), con una incertidumbre baja y/o termómetros de mercurio de
vidrio (Con incertidumbre mayor al electrónico).

 

Por el impacto que esta variable tiene en la cuantificación del volumen se
recomienda usar PET's, buscando con ello obtener una incertidumbre combinada en
la operación, dentro del rango tolerable, más detalles ver el Capítulo 7
“Medición de Temperatura” del MMH y el Capítulo 25 “Guia para el cálculo de la
Incertidumbre” del MMH.

 

MEDICIÓN DE ESPECIFICACIONES DE CALIDAD

 

Para la toma de muestras, se debe garantizar una muestra representativa y
homogénea, ver detalles en el Capítulo 8 “Muestreo de Productos” del MMH.

 

·Para la determinación del API se debe usar la norma ASTM D-1298 por el método
del hidrómetro.

 

·Para la determinación del contenido de agua se debe usar la norma ASTM D-4377
(Método de Karl Fisher).

 

·Para la determinación de contenido de Sedimentos se debe usar la norma ASTM
D-473 (Método de Extracción).

 

Como respaldo y para control de inventarios para transferencia de custodia y/o
fiscalización se pueden usar el siguiente método:

 

·ASTM D-4006 Determinación del contenido de agua por destilación.

 

Sólo para el control de calidad del proceso de deshidratación de crudos, se
pueden utilizar los siguientes métodos:

 

·ASTM D-287 (Termohidrómetro) determinación de la gravedad API.

 

·ASTM D-4007 (Centrífuga) Determinación del contenido de agua y sedimento.

 

Ver detalles Capítulo 9 “Determinación de densidad” del MMH y el Capítulo 10
“Determinación de agua y sedimentos” del MMH.

 

 

 







 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 21 de 38

 

6.5. MEDICIÓN AUTOMÁTICA (TELEMETRÍA)

 

Son las medidas realizadas por medio de dispositivos mecánicos y/o electrónicos
que miden y visualizan en forma continua los niveles de líquido., estos
dispositivos son recomendados para control de inventarios para niveles de
precisión de más o menos tres ( 3 ) milímetros.

 

Existen los siguientes métodos de medición diferentes a la medición manual con
cinta:

 

·Medición de nivel con Flotador

 

Utilizado como referencia para la medición manual con cinta, este sistema
consiste en un flotador ubicado en el seno del líquido y conectado al exterior
del tanque indicando directamente el nivel sobre una escala graduada.

 

Es el modelo más antiguo y el más utilizado en tanques de gran capacidad tales
como los de petróleo y gasolina. Tiene el inconveniente de que las partes
móviles estan expuestas al fluido y pueden romperse, además el flotador debe
mantenerse limpio.

 

Hay que señalar que en estos instrumentos, el flotador puede tener formas muy
variadas y estar formado por materiales muy diversos según el tipo de fluido.

 

Los instrumentos de flotación tienen una precisión del 0,5%, son adecuados para
tanques abiertos ó cerrados a presión ó vacío, y son independientes del peso
específico del líquido.

 



Por otro lado, el flotador puede agarrotarse en el tubo guía por un eventual
depósito de los sólidos o cristales que el líquido pueda contener y además los
tubos guía muy largos pueden dañarse ante olas bruscas en la superficie del
líquido o ante la caida violenta del líquido en el tanque (Ver figura 9).

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 22 de 38

 

[t03_pg22a.jpg]

 

Figura 9. Medición de nivel con flotador

   

·Medición de nivel con desplazador ( Servo )

 

Utilizado para el control de inventarios y como respaldo para la medición manual
del nivel de productos con cinta, para transferencia de custodía y
fiscalización.

 

[t03_pg22b.jpg]

 

Figura 10. Medición de nivel con desplazador (Servo)

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 23 de 38

  

Funciona en base a un “desplazador” colgado de un tambor enrollador
servo-operado, el cuál esta vinculado a la balanza. Permite la medición del
nivel de interfase de agua sin requerir elementos opcionales (Ver figura 10).

 

Mediante posición de referencia superior queda automáticamente calibrada sin
abrir el instrumento. Test remoto de verificación de calibración y de
repetibilidad, display, LCD con indicación local, apto para tanques elevados,
subterráneos y presurizados.

  

·Medición con Radar

 

[t03_pg23a.jpg]

 

Figura 11. Medición con radar

 

Utilizado para el control de inventarios y como respaldo para la medición manual
de nivel de productos con cinta para transferencia de custodía y fiscalización.

 

Pulsos cortos de energía electromagnética son transmitidos a través de la antena
contra la superficie del líquido a medir y éstos son reflejados en forma de eco.
El tiempo de tránsito de la señal de radar reflejada es medida con gran
exactitud usando las técnicas de procesamiento de eco, y el nivel del líquido es
expresado en milímetros (Ver figura 11).

 

·Medición con Hibrido ( Con Servo o radar y medidor de presión )

 

[t03_pg23b.jpg]

 

Figura 12. Medición con Hibrido (Con Servo o radar y medidor de presión)

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 24 de 38

 

Utilizado para el control de inventarios (Servo) y para el control de Densidad
del Producto (Hidrostático).

 

Estos dispositivos en la práctica son combinados de la siguiente forma:

 

El Servo es usado para determinar el nivel de los líquidos dentro del tanque y a
partir del transmisor indicador de presión se deduce la densidad del fluido
contenido en el tanque (Ver figura 12).

  

·Medición con dispositivo Ultrasónico



Utilizado para el control de inventarios y como respaldo a la medición manual de
nivel de producto con cinta para transferencia de custodia y fiscalización.

 

[t03_pg24.jpg]

 

Figura 13. Medición con dispositivo Ultrasónico

 

El medidor de nivel Ultrasónico se basa en la emisión de un impulso ultrasónico
a una superficie reflectante y la recepción del eco del mismo en un receptor. El
retardo en la captación del eco depende del nivel del tanque.

 

Los sensores trabajan en bandas de frecuencia del ultrasonido, estas ondas
atraviesan con cierto amortiguamiento o reflexión el medio amiente de gases o
vapores reflejándose en la superficie del líquido (Ver figura 13).

 

La precisión de estos instrumentos es ± 1 a 3 %, son muy sensibles a la densidad
del fluido sobretodo en aquellos que dan espuma, dando un alto grado de error.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 25 de 38

  

·Medición de nivel con elementos magnetostrictivos

 

Utilizados para el control de inventarios y como respaldo de la medición manual
de nivel de producto y agua libre para transferencia de custodia y fiscalización
de Hidrocarburos.

 

[t03_pg25.jpg]

 

FIGURA 14. Medición de nivel con elementos magnetostrictivos

 

La sonda magnetostrictiva de nivel es un dispositivo que registra los niveles de
interfase que contiene un tanque de almacenamiento de hidrocarburo, esta sonda
tiene unos puntos de aforo que están definidos en un programa.

 

En la medición con telemetría es importante tener en cuenta los siguientes
aspectos:

 

Se debe realizar verificaciones mensuales de los niveles reportados por
telemetría y los reportados por la medición manual con cinta. Es una buena
practica que cada vez que se realice la medición manual del tanque se registre
en una planilla los datos de la medida con cinta, la señal de telemetría y fecha
efectuada, con el fin determinar las diferencias en todos los niveles. Esta
planilla de registro será una herramienta muy importante para que el técnico o
ingeniero realice los correspondientes ajustes y calibraciones (Ver figura 14).

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 26 de 38

 

6.6. LIQUIDACIÓN DE TANQUES ATMOSFÉRICOS

 

Se utiliza para determinar los volúmenes reales que tiene un tanque, tomando las
mediciones manuales de nivel de producto, nivel de agua libre, temperatura y
muestra del producto la cual permite determinar la Gravedad API y el porcentaje
de Agua y sedimento (%BSW), procediendo con esta información a obtener el
Volumen Neto. (Ver Figura 15; para mayor información sobre liquidación de
volúmenes puede remitirse al ECP-VSM-M-001-012 “Calculo de cantidades del
petróleo).

 

[t03_pg26.jpg]

 

Figura 15. Diagrama de Liquidación de Tanques. 

Nota: Diagrama de autoría del Ing. Eduardo Motta Rueda (Diplomado Medición de HC
U.I.S.)

 

El procedimiento es el siguiente y se encuentra detallado en el capítulo 12.1
del API MPMS:

 

  1. Obtenga la medida estática del volumen de crudo y agua libre.



  2. Realice la lectura de la Temperatura.

  3. Obtenga el volumen Total de Crudo (TOV) con la tabla de aforo.



  4. Obtenga el volumen de agua libre de la tabla de aforo (FW).

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 27 de 38

 

  5. Obtenga los factores de corrección por temperatura de la lámina (CTSh),
luego el factor de corrección por efecto de la temperatura (CTL) y el Factor de
corrección por efecto del techo FRA (En el caso de techo flotante).

 

  a. Para el cálculo del CTSh se puede obtener directamente a través de la tabla
B-1 Apéndice B de la Norma API Cap. 12 Sección 1 Parte 1 o por la formula:

 

CTSh = 1 + 12.4E-06*Δ TS+4.0E-09* Δ 2TS

 

TS    = ((7*TL)+Ta)/8

TL    = Temperatura de la liquido

ΔTS = (TS-60) °F

 

CTSh se debe redondear a 5 cifras decimales

  

  b. El Factor de corrección CTL se puede obtener por formula, con la siguiente
ecuación:

 

CTL = EXP [-K*(T-60)*(1 + 0.8*K*(T-60)]

 

Para crudo: K=341.0957/(Gravedad Esp. 60°F*Dens. H2O a 60°F)2

 

Para JET 1A: K=330.301/(Gravedad Esp. 60°F*Dens. H2O a 60°F)2

 

Para ACPM: K= (103.8720+(0.2701/(Gravedad Espec. @6ºF * Densidad del Agua @
60ºF))/ (Gravedad Espec. @6ºF * Densidad del Agua @ 60ºF)^2

 

Para Gasolina: K= (192.4571+(0.2438/(Gravedad Espec. @6ºF * Densidad del Agua @
    60ºF))/ (Gravedad Espec. @6ºF * Densidad del Agua @ 60ºF) ^2

 

c. La corrección por techo se hace de la siguiente forma:

 

Disponer del API a 60°F y la Temperatura del tanque °F

Obtener de la tabla 5A el API Observado

Calcular el ajuste de la siguiente manera:

 

Corrección por techo = (API referencia – API observado) * bbl/°API

 

Bbl/°API = constante de corrección por unidad de volumen suministrada en la
tabla de aforo del tanque

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 28 de 38

  

  6. Obtenga la calidad del crudo con la muestra analizada en el laboratorío.

 

  7. Liquide el tanque para hallar: GOV=TOV-FW

 

  8. Halle el Volumen Bruto Observado= (GOV*CTSh ± FRA)

 

  9. Halle el Volumen Bruto Estándar= (GOV*CTSh ± FRA)*CTL

 

  10. Halle el Factor de Corrección por agua y sedimento CSW = (1-% BSW/100)

 

  11. Halle finalmente el Volumen estándar Neto NSV= GSV*CSW

 

  12. Ver Figura 15, Diagrama de liquidación de Tanques.

 

6.7. VERIFICACIONES MENSUALES

 

Durante los procesos operativos mensuales, se debe comparar las mediciones por
telemetría y las hechas con cinta en el tanque destinado para control de
inventarios en cada uno de los niveles alto, medio y bajo donde aplique de
acuerdo con las condiciones operacionales (El tanque haya registrado movimientos
volumétricos en todos sus niveles), de la siguiente forma:

 

  ü En cada nivel, se deben tomar cinco (5) medidas que se mantengan dentro de
una diferencia máxima de 3 milímetros.

 

  ü La diferencia en cada nivel se obtiene al restar los promedios de telemetría
y la medición con cinta.

 

  ü El promedio total ajustable se obtiene del promedio de la diferencia de los
niveles alto, medio y bajo del tanque al cabo de un año de seguimiento (12
verificaciones evaluadas estadísticamente)

 

  ü Si se observa que no hay variaciones significativas se sugiere manejar
cuatro verificaciones al año.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 29 de 38

 

6.8.MEDICIÓN DE NIVEL DE PRODUCTO EN TANQUES PRESURIZADOS

 

La medición estática en tanques presurizados es un proceso que requiere una
serie de condiciones mínimas para que la incertidumbre sea la menor posible. Las
actividades incluidas en el proceso se detallan a continuación:

  1. El fluido contenido en el tanque, debe encontrarse en condiciones de
quietud y/o reposo total (Estático).

 

  2. El Rotogauge o barra deslizante debe encontrarse en buen estado y contar
con certificado de calibración.

 

  3. Los tanques de almacenamiento deben encontrarse en buen estado y contar con
tablas de aforo vigentes (ver capítulo 2 del MMH).

 

  4. Para la determinación de la temperatura se debe utilizar un termómetro de
carátula y/o RTD tanto en la fase líquida como en la fase vapor.

 

  5. Para las especificaciones de calidad del producto hidrocarburo se debe
tomar una muestra representativa y homogénea del hidrocarburo contenido en los
tanques de almacenamiento (Ver capítulo 8 del MMH), utilizando el
termo-densímetro a presión (Capítulo 14.8 API MPMS) Ver figura 16.

 

[t03_pg29.jpg]

 

Figura 16. Termo-densímetro a presión

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 30 de 38

 

  6. Para la determinación del contenido Volumétrico de hidrocarburo se debe
seguir el procedimiento de liquidación de Medición estática detallado en el
Capítulo 14 Sección 8 del API MPMS.

 

Debido a la presión interna de los tanques y sus productos almacenados, los
tanques presurizados tienen un alto grado de condiciones de seguridad en su
medición. Los aspectos más relevantes en este tipo de medición son:

 

6.9. LOCALIZACIÓN DE LA INSTRUMENTACIÓN

 

[t03_pg30.jpg]

 

Figura 17. Localización de la Instrumentación.

Nota: Diagrama de autoría del Ing. Eduardo Motta Rueda (Diplomado Medición de HC
U.I.S.)

 

6.10. TECNOLOGÍAS DE MEDICIÓN

 

Para control de inventarios y/o transferencia de custodía las tecnologías
recomendadas son (Ver Figura 18) :

  

  · Rotogauge

  · Barra deslizante.

 

Para el Control Operativo:

  

  · Magnetel

  · Magnetrón

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 31 de 38

 

[t03_pg31.jpg]

 

Figura 18. Tecnologías de Medición en Tanques Presurizados.

 

6.11. ASPECTOS A TENER EN CUENTA EN MEDICIÓN EN TANQUES PRESURIZADOS

  

  · Error de Medición con Rotogauge

 

  - El rotogauge indica porcentajes de capacidad en galones de agua, pero por lo
general ésta capacidad es la suministrada por el fabricante, pero un aforo real
del tanque dará una ligera variación de ese volumen.

 

  - La distancia del tubo curvado hasta el fondo del tanque es del orden de ½ a
2 pulgadas en el momento de la instalación, de manera que un alargamiento u
acortamiento de esa distancia se reflejará en una diferencia en la medición que
se haga, la que puede ser mayor o menor según que el nivel este por encima o por
debajo del 50% de llenado.

 

  - El tubo curvado puede sufrir deflexiones físicas, la que se incrementará en
tanques de diámetros grandes

 

  - Hay mucha susceptibilidad de cometer errores de paralaje en la medición

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 32 de 38

  

  · Medición en Cisternas (Control de la cantidad despachada a granel )

 

Para la medición de Volúmenes despachados (Transferencia de Custodía) en
Cisternas las mejores prácticas apuntan a realizarlos con medición dinámica y/o
medición Estática por peso (Báscula Camionera), debido a que la medición
Estática con Rotogauge obvia la corrección por temperatura y presión del Tanque
Cisterna.

  

  · Medición de Temperatura



La temperatura en los tanques se mide con un termómetro de carátula y/ó un
transmisor de temperatura, instalados en el fondo y cima (tope) del tanque.

  

  · Medición de la presión



La presión se mide con un manómetro y/ó un transmisor de presión, instalado en
la cima (tope) del tanque.

 

  6.12. PROCEDIMIENTO DE LIQUIDACIÓN DE TANQUES PRESURIZADOS

 

  A. Disponer de la capacidad total del tanque galones y/o Barriles (100%),
medir el nivel de liquido, la temperatura (ºF) tanto de la fase líquida como de
la fase vapor y la presión (psi) de la fase vapor.

 

  B. Determinar el volumen observado de la fase liquida.
Vol. liquido=Cap. Tanque * % nivel.

 

  C. Determinar gravedad especifica y corregir a 60ºF con la ASTM Tabla 23-LPG.

 

  D. Se determina el factor de corrección de volumen en la tabla ASTM Tabla
24-LPG, tomando como valores de entrada la gravedad especifica a 60ºF y la
temperatura del líquido en el tanque.

 

  E. Obtener volumen a 60 ºF

  

Vol. Liq. A 60ºF =Vol. Liq  * VCF


 

  F. El volumen de la fase de vapor se determina por la diferencia entre el
volumen total (100%) menos el volumen líquido natural.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 33 de 38

 

Vol.Vapor = Vol tanque – Vol. Líquido


  

7. De la tabla 23 LPG se obtiene el factor de conversión de volumen gaseoso
a volumen líquido a la presión y gravedad especifica encontrada.

  

F=[0.001496*(PSIG+14.7)*(44+(((SP.GR/0.505)-1)*94.27))]/ (SP.GR*(460+TEMP))


  

  G. Obtener el volumen a 60 ºF equivalente a líquido. Use nuevamente la Tabla
24 LPG para corregir a la temperatura del vapor en el tanque convertido a
líquido.

 

Vol eq. Liq= Vol. Vapor * F


 

  7. REGISTROS

 

En los puntos de transferencia de custodia y fiscalización se debe tener
registro de:

  

·Verificación del estado de las cintas fondo / vacío.

·Tablas de Aforo de los Tanques.

·Verificación de comparación de medida manual vs. medida automática de nivel en
tanques.

·Medidas tomadas del nivel de producto y agua libre.

·Liquidación del volumen a NSV.

 

8. CONTINGENCIAS No aplica

 

9. BIBLIOGRAFIA

 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement Standards.
Washington-Estados Unidos de Norteamérica:

 

-Capitulo 3. MEDICIÓN DE TANQUES (Tank Gauging). Procedimientos estandarizados
para medición de hidrocarburos líquidos en varias clases de tanques,
contenedores y cargadores, secciones:

3.1A - Medición manual de petróleo y productos del petróleo.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 34 de 38

 

3.1B - Normas prácticas para medición del nivel de hidrocarburos líquidos en
tanques estacionarios por medición automática del tanque.

3.2 - Medición de tanques – medición de petróleo y productos en carro-tanques.

3.3 - Nivel de medición de hidrocarburos líquidos en tanques presurizados de
almacenaje estacionario por medición automática del tanque.

3.4 - Modelos prácticos para la medición del nivel de hidrocarburos líquidos en
recipientes marítimos por medición automática.

GERENCIA REFINERIA CARTAGENA. Instrucciones para Medición “Standard de trabajo
general # 1”. GRC-PRO4-1-001. Cartagena 1999.

GERENCIA COMPLEJO BARRANCABERMEJA. Instructivo para Medición Manual de Tanques”.
PMR-41-I-504. Barrancabermeja 2003.

VICERESIDENCIA DE TRANSPORTE. Manual de Medición VIT. Version 1.0.VIT-M-002-02
Bogotá. 1999

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01.. Versión 1. Colombia, 2004

NORMA SOBRE CÓDIGO DE COLORES Y SEÑALES INDUSTRIALES ECP-DRI-N-04 DIPLOMADO DE
MEDICIÓN DE HIDROCARBUROS, MEDICIÓN ESTÁTICA, UIS, 2007.

 

10. ANEXOS

 

No   TITULO     1   Calibración de cintas.    

 

Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:   EDUARDO MOTTA RUEDA RODRIGO SATIZABAL Líder
Corporativo de Medición GPS-VSM. Gerente PCM, GPS-VSM

 

RESPONSIBLE

RODRIGO SATIZABAL

Gerente PCM, GPS-VSM.

    REVISÓ       PABLO MOTTA CANDELA SERGIO HERRERA ESTEVEZ   Gerente de
Planeación Y Suministro – VSM Líder Grupo Apoyo Legal VSM       APROBÓ CAMILO
MARULANDA   Vicepresidente de Suministro y Mercadeo - VSM    

  

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 35 de 38

 

ANEXO 1 - CALIBRACIÓN DE CINTAS

 

INFORMACIÓN GENERAL

 

  ü Se debe efectuar una inspección visual de las cintas patrón antes de cada
uso y que estén en buen estado.

 

  ü Se debe realizar verificación a la cinta de campo y de los termómetros.

 

  ü A todas las cintas de trabajo se les debe realizar una inspección visual
antes de cada uso, o una vez al día (Lo que ocurra con menos frecuencia) para
determinar que la numeración en la cinta y la plomada sea legible y esté libre
de anillos, curvaturas o empalmes; dejando registro del estado en el que se
encontró la cinta.

 

  ü Se deben verificar una vez al mes las cintas de trabajo con la cinta patrón
y Calibrar anualmente la cinta Patrón.

 

PROCEDIMIENTO DE COMPARACIÓN DE UNA CINTA HORIZONTAL

 

El equipo que se debe usar para el desarrollo de este procedimiento es:

  o Plataforma con sujetador para cinta y plomada.

  o Escuadra

  o Escala de acero (en milímetros) soportada en un tablero.

  o Dos tensiómetros.

  o Dos tensores roscados para permitir tensionamiento.

  o Enganche giratorio.

 

El método de comparación Horizontal se lleva a cabo siguiendo el siguiente
procedimiento:

 

  ü Ver que las cintas de trabajo y la Master deben estar libres de torceduras
dobleces y uniones.

 

  ü Confirmar el certificado y el número de serie de la cinta Master.

 

  ü Comparar la plomada y la cinta como una unidad, es decir que la cinta de
trabajo y la master van fijadas a sus respectivas plomadas.

 

  ü Llevar a cabo chequeo de la cinta y la plomada, buscando detectar daños
como: números repetidos o ilegibles, enroscaduras y plomadas desgastadas.

 

  ü Al utilizar un tensiómetro se debe tener una exactitud dentro de +/- 0.1
libras.

 

  ü Las cintas se remueven completamente de sus carretes y se colocan sobre una
superficie plana como un corredor, parqueadero, etc. La superficie de prueba
debe estar completamente en el sol o completamente a la sombra y la cinta a
calibrar debe ser hecha del mismo material de la Cinta Master y tener la misma
sección transversal.

  

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 36 de 38

  

  ü La cinta Master se coloca paralela a la cinta de trabajo, separada por una
distancia constante de 1” a 11/4” a lo largo de su longitud total

 

  ü Asegurar las dos plomadas de la cinta en la plataforma con el sujetador.

 

  ü Asegurar la parte final de las cintas a sus respectivos tensiómetros y estos
a su vez a los tensores roscados. Estos últimos se fijan a un soporte.

 

  ü Mover la plataforma de tal manera que las cintas queden completamente
extendidas.

 

  ü Tensionar los tornillos tensores para aplicar 10 libras de presión que se
observan en los dos tensiómetros. Igual tensión a ambas cintas es más importante
que la cantidad de tensión aplicada.

 

ü Ajustar las cintas, la escala milimétrica y el tablero de tal manera que estén
exactamente paralelas en el primer punto de prueba. Se registra el espacio entre
las dos cintas para que el espacio en los otros puntos de prueba sea el mismo.

 

  ü Verificar las presiones en los tensiómetros y se ajustan si es necesario
antes de tomar las lecturas. No se debe mover o alterar las cintas o la escala
milimétrica durante las operaciones.

 

  ü Se deben tomar cuatro puntos de prueba para comparar cada cinta, verificando
la longitud total más tres puntos adicionales a lo largo de ellas. Las cintas
usadas para transferencia de custodia deben ser chequeadas dentro de los
siguientes límites:

 

Longitud de la cinta   Exactitud   8 Metros - 25 Pies 0,8 mm -1/32” - 0.0025
Pies - 0.01 % 15 Metros - 50 Pies 1.5 mm -1/16” - 0.005 Pies - 0.01% 20 Metros -
66 Pies 2.0 mm -5/64” - 0.0066 Pies - 0.01% 23 Metros - 75 Pies 2.3 mm -3/32” -
0.0075 Pies - 0.01% 30 Metros - 100 Pies 3.0 mm -1/8” - 0.01 Pies - 0.01%

  

Tabla de la norma API MPMS 3.1 A apéndice A1

 

  ü Centrar la lámina de la escuadra en la graduación de la cinta patrón y
registrar donde intercepta sobre la escala milimétrica. Al centrar la cuchilla
de la escuadra sobre la escala de la cinta de trabajo se debe registrar el punto
donde intercepta en la escala milimétrica. Se debe registrar ambas lecturas lo
más cercano a 0.5 mm. Estas lecturas son llamadas primera Prueba.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 37 de 38

  

  ü Liberar la tensión en ambas cintas y repetir la tensión a ambas cintas.

 

  ü Mover la escala milimétrica por unos pocos milímetros en ambas direcciones y
repita la rutina de medición, registrando estas lecturas como la segunda prueba.

 

  ü Repetir la rutina de medición de nuevo y registre las lecturas como la
tercera prueba.

 

  ü Calcular la longitud real de la cinta de trabajo en el punto de prueba
usando la siguiente ecuación:

  

L= S+K* [ ( ∑ B - ∑ A) / 3 ]   L= S+ (K / 3) * ( ∑ B - ∑ A)



Donde:

L= Longitud real de la cinta de trabajo en el punto de prueba.

S= Longitud certificada de la Cinta Patrón en el punto de prueba.

K= Factor de conversión, Unidades de la Cinta/ unidades de la escala;

K= 0.00328084 ft/mm

K/3= 0.0010936 (esto es para las tres lecturas).

Sumatoria de A= Suma de las lecturas de la escala para la cinta Patrón.

Sumatoria de B= Suma de las lecturas de la escala para la cinta de trabajo

 

Calcule y registre B-A para cada prueba. Entonces registre el rango R de Valores
(él más alto al más bajo), por ejemplo:

Longitud certificada de la Cinta Master (S) = 100.001 ft.

 

[t03_pg37.jpg]

 

  ü El rango de valores (B-A) representado por (R) en la ausencia de un error
bruto sería normalmente diferente no más que 3 milímetros por una cinta de 30
metros (100 FT) ó 0,01%.

 

Cuando la cinta es aceptada marque en la Terminal de la cinta de trabajo el
número de registro de calibración de la cinta Master. Registre los datos en el
Libro de Calibración de Equipos, en las páginas marcadas “Calibración de la
Cintas de medición”.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP-VSM-M-001-03 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3
MEDICIÓN ESTATICA Fecha:

16/11/2007 Página 38 de 38

 

[t03_pg38.jpg]

 

  

 

 





 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 1 de 20

 

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

 

CAPITULO 3

SECCIÓN 1

 

MEDICIÓN DE CARRO TANQUES

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 2 de 20

 

RELACIÓN DE VERSIONES

 

VERSIÓN   DESCRIPCIÓN   FECHA           00   EMISIÓN DEL DOCUMENTO   SEPTIEMBRE
5 DE 2005           01   REVISIÓN DEL DOCUMENTO   NOVIEMBRE 16 DE 2007          
DEPENDENCIA RESPONSABLE   REVISÓ   APROBÓ           Este documento se valido ea
el Comité         Táctico Medición integrado por los         lideres de medición
de las áreas de negocio:                   /s/ EDUARDO MOTTA RUEDA        
EDUARDO MOTTA RUEDA         Líder Corporativo de Medición         GPS – VSM    
                  /s/ ROORIGO SATIZABAL         ROORIGO SATIZABAL        
Gerente PCM, GPS-VSM               /s/ SARA ISABEL PARRA         SARA ISABEL
PARRA         Líder de Medición GCB – VRP                   /s/ NICOLAS VALLEY  
    /s/ CAMILO MARULANDA NICOLAS VALLEY       CAMILO MARULANDA Líder de Medición
      Vicepresidente de Suministro y Mercadeo - VIT       VSM               /s/
RABLO MOTTA CANDELA         RABLO MOTTA CANDELA         Gerente de Planeación
Suministro - VSM          99972     /s/ JULIO MARIO RUEDA CELIS         JULIO
MARIO RUEDA CELIS         Líder de Medición         VRP                   /s/
CARLOS GUSTAVO ARÉVALO   /s/ SERGIO HERRERA ESTEVEZ     CARLOS GUSTAVO ARÉVALO  
SERGIO HERRERA ESTEVEZ     Líder de Medición GRC-VRP   Asesor Juridico VSM      
        /s/ JAIROH. GUZMÁN MEJÍA         JAIROH. GUZMÁN MEJÍA         I.C.P    
   

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 3 de 20

 

TABLA DE CONTENIDO

 

    Pág.       1.     OBJETO   4       2.     ALCANCE   4       3.     GLOSARIO
  4       4.      DOCUMENTOS DEROGADOS. NO APLICA   4       5.     CONDICIONES
GENERALES   4       6.      DESARROLLO   6       6.1     MEDICIÓN ESTÁTICA EN
TANQUES Y CARROTANQUES   6 6.2     CALIBRACIÓN DE CARROTANQUES   7
6.3     MEDICIÓN EN EL PUNTO DE DESPACHO-ORIGEN   8 6.4     MEDICIÓN EN EL PUNTO
DE RECIBO-DESTINO   9 6.5     CONCILIACIÓN EN CIFRAS   10 6.6.     MEDICIÓN
ESTÁTICA CON BÁSCULA CAMIONERA   11 6.6.1.     Consideraciones Importantes   12
6.7.     MEDICIÓN DINÁMICA   14       7.     REGISTROS   14      
8.     CONTINGENCIAS. No Aplica   14       9.     BIBLIOGRAFÍA   15      
10.   ANEXOS.   15       ANEXO 1. PROCEDIMIENTO DE VERIFICACIÓN Y CALIBRACIÓN DE
LA BÁSCULA CAMIONERA    

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 4 de 20

 

1. OBJETO

 

Establecer los métodos para la determinación del volumen neto a condiciones
estándar de hidrocarburos cargados, transportados en carrotanques y descargados
en estaciones de producción y terminales de oleoductos, así como la medición con
báscula.

 

2. ALCANCE

 

Aplica a las dependencias de las áreas de negocio de ECOPETROL S.A.,
responsables de hacer seguimiento, monitoreo y control de cantidad y calidad de
volúmenes de hidrocarburos cargados, transportados en carrotanques y descargados
en estaciones de producción y terminales de oleoductos. Comprende desde
garantizar la calibración del carrotanque, la medición con báscula camionera, la
determinación de las variables de cantidad y calidad de hidrocarburos contenidos
en el mismo para transferencia de custodia y la conciliación de cifras.

 

3. GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual Único de medición “Condiciones Generales” en su numeral 3 - Glosario
Aplicable al Manual de Medición de Hidrocarburos (MMH).

 

4.DOCUMENTOS DEROGADOS. NO APLICA

 

5.CONDICIONES GENERALES

 

Los recibos y/o despachos de productos de Hidrocarburos para Transferencia de
Custodia deben realizarse en facilidades apropiadas que cumplan con los
estándares de diseño, operación y mantenimiento, con niveles de seguridad y
salud ocupacional adecuados. Los siguientes son los métodos usados por las
mejores prácticas:

 

1.Medición Estática (Tanques y/o Carrotanques, Báscula Camionera).

 

2.Médición Dinámica (En Volumen y/o Masa).

 

üEl siguiente es el orden de priorizacion de la medición oficial en puntos donde
se tengan cargaderos y descargaderos de carrotanques:

 

oMedición dinámica respaldada con Medición en tanques.

oMedición en tanques respaldado con medición de carrotanques.

 

En cada caso se entiende que la medición adoptada como oficial se encuentra
asegurada según el Manual de Medición de Hidrocarburos de ECOPETROL S.A.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 5 de 20

 

üEl presente documento forma parte, de manera total ó parcial, de las
especificaciones técnicas de los contratos de transporte y acuerdos de servicios
entre las estaciones de despacho y recibo entre áreas de negocio de Ecopetrol
S.A. y/o Terceros.

 

üTodos los carrotanques deben tener identificada en sus escotillas el punto de
referencia y las pestañas de medición adecuadas para la medición con cinta
métrica calibrada.

 

üTodos los carrotanques para transporte de hidrocarburos con presión de vapor
superior a la presión atmosférica deben contar con gage tube y/o rotogauge,
medidores de temperatura (Localizado en la fase líquida, menor al 5% de la
capacidad del tanque) y presión (En la fase vapor superior al 95% de la
capacidad del tanque).

 

üTodas las facilidades para cargue y descargue de carrotanques, al igual que los
carrotanques, deben contar con la conexión de polo a tierra y los sistemas de
extinción de incendios adecuados para el área de exposición.

 

üTodos los carrotanques deben cumplir con lo establecido en el Decreto 1609 del
31 de julio de 2002 y la Resolución No. 003666 de mayo del 2001 emitido por el
Ministerio de Transporte de Colombia.

 

üTodas las estaciones de despacho y recibo de carrotanques deben contar con
plataforma de estacionamiento de carrotanques perfectamente nivelada para
medición. Adicionalmente, deben contar con una facilidad para el acceso a las
escotillas de medición localizadas en la parte superior, que garantice la
integridad del operador y/o inspector que realizará la medición.

 

üTodas las estaciones de despacho y recibo de hidrocarburos en carrotanques,
deben contar con tanques de almacenamiento con certificado de calibración
vigentes (Cada cinco (5) años), cintas de medición y termómetro, en buen estado
y con certificados de calibración vigente.

 

üPara la medición de líquidos oscuros como petróleo y combustóleos el nivel del
hidrocarburo se destaca mejor en una cinta clara o revestida de cromo. En
líquidos claros como combustibles tales como querosén, gasolina motor, diesel,
nafta, solventes, aromáticos y químicos es conveniente utilizar una cinta negra.
En Todo caso se deben utilizar cremas reveladoras de productos claros y agua
libre.

 

Si el nivel del tanque de almacenamiento en las estaciones de origen y destino
es superior a 3,0 metros debemos tomar tres temperaturas (superior-mitad-fondo)
y promediarla para liquidar el tanque. Si el nivel es inferior a 3,0 metros
tomar sólo una para liquidar el tanque en la mitad del nivel de hidrocarburo
(Ver Tabla 5. API MPMS Capítulo 3 Sección 2).

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 6 de 20

 

TABLA 5. Número mínimo de mediciones de la temperatura para diferentes
profundidades de
hidrocarburos líquidos en tanques de almacenamiento, en arrendamiento y en
buques y barcazas. Profundidad del Líquido   Numero mínimo de medidas
de Temperatura   Medidas de Nivel Mayor a 3 metros ( 10 Pies )   3   Debemos
tomar tres temperatures
(Superior-Mitad-Fondo) Menor a 3 metros ( 10 Pies )   1   A mitad del líquido

 

üPara medición de temperatura en carro tanque tomar una lectura en la mitad del
nivel de hidrocarburo por cada compartimiento y liquidar cada uno de los
compartimientos. El volumen total contenido en el carrotanque a condiciones
estándar es la sumatoria de los volúmenes a condiciones estándar de los
compartimientos.

 

üPara la medición de temperatura del hidrocarburo tanto en tanques de
almacenamiento como en carrotanques, se debe cumplir con los tiempos de
inmersión para los termómetros de vidrio y electrónicos (PET) que se muestran en
las siguiente Tabla (Tabla 6 API MPMS Capítulo 3 Sección 2):

 

[t03-01_pg6.jpg]

 

6. DESARROLLO

 

6.1. MEDICIÓN ESTÁTICA EN TANQUES Y CARROTANQUES

 

Este método busca la determinación del volumen neto a condiciones estándar y/o
masa transferida a través de un llenadero y/o descargadero de Carrotanques.
Requiere de una serie de condiciones mínimas buscando entre otras obtener la
menor incertidumbre posible. Las actividades incluidas en el proceso se detallan
a continuación:

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 7 de 20

 

1.Condiciones de quietud y/o reposo total y/o horizontalidad del nivel del
producto tanto en los tanques como en los Carrotanques.

 

2.La Cinta métrica debe encontrarse en buen estado, y contar con los
certificados de Verificación y de Calibración vigente (Ver frecuencia de
Calibración y verificación en el Capítulo 1 del MMH).

 

3.Los Tanques de almacenamiento y/o Carrotanques deben encontrarse en buen
estado y contar con Tablas de Calibración (Aforo) en milímetros y Centímetros
vigentes (Ver detalles en el Capítulo 2 del MMH y frecuencias de Calibración
Capítulo 1 del MMH).

 

4.Para la determinación de la temperatura se debe utilizar un termómetro con
certificado de Calibración Vigente ( Ver detalles en el Capítulo 7 del MMH y
frecuencias de Calibración en el Capítulo 1 del MMH).

 

5.Para la determinación de las especificaciones de Calidad del producto
Hidrocarburo se debe tomar una muestra representativa y homogénea del
Hidrocarburo contenido en los tanques y realizar el respectivo análisis
conservando las normas ASTM respectivas (Ver Capítulos 8, 9 y 10 del MMH), y/o
usar la información de especificaciones de Calidad obtenida de los vistos buenos
del producto (Dato Laboratorio).

 

6.Para la determinación del contenido volumétrico de Hidrocarburo se debe seguir
el procedimiento de liquidación de la Medición Estática del Capítulo 12 del API
MPMS y detalladas en el Capítulo 3 y 12 del MMH.

 

CALIBRACIÓN CARROTANQUES

 

üTodos los carrotanques empleados para el transporte terrestre de hidrocarburos
deben contar con certificado de calibración con vigencia no superior a cinco (5)
años. La Tabla de aforo debe estar definida en milímetros y centímetros, por
cada uno de los compartimentos del carrotanque.

 

üLa calibración de los carrotanques debe ser adelantada por firmas con
certificación vigente bajo ISO 9001, versión actualizada, en inspección de
cantidad y calidad de hidrocarburos.

 

üLos métodos aprobados por el API MPMs para calibración de carrotanques son:

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 8 de 20

 

oCalibración por el método líquido (STD 2555): Consiste en determinar el aforo
obteniendo la altura del líquido versus volúmen de capacidad del carrotanque con
volúmenes conocidos de probador tipo tanque-Serafín y agua como fluído de
calibración.

 

oCalibración por el método strapping (STD 2554): Consiste en determinar el aforo
al determinar las dimensiones físicas del recipiente del carrotanque y
matemáticamente deducir la altura del líquido versus volúmen de capacidad del
carrotanque.

 

oCalibración por el método de pesaje (STD 2554): Consiste en determinar el aforo
al determinar repetitivamente los pesos del carro tanque con agua y las alturas
del líquido en el mismo. Con esta información y la densidad del agua, se deduce
matemáticamente el volumen del líquido.

 

MEDICIÓN EN EL PUNTO DE DESPACHO- ORIGEN

 

1.Definir y fiscalizar el tanque de almacenamiento que realizará los despachos
en carrotanques.

 

2.Realizar la medida INICIAL de hidrocarburo y agua libre, tomar muestra de
crudo en los tanques de almacenamiento y analizarla en laboratorio para visto
bueno del hidrocarburo a despachar. (Cumpliendo los estándares API MPMS
capítulos 2, 3, 7, 8, 9, 10, 11, 12; ASTM D-1298, D-4377, D-473).

 

3.Verificar cumplimiento del decreto 1609 del 2002 en conductores y vehículos, y
adicionalmente las medidas pertinentes a cada punto de cargue.

 

4.Verificar visualmente los compartimientos del carrotanque para asegurarse que
se encuentre desocupado y descartar la presencia de hidrocarburos, agua o
cualquier otro líquido no deseado en su interior.

 

5.Ubicar el carrotanque en el sitio de cargue de la estación, conectarlo a
tierra, realizar las conexiones del proceso pertinentes e iniciar el proceso de
cargue del hidrocarburo.

 

6.Según el hidrocarburo a cargar, el conductor debe informar al operador de
cargue el máximo volumen de llenado a fin de no exceder el peso máximo permitido
en carretera ó la capacidad total del carrotanque.

 

7.El operador en asocio con el conductor monitorearán permanentemente el proceso
descrito en el numeral anterior, para que no se presenten sobrellenados con
riesgos de derrames de hidrocarburos.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 9 de 20

 

8.Donde no se tiene medición dinámica en el llenadero, se debe medir y
cuantificar el hidrocarburo y agua libre en los carro tanques. (Cumpliendo los
estándares API STD 2454, 2555-Tabla de aforo en milímetros y centímetros
compartimiento por compartimiento y API MPMS capítulos 3-Medición Estática con
cinta de medición a fondo, 7-Medición Temperatura, 8-Toma de Muestra compuesta
de los compartimientos para la determinación de la gravedad API (ASTM D-1298) y
el contenido de agua (ASTM D-4377). El contenido de sedimentos lo asumimos igual
al visto bueno del tanque de despacho (ASTM D-473).

 

9.Instalar sellos de control en escotillas, drenajes, válvulas y otros.
(Reportar los números de los sellos en la remisión).

 

10.Elaborar y hacer entrega al conductor del carrotanque de la remisión con el
volumen bruto y netos cuantificado a condiciones estándar (60°F y 0 PSIG) y la
calidad obtenida en laboratorio del hidrocarburo cargado.

 

11.Medir y cuantificar el volumen FINAL y agua libre en el tanque de
almacenamiento (Cumpliendo los estándares API MPMS capítulos 2, 3, 7, 8, 9, 10,
11, 12; ASTM D-1298, D-4377, D-473) para efectos del balance de los
hidrocarburos despachados.

 

MEDICIÓN EN EL PUNTO DE RECIBO- DESTINO.

 

1.Medir y cuantificar el volumen INICIAL de hidrocarburo y agua libre en el
tanque de almacenamiento (Cumpliendo los estándares API MPMS capítulos 2, 3, 7,
8, 9, 10, 11, 12; ASTM D-1298, D-4377, D-473), en donde aplique. En todo caso se
debe efectuar balance diario de los volúmenes que permita comparar las
mediciones dinámicas de recibo de carrotanques.

 

2.Recibir la remisión, verificar la integridad y el número de los sellos
instalados en la estación origen. Se procede a retirarlos para luego
controlarlos y destruirlos. Si existe una discrepancia o enmendaduras tanto en
los sellos como en la remisión, emita una carta de protesta y adelantar los
controles descritos en este documento para medición de carrotanques.

 

3.Tome muestra de fondo (con muestreador de fondo) compuesta de todos los
compartimientos del carrotanque envíela al laboratorio para análisis de la
gravedad API (ASTM D-1298), el contenido de agua libre y emulsionada (ASTM
D-4377) y el contenido de sedimentos (ASTM D-473).

 

4.Medir y cuantificar el hidrocarburo y agua libre en los carrotanques, antes de
su descargue. (Cumpliendo los estándares API STD 2454, 2555-Tabla de aforo en
milímetros y centímetros compartimiento por compartimiento, para cantidad cumpla
con el API MPMS capítulos 3, 7, 8; y para calidad con el ASTM D-1298, D-4377,
D-473).

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 10 de 20

 

5.Implementar controles de acceso y de turno por tipo de hidrocarburos y por
compañía transportadora (en donde la operación lo permita) antes de conectar el
carro tanque en la flauta de descargue a fin de recibir de manera segregada.

 

6.En los casos donde exista un contrato entre Ecopetrol S.A. y un tercero,
aceptando la medición de la cantidad en el tanque de la estación como medida
oficial, se cuantificará el volumen de recibo de los carrotanques a condiciones
estándar, realizando una medida inicial y una final en el tanque designado para
tal fin y la calidad del producto se obtendrá a partir de la muestra compuesta
de los compartimientos del carrotanque (donde exista se puede utilizar el
muestreador automático en línea previendo que la muestra sea representativa) y
realizando los respectivos análisis de laboratorio, tal como lo recomienda las
normas API MPMS y ASTM, para determinar Gravedad API, contenido de agua (D-4377)
y sedimentos (D-473).

 

7.Descargar el contenido total del hidrocarburo entregado por el carro tanque.
Verificar que el carro tanque halla descargado la totalidad del hidrocarburo
mediante inspección visual.

 

8.En todo caso se debe controlar que el volumen registrado en la remisión diaria
(por transportador) no supere el +/-0,50% del volumen determinado según lo
mencionado en el numeral 6 anterior y que la calidad reportada en la remisión no
supere el +/-0,10%. Estos porcentajes se revisaran semestralmente según los
datos estadísticos obtenidos en los puntos de descargue de carrotanques.

 

9.Llevar control diario de la cantidad y calidad a condiciones estándar del
volumen cuantificado en el origen versus el volumen cuantificado en el destino.
Adicionalmente registrar esta diferencia volumétrica con los datos respectivos
de: nombre del campo, estación de origen, operador despachador, número del
remolque, placa de cabezote, nombre y número de identificación del conductor y
empresa, entre otros.

 

10.Medir y cuantificar el volumen FINAL de hidrocarburo y agua libre en el
tanque de almacenamiento (Cumpliendo los estándares API MPMS capítulos 2, 3, 7,
8, 9, 10, 11, 12; ASTM D-1298, D-4377, D-473).

 

CONCILIACIÓN DE CIFRAS

 

1.En el punto de Origen: Establecer la diferencia volumétrica a condiciones
estándar entre la sumatoria de mediciones de los carro tanques cargados durante
el día versus volumen a condiciones estándar despachado del tanque de
almacenamiento durante las operaciones del día. Esta diferencia acumulada no
debe sobrepasar la meta establecida de diferencia que rige en cada punto de
Transferencia de Custodía.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 11 de 20

 

2.En el punto de Destino: Establecer la diferencia volumétrica a condiciones
estándar entre la medición dinámica (si existe) versus volumen a condiciones
estándar recibido en el tanque de almacenamiento. Esta diferencia acumulada no
debe sobrepasar la meta establecida de diferencia que rige en cada punto de
Transferencia de Custodía.

 

3.Donde se reciba simultáneamente hidrocarburo de un mismo origen transportado
por varias compañías, las pérdidas detectadas en el tanque de almacenamiento de
recibo (ó la medición dinámica en caso de ser la oficial) se deben prorratear
proporcionalmente entre las compañías transportadoras de acuerdo al volumen a
condiciones estándar transportado por cada compañía indicado en los tiquetes de
remisión. En este caso, se debe emitir una comunicación de protesta sobre este
hecho.

 

4.Donde la operación no permita recibir hidrocarburos de diferente origen en
forma segregada, previo acuerdo entre las partes, éstos hidrocarburos podrán
recibirse simultáneamente en una misma ventana de recibo; en tal caso, para
efectos de conciliación, se aplicará lo mencionado en el numeral anterior.

 

MEDICIÓN ESTÁTICA CON BÁSCULA CAMIONERA

 

Este método busca la determinación de la masa transferida mediante el pesaje
vacio y cargado del Carrotanque en una báscula camionera. Las actividades
incluidas en este proceso se detallan a continuación:

 

1.La báscula camionera debe encontrarse en buen estado y contar con un programa
de aseguramiento metrológico y certificado de Verificación y Calibración
Vigente, ver frecuencias de Verificación y Calibración en el Capítulo 1 del MMH.

 

2.El Carrotanque (Lleno ó Vacio) debe pesarse en la báscula camionera.

 

3.El llenadero y/o descargadero de Carrotanques debe realizar su operación de
cargue ó descargue del producto de Hidrocarburo.

 

4.El Carrotanque (Lleno ó Vacio) debe pesarse nuevamente y dentro de un pequeño
período de tiempo en la misma báscula camionera usada para determinar el pesaje
inicial.

 

5.Para obtener el peso neto (Cargado o Descargado), al pesaje final se resta el
pesaje inicial.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 12 de 20

 

6.6.1.Consideraciones Importantes

 

1.La totalidad del Carrotanque (sin conductor) debe quedar dentro de la
plataforma del pesaje.

 

2.No esta permitido por ningún motivo el drenaje, manipulación de accesorios
(Tanque lavado de manos, Tanque de Combustible y Tanque de de almacenamiento de
aire, llantas entre otras), que forman parte del camión durante el lapso
comprendido entre los pesajes inicial y final.

 

3.La báscula, los sensores y Bucla de Proximidad, Plataforma, Celdas de Carga,
Indicador de Peso, Display y la Talanquera en todo momento deben estar
operativos durante la operación de pesajes.

 

La báscula camionera consiste en un dispositivo de pesaje de los Carrotanques al
ser cargados y/o descargados con hidrocarburo desde un punto de transferencia de
custodía, esta báscula consta de las siguientes partes:

 

üBáscula.

 

üUna Plataforma de pesaje (Ver Figura 1).

 

üIndicador de Peso (Ver Figura 2).

 

üCeldas de Carga.

 

üUn Display remoto (Ver Figura 3).

 

üSensores de Proximidad y de Posicionamiento (Ver figura 4).

 

üBucla de Proximidad.

 

üUna Talanquera.

 

üUn gabinete de control de los sensores.

 

üUna caja de empalmes de las celdas de carga.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 13 de 20

 

[t03-01_pg13a.jpg]   [t03-01_pg13b.jpg]       Figura 1. Plataforma de Pesaje  
Figura 2. Indicador de Peso       [t03-01_pg13c.jpg]   [t03-01_pg13d.jpg]      
FIGURA 3. Display Remoto   FIGURA 4. Sensores de Proximidad

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 14 de 20

 

6.7. MEDICIÓN DINÁMICA

 

En este método la determinación del volumen y/o masa transferida(Recibo y/o
Despacho) se obtiene dinámicamente, el volúmen es neto (Hidrocarburo menos agua
libre) a condiciones estándar (60 °F y 0 Psig de presión) para crudos, GLP, y la
mayoría de productos refinados.

 

Para la determinación de la masa, se toma el valor del Volumen Neto a
condiciones estándar y se multiplica por el promedio de la Densidad dinámica
obtenido durante el Bache y/o Tenden, excepto cuando el Medidor mide masa
directamente, no obstante, requiere corregirse por el Factor de Calibración del
Medidor (Meter Factor).

 

Para combustibles ( Gasolinas, Naftas, Diesel, Kerosene, Gas Oil, Fuel Oil,
entre otros combustibles) despachados a través de llenaderos de Carrotanques
debe realizarse a las condiciones de temperatura y presión predominantes en el
momento de la operación de la planta de abastecimiento ( Resolución Min Minas
2021 de 1986 y Resolución 124386 de 2005).

 

No obstante lo anterior, el volumen debe estar corregido siempre con el factor
de Calibración del Medidor ( Meter Factor), para mayor información ver el
Capítulo 4 “Sistemas Probadores” y el Capítulo 5 “Medición Dinámica” del MMH.

 

  7. REGISTROS

 

  ü Tablas de Aforo de Carro tanques y tanques.

 

  ü Tiquetes de Remisión.

 

  ü Liquidación tanques.

 

  ü Calidades de Laboratorio.

 

En el caso de básculas camioneras:

 

  ü Registro de prueba metrológica para la medición de indicación de peso en
basculas camioneras.

 

  ü Registro de errores periódicos previos al mantenimiento de bascula
camionera.

 

  8. CONTINGENCIAS. No Aplica

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 15 de 20

 

9. BIBLIOGRAFÍA

 

MINISTERIO DE TRANSPORTE REPÚBLICA DE COLOMBIA. Decreto 1609 del 31 de julio de
2002. Por el cual se reglamenta el manejo y transporte terrestre automotor de
mercancías peligrosas por carretera.

 

VICEPRESIDENCIA DE TRANSPORTE. Instructivos para recibo de crudo en
carrotanques. Instructivos XXX-I-012.

 

DIRECCIÓN DE RESPONSABILIDAD INTEGRAL. Política y Procedimiento para
contaminación ambiental, seguridad industrial y salud ocupacional en el área de
hidrocarburos.

 

MANUAL DE MEDICIÓN DE HIDROCARBUROS DE ECOPETROL S.A.

 

NORMAS API MPMS, Capítulo 3 Sección 2, Standard Practice for Gauging Petroleum
and Petroleum Products in Tank Cars.

 

PROCEDIMIENTO DE CALIBRACIÓN DE LA BÁSCULA CAMIONERA.14 de Septiembre de 2007,
12 Páginas, Llenadero de Carrotanques de Barrancabermeja.

 

10. ANEXOS

 

No   TITULO       1   PROCEDIMIENTO DE VERIFICACIÓN Y CALIBRACIÓN DE LA BÁSCULA
CAMIONERA

 

Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:

 

EDUARDO MOTTA RUEDA   RODRIGO SATIZABAL Líder Corporativo de Medición GPS-VSM.  
Gerente PCM, GPS-VSM

 

RESPONSABLE   RODRIGO SATIZABAL     Gerente PCM, GPS-VSM.      



REVISÓ             PABLO MOTTA CANDELA   SERGIO HERRERA ESTEVEZ     Gerente de
Planeación Y Suministro – VSM   Líder Grupo Apoyo Legal VSM

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 16 de 20

 

APROBÓ   CAMILO MARULANDA     Vicepresidente de Suministro y Mercadeo - VSM

 

ANEXO 1.PROCEDIMIENTO DE VERIFICACIÓN Y CALIBRACIÓN DE LA BÁSCULA CAMIONERA

 

·Para la ejecución de las labores de mantenimiento, se debe obtener permiso
escrito, elaborado por el personal de operaciones y ventas.

 

·Elaborar ATS.

 

·Solicitar a operaciones, para coordinar la hora de entrega de la báscula, con
disponibilidad para la ejecución de los trabajos a realizar.

 

·Este trabajo se realizara por disposición de la báscula, en fines de semana.
Por tanto se debe diligenciar un formato para este tipo de trabajo, y que
permita el ingreso a ECOPETROL del personal de la firma contratista que
ejecutara el trabajo.

 

·Se debe disponer de la historia del equipo actualizada, con su última
verificación y calibración; además es necesario que el equipo lleve un sticker,
con los datos de la última intervención que se le ha realizado, empresa y el
nombre de quien la realizo.

 

·Se debe coordinar con transportes, para solicitarles los equipos necesarios, en
la calibración de la bascula, como son: winches, grúas, P&H, y montacargas.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 17 de 20

 

·El personal que ejecuta el trabajo, debe de disponer de los elementos de
seguridad, como son: Overol, guantes, gafas, botas, casco, tapones auditivos.

 

·Se debe inspeccionar el área, cercana a la báscula, para prevenir posibles
riesgos, ubicando los equipos de contra incendio, más cercanos.

 

üAlistamiento

 

·Solicitar a ventas permiso del fin de semana generalmente para mantenimiento y
calibración de la báscula, en la fecha prevista.

 

·Acordar con la firma contratista la realización del trabajo de mantenimiento y
calibración.

 

·Se debe llenar el formato para trabajos de fin de semana, y adjuntar ATS para
firmas de aprobación correspondiente, de gerencia, como de vigilancia.

 

·Se debe diligenciar dos (2) copias, una para contra incendios, y la otra para
el vigilante del Llenadero, el día que se va a realizar el trabajo.

 

·Generar un e-mail, desde un día determinado para la sección de ventas, para el
coordinador de instrumentación, y de equipo automotor, con el fin de asegurar
los equipos requeridos (Grúa de 20 toneladas, winche, hyster, p&h, y masas
patrón). Y personal disponible. Adjuntar al e-mail el número de OT y el trabajo
correspondiente.

 

·Alistamiento de equipos (Grúa de 20 toneladas, winche, hyster, p&h, y masas
patrón), personal de la maniobra, para iniciar la verificación de indicación de
peso, previo al mantenimiento.

 

üVerificación de Peso (Previo al Mantenimiento)

 

·Verificar que los equipos estén funcionando, e indicando peso exacto.

 

·Se procede a verificar con el hyster y las toneladas de masas patrón, la
indicación de peso, en cada una de las celdas de carga, para comprobar el buen
funcionamiento de los Sensores de peso.

 

·Se realiza la prueba de excentricidad de la carga, con la wincha y sus masas
patrones. Posesionando el vehículo con la llanta trasera, en cada una, de las
cuatro (4) secciones de la plataforma, registrando su promedio de peso, su error
máximo entre secciones será establecido, y se registraran estos datos, con el
fin de comprobar, que cumpla dicha condición.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 18 de 20

 

·Luego se procede a realizar la prueba de exactitud, de indicación de peso,
previo al mantenimiento; que consiste en verificar la indicación de peso, de
nuestro equipo, contra la masa convencional de los patrones, previamente
calibrados, por un ente certificador, avalado por la Superintendencia de
Industria y Comercio.

 

·Se inicia, desde cero (0 Kg) la prueba, teniendo en cuenta, el cambio de
división siguiente al cero (Kilogramos base), debido al aumento que hace falta,
para alcanzar estos Kilogramos base, es posible hallar el error.

 

E (Error): INDICACION – CARGA + ½ d – AUMENTO

 

·La siguiente carga, se realiza en forma ascendente, hasta, mas o menos, la
capacidad máxima, de la carga de los carro tanques, que salen del Llenadero,
realizando la toma de diez (10), registros de pesos, calculando su error,
obtenemos el resultado en forma ascendente.

 

·El siguiente paso, se realiza la indicación de peso descendentemente, hasta
llegar nuevamente a cero (0 Kg), realizando los diez registros y calculando, en
cada caso su error.

 

·Esta prueba de exactitud ascendente y descendentemente, se realiza para
determinar el error, con que se ha venido trabajando la báscula, y se grafica en
los diferentes rangos periódicamente, para determinar la confiabilidad del
equipo mensualmente.

 

üVerificación de Peso (Posterior al Mantenimiento)

 

·Se realiza la prueba de excentricidad de la carga, con la wincha y sus masas
patrones. Posesionando el vehículo con la llanta trasera, en cada una, de las
cuatro (4) secciones de la plataforma, calculando su promedio de peso y su error
máximo entre secciones, luego se registran estos datos, con el fin de comprobar,
que cumpla dicha condición, ajustando y igualando la indicación en todas las
secciones.



·Luego se procede a realizar la prueba de ajuste de indicación de peso,
colocando todas las masas patrón, con su masa total, sobre la plataforma de la
báscula; en este momento se ajusta la indicación de peso a este valor conocido,
si es necesario. Con esto se consigue, igualar la indicación de peso del equipo,
contra la masa convencional de los patrones, previamente calibrados, por un ente
certificador, avalado por la Superintendencia de Industria y comercio.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 19 de 20

 

·Luego se procede a realizar la prueba de exactitud, de indicación de peso,
posterior al mantenimiento, con las masas patrón y carga estibada (winche, grúa,
P&H, y montacargas).

 

·Se inicia, desde cero (0 Kg) la prueba, teniendo en cuenta, el cambio de
división siguiente al cero (Kilogramos base), debido al aumento que hace falta,
para alcanzar los Kilogramos base, podemos hallar el error.

 

E (Error): INDICACION – CARGA + ½ d – AUMENTO

 

·La siguiente carga, se realiza en forma ascendente, hasta, mas o menos, la
capacidad máxima, de la carga de los carro tanques, que salen del Llenadero;
realizando la toma de diez (10) registros de pesos, calculando su error,
obtenemos el resultado en forma ascendente.



·El siguiente paso, se realiza la indicación de peso descendentemente, hasta
llegar nuevamente a cero (0 Kg), realizando los diez registros y calculando, en
cada caso su error. Esta prueba de exactitud ascendente y descendentemente, se
realiza para determinar el error, con que queda trabajando la báscula, y se
grafica en los diferentes rangos, para determinar la confiabilidad del equipo
posterior al mantenimiento.



·Al culminar el trabajo de mantenimiento, ajuste y verificación de la báscula,
se procede a entregar al encargado de la báscula, un reporte, indicando el
estado, que queda trabajando el equipo, y un protocolo, en donde se especifican
los errores previos y posteriores al mantenimiento de indicación de peso, se
deja en confirmación del trabajo, un sticker, con la fecha en que se realizo.

 

üCALIBRACION ANUAL

 

·Se realiza por una empresa previamente certificada, por la SIC, quien realizara
y entregara las siguientes pruebas de Metrología:

 

-Exactitud

-Invariabilidad

-Movilidad

-Excentricidad

-Entregara un reporte, certificado y sticker de calibración.

 

Nota:Las masas patrones certificadas, serán suministradas por ECOPETROL, al
contratista.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01   ECP-VSM-M-001-3.1   MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 3-SECCIÓN 1
MEDICIÓN DE CARROTANQUES Fecha:

  16/11//2007   Página 20 de 20

 

PROCEDIMIENTO INICIAL DE CALIBRACION DE UN MEDIDOR CONTRA LA BÁSCULA PARA
PRODUCTOS VISCOSOS:

 

Pesaje Inicial del contenedor o carrotanque:

 

üCertificado de calibración de la bascula

üConfirmación de la trazabilidad de la bascula

üVerifique si hay presente objetos extraños que puedan incidir en el proceso del
pesaje

üLimpieza

üTomar nota de la condición inicial del carrotanque al momento de subir a la
bascula

üValidación de certificado de calibración

üVerificación que el sello colocado a la bascula corresponde al registrado en el
certificado de calibración

üPesaje del carrotanque y registro de su valor

üLlevar inmediatamente el carrotanque al sitio de cargue para evitar consumo
adicional de combustible

 

Procedimiento de operación

 

üRegistro de lectura inicial del medidor

üFije el volumen indicado en el medidor

üInicie la prueba haciendo pasar flujo a través del medidor del carrotanque
hasta completar el volumen programado

üRegistra temperatura y presión del medidor al inicio, a mitad y al final de la
carga y promedie las lecturas

üRegistre el tiempo de inicio y finalización de la prueba, para determinar rata
de flujo.

üRegistre la lectura final del medidor.

üTraslade el carrotanque hacia la báscula para el pesaje final.

üDetermine la temperatura en el carrotanque.

 

 

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 1 de 42 SISTEMAS
PROBADORES    

 

MANUAL DE MEDICION DE

HIDROCARBUROS

 

CAPITULO 4

SISTEMAS PROBADORES

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 2 de 42 SISTEMAS
PROBADORES    



 



VERSIÓN DESCRIPCIÓN FECHA 00 EMISIÓN DEL DOCUMENTO MAYO 4 DE 2005     01
REVISIÓN DEL DOCUMENTO ENERO 15 DE 2008     DEPENDENCIA REVISÓ APROBÓ
RESPONSABLE    

 

Este documento se validó en el     Comité Táctico de Medictión     integrado por
los líderes de     medición de las áreas de     negocio:           /s/ EDUARDO
MOTTA RUEDA /s/ RODRIGO SATIZABAL   EDUARDO MOTTA RUEDA RODRIGO SATIZABAL  
Lider Corporative de Medición Gerente RCM. GPS - VSM   GPS – VSM           SARA
ISABEL PARRA     Líder de Medición GCB – VRP           /s/ PABLO MOTTA CANDELA
/s/ CAMILO MARULANDA   PABLO MOTTA CANDELA CAMILO MARULANDA NICOLÁS VALLE YI
Líder de Medición Gerente de Planeacion y Suministor – VSM Vicepresidente de
Suministor y Mercedeo - VSM VIT           JULIO MARIO RUEDA CELIS     Líder de
Medición     VPR       /s/ SERGIO HERRERA ESTEVEZ   CARLOS GUSTAVO ARÉVALO
SERGIO HERRERA ESTEVEZ   Líder de Medición GRC-VRP Asesor Juridico VSM        
JAIRO H. GUZMÁN MEJÍA     I.C.P.    

 



 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 3 de 42 SISTEMAS
PROBADORES    

 

TABLA DE CONTENIDO

 

    Pág. 1. OBJETO 5       2. ALCANCE 5       3. GLOSARIO 5       4. DOCUMENTOS
DEROGADOS. NO APLICA 5       5. CONDICIONES GENERALES 5       5.1.
Recomendaciones para el uso de probadores 6       6. DESARROLLO 8       6.1.
PROBADORES CONVENCIONALES DE TUBERÍA O PROBADORES DE DESPLAZAMIENTO MECÁNICO 9  
6.1.1. Probadores de Flujo Continuo-Displacement provers API MPMS 4.2. 10  
6.1.2. Probadores Bidirecionales De Esfera 13   6.1.3. Probadores
Bidireccionales De Pistón 18   6.1.4. Probadores Unidireccionales De Esfera 20  
6.1.3. Probadores Unidireccionales De Pistón 21  6.2. PROBADORES VOLUMEN PEQUEÑO
(Small Volume Provers Api Mpms Capitulo 4 secciÓn 3) 22   6.2.1 Elementos de un
Probador de Volumen Pequeño: 24   6.2.2. Consideraciones de Operación y
Mantenimiento de un Probador De Volúmen Pequeño ó Compacto 25   6.2.3.
Calibración: 26 6.3. PROBADORES VOLUMÉTRICOS TIPO TANQUE - (tank provers- api
mpms Capitulo 4 secciÓn 4) 26   6.3.1. Calibración 27   6.3.2. Operación 27 6.4.
MEDIDORES MAESTROS - (master- meter provers api mpms capitulo 4 secciÓn5) 28
6.5. INTERPOLACIÓN DE PULSOS 31   6.5.1. Interpolación d Pulsos por
Doble-Cronometría 31   6.5.2. Requerimientos para la Operación de Medidores 32  
6.5.3. Frecuencia para Recalibración del Probador 34   6.5.4. Switches
Detectores 35 6.6. CONSIDERACIONES GENERALES PARA DETERMINAR LA FRECUENCIA DE
CALIBRACIÓN DE LOS PROBADORES 36

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 4 de 42 SISTEMAS
PROBADORES    

 

7. REGISTROS 38       8. CONTINGENCIAS 38       9. BIBLIOGRAFIA 38       10.
ANEXOS 39       Anexo 1. Calibración por el método del desplazamiento de agua
(waterdraw) 40









 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 5 de 42 SISTEMAS
PROBADORES    



 

1.OBJETO

 



Establecer los criterios de operación y recomendaciones de mantenimiento usados
en Sistemas Probadores utilizados para el aseguramiento Metrológico en los
Sistemas de Medición Dinámica para Transferencia de Custodia para Hidrocarburos
Líquidos, Gas y Biocombustibles.

 



2.ALCANCE

 

Aplica a las areas operatives y técnicas que manejen Medición Dinámica para
Transferencia de Custodia y Fiscalización de Hidrocarburos y Biocombustibles en
ECOPETROL S.A.

 



3.GLOSARIO

 



Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual de Medición de Hidrocarburos “Condiciones Generales y Vocabulario” en su
numeral 3 - Glosario Aplicable al Manual de Medición de Hidrocarburos (MMH).

 



4.DOCUMENTOS DEROGADOS

 

Se deroga el Documento Versión ECP-VSM-M-000-04 Versión Cero de Mayo 4 de 2005.

 



5.CONDICIONES GENERALES

 



Los probadores o tubos probadores, son los elementos que garantizan en cada
momento la precisión y nivel de confiabilidad de la medición, debido a que
permiten ajustar la precisión del Volumen Total Observado que generan los
medidores, mediante un factor que se determina por comparación de éstos frente a
la capacidad calibrada de la cámara del probador.

 

El desarrollo de los temas se inicia con los sistemas de probadores de
desplazamiento, desarrollando en principio sus características de repetibilidad
y precisión y definición del volumen base, para luego referirse a restricciones
de su operación en términos de asentamiento de válvulas, estabilidad de flujo,
aislamiento de choques hidráulicos, estabilidad de la temperatura y caídas de
presión; a partir de aquí se inicia la presentación de los elementos
electrónicos del sistema medidor - probador, tren de pulsos y switches
detectores.

 

Luego se aborda el tema de la interpolación de pulsos, en el que se explica el
método de doble cronometría y sus requerimientos para operación de medidores,
sus requerimientos para pruebas en función operacional y de certificación.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 6 de 42 SISTEMAS
PROBADORES    



 

Finalmente como último tema se explicará el de la frecuencia de calibración del
probador, evento que resulta de vital importancia en la Transferencia de
Custodia de Hidrocarburos.

 



5.1.Recomendaciones Para El Uso De Probadores



 

üLos puntos de Transferencia de Custodia deben disponer de Probadores móviles o
dedicados.

 

üLos tubo-probadores deben tener un volumen tal que los pulsos generados para
ese volumen por el medidor sean como mínimo 10.000 pulsos entre switches
detectores, con respecto al medidor.

 

üPara probadores de volumen pequeño, el volumen recomendado será tal que el
medidor genere al menos 300 pulsos entre switches detectores, en este caso es
indispensable utilizar la técnica de la doble cronometría del computador de
flujo o de la consola, de acuerdo con lo descrito en el capítulo 4 Sección 6 del
API MPMS, a fin de cumplir con la resolución de pulsos, es importante tener en
cuenta el tipo de medidor, la calidad en su construcción, la calidad de los
pulsos y lo más importante, la estabilidad del flujo. El Capítulo 4. Sección 2
del API MPMS da pautas para definir este mínimo de pulsos en el probador.

 

üEn el caso de GLP se suele tener como práctica el aislamiento térmico de la
tubería que va entre el probador y el medidor. En los casos de productos
refinados no se acostumbra aislar esta tubería.

 

üEn un sistema de medición dinámica, el probador dedicado, cualquiera que sea su
tipo debe instalarse aguas abajo del medidor, luego de filtración.

 

üPara los Sistemas de Medición Dinámica que manejen varios productos de
diferentes especificaciones técnicas y en batches cortos, los probadores deben
mantenerse en línea y listos para ser operados, de tal manera que, al
aproximarse el siguiente producto, el probador quede cargado con el nuevo
producto; evitando de esta manera eventuales contaminaciones.

 

üPara Sistemas de Medición Dinámica que manejen productos de diferentes
especificaciones técnicas, en batches largos, los probadores deben mantenerse
fuera de línea, hasta momentos antes de realizar la corrida de verificación y/o
calibración. Es importante recalcar que en éste último, se deben dejar el tiempo
suficiente para que el probador estabilice su temperatura.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 7 de 42 SISTEMAS
PROBADORES    



 

üEn los sistemas de medición con probadores compartidos, que manejan
hidrocarburos diferentes, se debe contar con procedimientos de vaciado y llenado
de acuerdo con la operación de la estación, que eviten contaminaciones
ambientales y a los productos, drenando, cuando se requiera, el volumen del
probador hacia el sumidero (Transporte) y/o separador API (Producción y
Refinación) de manera controlada.

 



üPara los casos en que se requiera, es responsabilidad de cada negocio,
certificar el volumen drenado de sus probadores que sea de propiedad de los
clientes y/o consignatarios. Adicionalmente, se debe expedir un documento
debidamente soportado que oficialice los volúmenes a ser compensados.

 

üLa velocidad del fluido no debe exceder los 5 pies por segundo en probadores
bidireccionales y 10 pies por segundo en probadores unidireccionales, A menores
velocidades se puede presentar movimientos irregulares del desplazador, debidos
a las fuerzas de fricción.

 

üSe deben colocar sellos de control en equipos de medición e instrumentación
asociada tanto en campo como en sala de control, buscando asegurar y mantener la
integridad del sistema.

 

üEl probador debe ser el apropiado para la calibración y verificación del
medidor seleccionado, teniendo en cuenta que sus características metrológicas
sean mejores por lo menos un nivel más que las del medidor a calibrar y cumpla
con la norma API MPMS 4.8 Sistemas de prueba en Campo.

 

üTodos los elementos internos del probador que estan en contacto con el fluido
deben ser de un material que garantice la integridad del probador teniendo en
cuenta que pueda resistir el fluido que se maneja.

 

üHacer pruebas de Fuga en las válvulas de cuatro vías periódicamente, se
recomienda hacerlo por lo menos cada seis meses. En los probadores compactos
verificar la estanqueidad con la misma frecuencia.

 

üLas esferas usadas en los probadores de tubería se debe utilizar un material
según el fluido.

 

üTodo Probador debe tener un mecanismo y procedimiento periódico que permita
determinar su estanqueidad.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 8 de 42 SISTEMAS
PROBADORES    



 

6.DESARROLLO

 

La función del probador es verificar el volumen medido por cada uno de los
medidores que conforman un Sistema de Medición Dinámico, realizando una
comparación sencilla entre el volumen registrado por el medidor y el volumen
certificado del probador.

 

Existen varios tipos de probadores según su principio de funcionamiento:

 



a)Probadores convencionales de tubería o probadores de desplazamient mecánico.

 

b)Probadores de volumen pequeño.

 

c)Probadores volumétricos o tanques.

 

d)Medidores Maestros

 

En el diagrama de la Figura 1 se puede observar su clasificación; de acuerdo al
principio de funcionamiento se desarrollara este capítulo:

 

[t04_pg8.jpg]

 

Nota: Diagrama Autoría del Ingeniero Eduardo Motta Rueda (Diplomado en Medición
de Hidrocarburos-UIS) 

Figura 1. Clasificación de los Probadores

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 9 de 42 SISTEMAS
PROBADORES    



 

6.1.PROBADORES CONVENCIONALES DE TUBERÍA O PROBADORES DE DESPLAZAMIENTO MECÁNICO

 



Todos los sistemas de probadores de desplazamiento operan con el principio de
desplazamiento repetible de un volumen conocido de líquido en una sección de
tubería calibrada entre dos detectores. Dicho desplazamiento se lleva a cabo por
medio de una esfera sobredimensionada o un pistón que viaja a través de la
tubería. El correspondiente volumen de líquido se mide simultáneamente por un
medidor instalado en serie con el probador.

 



Los tubo-probadores deben tener una resolución de pulsos entre switches
detectores, con respecto al medidor, de 1 parte en 10.000. Lo anterior se
asegura utilizando probadores que garanticen al menos 10.000 pulsos entre
switches detectores o empleando la interpolación de pulsos para probadores que
no cumplan con éste requisito. En este caso debe garantizarse que se puedan
contar al menos 900 pulsos entre switches detectores; utilizando la técnica de
la doble cronometría descrita en el capítulo 4.6 del API MPMS, a fin de cumplir
con el requisito de repetibilidad.

 



La velocidad del fluido no debe exceder los 5 pies por segundo. El volumen de la
sección calibrada debe determinarse con incrementos de 5 galones más o menos 5
pulgadas cúbicas.

 



Las bridas en la sección calibrada deben ser de tipo metal-metal para preservar
la sección calibrada.

 

El probador debe tener un aislamiento térmico, ya sea con material aislante
térmico o pintura ultrareflexiva de la radiación solar o estar bajo cubierta,
con el fin de mantener la temperatura del producto estable para facilitar los
procesos de calibración de medidores y la recalibración del probador por el
método del drenado de agua. La principal consideración que determina la
especificación de este aislamiento térmico tanto para la del probador como para
la tubería asociada, es la T entre la temperatura ambiente y la temperatura del
fluido.

 

En el caso de GLP se suele tener como práctica el aislamiento térmico de la
tubería que va entre el probador y el medidor. En los casos de productos
refinados no se acostumbra recubrir esta tubería.

 

Los dos tipos de probadores de desplazamiento de flujo continuo son
unidireccionales y bidireccionales.

 

El probador Unidireccional le permite al desplazador viajar en una sola
dirección a través de la sección de prueba y tiene un arreglo para retornarlo a
su punto de partida.

 

Los probadores Bidireccionales permiten al desplazador viajar primero en una
dirección y luego en la otra, invirtiendo el fluido a través del probador de
desplazamiento.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 10 de 42 SISTEMAS
PROBADORES    



 

Los probadores Unidireccionales y Bidireccionales deben construirse de tal forma
que el flujo total de corriente pase a través del probador. Se recomienda que
los probadores sean operados automáticamente.

 



El propósito de calibrar un medidor de flujo es determinar el error relativo o
“Factor del Medidor” como una función de la rata de flujo, densidad, temperatura
y presión.

 



Normalmente, el diseño de la capacidad del probador se puede seleccionar de dos
maneras:

 



·Con base en la máxima rata de flujo estándar del medidor (criterio normalmente
utilizado en sistemas de recibo y despacho).

 



·Con base en la máxima rata de flujo que puede manejar el sistema (criterio
normalmente adecuado en sistemas de despacho).

 



El probador debe estar equipado con:

 

La superficie interna, los elastómeros de los sellos, el recubrimiento interno y
demás materiales en contacto con el fluido, deben ser de un material que pueda
resistir el fluido que se maneja.

 



Un certificado de Calibración, inicialmente suministrado por el fabricante o un
tercero, realizado con un equipo certificado con Trazabilidad a un patrón
Nacional o Internacional.

 



La selección del tipo de probador es función básicamente de la relación rata de
flujo máxima Vs. rata de flujo mínima. Si ésta es mayor de 10:1 se deberá
utilizar probadores compactos.

 



Existen otros parámetros que definen la selección como son el número de sistemas
que debe calibrar, si se requiere que sea portátil o no, y el espacio
disponible.

 

6.1.1.Probadores De Flujo Continuo - Displacement Provers API MPMS 4.2

 

Los probadores convencionales para líquidos, consisten de cuatro diseños
básicos. Estos son los siguientes:

 

a)Bidireccionales de esfera (API MPMS capítulo 4 sección 2 numeral 3.12).

 

b)Bidireccionales de Piston (API MPMS capítulo 4 sección 2 numeral 3.13).

 

c)Unidireccionales de esfera (API MPMS capítulo 4 sección 2 numeral 3.10).

 

d)Unidireccionales de pistón (API MPMS capítulo 4 sección 2 numeral 3.11).

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 11 de 42 SISTEMAS
PROBADORES    



 

Entre las condiciones iniciales para obtener un óptimo desempeño en este
probador se encuentran las siguientes:



 

·Repetibilidad Y Precisión

 

La repetibilidad de la Calibración del medidor no debe considerarse como
criterio primario para la aceptación del mismo. Una buena repetibilidad no
indica necesariamente una buena precisión, por la posibilidad de errores
sistemáticos desconocidos. Al llevar a cabo una serie de mediciones repetidas,
bajo condiciones controladas cuidadosamente y analizando estadísticamente los
resultados, se puede determinar la repetibilidad de cualquier combinación
probador/medidor.

 

La precisión de un Sistema Probador depende en la precisión de la
instrumentación y la incertidumbre del volumen base de éste. La repetibilidad y
precisión del probador se establecen con la calibración del probador.

 



·Volumen Base Del Probador



 

El volumen base del probador se determina por medio de tres o más calibraciones
consecutivas que se repiten dentro de un rango de 0,02%, con uno de tres de los
siguientes métodos: Waterdraw, Medidor Maestro o Gravimétrico.

 



Para la determinación del volumen inicial de un probador nuevo, modificado o
reparado, se pueden realizar más de tres calibraciones para garantizar una mayor
confianza. Cuando existen condiciones que, probablemente, afecten la precisión
del volumen calibrado del probador (p. ej. Corrosión, pérdida de capas), éste
deberá ser reparado y recalibrado. Cuando se presente incremento en los
depósitos de material sobre la superficie interna del probador, pero éstos
pueden ser limpiados sin afectar la superficie del volumen calibrado, el
probador no necesitará recalibración.

 



Se deben conservar y evaluar los datos históricos de anteriores calibraciones
para validar el procedimiento adecuado de Calibración del probador y los
intervalos de operación.

 



·Condición De Asentamiento De Las Válvulas

 

Todas las válvulas en los sistemas de probadores de desplazamiento, que pueden
proporcionar o contribuir a un by-pass de líquido alrededor del probador o
medidor o a permitir escapes de material entre el probador y el medidor, deben
ser del tipo Doble Sello y Purga ó equivalente.

 

La válvula de desplazador-intercambio en un probador Unidireccional, la válvula
divergente-flujo o válvulas en un probador Bidireccional, deben estar
completamente asentadas y selladas antes que el desplazador accione el primer
detector.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 12 de 42 SISTEMAS
PROBADORES    



 

·Estabilidad De Flujo

 

La rata de flujo debe ser constante mientras el desplazador se mueve a través de
la sección Calibrada del probador. Algunos factores afectan la estabilidad de la
rata de flujo incluida la longitud de la sección de calibración, el tipo de
bombas en el sistema, y los parámetros de operación.



 

·Aislamiento De Choques Hidráulicos

 

Un probador diseñado apropiadamente, que opere dentro de su rango de flujo,
logrará que el desplazador desacelere y llegue al reposo en forma segura al
final de su viaje, evitando choques hidráulicos excesivos al desplazador,
probador de desplazamiento y tubería asociada.



 

·Estabilidad De La Temperatura

 

La estabilidad de la temperatura es necesaria para llevar a cabo resultados
aceptables, normalmente, se hace circulando el líquido a través de la sección de
prueba hasta que alcance la temperatura de estabilización. Cuando los probadores
se instalan sobre el suelo, puede ser necesario el suministro de aislamiento
externo en el probador y la tubería asociada para mejorar la estabilidad de la
temperatura.

 



·Caída De Presión A Través Del Probador

 



Al determinar el tamaño de la tubería y las aperturas que van a ser utilizadas
en los colectores y los probadores, la pérdida de presión a través del sistema
probador de desplazamiento deberá ser compatible con la pérdida de presión
aceptable en la estación de medición. La pérdida de presión excesiva puede
impedir que el medidor opere en su rata normal de flujo y/o mínima presión de
sustentación requerida.

 



·Tren De Pulsos Del Medidor

 

La salida de los pulsos eléctricos de un medidor puede mostrar variaciones
inclusive cuando la rata de flujo es constante a través de éste. Pueden
producirse por imperfecciones mecánicas y eléctricas del medidor, generador de
pulsos y en la técnica de procesamiento de señal. En teoría, bajo condiciones de
flujo estables, el tren de pulsos del medidor debería ser uniforme. Sin embargo,
los engranajes mecánicos, la relación de uso, las imperfecciones en las aspas,
uniones, dispositivos de ajuste, medidores, dispositivos mecánicos de corrección
de temperatura y otros accesorios reducen la uniformidad de los pulsos del
medidor. Para medidores que se instalan con muchos engranajes, cuánto más lejos
se encuentre del generador de pulso más errático se vuelve el tren de pulsos.
Las variaciones en la salida de pulsos del medidor conducen a una prueba de
desempeño inaceptable.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 13 de 42 SISTEMAS
PROBADORES    



 

·Detectores

 

Los detectores deben indicar la posición del desplazador dentro del ±0,005% de
la distancia lineal entre los switches (un rango de 0,01%). La repetibilidad con
la cual el detector del probador puede indicar la posición del desplazador (que
es uno de los factores gobernantes en las determinaciones de la longitud de la
sección calibrada del probador) se puede establecer con tanta precisión como sea
posible. Para probadores con detectores externos se debe tener cuidado al
corregir las posiciones del detector, las cuales están sujetas a cambios de
temperatura durante toda la operación.



 

Un switch detector es un dispositivo montado externamente en un probador, el
cual tiene la capacidad de detectar con precisión al desplazador que sale y
entra de la sección calibrada del probador. La cantidad de líquido que se
desplaza entre dos switches detectores es el volumen calibrado del probador.
Típicamente, los probadores tienen dos switches detectores, se pueden usar
switches adicionales si se requiere más de un volumen calibrado en el mismo
probador, o pueden usarse para indicar la entrada de un desplazador en la cámara
de recepción de la esfera.

 



Probadores Bidireccionales De Esfera



 

El probador debe ser construido de acuerdo con Capítulo 4.2 del API MPMS
“Proving Systems – Displacement Provers” y con base en los siguientes criterios:



 

a.El número de pulsos generados para el volumen completo no será inferior a
20,000 pulsos (equivalente a 10,000 pulsos entre detectores de esfera).

 

b.Para medidores de flujo con baja resolución de pulsos se puede utilizar el
método de interpolación de pulsos descrito en el API MPMS 4.6 “Proving Systems –
Pulse Interpolation” para obtener el valor de 0.01% pulsos de resolución.

 

c.La resolución del conjunto detector/esfera en la calibración del probador,
deberá ser tal que el conjunto asegure una repetibilidad que no exceda el 0.02%
entre el volumen mayor y menor obtenido en 5 corridas consecutivas de
calibración del probador.

 

d.Para probadores de pequeño volumen o aquellos que usen métodos de
interpolación se puede usar métodos estadísticos.

 

e.Los probadores existentes poseen dos (2) detectores de esfera (uno en cada
extremo de la sección calibrada) y un volumen de calibración certificado.

 



f.Todos los probadores nuevos deben tener instalados cuatro (4) detectores de
esfera (dos en cada extremo) y dos (2) volúmenes calibrados certificados. El
volumen calibrado entre los dos pares de detectores debe ser suficiente para
permitir la identificación del par de detectores que están siendo utilizados (la
diferencia de volúmenes calibrados no deberá ser mayor a 0.05%).

  

 

 

 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 14 de 42 SISTEMAS
PROBADORES    

 

g.La mínima velocidad de la esfera será de 0.5 pies/seg. y la máxima será de 5
pies/seg.

 

h.El margen de incertidumbre serán de ± 0.04 % del volumen calibrado
(incertidumbre expandida con un factor de cobertura k=2).

 



i.El cambio de alguno de los dos “optical switch” (correspondientes a la cámara
de medición), obliga a calibrar el probador. En este punto se tiene la misma
consideración de los probadores bidireccionales en el sentido de cambiar los
“switches”, para este caso los del tipo óptico, siempre en parejas, o cada vez
que se haga calibración del probador.

 

[t04_pg14.jpg]

 

Figura 2. Probador Bidireccional de Esfera

 

Calibración: De acuerdo a la Tabla 1 del Capitulo 1 del MMH “Rutinas de
Mantenimiento Preventivo Base”.

 

Operación:

 

Los probadores Bidireccionales tienen los siguientes accesorios (Ver Figura 2):

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 15 de 42 SISTEMAS
PROBADORES    

 



·Al menos una tapa de apertura rápida (instalada en la cámara de lanzamiento de
la esfera), con dispositivo indicador de presión, con capacidad que cubra la
máxima presión del sistema.



 

·Válvulas de venteo en los puntos más altos de las cámaras de lanzamiento.

 



·Válvulas de alivio térmico en la salida del probador.

 



·Válvulas de drenaje en los puntos más bajos fuera de la sección calibrada y en
las cámaras de lanzamiento.    



·Transmisores de presión y temperatura, manómetros (opcional) y conexión para
termómetro certificados en la entrada y salida del probador.



 

·Conexiones permanentes para re-calibración en campo.

 



·Esferas, kit de inflado/llenado, aro de dimensionamiento y kit de remoción.

 



·Detectores de esfera (2 ó 4).

 

üLos sensores de temperatura deben tener un rango, resolución y precisión
apropiada, como también indicar la temperatura dentro del medidor y en la
sección de calibración del probador. Se proveerán los medios para medir la
temperatura en la entrada y salida del probador. Si se determina que la
temperatura del fluido en el medidor y el probador no varía por una cantidad que
resulte en un cambio del factor CTL de 0,0001 o menos, se puede utilizar la
misma temperatura de prueba entre el probador y el medidor. Se ubicará un
dispositivo de temperatura en la salida del probador si éste está aguas arriba
del medidor o en la entrada del probador si el medidor está aguas arriba del
probador.

 

üLos medidores de presión deberán instalarse cerca o en el medidor. Se puede
utilizar un transmisor de presión si la diferencia de presión entre el medidor y
el probador no excede el valor para el cual el factor CPL del fluido cambie en
más de 1 parte en 10.000. La presión del probador se monitoreará en la salida
del probador si el medidor está instalado aguas abajo del probador o en la
entrada del probador si el medidor está aguas arriba del probador.

 

üLos desplazadores del probador son dispositivos que viajan a través de la
sección calibrada del probador, en el caso de estos probadores es una esfera
elastómera, los materiales empleados en la construcción de esferas elastómeras
varían de acuerdo a las aplicaciones para las cuales son usadas, las de uso
común tienen tres materiales básicos, neopreno, nitrilo y uretano, estas son las
encargadas de activar los switches del detector y transportar el volumen de
líquido calibrador.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 16 de 42 SISTEMAS
PROBADORES    



 

üEl excesivo sobreinflado de la esfera puede resultar en obstrucción de la
esfera, daño, excesivo desgaste, incremento de la caída de presión y daño al
probador. El efecto es más crítico en probadores de diámetro pequeño; El
insuficiente inflado puede resultar en by-pass alrededor de la esfera (fugas),
lo que genera imprecisiones en el volumen de prueba.

 

üSe deber proteger el probador internamente con material que proporcione un
acabado sólido, suave y durable, reduzca la corrosión y prolongue la vida útil
tanto del desplazador como del probador.

 

üLa posición de la válvula de cuatro vías determina la dirección del flujo.

 

üLas cámaras de lanzamiento envían la esfera en la corrida de prueba, como
también desaceleran la misma al llegar a ellas.

 

üEl volumen interno de la tubería de carrera previa del probador debe permitir a
la máxima rata de operación el suficiente tiempo a la válvula de cuatro vías
para hacer sello completo antes que la esfera actúe los switches, asegurando que
el fluído registrado por el medidor este pasando completamente a través de la
sección calibrada del probador. La longitud de la carrera previa se calcula de
la siguiente forma: Long carrera previa= ((ciclo de la 4Way en segs./2)+0.5
secs) X Velocidad de la esfera o desplazador. La carrera previa se mide desde el
punto donde se reduce la tubería y el sitio donde esta instalado el detector.

 



üLa seccion de volumen calibrador en el probador es el comprendida entre los
switches detectories y se compare con el volumen registratrado en el Medidor
bajo prueba: de ésta relación resulta el factor de corrección llamado “FACTOR
DEL MEDIDOR.

 

üEl volumen base calibrado es la suma de los volúmenes en ambas direcciones
entre detectores (Ver Figura 2).

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 17 de 42 SISTEMAS
PROBADORES    

 

Aunque el rango de flujo de los probadores bidireccionales es función del
espesor de tubería, de la velocidad de la válvula de 4-vías y, especialmente
desde el punto de vista práctico, de la velocidad mínima (0.5 pies/seg.) y
máxima (5 pies/seg.) de la esfera, el tamaño de probador se puede estimar a
partir de la siguiente tabla:

 

  Probador Bidireccional   Tamaño Tubo Probador Tamaño Cámara de lanzamiento
Rango de Flujo       [Pulgadas] [Pulgadas] [BPH] 4” 8” 30 – 300 6” 10” 65 – 650
8” 12” 110 – 1,100 10” 14” 180 – 1,800 12” 16” 250 – 2,500 14” 18” 300 – 3,000
16” 20” 410 – 4,100 18” 24” 500 – 5,000 20” 24” 650 – 6,500 24” 30” 930 – 9,300
30” 36” 1,100 – 11,000

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 18 de 42 SISTEMAS
PROBADORES    



 

Probadores Bidireccionales De Pistón



[t04_pg18.jpg]

 

Figura 3. Probador Bidireccional de Pistón

 

Calibración: De acuerdo a la Tabla 1 del Capitulo 1 del MMH “Rutinas de
Mantenimiento Preventivo Base”.

 

Operación:

 

El diseño de un desplazador de pistón varía de acuerdo a diferentes fabricantes
y a los requerimientos del usuario. Deben fabricarse de materiales compatibles
con el líquido o gas de servicio y son diseñados para pesar tan poco como sea
posible.

 

üLos probadores bidireccionales de Pistón consisten en una válvula de cuatro (4)
vías, dos (2) cámaras de lanzamiento, tuberías de carrera previa, sección de
volumen calibrado, al menos dos (2) switches detectores del paso del Pistón
Desplazador e instrumentación secundaria de entrada y salida (Ver figura 3).

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 19 de 42 SISTEMAS
PROBADORES    



 

üLos anillos o copas que sellan al pistón son hechos en Teflón®, Viton®,
poliuretano, nitrilo, Buna® o neopreno, dependiendo del producto líquido y las
temperaturas y presiones de operación a las cuales los sellos se exponen en el
probador. Los desplazadores de tipo pistón deben disponer de un(os) anillo(s)
para prevenir que el cuerpo metálico del pistón dañe la superficie del probador
en la cámara de medición.

 

üLos pistones ajustados con copas raspadoras, hechas de varios compuestos
elastómeros, no requieren extensores para mantener el sello entre los límites de
la copa y el hueco del probador. Si se emplean copas de Teflón®, el pistón debe
equiparse con algún tipo de dispositivo o material expansor porque este material
no es elastómero y por ende no tiene memoria de retención de la forma.

 

üLa posición de la válvula de cuatro vías determina la dirección del flujo.

 

üEl volumen interno de la tubería de carrera previa del probador debe permitir a
la máxima rata de operación el suficiente tiempo a la válvula de cuatro vías
para hacer sello completo antes que el Pistón actúe los switches, asegurando que
el fluído registrado por el medidor este pasando completamente a través de la
sección calibrada del probador.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS     CAPITULO 4 15/01/2008 Página 20 de 42 SISTEMAS
PROBADORES    



 

6.1.4.Probadores Unidireccional De Esfera



 

[t04_pg20.jpg]

 

Figura 4. Probador Unidireccional de Esfera

 

Calibración: De acuerdo a la Tabla 1 del Capitulo 1 del MMH “Rutinas de
Mantenimiento Preventivo Base”.

 

Operación:

 

üEste tipo de probador opera en forma similar al Bidireccional y los cálculos de
elocidad, longitud de carrera previa, sección de tubería de volumen calibrado,
son las mismas (Ver Figura 4).

 

üEl volumen base de un probador Unidireccional es el volumen calibrado entre los
detectores corregido en las condiciones estándar de temperatura y volumen. El
volumen base de un probador unidireccional se expresa como la suma de los
volúmenes calibrados entre los detectores en dos ciclos consecutivos de un solo
camino en direcciones opuestas, cada uno corregido en las condiciones estándar
de presión y temperatura.

 

 

 









 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 21 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

üSu principal característica es que la parte de tubería con volumen calibrado
(entre switches) es un tramo recto.

 

6.1.5. Probadores Unidireccional De Pistón

 

[t04_pg21.jpg]

 

Figura 5. Probador Unidireccional de Pistón

 

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 22 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

Calibración: De acuerdo a la Tabla 1 del Capitulo 1 del MMH “Rutinas de
Mantenimiento Preventivo Base”.

 



Operación:

 



üEste tipo de probador opera en forma similar al unidireccional de esfera y los
cálculos de velocidad, longitud de carrera previa, sección de tubería de volumen
calibrado, son los mismos".

 

üEste tipo de probador necesita dos cheques adicionales para poder invertir la
dirección del pistón.

 

üEl volumen interno de la tubería de carrera previa del probador debe permitir a
la máxima rata de operación el suficiente tiempo a la válvula de cuatro vías
para hacer sello completo antes que el pistón actúe los switches, asegurando que
el fluído registrado por el medidor este pasando completamente a través de la
sección calibrada del probador.



 

6.2. PROBADORES VOLUMEN PEQUEÑO (SMALL VOLUME PROVERS API MPMS CAPITULO 4
SECCIÓN 3)

 



El probador debe ser construido de acuerdo con el Capítulo 4.2 y 4.6 del API
MPMS “Proving Systems – Displacement Provers” (edición 2003 y 1999
respectivamente) - “Pulse Interpolation”.

 

a.Para calibrar el probador de volumen pequeño se recomienda el Método de
extracción de agua (Water-Draw). Para lo cual, deben utilizarse como patrones
tanques de cuello aforado (serafines) con una incertidumbre no mayor al 0.02%

b.El agua es el fluido recomendado para hacer la calibración de estos
probadores, la cual debe estar libre de contaminación, ya que cualquier
sustancia contaminante puede alterar la tensión superficial.

c.Se debe mantener la temperatura en equilibrio durante la calibración. Por lo
tanto, debe preservarse el equipo de la exposición a la luz solar durante la
misma.

d.La repetibilidad obtenida durante la calibración del probador estará dentro
del 0.02 % para cinco (5) pruebas consecutivas.

e.El margen de incertidumbre serán de ± 0.04 % del volumen calibrado
(incertidumbre expandida con un factor de cobertura k=2).

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 23 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

f.Durante la operación del probador, para calibrar medidores, todas las válvulas
entre el medidor y el probador deben estar posicionadas de tal forma que el
fluido no se desvíe de, o se adicione a la corriente. Todas las válvulas
asociadas a la calibración deben estar libres de fuga.

g.Debe verificarse el correcto funcionamiento de los indicadores de presión y
temperatura en probador y medidor.

h.Antes de comenzar la calibración debe eliminarse aire o gas atrapado mediante
venteos.

i.Para lograr estabilización de presión y temperatura en el sistema durante la
calibración, deben procurarse condiciones de flujo estacionario.

j.Debe verificarse la integridad del tren de pulsos y la correcta operación de
los medidores de interpolación de pulsos.

k.Debe verificarse la integridad del sello del desplazador (pistón) conforme a
procedimiento del fabricante.

 



Este tipo de Probador puede ser móvil o fijo, ocupa menos espacio, y puede ser
usado en Sistemas de medición que comparten el probador, presentando ventajas en
condiciones operativas de: Lotes pequeños, tiempos posibles de calibración
pequeños y cambios frecuentes de productos.

 



La repetibilidad y precisión requerida depende de: la electrónica de
interpolación, la uniformidad de los pulsos generados por el medidor, la
estabilidad de las variables operativas. La repetibilidad de los detectores
ópticos es de 0.0001 pulgadas ó mejor, permitiendo de esta manera reducir el
volumen del probador sin afectar la precisión.

 



Los probadores compactos pueden tener los siguientes tamaños:

 

Probador Compacto Tamaño Tubo   Tamaño bridas de   Volumen   Rango de Flujo
Probador   conexión   desplazado             probador     [Pulgadas]  
[Pulgadas]   [gal]   [BPH] 8”   2”   5   0.36 – 357 12” mini   4”   10   1.43 –
1,428 12” std   6”   15   2.5 – 2,500 18”   8”   30   5 – 5,000 24”   12”   65  
10 – 10,000

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 24 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

6.2.1 Elementos de un Probador de Volumen Pequeño:

 



La Figura 6 muestra algunas de las partes de un probador compacto, entre las más
destacadas se encuentran las siguientes:

 



üUn cilindro calibrado con sus switches detectores del desplazador.

 

üUn desplazador, tal como, pistón, esfera u otros dispositivos.

 

üUn mecanismo para posicionar el desplazador.

 

üUn dispositivo medidor de presión.

 

üUn dispositivo medidor de temperatura.

 

üSwitches Ópticos

 

[t04_pg24.jpg]



Figura 6. Probador de Volumen Pequeño (Compacto)

 

Todas las válvulas usadas para los sistemas probadores de volumen pequeño, que
puedan proveer o contribuir a un "By-Pass” de líquido entre el probador y el
medidor, deben estar provistas de un método de chequeo de pase (válvulas de
doble sello y purga), en el caso de no tenerlas se debe tener procedimientos
operativos que garanticen el sello.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 25 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

Estos probadores deben estar provistos con líneas de drenaje y venteo y se deben
dejar las conexiones necesarias para poder realizar la recalibración por el
método del “Waterdraw Calibration".

 

Los Probadores Compactos son Unidireccionales por lo cuál el desplazador viaja
en una sola dirección a través de la sección calibrada durante el período de
prueba. El desplazador retorna a su posición inicial por medio de un mecanismo
adicional actuado hidráulicamente.

 

6.2.2. Consideraciones para Operación y Mantenimiento de un Probador De Volumen
Pequeño o Compacto

 



üDispersión geográfica de los sistemas de medición dentro de la Estación (Manejo
de contaminación, diferencia de temperatura entre probador y medidor). El
transporte debe garantizar la integridad del equipo, el trailer no es
recomendado llevarlo entre instalaciones.

 

üLos equipos podrán ser instalados en forma vertical u horizontal dependiendo de
consideraciones de espacio, sedimento y características de fluido.

 

üCuando se reemplaza un detector que está dañado o fallando, el volumen
certificado del probador varía, por lo tanto se debe programar su calibración
antes de usarlo para calibrar medidores; es recomendable cambiar el kit de
sellos del pistón antes de cada recalibración.

 

üAsegurar que las condiciones operacionales cumplan con las condiciones de
diseño: entre otras, Piping Class, rating, clasificación de área, etc.;
asegurando el cumplimiento del estándar de diseño Ante cualquier cambio de la
operación.

 

üDisponibilidad de facilidades en el sitio, tales como energía, agua, espacio,
etc.

 

üLa pérdida de presión a través del probador no debe ser mayor a las admisibles
del brazo medidor bajo prueba.

 

üTamaño del bache para poder realizar el proceso de calibración.

 

üTiempo necesario para poder realizar el proceso de calibración.

 

üConocimiento y nivel tecnológico para operar y mantener el probador compacto.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 26 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

6.2.3. Calibración

 



üPara probadores que entran por primera vez en servicio, debe tener disponible
en planta el certificado de calibración de fábrica y además se deben calibrar en
el sitio donde va a operar.

 

üAlgunos Probadores Compactos Unidireccionales tienen un eje o ejes conectados
al desplazador. El eje puede ser continuo o únicamente conectado a un solo
extremo. Si éste es continuo y uniforme, el volumen efectivo de aguas arriba
puede ser igual al de aguas abajo. Sin embargo, si el eje está solamente a un
lado del desplazador, el volumen desplazado aguas arriba será diferente del
desplazado aguas abajo. Cuando el eje está en el lado de aguas arriba del
desplazador, el volumen desplazado aguas arriba es menor que el volumen aguas
abajo, debido a que se descuenta el volumen ocupado por el eje. Sin embargo,
ambos volúmenes deben estar en el certificado de calibración del probador. Si
únicamente un volumen es determinado en el certificado, se deberá clarificar e
identificar el lado del probador que fue calibrado.

 

üSi se van a utilizar los dos volúmenes estos deben ser determinados usando el
método Water Draw, en ningún caso se aceptan que sean inferidos.

 



6.3. PROBADORES VOLUMÉTRICOS TIPO TANQUE - (TANK PROVERS- API MPMS Capitulo 4
Sección 4)

 

[t04_pg26.jpg]

 

Figura 7. Probador Volumétrico Tipo Tanque.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 27 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    

 



Estos tipos de probadores son recipientes de volumen conocido que pueden ser
cerrados o abiertos. (Ver Figura 7).

 



Este tipo de probador es usado para calibrar medidores que entregan o despachan
productos a carrotanques donde no haya la facilidad para calibrar con Probadores
Compactos o Probadores Bidireccionales. El tamaño de este tipo de tanques
probadores, generalmente es menor o igual a 800 galones.



 

6.3.1. Calibración:

 

üLas calibraciones de estos tanques deben ser realizadas con agua como líquido
de calibración y deben venir con su correspondiente certificado de calibración;
este tiene una validez de: cinco (5) años si se utilizan para calibración de
medidores ó de tres (3) años si se utilizan para calibración de probadores. Se
utiliza el agua como líquido de calibración, debido a sus propiedades de bajo
coeficiente de expansión térmica y alta capacidad calorífica.

 

üEn caso que los probadores volumétricos se encuentren calibrados con una
temperatura base diferente a 60°F, se debe utilizar como volumen base de la
calibración, el volumen equivalente a 60 °F calculado con base en el valor del
volumen certificado y la diferencia de temperaturas base.

 

üPara calibrar un medidor con un tanque de prueba, este último debe tener una
capacidad suficiente para proveer una duración tal que la prueba resulte ser
aceptable para todas las partes involucradas. La capacidad del tanque de prueba
no debe ser menor que el volumen entregado en un minuto a la rata de flujo de
operación normal a través del medidor bajo prueba. Sin embargo, es preferible
que la capacidad sea de 1.5 a 2 veces el volumen entregado en un minuto.

 

üLos diámetros internos de los cuellos de los probadores volumétricos deben ser
tales que, la más pequeñas graduación no represente más del 0.02% del volumen
total, pero este diámetro interno del cuello no debe ser menor de 10 Cms, para
poder introducir los termómetros y/o algún elemento para la limpieza de las
paredes internas del tanque. Las lecturas leídas en la escala numerada en los
cuellos de los probadores volumétricos tipo tanque están expresadas en pulgadas
cúbicas, positivas y negativas



 

6.3.2. Operación:

 

üEl líquido que pasa a través del medidor se recoge en el tanque, hasta alcanzar
la marca de calibración o un volumen muy próximo a ella.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 28 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    

 



üEl volumen se lee en la escala calibrada y luego se compara con el volumen
registrado por el medidor. De esta comparación se calcula el factor de
corrección llamado "FACTOR DEL MEDIDOR"

 



Desventajas:

 



üPara altas ratas de flujo el tanque tendría que ser muy grande lo cual resulta
poco práctico.

 

üEl flujo se debe iniciar tan pronto comience el llenado y pararse cuando el
recipiente este lleno.

 

üCuando se usa para productos muy viscosos estos se adhieren a las paredes
produciendo inexactitud.



 

6.4. MEDIDORES MAESTROS - (Master- Meter Provers API MPMS Capitulo 4 Sección 5)

 

[t04_pg28.jpg]

 

Figura 4. Probador Master Meter de Desplazamiento Positivo

 

Cuando un medidor es seleccionado como referencia para evaluar otro medidor,
aquel se denomina medidor maestro y la comparación de las dos lecturas de los
medidores es el método de prueba llamado indirecto (Ver Figura 4).

 

Calibración: Los medidores maestros tipo turbina y desplazamiento positivo deben
ser calibrados a las mismas condiciones operacionales y con el mismo producto
con los cuales va a trabajar. Para una mejor exactitud de su calibración se
recomienda calibrar el medidor maestro con probadores de volumen pequeño o
probadores convencionales de tubería previamente calibrados por el método Water
Draw. Su calibración se hará cada tres meses.

 

 

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 29 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

Los medidores tipo Coriolis, aunque no están mencionados en el API MPMS capitulo
4 Sección 5 de la versión mayo del 2000, pueden ser utilizados como medidores
maestros en cuyo caso no requieren ser calibrados con los mismos productos a los
cuales va a trabajar.

 

Operación:

 

üTanto el medidor a evaluar como el medidor maestro deben estar equipados con
registradores de flujo o contadores de pulsos, de tal forma que éstos sean
inicializados y parados al mismo tiempo en forma eléctrica.



 

Al igual que los probadores convencionales, el medidor maestro debe ser acoplado
en serie, asegurándose que todo el flujo que pasa por el medidor a evaluar pase
también por el medidor maestro.

 

 

 

 

  



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 30 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    

 

Niveles de Jerarquía de los Probadores:

 

A continuación se muestran los niveles de jerarquía en medición de petróleo para
los probadores, en ella se pueden ver los cuatro (4) niveles.

 

[t04_pg30.jpg]

 

Figura 5. Niveles de Jerarquización de los Probadores según API MPMS 4.7.

 

 

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 31 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

6.5. INTERPOLACIÓN DE PULSOS

 

Para comprobar que los medidores tienen salidas pulsadas, se debe recolectar un
número de pulsos mínimos durante el periodo de prueba. El volumen del probador o
el número de pulsos que un medidor de flujo puede producir por unidad de volumen
de rata de transferencia, normalmente, se limita por las consideraciones de
diseño. Bajo estas condiciones es necesario incrementar la discriminación de
lectura de los pulsos del medidor de flujo, para una incertidumbre de 0,01%.

 

La señal eléctrica de un medidor de flujo puede manejarse de tal forma que se
pueda efectuar la interpolación entre pulsos adyacentes. La técnica para mejorar
la discriminación de la salida del medidor de flujo se conoce como interpolación
de pulsos. Aunque las técnicas para la interpolación de pulsos originalmente se
enfocaron en el uso con probadores de pequeño volumen, también pueden aplicarse
a otros dispositivos de prueba.

 

6.5.1. Interpolación De Pulsos Por Doble-Cronometría

 

La interpolación de pulsos por doble-cronometría requiere contar el número total
(global) de pulsos del medidor de flujo, Nm, generados durante la calibración,
como también medir los intervalos de tiempo, T1 y T2. T1 es el intervalo de
tiempo entre el primer pulso del medidor de flujo después de la primera señal
del detector y el primer pulso del medidor de flujo después la última señal del
detector. T2 es el intervalo de tiempo entre la primera y la última señal del
detector.



 

Los medidores de pulsos, o temporizadores, inician y paran por las señales del
detector del probador o detectores. Los intervalos de tiempo T1,
correspondientes a Nm pulsos, y T2, correspondiente al número de pulsos
interpolados (N1). La cuenta de pulsos interpolados está dada por:

 

N1 = Nm (T2/T1)

 

El uso del doble-cronometría en pruebas de medición, requiere que la
discriminación de los intervalos de tiempo T1 y T2 sean mejores que ±0,01%. Los
periodos de tiempo T1 y T2 serán al menos 20.000 veces más grandes que el
periodo de referencia Tc del reloj que se usa para medir los intervalos de
tiempo. La frecuencia del reloj Fc, debe ser lo suficientemente alta para
asegurar que los temporizadores de T1 y T2 acumulen al menos 20.000 pulsos de
reloj durante la operación de prueba. Esto no es difícil de realizar, mientras
que la tecnología electrónica de corriente empleada para la interpolación de
pulsos, use frecuencias en el rango de megahertz.

 

 

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 32 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

Condiciones De Uso

 



Los métodos para interpolación de pulsos están basados en la suposición de que
la rata de flujo no cambia substancialmente entre pulsos sucesivos del medidor,
y que cada pulso representa el mismo volumen. Para mantener válida esta
suposición, se deben minimizar las fluctuaciones en la rata de flujo durante la
operación de prueba.

 



Como el equipo de interpolación de pulsos contiene medidores y temporizadores de
alta velocidad, es importante que el equipo esté instalado de acuerdo con las
instrucciones de instalación del fabricante, de ese modo se minimiza el riesgo
de que algunos pulsos falsos se cuenten a causa de interferencia eléctrica
ocurrida durante la operación de prueba. La razón señal-ruido del sistema global
será adecuadamente alta para asegurar que los niveles típicos de interferencia
eléctrica resulten despreciables.

 



6.5.2. Requerimientos Para La Operación De Medidores

 



Los medidores de flujo que se calibren y proporcionen los pulsos para el sistema
interpolador de pulsos tendrán los siguientes requerimientos:

 



a.Si la rata de repetición de pulso en una rata constante de flujo no puede
mantenerse dentro de los límites, entonces el medidor de flujo podrá usarse con
un sistema de interpolación de pulso sólo en un nivel bajo de precisión global.

b.El pulso del medidor de flujo generado puede ser observado por un
osciloscopio, cuyo tiempo base se fija en un mínimo de un ciclo completo con fin
de verificar la continuidad del pulso de un medidor de flujo.

c.La repetibilidad de medidores de flujo no-rotatorios será una función de la
rata de cambio en la frecuencia del pulso a una rata constante flujo.

d.El tamaño y la forma de la señal generada por el medidor de flujo deberán
estar adecuadamente presentadas para el sistema interpolador de pulsos. Si es
necesario, la señal sufrirá amplificación antes que entre al sistema de
interpolación de pulsos.

 



Prueba Del Equipo Electrónico

 

La operación apropiada de la electrónica de la interpolación de pulsos es
crucial para una prueba de medición correcta. Se hará periódicamente una prueba
funcional de campo del sistema total para asegurar que el equipo está
funcionando correctamente.

 

Requerimientos Para Pruebas En Funcionamiento Operacional

 

En la práctica de la industria, normalmente, se emplea un microprocesador basado
en un computador probador para proporcionar las funciones de interpolación de
pulsos. El computador probador deberá visualizar el diagnóstico de los datos o
proporcionar reportes de datos impresos los cuales muestren el valor de todos
los parámetros y variables necesarias para verificar una adecuada operación del
sistema con cálculos manuales.

 

 

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 33 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

Estos parámetros y variables incluyen, pero no se limitan a temporizadores T1 y
T2, el número de pulsos global del medidor de flujo Nm y los pulsos interpolados
calculados N1.

 



Haciendo uso de las visualizaciones de diagnóstico proporcionadas, la unidad
debería probarse funcionalmente al ejecutar una secuencia de pruebas y
analizando los resultados mostrados o impresos.

 



Prueba De Certificación

 



Las pruebas de certificación deberían hacerse por el computador probador del
fabricante antes del envío del equipo y, si es necesario, por el usuario en una
base programada, o como acuerden las partes interesadas.



 

Un generador de pulsos ajustable, certificado y disponible, con una
incertidumbre de salida igual o menor de 0,001%, proporciona una señal de salida
de frecuencia F’m, simulando un tren de pulsos de medidor de flujo. Esta señal
se conecta en la entrada del medidor de flujo del computador probador.



 

Un segundo generador de pulso ajustable, certificado y disponible con una
incertidumbre de salida igual o menor de 0,001%, proporciona una señal de pulsos
de salida por el periodo de tiempo T2, simulando las señales del switch
detector. Esta señal se conecta a las entradas del switch detector del
computador probador.



 

La función de la interpolación de pulsos es más crítica cuando hay pocos pulsos
del medidor de flujo recolectados entre los switches detectores. Se debe ajustar
la frecuencia de salida del primer generador para producir una frecuencia igual
a la del medidor de flujo, el cual tiene el menor número de pulsos por unidad de
volumen para ser probado con el equipo en la rata de flujo más alta esperada.



 

Ejemplo: Un probador de volumen pequeño con capacidad de 0,81225 barriles se
usará para probar un medidor de turbina (Factor K de 1000 pulsos por barril) en
un máximo de 3000 barriles por hora.

 

Tiempo de volumen T2 para 0,81225 barriles en 3000 barriles por hora:

 

= 3000 x 0,81225 / 3600

 

T2= 0,676875 segundos

 

La frecuencia, Fm, producida por el medidor de flujo (Factor K de 1000) en 3000
barriles por hora:

 

= 3000 x 1000 / 3600

 

 

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 34 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

Fm= 833,33333 Hercios

 



Los pulsos interpolados del medidor de flujo calculados N1 son simplemente la
frecuencia simulada del medidor de flujo F’m veces el tiempo de volumen simulado
T’2.

 

= 833,33333 x 0,676875

 

N1= 564,0625

 

Hay que verificar los resultados actuales visualizados o impresos por el
computador probador bajo prueba, asegurando que están dentro de ±0,01% del valor
calculado.

 

Es posible seleccionar una frecuencia de simulación F’m por encima, cuyo periodo
de pulsos es un múltiplo exacto del periodo de tiempo T’2, por ende
sincronizando los pulsos simulados del medidor de flujo y señales del detector.
Si este es el caso, será necesario modificar la frecuencia simulada F’m, o el
periodo del switch detector simulado T2 ligeramente para asegurar que los pulsos
interpolados incluirán una parte fraccional del pulso.

 

Pruebas De Certificación Del Fabricante

 

Las pruebas de certificación deberían hacerse bajo ciertas condiciones
simuladas, éstas deben operar en todo el rango del dispositivo probador en los
tiempos de volumen, T2, y las frecuencias de pulso del medidor de flujo, Fm. El
fabricante debe proveer, un certificado de prueba que detalle los valores
máximos y mínimos del tiempo de volumen del probador, T2, y la frecuencia del
medidor de flujo, Fm, que el diseño del equipo acepta.

 

6.5.3. Frecuencia Para Recalibración Del Probador

 

Normalmente el volumen base del probador se certifica en el sitio del fabricante
por el método de extracción de agua (water draw) en la presencia del comprador y
otras partes interesadas. Los volúmenes del probador pueden cambiar como
resultado del desgaste o por falta de switches detectores; la reducción de la
capa de la protección interna; o pérdida de material interno debido a oxidación,
abrasión o la acumulación de material extraño (como cera). Se requieren
calibraciones posteriores cuando ocurra un cambio en el volumen.

 

Hay seis consideraciones que determinan que tan frecuente un probador debe
calibrarse, ellas son uso, tiempo, historia de calibración, calibración
costo/beneficio, requerimientos contractuales y valor de los líquidos medidos.
El uso causa desgaste y el tiempo contribuye a la deteriorización del probador.

 

La recalibración de los probadores debe efectuarse cuando exista cualquiera de
las siguientes condiciones:

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 35 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

a.Alteraciones o reparaciones, que afectan el volumen certificado, se hacen al
probador.

b.Un cuadro de control de medición indica un cambio en el volumen del probador.

c.Ha pasado el máximo intervalo:

1.Tres años para probadores de pequeño volumen y portátiles.

2.Cinco años para probadores de tubería instalados permanentemente.

3.Cinco años para probadores instalados en probadores de tanque.

4.Tres meses para probadores de medidor maestro.

 



Se debe inspeccionar el desplazador del probador y la superficie interna de
éste. La superficie de la esfera, el borde de contacto de la copa del pistón o
sello pueden indicar la condición interna del probador. Si estas superficies o
bordes están rayados o gastados, esto puede indicar que el probador requiere de
una inspección más profunda o reparación, así como de una recalibración.

 



En servicio de transferencias de custodia marinas es inaplazable la observación
de las anteriores consideraciones sobre frecuencias para la calibración de un
probador.

 



6.5.4. Switches Detectores

 

Los detectores puestos en un probador de tubería son dispositivos altamente
sensibles. El tipo más común de switch detector probador de tubería emplea un
émbolo de acero con terminación en bola, el cual se proyecta a través de la
pared del tubo a corta distancia. Cuando la esfera hace contacto, obliga al
émbolo para que accione el switch. Los procedimientos de reemplazo deben
satisfacer las recomendaciones del fabricante.

 



Al reemplazar un switch detector se puede cambiar el volumen del probador. El
reemplazo o ajuste del switches detectores en probadores bidireccionales es
menos crítico que en probador unidireccionales. Cuando un detector se reemplaza
o ajusta en un probador unidireccional, se deberá recalibrar en el menor tiempo
posible. Se debe conservar un registro de hora y fecha del reemplazo.

 

Las cámaras de lanzamiento deben ser construidas con reducciones excéntricas. Se
pueden tener dos volúmenes en un probador bidireccional teniendo probadores con
doble juego de switches, cuidando que la diferencia entre los dos volúmenes no
sea mayor de 0.02%.

 

Los switches detectores de esfera del probador deben tener sello de seguridad
numerado y documento de registro, para control de la trazabilidad del volumen
certificado. Los switches detectores no se deben cambiar después de la
calibración. Un cambio o ajuste en los dos switches del probador, obliga a
re-calibrar el probador.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 36 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

Nunca debe cambiarse uno solo de los “switch” de un probador. La necesidad de
reemplazar un “switch” por lo general es un indicativo de la limitación mecánica
del mismo y hace prever que el otro se encuentra en similares condiciones de
desgaste.



 

De igual manera cada vez que calibre el probador cambie los “switches” para
minimizar la probabilidad de daño entre calibraciones.

 



La válvula de 4 vías debe tener en su cuerpo un indicador de presión y un switch
o transmisor de presión diferencial, que permita supervisar el sello de la
válvula durante la calibración de los medidores.

 



La velocidad del flujo en la válvula de 4 vías debe cumplir con la siguiente
formula:

 



Máx. Velocidad = [(BPH * 0.286) / (I.D pulg.)**2] <= 15 Pies / Seg.

 



I.D.: Diámetro interno de la válvula de cuatro vías, en pulgadas.

 

El tiempo Close-Close (Tc-c) del actuador eléctrico (si se requiere menor tiempo
pre-run, el actuador puede ser de tipo neumático) de la válvula de 4 vías, debe
cumplir con la siguiente formula:

 



Para el caso de GLP se utilizan tiempos de pre-run mayores.

 



Tc-c = (2Rp / Velocidad de la esfera en pies/seg) - 1

 

Rp: Distancia de Pre Run (distancia entre el detector y el inicio de la cámara
de lanzamiento) en pies.



 

6.6. CONSIDERACIONES PARA DETERMINAR LA FRECUENCIA DE CALIBRACIÓN DE LOS
PROBADORES

 



·La calibración se entiende como un conjunto de operaciones que establecen, bajo
condiciones específicas, la relación entre los valores de una magnitud indicados
por un instrumento o sistema de medición o los valores representados por una
medida materializada y los valores correspondientes de la magnitud, realizados
por los patrones.

 



·Para obtener el volumen certificado del probador debe utilizarse el método
Water Draw y obtenerse contra un probador tipo tanque de cuello aforado
(serafín) con certificado de calibración vigente, haciéndose extensivo a todos
los instrumentos patrones.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 37 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

§Para cada probador instalado y en operación deben existir rutinas de
mantenimiento y verificación, con trazabilidad en procedimientos e instructivos
de cada Vicepresidencia.

 



§Todos los probadores nuevos deben ser calibrados en sitio, antes de ser puestos
en operación.

 

§Para probadores Unidireccionales, en caso de cambio o ajuste de los detectores
se debe calibrar el probador. Para probadores bidireccionales se debe verificar
que el error potencial del conteo total de los pulsos de los medidores no se
altere en más de 15 diezmilésimas según certificados de calibración de
probadores-tiquetes de calibración, de lo contrario el probador debe ser
calibrado.

 

§En caso de desgaste considerable en el revestimiento interno del probador, se
debe calibrar el probador.

 

§Toda la instrumentación utilizada en las rutinas de verificación y calibración
deben estar calibrada.

 

§Los patrones deben tener certificados vigentes de calibración con trazabilidad
a patrones nacionales o internacionales.

 



El volumen base de un probador es originalmente certificado en las instalaciones
del fabricante por el método “Waterdraw”.

 



El volúmen de los probadores pueden cambiar como resultado de desgaste o falla
de los switches detectores, reducción del espesor de la pintura interna o por
pérdida del material interno debido a oxidación, abrasión o acumulación de
materiales extraños como parafina, contaminantes en el fluido, cambios en las
esferas o desplazadotes del probador, cambios en el volumen físico del probador
(Dilatación, contracción, deformación).

 

Seis consideraciones determinan que tan frecuentemente se debe recalibrar un
probador:

 

  ü Frecuencia de Uso ü Costo beneficio de la calibración   ü Tiempo calendario
ü Requerimientos contractuales   ü Control Estadístico ü Intervenciones

 

Dentro de los límites estadísticos para factores del medidor de Alarma y Acción
se tienen en cuenta las siguientes actividades para la calibración de los
probadores:

 

Límites de Alarma (90 % del margen de confianza).

üInspeccionar el equipo de calibración del medidor.

üEvaluar la estabilidad de las condiciones de operación.

 

 

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 38 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    

 

üVerificar “Pases” en las válvulas.

üVerificar algoritmos de cálculo y densidades del fluido.

üRealizar auditoría total del sistema, o revisar todos los equipos y rutinas de
cálculo.

üEfectuar pruebas de laboratorío sobre los fluidos medidos para verificar las
propiedades que se emplean en los cálculos; y el control de sus condiciones de
operación.

 



Límites de Acción (95% del margen de confianza):

 



üRecalibrar la instrumentación.

üInspeccionar, ajustar, limpiar y/o reparar el equipo mecánico.

üGenerar tiquetes de corrección.

 

7. REGISTROS

 



Para soportar el proceso de los sistemas probadores se debe llevar:

 

üPara los cálculos, ajustes de volumen y elaboración del reporte de calibración
se debe utilizar la Hoja de Cálculo denominada " Cálculo del Volumen de
Probadores ", la cual sigue el método descrito en el API MPMS Capítulo 12
Sección 2 Parte 4: “ Calculation of Base Prover Volumes by the Waterdraw
Method“.

 

üCertificado de calibración de los probadores e instrumentación asociada.

 

üCertificado de calibración del patrón utilizado para determinar el volumen
base.



 

8.CONTINGENCIAS

 

No aplica

 

9.BIBLIOGRAFIA

 

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01... Versión 1. Colombia, 2004

 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement
Standards.Washington-Estados Unidos de Norteamerica: Capitulo 4 sistema de
probadores, Sección 1 Introducción, Sección 2 Probadores de tubería, Sección 3
Probadores de volúmenes pequeños., Sección 4 Probadores de tanques., Sección 5
Probadores Medidores-Maestro (desplazamiento y turbinas); API 2003

 

VICEPRESIDENCIA DE TRANSPORTE. Manual de Medición VIT. Version 1.0. VIT-M-002
Bogotá. 1999.

 

 

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 39 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

CENAM. 3a Jornada Técnica de Difusión Centro de Desarrollo Tecnológico de Gas.
Dic 3 de 2004.

 



DIPLOMADO EN MEDICIÓN DE HIDROCARBUROS-UIS, 2007.

 



CURSO DE INCERTIDUMBRE BÁSICA Y AVANZADA DICTADO POR EL ING. JAIME DE LA VEGA,
ECOPETROL S.A. 2007

 



10.ANEXOS

No   TITULO 1   Calibración por el método del desplazamiento de agua
(  Waterdraw )

 

Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:



 

EDUARDO MOTTA RUEDA   RODRIGO SATIZABAL Líder Corporativo de Medición GPS-VSM.  
Gerente PCM, GPS-VSM



 

    RESPONSABLE RODRIGO SATIZABAL   Gerente PCM, GPS-VSM.     REVISÓ        
PABLO MOTTA CANDELA   SERGIO HERRERA ESTEVEZ   Gerente de Planeación Y
Suministro – VSM   Líder Grupo Apoyo Legal VSM           APROBÓ CAMILO MARULANDA
  Vicepresidente de Suministro y Mercadeo - VSM    

 

 

 

  



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 40 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 

Anexo 1. Calibración por el método del desplazamiento de agua (Waterdraw)

 



TAREA   OBSERVACIONES Adelantar el mantenimiento preventivo de acuerdo con lo
descrito en las rutinas de mantenimiento     Nivelar el remolque si es necesario
transportar los seraphines   Utilizar los Gatos e indicadores de nivel de
burbuja, localizados en cada esquina del remolque. Verificar fugas del circuito
que retiene el agua dentro del probador. Corregirlas.     Llenar el sistema
entero con agua limpia.     Purgar todo el aire del probador y del sistema de
calibración.     Establecer la circulación hasta que la temperatura se
estabilice.     Humedecer todos los seraphines     Lanzar la esfera o el pistón
y permitir varios viajes. Después de cada recorrido, purgar nuevamente el aire
sobrante abriendo las válvulas de venteo.     Cerrar la válvula de bypass de 2
pulgadas y seleccionar el control a la válvula solenoide para detener el flujo y
lograr que la esfera se detenga exactamente bajo el detector   Para conocer el
momento del cambio adecuado, durante las carreras preliminares se debe medir el
tiempo transcurrido, o tomar lecturas del volumen desplazado entre el
lanzamiento de la esfera y el contacto con el primer detector. De la misma
manera se debe tomar el tiempo o lectura del volumen desplazado entre
detectores. Comprobar el sello del émbolo del probador en el caso de probador
compacto o el sello de la Válvula de 4 vías en caso de probador bidireccional,
por medio de la presión diferencial durante la primera carrera.   La válvula de
corte anterior a la solenoide debe permanecer cerrada mientras el flujo pasa por
la línea de dos pulgadas de bypass. Se debe abrir luego que la línea de dos
pulgadas de bypass se cierre y la válvula solenoide A sea seleccionada. Con el
flujo establecido, lanzar la esfera y permitir que se acerque al detector
permitiendo que el agua se desaloje por la línea de bypass de dos pulgadas.
Cuando la esfera esté cerca al primer detector, cerrar la válvula de bypass y
selecciona la válvula solenoide A   Si la temperatura ambiente varía en más de 2
°F en el tiempo transcurrido entre el llenado, mediciones de prueba y la carrera
de calibración, se debe detener el procedimiento hasta que la temperatura
ambiente se estabilice Tomar las lecturas de Temperatura y Presión en la entrada
y salida del probador y registrarlas.    

 

 

 

 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 41 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    

 





TAREA   OBSERVACIONES Asegurar que todas las válvulas de drenaje en los
seraphines que se están utilizando están cerradas.     Iniciar el flujo de agua
hacia los seraphines volviendo a activar la válvula solenoide.     Una vez la
esfera ha pasado el primer detector incrementar el flujo hacia el seraphin
abriendo la válvula de bypass y cerrando la válvula solenoide. Continuar
llenando hasta que el líquido llegue al cuello y se pueda leer en la escala
graduada en pulgadas cúbicas.     Transferir el llenado al siguiente seraphin  
  Tomar lectura en la escala graduada del seraphin que se acaba de llenar y
registrarla   Se deben quitar las burbujas que se forman en el indicador antes
de tomar la lectura Abrir la válvula de drenaje del seraphin que se acaba de
llenar, y permitir que drene durante 90 Segundos. Durante éste procedimiento
tomar lectura de temperatura del líquido y registrarla.   La lectura de
temperatura debe ser tomada en el centro del recipiente y luego de 30 segundos
de inmersión. Repetir el procedimiento hasta que la esfera esté cerca del
segundo detector y del volumen aproximado.     Asegurar que la válvula solenoide
detenga el flujo cuando la esfera está cerca del segundo detector, cerrando la
válvula de llenado principal, seleccionando el solenoide y abriendo la válvula
de tres octavos de pulgada de corte anterior a la válvula solenoide para llevar
el líquido remanente dentro del seraphin.     Permitir que la esfera al activar
el segundo detector cierre la válvula solenoide y detenga el flujo, completando
de esta manera la primera corrida de calibración en un probador compacto o el
primer recorrido del viaje completo en un probador bidireccional.     Si el
probador es del tipo compacto, abrir la válvula de dos pulgadas de by-pass y
permitir el suficiente flujo y tiempo para que el desplazador regrese a la
posición inicial.     Si el probador es del tipo bidireccional, abrir la válvula
de dos pulgadas de by – pass y permitir suficiente flujo y tiempo para que la
esfera llegue a la posición de lanzamiento.     En el caso de probadores
bidireccionales girar la válvula de 4 vías, lanzar nuevamente la esfera y
repetir los procedimientos anteriores hasta que la vuelta entera se hayan
completado.     Para ambos casos repetir el procedimiento completo.    



 

 

  



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y     MERCADEO Versión: 01
ECP-VSM-M-001-04 Gerencia De Planeación Y Suministro     MANUAL DE MEDICIÓN DE
Fecha:   HIDROCARBUROS   Página 42 de 42 CAPITULO 4 15/01/2008   SISTEMAS
PROBADORES    



 



TAREA   OBSERVACIONES En probadores compactos, verificar si se obtuvieron tres
corridas de calibración con volúmenes diferenciados máximo 0,02%. De ser así se
debe elaborar el cálculo del volumen y continuar el procedimiento. Si no,
repetir el procedimiento hasta obtener las tres corridas con diferencias de
0,02%.     En probadores bidireccionales, verificar que los volúmenes de tres
vueltas completas tengan una diferencia máxima del 0,02% comparándolos de la
siguiente manera: 1er viaje con 3º, 3º con 5º, 5º con 1º, 2º con 4º, 4º con 6º y
6º con 2º. Si los volúmenes están dentro del 0,02% hacer el cálculo del volumen
y continuar el procedimiento. Si no, repetir el procedimiento hasta obtener la
repetibilidad en tres vueltas completas.     Verificar integridad y operación
cuando se cierre.     Elaborar Reporte de calibración   Utilizar Hojas: Cálculo
de Volumen de Probadores Bidireccionales y Cálculo de Volumen de Probadores
Compactos Archivar el Certificado de Calibración y Actualizar hoja de vida del
probador     Cerrar la Orden de Trabajo en el Mims.    

 

 

 





 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 1 de 67

 

MANUAL DE MEDICIÓN DE



HIDROCARBUROS

 

CAPITULO 5

 

MEDICION DINÁMICA

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 2 de 67

 

RELACIÓN DE VERSIONES

 

RELACIÓN DE VERSIONES

 

VERSIÓN   DESCRIPCIÓN   FECHA           00   EMISIÓN DEL DOCUMENTO   ABRIL 20 DE
2005           01   REVISIÓN DEL DOCUMENTO   ENERO 15 DE 2008          
DEPENDENCIA RESPONSABLE   REVISÓ   APROBÓ           Este documento se valido ea
el Comité         Táctico integrado por los lideres de         medición de las
áreas de negocio:                   /s/ EDUARDO MOTTA RUEDA         EDUARDO
MOTTA RUEDA         Líder Corporativo Medición         GPS – VSM                
      /s/ RODRIGO SATIZABAL         RODRIGO SATIZABAL         Gerente PCM,
GPS-VSM                         SARA ISABEL PARRA         Líder de Medición GCB
– VRP                           /s/ CAMILO MARULANDA NICOLAS VALLE YI      
CAMILO MARULANDA Líder de Medición       Vicepresidente de Suministro y VIT    
  Mercadeo - VSM     /s/ PABLO MOTTA CANDELA         PABLO MOTTA CANDELA        
Gerente de planeacion y Suministro - VSM         99972               JULIO MARIO
RUEDA CELIS         Líder de Medición         VPR                       /s/
SERGIO HERRERA ESTEVEZ     CARLOS GUSTAVO ARÉVALO   SERGIO HERRERA ESTEVEZ    
Líder de Medición GRC-VRP   Asesor Jurídico VSM                         JAIRO H.
GUZMÁN MEJÍA         I.C.P        

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 3 de 67

 

TABLA DE CONTENIDO

 

    Pág.       1. OBJETIVO 5       2. ALCANCE 5       3. GLOSARIO 5       4.
DOCUMENTOS DEROGADOS 5       5. CONDICIONES GENERALES 5       6. DESARROLLO 8  
    6.1. MEDIDORES VOLUMÉTRICOS DIRECTOS 9   6.1.1. MEDIDORES DE DESPLAZAMIENTO
POSITIVO 9   6.1.2. Descripción 10   6.1.3. Principio de Operación 11   6.1.4.
Diagrama de Instalación 14   6.1.5. Ventajas y Desventajas 15   6.1.6.
Condiciones de Operación y Mantenimiento 16 6.2. MEDIDORES VOLUMÉTRICOS
INDIRECTOS 18   6.2.1. MEDIDORES DE TURBINA 19   6.2.2. Descripción 19   6.2.3.
Principio de Operación 20   6.2.4. Diagrama de Instalación 21   6.2.5. Ventajas
y Desventajas 22   6.2.6. Condiciones de Operación y Mantenimiento 23   6.2.7.
Medidor Tipo Turbina Helicoidal 28 6.3. MEDIDORES ULTRASÓNICOS 30   6.3.1.
Descripción 30   6.3.2. Principio de Operación 31   6.3.3. Diagrama de
Instalación 32   6.3.4. Ventajas y Desventajas 33   6.3.5. Condiciones de
Operación y Mantenimiento 34 6.4. MEDIDORES DE FLUJO TIPO PLATINA DE ORIFICIO 35
  6.4.1. Descripción 35   6.4.2. Principio de Operación 36   6.4.3. Diagrama de
Instalación 39   6.4.4. Ventajas y Desventajas 40   6.4.5. Condiciones de
Operación y Mantenimiento 41 6.5. MEDIDORES MÁSICOS TIPO CORIOLIS 48   6.5.1.
Descripción 48   6.5.2. Principio de Operación 49   6.5.3. Diagrama de
Instalación 51          

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 4 de 67

 

  6.5.4. Ventajas y Desventajas 51   6.5.5. Condiciones de Operación y
Mantenimiento 53 6.6. SELECCIÓN DE MEDIDORES 54 6.7. CALIBRACIÓN  DE MEDIDORES
PARA LÍQUIDOS 57   6.7.1. Procedimiento para el Cálculo del Factor del Medidor
58   6.7.2. Método de Aceptación del Factor 61       7. REGISTROS 63       8.
CONTINGENCIAS. NO APLICA 64       9. BIBLIOGRAFIA 64       10. ANEXOS 64   ANEXO
1. TABLA DE COMPARACIÓN DE MEDIDORES 65          

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 5 de 67

 

1.   OBJETIVO

 

Establecer los criterios de operación y recomendaciones de mantenimiento usados
en Sistemas de Medición Dinámica para el aseguramiento Metrológico en
Transferencia de custodia para Hidrocarburos Líquidos, Gas y Biocombustibles.

 

2.   ALCANCE

 

Aplica a las áreas operativas y funcionarios que manejan Medición Dinámica para
Transferencia de Custodia y Fiscalización de Crudos, refinados, Gas natural y
biocombustibles.

 

3.   GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual de Medición de Hidrocarburos “Condiciones Generales y Vocabulario” en su
numeral 3 - Glosario Aplicable al Manual de Medición de Hidrocarburos (MMH).

 

4.   DOCUMENTOS DEROGADOS

 

Deroga el capitulo 5 del MUM “Medición Dinámica” ECP-VSM-M-000-05 Versión Cero
(0) de Abril 20 de 2005.

 

5.   CONDICIONES GENERALES

 

La Medición Dinámica es un proceso que requiere de una serie de condiciones
mínimas para que la incertidumbre sea la menor posible. Las actividades
incluidas en el proceso se detallan a continuación:

 

1.El diseño del Sistema de Medición Dinámica (SMD) debe cumplir con los
estándares internacionales en el que incluyen adicionalmente al medidor,
equipos, accesorios y la instrumentación asociada tales como: válvulas de corte
de acción rápida, filtros con sus respectivos switches de presión diferencial,
desaireadores incorporados al filtro o independientes si se requieren,
enderezadores de flujo si los medidores son de tipo turbina o ultrasónico, los
medidores de flujo, instrumentación de temperatura y presión (transmisores e
indicadores), válvulas de doble sello y purga para el corte y desvio hacia y
desde el probador, cheques y válvulas de corte de cierre rápido, densitómetro y
tomamuestras en línea, analizadores de BSW y Cromatógrafos para Gas Natural, y
Gravitógrafos entre otros.(Ver detalles en estándares y diagramas de diseño).

 

2.Los SMD deben operarse a un flujo constante y mantenerse estricto cumplimiento
de programas de control metrológico, fundamentado en un mantenimiento preventivo
y/o por condición, independiente de las ratas de flujo, los medidores deben
estar en capacidad de hacer mediciones adecuadas (linealización).

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 6 de 67

 

3.Los SMD deben cumplir con las rutinas de Verificación y Calibración detalladas
en el capitulo 1 “Condiciones Generales y Vocabulario” del MMH.

 

4.Los SMD deben disponer de facilidades para instalar un probador para su
proceso de Calibración, este puede ser móvil o dedicado.

 

5.Para la determinación de la temperatura se debe utilizar un sensor tipo A con
su respectivo transmisor que procese constantes de Callendar Van Dussen,
respaldado por un indicador de temperatura local (Termómetro). (Ver Capitulo 7
del MMH).

 

6.Para la determinación de la presión se debe utilizar un Transmisor de presión,
respaldado por un indicador de presión local (Manómetro). (Ver Capitulo 21 del
MMH).

 

7.Para la determinación de las especificaciones de calidad del producto
Hidrocarburo, se debe tomar una muestra automática, representativa y homogénea
del Hidrocarburo que ha pasado por el medidor en un periodo específico Batch o
Tender. (Ver capítulo 8 del MMH)

 

8.Para la determinación del contenido volumétrico del Hidrocarburo se debe
seguir el procedimiento de liquidación de Medición Dinámica detallado en el
capítulo 12 del MMH.

 

Las Tecnologías de Medición Dinámica aprobadas para Transferencia de Custodía se
relacionan a continuación de acuerdo con el orden de su desarrollo y se detallan
en el presente Capitulo más adelante:

 

²HIDROCARBUROS LÍQUIDOS

·Desplazamiento Positivo (Medición directa de volumen)

·Turbinas

·Coriolis (Medición directa de masa)

·Ultrasónico por tiempos de transito

·Turbinas Helicoidales

 

²GAS NATURAL

·Platina de Orificio

·Desplazamiento Positivo de Diafragma y Rotativos (Medición directa de volumen)

·Turbinas

·Ultrasónicos por tiempo de transito

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 7 de 67

 

·Coriolis (Medición directa de masa)

 

Existen otras tecnologías que podrían ser utilizadas para Control Operativo más
no para Transferencia de Custodía debido al alto nivel de incertidumbre. Tales
como: Presión diferencial (Tobera, Vénturi, Tubo Pitot), Vórtice, Ultrasónico
por efecto Doppler No Intrusivo, electromagnéticos y Másicos Térmicos.

 

Otras consideraciones a tener en cuenta son las siguientes:

 

üLos sistemas de medición dinámica a ser usados para transferencia de custodia
deben poseer linealidades menores o iguales a 0.15% y disponer para su
calibración un probador móvil o dedicado Ver capitulo 4 del MMH.

 

üLos sistemas de medición dinámica para transferencia de custodia que emplee
medidores tipo coriolis no requieren tener densitómetros en línea. La misma
tecnología ofrece la medición de densidad con una linealidad que cumple con los
estándares API MPMS de 0,001 gr/cm3.

  

üEn las estaciones que contabilicen productos recibidos en tanques y despachos
de los mismos a otra estación (Medición Estática), la muestra debe ser tomada
directamente de los tanques y analizada en laboratorios certificados y/o
acreditados preferiblemente en el Instituto Colombiano del Petróleo – ICP o la
Superintendencia de Industria y Comercio.

 

üSe deben colocar sellos de control sobre equipos, instrumentación asociada,
válvulas de seguridad, válvulas sobre by pass, cajas de conexionado, tableros de
control de instrumentación, acceso a conexión con computadores de flujo y demás
sistemas que puedan afectar la fidelidad del sistema de medición de cantidad y
calidad para transferencia de custodia, como elemento de prevención y control.

 

üEl factor del medidor definido para la liquidación del batche en los sistemas
de medición dinámica en terminales marítimos, es el resultado del promedio
aritmético de por lo menos tres (3) corridas de verificación obtenidas durante
el despacho con una dispersión inferior a 2 y 3 Desviaciones estándar, teniendo
en cuenta como mínimo 25 corridas de verificación y calibración dentro del
análisis de los datos.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 8 de 67

 

6.   DESARROLLO

 

La Medición Dinámica se utiliza para certificar los volúmenes de producto que se
recibe o se entrega en custodia ya sea para ser procesado y/o transportado
utilizando medidores instalados en línea. Dichos medidores se clasifican según
su principio de operación en dos grupos: Volumétricos y Másicos (ver Figura 1).

 

Es importante tener en cuenta que no todos los principios de operación y sus
tecnologías son utilizadas y aprobadas para Transferencia de Custodia, por lo
tanto en este capitulo se desarrollaran solo los de Transferencia de Custodia,
aunque en figuras o diagramas aparezcan tecnologías para control operativo.

 

[t05_pg08.jpg]

 

Figura 1. Clasificación de los Medidores para Transferencia de Custodia.

Nota: Figura de Autoría del Ing. Eduardo Motta (Diplomado en Medición de
Hidrocarburos-UIS)

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 9 de 67

 

6.1. MEDIDORES VOLUMÉTRICOS DIRECTOS

 

6.1.1. Medidores de Desplazamiento Positivo

 

[t05_pg09.jpg]

Figura 2. Medidor de Desplazamiento Positivo

 

Estos medidores son giratorios y de desplazamiento positivo, la carcasa es
labrada a precisión y contiene un rotor que gira sobre rodamientos de bolas, e
incluye álabes distribuidos en forma pareja. Al fluir el líquido a través del
medidor, el rotor y los álabes (paletas) giran alrededor de una leva fija,
haciendo que estos se desplacen hacia fuera (Ver Figura 2).

 

El movimiento sucesivo de los álabes forma una cámara de medición de volumen
exacto entre dos de los álabes, el rotor, la carcasa, y las tapas inferior y
superior. Cada rotación del rotor produce una serie continua de estas cámaras
cerradas.

 

Ni los álabes, ni el rotor, hacen contacto con las paredes estacionarias de la
cámara de medición.Una de las características sobresalientes del medidor es el
hecho de que el flujo pasa sin perturbaciones durante la medición. No se
desperdicia energía agitando innecesariamente el líquido.

 

Dentro de los medidores de este tipo se encuentran los siguientes:

 

üPaletas (Aspas Deslizantes ó Alabes)

 

üBirrotor

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 10 de 67

 

6.1.2. Descripción

 

El Medidor de Desplazamiento consta de las siguientes partes:

 

·Unidad Interna de Medición: La unidad de medición también sirve como motor
hidráulico, que absorbe la energía que origina el flujo, para producir el torque
necesario para vencer la fricción interna, y opera el contador y demás
accesorios que requieren fuerza (Ver Figura 3).

 

[t05_pg10.jpg]

 

Figura 3. Unidad interna de Medición de un Medidor de Desplazamiento

 

·Tren de Engranajes: Consta de tres elementos:

 

üEngranaje.

 

üEje principal y unidad de empaque.

 

üCalibrador.

 

 

 

 



  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 11 de 67

  

·Dispositivos de Protección y Accesorios:

  

Consta de Desaireadotes, Válvulas de control de flujo y Filtros.

 

ü Desaireadores

 

La presencia de aire o vapor en la corriente del líquido, causará medidas
inexactas, normalmente antes de un medidor se instala un desaireador para evitar
que el aire o vapor llegue hasta el medidor. La función del desaireador es
separar y ventear hacia la atmósfera los vapores o gases contenidos en la
corriente.

 

ü Válvulas de control de flujo

 

Cuando existe la posibilidad de que el flujo en un sistema de medición se
incremente hasta valores por encima del valor de diseño del medidor, es
necesaria la instalación de válvulas reguladoras de flujo y/o de presión con el
fin de obtener una buena medición y proteger el medidor de posibles daños en sus
partes internas. Las FCV cumplen una función adicional y es permitir corridas
cuando se opera con más de un brazo alineado; permitiendo controlar el flujo que
pasa a través del brazo bajo prueba.

  

ü Filtros

 

Uno de los elementos de protección más importantes en un sistema de medición es
el filtro, el cual se instala antes del medidor y tiene como objeto impedir que
elementos sólidos lleguen hasta el medidor lo que causaría severos daños en los
interiores.

 

Con el flujo de líquido a través del medidor, el rotor y los alabes giran
alrededor de una leva fija, haciendo que los alabes se muevan hacia fuera.

 

6.1.3. Principio de Operación

 

Es importante seguir las indicaciones del fabricante ya que con ellas se obtiene
un óptimo funcionamiento y rendimiento del Medidor, a continuación se describen
algunas recomendaciones de las mejores prácticas que son importantes al operar
un Medidor de Desplazamiento Positivo en cuanto a Instalación y principio de
operación:

 

1. El medidor y sus accesorios son instrumentos de precisión y deben ser
tratados como tales. Antes de su instalación, deben estar protegidos los equipos
contra las condiciones climáticas adversas y del abuso casual.

 

2. La instalación debe incluir protección contra la arena, polvo, lluvia,
cellisca, etc., si existen condiciones climáticas extremadamente adversas.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 12 de 67

  

3. Con la excepción de las instalaciones verticales, el medidor debe ser montado
sobre una base o plataforma adecuada, a fin de que no se apoye en la tubería.
Están disponibles para todos los medidores, los dibujos acotados que indican el
tamaño y ubicación de todos los agujeros de anclaje.

 

4. Instale el medidor de tal manera que no sea posible drenar el producto
accidentalmente; sin embargo, es aconsejable vaciar periódicamente el agua y
sedimento del mismo. Al instalar el medidor, asegúrese que el tapón de drenaje
esté accesible.

 

5. La tubería no deberá ejercer ninguna fuerza indebida sobre el medidor.

  

6. Protege el medidor y el sistema contra los efectos de la expansión térmica,
mediante la instalación de una válvula de alivio.

 

7. De ser necesario, se debe colocar un desaireador o eliminador de aire, a fin
de evitar el ingreso de aire o vapor al medidor.

 

8. Se debe limpiar internamente toda la tubería antes de poner en marcha el
medidor. Hay que eliminar completamente el óxido, tierra, bolas de soldadura u
otros materiales extraños. Saque el mecanismo interior de los medidores de doble
carcasa, o el rotor y los álabes de los medidores de simple carcasa, y purgue
las líneas, a fin de evitar los daños al elemento de medición.

 

Hay que proteger el medidor con un colador de malla #4, por lo menos. Todos los
medidores no ferrosos deben instalarse aguas abajo de un filtro de 5 micrones,
por lo menos.

 

9. Si es necesario, se debe colocar aguas abajo del medidor una válvula
limitadora de flujo, a fin de protegerlo de los caudales excesivos.

 

10. Saque el mecanismo interior si se va a realizar una prueba de presión con
agua, o purgar los desechos del sistema.

 

11. No realice ninguna calibración con agua, ni permita que ésta permanezca
dentro del medidor. Lave el medidor con aceite lubricante liviano, si va a ser
almacenado, o permanecer fuera de servicio.

 

12. A menos que se especifique lo contrario, el flujo a través del medidor es de
izquierda a derecha, visto desde el lado de la carcasa donde están las bridas.
Es posible modificar la mayoría de los medidores, para que el flujo sea de
derecha a izquierda. Pida mayor información a la fábrica.

 

13. Se puede ubicar el contador en cualquiera de las cuatro posiciones, que
tienen 90° entre sí. El contador de números grandes puede ser colocado en
cualquiera de las ocho posiciones, que tienen 45° entre si. La Figura 4 muestra
el principio de operación de un Medidor de Desplazamiento Positivo.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 13 de 67

 

[t05_pg13.jpg]

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 14 de 67

  

Figura 4. Medidor de alabes giratorios y doble carcasa.

üLas características básicas de este medidor es que mide el flujo volumétrico
directamente con una repetibilidad de +/- 0.025%. y si se desea obtener una
buena repetibilidad es necesario mantener un flujo constante.

 

üLa linealidad de este tipo de medidores es de aproximadamente de +/- 0.25% si
las condiciones de operación tales como temperatura, viscosidad y presión entre
otras se mantienen constantes al variar la rata de flujo, el factor de
calibración estará dentro de ese rango.

 

6.1.4. Diagrama de Instalación

 

Según el API MPMS Capitulo 5 Sección 2 se recomienda adecuar el siguiente patín
de medición en toda instalación donde estén instalados y funcionen medidores
volumétricos directos de Desplazamiento Positivo para transferencia de Custodía,
la Figura 5 presenta un patín con tres (3) brazos de medición, conforme a las
Consideraciones Generales del numeral 5.

  

[t05_pg14.jpg]

  

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 15 de 67

  

Figura 5. Diagrama de Instalación de un Medidor Tipo Desplazamiento Positivo
para Hidrocarburos con tres brazos API MPMS Cáp. 5 Sec. 2 Third edition
September 2005, Measurement Of Liquid Hydrocarbons By Displacement Meters

 

6.1.5. Ventajas y Desventajas

 

Las ventajas y desventajas de usar los medidores de Desplazamiento Positivo son:

 

Ventajas:

 

üExactitud.

 

üCapacidad de medir líquidos viscosos.

 

üOpera con flujos cercanos a cero.

 

üSu operación es simple con respecto a otros medidores volumétricos.

 

üCapacidad para operar sin suministro de potencia externa.

 

üCapacidad para registrar volúmenes a ratas de flujo cercanas a cero.

 

üNo se necesita acondicionamiento de flujo.

 

üSe requiere una menor presión de sustentación.

 

Desventajas:

 

üNo resiste cambios bruscos del flujo.

 

üSusceptible a corrosión y erosión.

 

üCostos de mantenimiento altos.

 

üCostos de inversión altos

 

üPartes mecánicas susceptibles a deterioro.

 

üSusceptibilidad a daño por elevaciones en el flujo y desprendimiento de los
gases.

 

üReducción severa en el flujo si se atasca el medidor.

 

üAumentan los requerimientos de mantenimiento.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 16 de 67

 

ü Son sensibles a los cambios de viscosidad y a las bajas viscosidades.

 

6.1.6. Condiciones de Operación y Mantenimiento

 

üEn Ecopetrol cada medidor debe contar con una carta histórica del
comportamiento de los factores donde se grafique los factores del medidor
obtenidos durante las corridas de verificación, los cuales deben tener
repetibilidad igual o menor a 2 y 3 desviaciones estándar como se detalla en el
capitulo 13 del MMH.

 

üLas cartas de control se deben graficar con las corridas de verificación y
calibración del medidor buscando obtener claramente los limites de alarma (2
Desviaciones estándar) y de acción (3 Desviaciones estándar), se recomienda ver
el capitulo 13 del MMH.

 

üDonde el tamaño de batche no supera los mil (1000) barriles, se recomienda dar
el promedio ponderado de los factores de medición de dicho equipo
preferiblemente 25 datos en lo posible, en un periodo no superior a 2 meses.

 

üEn el caso de los llenaderos donde no hay suficientes despachos y estén estos
espaciados en el tiempo se recomienda utilizar una distribución t-student con un
factor de cobertura de 3 para una muestra menor a 10 datos y de 2 para una
muestra igual a 10 datos.

 

ü Los movimientos sucesivos de los alabes forman una cámara medidora de un
volumen preciso entre ellos, por cada revolución del rotor. Ni los alabes ni el
rotor tienen contacto con las paredes estacionarias de la cámara medidora.

 

En los medidores de este tipo el flujo no es alterado en ninguna forma mientras
es medido; por tal razón, son eficientes y de alta precisión.

 

Un contador de medidor simplemente cuenta el número de revoluciones del elemento
interno de medición (rotor), multiplicada por una relación fija de engranajes
para obtener así un registro de volumen. La precisión del volumen registrado
depende de la validez de tres (3) características básicas del medidor:

 

1.El volumen desplazado por cada cámara de medición, en la cual cada segmento
consecutivo de fluido permanece aislado, es siempre constante.

 

2.Todo el fluido que pasa a través del medidor lo hace a través de las cámaras
de medición (no hay "By-pass”).

 

3.Todo el fluido pasa solo por una vez a través del medidor (no hay retroflujo).

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 17 de 67

  

La exactitud en estos medidores depende de cuatro factores:

 

1.Que el volumen de la cámara de medición permanezca constante. Para ello se
debe evitar depósito de cera o adherencia viscosa y desgaste que causa un cambio
en el volumen.

 

2.Que todo el líquido que entra al medidor vaya a la cámara.

 

3.Que el flujo transferido pase por el medidor solo una vez.

 

4.Rata de flujo.

 

Otras condiciones se detallan a continuación:

 

ü Evitar que el porcentaje de pérdida alrededor o a través de la cámara de
medición pueda cambiar debido a una variación en la viscosidad del líquido y/o
desgaste que agranda o reduce las áreas de espacios libres.

 

üRemover el mecanismo interior si el sistema se va a someter a una prueba de
presión de agua.

 

üLos Medidores deben aislaren al hacer pruebas hidrostáticas

 

üLimpiar el interior de la tubería antes de poner en funcionamiento el medidor.

 

üEstar completamente seguro de la dirección del flujo, el cual debe ser de
izquierda a derecha, mirando por el alojamiento correspondiente a la brida.

 

üInstale una válvula de control de contrapresión aguas abajo del medidor ver
figura 5. Para mayor información remitirse al API MPMS Cap. 5 Sec. 2 Measurement
Of Liquid Hydrocarbons By Displacement Meters.

 

Entre los Factores que afectan la medición en los Medidores de Desplazamiento
Positivo estan los siguientes:

 

üEl volumen de la cámara de medición puede cambiar debido a :

 

•Depósito de cera o adherencia viscosa.

 

•Desgaste que causa un cambio en el volumen.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 18 de 67

  

üEl porcentaje de pérdida a través de la cámara de medición puede cambiar debido
al cambio en la viscosidad del líquido.

 

üAltas Temperaturas en el fluido de operación, causa expansión del volumen de la
cámara, en este caso es recomendable instalar un desaireador.

 

üLa Presión no afecta si tiene doble carcaza.

 

üAltas viscosidades en el producto hace que este se adhiera a las paredes de la
cámara de medición causando reducción de esta.

 

üDepósitos en la cámara de medición, como parafina, disminuyen el volumen de
esta.

  

6.2. MEDIDORES VOLUMÉTRICOS INDIRECTOS

 

Los medidores indirectos deducen la rata de flujo mediante la medición de alguna
propiedad dinámica. Dentro de los medidores de este tipo se encuentran:

 

üTURBINA

 

üULTRASÓNICO

 

üDiferencial de presión (PLATINADE ORIFICIO)

 

üDiferencial de presión (Cuña, Tobera, Vénturi, Pitot, Codo).

 

üÁrea variable (Rotámetro)

 

üMagnético

 

üVortex

  

En este capítulo profundizaremos en los medidores de Turbina, Ultrasónico y la
Platina de Orificio por ser medidores usados para Transferencia de Custodía.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 19 de 67

  

6.2.1. MEDIDOR DE TURBINA

 

Este medidor determina la rotación angular del rotor, los traduce en velocidad
lineal y con esta información se deduce el volumen de líquido que ha pasado por
el medidor, a través de su área de Sección transversal.

 

6.2.2. Descripción

 

Los medidores de turbinas deben trabajar con una corriente de flujo que ha sido
suficientemente acondicionada para eliminar remolinos y la deformación del
perfil de la velocidad causada por filtros, codos, válvulas y otros accesorios.
Las partes de un Medidor de Turbina se pueden observar en la Figura 6.

  

[t05_pg19.jpg]

 

Figura 6. Partes de un medidor de Turbina Convencional.

 

Si no existen limitaciones de espacio, el medidor puede ser instalado con una
tubería recta de por lo menos 20 diámetros del tubo aguas arriba de medidor y 5
diámetros aguas abajo del medidor. La instalación aguas arriba puede reducirse a
un mínimo de 10 diámetros si se utiliza enderezador de flujo (Ver Figura 7).
Para mayor información remitirse al API MPMS Capitulo 5 Sección 3 MEASUREMENT OF
LIQUID HYDROCARBONS BY TURBINE METERS.

 

 

 

  

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 01 ECP- VSM-M-001-05 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPITULO 5
MEDICION DINÁMICA Fecha:
15/01/2008 Página 20 de 67

  

[t05_pg20.jpg]

 

Figura 7. Sección de flujo típica con y sin enderezador de flujo.

 

6.2.3. Principio de Operación

 

El principio de operación en un medidor de turbina se basa en dos suposiciones o
hipótesis básicas:

 

La velocidad de rotación del rotor está relacionada con la velocidad del líquido

  

  Vr = K. Vf  

 

Pero la velocidad del rotor puede alterarse por:

 

üAngulo del alabe.

 

üFricción viscosa.

 

üFricción de rodamientos.

 

üAcondicionamiento del flujo.

 

 

 



 

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 21 de 67

 

La velocidad del líquido está relacionada con el flujo volumétrico

 

Q = V. A

 

Pero el área transversal, A, puede verse afectada por:

 

üViscosidad del líquido.

 

üCavitación.

 

üDepósitos en el rotor.

 

üDesechos filamentosos.

 

6.2.4. Diagrama de instalación

 

Según el API MPMS Capitulo 5 Sección 3 se recomienda adecuar el siguiente brazo
de medición en todo Punto de Medición donde estén instalados y funcionen
medidores volumétricos indirectos de Turbina para transferencia de Custodía, la
Figura 8 presenta el brazo, conforme a las Consideraciones Generales del numeral
5.

 

[t05_pg21.jpg]

 

Figura 8. Diagrama de Instalación del Medidor Tipo Turbina de acuerdo al API
MPMS Capitulo 5 Sección 3 MEASUREMENT OF LIQUID HYDROCARBONS BY TURBINE METERS.

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 22 de 67

 

6.2.5. Ventajas y Desventajas 

 

Entre las Ventajas y Desventajas de los Medidores de Turbina se encuentran las
siguientes:

 

Ventajas:

 



üExactitud.

 

üManejo de un amplio rango de flujo.

 

üTamaño pequeño y peso liviano.

 

üLarga vida de los cojinetes.

 

üAplicación a un amplio rango de T y P.

 

üAmplio rango de flujo para líquidos de baja viscosidad.

 

üAmplio rango de Temperatura y Presión.

 

Desventajas:

 

üNecesidad de acondicionar flujo.

 

üControl de contrapresión.

 

üDificultad de medir flujos viscosos (Especialmente medidores de turbina de
multi-hoja).

 

üNecesita accesorios electrónicos.

 

üSusceptibles a sucios y depósitos en el rotor.

 

üSensible a cambios de viscosidad.

 

üSusceptible a daños por flujos bruscos.

 

üNecesidad de presión de sustentación para prevenir volatilización y/o
cavitación y errores.

 

üSensibilidad a cambios en la viscosidad hacia altos valores (Bajos números de
Reynolds).

 



 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 23 de 67

 

üSusceptibilidad al daño por desprendimiento de gases o incrementos súbitos en
el flujo.



 

6.2.6. Condiciones de Operación y Mantenimiento

 

Existen dos características muy importantes en este tipo de medidores:

 



Repetibilidad: Se refiere a la capacidad de un medidor y sistema de prueba para
repetir los volúmenes registrados durante una serie de corridas de pruebas
consecutivas bajo condiciones constantes de operación y flujo constante. Para
turbinas el rango de repetibilidad es de + 0.02 % a + 0.05 %.

 



Linealidad: Es la capacidad de un medidor para mantener su factor de calibración
casi constante en un rango de flujo específico. La linealidad es expresada como
el rango total de desviación de su curva de exactitud de línea recta entre los
flujos mínimos y los máximos recomendados. Para turbina esta linealidad se
encuentran en el rango de + 0.10 a 0.25.

 



üUn medidor de turbina de alto rendimiento posee baja fricción en los
rodamientos.

 

üEn medida en que la viscosidad aumenta La rata de flujo en la que la velocidad
del rotor comienza a estar en desproporción frente a la rata de flujo del
líquido, aumenta a medida que se incrementa la viscosidad.

 

üCualquier cambio en la geometría de los bordes de los álabes del rotor debido a
erosión, corrosión, golpes o adherencia de basura, cambiará la relación entre la
velocidad del rotor y la del liquido, por consiguiente, el rendimiento del
medidor.

 

üLos medidores de turbinas requieren acondicionamiento de la corriente de flujo
inmediatamente aguas arriba y aguas abajo del medidor para anular los
componentes rotacionales en el perfil de flujo.

 

üCualquier depósito sobre la parte del área de flujo a través del rotor afectara
drásticamente el rendimiento del medidor.



 

üEntre los factores que afectan el área de flujo estan:

 

Cavitación:

 

La cavitación es el fenómeno que se presenta cuando la presión de operación
llega a ser menor que la presión de vapor del fluido, produciéndose una
vaporización del líquido que está fluyendo Cavitación disminuye el área efectiva
de flujo aumenta la velocidad del fluido al pasar por la turbina incrementándose
bruscamente el K-factor



 

 

 

 

 

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 24 de 67



 





El área efectiva de flujo disminuye ya que las burbujas que se forman ocupan
gran espacio, y el líquido es obligado a aumentar la velocidad.



 

Esto corroe el eje longitudinal de las aspas del rotor. El diseño helicoidal de
las aspas es una buena medida para contrarrestar este fenómeno (Ver figura 9).

 

[t05_pg24.jpg]

 

Figura 9. Curva típica de Cavitación para un medidor de turbina.

 

La contrapresión mínima para evitar la cavitación esta definida por la siguiente
ecuación:

 

Pb = 2 DP + 1.25 Pv

 

Pb = Presión mínima en el medidor. 

DP = Caída de presión a través del medidor (psig).

Pv = Presión de vapor del líquido (psi).

 

Depósitos

 

Si los depósitos como ceras o parafinas se adhieren a las superficies interiores
de la turbina causan disminución del área de flujo.

 

Los depósitos causan sobre-registro del flujo. Ejemplo:

 

 

 

 

 

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 25 de 67

 





TURBINA   DEPÓSITO  

CAMBIO DE

PRECISIÓN

4”   0,001”   0.5%           (10,16cm)   (0,00254cm)   0.5%

 

Las Fuerzas que causan y resisten la rotación del rotor

 



FUERZAS QUE CAUSAN LA   FUERZAS QUE RESISTEN A ROTACIÓN DEL ROTOR   LA ROTACIÓN
DEL ROTOR       Td = V2*d*k   Tr = V*U*k Td = Torsión de impulso   Tr = Torsión
de resistencia V   = Velocidad del líquido   V = Velocidad del líquido d   =
Densidad del líquido   U = Viscosidad del liquido k   = Factores geométricos   k
= Factores geométricos



 



Incrustaciones o Filamentos

 

Cualquier material que se adhiera al rotor causará el efecto de retardar su
rotación en comparación con la velocidad del líquido. Las incrustaciones causan
un error de subregistro del flujo.

 

Viscosidad del líquido

 

Al aumentar la viscosidad, se aumenta la velocidad del rotor, para una misma
rata de flujo produciéndose un sobreregistro, explicado por las fuerzas de
torsión de impulso y de resistencia, ocurriendo que las fuerzas de impulso
debidas a la velocidad vencerán a las fuerzas de resistencia viscosa:

 

üLos factores que afectan la velocidad angular del rotor son:

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 26 de 67

 

Angulo del alabe

 

Puede erosionarse por golpes de objetos extraños, adherencia de basuras, o el
material de construcción puede deflexionar (poco común).

 



Fricción viscosa

 



La resistencia por fricción permanecerá igual, pero el movimiento de torsión
desciende cuando baja la rata de flujo, haciendo que la relación de velocidades
sea menos lineal.

 



Fricción de los rodamientos

 



Se altera la fricción por formación de depósitos en la chumacera (en gasolinas)
o en los rodamientos (en GLP).

 



Acondicionamiento del flujo

 



El acondicionamiento busca que los remolinos no alteren la velocidad angular del
rotor.

 

A continuación se presenta una gráfica de rendimiento de un medidor de turbina
(Ver figura 10):

 

[t05_pg26.jpg]

 

Figura 10. Curva de Rendimiento para un Medidor de Turbina.

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 27 de 67

 

Consideraciones para Gas

 

üLa velocidad del rotor de un Medidor de Flujo de Turbina se
incrementa linealmente con la velocidad del flujo. Así, la rotación de los
álabes es una medida de la velocidad y se detecta por medio de sensores
magnéticos externos o por medio de engranajes, apareciendo la lectura, en pies
cúbicos o en metros cúbicos, en un contador montado en la parte externa del
medidor.

 



üLa relación entre la velocidad lineal del fluido y la velocidad del rotor es
lineal (dentro de un ±1%), sobre una amplia relación de capacidades
(“rangeability ó Turndown”) de 10:1 a 20:1. El funcionamiento a baja velocidad
se ve afectado por el perfil de velocidad, la fricción a través de los álabes,
la fricción en los cojinetes y otros pares de torsión retardadores. El medidor
de flujo de turbina se utiliza para mediciones de flujos de gases y líquidos
limpios, con un amplio rango de flujo.

 

üDebido a las grandes diferencias de densidad entre gases y líquidos, se
requiere dos diseños diferentes de medidores de flujo de turbina. Ambos diseños
se utilizan en aplicaciones de Transferencia de Custodia que requieren
exactitud.

 

üEl reporte No. 7 de AGA cubre todo lo relacionado con la medición de gas
natural, utilizando medidores de turbina.

 



 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 28 de 67

 

6.2.7.Medidor Tipo Turbina Helicoidal

 

[t05_pg28.jpg]

 

Este tipo de turbinas se han instalado en sistemas de transferencia de custodia
de productos viscosos (Ver Fotografía), con buenos resultados, a continuación se
enumeran los aspectos a considerar.

 

·La tecnología de turbinas helicoidadales se encuentra en desarrollo y por lo
tanto los fabricantes determinan su uso y el desempeño específico no se
encuentra documentado.

 

·Se recomienda, ante la evidencia de diferentes instalaciones propuestas por los
fabricantes, instalar este tipo de medidores con enderezadores de flujo, salvo
se cuente con un registro de desempeño de la turbinas bajo condiciones de campo.

 

·El diagrama de Instrumentación se puede observar en la Figura 11. 

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 29 de 67



 

[t05_pg29.jpg]

 

Figura 11. Instalación para una turbina helicoidal (Opción 1 y Opción 2)

 

·Se recomienda realizar una prueba piloto de este tipo de medidor bajo
condiciones de operación, antes de realizar cualquier orden de compra; esta
recomendación se hace extensiva a cualquier tipo de medidor volumétrico directo
ó indirecto ó medidor másico para Transferencia de Custodia.

·Se debe tener en cuenta que el sistema de medición con equipo primario tipo
turbina helicoidal requiere una válvula de contrapresión para evitar la sobre
velocidad del fluido en el equipo. Y filtración aguas arriba del sistema.

·En cuanto a la calibración de esta clase de medidores se debe considerar un
equipo multiplicador de pulsos para el prover, para que sea efectiva la
calibración.

 

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 30 de 67

 

6.3.MEDIDORES ULTRASÓNICOS

 

6.3.1.Descripción

 

El equipo de medición ultrasónica se basa en el tiempo que demora una señal
ultrasónica en viajar de un transductor a otro, una distancia conocida.

 

[t05_pg30.jpg]

 

Figura 12. Medidor ultrasónico para líquidos

 

Los medidores de tiempo de transito, utilizan un par de traductores que envían y
reciben alternadamente señales ultrasónicas codificadas a través del fluido.
Cuando la señal sonora va en la misma dirección del flujo el tiempo de tránsito
es menor que cuando va en la dirección opuesta (ver figura 12).

 

El medidor tiene la habilidad de medir esta pequeña diferencia de tiempo que es
proporcional a la velocidad de flujo, es apto para medir líquidos limpios o con
sólidos y burbujas de gas.

 

Los traductores pueden estar montados linealmente o en lados opuestos de la
tubería insertados radialmente e inclinados en ángulos agudos (Ver figura 16).



 



 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 31 de 67

  

6.3.2.Principio de Operación

 

[t05_pg31.jpg] 

Figura 13. Medidores Ultrasónicos de tiempos de transito.

 

Este tipo de medidores miden el tiempo de viaje de un pulso sonoro de alta
frecuencia (Aproximadamente 1 MHz) entre un transmisor y un receptor, montados
en extremos opuestos y externos a la tubería en ángulos agudos, Un transmisor T1
envía señales Ultrasónicas a través de un paso conocido, a un receptor R1, la
diferencia de tiempo entre la transmisión y la recepción de una señal es, debido
a la convección de la onda sónica en el medio, dependiente de la velocidad de
flujo.

 

A partir de este principio, y usando la dimensión del medidor, el volumen de
flujo por unidad de tiempo se puede determinar. Es más ventajoso usar dos
canales sónicos directos, de manera opuesta (T1 a R1 y T2 a R2), de esta forma
no se requiere conocer la velocidad sónica en el medio que se va a medir, para
determinar el flujo (Ver Figura 13); Los Canales sónicos son llamados también
“cuerdas” ó “Paths”. Hoy, los medidores para transferencia traen mínimo cuatro
cuerdas. A continuación se consideraran los medidores Ultrasónicos de Tiempos de
Transito para Transferencia de Custodia La medición de la diferencia de tiempo
usa varias técnicas de procesamiento de señales digitales, combinadas con
ciertos parámetros programados de la tubería. La ecuación siguiente permite
evaluar la distancia de separación:

 



  L = (D + 2 Wt) + 2 (Cl - Fd)              Cosφ  

 



Donde:

 

D = diámetro interno de la tubería

Wt = espesor de la tubería

φ = inclinación de los traductores o de las señales

Cl = Longitud instalada de acoplamiento

Fd = profundidad de la cara del traductor

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 32 de 67

 

[t05_pg32a.jpg]

Figura 14. Diagrama de medidor de tiempo de transito.

 

La Figura 14 identifica las variables anteriormente citadas.

 

6.3.3.Diagrama de Instalación

 

La instalación de los traductores requiere de una sección de tubería recta de 10
diámetros corriente arriba y de 5 diámetros corriente abajo, que disipen las
turbulencias de flujo (Ver figura 15).

 

[t05_pg32b.jpg]

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 33 de 67

 

Figura 15. Brazo de medición con medidor Ultrasónico según API MPMS Capítulo 5
Sección 8 “Measurement of liquid Hydrocarbons by Ultrasonic Flor Meters Using
Transit Time Technology”.

 

El Reporte No. 9 de AGA cubre todos los aspectos relacionados con los Medidores
Ultrasónicos multipasos, en la medición de Gas Natural.

 

6.3.4.Ventajas y Desventajas (Líquidos).

 

Ventajas

 

ü Alta Rangeabilidad.

 

ü Calibración electrónica.

 

ü No tiene parts mecánicas móviles.

 

ü Fácil Mantenimiento.

 

ü Fácil Instalactión.

 

ü Software de mantenimiento con indicadores de desempeńo.

 

DESVENTAJAS

 

üRuidos y Vibraciones de equipos electrónicos lo afecta.

 

üEl mantenimiento debe ser cuidadoso con los transductores.

 

üNo es recomendable en crudos muy pesados.

 

üRequiere protección contra señales y corrientes parasitas.

 

Ventajas y Desventajas (En Gas):

 

Ventajas:

üGrandes Diámetros.

üNo se presentan pérdidas de presión en el medidor.

üRespuesta rápida.

üActualización.

üNo depende de las propiedades termodinámicas del gas.

üPosibilidad de verificación en seco.

üExcelente exactitud.

üAmplia Rangeabilidad.

Desventajas:

üSe ve afectado por la suciedad del fluido.

üAlto costo.

üExigente en su instalación.

üTecnología relativamente nueva.

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 34 de 67

 







üProblemas en Gas natural con CO2 y H2S.

üDebe estar protegido contra corrientes parásitas, descargas y magnetismo.

 

6.3.5. Condiciones de Operación y Mantenimiento

 

üLa exactitud de este medidor depende de:

 



·La precisa geometría del cuerpo del medidor y la localización de los
transductores.

 



·La integración técnica inherente en el diseño del medidor.

 



·La calidad en el perfil de flujo y los niveles de pulsación existentes.

 



·La exactitud de la medición de los tiempos de transito, esta exactitud a la vez
depende de: La estabilidad electrónica del reloj, consistente detección de los
pulsos y la compensación de señales de los pulsos.

 

üLa Curva de Rendimiento para un medidor Ultrasónico según el AGA reporte No 9
es la siguiente:

 

[t05_pg34.jpg]

 

Figura 16. Eficiencia de un Medidor Ultrasónico para Gas según el AGA Reporte
No. 9

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 35 de 67

  

6.4.MEDIDORES DE FLUJO TIPO PLATINA DE ORIFICIO

 

6.4.1.Descripción

 

[t05_pg35.jpg]

Figura 17. Platina de Orificio

 

Los medidores de platina de orificio han sido los equipos a los cuales se les
han realizado los más extensos estudios sobre el comportamiento del fluído,
partiendo de la medición del fenómeno físico de una caída de presión originada
por una platina que representa una restricción al flujo del fluido a medir ( Ver
figura 17).

 

En las líneas de diámetros de dos (2) pulgadas (5 cm) y mayores, el orificio
concéntrico es la restricción más común para líquidos, gases y flujos de vapor a
baja velocidad.

 

Los estudios presentados en las recomendaciones AGA 3 parte 1, 2, 3 y 4, donde
se desarrollan ecuaciones empíricas basadas en experimentos. Estas
recomendaciones se basan en:

 

· Fluido limpio

· Fluido en una sola fase

· Fluido homogéneo

· Fluido Newtoniano

· La medición se realiza con platinas concéntricas al diámetro interno del tubo

· Platinas flanchadas siguiendo las recomendaciones de instalación del AGA 3.

 

Basado en el principio del teorema de Bernoulli, para lo cual aplica una
restricción en el área transversal de flujo reduciendo la velocidad, y midiendo
luego la diferencia de presión a ambos lados de la restricción. El flujo másico
es proporcional a la raíz cuadrada de ΔP.

 

 

 

 

 

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 36 de 67



 

[t05_pg36.jpg]

 

Qm =  Flujo Másico K =  Constante Cd =  Coeficiente de Descarga p =  Densidad
del Fluido ΔP =  Presión Diferencial a través del orificio d =  Diámetro del
Orificio

 

6.4.2.Principio de Operación



 

Típicamente la gente cree que instalando una restricción de tamaño conocido y
conociendo la presión diferencial entre los planos aguas arriba y aguas abajo se
mide correctamente el caudal. Esto es un error bastante común debido a que se
considera que el medidor de caudal es únicamente la placa de orificio, el tubo
Vénturi o la tobera.

 



Además de que este tipo de sistema se ve afectado considerablemente por el
perfil de velocidad del fluido.

 

Un sistema de medición de caudal de gas con medidores de presión diferencial
esta integrado por:

 



•Elemento primario

•Platina de orificio.

•Tubería del tren de medición.

•Elementos Secundarios

•Medidor de presión diferencial

•Medidor de presión estática

•Medidor de temperatura

•Computador de flujo (opcional)

 

Adicionalmente estos elementos deben de cubrir los requisitos que establece la
norma de referencia a ser utilizada (ISO-5167, AGA 3, API 14.3, ASME-MFC-3M,
etc.).

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 37 de 67

  

[t05_pg37.jpg]

Figura 18. Elementos Accesorios de la Platina de Orificio

 



Los medidores de caudal gas del tipo presión diferencial son los más ampliamente
utilizados en la medición de volumen de gas ya sea para fiscalización,
transferencia de custodia o control de procesos, debido a que en comparación a
otro tipo de medidores son mucho más versátiles y económicos que otro tipo de
medidores.

 



Alrededor del 80% de las mediciones de caudal de gas natural se realizan por
medio de sistemas de medición que utilizan placas de orificio como elementos
primarios de medición (Ver Figura 18).

 

El principio de operación se basa en introducir una restricción en el punto
donde se desea determinar el caudal o volumen. Como la restricción cambia la
velocidad del fluido, esto produce una diferencia de presiones que es
proporcional al caudal.

 

Los sistemas de medición de presión diferencial obstruyen parcialmente el flujo,
lo cual produce una diferencia de presiones estáticas entre el lado aguas arriba
y aguas abajo del dispositivo.

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 38 de 67

  

Estos medidores se basan en la ecuación de Bernoulli la cual es aplicada a cada
lado de la placa y se tiene:

 

[t05_pg38a.jpg]

 



Donde p, p y U son las presiones, densidad y la velocidad media respectivamente
y los subíndices 1 y 2 representan los planos aguas arriba y aguas abajo.

 



Combinando la ecuación anterior con el principio de conservación de masa y
asumiendo que no existen perdidas y es un fluido incompresible el caudal lo
podemos determinar como:

 

[t05_pg38b.jpg]

 

Donde β, es la relación que existe entre los diámetros del orificio de la placa
y el diámetro de la tubería. Δp es la diferencia de presiones entre el plano
aguas arriba y aguas debajo de la restricción y d es el diámetro del orificio.

 

En la realidad, cuando se mide el flujo de gas existen perdidas y el fluido es
compresible, es por eso que en la ecuación hay que agregar el coeficiente de
descarga C y el factor de expansibilidad ε, así la ecuación se reescribe como:

 

[t05_pg38c.jpg]

 

El área del orificio es más pequeña que el área de la tubería, por lo que al
pasar el fluido a través del orificio se aumenta su velocidad y disminuye la
presión, formando una descarga con área mínima (vena contracta), ver Figura 19.

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 39 de 67

 

[t05_pg39.jpg]

Figura 19. Vena Contracta

 



La máxima recuperación de la presión ocurre una longitud equivalente a 8
diámetros de tubería, generalmente se usan tomas a la brida de la platina para
medir el diferencial de presión del orificio, la precisión de la platina es de ±
1,5 a 2,0 %.

 



Los rangos de exactitud del orificio varían de ± 0,8 a 0,5 %, dependiendo del
fluido, de la configuración de la tubería aguas arriba y de la inclusión, en los
cálculos, de las correcciones de número de Reynolds y factor de expansión del
gas, este número puede ser tan alto como 3,3 x 107.

 



Para asegurar mediciones de flujo exactas, el fluido debe entrar a la Platina de
Orificio con un perfil completamente desarrollado, libre de remolinos. Tal
condición se logra mediante el uso de acondicionadores de flujo y longitudes de
tubería asociada, o con suficiente longitud de tubería recta, aguas arriba y
aguas debajo de la platina de orificio.

 



En la parte 2 del año 2000, del Reporte 3 de AGA, se estipulan, entre otros
requerimientos, las longitudes mínimas necesarias de tubería recta, aguas arriba
y aguas debajo de la Platina de Orificio, con y sin enderezadores de flujo.

 



6.4.3.Diagrama de Instalación

 

El brazo de medición que se recomienda aplicar en los puntos de Transferencia de
Custodía, de acuerdo a la Norma AGA Reporte No. 3, es el siguiente (Ver Figura
20):

 

 

 

 

 

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 40 de 67

 

[t05_pg40.jpg]

 

6.4.4.Ventajas y Desventajas

 

Ventajas:

 



ü  Los medidores de platina de orificio han sido los equipos en los cuales se
han realizado los más extensos estudios sobre el comportamiento del
comportamiento del fluido, partiendo de la medición del fenómeno físico de una
caída de presión originada por una platina que representa una restricción al
flujo del fluido a medir.

 



ü  Son fáciles de fabricar y no contienen partes en movimiento.

 

ü  Su comportamiento esta bien estudiado.

 

ü  Son económicos, especialmente en tamaños grandes, comparados con otro tipo de
medidores.

 

ü  Pueden ser utilizadas en cualquier posición.

 

ü  Existe un gran número de normas.

 

ü  Algunos de ellos generalmente no requieren calibración por comparación con
otro medidor de caudal.

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 41 de 67

 

ü  Una placa de orificio diseñada y fabricada de acuerdo a una norma reconocida
medirá el caudal con una incertidumbre alrededor del 1 % (o un poco menor),
siempre y cuando se encuentre en buenas condiciones.

 

ü  La incertidumbre de medición puede ser reducida por calibración comparando el
sistema con un patrón.

 

ü  Debido a la relación cuadrática existente entre el caudal másico y la presión
diferencial, la incertidumbre de medición se incrementa a caudales bajos, por
eso la mayoría de estos medidores se operan en un intervalo de 3:1 o de 8:1.
Aunque el uso de transmisores de presión “inteligentes” esta incrementando el
alcance de estos medidores.

 

Desventajas

 

ü  Requiere diámetros de tubería muy extensos.

 

ü  Requiere enderezador de Flujo.

 

ü  Tienen un alto grado de incertidumbre

 

6.4.5.Condiciones de Operación y Mantenimiento

 

Se deben tener en cuenta estos aspectos en su operación y Mantenimiento:

 

Elemento primario

 

Se compone de la platina de orificio, con su soporte y su tubo de medición.



 

· Platina de orificio

 

Es una platina de orificio delgada con un agujero concéntrico maquinado, el cual
tiene un chaflán de acuerdo a las recomendaciones del AGA 3, Ver Figura 19.

 



· Diámetros del agujero de la platina

 

d:corresponde al diámetro del agujero de la platina medido a la temperatura del
flujo.

 

dm:es el diámetro interno del agujero de la platina a la temperatura de la
platina, al momento de realizar la medición.

 

dr:es la medida del agujero de la platina ala temperatura de referencia de
fabricación de ésta, esta temperatura debe estar certificada por el fabricante.

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 42 de 67

  

· Porta platina

 

Corresponde al sistema que contiene y alinea la platina respecto al diámetro
interno de la tubería, a las presiones de operación.

 



· Tubos de medición

 



Son los tramos rectos de tubería solidarios con el porta platina, que se
encuentran aguas arriba y aguas debajo de ésta, estos tramos de tubería recta
deben ser construidos bajo las especificaciones del AGA 3 parte 2.

 



· Diámetros internos de los tubos de medición

 



D:es el diámetro interno del tubo de medición instalado aguas arriba de la
platina de orificio, medido a la temperatura del fluido.

 

Dm:corresponde al diámetro interno del tubo de medición instalado aguas arriba
de la platina de orificio, medido a la temperatura del tubo.

 



Dr:es el diámetro interno de la sección aguas arriba de la porta platina del
tubo de medición, este valor debe ser certificado por el fabricante.

 



· Relación de diámetros

 



Este es un orificio de borde afilado, perforado en una lámina delgada y plana.
zLa relación de diámetros se encuentra definida como el diámetro del agujero de
la platina dividido por el diámetro interno del tubo de medición, teniendo en
cuenta esto existirán 3 relaciones de diámetros que se definen a continuación:

 



β = Diámetro del orificio / Diámetro de tubería

 

[t05_pg42.jpg]



Las restricciones para β son:

 

1. Para tomas a la brida: 0.15 < β < 0.70

 

 

 

 



 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 43 de 67

 



2. Para tomas a la tubería: 0.20 < β < 0.67



 

· Presión diferencial

 

Es la diferencia de la presión estática medida antes y después de la platina de
orificio (ΔP).

 



· Temperatura de medición

 



Tf:corresponde a la temperatura del fluido medida aguas arriba o aguas abajo del
porta platina.



 

En la práctica se logra medir la temperatura del fluído introduciendo una
termocupla al flujo, pero se acepta la temperatura estática del flujo para
efectos del cálculo del caudal volumétrico o másico.

 



Tm:es la temperatura medida de la platina de orificio y/o del tubo de medición
en el momento en que se están realizando las mediciones del diámetro interno.

 



Tr:es la temperatura de referencia de la platina de orificio y/o del tubo de
medición



 

· Rugosidad

 



La rugosidad promedio que se utiliza para los cálculos del AGA 3, esta dado por
el procedimiento documentado en el ANSI B46, y es el promedio aritmético de los
valores absolutos de la desviación de las mediciones de altura de la rugosidad
en una muestra tomada.



 

·Especificaciones de la placa de orificio







 

[t05_pg43.jpg]

 

 

 

 

 

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05 [tlogo.jpg]

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 44 de 67

 

[t05_pg44a.jpg]

 

En la instalación un elemento que se debe tener en cuenta es la máxima
desviación en el paralelismo de la cara de la platina de orificio, respecto al
plano transversal interno del tubo de medición, (Tabla 2.1 Orifice plate
flatness tolerance, AGA 3 Part 2) Ver figuras 21y 22.

 



·

[t05_pg44b.jpg]

 

Donde:

 

α1= Coeficiente lineal de expansión térmica del material de la platina de
orificio.

α2= Coeficiente lineal de expansión térmica del material del tubo de medición.



 

·Espesor de la platina de orificio

 

La platina de orificio debe ser cilíndrica y no debe presentar defectos en su
espesor a simple vista, las tolerancias aceptadas en cuanto a la cilindridad son
las siguientes:

 

dm  (")   Tolerancia (± ") <= 0,25   0,0003 0.251 - 0,375   0,0004 0,376 - 0,5  
0,0005 0,501 - 0,625   0,0005 0,626 - 0,75   0,0005 0,751 - 0,875   0,0005 0,876
- 1   0,0005 > 1   0,0005



 



 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP-VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICIÓN DINÁMICA

Fecha:

 

15/01/2008

Página 45 de 67



 

· Dimensiones y tolerancias de la platina de orificio

 

Las dimensiones y tolerancias de las platinas de orificio se encuentran
consignadas en el AGA 3, última versión.

 



· Instalación

 



Para la instalación de un sistema de medición tipo platina de orificio es
importante la instalación perpendicular de la platina respecto al eje del tubo
de medición, como la instalación de las longitudes rectas, respetando la
longitud recomendada por el reporte AGA 3, última versión.

 



Toda instalación de platinas de orificio requiere de enderezadores de flujo
aguas arriba del medidor a una distancia en el AGA3 Part 2, última versión.

 



El Cálculo de volumen de la Platina de Orificio se hace de la siguiente forma:

 



La ecuación de flujo volumétrico en condiciones estándar, Qv, desarrolladas a
partir de la gravedad específica real, requiere condiciones estándar como
condiciones base de referencia para Gr e incorpora Zbair a 14.73 psia y 519.67°R
(60°F) en su constante numérica.

 

[t05_pg45a.jpg]

 



En la ecuación presentada anteriormente, se supone que las condiciones estándar
y las condiciones base son las mismas, si se requiere realizar una corrección
por diferencia entre la presión estándar y base, se utiliza la siguiente
ecuación:

 

[t05_pg45b.jpg]

 



Donde:

 



Cd(FT): Coeficiente de descargas para medidor de orificio con tomas en brida d :
Diámetro del orificio de la platina, calculado a la temperatura de flujo (Tf),
en pulgadas.



 

 

 

 



[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP-VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICIÓN DINÁMICA

Fecha:

 

15/01/2008

Página 46 de 67

 

Ev : Factor de velocidad de aproximación Gi : Densidad relativa ideal del gas
(gravedad específica) Gr : Densidad relativa real del gas (gravedad específica)
hw: Presión diferencial de orificio, en pulgadas de agua a 60°F. Pb Presión
base, en libras fuerza por pulgadas cuadrada absoluta, psia Pf1: Presión de
flujo (en las tomas aguas arriba), en libras fuerza por pulgada cuadrada
absoluta, psia Ps: Presión estándar = 14.73 libras fuerza por pulgada cuadrada
absoluta. Qb: Rata volumétrica de flujo por hora, en condiciones base, en pies
cúbicos por hora. Qv: Rata volumétrica de flujo por hora, en condiciones
estándar, en pies cúbicos por hora. Tb: Temperatura base, en grados Rankine. Tf:
Temperatura de flujo, en grados Rankine Ts: Temperatura estándar = 519.67 °R
(60°F). Y1: Factor de expansión (en la toma aguas arriba). Zb: Compresibilidad
en condiciones base (Pb y Tb) Zbair: Compresibilidad del aire condiciones base
(Pb y Tb) Zf1: Compresibilidad en condiciones de flujo corriente arriba (Pf1 y
Tf) Zs: Compresibilidad en condiciones estándar (Ps y Ts) Rb : Densidad del
fluido en condiciones base (Pb, Tb) en libras masa por pie cúbico Rs : Densidad
del fluido en condiciones estándar (Ps, Ts) en libras masa por pie cúbico Rt,
Rf1 : Densidad del fluido en condiciones aguas arriba (Pf1, Tf) en libras masa
por pie cúbico



 

Factor de expansión, Y

 



Para un fluido gaseoso este factor se conoce como factor de expansión (Y), el
cual es función de la relación de diámetro (b), la relación entre presión
diferencial y estática en la toma de presión designada y el exponente
isentrópico (k).

 

La aplicación del factor de expansión es válida para los siguientes rangos de
relación de presión:

 

[t05_pg46.jpg]

 

 

 

 



[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP-VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICIÓN DINÁMICA

Fecha:

 

15/01/2008

Página 47 de 67

 

Donde:



hw = presión diferencial a través del orificio, en pulgadas de agua a 60°F

Pf = presión de flujo, en libras fuerza por pulgada cuadrada absoluta.

Pf1 = presión estática absoluta, en la toma aguas arriba, en libras fuerza por
pulgada cuadrada absoluta.

 



Pf2 = presión estática absoluta, en la toma aguas abajo, en libras fuerza por
pulgada cuadrada absoluta.

 



El factor de expansión para tomas en brida se puede usar para un rango de
relación de diámetro desde 0.10 hasta 0.75. Para relaciones de diámetros (b) por
fuera de estos límites, crecerá mucho la incertidumbre. Sin embargo, el rango
más recomendado de b es el de 0.10 a 0.60 y el óptimo es 0.30 - 0.50.

 



·  Factor de expansión referenciado a la presión aguas arriba. Si la presión
estática absoluta se determina a partir de la toma de presión diferencial aguas
arriba, el valor del factor de expansión (Y1) se puede calcular con la siguiente
ecuación:

 

[t05_pg47a.jpg]

 

Cuando se mide la presión estática aguas arriba.

 

[t05_pg47b.jpg]

Donde:

 

k = exponente isentrópico. Para gas natural se utiliza k = 1.3.     x1 =
relación entre la presión diferencial y la presión estática absoluta, en la toma
aguas arriba.   β = Relación de diámetros (d/D).

 

La cantidad x1 /k se conoce como relación acústica.



 

·  Factor de expansión referenciado a la presión aguas abajo. Si la presión
estática absoluta se determina a partir de la toma de diferencial aguas abajo,
el valor del factor de expansión, Y2, se calcula como:

 

 

 

 



[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP-VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICIÓN DINÁMICA

Fecha:

 

15/01/2008

Página 48 de 67

 

[t05_pg48.jpg]

 

Donde:

x2 =  relación entre la presión diferencial y la presión estática medida aguas
abajo Y2 =  factor de expansión basado en la presión estática absoluta medida
aguas abajo. Zf1 =  compresibilidad a condiciones de flujo aguas arriba (Pf1,
Tf) Zf2 =  compresibilidad a condiciones de flujo aguas abajo (Tf2, Tf)



 

El brazo de medición que se recomienda aplicar en los puntos de Transferencia de
Custodía, de acuerdo a la Norma AGA Reporte No. 3, es el siguiente:



 

6.5. MEDIDORES MÁSICOS TIPO CORIOLIS

 

6.5.1. Descripción

 

Las fuerzas de Coriolis ocurren en sistemas que rotan. Supongamos que un ser
humano se encuentra de pie en el centro de un disco que gira, si se mueve
radialmente hacia el borde del disco, experimenta una fuerza lateral que intenta
desviarlo de la ruta más corta, esta es la fuerza de Coriolis; desde el punto de
vista de la medición, se usa cuando el medio que va a medirse fluye a través de
un tubo que vibra, la fuerza de Coriolis deforma el tubo, en adición a la
vibración causada por la oscilación, la deformación es proporcional al flujo
másico.

 

 

 

 



[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP-VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICIÓN DINÁMICA

Fecha:

 

15/01/2008

Página 49 de 67

 

En este tipo de medidores el fluido pasa a través de un tubo en forma de “U”
(existen también otras formas, dependiendo del fabricante) (Ver figura 23). Este
tubo vibra a su frecuencia natural, excitado por un campo magnético; la
vibración es similar a la de un diapasón, con una amplitud de menos que 1 mm,
Los medidores Coriollis miden la rata de flujo másico y la densidad. El flujo
que pasa por unos tubos especialmente diseñados genera una fuerza, igual pero de
sentido opuesto en cada mitad, haciéndolos vibrar, y cuya magnitud es
proporcional a la rata de flujo másico. Esta fuerza y las vibraciones son
detectadas por unos sensores y convertidas a rata de flujo másico mediante un
transmisor.

 



Si hacemos circular un fluido por su interior, durante la mitad del ciclo de
vibración del tubo (es decir, cuando se mueve hacia arriba) el fluido entrante
empuja el tubo hacia abajo resistiéndose a la vibración, en cambio que el fluido
saliente lo hace hacia arriba. Esta combinación de fuerzas causa que el tubo
experimente una torsión. Durante la segunda mitad del ciclo, cuando el tubo se
mueve hacia abajo, la torsión resultante tendrá la dirección opuesta. Por
consiguiente, tenemos que en cada codo del tubo se produce una oscilación de
igual frecuencia (la frecuencia natural) pero desplazadas en fase. Este
desplazamiento de fase es directamente proporcional a la razón de flujo másico
del fluido que circula por el interior. Si se colocan sensores electromagnéticos
(“pickups”) en cada codo, éstos generan una señal sinusoidal cuya diferencia de
fase (ΔT) es medida por la unidad electrónica del transmisor para transformarla
finalmente en una señal 4-20 mA.

 

[t05_pg49.jpg]



 

Figura 23. Instalación de un medidor de Coriolis.

 

6.5.2.   Principio de Operación

 

Este tipo de medidor mide la masa directamente, pero para medir volumen la
configuración toma la masa medida y la divide por la densidad medida por el
equipo, se recomienda instalar un transmisor de temperatura por separado para
compensar y hacer los ajustes cuando se realiza conversión a volumen, pues no es
recomendable usar la RTD del Coriolis puesto que su instalación ha sido diseñada
para hacer la compensación para el material de lo tubos.

 

 

 

 



[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP-VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICIÓN DINÁMICA

Fecha:

 

15/01/2008

Página 50 de 67

 

Durante la instalación del sensor los tubos deben permanecer llenos de fluido en
una sola fase y no deben transmitirse vibraciones externas a estos; teniendo en
cuenta que la interferencia electromagnética (EMI) no debe exceder la capacidad
del blindaje del sensor. Para mayor información remitirse al API MPMS Capitulo 5
Sección 6 MEASUREMENT OF LIQUID HYDROCARBONS BY CORIOLIS METERS.



 

El Cálculo de la Fuerza de Coriollis se hace mediante la siguiente ecuación:

 



Fuerza Coriollis = Masa del fluido x Aceleración lateral del fluido

 



Fc = 2m x w

 

Fc =Fuerza Coriolis

m =Flujo Másico

w =Velocidad Angular del tubo

 

La combinación de las fuerzas opuestas en ambas secciones del tubo causa una
torsión del mismo, produciéndose en cada sección una oscilación de igual
frecuencia pero desplazada en fase. Esta diferencia de fase es directamente
proporcional a la rata de flujo (Ver figura 24).

 

m = k x Dt

 

Donde:

k = Constante

Dt = Ángulo de Fase

 

[t05_pg50.jpg]

 

Figura 24. Oscilación de un Medidor Másico Coriolis

 

 

 

 





 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 51 de 67

 

6.5.3. Diagrama de Instalación

 

El brazo de medición según el API MPMS Capitulo 5 Sección 6 MEASUREMENT OF
LIQUID HYDROCARBONS BY CORIOLIS METERS, es el siguiente (Ver Figura 25):

 

[t05_pg51.jpg]

 

Figura 25.Diagrama De Instalación Medidor Coriollis según API MPMS Capitulo 5
Sección 6 MEASUREMENT OF LIQUID HYDROCARBONS BY CORIOLIS METERS.

 

6.5.4.   Ventajas y Desventajas

 

Ventajas

 

üSu exactitud es de + 0.10% en medición de flujo.

 

üRepetibilidad de + 0.005%.

 

üRangeabilidad de 20:1 hasta 80:1

 

üSin partes móviles propensas a desgaste.

 

üDe bajo mantenimiento.

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 52 de 67

 

üSon de fácil instalación.

 

üNo requiere acondicionamiento de la tubería.

 

üEl sensor es no intrusivo.

 

üBajos niveles de mantenimiento por que son mínimamente afectados por sustancias
corrosivas y abrasivas.

 

üNo es susceptible al daño por desprendimiento de gases.

 

üCapacidad para medir a ratas de flujo cercanas a cero.

 

üMínimamente afectado por cambios en la viscosidad.

 

üMediciones directas de masa y densidad (Proporcionando medición de volúmen
indirecta).

 

üNormalmente no se requiere acondicionamiento de flujo.

 

Desventajas

 

üCambios significativos en la densidad afectan la exactitud.

 

üVariaciones en la rata de flujo afecta la medición de densidad.

 

üCambios en temperatura del fluido afectan la elasticidad de los tubos.

 

üCambios en la presión afecta las características de vibración de los tubos.

 

üCorrientes en múltiples fases (liquido/gas/sólidos) afectan la medición.

 

üOcurre la cavitación, por baja contrapresión aguas abajo.

 

üSe forman depósitos dentro del sensor de flujo en algunas ocasiones.

 

üSe genera corrosión y erosión del tubo sensor de flujo en algunas ocasiones.

 

üSensibilidad a las condiciones de instalación, incluidos choques y vibraciones.

 

üAcumulación de depósitos internos que pueden afectar la precisión.

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 53 de 67

 

üNo se utilizan, normalmente, tamaños más grandes a seis (6) pulgadas para las
aplicaciones de transferencia de custodia.

 

üAlgunas veces se dificulta la calibración, debido al lapso de tiempo de las
salidas de los pulsos.

 

üRequieren periódico reajuste a bajas presiones, y bajos flujos.

 

üNecesita control de presión de sustentación.

 

üGeneran altas caídas de presión.

 

6.5.5. Condiciones de Operación y Mantenimiento

 

Algunas recomendaciones para el mantenimiento del sistema son:

 

üInspección visual del montaje mecánico cada año.

 

üInspección visual de los sellos de conexión y del conduit cada año.

 

üVerificación del cero flujo durante la puesta en marcha y cada seis meses.

 

üVerificación de salidas análogas y pulsos cada año.

 

üVerificación de lecturas de densidad cada año.

 

Otros factores a tener en cuenta son:

 

üCon el medidor másico Coriolis se logran exactitudes de +/- 0.10% en medición
de flujo, con repetibilidad de         +/- 0.005%. La exactitud sobre la medida
de densidad es de +/- 0.0005 g/cc.

 

üRangeabilidad de 20:1 a 80:1; dependiendo del modelo.

 

üEl sensor es no intrusivo y no tiene partes móviles propensas al desgaste,
expuestas al proceso, lo que genera bajo mantenimiento.

 

üFácil instalación, pues no se requieren condiciones especiales de flujo o
acondicionamiento de la tubería.

 

Dentro de los aspectos críticos en la instalación de un Medidor Másico Coriolis
estan:

 

üVibración en el montaje del sistema de medición (externa o de multiples
Medidores).

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 54 de 67



 

üFlujo pulsante, si es cercano a la frecuencia de vibración del sensor.

 

üTensión mecánica (axial, radial, torsional) presente en la instalación.

 

üPerfiles de velocidad no uniforme y remolinos en el flujo.

 

üInterferencias por frecuencias de radio o electromagnéticas.

 

üVerificación periódica de valor de cero almacenado.

 

En gases se deben de tener en cuenta la siguiente recomendación:

 

Para gases la medición de flujo másico requiere altas presiones, la exactitud de
la medición, para presiones de alrededor de 200 Bares (2900 psig), es de ± 1%.

 

6.6.SELECCIÓN DE MEDIDORES

 

Normalmente, la medición de los hidrocarburos líquidos se efectúa con medidores
de desplazamiento positivo (DP) ó de turbina de alto rendimiento que son los
métodos tradicionales de medición de flujo que determinan el caudal volumétrico
del fluido, basados en condiciones de operación aparentemente constantes; pero
tanto la presión y la temperatura suelen variar, cometiendo a veces errores
significativos en la medición; los medidores Ultrasónicos y Másicos de Coriolis
tambien son utilizados para medir Hidrocarburos líquidos pero en un nivel más
bajo debido a su reciente tecnología, el medidor de Platina de Orificio
solamente es usado en la medición de Gas Natural pero actualmente ha sido
reemplazado por los medidores Ultrasónicos y de Coriolis, siendo estos los mas
recomendados en la actualidad; la Figura 17, Guía selección Desplazamiento
positivo y turbina, muestra una grafica de criterio de selección para los
medidores de desplazamiento y turbina en una comparación de Viscosidad vs. Rata
de Flujo.

 

A menos que se introduzcan los factores de corrección necesarios, basados en las
condiciones reales del proceso. Otro método es el de medir directamente el
caudal másico del fluido. Aunque a la fecha se han desarrollado varios métodos
de medición de flujo másico, el más difundido y que se encuentra aprobado para
transferencia de custodia por el API es utilizando efecto Coriollis.

 

Para la selección del tipo de medidor se debe considerar la viscosidad, densidad
y temperatura que posee el liquido, ya que existen equipos que son mas
eficientes según las características que posea el liquido, también es necesario
analizar el comportamiento del factor del medidor frente a la tasa de flujo (ver
figura 26 y Figura 27)

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 55 de 67

 

[t05_pg55.jpg]

 

Figura 26. Guía selección entre Desplazamiento positivo y turbina.

 

La viscosidad del líquido es el factor principal que determina si el medidor por
DP o el medidor de turbina proporcionarán la mejor exactitud global para un
servicio de transferencia en particular. La figura 1, presenta una guía para la
selección de medidores de Desplazamiento Positivo y de turbina según la
viscosidad y rata de flujo. Dicha figura nos ilustra lo siguiente:

 

üEl medidor de Desplazamiento Positivo tiene mejor rendimiento con líquidos de
alta viscosidad en cambio el medidor de turbina tiene mejor rendimiento para
líquidos con baja viscosidad.

 

üLos medidores de Turbina tienen mejor rendimiento cuando desarrollan el máximo
flujo turbulento. Por lo tanto, pueden ser usadas con líquidos de alta
viscosidad a altas ratas de flujo.

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 56 de 67



 

üLas Turbinas pueden tener variaciones en el comportamiento cuando son usadas
con líquidos que tienen viscosidades cambiantes.

 

üLas Turbinas se utilizan normalmente para medir baja viscosidad, productos
refinados tales como: propano, gasolinas, kerosene, diesel y son muy precisas
cuando miden este tipo de productos.

 

üLas Turbinas en términos de operación continua tienen más larga vida de
servicio que los medidores de desplazamiento positivo.

 

Las Turbinas no se pueden utilizar con líquidos que contengan sustancia que
puedan aglomerarse alrededor de la superficie del medidor afectando el área de
flujo a través del rotor y la velocidad del mismo.

 

Comparación de los Medidores Aceptados para Transferencia De Custodia

 

En la curva típica de exactitud (Figura 27) se puede apreciar el comportamiento
experimental de tres (3) de los cuatro (4) tipos de medidores dinámicos más
usados para transferencia de custodía, en ella se compara el Factor del Medidor
Vs. % de Tasa de flujo del medidor.

 

[t05_pg56.jpg]

 

Figura 27. Curva típica de exactitud entre tres (3) Tecnologías de Medición
Dinámica

 

A continuación se presenta una tabla comparativa de los medidores de
Hidrocarburos para transferencia de Custodía:

 

 

 

 

 

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 57 de 67

 



ATRIBUTO PLATINA
DE
ORIFICIO PDM TURBINA CORIOLIS ULTRASÓNICO Aceptación en la industria Amplia
Amplia Amplia Parcial Parcial Exactitud Media Alta Alta Alta Alta Rangueabilidad
Baja Media Media- Alta Alta Alta Intervalo de viscosidad Amplio Amplio Bajo
Amplio Medio Costo de adquisición Medio Medio- Alto Medio-Alto Alto Alto Costo
de operación Medio Medio- Alto Medio Medio Medio Desgaste de partes Bajo Medio
Medio Bajo Bajo Sensibilidad al perfil del flujo Alto Bajo Alto Medio Alto Error
por
pulsaciones 1 Si Si Si Medio Posible Requerimiento por Temp y Presión 1 Si Si Si
Presión no requerida Si Caída de presión Media-Alta Media Media Alta Baja
Tolerancia a vibraciones Alta Alta Alta Baja Alta Tolerancia a ruido acústico
Alta Alta Alta Alta Baja



 

1.- Aplicación en gas natural

 

6.7.CALIBRACIÓN DE MEDIDORES PARA LÍQUIDOS

 

Debido a desajustes en los mecanismos, ya sea por fabricación, instalación o los
inherentes a la operación misma, puede presentarse inexactitud en las lecturas
resultantes de los medidores, es necesario entonces determinar factores de
corrección que permitan realizar ajustes a las lecturas del medidor, estos
factores de corrección son

 

 

 

  

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 58 de 67



 

llamados Factores del medidor, y son calculados con la calibración del equipo
mediante comparación de las lecturas originadas por el medidor en un tiempo
establecido frente a un volumen conocido de un equipo de calibración.

 

 

Los equipos más comunes para la calibración de medidores son los probadores, que
pueden ser estáticos o dinámicos como se define en el capítulo 4 del presente
Manual.

 

6.7.1. Procedimiento para el Cálculo del Factor del Medidor

 

Este procedimiento es para determinar y aceptar el factor de medidor, tal como
lo establece en el API MPMS capítulo 12 CALCULATION OF PETROLEUM QUANTITIES y el
Capítulo 12 del MMH, para ello se requiere el certificado del Volumen del
Probador, de este certificado, se deben obtener los siguientes datos:

 

üVolumen del Probador: VP (Bis).

 

üDiámetro Exterior (pulg.).

 

üDiámetro Interior (pulg.).

 

üEspesor (pulg.).

 

üTipo del Material de Construcción.

 

Del medidor se requiere k-Factor para el procedimiento del cálculo del factor de
medidor. Teniendo estos datos de debe seguir el siguiente procedimiento:

 

Determinación del Factor de Corrección por efecto de la temperatura en el
Producto

(CTLM y CTLP), donde: (M) es Medidor y (P)   es Probador

 

Utilizando como variables:

 

-Temperatura en ºF (Medidor y Probador)

-Gravedad API @ 60ºF

Se determina por la Tabla 6B (ASTM D-1250) ó por la siguiente ecuación:

 

Gravedad Especifica @ 60ºF = 141.5/(131.5+API @ºF) (1)

 

Para Crudo: K= 341.0957/(Gravedad Espec. @6ºF * Densidad del Agua @ 60ºF) ^2 (2)
Donde la densidad del Agua a 60 ºF es 999.012

 

 

 

 

 

 [tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 59 de 67



 

Reemplazar en la siguiente ecuación:

 

CTLMyP= EXP {-K*(TMyP-60)*(1+0.8*K*(TMyP-60))}          (3)

Nota: Redondear a Cuatro cifras decimales

 

Determinación del Factor de Corrección por efecto de la Presión en el Producto
(CPLM Y CPLP)

Variables:

 

-Temperatura en ºF (Medidor y Probador)

-Gravedad API @ 60ºF

-Presión (psi)

 

Se determina por la Tabla de compresibilidad (API Cap. 11.2.1) ó por la
siguiente ecuación:

 

F=EXP {A+ (B*TMyP) + (C/d^2) + (D* TMyP)/d^2} (4)

Donde:

 

F: Factor de  compresibilidad (Lbs/Pulg2) B= 0.00013427 A, B, C y D  Son
constantes C= 0.79392 A= -1.9947 D= 0.002326

d: Densidad del producto (gr / ml)

d= {141.5/(Gravedad API @60ºF+131.5)}*0.999012 (5)

 



CTLMyP = {1+ (F/100,000)*PMyP}      (6)

 Nota: Redondear a Cuatro cifras decimales.

 

Determinación del Factor de Corrección por efecto de la Presión sobre el
Material (CPSp)

Variables:

 

- Presión (Psi)

- Diámetro Interior (pulg.)

- Espesor (pulg.)

- Tipo del Material de Construcción

 

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 60 de 67



 

Se determina por la Tabla A-5, 6.7 (API Cap. 12 Sec. 2, Parte 1) ó por la
siguiente ecuación:

 



CPSp   = {1+ (PP*ID)/ (E*WT)}       (7)

Nota: Redondear a Cuatro cifras decimales.

 

Donde:

 

PP: Presión en el Probador.

ID: Diámetro Interior (pulg.)

E: Modulo de Elasticidad del Material Tabla 2 (API Cap. 12 Secc. 2, Parte 1)
(por Psi)

WT: Espesor de la pared del Probador (pulg.)

 

Determinación del Factor de Corrección por efecto de la Temperatura sobre el
Material (CTSp)

Variables:

 

- Temperatura ºF

- Tipo del Material de Construcción

 

Se determina por la Tabla A-1, 2,3 y 4 (API Cap. 12 Secc. 2, Parte 1) ó por la
siguiente ecuación:

 

CTSp   = {1+ (TP-60)*Gc}       (8)

Nota: Redondear a Cuatro cifras decimales.

 

Donde:

 

TP: Temperatura en el Probador. 

Gc: Coeficiente de Expansión Térmica Cúbica Tabla 1 (API Cap. 12 Secc. 2, Parte
1) (por ºF)

 

Calculo del Factor de Corrección por efecto de la Temperatura sobre el Material
(CTSp) para Probadores Compacto.

 

CTSp   = {1+ (TP-60)*Ga}*{1+(Td-60)*Gl}       (9)

Nota: Redondear a Cuatro cifras decimales.

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 61 de 67



 

Donde:

TP: Temperatura en el Probador

Td: Temperatura del Detector 

Ga: Coeficiente de Expansión Térmica de Superficie

Gl: Coeficiente de Expansión Térmica Lineal

 

Determinación del Factor de Corrección Combinado para el Probador (CCFp)

 

CCFp = CTLP * CPLP * CPSp * CTSp       (10)

 Nota: Redondear a Cuatro cifras decimales.

 

Determinación del Factor de Corrección Combinado para el Medidor (CCFM)

 

CCFM = CTLP * CPLP       (11)

Nota: Redondear a Cuatro cifras decimales.

 

Cálculo del Volumen del Medidor (VM)

VM = Pulsos Promedios (Pulsos generados durante la prueba)/K-Factor (Pulsos/Bls)
(12)



 

Cálculo del Volumen Corregido del Medidor y el Probador.

Volumen Corregido del Medidor = VM* CCFM       (13)

Volumen Corregido del Probador = Vp * CCFp       (14)

 

Cálculo del Factor del Medidor (MF)

 

MF= (Volumen Corregido del Probador) / (Volumen Corregido del Medidor)       
(15)

Nota: Redondear a Cuatro cifras decimales.



6.7.2. Método de Aceptación del Factor

 

üVerificar que los pulsos promedio se encuentren dentro del 0.05% de
repetibilidad sin embargo hay que tener en cuenta el número de pasadas que se
hayan hecho para definir el MF, por ejemplo si la prueba se ha hecho con tres
corridas, la repetibilidad permitida debe ser menor (0.03%)

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 62 de 67



 

üRango de Repetibilidad = {(Pulsos Máx. - Pulsos Min)/ Pulsos Min}*100

 

üVerificar que la diferencia de temperatura entre el medidor y el probador no
sea mayor de ± 1.5º F, sin embargo esta cifra depende del montaje probador,
medidor. Puede ser menor cuando estan muy cercanos y no hay caídas de presión, ó
mayor cuando, por ejemplo, el medidor está en una sección de alta presión y el
probador en una de baja presión. Entonces es mejor definirla de acuerdo a cada
aplicación.

 

üSi la prueba no cumple con las especificaciones antes mencionadas,
informar inmediatamente al Jefe de Estación.

 

Si la prueba esta bien:

 

üVerificar la prueba utilizando el procedimiento anteriormente descrito.

 

üVerificar que el factor se encuentre dentro de los límites de la carta de
control que arrojó la calibración.

 

o    Limite Superior = Promedio + 3 Desv. Estándar

o    Limite Inferior = Promedio – 3 Desv. Estándar

 

üSi el factor se sale de rango informar de inmediato al Operador de esta causa y
hacer repetir la prueba, si esta se sale de rango nuevamente el medidor debe
salir de servicio para su revisión. Inmediatamente informar por escrito al Jefe
de Estación. Los puntos a revisar cuando se encuentra o se sospecha un problema
en la salida de control del factor del medidor son los siguientes componentes
del sistema de medición (no necesariamente en el siguiente orden):

 



·El líquido y sus propiedades físicas.

  

·Las partes móviles y las superficies de rodamientos del medidor de turbina.

  

·Válvulas de corte y de derivación (del probador).

  

·Switches detectores del probador y anexidades del tanque probador.

  

·El desplazador en el probador.

  

·Otras partes del medidor.

  

·Aparatos sensores de presión, temperatura y densidad.



 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 63 de 67



 

·Contadores de pulsos, pre-amplificadores, sistemas de transmisión de señal,
suministro de potencia, bobinas y otros instrumentos de lectura.

 



·Coladores, filtros, desaireadores, equipos de remoción de agua y
acondicionadores de flujo.

 



·Las condiciones de operación del sistema de medidor y el probador cuando
difieren de las condiciones de diseño.

 

üEl Instrumentista debe pasar un informe detallado del arreglo que se le hizo al
medidor.

 

üUna vez el medidor sea puesto en línea, el Operador debe realizar al menos 10
corridas.

 

üSi las 10 corridas están dentro del rango de la carta de control y el
Instrumentista no le hizo ningún cambio en los componentes internos del medidor,
este debe continuar con la misma carta de control.

 

üSi el Instrumentista le hizo cambios al medidor, realice un mínimo de 25
corridas para una nueva carta de control, aunque la totalidad de las corridas
estén dentro del rango.

 

üDe común acuerdo con el Inspector y siguiendo los criterios de la Norma
API-MPMS Capítulos 4.8, 5.3, 13.1 y 13.2 el Operador aceptará el nuevo Factor.
Cada vez que se vaya a introducir un nuevo Factor en el sistema, aplicable a una
transferencia de custodia, el Operador debe informar al Inspector, para que esté
se encuentre presente en la prueba de medidor que generará el nuevo factor.

 

üPara oficializar el factor se debe nombran un representante responsable por el
buen funcionamiento de los sistemas de medición de cantidad y calidad (jefe de
la estación y/o planta) y un representante por cada uno de los Consignatarios
y/o Asociado y/o cliente para que este presente en cada vez que se realice un
ajuste al factor del medidor.

 

7.REGISTROS

 

Son los formatos que soportan cada uno de los procesos de medición dinámica
entre ellos esta:

 

üVerificación de corridas de calibración de los medidores.

 

üCarta de control estadístico de los factores del medidor.

 

üActas para la oficialización del factor

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 64 de 67

 

8.CONTINGENCIAS. No Aplica

 

9.BIBLIOGRAFIA

 

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01. Versión 1. Colombia, 2004

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement Standards.
Washington- Estados Unidos de Norteamerica: Chapter 5: metering, section 1
general consideration for measurement by meters, section 2 measurements of
liquid hydrocarbons by displacement meters, section 3 measurement of liquid
hydrocarbons by turbine meters, section 4 accessory equipment for liquid meters,
section 5 fidelity and security of flow measurement pulsed – data transmission
systems. API MPMS Capitulo 5 Sección 6 “Measurement of Liquid Hydrocarbons by
Coriolis Meters”. Capítulo 5 Sección 8 “Measurement of liquid Hydrocarbons by
Ultrasonic for Meters Using Transit Time Technology”. Chapter 12: calculation of
petroleum quantities, section 2 “Calculation of Petroleum Quantities using
Dynamic Measurement Methods and Volumetric Correction Factors, Part 1
Introduction”.

 

VICEPRESIDENCIA DE TRANSPORTE. Manual de Medición VIT. Version 1.0.VIT-M-002-03,
Bogotá, 1999.

DIPLOMADO EN MEDICIÓN DE HIDROCARBUROS, UIS, 2007.

 

10.ANEXOS

 

No   TITULO 1. Tabla de Comparación de Medidores

  

Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:     EDUARDO MOTTA RUEDA RODRIGO SATIZABAL Líder
Corporativo de Medición GPS-VSM. Gerente PCM, GPS-VSM

  

        RESPONSABLE RODRIGO SATIZABAL   Gerente PCM, GPS-VSM.                
REVISÓ                 PABLO MOTTA CANDELA   SERGIO HERRERA ESTEVEZ   Gerente de
Planeación Y Suministro – VSM   Líder Grupo Apoyo Legal VSM                
APROBÓ CAMILO MARULANDA   Vicepresidente de Suministro y Mercadeo - VSM

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha divulgación:

 

15/01/2008

Página 65 de 67

 

ANEXO 1

 

TABLA DE COMPARACIÓN DE MEDIDORES

 



 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 01 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha:

 

15/01/2008

Página 66 de 67

 

[t05_pg66.jpg]

 

Notas:

 

1. Líquidos con vapores o gas.

2. El número de Reynolds (Rd) es una canditad adimensional que indica las
condiciones de flujo en una línea dada (ver Perfiles de Flujo en las Memorias).
Este número ha sido desarrollado para fluidos Newtonianos. A fluidos Newtonianos
se tiene un relación constante de: shear stress/shear rate. Si esta relación no
es constante, entonces se considera como fluido no Newtoniano. En la mayoría de
los casos, los fluidos no Neutorianos son fluidos en en la región de flujo
laminar. Los datos para la medición de flujo para fluidos no Newtonianos casi no
existen, por ello, en tales casos, la medición de flujo de los equipos depende
de las correcciones por Rd, tales como en los medidores magnéticos (debido a que
la salida del medidor magnético es básicamente el promedio del perfil del
flujo).

3. Donde la viscosidad varía con la relación de shear.

4. Diámetros de tubería aguas arriba y aguas abajo.

5. La precisión es medida en % de la relación de flujo o en % de la escala
completa; el % de la relación de flujo, mide flujos bajos con la misma precisión
de los flujos altos. El % de la escala completa tiene diferentes precisiones en
la medida, es decir, un +/- 1% de la escala completa de error = +/- 5% de error
al 20% de la rata de flujo.

6. Incluye los costos de compra, instalación, operación y mantenimiento. Además,
el costo también depende del tamaño, los materiales y los requerimientos de la
aplicación pero aquí se reflejan las condiciones promedio solamente.

7. * = algunas veces, es decir, no está claro si sí o no y es adecuado sólo bajo
ciertas condiciones. Consultar con los fabricantes.

8. Para diámetros menores o iguales a 1", usar platina de orificio integral.

9. Este Rd puede algunas veces alcanzar 500.000. Sin embargo, para orificios con
entrada cónica, el mínimo número de Reynosls deberá ser menor de 5.000.

10. Dependiendo de las capacidades del elemento secundario.

11. Dependiendo de de las pérdidas de presión.

12. Bueno para usar sólo en bajas concentraciones de fase gas/vapor. 

13. El rango de velocidad deberá ser alrededor de 1 a 3 ft/s (0,3 a 10 m/s) y
más típicamente alrededor de 6 a 12 ft/s (2 a 4m/s), para velocidad abrasiva de
fluidos, la velocidad deberá ser menor de 9 ft/s (3 m/s) para minimizar daños en
la línea.

14. Para una mayor precisión se requieren 10 diámetros arriba y 6 abajo.

15. Algunas unidades pueden alcanzar rangeabilidad de 100:1.

16. Limitado para servicios de gas y vapor (operando a muy altas presiones) pero
típicamente no es usado para ello.

 

 

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP- VSM-M-001-05

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 5

MEDICION DINÁMICA

Fecha divulgación:

 

15/01/2008

Página 67 de 67

 

[t05_pg67.jpg]

 

17. Rango de Temperatura: -Para tipo inserción, 390 °F (200 °C) máx. -Par tubo
capilar, 12°F (50°C) máx.

Rango de presión: -Para tipo inserción, 1500 psig (10 MPag) máx.

-Para tubo capilar, 140 psig (1 MPag) máx.

Requerimientos de tubería recta: -Para tipo inserción, 10 diámetros aguas arriba
y 0 aguas abajo.

-Para tipo capilar, nada arriga, 0 abajo.

Rangueabilidad: -Para tipo inserción, 10:1

-Para tipo capilar, 30:1

18. Cuando el número de Reynols es mayor que 10.000.

19. Algunas unidades alcanzan rangueabilidad de 100:1*, proporcional a la cabeza
hasta 3/2 de la potencia para la rectangular.

20. La precisión depende del tipo de medidor: por ejemplo,

Pistón rotatorio, +1- 0.55%, Veleta rotatoria, +/- 0.2%

Pistón reciprocante, +/- 0.55%, Disco neumático, +/- 2%

Piñón ovalado, +/- 0.25%

21. Se pueden requerir 45 diámetros aguas arriba para dos codos en planos
diferentes .

22. Temperaturas tan bajas como -330°F (-200°C) pueden ser alcanzadas con unidad
especial. El límite de temperatura básicamente depende del cristal transductor.

23. Obviamente, el tipo de gancho depende de la clasificación de la tubería.

24. La no linealidad es como sigue:

-Proporcional a la cabeza hasta los 3/2 de la potencia para vertederos
rectangulares, trapezoidales y de canal Parshall.

-Proporcional a la cabeza hasta 5/2 de la potencia para vertederos de recorte en
"V".

25. Depende del desempeño del medidor de nivel.

26. Se obtienen mejores precisiones con flujo turbulento.

 

 

 







 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

TABLA DE CONTENIDO

 

    Pág.       1. OBJETIVO 2 2. GLOSARIO 2 3. CONDICIONES GENERALES 2 4.
DESARROLLO 2 4.1 DISEÑO DE UN SISTEMA DE MEDICIÓN 2 4.2 SELECCIÓN DEL MEDIDOR 3
4.3 TAMAÑO DE LOS MEDIDORES 5 4.4 OPERACIÓN DE UNA ESTACIÓN DE MEDICIÓN 9 4.5
UNIDADES LACT 10 4.6 REGISTROS 13 5. CONTINGENCIAS 14

 



1/14

 



 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

1.OBJETIVO

 

Proporcionar los criterios claves para seleccionar el tipo y tamaño de los
sistemas de medición para oleoductos y poliductos, al igual que mencionar las
ventajas y/o desventajas de los métodos de calibración de medidores incluye las
unidades LACT para transferencia de custodia y fiscalización de productos
líquidos de la cadena de suministro; que permitan obtener los mejores resultados
de un sistema de medición, de acuerdo a las recomendaciones de las normas
internacionales.

 

2.GLOSARIO

 

Para una mayor comprensión de este documento consulte el documento ECP-VSM-M-001
“Manual de Medición de Hidrocarburos y Biocombustibles  – Capítulo 1 Condiciones
Generales y Vocabulario”, numeral 2 Glosario.

 

3.CONDICIONES GENERALES

 

Las características principales para realizar la mejor selección de un sistema
de medición asociada a un oleoducto, según lo menciona el API MPMS – Capitulo
6.6 “Pipeline Metering Systems” son:

 

a.La operación contínua del sistema asociada a la relación costo-beneficio.



b.La capacidad del sistema, la cual permite la posibilidad de manejar amplias
gamas de volúmenes y caudales de flujo.



c.La necesidad de una operación eficiente y una medición exacta en la salida del
sistema



d.Las ventajas de la medición dinámica sobre la medición estática descritas en
el API MPMS – Capítulo 5.1 “General Considerations for Measurement by Meters”.

 

En este Capítulo únicamente se consideran hidrocarburos líquidos (crudos,
condensados, productos refinados, biocombustibles y mezclas de hidrocarburos) y
por ende no se incluyen fluidos en dos fases.

 

Para aplicaciones particulares en instalación de equipos de medición para
hidrocarburos de alta presión de vapor, tales como mezclas de etano-propano,
propileno o similares; este capítulo puede servir de guía, sin embargo, se debe
consultar el API MPMS – Capítulo 14 “Natural Gas Fluids Measurement” para temas
relacionados con la medición de gas natural, los procedimientos corporativos
para la medición de cantidad y calidad de gas natural y en el caso de tanques
presurizados, se deben consultar los procedimientos corporativos para la
medición de tanques presurizados y GLP.

 

4.DESARROLLO

 

La información que se da en este capítulo puede ser aplicada a los siguientes
sistemas:

 

a.Sistemas de facilidades de recolección y tratamiento de crudo en actividades
de producción.



b.Sistemas de medición en estaciones de oleoductos, poliductos y propanoductos
para monitoreo, control operativo y transferencia de custodia.

 

4.1DISEÑO DE UN SISTEMA DE MEDICIÓN

 

Un sistema de medición de cantidad y calidad para transferencia de custodia es
un conjunto de equipos e instrumentación asociada, formado por dos o más brazos
de medición. Cuando se diseña un sistema de medición para oleoductos, el
objetivo es obtener la mejor exactitud de la medición para transferir en
custodia, independiente de la cantidad de producto. La exactitud de la medición
de un sistema depende de los medidores, probadores, válvulas y otros equipos
seleccionados para el sistema de medición.

 

2/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

El costo del mantenimiento preventivo para los medidores de desplazamiento
positivo puede ser significativo cuando se manejen líquidos con lubricación muy
baja o de características abrasivas, comparativamente el costo de mantenimiento
preventivo de los medidores tipo turbina es frecuentemente bajo. El costo de
mantenimiento preventivo de los medidores tipo coriolis y ultrasónicos es
relativamente bajo por no tener partes internas móviles. El hecho de garantizar
la contrapresión a los sistemas que lo requieran incrementa los costos por
consumo de energía.

 

Otras consideraciones para el diseño del sistema de medición son: expansiones
futuras, actualización tecnológica, accesibilidad a los equipos para
mantenimiento, verificación de la exactitud y aseguramiento metrológico. Se
deben consultar los Capítulos 4, 5, 7, 8, 9 y 21 de este Manual para un
conocimiento mayor de los requisitos de equipo e instrumentación asociada.

 

4.2SELECCIÓN DEL MEDIDOR

 

En general, los medidores tipo turbina se prefieren para altas tasas de flujo y
aplicaciones de baja viscosidad, igualmente en aplicaciones de presiones altas,
el costo de capital e instalación puede ser menor con este tipo de medidores. De
cualquier modo se debe tener en cuenta la viscosidad, el contenido de cera o la
presencia de materiales fibrosos que pueden limitar el uso de las turbinas.
Cuando se evalúen los méritos relativos a los medidores, se deben considerar los
costos asociados al mantenimiento preventivo y/o correctivo y a su operación.

 

Antes de seleccionar un medidor, se deberá conocer o tener un buen estimado de
lo siguiente:

 

a.Los rangos de las características físicas y químicas del líquido a ser medido:

 

1)Viscosidad, lubricidad y punto de fluidez.

 

2)Densidad (gravedad API).

 

3)Propiedades corrosivas, abrasivas o de lubricidad del producto medido,

 

4)Presencia de fibras, parafinas u otros materiales extraños.

 

5)Presión de vapor.

 

b.El rango de ratas de flujo y de la presión de operación, al igual que la
máxima caída de presión permisible a través del sistema de medición.

 

c.El rango esperado de la temperatura de operación del líquido y la temperatura
ambiente.

 

d.La duración de operación (continua, intermitente)

 

e.La localización, el espacio disponible, y el tipo de control (local o remoto,
atendido o no) requerido para el sistema de medición

 

f.Incertidumbre total requerida en el sistema y los acuerdos comerciales de
porcentaje de exactitud requerido.

 

g.Pruebas realizadas por el fabricante y/o dentro de la empresa con dicho
medidor y tipo de producto.

 

h.Tipo de probador requerido y frecuencias de calibración.

 

i.Costos de mantenimiento y disponibilidad en sitio.

 

j.Listado de marcas aprobadas (“Vendor List”) de Ecopetrol S.A.

 

Los criterios para la selección del medidor se dan en el Capítulo 5 del MMH.



3/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

4.2.1Viscosidad

 

La linealidad de un medidor de desplazamiento positivo mejora con el incremento
de la viscosidad del líquido. Los medidores tipo turbina generalmente se
desempeñan mejor con productos refinados de baja viscosidad. Los medidores tipo
coriolis y ultrasónicos operan en un rango más amplio de viscosidades, cubriendo
las limitaciones de los medidores turbina y desplazamiento positivo debido a que
esta variable no afecta considerablemente su desempeño.

 

4.2.2Densidad

 

El rendimiento de los medidores de desplazamiento positivo, coriolis y
ultrasónicos generalmente no se ven afectados por la densidad del líquido que va
a ser medido. Esta variable afecta la linealidad de las turbinas. En general, el
rango de flujo normal de un medidor de turbina cambia a rangos de flujo más
amplios cuando la densidad disminuye. Sin embargo, para líquidos con altas
densidades, la caída de presión a través del medidor aumenta más rápidamente a
medida que la tasa de flujo aumenta.

 

4.2.3Corrosivos, abrasivos y materiales extraños

 

Los sólidos abrasivos, químicos ácidos o alcalinos, aditivos DRA y algunas sales
son sustancias extrañas que se pueden encontrar o adicionar al petróleo o sus
derivados y pueden dañar un medidor o afectar su funcionamiento. En aplicaciones
que requieran el uso de medidores de desplazamiento positivo para medir líquidos
que contengan abrasivos o materiales corrosivos, se deberá consultar al
fabricante acerca de los materiales a utilizar para la construcción del medidor.

 

En general, una cantidad limitada de abrasivos finos y contaminantes corrosivos
tienen menos efectos nocivos en la vida útil y operación de un medidor tipo
turbina, los contaminantes corrosivos no afectan en ningún grado notable a estos
medidores cuando son fabricados en acero inoxidable o materiales especiales. En
cambio, los medidores de desplazamiento positivo son más afectados por abrasivos
finos. Los materiales fibrosos y parafínicos, que están presentes en crudos,
tienen efectos mínimos sobre los medidores de desplazamiento positivo. Los
medidores de flujo ultrasónicos no se ven afectados por elementos corrosivos,
abrasivos y materiales extraños.

 

4.2.4Presión de Vapor

 

La presión de vapor del líquido a ser medido es un factor importante para
determinar el rango de presión de operación de los medidores. Se debe garantizar
que la presión de operación para todo tipo de medidor sea mayor a la presión de
vapor del líquido a ser medido, por lo tanto se debe seleccionar el tipo de
válvulas de control necesarias para garantizar una fase líquida y exactitud de
la medida.

 

4.2.5Rango de flujo

 

La selección de los medidores debe tener en cuenta las capacidades mínimas y
máximas de la tasa flujo en las que se operará el sistema de medición. Los
medidores se deberán linealizar en los rangos de flujo requeridos por la
operación. En todo caso se deberá tener en cuenta las recomendaciones del
fabricante para determinar los valores mínimo y máximo en los cuales el medidor
ofrece la mejor precisión.

 

4/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

4.2.6Temperatura

 

Generalmente cuando los cambios de temperatura ambiente son moderados, no es
necesario considerar este parámetro en la selección del medidor. Sí se presentan
cambios considerables de temperatura en el producto que afecten las condiciones
de fluidez se debe consultar con el fabricante del medidor para su selección.
Adicionalmente, el manejo de hidrocarburos calientes o fríos puede requerir:
material aislante, cintas de calefacción o ambos en el múltiple del medidor y
secciones expuestas del tanque o línea que alimentan al medidor.

 

Se recomienda proteger el sistema de medición, prueba y calidad (probador,
contadores e instrumentación secundaria y terciaria) instalando cubiertas para
minimizar los efectos del medio ambiente. Estas precauciones son más críticas
cuando es usado equipo electrónico.

 

Cambios en la temperatura de un hidrocarburo líquido causan cambios en su
viscosidad. Estos cambios resultan en variaciones del factor del medidor y
posibles variaciones en los rangos de operación normal. Esta recomendación final
aplica para todos los tipos de medidores.

 

4.2.7Servicio continuo o intermitente

 

Todos los sistemas de medición diseñados para operación de transferencia en
custodia deben contar al menos con un brazo de medición de respaldo. Cuando el
sistema de medición sea para control operacional, se debe evaluar la necesidad
de la medición de respaldo, principalmente dependiendo del factor de servicio
del sistema.

 

4.3TAMAÑO DE LOS MEDIDORES

 

En el diseño de nuevos sistemas de medición se considera que la instalación de
un banco de medidores en paralelo permite mayor flexibilidad y reducción de
costos debido a que implica instalar un probador de menor tamaño. Si existe ya
un probador en uso, los nuevos medidores seleccionados deben ser compatibles con
el probador existente.

 

Para el dimensionamiento y selección de los medidores aprobados por el API MPMS
para transferencia de custodia y/o control operacional, refiérase al Capítulo 5
del MMH.

 

4.3.1Instrumentación y accesorios

 

Las características de los instrumentos y equipos accesorios para los sistemas
de medición de cantidad y calidad son determinadas en los Capítulos 4, 5, 7, 8,
9 y 21 del MMH. Los accesorios ampliamente usados en estaciones de medición para
oleoductos incluyen aquellos descritos a continuación.

 

4.3.1.1Filtros

 

Todos los sistemas de medición para transferencia de custodia deben contar con
filtros, independientemente del tipo de medidor y se deberá utilizar el tamaño
de la malla recomendado por el fabricante.

 

Los medidores se pueden proteger individualmente o en grupo, para lo cual la
clave está en el sitio de localización de los filtros. Con los medidores de
desplazamiento positivo y coriolis, los filtros pueden ser instalados
inmediatamente aguas arriba del medidor. Con los medidores tipo turbina el
problema de remolinos en el líquido tiene que considerarse, es por ello que en
una estación de medición con turbinas se debe usar un enderezador y filtro aguas
arriba del medidor.

 

Una malla muy fina en el filtro puede generar un incremento acelerado de
residuos ocasionando una alta caída de presión a través que podría traducirse en
la ruptura de la canasta o la vaporización del líquido afectando la precisión de
la medición. Por lo tanto es altamente deseable monitorear la presión diferencia
a través de la canasta del filtro mediante un indicador con alarma y/o un
transmisor de presión diferencial conectado a un sistema de supervisión y/o
control.

 

5/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

4.3.1.2Separadores y monitores de agua

 

Los separadores de crudo, agua y gas son generalmente equipos de proceso
utilizados en facilidades de recolección y producción de crudo destinados para
el uso de sistemas de recolección de crudos. Estos separadores tienen como
objetivo mantener dentro de especificación el porcentaje de agua en el crudo que
se sale de las facilidades de producción e igualmente realizar separaciones de
las diferentes corrientes antes de su medición. Existen también separadores en
los sistemas de producción de refinados que deben cumplir especificaciones de
calidad por contenido de agua, por ejemplo, la separación del agua es crítica en
los combustibles de aviación.

 

Los monitores de agua en el aceite son usados en las estaciones de medición de
los oleoductos como guía del control de la calidad del producto manejado o
cuando se desea evitar la entrada de producto con alto contenido de agua dentro
del sistema, pero no son utilizados para la liquidación volumétrica. El
contenido de agua y sedimentos en crudos se determina por análisis de
laboratorio de acuerdo a normas ASTM que deban aplicarse tales como son ASTM
D4377 (Karl Fisher), ASTM D4006 (agua por destilación), ASTM D473 (sedimentos
por extracción y API MPMS Capitulo 10 Agua y sedimentos por centrifugado); en
refinados la medición de agua libre se realiza por medición directa en tanque.

 

Para determinar el volumen neto del producto medido, una vez el contenido de
agua ha sido determinado por análisis de laboratorio, este factor es introducido
manualmente al computador de flujo o utilizado dentro del algoritmo de cálculo
manual del volumen neto.

 

4.3.1.3Válvulas de contrapresión (Back-Pressure)

 

Si la presión de la línea aguas abajo del medidor es insuficiente para evitar la
vaporización del hidrocarburo durante cualquier condición de la operación, se
deberá instalar una válvula de contrapresión en el sistema para garantizar una
medición correcta. Según lo anotado en el capítulo 5 del MMH, la mínima
contrapresión deberá calcularse así:

 

Donde:

 

Para determinar el punto de ajuste en el cual se calibra la válvula de
contrapresión de deberán registro periódicos de la presión de vapor del producto
medido.

 

Los medidores tipo turbina generalmente requieren más contrapresión que los
medidores de desplazamiento positivo y coriolis, debido a que el camino que toma
el flujo en los medidores tipo turbina generan aceleración de la velocidad y
reducción en la presión estática lo que podría causar vaporización, emisión de
gas y la cavitación subsiguiente. Aunque la contrapresión es un requerimiento
crítico para la medición, una excesiva contrapresión resulta en costos excesivos
de energía.

 

Las válvulas de contrapresión deberán tener diseños tipo “fail-safe”. Por lo
tanto en caso de falla deben mantener la última posición o en su defecto abrir
(FO) siempre y cuando no se supere la máxima capacidad del medidor y tener
asegurado el aire para operar. Igualmente, deberá oponerse al flujo (cerrar)
cuando la presión del líquido en el sistema se disminuye y abrir cuando la
presión del líquido aumenta. Una válvula de control de flujo puede realizar
doble función (controlar el flujo y la contrapresión) al mismo tiempo, cuando
está ubicada aguas abajo del medidor.

 

6/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

4.3.1.4Válvulas de control de flujo

 

Si la tasa de flujo necesita estar limitada para pasar a través de cada uno de
los brazos de un sistema de medición en arreglo de banco de medidores, es
necesario incluir en los diseños válvulas de control de flujo automáticas o
manuales, las cuales deben ser instaladas aguas abajo del medidor para que no
afecte la medición. Sin embargo, tales arreglos pueden implicar que la presión
alrededor del múltiple del medidor se aumente incrementando costos de los
equipos y accesorios. La válvula de control debe estar instalada a una distancia
tal que la turbulencia producida no afecte el desempeño del medidor.

 

4.3.1.5Eliminadores de aire

 

Los removedores, eliminadores de aire o desaireadores deben ser instalados aguas
arriba del medidor, para prevenir que aire o vapores puedan entrar al medidor y
afectar la precisión de la medición. En algunas instalaciones, la entrada de
aire puede ser prevenida de forma más práctica por sistemas automáticos para
eliminación de aire.

 

Si es posible, en los sistemas de medición se puede instalar una o más válvulas
de venteo en los puntos altos del múltiple. Por precaución se debe eliminar el
aire después de realizar labores de mantenimiento o drenaje de la línea.

 

4.3.1.6Acondicionadores de flujo

 

Los sistemas de medición de oleoductos que usan medidores de inferencia, deben
tener una sección de acondicionamiento de flujo y placas orientadoras que sean
instaladas aguas arriba y una sección de tubería recta de restablecimiento
instalada aguas abajo de cada medidor. Ver Capítulo 5 del MMH para una
descripción más completa de la disposición y los detalles de los efectos de los
remolinos en la línea.

 

4.3.1.7Contadores locales para medidores de desplazamiento positivo

 

Son dispositivos mecánicos que cuentan con contadores acumuladores
no-reseteables y contadores reseteables, que registran datos completos, en
unidades enteras, ya sea de la totalidad del volumen que ha pasado por el
medidor o para el registro temporal de los volúmenes de un bache. El contador
reseteable, puede ser usado con probadores tipo tanque para la calibración del
medidor.

 

4.3.1.8Contadores electrónicos para medidores.

 

Son dispositivos electrónicos opcionales no-reseteables que pueden ser
conectados en campo para registrar localmente el producto que pasa por los
medidores. Generalmente son conectados a un contador totalizador no reseteable,
registrando en unidades enteras e indicando la medida de la cantidad de líquido
que pasa a través del medidor.

 

4.3.1.9Impresores de tiquetes

 

Los impresores mecánicos y eléctricos fueron los dos tipos más usados en el
pasado; sin embargo, con el empleo de los computadores de flujo y de sus
impresoras asociadas, estos equipos fueron desplazados.

 

4.3.2Muestreo

 

Los movimientos de productos a través de los oleoductos o poliductos son medidos
en baches o lotes, que pueden diferir apreciablemente en las propiedades del
líquido (viscosidad y densidad), las interfaces en la línea deben ser
muestreadas con el fin de segregar baches para las pruebas del medidor y para
asignar el factor del medidor que se debe aplicar a cada bache. Otros aspectos
del muestreo (por ejemplo, determinación de la calidad del crudo) que requieren
muestras representativas tomadas por técnicas de muestreo proporcional, se
presentan en el Capítulo 8 de este Manual.

 

7/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

4.3.3Probadores

 

Una estación de medición para transferencia de custodia deberá tener
preferiblemente un probador fijo o dedicado; en su defecto, deben ser previstas
conexiones para un probador portátil, o un medidor patrón.

 

Para mayores detalles de diseño y selección de los probadores consultar el
Capítulo 4 de este Manual y el Estándar de Ingeniería para la Medición Dinámica
de Cantidad y Calidad de Hidrocarburos Líquidos de Ecopetrol S.A.

 

4.3.3.1Tanque probador

 

Normalmente no es utilizado para aplicaciones de oleoductos y poliductos no es
utilizado, en razón a que para altas tasas de flujo el tanque tendría que ser
muy grande, lo cual resulta poco práctico, más aún cuando es necesario suspender
la operación de los ductos mientras se hacen las pruebas de calibración. No se
usa en aplicaciones con productos que poseen altas presiones de vapor debido a
las perdidas por evaporación generadas en al tanque abierto durante la operación
de calibración ni en productos con alta viscosidad debido a los problemas
asociados al drenaje de la superficie interna del tanque durante las corridas de
calibración. Su uso más común es para calibración de medidores en sistemas de
llenado y descargue de carrotanques y en la calibración de probadores
convencionales y compactos.

 

4.3.3.2Probador de tubería convencional

 

Los probadores convencionales en línea son fácilmente adaptables a la
automatización y control remoto, su operación es rápida, fácil y reproducible,
ya sea el probador fijo o portátil. Los probadores convencionales en línea son
relativamente costosos.

 

4.3.3.3Medidor maestro de prueba

 

Es usado cuando otros métodos de calibración no son prácticos. Algunas veces es
utilizado como respaldo de otros sistemas probadores y con cambios pequeños en
el múltiple de la estación puede ser aplicado a algunas estaciones existentes.
Un medidor maestro puede ser usado en conjunto con probadores móviles en línea o
probadores tipo tanque para calibrar medidores de alguna estación. Los medidores
usados como probadores maestros deberán ser de tipo turbina o desplazamiento
positivo.

 

4.3.3.4Probadores de volumen pequeño

 

Los probadores de volumen pequeño comparten las mismas ventajas de los
probadores convencionales en línea, y por ser pequeños, se adaptan bien a
aplicaciones portátiles. Su costo para una aplicación similar a la de un
probador convencional es más alto.

 

4.3.4Configuraciones típicas de estaciones de medición para oleoductos o
poliductos

 

Existen dos configuraciones o arquitecturas para la operación de brazos de
sistemas de medición, independientemente del medidor aprobado para transferencia
de custodia que se utilice, a saber:

 

a)Un medidor en línea midiendo todo el flujo y otro en paralelo como reserva
(“stand-by”), o

 

8/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

b)Banco de medidores en paralelo, donde un número de ellos tiene la capacidad
para medir el flujo total a través del sistema, manteniendo uno ó dos como
reserva, dependiendo del número total de medidores del sistema.

 

4.4OPERACIÓN DE UNA ESTACIÓN DE MEDICIÓN

 

El operador de una estación de medición para oleoductos, debe saber el tipo de
líquidos que maneja, el tipo y tamaño de los medidores, los sistemas de prueba y
el rango de valores de las principales variables (rata de flujo, viscosidad,
temperatura, presión y densidad) del producto medido. Igualmente, deberá conocer
las partes del Capítulo 5 de este Manual que tratan acerca del desempeño del
medidor, su operación y mantenimiento.

 

4.4.1Desempeño del medidor

 

Característica cualitativa que representa el comportamiento del medidor en el
tiempo, utilizando las cartas de control y los parámetros de proceso que afectan
el factor del medidor (MF) así:

 

a)Linealidad: para diferentes tasas de flujo y diferentes gravedades API, se
debe disponer de la carta de control de MF Vs la tasa de flujo/gravedad API. La
utilidad de la curva está en la facilidad de mostrar cómo el factor del medidor
puede cambiar cuando se dan cambios en la rata de flujo. Curvas individuales
deben hacerse por cada producto o tipo de crudo.

 

b)Repetibilidad: para diferentes tasas de flujo y diferentes gravedades API, se
tiene una carta de control de MF vs mes en que se evalúa.

 

Cuando las propiedades del líquido cambian significativamente (por ejemplo,
cuando un nuevo bache o lote va a ser medido), se debe calcular un nuevo factor
del medidor. Igualmente según se observen cambios en la temperatura de bombeo vs
las de las condiciones de calibración, se debe realizar una corrida de
verificación y evaluar el MF obtenido vs la carta de control de operación.
Después de realizar mantenimiento, cambio de internos, arranques y paradas debe
tenerse en consideración una nueva carta de control. La presentación más común
del desempeño del medidor es la gráfica del factor del medidor versus la tasa de
flujo que se establece en condiciones de operación.

 

Si se requiere máxima exactitud, el medidor debe calibrarse frecuentemente.

 

4.4.1.1Volumen neto estándar

 

La medición de transferencia de custodia de hidrocarburos líquidos es realizada
para obtener una cantidad que es tomada como base para transacciones
comerciales. Esta cantidad es comúnmente expresada como volumen neto estándar.
Los volúmenes netos estándar son el producto de multiplicar el volumen indicado
por el medidor por el factor del medidor, por el CTL, el CPL y el CSW (para
crudos) corrigiendo en tiempo real los efectos de temperatura, presión y
densidad medidos a condiciones de operación para llevarlos a condiciones
estándar (60 °F y 0 psig). El procedimiento detallado para calcular estos
valores está descrito en el Capítulo 12 de este Manual.

 

Los medidores de flujo másico se pueden configurar para medir volumen ó para
medir directamente la masa. Para la configuración en volumen, el medidor usa la
masa medida y la densidad medida a condiciones estándar y matemáticamente
convierte estos valores a volumen. A partir de este dato, aplica los conceptos
antes mencionados.

 

4.4.1.2Sistemas de prueba

 

Referirse a los Capítulos 4 y 5 de este Manual para obtener guías generales
sobre los sistemas de prueba de los medidores. En un sistema de medición
instalado en un oleoducto, se debe dar especial atención al proceso de prueba de
los medidores cada vez que hay un cambio en el producto que fluye por el patín
de medición. Otras consideraciones pueden incluir cambios en la tasa de flujo,
temperatura o presión que puedan originar cambios medibles en el factor del
medidor.

 

9/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

4.4.1.3Cartas de control del medidor

 

Otra manera de graficar el rendimiento de un medidor, es por medio de una carta
de control del factor del medidor para cada producto o tipo de crudo (ver
Capítulo 13 de este Manual). La carta de control es esencialmente una gráfica
del factor contra el tiempo, o sea un registró gráfico de los factores del
medidor durante períodos de meses o años. Puesto que las cartas de control
muestran límites válidos para las distribuciones aleatorias de los valores
correspondientes a los factores del medidor, ellas se pueden utilizar como medio
para determinar si el medidor está bajo control; vale la pena aclarar, que en
los reportes de las corridas de calibración para establecer un factor del
medidor que pueda registrarse en la carta de control histórica, se debe cumplir
con la repetibilidad establecida en la Tabla A1, del API MPMS Capítulo 4.8.

 

Preferiblemente un sistema de administración del mantenimiento debe llevar las
estadísticas de las intervenciones de los equipos y accesorios de medición. Para
casos puntuales, se debe llevar una bitácora para el registro del mantenimiento
preventivo y correctivo, la cual debe ser manejada en la estación de medición
para cada medidor; de tal manera que los costos y el desempeño puedan ser
comparados en el tiempo. En la respectiva carta de control se deben anotar las
observaciones correspondientes.

 

4.5UNIDADES LACT

 

El API MPMS define al sistema LACT (Lease Automatic Custody Transfer o
Transferencia de Custodia Automática Arrendada) como un arreglo no atendido de
equipos y componentes montados sobre un patín y diseñado para medir de manera
precisa tanto la cantidad como la calidad de crudo transferido desde las
facilidades de producción hasta una estación de almacenamiento o transporte.

 

Las unidades LACT incluyen un medidor volumétrico, un sistema probador (fijo o
portátil), dispositivos para determinar temperatura y presión, para muestreo de
líquidos y un medio para asegurar el cumplimiento con las especificaciones
pactadas (unidad de rechazo).

 

El campo de aplicación es la medición sin asistencia y automática de crudos
producidos y transferidos a otro sistema en una operación programada o no
programada.

 

4.5.1Diseño de una unidad LACT

 

Los factores que afectan el diseño de una unidad LACT son:

 



·Las características del líquido determinarán el tipo de medidores,
muestreadores y recipientes para almacenamiento de la muestra, material de
tubería de procesos y bridas a utilizar. El hidrocarburo deberá estar
estabilizado para garantizar su posterior transporte y almacenamiento sin
generar pérdidas anormales por evaporación.    



·La tasa de flujo determina el tamaño de la tubería, el medidor y demás
componentes.    



·La tubería debe estar diseñada para suministrar la mínima caída de presión a
través de la unidad LACT. Esto se logra limitando la velocidad máxima del fluido
en la unidad LACT de 12-14 pies por segundo. Tomando como velocidad mínima de 3
pies por segundo, la cual se debe mantener para la operación adecuada de
mezclador estático en línea.    



·La viscosidad de los fluidos se debe tener en cuenta al momento de la selección
del tipo del medidor a utilizar en la unidad LACT (ver MMH Capítulo 5).

 

10/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

·La temperatura del fluido medido determinará los componentes especiales en la
unidad LACT, si la temperatura es alta, se necesitan sellos especiales para la
mayoría de los componentes tales como muestreadores, medidores, bombas entre
otros. Si la temperatura es baja, es posible que se requieran materiales de
aleaciones especiales para componentes y tubería.    



·La presión del líquido en la unidad determinará el espesor de la pared de la
tubería y la clase ANSI de las bridas.    



·La localización de la unidad determina la utilización de recubrimientos
térmicos y de protección así como el aislamiento y la ubicación del equipo en un
lugar cubierto.

 

4.5.2Componentes de una unidad LACT

 

COMPONENTE DESCRIPCIÓN   Utilizando varios medidores pequeños en lugar de un
medidor grande se reduce el tamaño del probador. Una ventaja adicional es que si
un tren de medición falla, solamente se pierde un pequeño porcentaje de la
capacidad de medición. Tipos de medidores usados: Medidores   ·  Desplazamiento
positivo     ·  Medidores de turbina     ·  Medidores de flujo tipo turbina
helicoidal     ·  Medidores Coriolis     ·  Medidores Ultrasónicos   Los filtros
utilizados en las unidades LACT generalmente son de tipo canasta en línea, deben
equiparse con:     ·  Tapas de apertura rápida Filtros   ·  Transmisores,
indicadores y/o interruptores de presión diferencial.     ·  Eliminador de aire
en la parte superior de la tapa.     ·  Válvulas y líneas de drenaje. Conexiones
del Probador Todas las unidades LACT incluyen conexiones para alinear el
probador con los medidores para el proceso de calibración. Cuando hay más de una
unidad LACT conectada a un probador común, todas las válvulas para alinear las
unidades al sistema probador deben ser del tipo doble bloqueo y purga.  
Permiten un fácil mantenimiento de los componentes de la unidad LACT. La brida
se debe seleccionar de acuerdo la presión de trabajo según la especificación
ANSI B16.5. Se enumeran a continuación los diferentes rangos de presión para las
bridas. Bridas Este máximo de presión es para bridas nuevas, en CS:   Brida ANSI
150# 285 PSI @100°F y 170 PSI @ 500°F   Brida ANSI 300# 740 PSI @100°F y 270 PSI
@ 850°F   Brida ANSI 600# 1,480 PSI @100°F y 535 PSI @ 850°F Desaireadores
Remueven la fase gaseosa de los líquidos, para prevenir medición errónea y daños
en el medidor. Mezcladores para homogenizar el fluido Se deben colocar antes del
muestreador para obtener una mezcla uniforme del líquido en la línea. La
velocidad de flujo a través del mezclador debe cumplir con lo dispuesto en el
Capítulo 8.2 del API MPMS, Tabla 1. Sistemas de muestreo Conformado por sondas y
equipo para tomar muestras de la línea y recipientes de almacenamiento hasta que
esta pueda ser llevadas al laboratorio. Al finalizar el bache o el período de
corte (día o semana), se retira la muestra para su análisis y se prepara el
sistema para un nuevo muestreo.

 

11/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

COMPONENTE DESCRIPCIÓN Monitor de agua Se debe instalar en un punto donde se
garantice la homogeneidad del producto. Son utilizados como indicadores del
contenido de agua en el aceite; cuando se detecta el agua por encima de un
límite, la señal es enviada a un panel de control que desvía el fluido que está
fuera de la especificación para un tratamiento posterior. Medidor de densidad
Permite medir la densidad del fluido en tiempo real para el proceso de medición.
  · Bloqueo y purga: se utiliza cuando es necesario verificar que no existe pase
a través de una válvula cerrada. Se usa en la salida de cada brazo de medición,
en el bypass del sistema de calibración (probador), en las conexiones a sistema
probador cuando se tienen múltiples sistemas de medición, en los venteos y
drenajes de equipos y líneas ubicados entre el medidor y el probador y en
venteos y drenajes del probador.   · Desvío de tres vías: se utiliza para enviar
el aceite de regreso al tanque si el corte de agua está fuera de
especificaciones. Válvulas · Cheque: se utiliza en la salida de los brazos de la
unidad, con el fin de asegurar que ninguna cantidad de fluido entre al sistema
de medición en sentido inverso.   · Bloqueo: se usa cuando no es necesario
verificar que el flujo ha sido suspendido. Las válvulas de los brazos se
utilizan cuando estos se requieran sacar de servicio.   · Alivio térmico: se
instala cuando existe posibilidad de sobrepresión por expansión térmica del
producto que puede dañar componentes de la unidad entre dos puntos de cierre. No
están diseñada para aliviar el flujo parcial o total de la LACT.   · Válvulas de
contra-presión son instaladas después del medidor y del probador para mantener
contra-presión sobre el líquido. Se debe utilizar la válvula de control de flujo
como válvula de contra-presión cuando se manejan dos o más brazos de medición en
paralelo.

Actuadores de

válvulas

Pueden ser eléctricos, neumáticos, hidráulicos o manuales. Deben poseer
indicadores de posición y en sistemas automáticos enviar señales al sistema de
control para indicar la posición de la válvula. Venteos Son utilizados en los
puntos más altos de la unidad y sobre los filtros para aliviar el aire y gas que
puede llegar a atraparse en estos puntos. No reemplazan los desaireadores. Patín
de fabricación Se utilizan patines de acero estructural para montar los
componentes de LACT. Deben ser suministrados con agarres para levantar o izar
para permitir una fácil movilización del equipo. estructural     De temperatura:
deben estar instalados en termopozos que se extienden hasta la Transmisores e
mitad del diámetro del tubo. indicadores De presión: deben instalarse con
válvula de bloqueo que permita su revisión y   calibración. Clasificación de
áreas Determinan el tipo de encerramiento que debe cumplir cada equipo e
instrumento, de eléctricas acuerdo con el API RP 500 o el Código Eléctrico
Nacional. Probador de Existen diferentes tipos de probadores (ver Capitulo 4
“Sistemas probadores”), medidores generalmente son una parte integral de la
unidad. Panel de control de la Puede estar montado sobre el patín (local) o
colocado fuera del mismo en una área protegida (panel remoto). El panel de
control contiene el computador de flujo, el PLC Unidad LACT que procesa las
señales de control de la unidad LACT y equipo asociado.

 

12/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01



 

[t06_pg13.jpg]

 

Figura 1 - Diagrama de flujo típico de una Unidad LACT con medidor de
desplazamiento positivo o turbina.

 

4.5.3Mantenimiento preventivo de la unidad LACT



 





·Asegúrese que todos los instrumentos en la LACT y probador tengan certificado
de calibración vigente.   

·Todos los instrumentos y equipos patrones deben contar con certificados de
calibración vigentes.   

·Los medidores deben contar con sus respectivas cartas de control vigentes y
para la calibración y aceptación de nuevos factores de los medidores remitirse a
lo dispuesto en el Capítulo 13 del MMH.   

·Todos los equipos mecánicos, eléctricos, de instrumentación y control deben
contar con un programa de mantenimiento soportado en una herramienta de control
y cumplir con las frecuencias establecidas en la Tabla 1 del Capítulo 1 del MMH.



 

4.6REGISTROS

 

Los registros que soportar el proceso de medición en una estación de medición o
una unidad LACT son:

 

1)Tiquetes de medición del producto transferido



2)Reportes de las corridas de calibración de los medidores

 

13/14

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 6 - SISTEMAS DE MEDICIÓN DINÁMICOS EN OLEODUCTOS
Y POLIDUCTOS GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-06 Fecha aprobación:
01/04/2010 Versión: 01

 

3)Reportes de las corridas de verificación de los medidores



4)Carta de control estadístico de los factores del medidor



5)Registro histórico de los factores de los medidores



6)Actas para la oficialización del factor



7)Certificados de calibración de los equipos.

 

5.CONTINGENCIAS

 

No aplica

 



Para mayor información sobre este Capítulo y en general del Manual de Medición
de Hidrocarburos y Biocombustibles de Ecopetrol S.A, dirigirse a: Ø Rodrigo
Satizabal Ramírez
Jefe del Departamento de Medición y Contabilización de Hidrocarburos VSM-GPS-PMC
Ext.: 43390 Ø Mario Alberto Granada Cañas
Profesional I Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC Ext.: 50057 Ø Penélope Galeno Sáez
Profesional III Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC Ext.: 42080

 



RELACIÓN DE VERSIONES

 

Versión   Fecha   Cambios 00   26/02/2005   Emisión del documento 01  
01/04/2010   Revisión del documento

 

Revisió   Aprobó       /s/ RODRIGO SATIZABAL RAMÍREZ     RODRIGO SATIZABAL
RAMÍREZ     Jefe Departmento de Medición y Contabilización     de Hidrocarburos
- VSM-GPS-PMC         /s/ CLAUDIA CASTELLANOS R     CLAUDIA CASTELLANOS /s/
MARIO A. GRANADA CAÑAS   Vicepresidente de Suministro y Mercadeo – VSM MARIO A.
GRANADA CAÑAS     Profesional Medición VSM-GPS-PMC     En representación de
líderes de medicion de VSM,     VIT, VPR, GRB, GRC e ICP quienes participaron en
    su elaboración. Documento aprobado según acta     del Comité Táctico de
Medición y Contabilización     No. 05 de 2009 - noviembre 30 y diciembre 01    

 

14/14

 



 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 1 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

 

CAPÍTULO 7

 

DETERMINACIÓN DE

TEMPERATURA

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 2 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

VERSIÓN DESCRIPCIÓN FECHA 00 EMISIÓN DEL DOCUMENTO 5 DE MAYO DE 2005 01 REVISIÓN
DEL DOCUMENTO 3 DE DICIEMBRE   DE     2008 DEPENDENCIA RESPONSABLE REVISÓ APROBÓ
Este documento se validó en el     Comité Táctico de Medición     integrado por
los líderes de     medición de las áreas de negocio:           SARA ISABEL PARRA
    Líder de Medición   GRB – VRP       /s/ RODRIGO SATIZABAL RAMÍREZ    
RODRIGO SATIZABAL RAMÍREZ     Jefe del Departamento de Medición y
Contabilizatión     de Hidrocarburos, GPS– VSM   ALEXANDER CARDONA GÒNGORA    
Líder de Medición (E)     VIT         /s/ CAMILO MARULANDA     CAMILO MARULANDA
    Vicepresidente de     Suministro y Mercedeo – JUAN MANUEL NOCUA /s/ PABLO
MOTTA CANDELA VSM Líder de Medición PABLO MOTTA CANDELA   VPR Gérente de
Planeactión y Suministro GPS– VSM         CARLOS GUSTAVO ARÉVALO     Líder de
Medición RCSA           CARLOS REINEL SANABRIA     Líder de Medición GPS-VSM    
  /s/ ADRIANA GARCIA MOLLANO     ADRIANA GARCIA MOLLANO     Asesor Jurídico VSM
        JAIRO H. GUZMÁN MEJÍA     Líder de Medición I.C.P.          

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 3 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

TABLA DE CONTENIDO

 



1. OBJETO 4       2. ALCANCE 4       3. GLOSARIO 4       4. DOCUMENTOS DEROGADOS
4       5. GENERALIDADES 4       6. DESARROLLO 5           6.1 TERMÓMETRO
ELECTRÓNICO PORTÁTIL 6   6.1.1    PROCESO PARA LA MEDICIÓN DE TEMPERATURA 6  
6.1.2    PRECAUCIONES 7   6.2 TELEMETRÍA (MEDICIÓN AUTOMÁTICA) 8   6.3 MEDICION
DINÁMICA DE TEMPERATURA 8   6.3.1    UBICACIÓN DE LOS SENSORES DE TEMPERATURA 9
  6.3.2    DISCRIMINACIÓN DE TEMPERATURA 10         7. REGISTROS 11       8.
CONTINGENCIAS 11       9. BIBLIOGRAFÍA 11       10. ANEXOS 12

 



 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 4 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 



1.OBJETO

 

Describir métodos y prácticas para obtener mediciones confiables de la variable
de temperatura en los hidrocarburos, y biocombustibles en condiciones estáticas
o dinámicas, utilizando dispositivos de medición manuales y automáticos. La
determinación de la temperatura del producto corrige los efectos térmicos sobre
su volumen.

 

2.ALCANCE

 

Aplica a las áreas operativas, técnicas (metrología y laboratorio) que deben
determinar la temperatura en procesos de transferencia de custodia, control de
inventarios y fiscalización de hidrocarburos, y biocombustibles, como variable
para la liquidación de cantidad y calidad.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capítulo 1 del
Manual de Medición de Hidrocarburos “Condiciones Generales y Vocabulario” en su
numeral 3 - Glosario Aplicable al Manual de Medición de Hidrocarburos (MMH).

 

4.DOCUMENTOS DEROGADOS

 

Deroga el Capítulo 7 del MUM, “Determinación de Temperatura” ECP-VSM-M-001-07,
versión 0 del 5 de mayo de 2005.

 

5.GENERALIDADES

 

La temperatura es la variable más significativa para la determinación de
volúmenes cuando se corrigen a condiciones estándar.

 

La medición de temperatura en tanques de almacenamiento debe realizarse con
termómetro electrónico portátil (PET) o termómetro de vidrio, el cual debe
calibrarse y verificarse de acuerdo con los requerimientos del Capítulo 1 del
MMH.

 

La diferencia máxima entre el patrón y el equipo de campo no debe ser mayor que:

 

  ·   +/- 0,5 ºF   para termómetros de vidrio y de bulbo.   ·   +/- 0,5 ºF  
para termómetros electrónicos   ·   +/- 0,3 ºF   para medición dinámica de
temperatura

 

 

 



 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 5 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

Para tanques de almacenamiento de GLP la medición de temperatura se debe
realizar local o automáticamente. El sensor de temperatura debe ser instalado
dentro del termopozo colocando glicerina como fluido de transmisión térmica. La
unidad dedicada a la lectura de la variable temperatura, debe tener certificado
de calibración vigente no mayor a seis meses (Ver Capítulo 1 del MMH).

 

Para medir la temperatura en tanques de almacenamiento de GLP el termopozo y el
sensor de temperatura, deben estar localizados a una altura equivalente del 5% y
del 95% de la capacidad volumétrica del tanque.

 

6.DESARROLLO

 

La variable de temperatura se puede determinar para condiciones estáticas y
dinámicas utilizando los siguientes métodos:

 



ØMétodo automático, usando sensores electrónicos fijos

ØMétodo manual, usando termómetros electrónicos portátiles



ØMétodo manual usando termómetros de mercurio en vidrio

 

El método automático aplica a tanques atmosféricos, presurizados y sistemas de
medición dinámicos. Estos sistemas incluyen sensores de precisión para medición
de temperatura, transmisores de la señal electrónica para montaje en campo y
equipo para lectura de salida.

 

El Método manual aplica para tanques atmosféricos, botes, buquetanques,
carrotanques y sistemas de medición dinámicos.

 

Para tanques con capacidad menor que 5000 barriles y sin estratificación de
temperatura se puede utilizar una lectura en la mitad del nivel del líquido.
Igual condición aplica para bodegas de buquetanques, carrotanques o barcazas. Se
pueden tomar lecturas adicionales para obtener mayor precisión, si es acordado
entre las partes.

 

El número mínimo de lecturas que se deben tomar para determinar la temperatura
promedio se muestran en la Tabla 1.

 

NIVEL DE LÍQUIDO NÚMERO DE LECTURAS NIVEL DE MEDICIÓN > 3m (10 pies) 3 Mitad de
los tercios superior, medio e inferior < 3m (10 pies) 1 Mitad del líquido

 

Tabla 1

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 6 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

6.1 TERMÓMETRO ELECTRÓNICO PORTÁTIL

 

[t07_pg6.jpg]

 

Figura 1. Termómetro Electrónico Portátil

 

El termómetro electrónico portátil (PET) es el instrumento recomendado para la
medición manual de temperatura en tanques de almacenamiento. Debe estar equipado
con un cable para conexión a tierra (Figura 1). Deben cumplir con los
requerimientos de exactitud señalados en la Tabla 1 y alcanzar el equilibrio
térmico con el líquido según los tiempos de inmersión que se indican en la Tabla
3. Se considera que un PET ha alcanzado estabilidad cuando la lectura varía por
no más de 0,2 ºF en 30 segundos.

 

6.1.1PROCESO PARA LA MEDICIÓN DE TEMPERATURA

 

La temperatura del producto en cualquier tanque debe ser tomada inmediatamente
antes o después de la medición de nivel. Para conseguir lecturas exactas se debe
proceder de la siguiente forma:

 

·Verificar la funcionalidad del equipo antes de la medición, comprobando el
voltaje de la batería, comparándolo contra un termómetro de referencia
certificado y examinando el exterior de la sonda para asegurarse de que esté
limpia y no contamine el producto.

·Acoplar la conexión eléctrica a tierra entre el termómetro y el tanque, antes
de abrir la escotilla de medición.

·Bajar la sonda del PET hasta el nivel deseado.

·Levantar y bajar la sonda aproximadamente 30 cm por encima y por debajo del
nivel predeterminado para lograr una rápida estabilización de la temperatura.
Cuando la lectura de temperatura se haya estabilizado y permanezca dentro de +/-
 ·0,2 ºF (0,1ºC) durante 30 segundos, es momento de registrarla (con
aproximación de 0,1ºF).

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 7 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

·Si se mide la temperatura en niveles múltiples (es decir se toman varias
temperaturas a lo largo del contenido del tanque) registre la lectura de las
medidas de las temperaturas de cada nivel en una libreta, y promedie todas las
lecturas redondeando el resultado final con aproximación de 0,1 ºF.

·La temperatura se debe tomar de abajo hacia arriba (de fondo a superficie) en
condiciones estáticas, debido a que en el fondo hay menor temperatura (gradiente
de temperatura) que en la superficie y esto facilita la toma de datos y la
estabilización de la temperatura en el equipo. En tanques que almacenan fluidos
calientes, queda a discreción del operador, según el perfil de temperatura.

·Una vez se ha retirado el termómetro, cierre la boquilla de medición y retire
la conexión a tierra.

·El equipo debe limpiarse y almacenarse en un lugar apropiado después de su
utilización.

 

Nota: Para una mayor claridad del manejo de este tipo de termómetros consultar
el Capítulo 7 del API MPMS, numerales 5.2 y 6.4

 

Graduación   Rango de exactitud mímima Exactitud requerido 0,1 °F ± 0,2 °F 0 -
200 °F   ± 0,5 °F > 200 °F 0,1 °C ± 0,1 °C 0 - 100 °C   ± 0,3 °C > 200 °C      



Tabla 1. Requerimientos de exactitud para el PET

 

6.1.2PRECAUCIONES

 

Se debe tener cuidado con los errores en la lectura, escritura o cálculo de la
temperatura promedio, ya que traen como resultado serias desviaciones en el
volumen del producto. A continuación (Tabla 2) se puede observar la magnitud del
error producida por una equivocación de 1ºF en la medición de temperatura.

 

Cap. del tanque Cantidad de Bls correspondientes a (Bls) producto (Bls) un error
de 1 °F 1000 850 3 55000 50000 20 80000 73000 29 96000 91000 36 120000 110000 45

 

Tabla 2. Consecuencias por errores en la medición de temperatura

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 8 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

Nunca se deben dejar termómetros en los techos de los tanques o colgando en la
parte inferior de sus costados, llévelos al sitio donde se encuentra el
portatermómetros, límpielos completamente con queroseno o disolvente, séquelos
con un trapo y colóquelos en el porta-termómetros a la sombra. Una película de
aceite pesado en un bulbo actúa como aislante alargando así el tiempo requerido
para que el termómetro alcance la temperatura del producto que le rodea.

 

  Termómetro de vidrio en dispositivo de copa o cajuela Termómetro electrónico  
  Diferencial de temp < 5 °F Grav API a 60 °F En movimiento* En movimiento*
Estacionario En movimiento* Estacionario > 50 30 segs 5 min 10 min 5 min 10 min
40 a 49 30 segs 5 min 15 min 5 min 15 min 30 a 39 45 segs 12 min 25 min 12 min
20 min 20 a 29 45 segs 20 min 45 min 20 min 35 min < 20 75 segs 45 min 80 min 35
min 60 min



 

Tabla 3. Comparación de tiempos recomendados de inmersión para PET's y
termómetros en dispositivo de cajuela

 

(*) La expresión “en movimiento hace referencia a mover el equipo 30 cm por
debajo y por encima del punto de medición determinado.

 

6.2 TELEMETRÍA (MEDICIÓN AUTOMÁTICA)

 

En las instalaciones de Ecopetrol S.A. que dispongan de medición automática
avalado para transferencia de custodia (sonda multi spot), puede ser la medida
oficial, utilizando como respaldo la medición manual, siempre y cuando el
sistema de medición automática cuente un programa de aseguramiento y control
metrológico.

 

Como elementos de temperatura generalmente se utilizan los detectores de
temperatura por resistencia (RTD).

 

Los elementos de temperatura multi spot se instalan aproximadamente a tres
metros de intervalo, con el elemento inferior aproximadamente a una distancia de
un (1) metro del fondo del tanque (ver API MPMS Capítulo 7, sección 5.1.4.2.2)

 

6.3 MEDICION DINÁMICA DE TEMPERATURA

 

Los dispositivos de medición usados para este propósito son generalmente los
sensores electrónicos de temperatura tales como las RTDs (Resistance Temperature
Detectors). El sensor genera una señal de salida como respuesta al mensurando,
en este caso la temperatura del hidrocarburo que fluye.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 9 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

Para la determinación de temperatura deberá utilizarse un sensor clase A, con su
respectivo TIT que acepte la configuración de las constantes de Callendar Van
Dussen. El sistema debe contar con un termopozo seguidamente del TIT en las
mismas condiciones de montaje (diámetro y profundidad de inserción), con el fin
de usar un patrón de temperatura digital con resolución de dos cifras decimales,
para respaldar los procesos de verificación y de calibración al lazo de
temperatura de manera integral.

 

En condiciones dinámicas se hace la medición de temperatura a un producto que
fluye a través de un ducto o tubería. También incluye la medición de temperatura
en los equipos utilizados para la calibración de medidores de flujo. Se puede
llevar a cabo de forma manual o automática utilizando dispositivos electrónicos
o termómetros de mercurio en vidrio. Es necesario el uso de termopozos para
aislar el hidrocarburo del sensor de temperatura.

 

6.3.1UBICACIÓN DE LOS SENSORES DE TEMPERATURA

 

La ubicación del sensor de temperatura es crítica porque es un componente que
afecta la exactitud en la medición. A continuación se dan parámetros generales
para su ubicación:

 

·En medidores

 

El sensor debe ser instalado inmediatamente aguas abajo del medidor siendo
consistentes con las condiciones de los requerimientos del medidor de flujo.

 

Donde se maneje más de un medidor como en el caso de un múltiple en paralelo, se
debe instalar un sensor a cada brazo de medición. Para facilitar las labores de
verificación se recomienda instalar termopozos de pruebas en cada brazo medidor
para comparar su temperatura con la temperatura medida en un termómetro patrón.
Esta verificación debe ser hecha cada tres meses.

 

·En probadores en línea

 

Cuando se determina la temperatura de un líquido fluyendo a través de un
probador debe hacerse cerca de la entrada y/o la salida del probador.

 

ØBidireccionales y unidireccionales: deben instalarse sensores a la entrada y a
la salida.



ØCompactos: deben instalarse en la salida.



ØMedidor maestro: deben instalarse aguas abajo.

 

Cuando se realicen las dos mediciones, éstas deben promediarse.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 10 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

·En tanque probador

 

Cuando se determina la temperatura de un líquido contenido en un tanque probador
(aislado o no), el número mínimo de sensores (o puntos de lectura) varía según
el volumen del tanque:

 

a.Los tanques con menos de 380 litros (menos de 100 galones): un sensor



b.Los tanques con 380 y 1900 litros (100 a 500 galones): 2 sensores.



c.Los tanques con más de 1900 litros (más de 500 galones): 3 sensores.

 

Si un sensor de temperatura es usado, este debe ser ubicado en la mitad de la
altura del tanque. Si dos sensores de temperatura son usados uno debe estar
localizado en el tercio superior del tanque y el otro en el tercio inferior. Si
tres sensores de temperatura son usados, uno debe estar localizado en el tercio
superior del tanque, uno en el centro y el otro en el tercio inferior. Cuando
dos ó más sensores de temperatura son usados, deben espaciarse equidistantemente
en la circunferencia del tanque.

 

Cuando un tanque probador es aislado térmicamente y/o su ciclo es rápido, dos
sensores de temperatura pueden ser suficientes en tanques hasta de 500 galones
de capacidad.

 

Los sensores de temperatura deben ser ubicados a una distancia mínima de 0,3
metros (1 pie) de la pared del tanque.

 

6.3.2DISCRIMINACIÓN DE TEMPERATURA

 

Los niveles de discriminación para registrar la variable de temperatura, deben
estar de acuerdo con la siguiente tabla (API MPMS Capítulo 12.2.2)

 

Tabla 3- Niveles de Discriminación de Temperatura       Unidades Inglesas (US)
Unidades Internacionales (SI)   (°F) (°C) Temperatura Base (Tb) 60,0 15,00
Temperatura Observada (Tobs) XX,x XX,x5 Temperatura del
probador[Tp,Tp(prom),Tmp,Tmp(prom)] XX,x XX,x5 Temperatura del Medidor[Tm,
Tm(prom),Tmm,Tmm(prom)] XX,x XX,x5 Temperatura del detector montado en el eje
del probador[Td, Td(prom)] XX,x XX,x5 Temperatura Ponderada Promedio (TWA) XX,x
XX,x5

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 11 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

·En calibración del Probador

 

Los procedimientos para calibración del probador requieren discriminación de
temperatura de 0,05 ºC (0,1ºF). Los termómetros de vidrio graduados a 0,1ºC (0,2
ºF) son normalmente usados para asegurar confiabilidad y exactitud.

 

·Corridas de calibración de medidores

 

Los procedimientos para aceptación de una corrida de calibración del medidor,
requieren discriminación de temperatura de 0,3°F para los TT´s; a su vez las
corridas de calibración deben mantener estabilidad de la temperatura entre el
medidor y el probador recomendado en máximo 2,0 °F; este valor se debe
configurar en el computador de flujo para que a diferencias mayores la corrida
sea abortada o rechazada.

 

·En Tiquetes de Medición

 

Los requerimientos de discriminación de temperatura para los tiquetes de
medición se deben aproximar a 0,5 ºC más cercano (1 ºF). Varios métodos de
aplicación de la compensación de temperatura se pueden encontrar en el capítulo
12 del API MPMS.

 

Los procedimientos para liquidación de tiquetes requieren discriminación de
temperatura de 0,05 ºC (0.1ºF) si se utilizan transmisores tipo “smart”.

 

7.REGISTROS

 

Entre los formatos que soportan la toma de temperatura están:

 

üReportes de verificación de temperatura según la profundidad del liquido
(medición estática)



üReporte de verificación y calibración de los RTD, TT’s, ATT’s, PET’s,
termómetros de vidrio



üRegistro de verificación y certificado de calibración vigente del termómetro
(emitido por la Superintendencia de Industria y Comercio (SIC) o por un
laboratorio de la red metrológica nacional o interno de Ecopetrol S.A.)



üDocumentos que soporten los programas de calibración de equipos e instrumentos
con su respectiva trazabilidad.

 

8.CONTINGENCIAS

 

No aplica.

 

9.BIBLIOGRAFÍA

 

API MPMS Capítulo 7, “Determinación de Temperatura”, junio 2001 R(2007)

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 12 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

10.ANEXOS

 

No aplica

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO Versión: 01 ECP-
VSM-M-001-07 Gerencia de Planeación y Suministro     MANUAL DE MEDICIÓN DE
HIDROCARBUROS Fecha:   CAPITULO 7   Página 13 de 13 DETERMINACIÓN DE TEMPERATURA
03/12/2008  

 

Para mayor información sobre esta directriz y el Manual   de Medición de
Hidrocarburos, dirigirse a:   RODRIGO SATIZABAL RAMÍREZ Jefe del Departamento de
Medición y Contabilización de Hidrocarburos, GPS-VSM  

 

  RODRIGO SATIZABAL RESPONSABLE Jefe del Departamento de Medición y
Contabilización de Hidrocarburos, GPS-VSM         PABLO MOTTA CANDELA ADRIANA
GARCIA MOLANO REVISÓ Gerente de Planeación y Suministro GPS – VSM Líder Grupo
Apoyo Legal VSM         CAMILO MARULANDA APROBÓ Vicepresidente de Suministro y
Mercadeo - VSM    

 

 

 









 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 1 de 16

 

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

 

CAPITULO 8

 

MUESTREO Y SUS CONDICIONES

 



 

 

 



  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 2 de 16

 

VERSIÓN   DESCRIPCIÓN   FECHA           00   EMISIÓN DEL DOCUMENTO   5 DE JULIO
3 DE 2005           01   REVISIÓN DEL DOCUMENTO   3 DE DICIEMBRE 24  DE 2008    
      DEPENDENCIA RESPONSABLE   REVISÓ   APROBÓ                   Este documento
se validó en el Comité         Táctico de Medición  integrado por los        
líderes de medición de las áreas de         negocio:             /s/ RODRIGO
SATIZABAL RAMÍREZ         RODRIGO SATIZABAL RAMÍREZ         Jefe Del
Departamento de Medición y Contabilidad. de     SARA ISABEL PARRA  
Hidrocarburos , GPS-VSM     Líder de Medición GRB – VRP                 /s/
CAMILO MARULANDA ALEXANDER CARDONA GÒNGORA       CAMILO MARULANDA Líder de
Medición (E)       Vicepresidente de Suministro y VIT       Mercadeo - VSM    
/s/ PABLO MOTTA CANDELA         PABLO MOTTA CANDELA     JUAN MANUEL NOCUA  
Gerente de Planeación y Suministro GPS– VSM     Líder de Medición         VPR  
                CARLOS GUSTAVO ARÉVALO         Líder de Medición RCSA          
  /s/ ADRIANA GARCIA MOLANO     CARLOS REINEL SANABRIA   ADRIANA GARCIA MOLANO  
  Líder de Medición GPS-VSM   Asesor Jurídico VSM               JAIRO H. GUZMÁN
MEJÍA         Líder de Medición I.C.P.        





 



 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 3 de 16

 

TABLA DE CONTENIDO

 

1. OBJETO 4       2. ALCANCE 4       3. GLOSARIO 4       4. DOCUMENTOS DEROGADOS
4       5. CONDICIONES GENERALES 4       5.1.      MUESTREO MANUAL 4 5.2.
     MUESTREO AUTOMÁTICO 5 5.3.      MUESTREO DE PRODUCTOS ESPECIALES 5       6.
DESARROLLO 6 6.1.      DESCRIPCIÓN DEL EQUIPO PARA MUESTREO MANUAL 7   6.1.1
Consideraciones generales de los recipients 7 6.2.      MUESTREO MANUAL 8  
6.2.1 Recomendaciones para secuencia de muestreo en tanques 9   6.2.2 Muestreo
de nivel (spot sampling) 10   6.2.3 Proceso para muestra corrida o de todo nivel
(running-all levels sample) 11 6.3.      MUESTREO AUTOMATICO 11   6.3.1
Condiciones para el muestreo 12   6.3.2 Frecuencia de muestreo 13   6.3.3
Pruebas de aceptación 14         7. REGISTROS 14       8. CONTINGENCIAS 14      
9. BIBLIOGRAFÍA 15       10. ANEXOS 15



 



 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 4 de 16



 

1.OBJETO

 

Se describen los métodos y equipos a utilizar para obtener de manera manual y/o
automática muestras representativas de hidrocarburos y biocombustibles.

 

2.ALCANCE

 



Aplica a las áreas operativas, técnicas y funcionarios que deben tomar muestras
de crudos, productos refinados del petróleo y biocombustibles para entregar o
recibir en transferencia de custodia. Comprende desde la toma de la muestra
hasta la identificación, conservación y transporte de las muestras obtenidas.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capítulo 1 del
Manual Único de Medición “Condiciones Generales” en su numeral 3 - Glosario
Aplicable al Manual de Medición de Hidrocarburos (MMH).

 

4.DOCUMENTOS DEROGADOS

 



Deroga el Capítulo 8 del MUM, “Muestreo y sus condiciones” ECP-VSM-M-001-08,
versión 0 del 5 de julio de 2005.

 

5.CONDICIONES GENERALES

 

5.1.MUESTREO MANUAL

 

üEste Capítulo busca implementar un sistema de muestreo por niveles de productos
almacenados en tanques cilíndricos verticales utilizando muestreadores
recomendados en el Capítulo 8.1 API MPMS. Si se utiliza muestreador metálico,
debe ser de bronce, aluminio o acero inoxidable que no implique riesgo de
producir chispa al hacer contacto con la escotilla de medición.

üExisten varias clases de muestreo y manejo de muestras que se deben aplicar
según requerimientos de tipo de análisis y producto (ver numeral 6.2.2
Recomendaciones para el muestreo en tanques).

üSe debe tener en cuenta la ficha toxicológica de cada producto que se muestrea.

üPara que una muestra de producto tomada de un tanque de almacenamiento sea
representativa para certificación de calidad de todo el producto, la misma debe
estar compuesta por las muestras tomadas en los niveles superior, mitad e
inferior.

üDe acuerdo con la cantidad de muestra requerida por el laboratorio, seleccionar
la capacidad del muestreador tipo ladrón; en aquellas muestras especiales de
algunos productos que requieren una muestra corrida, emplear como muestreador el
mismo recipiente con el que la muestra será enviada al laboratorio.

 



 

 

 



  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 5 de 16

 



üEl equipo debe estar limpio antes de la operación de muestreo, y en lo posible,
debe ser de uso exclusivo, libre de humedad y de sustancias que puedan
contaminar el producto a muestrear. Una práctica recomendable es lavar
previamente el equipo con el producto a ser muestreado.

üEl volumen muestreado en el recipiente que se envíe al laboratorio no debe
exceder el 80% de la capacidad total de este, con el fin de permitir una
expansión térmica adecuada del producto.

üPara los recipientes usados se debe seguir el siguiente procedimiento de
limpieza: lavado con solvente, luego con una solución jabonosa fuerte, enjuague
con agua y posteriormente con agua destilada; se debe secar haciendo pasar una
corriente de aire tibio a través del recipiente o dejándolos en un área libre de
polvo y humedad.

üUna vez tomadas las muestras, éstas deben almacenarse debidamente tapadas (tapa
y contratapa) rotuladas e identificadas, antes de ser transportadas al
laboratorio. Se debe disponer de un área exclusiva para el almacenamiento y
retención de las muestras que brinde protección contra el agua, la humedad, la
luz ó cualquier otro factor que afecte la integridad de la muestra.

üEn caso de ser reutilizados los recipientes, se debe hacer con el mismo
producto.

üPara muestras de productos volátiles, se deben tomar muestras corridas y no
debe transferirse el contenido de una botella a otra (reenvase), ya que pueden
perderse propiedades del producto.



 

5.2.MUESTREO AUTOMÁTICO

 

üPara muestreo en línea los tipos de análisis físico-químicos que se le harán a
la muestra, serán la pauta para seleccionar el procedimiento, la cantidad y los
requerimientos en el manejo de la muestra.

üPara muestreo en línea la velocidad del fluido en el punto de toma de muestra
debe ser mínimo de 8 pies/s para obtener una muestra homogénea. Cuando no es
posible alcanzar suficiente velocidad de flujo en la tubería, es necesario
implementar métodos para obtener adecuadas mezclas como reducción del tamaño de
la tubería, bafles, orificio o platos perforados o una combinación de ellos.



 

5.3.MUESTREO DE PRODUCTOS ESPECIALES

 



üCuando se muestrean productos que a temperatura ambiente alcanzan su punto de
solidificación o muy cerca a este como el asfalto, combustóleo, azufre,
productos de fondos y en general excepto el polietileno; se debe asegurar un
sistema de calentamiento o tracing eléctrico o vapor que mantenga en fase
líquida las muestras almacenadas en los recipientes colectores (Tomamuestras) y
disponer de sistemas de recirculación o mezcla adecuados que garanticen una
muestra representativa de dicho producto..

  

 

 

 



  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 6 de 16

 

üPara el muestreo del polietileno se debe tener un muestreador automático que
posea un dosificador programado en el tiempo, para hacer representativa la
muestra que se va a analizar.

üPara realizar los análisis de Visto bueno de las muestras de Polietileno de
debe recircular por los menos por cuatro horas las tolvas de almacenamiento para
homogenizar las muestras.

üPara el muestreo de asfaltos, por ser un compuesto pesado, se puede tomar una
muestra homogénea de la bomba de recirculación del tanque.

üPara el muestreo de gases que tienen presión de vapor por encima de 50 psig se
debe realizar en balas o botellas metálicas de 500 ml, se deben purgar en planta
con la muestra del sistema por un tiempo de 1 a 2 minutos.

üPara muestras de gases con presión de vapor por debajo de 50 psig el muestreo
se debe realizar en bolsas de Tedlar el cual es material exclusivo para estos
gases.

üPara el caso del GLP es necesario después del muestreo abrir la válvula de la
bala o botella metálica por dos segundos para que se transporte con un 80% de su
capacidad y evitar accidentes con la expansión del volumen.

üPara las muestras de aguas que se van a analizar se debe tener en cuenta el
tipo de recipiente (Vidrio o plástico ámbar o transparente) y la preservación de
la muestra según los análisis requeridos.



 

6.DESARROLLO

 

Muestras representativas de hidrocarburos son requeridas para la determinación
de sus propiedades físicas y químicas, las cuales son usadas para establecer los
volúmenes estándar, precios y cumplir con las especificaciones comerciales y
regulatorias.

 



Existen dos métodos de muestreo, automático o dinámico y manual:

 



üEl método automático utiliza un dispositivo que se utiliza para extraer una
muestra representativa del líquido que fluye por una tubería, este equipo consta
de una sonda, un extractor de muestra, un medidor de flujo, un controlador y un
recipiente de muestras con indicador de nivel

üEl método manual tiene como propósito obtener una porción (muestra puntual) de
material en un área seleccionada de un tanque, que sea representativa del área,
o en el caso de muestras corridas o de todos los niveles, una muestra cuya
composición sea representativa del producto total en el tanque. Una serie de
muestras puntuales se pueden combinar para obtener una muestra representativa.



 

Para cada tipo de muestreo se debe tomar la cantidad de muestra dependiendo del
requerimiento de volumen para los análisis que se vayan a realizar.

  

 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 7 de 16



 

6.1.DESCRIPCIÓN DEL EQUIPO PARA MUESTREO MANUAL

 

üBotella transparente o ámbar de vidrio capacidades de 350 mL, 750 mL o 1000 mL,
dependiendo del análisis a realizar.

üRecipiente metálico con recubrimiento epóxico capacidad 1 galón

üRecipientes plásticos con capacidades de ½, 1, 2 ó 5 galones con tapa y
contratapa

üCuerda para amarre de rótulos.

üTapones de corcho.

üBalas o botellas metálicas para el muestreo de gases de alta presión como el
GLP.

üBolsas de Tedlar para el muestreo de gases de baja presión.

üRótulos para identificación de muestras. (ver ANEXO 1).

üTrapo para limpieza de botellas

üElementos de protección personal adecuados (guantes de nitrilo y de carnaza,
gafas de seguridad, botas y demás dotación)

 

[t08_pg7.jpg]

 

Figura 1. Ensamblajes para muestreo en botella.

 

6.1.1Consideraciones generales de los recipientes

 



üLa superficie interna debe ser de un material que minimice la corrosión,
incrustaciones y puntos de adherencia de sedimento o agua.

üLa tapa, contratapa/cierre deben ser de suficiente tamaño para facilitar el
cierre, inspección y limpieza del recipiente.

üEl recipiente debe ser seleccionado para permitir la preparación de mezclas
homogéneas de una muestra, mientras se previene la pérdida de constituyentes
livianos que puedan afectar la representatividad de la muestra y la exactitud de
los ensayos analíticos.

 



 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 8 de 16

 

üEl recipiente debe permitir la transferencia de muestras de un recipiente al
aparato de análisis mientras se mantenga su naturaleza representativa.

üLas botellas de vidrio transparente pueden ser examinadas visualmente para
limpieza y permiten la inspección visual de la muestra para detectar nubosidades
de agua libre e impurezas sólidas. Las botellas de vidrio cafés ofrecen
protección para las muestras cuando la luz puede afectar los resultados del
ensayo.

üLas botellas de plástico de alta densidad pueden ser usadas para la
manipulación y almacenamiento de gasóleo, diesel, fuel oil, aceites lubricantes
y ácidos. Las botellas de este tipo no deben ser usadas para gasolina,
combustible de aviación, keroseno, aceite crudo (petróleo), disolventes, aceite
blanco medicinal y productos con punto de ebullición especial, a menos que las
pruebas no indiquen problemas de solubilidad, contaminación o pérdida de
componentes livianos.

üBajo ninguna circunstancia se debe usar contenedores de polietileno no lineal
(convencional de baja densidad) para almacenar muestra de hidrocarburos
líquidos. Esto con el fin de evitar la contaminación de la muestra o falla de la
botella para la toma de la muestra.



 

6.2.MUESTREO MANUAL

 

Dependiendo del tipo de producto se puede utilizar muestro por niveles y/o
muestra corrida para esto se debe tener en cuenta:

 



üRevisar el recipiente para verificar su limpieza.

üVerificar las condiciones físicas del muestreador

üRevisar y preparar el material requerido, incluyendo el diligenciamiento del
rótulo para identificación de muestras (anexo1).

üObtener un estimativo del nivel del tanque, utilizando medición automática o
medición manual a vacío con cinta y determinar los tercios para la obtención de
las muestras de la superficie, mitad y fondo.

üEnsamblar el conjunto botella, cuerda, tapón de corcho y plomada según se
muestra en la figura 1.

üAjustar el volumen óptimo de la muestra (máximo 80% de la capacidad del
recipiente).

üTapar la muestra inmediatamente, y colocar el rótulo de identificación.

üRepetir estas operaciones cuando se requiera tomar más muestras ya sea en la
superficie, mitad y fondo, o cuando se necesiten chequeos.

üDepositar las muestras en el área definida para almacenamiento.

üPara muestras que se requieran para análisis de presión de vapor consultar la
norma API MPMS 8 sección 4 y consultar con el soporte técnico adecuado; de igual
manera para otros análisis especiales y productos especiales.

 



 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 9 de 16



 

6.2.1Recomendaciones para secuencia de muestreo en tanques

 

Para la toma de muestras puntuales, se sugiere realizar el muestreo en la
siguiente secuencia: superficie, cima, superior, media, inferior, salida, todos
los niveles, fondo y muestra corrida. Esta secuencia evita perturbación en el
líquido y garantiza el carácter representativo de la muestra. Los requerimientos
para el muestreo localizado se muestran en la tabla 1. Para las localizaciones
de muestreo, ver la figura 2. Luego de la operación de muestreo se puede
proceder a tomar medida de nivel, corte de agua y medida de temperatura.

üEl producto en tanques debe permanecer en reposo por lo menos durante 30
minutos antes de la toma de la muestra.

üVerificar que el tanque no esté recibiendo o entregando e informar sobre la
operación a realizar.

üTransferir la muestra al recipiente donde se va a almacenar, asegurándose que
el llenado sea sólo de ¾ partes de su volumen.



 

[t08_pg9.jpg]

 

Figura 2. Toma de muestras

 



 

 

 





  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 10 de 16

 

6.2.2Muestreo de nivel (spot sampling)

 

Para tomar muestras de nivel la altura del producto en el tanque deberá
dividirse (en forma virtual) en tercios, con el fin de lograr la mejor
representatividad de muestra manejando los inconvenientes de la estratificación.
Luego deberán extraerse muestras de los tres niveles (superior, mitad e
inferior) en forma separada. (Ver figura 2)



 

6.2.2.1 Proceso de muestreo con botella

 

a)Baje la botella taponada, hasta el nivel requerido, según indica la tabla 1.

b)En el nivel deseado, retire el tapón, espere el tiempo suficiente para que la
botella se llene completamente.

c)Retire el muestreador fuera del líquido.

d)Verifique que la botella se encuentre completamente llena, si no lo está vacié
el contenido y repita el procedimiento.

e)Si solamente esta muestra de nivel es requerida o se hará composición en otro
sitio, vierta toda la muestra en el recipiente o descarte aproximadamente el 20%
del contenido y tapone la botella.

f)Repita el procedimiento anterior para obtener muestra (s) adicionales en los
otros niveles, según indica la Tabla 1 o para obtener más volumen de muestra si
solamente se requiere de la mitad del líquido.

g)Tape el recipiente, coloque el rótulo o etiqueta y envíe la muestra al
laboratorio.



 

TABLA 1. Requerimientos de muestreo localizado

 



CAPACIDAD DEL TANQUE/ NIVEL MUESTRAS REQUERIDAS DEL LÍQUIDO SUPERIOR MEDIO
INFERIOR Tanque con capacidad menor o igual a 159 m³ (1000 barriles)   X  
Tanques con capacidad superior a 159 m³ (1000 barriles)       Nivel menor o
igual a 3 m (10 pies)   X   Nivel entre 3 m (10 pies) y 4,5 m (15 pies) X   X
Nivel superior a 4,5 m (15pies) X X X



 

6.2.2.2 Proceso de muestreo con muestreador tipo ladrón

 

a)Introduzca el muestreador de zona hasta el nivel requerido, de acuerdo a la
Tabla 1.

b)De acuerdo al tipo de ladrón, permita que el muestreador se llene en el nivel
deseado

 



 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 11 de 16

 

c)Retire el muestreador fuera del líquido

d)Si solamente se requiere una muestra en el nivel medio, vierta todo el
contenido en el recipiente de almacenamiento.

e)Si se requiere, descarte el volumen de muestra sobrante al interior del
tanque.

f)Para obtener muestras adicionales según los requerimientos de la Tabla 1,
repita todo el procedimiento.

g)Tape el recipiente de almacenamiento, coloque la etiqueta o rótulo
identificativo y remita la muestra al laboratorio.



 

6.2.3Proceso para muestra corrida o de todo nivel (running-all levels sample)

 



a)Para obtener una muestra corrida introduzca la botella o el muestreador en el
líquido, sin el tapón, con una velocidad uniforme hasta un nivel lo más cercano
al fondo o a la línea de salida del tanque y súbala, de tal modo que al
retirarla del líquido se encuentre llena hasta un 70% u 85% de su capacidad.
Para una muestra de todos los niveles, introduzca la botella o el muestreador en
el líquido, taponada, con una velocidad uniforme hasta un nivel lo más cercano
al fondo o a la línea de salida del tanque y súbala, de tal modo que al
retirarla del líquido se encuentre llena hasta un 70% u 85% de su capacidad.

b)Verifique que la cantidad apropiada de muestra haya sido obtenida. Si el
muestreador se ha llenado con un volumen superior al 85% de su capacidad,
descarte la muestra y repita el procedimiento ajustando la velocidad de bajada o
subida. Si es necesario se puede restringir la boca de la botella.

c)Vacíe el contenido de la botella o muestreador en el recipiente para muestras,
de ser necesario.

d)Si se necesita volumen adicional de muestra, repetir el procedimiento.

e)Tape el recipiente, instale la etiqueta o rótulo y envíelo al laboratorio.



 

6.3.MUESTREO AUTOMATICO

 

Un sistema típico de muestreo automático consiste de un acondicionador de flujo
aguas arriba del sitio de localización del muestreador, un dispositivo físico
para extraer porciones (grabs) de la corriente fluyendo, un dispositivo de
medición para controlar que el muestreo sea proporcional a la rata de flujo, un
medio para controlar el volumen total de la muestra extraída, un recipiente para
recolectar la muestra y almacenar los grabs. Puede existir un dispositivo para
mezclado de la muestra, dependiendo del sistema.



 

Existen dos tipos de sistemas de muestreo automático:

 

üUno denominado “en línea”

üOtro llamado “fast loop” o circuito rápido

 

 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 12 de 16



 

Ambos sistemas pueden producir muestras representativas si son adecuadamente
diseñados y operados. Un sistema localiza el extractor directamente en la línea
principal, mientras el otro sistema localiza el extractor en un circuito rápido
de muestreo.

 

6.3.1Condiciones para el muestreo

 

üEl controlador de muestreadores proporcionales al flujo debe permitir al
operador seleccionar la tasa y tamaño apropiados de muestreo.

 

Las fallas típicas son:

 

a.Pérdida de la señal del medidor de flujo.

b.Pérdida de la señal al extractor de muestras.

c.Sobrellenado o subllenado del recipiente colector de las muestras.

d.Pérdida de energía del muestreador.

e.Pérdida de flujo de la muestra al recipiente de las muestras.

f.Pérdida de flujo en el “loop” de alta velocidad.

 

üEs importante contar con un dispositivo indicador y/o registrador de nivel, por
ejemplo un indicador de nivel en vidrio con regleta o báscula con señal remota a
la consola del operador, que se encuentre aforado de acuerdo al procedimiento
6.3.3 de este documento; con el objetivo de realizar la prueba de desempeño del
tomamuestras y de que el operador y/o el inspector realicen los chequeos
visuales de funcionamiento del tomamuestras..

üUn muestreador automático preferiblemente deberá operar en forma proporcional
al flujo. Sin embargo, muestreos proporcionales al tiempo son aceptables si la
variación de la rata de flujo es menor a +/- 10 %.

üCuando hay medidores para transferencia de custodia en uso, la señal de tasa de
flujo de estos debe ser usada para controlar los tomamuestras. Donde el flujo
total sea medido por varios medidores, se debe implementar un totalizador
electrónico para las señales de flujo y así poder controlar el muestreador.
También se pueden instalar muestreadores individuales para cada medidor.

üLos recipientes donde se reciben las muestras pueden ser estacionarios o
portátiles y deben cumplir con algunas normas de construcción, las cuales se
pueden encontrar en el capítulo 8.2 secciones 15.1 y 15.2 del API MPMS. En estos
recipientes, debe instalarse y calibrarse válvulas de alivio a una presión tal
que se prevengan pérdidas de hidrocarburos livianos. La presión de calibración
de la válvula de alivio debe estar siempre por debajo de la del oleoducto, para
permitir el flujo de la muestra hacia el recipiente.

üEs esencial que la muestra en el recipiente sea adecuadamente mezclada, para
asegurar la dispersión del agua libre y eliminar la estratificación.

üSe recomienda un sistema de circulación externa provisto con una bomba y un
circuito en línea y que conecte en forma fácil y directamente al contenedor de
la muestra, para obtener una buena mezcla y transferencia. Los tiempos de mezcla
y sus tasas de flujo son parámetros críticos.

 

 

 

 



  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 13 de 16

 

üEl sobremezclado puede producir una muy fina dispersión de emulsión que no
puede ser separada del sedimento centrifugado en la prueba de agua, a menos que
se utilicen desemulsificantes.

 

6.3.2Frecuencia de muestreo

 



Los lineamientos para la frecuencia de muestreo pueden ser dados en términos de
grabs por volumen almacenado en una determinada longitud de tubería. Para
operaciones marinas y servicio de transporte por ductos, los mínimos
lineamientos pueden ser relacionados con barriles por grab usando la siguiente
ecuación:

 



bbl/grab = 0,0001233 * D^2     ó     0,079548 * d^2

 

Donde D= Diámetro nominal de la tubería en milímetros.   d= Diámetro nominal de
la tubería en pulgadas.



 

Esta fórmula equivale a un grab por cada 25 metros lineales (80 pies aprox.) de
tubería.

 



Para determinar la frecuencia adecuada de muestreo automático, con base en el
tamaño de bache a transferir, y que la muestra obtenida mediante este método sea
representativa se sigue las recomendaciones del Capítulo 8.2 del API-MPMS.

 

Cálculos previos a la operación:

 





Frecuencia de muestreo (span) =         Tamaño del bache (bls)       Número de
grabs de la muestra

 



n =   SVe    b



 

Donde:

 

n = número esperado de grabs en la muestra

SVe = volumen esperado de muestra, mL (normalmente el 80% de la capacidad del
recipiente)

b = tamaño esperado del grab, mL

 

Para el caso de transferencia de crudos, el número de grabs de la muestra se
determina con el tamaño del grab, que es generalmente de 1,0 cm3 y el tamaño de
la muestra a recolectar es de 4,0 galones en recipientes de 5,0 galones.

 

 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 14 de 16



 

6.3.3Pruebas de aceptación

 

Es recomendable hacer pruebas para confirmar que el sistema de muestreo se está
desempeñando en forma precisa. Los métodos de prueba se resumen en dos
categorías generales: prueba del sistema total y prueba de componentes.

 

La prueba del sistema total es un método de balance de volúmenes en donde la
prueba se hace inyectando una cantidad conocida de agua. Este diseño de prueba
incluye el manejo y mezcla de la muestra en laboratorio. Existen dos
procedimientos: uno involucra únicamente al tomamuestras bajo prueba y el otro,
utiliza un tomamuestras adicional para medir la cantidad de agua base de la
muestra.

 



El factor de desempeño de un muestreador automático se determina según la
fórmula del API-MPMS 8.2 Apéndice F:



 



Factor de desempeño PF =  SV   SVc





 

Donde:

 



SV= Volumen real recogido en el recipiente

SVc= Volumen calculado según frecuencia de muestreo automático (span)



 

Para considerar aceptable el desempeño del muestreador automático, este factor
debe estar entre 0,9 y 1,1 es decir que debe tener un margen de desviación de ±
10%. (Ver API-MPMS Capítulo 8.2 Apéndice F).

 

7.REGISTROS

 



Entre los registros que soportan la ejecución del muestreo están:

 

üRegistro de toma de muestras según el nivel del líquido en el tanque (SILAB)
donde aplique.

üRegistro de toma de muestras automáticas

üRegistro de verificación del desempeño del muestreador automático.

üRegistro de calibración del volumen del tomamuestras de acuerdo al Capítulo 1
del MMH.

üRegistro de envío y recepción de muestras



 

8.CONTINGENCIAS

 

üEn caso de no disponer de rótulos para identificación, sólo utilice rótulos de
cartulina con la misma información contenida en aquellos, elaborada manualmente.

  

 

 

 

  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 15 de 16



 

üEn caso de falla del sistema de muestreo automático, se utilizará el
procedimiento de muestreo manual en tanque descrito en 6.2

 

9.BIBLIOGRAFÍA

 

Capítulo 8, Sección 1 “Muestreo manual de petróleo y productos de petróleo”,
Sección 2 “Muestreo automático de petróleo y sus productos” y Sección 4
“Muestreo manual y manejo de combustibles para la medición de la volatilidad”,
API-MPMS



 

10.ANEXOS

 



No   TITULO 1   Rótulo para identificación de muestras y generación por el SILAB

 

Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:



 

RODRIGO SATIZABAL RAMÍREZ

Jefe del Departamento de Medición y Contabilidad de Hidrocarburos, GPS-VSM

 

    RESPONSABLE RODRIGO SATIZABAL
Jefe del Departamento de Medición y Contabilidad de Hidrocarburos, GPS-VSM      
    REVISÓ PABLO MOTTA CANDELA
Gerente de Planeación y Suministro GPS – VSM ADRIANA GARCÍA MOLANO
Líder Grupo Apoyo Legal VSM           APROBÓ

CAMILO MARULANDA

Vicepresidente de Suministro y Mercadeo - VSM

   

 



 

 

 





  VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-08

[tlogo.jpg] MANUAL DE MEDICIÓN DE
HIDROCARBUROS
CAPITULO 8 – MUESTREO Y SUS
CONDICIONES

 

Fecha:

 

03/12/2008

 

Página 16 de 16



 

ANEXO 1. RÓTULO PARA IDENTIFICACIÓN DE MUESTRAS



 

                [tlogo.jpg] DEPENDENCIA       [tlogo.jpg] DEPENDENCIA          
        ____________________       _________________                   ROTULO
PARA IDENTIFICACION DE
MUESTRAS.       ROTULO PARA RECIBO MUESTRAS.                   PRODUCTO:
_______________________________                     PRODUCTO:
_____________________________     IDENTIFICACION ___________________________    
                      (Unidad, Tanque, Equipo, Bote, Nombre, etc.)              
            TIPO________________________________________       Hora:
____________________________________      (Superficie, Mitas, Fondo, Corrida, En
Línea, etc).       Fecha: ____________________________________                  
    RECIBIDA POR:     Tomada por: _________________________________      
_________________________________________     Hora:
_______________________________________          
Fecha________________________________________       OBSERVACIONES:            
__________________________________________     Toxico     ¨       Inflamable
     ¨      Corrosivo     ¨       __________________________________________    
OBSERVACIONES: __________________________      
__________________________________________                              

 

[t08_pg16.jpg]

 



 

 







 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 1 de 19

 

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

 

CAPÍTULO 9

 

MEDICIÓN Y APLICACIONES DE

LA DENSIDAD

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 2 de 19

 

VERSIÓN   DESCRIPCIÓN   FECHA           00   EMISIÓN DEL DOCUMENTO   8 DE JULIO
DE 2005           01   REVISIÓN DEL DOCUMENTO   5 DE FEBRERODE 2009          
DEPENDENCIA RESPONSABLE   REVISÓ   APROBÓ           Este documento se validó ea
el         Comité Tâctico de Medición         integrado por los líderes de      
  medición de las áreas de negocio:                   /s/ SARA ISABEL PARRA
GÓMEZ   /s/ RODRIGO SATIZABAL RAMÍREZ     SARA ISABEL PARRA GÓMEZ   RODRIGO
SATIZABAL RAMÍREZ     Líder de Medición GRB – VRP   Jefe del Departamento de
Medición y Contabilización         de Hidrocarburos, GPS-VSM     /s/ ALEXANDER
CARDONA GÓNGORA       /s/ CAMILO MARULANDA ALEXANDER CARDONA GÓNGORA      
CAMILO MARULANDA Líder de Medición (E) VIT       Vicepresidente de        
Suministro y Mercadeo – /s/ JUAN M NOCUA DECERRA   /s/ PABLO MOTTA CANDELA   VSM
JUAN M NOCUA DECERRA   PABLO MOTTA CANDELA     Líder de Medición VPR   Gerente
de Planeación y Suministro GPS– VSM               /s/ CARLOS GUSTAVO ARÉVALO    
    CARLOS GUSTAVO ARÉVALO         Líder de Medición RCSA   /s/ ADRIANA GARCIA
MOLANO         ADRIANA GARCIA MOLANO     /s/ CARLOS R. SANABRIA DURÁN   Asesor
Jurídico VSM     CARLOS R. SANABRIA DURÁN         Líder de Medición GPS – VSM  
                /s/ JAIRO H. GUZMÁN MEJÍA         JAIRO H. GUZMÁN MEJÍA        
Líder de Medición I.C.P        



 

TABLA DE CONTENIDO

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 3 de 19

 

1. OBJETO 4       2. ALCANCE 4       3. GLOSARIO 4       4. DOCUMENTOS DEROGADOS
5       5. GENERALIDADES 5       5.1 MARCO TEÓRICO 5 5.1.1 Métodos ASTM D287 y
ASTM D1298 Densidad en crudos y productos del petróleo 5 5.1.2 Métodos ASTM
D4052 y ASTM D5002 Densidad en líquidos y crudo 7 5.1.3 Método ASTM D70 Densidad
en asfalto 8 5.1.4 Método ASTM D1657 Densidad en GLP 8       6. DESARROLLO 8    
  6.1 CORRECCIÓN DE LA DENSIDAD 8 6.2 CONVERSIONES A PESO Y VOLUMEN DE
HIDROCARBUROS 12 6.2.1 Factores y tablas de conversión 12 6.2.2 Conversión a
peso y volumen de ciclohexano y productos aromáticos 14 6.3 DENSITÓMETROS
(DENSÍMETROS EN LÍNEA) 15 6.4 REDONDEO DE CIFRAS 16       7. REGISTROS 16      
8. CONTINGENCIAS 17       9. BIBLIOGRAFÍA 17       10. ANEXOS 18

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 4 de 19

 

1.   OBJETO

 

Establecer una guía para la determinación de densidad y su aplicación en las
correcciones de volumen para operaciones de transferencias internas,
transferencia de custodia de hidrocarburos y biocombustibles.

 

2.   ALCANCE

 

Aplica para laboratorios de ensayo y puntos en los que se realicen
transferencias internas o de custodia, en los que se requiere corregir la
densidad, calcular volúmenes estándar y realizar balances de planta.

 



3.   GLOSARIO

 

Densidad: es una magnitud que indica la cantidad de masa contenida en una unidad
de volumen y puede utilizarse en términos absolutos o relativos. La densidad
varía con los cambios de temperatura y presión por ello se expresa como la masa
por unidad de volumen a una temperatura específica.

 

Densidad en el aire: es la relación del peso (afectado por el empuje del aire),
por unidad de volumen.

 

Densidad en el vacío: es la relación de la masa verdadera (sin el efecto de
empuje del aire) por unidad de volumen. Las densidades reportadas a través de
los métodos ASTM D1298, ASTM D287, ASTM D4052, ASTM D5002 se expresan en estas
unidades.

 

Densidad relativa: es la relación de la masa de un volumen dado de combustible a
una temperatura dada, a la masa de un volumen igual de agua pura a la misma
temperatura. Ambas temperaturas de referencia deben ser explícitamente
declaradas. La referencia comúnmente utilizada es 60/60 ºF, aunque se pueden
encontrar otras referencias como 20/20 ºC ó 20/4 ºC. Es una magnitud
adimensional y por tanto, sin unidades.

 



[t09_pg04.jpg]

En donde:

 



ρr  es la densidad relativa,

ρ es la densidad absoluta

ρo  es la densidad de referencia.

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 5 de 19

 

CTL: factor de corrección por efecto de la temperatura sobre el líquido

 

CPL: factor de corrección por efecto de la presión sobre el líquido

 

Gravedad API es un método para expresar la densidad de líquidos del petróleo. La
relación entre la gravedad API y la densidad relativa es la siguiente:

 

[t09_pg05.jpg]

 

Para una mayor comprensión de este documento se puede consultar el Capítulo 1
del Manual de Medición de Hidrocarburos (MMH) “Condiciones Generales y
Vocabulario” en su numeral 3, Glosario.

 

4.   DOCUMENTOS DEROGADOS

 

Deroga el Capítulo 9 del MUM, “Determinación de Densidad” ECP-VSM-M-001-05,
versión 0 del 8 de julio de 2005.

 



5.   GENERALIDADES

 

Los métodos de ensayo para la medida de la densidad en productos del petróleo y
las tablas de medición del petróleo para corrección volumétrica están dados en
densidad al vacío.

 

Los cálculos de los balances másicos (inventarios, recibos, entregas, y consumo
propio) deben ser realizados de manera consistente con las unidades de masa o
peso en el aire. El uso del volumen estándar para balance en los terminales y
tanques de almacenamiento está permitido, pero no es apropiado para el balance
de refinería. Esto se debe a que las unidades de proceso de la refinería (por
ejemplo: unidades de conversión de residuos, de hidro-tratamiento, reformados,
etc.) generan una ganancia de volumen en general en toda la refinería.

 



5.1    MARCO TEÓRICO

 

5.1.1Métodos ASTM D287 y ASTM D1298 Densidad en crudos y productos del petróleo



 

Una muestra es transferida a una probeta que está aproximadamente a la misma
temperatura de la muestra. El hidrómetro es introducido y se deja caer
libremente. Después de haber alcanzado la temperatura de equilibrio, se lee la
escala del hidrómetro y la temperatura de la muestra. La lectura observada en el
hidrómetro es corregida a la temperatura de referencia siguiendo la guía ASTM
D1250 de las tablas de medición del petróleo. Los termómetros e hidrómetros
deben cumplir con las especificaciones de las normas ASTM E1 y ASTM E100.

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 6 de 19

 

Los hidrómetros recomendados para la determinación de la densidad, densidad
relativa o la gravedad API según la Norma ASTM D1298, se relacionan en la Tabla
No. 1. En la Tabla No. 2 se relacionan los termómetros recomendados por la misma
Norma.



 

Tabla 1. Hidrómetros recomendados

 

Unidades Rango Escala Menisco Total Unidad Intervalo Error Corrección

Densidad, kg/m3

15ºC

600 -1100 20 0.2 ±0.2 + 0.3 600 - 1100 50 0.5 ±0.3 + 0.7 600 - 1100 50 1.0 ±0.6
+ 1.4 Densidad relativa 0.600 - 1.100 0.020 0.0002 ±0.0002 + 0.0003 0.600 -
1.100 0.050 0.0005 ±0.0003 + 0.0007 0.600 - 1.100 0.050 0.001 ±0.0006 + 0.0014
0.650 - 1.100 0.050 0.0005 ±0.0005   Gravedad API -1 - +101 12 0.1  ±0.1  

 

Fuente: ASTM   D1298 -Tabla 1

 

Tabla 2 – Termómetros recomendados

 

Escala Rango

Intervalo de

graduación

Error de

escala

ºC -1 - +38 0,1 ±0,1 ºC -20 - +102 0,2 ±0,15 ºF -5 - +215 0,5 ±0,25

 

Fuente: ASTM   D1298 -Tabla 2

 



Las lecturas en la escala del hidrómetro deben realizarse de acuerdo a si el
líquido es opaco o transparente así:

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 7 de 19

 

Transparente Opaco     [t09_pg07a.jpg] [t09_pg07b.jpg]



 

Los valores de repetibilidad y reproducibilidad del análisis de densidad
dependiendo las unidades en que se reporte se relacionan en la Tabla No. 3

 

Tabla 3 – Valores de precisión

 



Producto Parámetro

Rango de

temperature

ºC (ºF)

Unidades Repetibilidad Reproducibilidad

Líquidos

Transparentes de

baja viscosidad

  -2 – 24.5 kg/m3 0,5 1,2 Densidad (29 – 76)         -2 – 24.5 kg/L o g/mL 0,005
0,0012 Densidad relativa (29 – 76) Ninguna 0,005 0,0012 Gravedad API (42 – 78)
ºAPI 0,1 0,3 Líquidos opacos   -2 – 24.5 kg/m3 0,6 1,5 Densidad (29 – 76)      
  -2 – 24.5 kg/L o g/ml 0,006 0,0015 Densidad relativa (29 – 76) Ninguna 0,006
0,0015 Gravedad API (42 - 78) ºAPI 0,2 0,5

 

Fuente: Norma ASTM D1298 – Tabla 4

  

5.1.2    Métodos ASTM D4052 y ASTM D5002 Densidad en líquidos y crudo.

 



Están basados en un elemento vibratorio que mide la frecuencia de vibración de
un tubo que contiene el fluido. La vibración de un tubo es recogida por bobinas
electromagnéticas que transmiten una señal que indica la frecuencia de vibración
a un amplificador. La señal amplificada se retroalimenta a las bobinas
conductoras, las cuales alcanzan una vibración de resonancia a una frecuencia
natural, determinada por la masa del tubo más la masa del fluido dentro de él.
Dado que la masa del tubo no varía, la frecuencia de salida cambia únicamente
por causa de la variación de la masa del fluido. La lectura observada se debe
corregir a la temperatura de referencia, siguiendo las guías ASTM D1250
aplicables (Tablas de medición del petróleo) y ASTM D1555 para ciclohexano y
productos aromáticos.

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 8 de 19

 

5.1.3    Método ASTM D70 Densidad en asfalto

 



La muestra es depositada en un picnómetro calibrado, el picnómetro y la muestra
son pesados y el volumen faltante es completado con agua. El picnómetro lleno es
llevado a la temperatura requerida por el ensayo (punto de reblandecimiento del
asfalto) y pesado. La densidad de la muestra es calculada a partir de su masa y
la masa de agua desplazada por la muestra cuando el picnómetro está lleno. La
densidad es corregida siguiendo la guía ASTM D4311.

 



5.1.4    Método ASTM D1657 Densidad en GLP.

 



Un cilindro de presión se llena hasta un nivel en el cual el hidrómetro
sumergido flote libremente, este es puesto en un baño a temperatura constante,
cuando la temperatura ha alcanzado el equilibrio, se registra la lectura del
hidrómetro y la temperatura de la muestra. La densidad es corregida a
temperatura de referencia y presión de saturación, utilizando las guías API MPMS
11.2.4 para corrección por temperatura y API MPMS 11.2.2 con su Addendum para la
corrección por presión

 



5.1.5    Método ASTM D792 Densidad en plásticos.

 



El plástico es inmerso en un líquido; determinando la masa aparente en la
inmersión se infiere la densidad relativa a partir del conocimiento de la
densidad del líquido de inmersión.

 

6.   DESARROLLO

 



La determinación precisa de la densidad, densidad relativa, o gravedad API del
petróleo o sus derivados y biocombustibles, está a cargo del laboratorista o del
técnico de controles. La determinación de la densidad en laboratorio es
necesaria para la conversión de los volúmenes medidos a volúmenes corregidos a
la temperatura estándar de 60 ºF y además para la verificación y ajuste de la
medida obtenida por los densitómetros en línea.

 



6.1    CORRECCIÓN DE LA DENSIDAD

 



En 1974 el API inició la tarea de revalidar las tablas de factores de corrección
por temperatura. El trabajo culminó con la mejora de las tablas de 1952, por las
tablas de la versión de 1980, estas últimas separan las tablas de corrección de
densidad y volumen, en tres grupos: A “crudos”, B “refinados” y C “aplicaciones
especiales”.

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 9 de 19

 

En la Tabla No. 4, se resumen las tablas que deben utilizarse para corrección de
densidad y volumen según el estándar API MPMS Capítulo 11.1-2004/IP 200-04/ASTM
D 1250-04. En esta versión de las tablas se ha hecho una clasificación en tres
grupos básicos de productos: crudos, productos refinados y aceites lubricantes.

 

Adicionalmente, se incluye en el estándar otra clasificación denominada
“aplicaciones especiales” en la cual el coeficiente de expansión térmica se
determina experimentalmente y con el mismo se entra en las tablas C, para
determinar el VCF.

 

Tabla No. 4 – Clasificación de tablas de corrección por producto

 



      Designación de tablas por tipo de producto Descripción

Unidades de

Densidad

Temp. Base Crudo Refinados

Aceites

lubricantes

Aplicaciones

especiales

Corrección de Gravedad API a 60 °F °API 60 °F 5A 5B 5D   Corrección de volumen a
60 °F contra Gravedad API A 60 °F °API 60 °F 6A 6B 6D 6C Corrección de densidad
relativa obsvd. a densidad relativa a 60 °F

Densidad

relative

60 °F 23A 23B 23D   Corrección de volumen a 60°F contra densidad relativa a
60 °F

Densidad

relative

60 °F 24A 24B 24D 24C Corrección de la densidad obsvd. a Densidad a 15 °C kg/m3
15 °C 53A 53B 53D   Corrección de volumen a 15 °C contra densidad a 15 °C kg/m3
15 °C 54A 54B 54D 54C



 

Agua: la densidad y volumen del agua se corrigen por efecto de la temperatura y
presión de acuerdo a la norma API MPMS 11.4.1 “Density of Water and Water
Volumetric Correction Factors for Water Calibration of Volumetric Provers”. Tome
los valores corregidos para la calibración de medidores de densidad de
laboratorio y en línea.

 



Aire: la densidad con efecto de temperatura, presión barométrica, humedad
relativa en el aire se puede calcular de acuerdo al procedimiento del numeral
8.2 de la publicación NIST SOP2. Tomar este valor para la calibración de
densitómetros de laboratorio y en línea.

 



Aplicaciones Especiales: (Numeral 11.1.5.2 de la norma API MPMS 11.1) dentro de
este grupo se encuentran hidrocarburos o mezclas donde predominan hidrocarburos
que no son representados por el grupo de crudos, productos refinados y bases
lubricantes. El coeficiente de expansión térmica (α60) es determinado por diez
mediciones de la densidad versus la temperatura (incluye la densidad a la
temperatura de referencia).

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 10 de 19

 

Esta aplicación se ha encontrado satisfactoria para mezclas Diesel-Biodiesel,
gasolinas oxigenadas y mezclas de éstas.

 

El Metil ter butil éter (MTBE) también queda cubierto por este grupo, utilizando
en los cálculos un factor de expansión térmica a 60 ºF (α60 ) de 789,0 x 10-6
ºF-1

 

La mezcla gasolina-etanol (10 %) está bien representada por el factor de
expansión térmica (α60) de 714.34 x 10-6 ºF-1.

 



Asfalto: la norma ASTM D4311 aplica para el cálculo de factores de corrección
volumétrica. Las tablas históricas del API 6 y 6B también son aceptables.

 



Butadieno, las tablas 1 a 4 del ASTM D 1550 “Standard ASTM Butadiene Measurement
Tables” deben ser usadas para la corrección volumétrica por temperatura en el
cálculo de cantidades de butadieno. Estas tablas cubren los rangos de operación
normales para la reducción de la gravedad especifica (densidad relativa) y
volumen a 15.6/15.6°C (60/60°F) y para cálculos de las relaciones peso-volumen
del butadieno. Las tablas aplican al butadieno y concentraciones de butadieno
(mínimo 60% butadieno). Para la determinación de los factores de corrección por
presión aplica el API MPMS 11.1.

 



Ciclohexano y Aromáticos: la norma ASTM D1555 aplica para el cálculo de los
factores de corrección por temperatura. Para corregir por presión siga las
instrucciones de la norma API MPMS 11.1.

 



Combustibles Reformulados: el API ha investigado factores de corrección para
combustibles reformulados. En este estudio están contenidos gasolina que
contiene uno de los siguientes oxigenantes: MTBE, ETBE, DIPE y TAME. La adición
de menores proporciones de éteres a gasolinas, por encima de 2.7% en peso de
oxigeno, como lo permitido en muchas especificaciones de combustibles, no cambia
significativamente los factores de corrección del grupo productos refinados; por
lo tanto se pueden utilizar las mismas tablas del API MPMS Capitulo 11 y ASTM
D1250.

 



Componentes Puros: los componentes parafínicos puros (C5+) se representan bien
en el grupo de crudos.

 

Condensado de gas: es el condensado parafínico de la producción de gas de pozo,
está compuesto principalmente por butanos, pentanos, hexanos y heptanos. El
condensado de gas debe ser considerado parte del grupo de Crudo de las tablas de
medida del petróleo, según normas ASTM D1250 y API MPMS 11.1, dado que su
densidad cae en el rango apropiado.

 



 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 11 de 19

 

Crudos: la densidad se corrige de acuerdo con el ASTM D 1250 y el API MPMS 11.1
categoría/grupo crudos generalizados siempre y cuando su densidad se encuentre
en el rango de -10 a 100 °API. Los aceites crudos que han sido estabilizados
para propósitos de transportarlos o almacenarlos y cuya gravedad API se
encuentra dentro de estos límites son considerados parte de este grupo.

 

Destilados parafínicos, nafténicos y bases lubricantes: deben ser considerados
parte del grupo de aceites lubricantes de las tablas de medición del petróleo,
según normas ASTM D1250 y API MPMS 11.1.

 



Etileno, el API MPMS 11.3.2.1 “Ethylene Density” permite determinar la densidad
(Lb/pie3) o el factor de compresibilidad para el etileno fase vapor medido
dentro de un rango de temperatura de 65 °F a 167°F y un rango de presión de 200
a 2100 psia. Use el API MPMS 11.1 para determinar la porción de los factores de
corrección volumétricos correspondiente a la corrección por presión.

 



Propileno alta pureza >99 %, el API MPMS 11.3.3.2 “Propylene Compressibility”
permite determinar la densidad (Lb/pie3) a condiciones de flujo del propileno
líquido en los siguientes rangos: temperatura 30°F a 165°F y presión de
saturación hasta 1600 psia. Para la determinación de los factores de corrección
por presión aplica el API MPMS 11.1.

 



Gasolina Natural: las gasolinas naturales son sustancias parafínicas y no son
realmente productos refinados. Estas sustancias deben ser consideradas parte del
grupo de Crudo de las tablas de medición del petróleo, según normas ASTM D1250 y
API MPMS 11.1, dado que su densidad cae en el rango apropiado.

 



Productos refinados, son considerados parte del grupo de productos refinados,
según normas ASTM D1250 y API MPMS 11.1, los siguientes: gasolina regular,
gasolina extra, nafta crackeada, nafta virgen, nafta pesada, viginoil, ACPM
Regular, ACPM Extra, Jet A1, keroseno, combustóleo, alquilato, avigas (gasolina
de aviación), disolventes 1, 2, 3 y 4, mezcla de hexanos, gasolina natural
aromática.

 



GLP y GLN: Gases Licuados del Petróleo y Gas Licuado Natural contienen
predominantemente butano y propano y provienen de la gasolina natural, gas
natural o son producidos durante los procesos de refinación. Por Normativa de
Ecopetrol actualmente se utilizan las tablas de corrección de volumen de 1952,
cuando se produzca un cambio en este sentido se deberán utilizar las Normas API
MPMS 11.2.4 y API MPMS 11.2.2 con su addendum para la corrección de densidad en
el rango de densidades relativas (60 °F/60 °F) de 0.3500 a 0.6880 (272.8 a
74.2°API).

 



Nota 1:en caso que el usuario no esté satisfecho con la corrección de densidad y
volumen siguiendo los criterios del grupo aceites lubricantes, siga las
instrucciones del numeral 11.1.5.2 de la norma API MPMS 11.1 que trata sobre
aplicaciones especiales para determinar los coeficientes de expansión térmica
del producto medido.

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 12 de 19



 

6.2    CONVERSIONES A PESO Y VOLUMEN DE HIDROCARBUROS

 

6.2.1    Factores y tablas de conversión

 

Para conversión de las unidades de peso, utilice los siguientes factores de
conversión entre toneladas.

 



·1 Tonelada larga (long ton) = 1016,04691 kg

·1 Tonelada corta (short ton) = 907,18474 kg



 

Para la conversión de volumen a peso en el aire e interconversión entre
volúmenes a 60 °F y 15 °C, utilice las tablas que se encuentran en el volumen XI
de las tablas de medida de hidrocarburos de la ASTM D1250 Volúmenes XI/XII

 



Tabla 8: “Libras por galón americano a 60 °F y galón americano a 60 °F por libra
contra gravedad API a 60 °F”. Esta tabla da el peso en libras en el aire de 1
galón americano de hidrocarburo a 60 °F y el volumen en galones americanos a
60 °F que ocupa 1 libra de hidrocarburo en el aire, para valores de gravedad API
en el rango de 0 a 85 °API @ 60°F.

 



Nota 2:Esta tabla deberá usarse para pequeñas cantidades de hidrocarburos y se
debe conocer la gravedad API a 60 °F. Sí el volumen ha sido medido a otra
temperatura se deberá encontrar el volumen equivalente a 60 °F usando las Tablas
6.



 

Tabla 9: “Toneladas cortas (short ton) por 1000 galones americanos a 60 °F y por
barril a 60 °F contra gravedad API a 60 °F”. Esta tabla presenta el peso en
toneladas cortas en el aire de 1000 galones americanos de hidrocarburo y de 1
barril (42 galones americanos) de hidrocarburo, ambos a 60 °F para valores de
gravedad API en el rango de 0 a 85 °API @ 60°F.

 



Nota 3:Esta tabla deberá usarse con valores de gravedad API a 60 °F. Sí el
volumen ha sido medido a otra temperatura se deberá encontrar el volumen
equivalente a 60 °F usando las Tablas 6.

 

Tabla 10: “Galones americanos a 60 °F y barriles a 60 °F por tonelada corta
contra gravedad API a 60 °F”. Esta tabla presenta el volumen en galones
americanos y en barriles, ambos a 60 °F, que es ocupado por 1 tonelada corta de
hidrocarburo en el aire para valores de gravedad API en el rango de 0 a 85 °API
@ 60°F. Esta tabla deberá usarse con valores de gravedad API a 60 °F

 



Tabla 11: “Toneladas largas (long ton) por 1000 US galones a 60 °F y por barril
a 60 °F contra gravedad API a 60 °F”. Esta tabla presenta el peso en toneladas
largas en el aire de 1000 galones americanos de hidrocarburo y de 1 barril de
hidrocarburo ambos a 60 °F para valores de gravedad API en el rango de 0 a
85 °API @ 60°F. (Ver Nota 3)

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 13 de 19

 

Tabla 12: “Galones americanos a 60 °F y barriles a 60 °F por tonelada larga
contra gravedad API a 60 °F”. Esta tabla presenta el volumen en galones
americanos y en barriles, ambos a 60 °F, que es ocupado por 1 tonelada larga de
hidrocarburo en el aire para valores de gravedad API en el rango de 0 a 85 °API
@ 60°F. Esta tabla deberá usarse con valores de gravedad API a 60 °F.

 



Tabla 13: “Toneladas métricas (toneladas) por 1000 galones americanos a 60 °F y
por barril a 60 °F contra gravedad API a 60 °F”. Esta tabla presenta el peso en
toneladas en el aire de 1000 galones americanos de hidrocarburo y de 1 barril de
hidrocarburo, ambos a 60 °F para valores de gravedad API en el rango de 0 a
85 °API @ 60°F. (Ver Nota 3)

 



Tabla 14: “Metros cúbicos a 15°C por tonelada corta y por tonelada larga contra
gravedad API a 60 °F”. Esta tabla presenta el volumen en metros cúbicos a 15 °C
que es ocupado por 1 tonelada corta y 1 tonelada larga de hidrocarburo en el
aire para valores de gravedad API en el rango de 0 a 100 °API @ 60°F.

 



Nota 4:Esta tabla deberá usarse con valores de gravedad API a 60 °F. Los
volúmenes están a 15 °C (59 °F) y no a 60 °F.

 



Tabla 22: “Galones americanos a 60 °F a litros a 15 °C y barriles a 60 °F a
metros cúbicos a 15 °C”. Esta tabla da el número de litros a 15 °C equivalente a
1 galón americano a 60 °F y el número de metros cúbicos a 15 °C equivalentes a 1
barril (42 galones americanos) a 60 °F, para valores de densidad relativa
60°F/60°F en el rango de 0.654 a 1.075.

 



Nota 5:Esta tabla deberá usarse con valores de densidad relativa 60/60 °F. Los
volúmenes en litros y metros cúbicos están a 15 °C (59 °F) y no a 60 °F.

 

Tabla 26: “Libras por galón americano a 60 °F y galón americano a 60 °F por
libra contra densidad relativa 60°F/60°F”. Esta tabla da el peso de libras en el
aire de 1 galón americano de hidrocarburo a 60 °F y el volumen en galones
americanos a 60 °F que es ocupado por 1 libra de hidrocarburo, para valores de
densidad relativa 60°F/60°F en el rango de 0.500 a 1.100. Esta tabla deberá
usarse cuando se manejan cantidades relativamente pequeñas de hidrocarburos.

 



Nota 6:Se debe conocer la densidad relativa 60°F/60°F. Sí el volumen ha sido
medido a otra temperatura se deberá primero encontrar el volumen equivalente a
60 °F usando la Tabla 24.

 



Tabla 27: “Toneladas cortas por 1000 galones americanos a 60 °F y por barril a
60 °F contra densidad relativa a 60°F/60°F”. Esta tabla da el peso en el aire en
toneladas cortas de 1000 galones americanos de hidrocarburo y de 1 barril de
hidrocarburo, ambos a 60 °F, para valores de densidad relativa 60°F/60°F en el
rango de 0.650 a 1.075. (Ver Nota 6)

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 14 de 19

 

Tabla 28: “Galones americanos a 60 °F y barriles a 60 °F por tonelada corta
contra densidad relativa a 60°F/60°F”. Esta tabla da el volumen en galones
americanos y barriles, ambos a 60 °F que son ocupados por 1 tonelada corta de
hidrocarburo en el aire para valores de densidad relativa 60°F/60°F en el rango
de 0.650 a 1.075. (Ver Nota 6).

 

Tabla 29: “Toneladas largas por 1000 galones americanos a 60 °F y por barril a
60 °F contra densidad relativa a 60°F/60°F”. Esta tabla presenta el peso en
toneladas largas en el aire de 1000 galones americanos de hidrocarburo y de 1
barril, ambos a 60 °F para valores de densidad relativa 60°F/60°F en el rango de
0.650 a 1.075. (Ver Nota 6).

 



Tabla 30: “Galones americanos a 60 °F y barriles a 60 °F por tonelada larga
contra densidad relativa 60°F/60°F”. Esta tabla da el volumen en galones
americanos y barriles, ambos a 60 °F que son ocupados por 1 tonelada larga de
hidrocarburo en el aire para valores de densidad relativa 60°F/60°F en el rango
de 0.650 a 1.075. (Ver Nota 6).

 

Tabla 31: “Metros cúbicos a 15 °C por tonelada corta y por tonelada larga contra
densidad relativa 60°F/60°F”. Esta tabla da el volumen en metros cúbicos a 15 °C
que son ocupados por 1 tonelada corta y por 1 tonelada larga de hidrocarburo en
el aire para valores de densidad relativa 60°F/60°F en el rango de 0.650 a
1.075. (Ver Nota 6).

 



Tabla 52: “Barriles a 60 °F a metros cúbicos a 15 °C y metros cúbicos a 15 °C a
barriles a 60 °F”

 



Tabla 56: “Kilogramos por litro a 15 °C y litros a 15 °C por tonelada métrica
contra densidad a 15 °C”. Esta tabla da el peso en el aire en kilogramos de 1
litro de hidrocarburo a 15 °C y el volumen en litros a 15 °C ocupado por 1
tonelada métrica en el aire de hidrocarburo ambos para valores de densidad a
15 °C en el rango de 0.500 a 1.100 Kg/L.

 



Tabla 57: “Tonelada corta y tonelada larga por 1000 litros a 15 °C contra
densidad a 15 °C”. Esta tabla da el peso en el aire en toneladas cortas y
toneladas largas de 1000 litros de hidrocarburo a 15 °C, para valores de
densidad a 15°C en el rango de 0.500 a 1.100 Kg/L.

 

Nota 7:Se debe conocer la densidad a 15 °C. Sí el volumen ha sido medido a otra
temperatura se deberá primero encontrar el volumen equivalente a 15 °C usando la
Tabla 54.

 



Tabla 58: “Galones americanos a 60 °F y barriles a 60 °F por tonelada métrica
contra densidad a 15 °C”. Esta tabla da el volumen en galones americanos y
barriles, ambos a 60 °F que ocupa 1 tonelada métrica en el aire de hidrocarburo.

 

6.2.2    Conversión a peso y volumen de ciclohexano y productos aromáticos

 



Para convertir la densidad en vacío (g/mL) a densidad en el aire (kg/gal) se
tiene:

 

[m/v]60 = [1.00014992597D60 – 0.00119940779543]f

 

f = 3.785412

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 15 de 19

 

Donde:

 



  [m/v]60 = Densidad en el aire a 60 °F, kg / gal (U.S.)   D60      = Densidad
en el vacio a 60 °F, g /mL   f           = factor para convertir g/mL a kg /gal
(U.S.)

 

6.3   DENSITÓMETROS (DENSÍMETROS EN LÍNEA)

 



Los densitómetros son equipos que miden la densidad de un fluido en línea. Para
la medición dinámica de densidad en Ecopetrol S.A., los densitómetros que se
instalen en cualquier Sistema de Medición de Transferencia en Custodia deben
cumplir con los siguientes requisitos mínimos:

 



üEl material y el principio de medición del equipo no debe ser en NINGÚN caso
perjudicial para la salud de los trabajadores de ECOPETROL S.A.

üEl equipo debe disponer de facilidades para su limpieza, calibración y
operación directa; lo cual incluye la disponibilidad de procedimientos, recursos
y repuestos por los representantes, debidamente calificados para el tema en el
país.

üLa frecuencia de verificación de los equipos suministrados debe ser de seis
meses.

üLos equipos que se instalen deben cumplir con la norma vigente API MPMS
Capítulo 14.6.8.4, en cuanto a precisión para transferencia en custodia, con una
repetibilidad igual o mejor que ±0,0005 g/mL sobre el rango de las condiciones
de proceso.

üCada densitómetro instalado debe tener capacidad de entregar la señal requerida
a los computadores de flujo del sistema de medición dinámico respectivo en
tiempo real, para que este realice los cálculos necesarios para obtener y
visualizar la densidad relativa (SG) y la gravedad API a 60 °F.

üEl medidor de densidad debe poseer una RTD, tipo Pt-100 (100 ohmios @ 0 °C), de
4 hilos, con una precisión Clase A de acuerdo con DIN 43760, rango mínimo de
medición 0 °C a 100 °C.

üLos equipos deben tener la capacidad para manejar cambios repentinos de baches
y condiciones externas extremas.

üLos densitómetros deben soportar la influencia de la vibración de las líneas
donde sean instalados cuando éstas se encuentren en operación, por lo tanto, de
acuerdo con el equipo se deben instalar las adecuaciones y protecciones
necesarias para evitar que ocurran fallos en la medición, interferencias, o
diálogo cruzado. Se debe demostrar con certificados y comparaciones de
ingeniería, que las condiciones de operación no influyen en la toma y migración
de los datos hacia los computadores de flujo.

üLos densitómetros deben estar protegidos con sistemas de aislamiento y
aterrizamiento adecuados. El cable de señal debe estar provisto de blindaje para
evitar interferencia o ruido.

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 16 de 19

 

üLos densitómetros nuevos deben estar calibrados por un laboratorio acreditado
por un organismo certificador, se deben entregar documentadas las ecuaciones
correspondientes a los factores de calibración de cada uno de los equipos, con
sus respectivos parámetros de configuración y constantes de calibración, con el
fin de incluir esta información en los computadores de flujo del sistema de
medición. Por otra parte, el proveedor del equipo debe entregar los
procedimientos y metodologías sugeridas para la verificación o recalibración del
mismo.



 

6.3.1    Aplicaciones de los densitómetros

 

Además de la medición de densidad en línea los densitómetros se utilizan para
aplicaciones especiales, entre las cuales se pueden mencionar:

 



üIdentificación de cambio producto: se mide la densidad relativa de fluidos que
se transportan por un poliducto, con lo cual se puede determinar la presencia de
un producto diferente para direccionarlo a otra área de almacenamiento o a otro
cliente.

üDeterminación de calidad: para determinar la calidad de un producto terminado.
Esta es una medición de la composición del fluido.

üDetección de interfase en un tanque estático o en una línea: en esta
aplicación, el densitómetro debe monitorear de manera continua la densidad del
fluido en su punto de instalación y cuando la interfase alcance este punto, se
detectaría como un cambio de densidad. Cuando se usa en una línea indica
remotamente si ocurre cambio de producto por llegada de la interfase y se
procede a la debida segregación por cambio de densidad.



 

6.4     REDONDEO DE CIFRAS

 

Como guía para redondeo de cifras y niveles de discriminación de dígitos
requeridos para cálculos de tiquetes de medición, consultar el parágrafo 11 del
API MPMS Capítulo 12.2.2,

 



7.   REGISTROS

 

Son los formatos que soportan la determinación de la densidad entre ellos están:

 



·Reportes de resultados de la gravedad API.

·Certificado de calibración vigente del hidrómetro

·Certificado de calibración vigente de los densímetros automáticos.

·Documentos que muestren los programas de calibración de los hidrómetros.

·Carta de control de los métodos

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 17 de 19

 

·Calibración y verificación de los picnómetros

·Formato “Verificación y calibración de densímetros”

·Formato “Mantenimiento e inspección de los hidrómetros”

 

8.CONTINGENCIAS

 

No aplica

 

9.BIBLIOGRAFÍA

 



ASTM D70 Método de ensayo estándar para determinar la densidad de asfalto

 



ASTM D 287 Método de ensayo estándar para gravedad API de crudo y productos del
petróleo (método del hidrómetro).

 



ASTM D 792 Métodos de ensayo estándar para densidad y gravedad específica
(densidad relativa) de plásticos por desplazamiento

 

ASTM D1250 Guía para las Tablas de Medición del Petróleo

 



ASTM D1298 Método de ensayo estándar para Densidad, Densidad Relativa (Gravedad
Específica) ó Gravedad API del Petróleo Crudo y Productos Líquidos del Petróleo
(método del hidrómetro).

 



ASTM D1555 Método para el cálculo de volumen y masa de ciclohexano e
hidrocarburos aromáticos.

 

ASTM D1657 Método de ensayo para la medida de densidad y densidad relativa de
hidrocarburos livianos por medio del hidrómetro bajo presión.

 



ASTM D2163 Método de ensayo para el análisis de composición de gases licuados
del petróleo por cromatografía de gases.

 



ASTM D2598 Práctica para el cálculo de ciertas propiedades de los gases licuados
del petróleo, a partir del análisis de composición.

 

ASTM D4052 Método de ensayo para la medida de densidad y densidad relativa de
líquidos por medio del densímetro digital

 



ASTM D4311 Práctica para determinar la corrección de volumen del asfalto a una
temperatura de referencia

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 18 de 19

 

ASTM D5002 Método de ensayo para la medida de densidad y densidad relativa de
crudos por el analizador de densidad digital

 

ASTM E1 Especificación para Termómetros ASTM

 

ASTM E100 Especificación para Hidrómetros ASTM

 

ASTM Volumen X - XI - Tablas de Medición del Petróleo

 

API MPMS Capítulo 7, Medición de Temperatura.

 



API MPMS Capítulo 11.1 Corrección del volumen por efecto de la temperatura y
presión en crudos, productos del petróleo y bases lubricantes.

 

API MPMS Capítulo 11.2.2 Factores de compresibilidad para hidrocarburos
livianos: densidad relativa (60ºF/60ºF) 0,350 - 0,637 y temperatura -50 a 140 ºF
y su addendum.

 



API MPMS Capítulo 11.3.2.1, Densidad del etileno

 

API MPMS Capítulo 11.3.3.2, Compresibilidad del Propileno

 



API MPMS Capítulo 11.2.4 Corrección del volumen por efecto de la temperatura en
Gas Licuado del Petróleo y Gas Licuado Natural, Tablas 23E, 24E, 53E, 54E, 59E y
60 E

 



API MPMS Capítulo 11.4.1 Densidad y factores de corrección volumétrica del agua
para la calibración de probadores.

 

API MPMS Capítulo 14.6, Medición continua de la densidad

 



NIST SOP2 Procedimiento para aplicar correcciones de masas por efecto de la
flotabilidad del aire.

 



10. ANEXOS

 

No aplica

 

 

 

 

[t09_logo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

Versión: 01 ECP-VSM—M-001-09

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPITULO 9

MEDICIÓN Y APLICACIONES DE LA

DENSIDAD

Fecha:

 

05/02/2009

Página 19 de 19

 

 

Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:

 

RODRIGO SATIZABAL RAMÍREZ

Jefe del Departamento de Medición y Contabilización de Hidrocarburos, GPS-VSM

 

 

RESPONSABLE

 

RODRIGO SATIZABAL RAMÍREZ

Jefe del Departamento de Medición y Contabilización de Hidrocarburos, GPS-VSM

 

REVISÓ

PABLO MOTTA CANDELA

Gerente de Planeación y Suministro GPS – VSM

ADRIANA GARCIA MOLANO

Líder Grupo Apoyo Legal VSM

APROBÓ

 

CAMILO MARULANDA

Vicepresidente de Suministro y Mercadeo - VSM

 

 

 

 



 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

  TABLA DE CONTENIDO             Pág. 1 OBJETIVO 2 2 GLOSARIO 2 3 CONDICIONES
GENERALES 2 4 DESARROLLO 2 4.1. VALORACIÓN POTENCIOMÉTRICA 2 4.2. AGUA Y
SEDIMENTO POR CENTRÍFUGA 6 4.3. MÉTODO POR DESTILACIÓN 10 4.4. SEDIMENTO EN
CRUDOS Y COMBUSTÓLEO POR EL MÉTODO DE EXTRACCIÓN 12 4.5. REGISTROS 15 5.
CONTINGENCIAS 15

 

1/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

1OBJETIVO

 

Establecer los lineamientos y criterios que se deben tener en cuenta para
realizar las pruebas de contenido de agua y sedimento en el crudo, para
fiscalización y cuando se recibe o entrega por transferencia de custodia.

 

2GLOSARIO

 

Para una mayor comprensión de este documento consulte el Manual de Medición de
Hidrocarburos y Biocombustibles (MMH) Capítulo 1 — Condiciones Generales y
Vocabulario, Numeral 2 – Glosario.

 

3CONDICIONES GENERALES

  

·El contenido de agua y sedimento (BSW) en los crudos y combustóleos, es de
importancia significante, debido a que puede generarse corrosión en los equipos
y problemas en procesamiento y transporte. La determinación del BSW se requiere
para cuantificar exactamente los volúmenes netos transados, existentes en
inventarios, o transferidos en operaciones de transferencia de custodia; este
valor se utiliza para calcular el factor de corrección por agua y sedimentos
(CSW).

 

·Las muestras a ser ensayadas deben haberse obtenidas y extraidas de acuerdo a
como se especifica en el MMH Capítulo 8, los procedimientos corporativos
ECP-VSM-P-016 Procedimiento para muestreo en tanques de almacenamientos y
ECP-VSM-P-052 Procedimiento para toma de muestras en línea y evaluación del
tomamuestras, y en el API MPMS Capítulo 8.1 (ASTM D 4057), Capítulo 8.2 (ASTM D
4177) y en el Capítulo 8.3 (ASTM D 5854).

 

·En campos de producción rige la resolución 8-0245 de 1994 emitida por el
Ministerio de Minas y Energía, la cual establece como métodos aplicables la
Norma ASTM D4377 para la determinación del contenido de agua y la Norma ASTM
D473 para la determinación del contenido de sedimentos.

 

4DESARROLLO

 

Los métodos descritos a continuación se basan en las normas ASTM y en el API
MPMS Capítulo 10 "Sediment and Water". La aplicación del método específico se
encuentra detallada en cada una de las normas.

 

4.1.VALORACIÓN POTENCIOMÉTRICA

 

El método tiene como referencia el estándar ASTM D 4377 — Standard Test Method
for Water in Crude Oils by Potentiometric Karl Fischer Titration. API
Designation: MPMS Chapter 10.7.

 

Este método cubre la determinación de agua dentro de un rango de 0,02 a 2% en
crudos que contienen menos de 500 ppm de azufre como mercaptanos, sulfuros o
ambos, con reactivo Karl Fischer estándar o reactivos de Karl Fischer libres de
piridina.

 

Después de homogenizar la muestra de crudo con un mezclador de inmersión, se
toma una alícuota y en un solvente se titula hasta obtener un punto final
electrométrico.

 

El fundamento del método es la reacción química descubierta por R. W. Bunsen:

 

2/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

Para la determinación del agua, según Karl Fischer se utiliza un medio no
acuoso, un exceso de dióxido de azufre y piridina para neutralizar los ácidos
formados. El solvente más adecuado resultó ser el metanol. La reacción es de
tipo redox y el yodo es el agente oxidante.

 

La piridina se ha ido reemplazando por el imidazol y dietanolamina. Todos los
reactivos deben ser anhidros.

 

[t10_pg3.jpg]

 

Figura 1 - Equipo de titulación Karl Fischer

 

4.1.1. Equipos

 

·Titulador Karl Fischer, usado para realizar una medición electrométrica en la
determinación del punto final. Se hallan disponibles en el mercado diferentes
marcas, cuyos equipos cumplen el mismo propósito.

 

·Mezclador, es usado para homogenizar la mezcla de crudos y debe ser de alta
velocidad y sin aireación para poder cumplir la prueba de eficiencia de
homogeneización. La velocidad debe estar entre 5000 y 7000 RPM según la norma.

 

·Jeringas, son usadas para adicionar las muestras y el líquido base al
recipiente de titulación. El diámetro de las agujas usadas debe ser lo más
reducido posible, pero lo suficientemente largas para evitar problemas de contra
presión o bloqueo durante el muestreo.

 

·Impresora de resultados de la titulación (opcional).

 

·Barra de agitación magnética.

 

·Vaso de titulación.

 

·Bureta dosificadora.

 

4.1.2. Reactivos y materiales

 

Pureza de reactivos: productos químicos grado reactivo que deben usarse durante
todo el ensayo. Todos los reactivos, a menos que se indique lo contrario, deben
estar conformes con las especificaciones del Comité de Reactivos Analíticos de
la Sociedad Americana de Química, donde tales especificaciones están
disponibles. Otros grados pueden ser usados, siempre y cuando primero se
establezca que el reactivo es de la pureza lo suficientemente alta para permitir
su uso sin disminuir la exactitud en la determinación.

 

Pureza del agua: a menos que se indique lo contrario, las referencias al agua
deben ser entendidas como agua grado reactivo, de acuerdo con lo definido en el
ASTM D 1193 “Standard Specification for Reagent Water” para el tipo IV.

 

3/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

1-Etilpiperidina (99% +) (Precaución: irritante, inflamable)

 

Reactivos Karl Fischer: reactivo estándar con piridina ó reactivo libre de
piridina.

 

·Solución Reactiva Karl Fischer, de etilén-glicol-monometileter, estabilizado,
conteniendo piridina (1 mL = 5 mg de agua), este reactivo debe ser usado fresco.
Debe ser usado con el solvente que se describe en f (Precaución: combustible.
Peligroso si es tragado, inhalado o absorbido a través de la piel).

 

·Reactivo Karl Fischer libre de piridina (un componente) reactivo diluido con
xileno – diluya 3 partes del reactivo Karl Fischer (un componente) libre de
piridina (1 mL = 5 mg de agua) con una parte del xileno. El reactivo Karl
Fischer debe usarse fresco. Debe ser usado con solvente.

 

Metanol (anhidro): máximo 0,1% de agua pero preferiblemente por debajo de 0,05%
de agua. Es inflamable, genera vapores peligrosos y puede ser fatal o causar
ceguera si es inhalado o ingerido.

 

Solvente de muestra: utilice a) para el reactivo estándar Karl Fischer que
contiene piridina y b) para el reactivo Karl Fischer libre de piridina.

 

a)Solvente de muestra – Mezcle 40 mL de 1-etilpiperidina, 20 mL de metanol y 40
mL de reactivo Karl Fischer en una botella de vidrio sellable. Deje esta mezcla
en reposo toda la noche antes de adicionar 200 mL de xileno grado reactivo. En
algunos casos puede ser requerido metanol adicional para permitir una mejor
función del electrodo.

 

b)Solvente de muestra para reactivos libres de piridina – Mezcle 3 partes de
cloroformo por 1 parte de solvente libre de piridina, usando parte del solvente
del reactivo de dos componentes (contiene SO2 y amina inodora disuelta en
metanol) y almacene en una botella de vidrio sellable. Una evaluación de un gran
número de crudos ha demostrado que el xileno grado reactivo puede ser sustituido
por cloroformo sin cambio aparente en la precisión de este método de ensayo.
(Precaución: inflamable, vapores peligrosos). (Recomendado)

 

Xileno: Grado Reactivo. Menos de 0,05% de agua.

 

Cloroformo: Grado reactivo. Precaución: dañino si es inhalado o tragado.
Cancerígeno (animal positivo). Irritante para los ojos y la piel. Puede producir
vapores tóxicos si se quema.

 

Balanza electrónica: con una precisión de 0,001mg. Se debe verificar la balanza
cada seis meses y calibrar cada año con el fin de evitar lecturas erróneas.
Además en cada verificación o calibración se debe colocar una etiqueta que
traiga la fecha, nombre de la empresa que realizó el procedimiento, nombre la
persona y próxima fecha de calibración.

 

4.1.3. Calibración y estandarización

 

·Estandarice el reactivo Karl Fischer por lo menos una vez al día.

 

·Adicione suficiente solvente al recipiente de titulación hasta cubrir los
electrodos. (El volumen del solvente depende del recipiente de la titulación).
Cierre herméticamente el recipiente y agite con agitador magnético. Adicione
reactivo Karl Fischer hasta que el punto final es alcanzado y mantenido durante
30 segundos.

 

·Llene una jeringa con agua destilada teniendo en cuenta eliminar las burbujas
de aire, seque la punta con papel secante para remover algo de agua que quede en
la punta y determine con precisión el peso de la jeringa con agua. Adicione una
gota de agua de la jeringa al solvente contenido en el vaso titulador, el cual
ha sido previamente ajustado al punto final. Cierre el recipiente. Pese
inmediatamente la jeringa con precisión. Titule el agua con reactivo Karl
Fischer.

 

4/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

·Calcule el equivalente de agua del reactivo Karl Fischer como sigue:



 



 

 

Donde:

 

F   = agua equivalente del reactivo Karl Fischer, mg/mL

W  = agua adicionada, mg

t    =  reactivo requerido para la titulación de W mg de agua adicionada

 

·Los valores por duplicado del agua equivalente, deben encontrarse en un 2% de
error relativo.

 

Determine y registre el valor del agua equivalente del reactivo Karl Fischer en
el formato de Registro de la estandarización del reactivo Karl Fischer ASTM
D4377.

 

4.1.4.Procedimiento

 

a)Se debe homogenizar la muestra de crudo antes del análisis. Mezcle la muestra
en el contenedor original. Utilizar un mezclador de inmersión de alta velocidad,
al cual se le debe determinar previamente la eficiencia de homogenización.

 

b)Revise y verifique que el vaso de titulación del equipo esté limpio, seco y
cerrado herméticamente. Verifique el título del reactivo Karl Fischer utilizando
agua destilada, o un patrón de agua.

 

c)Adicione solvente en el vaso de titulación hasta que se cubran los electrodos.
Ponga en funcionamiento el agitador magnético para una suave agitación.

 

d)Neutralice la humedad del solvente adicionado en el vaso de titulación,
utilizando reactivo Karl Fischer.

 

e)Adicione la muestra teniendo en cuenta el tamaño de la misma de acuerdo a la
tabla 1. Utilizando una jeringa limpia y seca (5 ó 10 mL), purgue la jeringa dos
veces con la muestra y deseche el contenido.

 

f)Tome la cantidad requerida de muestra y elimine cualquier burbuja de aire.
Pese la jeringa con aproximación a 0,1 mg inyecte la muestra en el recipiente de
titulación (el cual contiene el solvente neutralizado).

 

g)Pese nuevamente la jeringa.

 

h)Titule la muestra hasta alcanzar un punto final estable por lo menos 30
segundos y registre el volumen gastado del reactivo Karl Fischer con
aproximación de 0,01 mL

 

i)Drene el contenido del vaso de titulación y enjuague con solvente.

 

Nota: El solvente debe ser cambiado cuando el contenido de muestra excede de 2 g
de crudo por 15 mL de solvente o cuando 4 mL de titulante por 15 de solvente ha
sido adicionado al de titulación.

 

Tabla 1 - Tamaño de muestra

 

Contenido de agua esperado   Tamaño de la muestra Pct. en masa   (g) 0 – 0,3   5
0,3 – 1,0   2

 

5/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

1,0 – 2,0   1

 

4.1.5. Cálculos

 

Calcule el contenido de agua de la muestra como porcentaje en masa de la
siguiente forma:

 



 

  

Donde:

V= volumen gastado de reactivo titulante Karl Fischer en mL

F= equivalencia de agua del reactivo Karl Fischer, mg/mL

W= muestra utilizada en gramos

10= factor para convertir a porcentaje

 

Para expresar el resultado como porcentaje en volumen, multiplicar el contenido
de agua en masa por la densidad relativa del crudo.

 

4.2.AGUA Y SEDIMENTO POR CENTRÍFUGA

 

Por este método se puede determinar el contenido de agua y sedimento (BSW) en
crudo, combustóleo y ACPM. El método no es enteramente satisfactorio, ya que la
cantidad de agua detectada es casi siempre menor que el contenido real. Cuando
se requiera mayor exactitud se pueden utilizar los métodos de agua por
destilación o valoración y sedimento por extracción. Para realizar este método
se debe usar un solvente saturado con agua para que la prueba sea
representativa.

 

Las normas aplicables según el tipo de producto son:

 

·ASTM D 4007 — Standard Test Method for Water and Sediment in Crude Oil by the
Centrifuge Method (Laboratory Procedure). API Designation: MPMS, Chapter 10.3

 

·API MPMS 10.4 — Determination of Water and/or Sediment in Crude Oil by the
Centrifuge Method (Field Procedure)

 

·ASTM D 2709— Standard Test Method for Water and Sediment in Middle Distillate
Fuels by Centrifuge

 

·ASTM D 1796 — Standard Test Method for Water and Sediment in Fuel Oils by the
Centrifuge Method (Laboratory Procedure)

 

4.2.1. Equipos

 

Centrífuga, se requiere una centrífuga con capacidad de rotar o girar dos o más
tubos llenos, a una velocidad que puede ser controlada para dar una fuerza
centrífuga relativa mínima de 600 en la extremidad de los tubos. La centrífuga
debe poseer un mecanismo de calentamiento controlado termostáticamente, para
mantener una temperatura de 60±3 °C durante la prueba.

 

Tubos para centrífuga, los tubos deben ser de 203 mm de longitud (8 pulgadas),
de forma cónica y fabricados de vidrio templado. Las graduaciones numeradas
deben ser claramente distinguibles y se deben calibrar antes de su uso inicial.
Las graduaciones para los tubos de 203 mm (8 pulg.) deben estar de acuerdo con
las exigencias de la Tabla 2. Los errores de escala para tubos de centrífuga no
deben exceder las tolerancias especificadas en dicha Tabla.

 

La exactitud de las marcas de graduación de los tubos debe ser volumétricamente
verificada o gravimétricamente certificada, antes del uso del tubo en campo. La
verificación incluye un chequeo de calibración a cada marca superior a partir de
la marca de 0,25 mL y a las de 0,5, 1,0, 1,5, 2, 50 y 100 mL. El tubo no debe
ser usado si el error en la escala para alguna marca excede la tolerancia
aplicable de la Tabla 2.

 

6/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

  

Tabla 2 - Tolerancias de calibración para tubos de 203 mm

 

  Subdivisión,   Tolerancia Rango, mL   mL   mL           0 – 0,1   0,05   ±0,02
>0,1 – 0,3   0,05   ±0,03 >0,3 – 0,5   0,05   ±0,05 >0,5 – 1,0   0,10   ±0,05
>1,0 – 2,0   0,10   ±0,10 >2,0 – 3,0   0,20   ±0,10 >3,0 – 5,0   0,50   ±0,20
>5,0 – 10   1,00   ±0,50 >10 – 25   5,00   ±1,00

 

[t10_pg7.jpg]

 



Figura 2 - Tubo para centrífuga

(Fuente: Norma ASTM D-4007)



 

7/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

Baño de temperatura controlada, debe ser un bloque metálico sólido o un baño
líquido con suficiente profundidad para permitir la inmersión del tubo de
centrífuga hasta la marca de 100 mL y capaz de calentar la muestra a 60±3 °C
(140±5 °F). Para algunos crudos se pueden requerir temperaturas de 71±3 °C
(160±5 °F) con el fin de fundir cristales de cera, de tal manera que no sean
medidos como sedimentos. Para estos crudos la temperatura del ensayo se debe
mantener lo suficientemente alta para asegurar la ausencia de cristales cerosos
en la muestra analizada.

 

4.2.2. Reactivos y materiales

 

Tolueno: las características típicas del tolueno son un peso molecular de 92, un
color de 10, un rango de ebullición (inicial al punto seco) de 2,0 °C (3,6 °F),
punto de ebullición registrado de 110,6 °C (231,1 °F) y un residuo después de la
evaporación de 0,001 (este producto es inflamable y tóxico, debe ser usado con
ventilación apropiada y evitar el contacto prolongado o repetido con la piel).

 

Desemulsificante: cuando sea necesario, un desemulsificante debe ser usado para
mejorar la separación de agua de la muestra, para prevenir que entre agua a la
muestra, para prevenir que se pegue a las paredes del tubo de la centrífuga y
para la distinción de la interfase agua-aceite. Cuando se usa un
desemulsificante, este se mezcla de acuerdo a las recomendaciones de su
fabricante y nunca deben adicionarse al volumen determinado de agua y
sedimentos. El desemulsificante debe ser usado siempre en forma de una solución
patrón desemulsificante-solvente o ser premezclado con el solvente a usarse en
la prueba. El desemulsificante en solución debe ser almacenado en un recipiente
oscuro con cierre ajustado.

 

4.2.3.Procedimiento:

 

a)Llenar dos tubos para centrifuga con la muestra hasta la marca de 50 mL,
adicionar 50 mL de tolueno y 0,2 ml de desemulsificante.

 

b)Tapar los tubos e invertirlos diez veces para asegurara que la muestra y el
solvente se mezclen uniformemente. En caso de que la muestra este muy viscosa
adicione primero el solvente y luego la muestra para facilitar la mezcla.

 

c)Calentar los tubos por lo menos 15 min. a una temperatura de 60±3 °C. Asegurar
los tapones y otra vez invertir los tubos diez veces para asegurar la
uniformidad de la mezcla.

 

d)Colocar los tubos dentro del equipo en posiciones opuestas y centrifugar por
10 min. La temperatura de la muestra durante la centrifugación debe permanecer
entre 60±3 °C

 

e)Luego de haber centrifugado leer y anotar el volumen combinado de agua y
sedimento en el fondo de cada tubo.

 

f)Nuevamente colocar los tubos en la centrífuga y centrifugar otros 10 min.
Repita esta operación hasta que dos lecturas consistentes consecutivas sean
obtenidas para cada tubo.

 

4.2.4.Cálculos

 

Reporte la suma de agua y sedimento obtenida en cada tubo como el volumen final
y este valor como el porcentaje de agua y sedimento (ver Figura 3). Reporte los
resultados como se muestra en la Tabla 3.

 

Compare las lecturas de los dos tubos, si la diferencia entre las dos lecturas
es mayor que una de las subdivisiones del tubo de centrífuga (ver Tabla 2) ó
0,025 mL para lecturas de 0,10 mL y menores, las lecturas son inadmisibles y la
determinación debe ser repetida.

 

8/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01



 

[t10_pg9.jpg]

 

Figura 3 - Procedimiento para la lectura de agua y sedimento (tubos de 100 mL)

(Fuente: Norma ASTM D4007)

 

Tabla 3- Expresión de resultados

 

VOLUMEN DE AGUA Y SEDIMENTO, mL Tubo 1   Tubo 2   Total % No visible   Trazas  
0 No visible   0,025   0,025 0,025   0,025   0,050 0,025   0,050   0,075 0,050  
0,050   0,100 0,050   0,075   0,125 0,075   0,075   0,150 0,075   0,100   0,175
0,100   0,100   0,200 0,100   0,150   0,250

 

9/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

NOTA: los detalles descritos hacen referencia al método de Laboratorio que son
pormenorizados en la Norma ASTM D4007 (API MPMS Capítulo 10.3). En campos de
producción es factible utilizar el método de campo, para el cual aplica la Norma
API MPMS 10.4 – Determination of Water and/or Sediment in Crude Oil by the
Centrifuge Method (Field Procedure) para la determinación del contenido de BSW
por centrífuga, en operaciones de control de proceso.

 

4.2.5. Diferencias entre los métodos de laboratorio y de campo

 

El método de campo es menos riguroso que el método de laboratorio ya que no se
tiene establecido un nivel de precisión en la Norma.

 

En general, los dos métodos utilizan el mismo procedimiento y equipo similar,
sin embargo se anotan las siguientes diferencias:

 

·Con el método de campo se pueden utilizar tubos de centrífuga de 100 ó 200
partes (6 u 8 pulgadas de longitud).

 

·El  método de laboratorio recomienda la utilización de los tubos de 100 partes.

 

·La fuerza centrífuga mínima relativa del método de campo es de 500, mientras
que el método de laboratorio exige una fuerza mínima relativa de 600.

 

4.3.MÉTODO POR DESTILACIÓN

 

Este método tiene como referencia el ASTM D 4006 – Standard Test Method for
Water in Crude Oil by Distillation. API Designation: MPMS Chapter 10.2.

 

El método consiste en calentar la muestra bajo condiciones de reflujo con un
solvente inmiscible en el agua. El solvente y agua condensados se separan
continuamente en una trampa, quedando el agua en la parte graduada de la trampa
y regresando el solvente al matraz de destilación. Como solvente se utiliza el
xileno.

 

El montaje del equipo de destilación consta de: un matraz de destilación, un
condensador, una trampa de vidrio graduada y un calentador. Antes de su uso
inicial la trampa debe ser calibrada de acuerdo a las indicaciones señalas en la
norma.

 

El volumen de agua obtenido, es reportado como fracción o porcentaje del volumen
inicial de muestra de petróleo crudo.

 

4.3.1. Equipos

 

Matraz de destilación, capacidad de 1.000 mL, fondo redondo, provisto con junta
cónica hembra 24/40. Debe recibir una trampa graduada con capacidad de 5 mL y
divisiones de 0,05 mL. La trampa estará acoplada a un condensador Liebig de 400
mm, el cual tiene un tubo desecador en su parte superior.

 

Calentador. Preferible un manto eléctrico de calentamiento, por razones de
seguridad.

 

4.3.2. Reactivos

 

·Xileno, grado reactivo. Es necesario preparar un "blanco" colocando 400 ml de
solvente en el aparato de destilación y haciendo la prueba como se indica más
adelante. Dicho "blanco" se determina con aproximaciones hasta de 0,05 mL y se
usa para corregir el volumen de agua en la trampa. (Advertencia: el xileno, es
inflamable, sus vapores son nocivos.

 

10/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

[t10_pg11.jpg]

 

Figura 4 - Aparato para destilación

(Fuente: Norma ASTM D4006)

 

4.3.3. Calibración

 

·Calibrar tanto la trampa como todo el equipo antes de utilizarlo.

 

·Verificar la exactitud de las marcas de graduación en la trampa agregando agua
destilada en incrementos de 0,05 mL, a 20 °C, usando una microprobeta o una
micropipeta de precisión, con aproximación de 0,01 mL. Si se presenta una
desviación de más de 0,050 mL entre el agua agregada y el agua observada,
rechace la trampa o vuélvala a calibrar.

 

·Calibre el aparato. Coloque 400 ml de xileno seco (0,02% de agua máximo) en el
aparato y pruebe de acuerdo con la sección 4.3.4. Al final de la prueba,
descarte el contenido de la trampa y agregue 1,00±0,01 mL de agua destilada,
usando una probeta o micro pipeta, a 20 °C, directamente al recipiente de
destilación y haga la prueba de conformidad con la sección 4.3.4. Repita el
procedimiento inicial con 400 mL de xileno seco y agregue 4,50±0,01 mL
directamente al matraz de destilación. El equipo estará en condiciones
satisfactorias sólo si las lecturas de la trampa están dentro de las tolerancias
especificadas a continuación:

 

11/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

Tabla 4 - Tolerancias permisibles para la trampa

Fuente: Norma ASTM D4006

 

Limites Capacidad de la   Volumen de agua   Límites permisibles para agua Trampa
a 20 ºC (mL)   agregada a 20 ºC (mL)   recuperada a 20 ºC (mL) 5,00   1,00  
1,00±0,025 5,00   4,50   4,50±0,025

 

·Una lectura por fuera de estos límites puede ser por mal funcionamiento debido
a fugas de vapor, ebullición demasiado rápida, imprecisión en las graduaciones
de la trampa, o ingreso de humedad externa. Anote los datos en el formato de
Registro de Datos del Blanco Y Calibración del Aparato para el Ensayo de Agua
por Destilación ASTM D-4006

 

4.3.4. Procedimiento

 

·La precisión de este método puede ser afectada por gotas de agua que se
adhieren a la superficie del aparato y por lo tanto no se depositan en la trampa
para poder ser cuantificadas. Para minimizar esta situación se recomienda
limpiar químicamente la trampa y el condensador, por lo menos diariamente, para
remover películas o residuos superficiales que puedan obstaculizar el libre
drenaje del agua en el equipo.

 

·Adicione la cantidad de muestra en el matraz y agregue suficiente xileno hasta
alcanzar un volumen total de 400 mL. Para reducir salpicaduras del líquido en
ebullición, se recomienda utilizar un agitador magnético.

 

·Ensamble el equipo, asegurándose de que todas las conexiones queden
herméticamente selladas para prevenir escapes de vapor y líquidos. Haga circular
agua con una temperatura de 20-25 °C, por la camisa del condensador.

 

·Aplicar calor al matraz de destilación, lentamente durante las primeras etapas
de la destilación (aproximadamente 1/2 a 1 hora). Después del calentamiento
inicial, ajuste la tasa de ebullición de manera que el condensado no llegue a
más de 3/4 (hacia arriba) de la distancia que hay en el tubo interno del
condensador.

 

·El destilado deberá descargarse en la trampa a una razón de aproximadamente 2 a
5 gotas por segundo. Continúe la destilación hasta que no haya nada de agua
visible en ninguna parte del aparato, excepto en la trampa, y hasta que el
volumen del agua en la trampa permanezca constante durante por lo menos cinco
minutos. En caso de una persistente acumulación de gotitas de agua en el tubo
interior del condensador, lávese con xileno. Si este procedimiento no desaloja
al agua, use un punzón o algo equivalente para lograr que el agua pase a la
trampa.

 

·Finalizada la extracción de agua, deje enfriar la trampa y su contenido.
Desaloje cualquier gota de agua que pudiera quedar adherida a los lados de la
trampa usando un punzón y échela a la capa de agua. Tómese la lectura del
volumen de agua en la trampa, la cual está graduada en incrementos de 0,05 mL,
pero el volumen debe calcularse hasta con aproximadamente de 0,025 mL.

 

4.4.SEDIMENTO EN CRUDOS Y COMBUSTÓLEO POR EL MÉTODO DE EXTRACCIÓN

 

Este método se aplica para la determinación de sedimento en crudos y
combustóleos por extracción con tolueno de acuerdo con el ASTM D473 Standard
Test Method for Sediment in Crude Oils and Fuel Oils by the Extraction Method.
API Designation: MPMS Chapter 10.1. La precisión del método aplica para un rango
de niveles de sedimento desde 0,01 hasta 0,40% en masa, aunque se pueden
determinar niveles más altos.

 

12/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

Una porción para ensayo de una muestra representativa, la cual está contenida en
un dedal refractario, se extrae con tolueno caliente hasta que el residuo
muestre una masa constante. La masa del residuo calculada como porcentaje se
reporta como sedimento por extracción.

 

[t10_pg13.jpg]

 

Figura 5 - Equipo de extracción 

Fuente: ASTM D473

 

4.4.1. Equipos

 

El aparato de extracción consta de: recipiente (erlenmeyer) de extracción,
condensador metálico en forma de serpentín, dedal de extracción, canastilla de
soporte para el dedal, copa para agua y una fuente de calor. Ver Figura 5

 

4.4.2. Equipos auxiliares

 

Balanza electrónica: con precisión de 0,1 mg, la cual se deberá calibrar por lo
menos una vez al año.

 

Horno: capaz de mantener temperaturas de 120 °C, para secado de los dedales y
preparación de los dedales nuevos. se debe calibrar por lo menos una vez al año.

 

Mufla: capaz de mantener temperaturas de 750 °C (1380 °F), la cual se utilizará
para preparar los dedales usados. Se debe calibrar por lo menos una vez al año.

 

Mezclador de inmersión de alta velocidad: para homogenización de la muestra. Se
le deberá practicar prueba de eficiencia de mezclado.

 

Campana de enfriamiento: utilizar un desecador, medio desecante como recipiente
de enfriamiento.

 

4.4.3. Solvente

 

Tolueno, grado reactivo, el cual se debe usar con precaución por ser un producto
inflamable y tóxico. Se debe manejar con ventilación apropiada.

 

4.4.4. Procedimiento

 

Preparación de un dedal nuevo. Frote la superficie externa con un papel de lija
fino y remueva el material desprendido con una brocha o cepillo fino. Hacer una
extracción preliminar con el tolueno, permitiendo que el solvente gotee por lo
menos durante una hora. Secar del dedal durante una hora, a una temperatura de
115-120 °C (240-250 °F); enfriar en desecador por una hora y pesar con
aproximación de 0,1 mg. Repetir la extracción hasta que la masa del dedal
después de dos extracciones sucesivas no difiera en más de 0,2 mg.

 

13/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01



 

Preparación de un dedal usado. Remueva la porción combustible del sedimento
acumulado calentando el dedal hasta el rojo vivo en una mufla durante veinte
minutos, aproximadamente a 750 °C. Someta el dedal a una extracción preliminar
de acuerdo al paso anterior, antes de usarlo para otra determinación.

 

Colocar una cantidad aproximada de 10 g de muestra en el dedal, inmediatamente
después de haberla homogenizado. Pese el dedal y su contenido con una
aproximación de 0,01 g. Agregar 150 mL a 200 mL de tolueno al frasco de
extracción. Colocar el dedal en el aparato de extracción y extraer con tolueno
caliente durante treinta minutos después que el solvente que emerge del dedal
salga incoloro.

 

Asegurarse que la tasa de extracción sea tal, que la superficie de la mezcla de
crudo y solvente en el dedal no sobrepase 20 mm del borde.

 

Cuando se examinen muestras que contengan más de 10% de agua en volumen,
utilizar el montaje mostrado en la Figura 5. Si la copa se llena de agua,
enfriar el aparato y vaciarla.

 

Después que la extracción se ha completado, secar el dedal durante una hora a
115-120 °C en el horno, enfriar luego en el desecador durante una hora y pesar
con aproximación de 0,1 mg.

 

Repetir la extracción, permitiendo que el solvente gotee por lo menos durante
una hora, pero no más de 75 minutos; secar, enfriar y pesar. Repetir la
extracción durante períodos de una hora, si es necesario, hasta que las masas
del dedal y el sedimento después de dos extracciones sucesivas no difieran en
más de 0,2 mg.

 

4.4.5. Cálculos

 

Calcular el contenido de sedimento de la muestra como porcentaje en masa de la
muestra original, de la siguiente manera:

 



 

 

Donde:

 

= contenido de sedimento de la muestra como porcentaje en masa 

= masa del dedal, g 

= masa del dedal más la muestra, g 

= masa de la muestra más el sedimento, g 

4.4.6. Reporte

 

Reportar el contenido de sedimento de la muestra como sedimento por extracción,
en porcentaje en masa, con aproximación de 0,01%. El resultado debe referenciar
al método de ensayo D 473/API MPMS Capítulo 10.1 como el procedimiento
utilizado.

 

Dado que los valores de agua y sedimento se reportan generalmente como
porcentaje en volumen, se debe calcular el volumen de sedimento como porcentaje
de la muestra original. Para ello utilizar la siguiente ecuación:

 

14/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 



 



 

En donde:

 

  = contenido de sedimento de la muestra como % en volumen

  = contenido de sedimento de la muestra como % en masa

2,0   = valor arbitrario asignado como densidad del sedimento

 

4.5.REGISTROS

 

Son los formatos que soportan la determinación de agua y sedimento entre ellos
están:

 

·Hoja de seguridad de los productos químicos a utilizar en cada método.

 

·Certificados de aseguramiento metrológico de los instrumentos de análisis de
acuerdo con la Tabla 1 del MMH — Capítulo 1 (Karl Fischer, balanza analítica,
mufla, trampa de destilación, tubos de centrifuga) y etiqueta en el equipo que
lo valide.

 

·Prueba de eficiencia de mezclado del homogeneizador.

  

·Copia en duro del procedimiento paso a paso del análisis.

 

·Cartas de control de equipos de ensayo (Karl Fischer, balanza).

 

·Formato del análisis de cantidad de agua y sedimentos que contiene el crudo
indicando el número en el Sistema de gestión de calidad respectivo:

 

-Método utilizado.

 

-Fecha en que se realizó el análisis

 

-Información necesaria para el desarrollo del método (peso de las jeringas, masa
del agua, peso de la muestra, cantidad de solvente utilizado, entre otros)

 

-Porcentaje de BSW según el método utilizado.

 

-Nombre de quien efectúa el análisis.

 

-Control de temperatura y humedad del laboratorio.

 

-Estandarización del reactivo Karl Fischer dentro del ±2% de error, control de
la deriva y/o estandarización de la trampa de agua dentro del ±0,050 mL.

 

-Control diario de temperatura de la mufla (verificación contra termómetro de
vidrio).

 

-Control diario de estabilidad de la temperatura para la centrifuga, si posee
calentamiento 60±3 °C.

 

5.CONTINGENCIAS

 

No aplica

 

15/16

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPÍTULO 10 - AGUA Y SEDIMENTO GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACION ECP-VSM-M-001-10 Aprobado:
22/04/2010 Versión: 01

 

Para mayor información sobre este Capítulo y en general del Manual de Medición
de Hidrocarburos de Ecopetrol S.A, dirigirse a:

 

ØRodrigo Satizabal Ramírez



Jefe del Departamento de Medición y Contabilización de Hidrocarburos VSM-GPS-PMC
Ext.: 43390

 

ØMario Alberto Granada Cañas



Profesional I Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC

Ext.: 50057

 

ØPenélope Galeno Sáez



Profesional III Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC

Ext.: 42080

 

RELACÓN DE VERSIONES 

 



Versión   Fecha   Cambios 00   16/01/2006   Emisión del documento 01  
22/04/2010   Revisión del documento

 

Revisió   Aprobó       /s/ RODRIGO SATIZABAL RAMÍREZ     RODRIGO SATIZABAL
RAMÍREZ     Jefe Departamento de Medición y Contabilización     de Hidrocarburos
– VSM-GPS-PMC         /s/ Claudia L. Castellanos R     CLAUDIA CASTELLANOS /s/
MARIO A. GRANADA CAÑAS   Vicepresidente de Suministro y Mercadeo – VSM MARIO
GRANADA CAÑAS     Profesional Medición VSM-GPS-PMC    

En representación de los lideres de medición de

VSM, VIT, VPR, GRB, GRC e ICP quienes

participaron en su elaboración.

Documento aprobado según acta del Comité

Táctico de Medición y Contabilización No. 02 de

2010 realizado en Abril 21 y 22

   



 

16/16

 

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 11 - FACTORES DE CORRECCIÓN VOLUMÉTRICA

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-11

Fecha aprobación:

15/04/2011

Versión: 1



 

TABLA DE CONTENIDO

 

1 OBJETIVO 2       2 GLOSARIO 2       3 CONDICIONES GENERALES 2       4
DESARROLLO 3       4.1 LÍMITES DE TEMPERATURA, PRESIÓN Y DENSIDAD 3 4.2
CLASIFICACIÓN DE LOS LÍQUIDOS 3 4.3 APLICACIÓN DE TABLAS PARA SUSTANCIAS
ESPECÍFICAS 4 4.4 TABLAS DE MEDICIÓN DE PETRÓLEO 8 4.5 CÁLCULO DEL CTL Y DEL CPL
PARA HIDROCARBUROS LÍQUIDOS 8 4.6 INTER-CONVERSIONES ENTRE MASA, PESO Y VOLUMEN
16       5 CONTINGENCIAS 17

 

1/18

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 11 - FACTORES DE CORRECCIÓN VOLUMÉTRICA

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-11

Fecha aprobación:

15/04/2011

Versión: 1



 

1 OBJETIVO

 

Este capítulo es una guía para facilitar la determinación de los factores de
corrección de volumen por efecto de densidad y presión que inciden en la
liquidación correcta de volúmenes de hidrocarburos y biocombustible líquidos en
operaciones de transferencia de custodia, control de inventarios, fiscalización
y control operacional.

 

2 GLOSARIO

 

Condiciones “observadas” son los valores de la temperatura y la presión a la
cual la densidad de un líquido ha sido medida. A partir de estas condiciones
observadas se pueden desarrollar cálculos para corregir la densidad a otras
condiciones de temperatura y presión.

 

Condición “estándar” ó “base”, son las condiciones de temperatura y presión a
las cuales se expresa el volumen líquido para propósitos de transferencia de
custodia. Las temperaturas actualmente aceptadas en el mundo son 60°F, 15°C y
20°C y presión manométrica cero (para productos no volatiles a la temperatura
estándar) y presión de vapor de líquido (para productos volátiles). Estos dos
términos tienen el mismo significado.

 

Condiciones “alternas”, son las condiciones de temperatura y presión, a las
cuales la densidad observada o estándar puede ser corregida.

 

Para una mayor comprensión de este documento consulte el Manual de Medición de
Hidrocarburos y Biocombustibles de Ecopetrol (MMH) — Capítulo 1 Condiciones
Generales y Vocabulario, Numeral 2 Glosario.

 

Para una mayor comprensión de este documentoconsulte el Manual de Medición de
Hidrocarburos y Biocombustibles de Ecopetrol (MMH) — Capítulo 1 Condiciones
Generales y V ocabulario,Numeral 2 Glosario.

 

3 CONDICIONES GENERALES

 

La densidad y consecuentemente el volumen de los hidrocarburos es sensible a
cambios en las condiciones de temperatura y presión. Los factores de corrección
de volumen (VCF) se usan para corregir los volúmenes observados a volúmenes
equivalentes a condiciones estándar (condiciones base) de temperatura y presión
y que sirven como referente para obtener mediciones volumétricas equitativas en
el comercio general.

 

El estándar API MPMS Capítulo 11 — “Physical Properties Data, Section 1 —
Temperature and Pressure Volume Correction Factors for Generalized Crude Oils,
Refined Products, and Lubricating Oils (Adjunct to ASTM D 1250–04 and IP 200/04)
de Mayo 2004, Addendum 1, Sept. 2007” (de aquí en adelante API MPMS 11.1),
establece procedimientos para la corrección volumétrica a condiciones de
referencia y a condiciones alternas de tres grupos de productos: crudos,
productos refinados líquidos y aceites lubricantes. El estándar incluye también
una categoría adicional para aplicaciones especiales, en la cual se establece la
corrección con base en un coeficiente de expansión térmica obtenido
experimentalmente.

 

Las series de correlaciones determinadas en el API MPMS 11.1 tienen
aplicabilidad en crudos, productos refinados o aceites lubricantes que se
encuentran en estado líquido a condiciones normales de operación. El estándar
establece un procedimiento por el cual la medición de densidad de estos
productos tomada a cualquier condición de temperatura y presión, se puede
corregir a una densidad equivalente a condiciones base. El estándar también
suministra un método para efectuar la conversion a condiciones de temperatura
alterna.

 

Los factores de corrección, en su forma básica, son la salida de una serie de
ecuaciones que están basadas y derivadas de una serie de datos empíricos
relacionados con el cambio volumétrico de hidrocarburos en un rango amplio de
temperaturas y presiones. En su forma tradicional, estos factores han sido
listado de una forma tabular denominada Tablas de Medición del Petróleo.

 

2/18

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 11 - FACTORES DE CORRECCIÓN VOLUMÉTRICA

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-11

Fecha aprobación:

15/04/2011

Versión: 1



 

Los productores, transportadores, refinadores y distribuidores usan las Tablas
para corregir las densidades y volúmenes a la temperatura base de 60°F, 15°C, o
20°C que son las temperatures adoptadas internacionalmente por la industria del
petróleo

 

El API MPMS 11.1 suministra el algoritmo y el procedimiento de implementación
para la corrección de los efectos de la temperatura y la presión sobre la
densidad y el volumen de los hidrocarburos líquidos que están catalogados en las
categorías de crudos, productos refinados o aceites lubricantes. El factor
combinado para los efectos de corrección por temperatura y presión sobre la
densidad y el volumen se denomina factor de corrección por temperatura y presión
de un líquido (CTPL) y se reporta con un nivel de precisión de cinco cifras
decimales. La porción temperatura de esta corrección ha sido denominada
históricamente como corrección por efecto de temperatura en el líquido (CTL) y
la porción presión como corrección por efecto de presión en el líquido (CPL).

 

Los parámetros de salida (CTL, FRpR, CPL y CTPL) de este capítulo son utilizados
en otros capítulos del API MPMS y del MMH.

 

4 DESARROLLO     4.1 LÍMITES DE TEMPERATURA, PRESIÓN Y DENSIDAD

 

En la Tabla 1 se relacionan, para cada categoría específica de producto, cuales
son los límites de temperatura, densidad y presión de acuerdo con el API MPMS
11.1:

 

Tabla 1 - Límites de aplicación del estándar API MPMS 11.1

 



GRUPO   Rango Gravedad API   Rango densidad kg/m3 Crudos   -10 ≤ °API ≤ 100  
610,6 ≤ ρ60°F ≤ 1163,5 Productos
refinados   Gasolinas   52 ≤ °API ≤ 100   610,6 ≤ ρ60°F ≤ 770,3520   Zona de
transición   48 ≤ °API ≤ 52   770,3520 ≤ ρ60°F ≤ 787,5195   Jet   37 ≤ °API ≤ 48
  787,5195 ≤ ρ60°F ≤ 838,3127   Fuel Oil   -10 ≤ °API ≤ 37   838,3127 ≤ ρ60°F ≤
1163,5 Lubricantes   -10 ≤ °API ≤ 45   800,9 ≤ ρ60 °F ≤ 1163,5              
Aplicaciones especiales     α60, por °F: 230,0x10-6 a 930,0x10-6   por °C:
414,0x10-6 a 1674,0x10-6     Temperatura °F [°C]   -58 a 302 (-50,00 a 150,00)
Presión psig (KPa)[bar]   0 a 1500 (0 a 10340) [0 a 103,4]





 

4.2 CLASIFICACIÓN DE LOS LÍQUIDOS

 

El API MPMS 11.1 enumera una serie de productos con nombres genéricos de
industria catalogándolos dentro de cada una de las categorías:

 

En el grupo crudos, se incluye todo fluido denominado petróleo crudo cuya
densidad caiga en el rango de –10 a 100 °API, al igual que aquellos crudos que
han sido estabilizados para propósito de transporte o de almacenamiento siempre
y cuando su gravedad API se encuentre en dicho rango.

 



3/18

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 11 - FACTORES DE CORRECCIÓN VOLUMÉTRICA

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-11

Fecha aprobación:

15/04/2011

Versión: 1

 



Nota 1: la densidad de los crudos parafínicos debe ser determinada a una
temperatura por encima del punto de nube, puesto que a temperaturas por debajo
se puede formar una cera sólida que sedimenta.

 

El condensado del gas natural es de naturaleza parafínica, está compuesto
principalmente de butanos, pentanos, hexanos y heptanos. Este producto debe ser
considerado parte del grupo crudos.

 

En la categoría de productos refinados se encuentran entre otros los productos
siguientes:

 

· Gasolinas regular y extra / premium · Naftas craqueada, virgen y pesada ·
Virgin-oil · ACPM, diesel de bajo contenido de azufre · Jet A1 · Keroseno ·
Combustóleo · Alquilato · Avigas · Disolventes 1, 2, 3 y 4 · Mezcla de hexanos
(producto denominado hexano en la GRB)

 

Un aceite lubricante se considera que pertenece al grupo de aceites lubricantes
generalizados si su base es derivada del fraccionamiento por destilación del
crudo o por precipitación de asfalto. Adicionalmente, deben poseer puntos de
ebullición iniciales mayores que 700°F (370°C) y densidades en el rango
aproximadamente ─10 a 45 °API. Dentro de la categoría se encuentran los
siguientes productos:

 

· Bases parafínicas liviana, media y Bright Stock · Destilados parafínicos
liviano y medio · Bases nafténicas media y pesada · Destilados nafténicos medio
y pesado · Parafinas liviana, media y micro-cristalina · Eco oil

 

La categoría de aplicaciones especiales comprende productos generalmente puros o
mezclas homogéneas con composición química estable, derivados del petróleo, o
productos de petróleo con proporciones menores de otros constituyentes y que han
sido sometidos a pruebas y ensayos para establecer un factor específico de
expansión térmica para el fluido particular. Estas tablas se deben usar cuando:

 

· Los parámetros del otro grupo generalizado no representan adecuadamente las
propiedades de expansión térmica del líquido.     · Comprador y vendedor
acuerden que, para este propósito, un mayor grado de equidad puede ser obtenido
sí se utilizan factores específicamente medidos para el líquido involucrado en
la transacción.

 

4.3         APLICACIÓN DE TABLAS PARA SUSTANCIAS ESPECÍFICAS

 

Las siguientes son guías para el uso de correlaciones en productos específicos:

 

4.3.1     Crudos parafínicos

 

Es una convención en la industria petrolera aplicar las tablas generalizadas de
crudos a los crudos parafínicos incluso cuando estos se encuentran a
temperaturas debajo de las cuales la parafina forma una fase separada. Sin
embargo, la densidad del crudo debe ser determinada en una temperatura en la
cual el aceite exista como una sola fase líquida.

 

4/18

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 11 - FACTORES DE CORRECCIÓN VOLUMÉTRICA

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-11

Fecha aprobación:

15/04/2011

Versión: 1

 

4.3.2     Gasolinas naturales y productos condensados provenientes del gas de
pozo

 

Los gasolinas naturales son sustancias parafínicas y no son realmente productos
refinados. Estas sustancias se deben considerar parte del grupo generalizado de
crudos.

 

La gasolina de goteo es el condensado parafínico obtenido de una mezcla de
líquidos provenientes de la producción del gas natural de pozo, y se encuentra
compuesto principalmente de butanos, pentanos, hexanos, y heptanos. Este
condensado de gas se debe también considerar parte del grupo generalizado de
crudos.

 

La gasolina natural aromática se debe considerar parte del grupo generalizado de
productos refinados.

 

4.3.3      GLP y NGL

 

Los gases licuados del petróleo (GLP) y el gas natural licuado (NGL) son
predominantemente butano y propano separados de la gasolina natural, o del gas
natural, o producidos durante los procesos de refinación. EI API MPMS 11.1 no
incluye dentro de su alcance los NGLs y LPGs, pues estos tienen una densidad
menor que el valor inferior de su rango de cobertura y adicionalmente, las
tablas aplican a productos que no tienen que ser almacenados en recipientes
presurizados a temperaturas normales.

 

Para propósitos de transferencia en custodia los volúmenes de NGL y LPG son
determinados a una temperatura base fija y a presión de saturación. Puesto que
las transferencias son realizadas a condiciones de presión y temperatura
diferentes a las condiciones estándar los volúmenes son ajustados a las
condiciones estándar aplicando correcciones por temperatura (CTL) y presión
(CPL). Para determinar los valores de estos se deberá proceder así:

 

Corrección por temperatura

 

Para calcular los factores de corrección por temperatura (CTL) de líquidos con
densidad relativa 60°/60° en el rango de 0,3500 a 0,6880 (272,8 a 74,2 °API)
(equivalente a densidad a 15°C de 351,7 a 687,8 kg/mP3 P y a densidad a 20°C de
331,7 a 683,6 kg/mP3 P) y temperaturas de -50,0 a 199,4°F (─46 a 93°C) se deberá
usar la GPA TP-27 de la Gas Processor Asociation, publicada por el API como MPMS
11.2.4 “Temperature Correction for the Volume of NGL and LPG — Tables 23E, 24E,
53E, 54E, 59E, and 60E”. En todas las condiciones, se asume la presión en las
condiciones de saturación (también conocida como punto de burbuja o presión de
vapor de saturación).

 

Corrección por presión

 

EI factor de corrección por efecto de la compresibilidad del líquido (CPL) es
una función del factor de compresibilidad del líquido (F), de la presión
promedio ponderada (PWA), de la presión de vapor de equilibrio (Pe) y la presión
base (Pb). Para GLP y NGL esta se determina mediante la guía de cálculo del API
MPMS 11.2.2 Addendum de 1994. "Compressibility Factors for Hydrocarbons,
Correlation of Vapor Pressure for Commercial Natural Gas Liquids" y aplica para
el rango de densidad relativa @ 60°F de 0,500 a 0,676 y temperaturas de −50,0 a
140°F.

 

EI factor de compresibilidad del líquido (F), depende de la densidad base (RHOb)
y de la temperatura promedia ponderada (TWA). Este se determina dependiendo del
tipo de producto aplicando el API MPMS 11.2.2-1986/GPA 8286-86 “Compressibility
Factors for Hydrocarbons: 0,350 – 0,637 Relative Density (60°F/60°F) and ─50°F
to 140°F Metering Temperature” o el API MPMS 11.2.2M-1986/GPA 8286-86(M)
“Compressibility Factors for Hydrocarbons: 350 – 637 Kilograms per Cubic Metre
Density (15°C) and 46°C to 60°C Metering Temperature”.

 

5/18

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 11 - FACTORES DE CORRECCIÓN VOLUMÉTRICA

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-11

Fecha aprobación:

15/04/2011

Versión: 1

 

Para estimar de forma simplificada la presión de vapor de equilibrio (Pe) de
varios gases naturales licuados sí se conocen la densidad relativa [60°F/60°F] y
la temperatura del proceso utilice la Publicación Técnica GPA TP-15, publicada
por el API como MPMS 11.2.5-2007 “A Simplified Vapor Pressure Correlation for
Commercial NGLs”. EI procedimiento descrito es aplicable a cuatro
clasificaciones importantes de mezclas fluidas del petróleo: propanos
comerciales, butanos comerciales, gasolinas naturales, y fluidos ligeros
terminados (mezclas etano-propano y líquidos con altos contenido de etano) y
cubre rangos de densidad relativa de 0,350 a 0,675 y rangos de temperaturas de
—50°F a 140°F. El procedimiento es una extensión de la publicación técnica GPA
TP-15 (1988) / API MPMS Addendum al capítulo 11.2.2-1994 para incluir líquidos
ligeros en el rango de densidad relativa de 0,350 a 0,490.

 

Conversión de fase gaseosa a fase líquida a 60°F

 

Use la norma GPA 8195 “Tentative Standard for Converting Net Vapor Space Volumes
to Equivalent Liquid Volumes” la cual cubre el rango de densidad relativa
60/60°F entre 0,400 a 0,6500, temperatura de –50,0 a 140,0°F y presiones hasta
280 psia.

 

La rutina de cálculo para la conversión puede consultarse en el procedimiento
corporativo ECP-VSM-P-023 “Procedimiento para medición y liquidación de
hidrocarburos en tanques presurizados”.

 

4.3.4      LNG

 

El LNG (Liquefied Natural Gas) está conformado principalmente por metano, etano
y propano y es menos denso que los líquidos cubiertos por el API MPMS 11.1.

 

El ASTM D4784 “Standard Specification for LNG Density Calculations Models”
permite determinar (calcular) la densidad de mezclas de LNG saturado de 90 a
120K dentro del 0,1% de su valor real sí se conoce la presión, temperatura y
composición de la mezcla.

 

4.3.5      Compuestos puros

 

El comportamiento de los compuestos parafínicos puros (C5+) está
bienrepresentado por las correlaciones del grupo generalizado de crudos. Los
compuestos puros no-parafínicos (C5+) no están bien representados con las
correlaciones de los crudos generalizados o las de productos generalizados
refinados; sin embargo, los factores de expansión térmica pueden determinarse y
los resultados usarse como una aplicación especial.

 

Es bien reconocido que algunos productos puros poseen densidades cuyo rango
queda cubierto por el API MPMS 11.1 y por los estándares para los hidrocarburos
livianos. Los dos estándares muestran resultado que son precisiones comparables
pero que son levemente diferentes, en consecuencia se recomienda que las partes
contratantes que intervienen en la transferencia precisen estándar es el más
apropiado de utilizar en la transferencia.

 

4.3.6      Mezcla gasolina-alcohol

 

Típicamente es una mezcla de gasolina y 10% en volumen de etanol. De acuerdo con
el API MPMS 11.1 la mezcla gasolina-alcohol es mejor representada como una
aplicación especial con un f actor de expansión térmica a 60°F ( 60) de
714,34x10-6 °F-1.

 

6/18

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 11 - FACTORES DE CORRECCIÓN VOLUMÉTRICA

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-11

Fecha aprobación:

15/04/2011

Versión: 1

 

4.3.7      Combustibles reformulados

 

El API ha investigado factores de corrección para combustibles reformulados
incluyendo gasolina que contienen uno de los siguientes oxigenantes: MTBE, ETBE,
DIPE y TAME. La adición de éteres a las gasolinas, hasta 2,7 % peso de oxígeno,
no genera cambios significativos en los factores de corrección de la tablas
generalizada de productos refinados.

 

Sin embargo, el procedimiento para aplicaciones especiales, que requiere pruebas
de laboratorio de una muestra representativa, fue satisfactorio para todas las
gasolinas, combustibles reformulados y mezclas analizadas.

 

4.3.8      MTBE (Metil-ter-butil éter)

 

Estos productos deben ser tratados como parte del grupo aplicaciones especiales
con un factor de expansión térmica a 60 °F ( a60) de 789,0x10-6 °F-1.

 

4.3.9 Biodiesel

 

Es un combustible compuesto por éster metílico de ácidos grasos de cadena larga
(C14 – C22), derivados de grasa animal y vegetal. Mediante pruebas
experimentales realizadas en el ICP se demostró que mezclas de biodiesel de alta
pureza presentan un comportamiento similar al grupo de productos refinados. Este
producto también puede ser tratado dentro del grupo de aplicaciones especiales.

 

Nota 2: La Coordinación de Calidad de la GRB ha desarrollado un trabajo sobre la
liquidación volumétrica de mezclas diesel-biodiesel en puntos de transferencia
de custodia que reproduce de mejor manera el comportamiento térmico de este
producto. Contacto: alvaro.nunez@ecopetrol.com.co.

 

4.3.10   Ciclo-hexano y aromáticos

 

Los ASTM D1555 “Standard Test Method for Calculation of Volume and Weight of
Industrial Aromatic Hydrocarbons and Cyclohexane” y el ASTM D1555M equivalente
pero en sistema internacional deberán utilizarse para determinar el factor de
corrección por temperatura necesario para convertir el volumen a una temperatura
observada del producto en el volumen a las condiciones base (60°F ó 15°C y 20°C
en SI). El algoritmo es válido para benceno, cumeno, ciclo-hexano, etil-benceno,
estireno, tolueno, m-xileno y mezcla de xilenos, o-xileno e hidrocarburos
aromáticos en el rango de destilación de 300 - 350°F y 350 - 400°F medidos hasta
una temperatura de 140°F y hasta 150°F para el p-Xileno.

 

Los rangos de pureza aplicables se indican en la Tabla 2

 

Tabla 2 - Rangos de pureza productos aromáticos

 

Producto   Rango de Concentración
% P/P       Benceno   95 a 100 Cumeno   95 a 100 Ciclo-hexano   90 a 100
Etil-benceno   95 a 100 Estireno   95 a 100 Tolueno   95 a 100 Mezcla de xilenos
  Todas las proporciones m-Xileno   95 a 100 o-Xileno   95 a 100 p-Xileno   94 a
100 Hidrocarburos aromáticos destilados en el rango 300-350°F   Todas las
proporciones Hidrocarburos aromáticos destilados en el rango 350-400°F   Todas
las proporciones

 

7/18

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 11 - FACTORES DE CORRECCIÓN VOLUMÉTRICA

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-11

Fecha aprobación:

15/04/2011

Versión: 1

 

Para el cálculo del factor de corrección por presión utilice el API MPMS 11.1.

 

4.3.11  Asfalto

 

El ASTM D4311/D4311M “Standard Practice for Determining Asphalt Volume
Correction to a Base Temperature” suministra los algoritmos y tablas para el
cálculo de factores de corrección por temperatura que permiten calcular el
volumen de asfalto a la temperatura base de 15°C [60°F] a partir del volumen de
asfalto medido a temperaturas en el rango de ─25 a +275°C [0 a 500°F].

 

Use el API MPMS 11.1 para determinar el factor de corrección volumétrico por
presión.

 

4.4         TABLAS DE MEDICIÓN DE PETRÓLEO

 

El estándar API MPMS 11.1, se debe usar en su forma de algoritmo, con lo cual se
obtiene el factor combinado de temperatura y presión CTPL. Sin embargo, si se
requiere, es posible generar los factores de corrección en forma tabular de
acuerdo al formato histórico de las Tablas de Medición de Petróleo.

 

Las tablas que se pueden obtener se relacionan en la Tabla No. 3.

 

Tabla 3 - Tablas históricas de medición de petróleo

 

DESCRIPCIÓN DE LA TABLA   Tabla #   Temperatura
base   Valor de entrada   Presión   Unidad de salida                      
Corrección de gravedad API a 60°F   5A, 5B, 5D   60°F   Gravedad API observada  
0 psig   Gravedad API base Corrección de volumen a 60°F contra gravedad API a
60°F   6A, 6B, 6C, 6D   60°F   Gravedad API base   0 psig   CTL Corrección de
densidad relativa observada a densidad relativa 60/60°F   23A, 23B   60°F  
Densidad relative observada   0 psig  

Densidad relativa

base

Corrección de volumen a 60°F contra densidad relativa a 60°F   24A, 24B, 24C  
60°F   Densidad relative base   0 psig   CTL Corrección de densidad observada a
densidad a 15°C   53A, 53B, 53D   15°C  

Densidad observada [kg/m3]

 

0 kPa

(manométrica)

 

Densidad base

[kg/m3]

Corrección de volumen a 15°C contra densidad a 15°C   54A, 54B, 54C, 54D   15°C
 

Densidad base [kg/m3]

 

0 kPa

(manométrica)

  CTL Corrección de densidad observada a densidad a 20°C   59A, 59B, 59D   20°C
 

Densidad observada [kg/m3]

 

0 kPa

(manométrica)

 

Densidad base

[kg/m3]

Corrección de volumen a 20°C contra densidad a 20°C   60A, 60B, 64C, 64D   20°C
 

Densidad base [kg/m3]

 

0 kPa

(manométrica)

  CTL Factores de compresibilidad de hidrocarburos relacionados a la gravedad
API y temperatura de medición   Capítulo 11.2.1, 1984   60°F   Gravedad API base
  0 psig  

Fp

[psi-1]

Factores de compresibilidad de hidrocarburos relacionados a la densidad y
temperatura de medición   Capítulo 11.2.1M, 1984   15°C  

Densidad base [kg/m3]

 

0 kPa

(manométrica)

 

Fp

[kPa-1]

 

4.5 CÁLCULO DEL CTL Y DEL CPL PARA HIDROCARBUROS LÍQUIDOS

 

4.5.1 Ecuaciones para cálculo del CTL y el CPL

 

Las ecuaciones para calcular el factor de corrección por temperatura (CTL) son:

 

[t11_pg8.jpg]

  

8/18

 

 



  

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

  

Dónde:

 

aT    =   coeficiente de expansión térmica a la temperatura base T

Δt    =    es la diferencia entre la temperatura alterna y la temperatura base

δT   =    valor de corrección a la temperatura base

 

EI CPL se determina mediante la expresión:

 

[t11_pg9.jpg]

 

Dónde:

 

Pba   = presión base [en psia]. Para hidrocarburos volátiles, la presión base es
la presión de saturación para el líquido (ej. la presión de punto de burbuja).
Se asume que sí la presión de saturación es menor que la presión atmosférica
existe un error muy pequeño en aplicar la corrección a una presión base
constante de 1 atmósfera.



Pea   = presión de vapor de equilibrio @ la temperatura del líquido medido [en
psia]. Para líquidos con vapor de equilibrio menor que la presión atmosférica [0
psig o 14,696 psia] el valor de Pea es la presión atmosférica [14,696 psia].



Sí Pb=0 psig y Pe se expresa en psig la anterior ecuación se convierte en:

 

[t11_pg9a.jpg]

 

Que es la forma de la ecuación específica para el CPL en el API MPMS 11.1

P       =presión de operación [en psi]



F       =factor de compresibilidad del líquido.

 

4.5.2Método para convertir unidades de densidad, presión, temperatura, factor de
expansión térmica y densidad relativa

 

Los siguientes son los posibles valores de entrada o salida:

 

t°C valor de temperatura [°C] PkPa valor de presión [kPa (manométrico)] Pbar
valor de presión [bar (manométrico)] γT valor de densidad relativa basado en el
agua a temperatura T γ60 valor de densidad relativa basado en el agua a 60°F G
gravedad API [°API] a60, °C factor de expansión térmica a 60°F [°C-1] ρ valor de
densidad [kg/m3] t valor de temperatura [°F] P valor de presión [psig] a60
factor de expansión térmica a 60°F [°F-1]

  

Procedimiento de cálculo:

 

Convertir las variables de entrada a unidades requeridas para el procedimiento:
densidad en kg/m3, temperatura en °F, presión en psig y factor de expansión
térmica en °F-1

 

Temperatura:

 

Si la temperatura de entrada se encuentra en °F no se requiere ningún cálculo.

 

Sí la temperatura de entrada se encuentra en °C, realice la conversión de °C a
°F mediante la fórmula:

 

[t11_pg9b.jpg]

   

9/18

 

   

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

  

Presión:

 

Sí la presión de entrada se encuentra en psig no se requiere ningún cálculo

 

Sí la presión de entrada se encuentra en kPa, realice la conversión de kPa a
psig mediante la fórmula:

 

[t11_pg10.jpg]

 

Sí la presión de entrada está dada en bares, realice la conversión de bares a
psig mediante la fórmula:

 

[t11_pg10a.jpg]

 

Densidad:

 

Si la variable de entrada es densidad relativa entonces:

 

[t11_pg10b.jpg]

 

Donde ρw,T es la densidad del agua consistente con la temperatura de referencia
T. El valor aceptado de la densidad del agua a 60°F es 999,016 kg/m3.

 

Si la variable densidad de entrada es gravedad API:

 

[t11_pg10c.jpg]

 

Sí la variable de entrada se encuentra en kg/m3 no se requiere ningún cálculo
adicional. Sin embargo, sí se requiere la densidad relativa a 60°F:

 

[t11_pg10d.jpg]

 

O sí se requiere la gravedad API:

 

[t11_pg10e.jpg]

 

Factor de expansión térmica a 60°F

 

Si la variable de entrada está en unidades de °C-1 y la salida es en °F-1
entonces:

 

[t11_pg10f.jpg]

 

Si la variable de entrada está en unidades de °F-1 y la salida es en °C-1
entonces:

 

[t11_pg10g.jpg]

 

4.5.3 Método para convertir temperatura de una base ITS-90 a base IPTS-68

 

Esta corrección es necesaria debido al cambio en el procedimiento estándar para
calibrar dispositivos de medición de temperatura. El cambio en la temperatura
entre las dos escalas es pequeño y las ecuaciones descritas aquí son las
originales del documento que describe la escala de temperatura ITS-90
(International Temperature Scale of 1990)

 

Valores de entrada:

 

TF,90:   temperatura consistente con ITS-90 [°F]

TC,90:   temperatura consistente con ITS-90 [°C]

 

10/18

 

  

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

    

Valores de salida:

 

TF,68:     temperatura consistente con IPTS-68 [°F]

TC,68:     temperatura consistente con IPTS-68 [°C]

 

Valores Intermedios:

 

∆t:    corrección de la temperatura ITS-90 para dar la temperatura IPTS-68 [°C]

τ:      valor escalado de la temperatura

 

A continuación se presentan los procedimientos para realizar los cálculos:

Conversión de °F a °C:

 

[t11_pg11.jpg]

 

Cálculo del valor escalado de la temperatura:

 

[t11_pg11a.jpg]

 

Y use este valor para calcular la corrección de temperatura mediante la
siguiente ecuación:

 

[t11_pg11b.jpg]

 

Donde los coeficientes ai están dados en la siguiente tabla:

 

Tabla 4 - Coeficientes ai

 

i   1   2   3   4   5   6   7   8 ai   -0,148759   -0,267408   1,080760  
1,269056   -4,089591   1,871251   7,438081   -3,536296

 

Determinación de la temperatura equivalente IPTS-68 (International Temperature
Scale of 1968):

 

[t11_pg11c.jpg]

 

Si la temperatura de entrada estaba en unidades de °F, se calcula la temperatura
equivalente IPTS-68 en unidades usuales:

 

[t11_pg11d.jpg]

 

4.5.4 Redondeo de valores

 

Las reglas de redondeo son necesarias para generar un factor de corrección de
volumen por efecto de temperatura y presión. L os valores de entrada para el
cálculo de factores de corrección volumétrica se deben redondear. Las reglas de
discriminación de los parámetros de entrada deben cumplir con las diferentes
secciones del API MPMS capítulo 12 las cuales se encuentran en el MMH capítulo
12.

 

El siguiente es el procedimiento de redondeo:

 

Paso 1. La siguiente tabla muestra las unidades aceptables de los valores de
entrada, las variables calculadas y el incremento y el incremento en el cual
deben ser las unidades redondeadas.

 

11/18

 

  

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

    

Tabla 5 - Expresión de valores para el cálculo de CPL y CTL

 

VARIABLE   UNIDADES   Incrementos en
redondeo (δ)   °API   0,1 Densidad   Densidad relativa   0,0001     Kg/m3   0,1
  °F   0,1 Temperatura   °C   0,05   psig   1 Presión   kPa (manométrico)   5  
  bar (manométrico)   0,05 Coeficiente de expansión
térmico (α60)   °F-1   0,0000001     °C-1   0,0000002 Factor de compresibilidad
escalado (FRpR)   psi-1   0,001     kPa-1   0,0001     bar-1   0,01 CTL      
0,00001 CPL       0,00001 CTPL       0,00001

 

Paso 2. Normalice la variable de entrada

 

[t11_pg12.jpg]

 

Donde X es el valor a redondear, |X| es su valor absoluto, δ es el incremento en
el redondeo y Y es la variable normalizada.

 

Paso 3. Determine el entero más cercano a la variable normalizada. Si la porción
decimal de Y no es exactamente igual a 0,5 use la siguiente ecuación para
redondear:

 

[t11_pg12a.jpg]

 

Donde trunc es la función truncar e I es el valor redondeado de la variable
normalizada. Sin embargo si la porción decimal de Y es exactamente igual a 0,5
use la siguiente ecuación para el redondeo:

 

[t11_pg12b.jpg]

 

Paso 4. Re-escale el entero del paso 3

 

[t11_pg12c.jpg]

 

Donde Xredon es la variable redondeada. E l signo del valor redondeado es
seleccionado para que coincida con el valor original.

 

Ejemplos

 

1) Redondear un valor de temperatura de 5,34 °C

 

[t11_pg12d.jpg]

 

12/18

 

   

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

    

2)Redondear un valor de temperatura de 10,05 °F

 

[t11_pg13.jpg]

 

3)Redondear una temperatura de 10,15 °F

 

[t11_pg13a.jpg]

 

4.5.5Método para corregir temperatura y presión alternas un volumen y densidad
medidos a condiciones base

 

Permite calcular el factor de corrección de volumen (VCF) a condiciones de
presión y temperatura alternas, a partir de la densidad a las condiciones base
(60 °F y 0 ps ig). Este cálculo se hace en dos partes:

 

1.Para cuantificar el cambio desde la temperatura base [°F] a la temperatura
alternativa con condiciones de presión base constante se aplica una corrección
térmica al líquido.

 

2.Para cuantificar el cambio desde la presión base (0 psig) a la presión alterna
a condiciones de temperatura alterna se aplica una corrección por presión al
líquido.

 

Valores de entrada:

 

α60factor de expansión térmica a 60 °F [°F-1]



ρ60densidad a condiciones base (60 °F y 0 psig) [en kg/m3 ]



ttemperatura alternativa [°F]



Ppresión alternativa [psig]

 

Valor de entrada opcional:

 

Vt,PVolumen a condiciones alternativas (t y P)

 

Valores de salida:

 

CTLfactor de corrección volumétrico debido a la temperatura



CPLfactor de corrección volumétrico debido a la presión



FPfactor de compresibilidad escalado [psi-1]



CTPLfactor de corrección volumétrico combinado debido a la temperatura y la
presión

 

Valores de salida opcionales:

 

ρdensidad a condiciones alternas [kg/m3]



V60volumen a condiciones base (60°F y 0 psig) (iguales unidades que Vt,P)

 

Valores intermedios:

 

δ60valor de cambio de temperatura (es una constante, 0,01374979547°F)



t*temperatura alternativa a una base IPTS-68 [°F]



ρ*densidad base a IPTS-68 [kg/m3]



∆ttemperatura alternativa menos la temperatura base a 60°F [°F]



α60Rfactor de expansión térmica a 60°F [°F-1] (sí no se dispone como entrada)

 

13/18

 

  

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

    

K0coeficiente en correlación para α60 [kg2 /m6  °F]



K1coeficiente en correlación para α60 [kg/m3 °F]



K2coeficiente en correlación para α60 [°F-1]



A, Bvariables usadas en el cálculo de ρ*

 

Procedimientos para realizar los cálculos:

 

Paso 1. Revise los valores de entrada para determinar si están en el rango del
API MPMS 11.1. Los siguientes son los límites válidos:

 

·—58,0°F ≤ t ≤ 302,0°F

 

·≤ P ≤ 1500 psig

 

·ρ60,min ≤ ρ60   ≤ ρ60,max (si se especifica el grupo de producto)

 

·230,0 x 10-6 °F-1 ≤ α60 ≤ 930,0x10-6 °F-1 (sí se especifica α60 sin grupo de
producto)

 

La siguiente tabla define los límites de ρ60 para los diferentes grupos de
productos. Esta revisión no se efectúa si α60, y no el grupo de producto está
especificado.

 

Tabla 6 - Límites de densidad a 60 °F

 

TIPO DE PRODUCTO   Ρ60,min   Ρ60,max Crudos       Refinados   610,6 kg/m3  
1163,5 kg/m3 Aceites lubricantes   800,9 kg/m3    

 

Si P < 0 psig luego establezca P = 0 psig y continúe con el procedimiento.

 

Paso 2. Sustituya la temperatura de entrada t a la base t* IPTS-68 siguiendo lo
indicado en el numeral 4.5.3.

 

Paso 3. Sustituya el valor de ρ60 a la base ρ* IPTS-68. Si un valor
pre-calculado de α60 se ha ingresado use:

 

[t11_pg14.jpg]

 

Si se ha especificado el grupo del producto, calcule el valor de ρ* utilizando:

 

[t11_pg14a.jpg]

 

Donde:

 

[t11_pg14b.jpg]

 

Los coeficientes Ki de estas ecuaciones dependen del grupo de producto. La Tabla
7 suministra los coeficientes que se deben utilizar:

 

14/18

 

  

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

    

Tabla 7 - Coeficientes Ki vs. Grupo de productos

 

 GRUPO DE PRODUCTO  

RANGO DE DENSIDAD

(kg/m3)

 

 

K0

 

 

K1

 

 

K2

Crudos   610,6 ≤ ρ60 < 1163,5   341,0957   0,0   0,0 Refinados Combustóleo  
838,3127 ≤ ρ60 ≤ 1163,5   103,8720   0,2701   0,0 Jet   787,5195 ≤ ρ60 <
838,3127   330,3010   0,0   0,0 Zona de Transición   770,3520 ≤ ρ60 < 787,5195  
1489,0670   0,0   -0,00186840 Gasolinas   610,6 ≤ ρ60 < 770,5320   192,4571  
0,2438   0,0 Aceites Lubricantes   800,9 ≤ ρ60 < 1163,5   0,0   0,34878   0,0

 

Paso 4. En la preparación del cálculo del factor de corrección debido a la
temperatura (CTL), determine el coeficiente de expansión térmica a la
temperatura base de 60°F (α60). Si se ha ingresado un valor pre-calculado de
(α60), continúe con el paso 5.

 

Si se ha especificado el grupo de productos, calcule α60 utilizando la ecuación:

 

[t11_pg15.jpg]

 

Los coeficientes Ki dependen del grupo de producto y se deben usar los mismos de
la Tabla 7.

 

Paso 5. Calcule la diferencia entre la temperatura alterna y la temperatura base
así:

 

[t11_pg15a.jpg]

 

Utilice este valor para calcular el factor de corrección debido a la temperatura
(CTL):

 

[t11_pg15b.jpg]

 

Paso 6. Calcule el factor de compresibilidad escalado FP mediante la ecuación:

 

[t11_pg15c.jpg]

 

Paso 7. Calcule el factor de corrección debido a la presión (CPL) mediante la
ecuación:

 

[t11_pg15d.jpg]

 

Paso 8. Calcule el VCF, factor de corrección combinado de temperatura y presión
(CTPL):

 

[t11_pg15e.jpg]

 

Redondee este valor de CTPL de acuerdo con la Tabla 5 (numeral 4.5.4).

  

Paso 9. Opcionalmente, corrija un volumen medido a condiciones alternas a
condiciones base y/o corrija una densidad base a condiciones alternas mediante
las ecuaciones:

 

[t11_pg15f.jpg]

 

4.5.6 Cálculo del CTL para productos aromáticos

 

Este numeral está basado en el ASTM D1555 según el cual la ecuación general para
calcular el CTL es la siguiente:

 

15/18

 

  

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

  

[t11_pg16.jpg]

 

Dónde:



CTL              = factor de corrección volumétrico por efecto de la temperatura

a, b, c, d y e  = constantes específicas para cada producto (ver Tabla 8)

t                    = temperatura en °F

 

El resultado final se redondea a cinco cifras decimales

 

Tabla 8 - Constantes para cálculo del CTL en productos aromáticos

 

Producto   a   b   c   d   e Benceno   1,038382492   -6,2307 E-04   -2,8505 E-07
  1,2692 E-10   0,0 E+00 Cumeno   1,032401114   -5,3445 E-04   -9,5067 E-08  
3,6272 E-11   0,0 E+00 Ciclohexano   1,039337296   -6,4728 E-04   -1,4582 E-07  
1,03538 E-10   0,0 E+00 Etil-benceno   1,033346632   -5,5243 E-04   8,37035
E-10     -1,2692 E-09   5,55061 E-12 Estireno   1,032227515   -5,3444 E-04  
-4,4323 E-08   0,0000 E+00   0,0 E+00 Tolueno   1,035323647   -5,8887 E-04  
2,46508 E-09   -7,2802 E-12   0,0 E+00 m-Xileno   1,031887514   -5,2326 E-04  
-1,3253 E-07   -7,3596 E-11   0,0 E+00 o-Xileno/Xilenos   1,031436449   -5,2302
E-04   -2,5217 E-09   -2,1384 E-10   0,0 E+00 p-Xileno   1,032307000   -5,2815
E-04   -1,8416 E-07   1,89256 E-10   0,0 E+00 Aromáticos destilados en el
rango 300 - 350°F   1,031118000   -5,1827 E-04   -3,5109 E-09   -1,9836 E-11  
0,0 E+00 Aromáticos destilados en el
rango 350 - 400°F   1,029099000   -4,8287 E-04   -3,7692 E-08   3,78575 E-11  
0,0 E+00

 

4.5.7    Cálculo del CTL para asfalto

 

Según el ASTM D4311/D4311M para el asfalto el factor de corrección volumétrica a
60°F se genera usando las siguientes fórmulas:

 

1.Para asfaltos con gravedad API a 60ºF ≤ 14,9ºAPI o densidad relativa 60/60ºF ≥
0,967

 

[t11_pg16a.jpg]

 

Dónde: 

A        =      factor de corrección volumétrico.

T(°F) =      temperatura del asfalto en °F.

 

2.Para asfaltos con gravedad API a 60ºF de 15,0ºAPI a 34,9ºAPI o con densidad
relativa 60/60ºF de 0,850 a 0,966:

 



 

[t11_pg16b.jpg]

 

Dónde:

B        = factor de corrección volumétrico.

T(°F) = temperatura del asfalto en °F.

 

4.6    INTER-CONVERSIONES ENTRE MASA, PESO Y VOLUMEN

 

Los capítulos API MPMS 11.5.1, 11.5.2 y 11.5.3, que reemplazaron los volúmenes
XI/XII (ASTM D1250-80, IP 200/80) y el API MPMS 11.1-1980 los cuales incluían
tablas históricas para la inter-conversión de unidades, presentan las ecuaciones
e instrucciones para determinar los factores de conversión aplicables a
diferentes conversiones en función de las variables de entrada y salida.

 

16/18

 

  

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

  

A manera de ilustración se incluyen los siguientes ejemplos tomadas o deducidas
del API MPMS:

 

Primer caso: para calcular la masa en toneladas métricas (peso in vacuo)
correspondiente a un volumen de crudo de 400.000 bls a 60°F, con una gravedad
API a 60°F de 29,7

 

Factor MT/bl:

 

[t11_pg17.jpg]

 

Peso in vacuo:

 

[t11_pg17a.jpg]

 

Segundo caso: para calcular el volumen corregido a 60 °F de crudos y productos
refinados, cuando la masa (kg) in vacuo es obtenida por un medidor másico tipo
coriolis.

 

[t11_pg17b.jpg]

 

Dónde:

 

°API       = gravedad API a 60°F

M           = masa en kilogramos [kg]

 

Tercer caso: para calcular el volumen corregido a 60°F de crudos y productos
refinados, cuando el peso (kg) en el aire es obtenido de una báscula.

 

[t11_pg17c.jpg]

 

Cuarto caso: para calcular el volumen corregido a 60°F de GLP, cuando la masa
(kg) in vacuo es obtenida por un medidor másico tipo coriolis.

 

[t11_pg17d.jpg]

 

Quinto caso: para calcular el volumen corregido a 60 °F de GLP, cuando el peso
(kg) en el aire es obtenido de una báscula.

 

[t11_pg17e.jpg]

 

Dónde:



GSV              = volumen bruto estándar a 60°F en galones americanos [gal]

M                  = masa total en kilogramos [kg]

γ60°              = densidad relativa 60/60°F

 

5CONTINGENCIAS

 

No aplica.

 

17/18

 

  

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 11 -
FACTORES DE CORRECCIÓN VOLUMÉTRICA GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN
DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN Fecha aprobación: ECP-VSM-M-001-11
15/04/2011 Versión: 1

  

Para mayor información sobre este Capítulo y en general del MMH de Ecopetrol
S.A., dirigirse a:

 

ØJose Emilio Landinez Landinez

Jefe (e) del Departamento de Medición y Contabilización de Hidrocarburos,
VSM-GPS-PMC Ext.: 43390

 

ØMario Alberto Granada Cañas

Profesional del Departamento de Medición y Contabilización de Hidrocarburos,
VSM-GPS-PMC Ext.: 50057

 

ØPenélope Galeno Sáez

Profesional del Departamento de Medición y Contabilización de Hidrocarburos,
VSM-GPS-PMC Ext.: 42080

 

RELACIÓN DE VERSIONES

 

Versión   Fecha   Cambios 0   01/09/ 2005   Emisión del documento 1   15/04/2011
  Revisión general del documento

 

Revisó   Aprobó       /s/ JOSÉ EMILIO LANDINEZ LANDINEZ     JOSÉ EMILIO LANDINEZ
LANDINEZ     Jefe del Departamento de Medición y     Contabilización de
Hidrocarburos VSM-GPS-PMC         /s/ CLAUDIA CASTELLANOS /s/ MARIO A. GRANADA
CAÑAS   CLAUDIA CASTELLANOS MARIO A. GRANADA CAÑAS   Vicepresidente de
Suministro y Mercadeo - VSM  Profesional de Medición VSM-GPS-PMC     En
representación de de los Lideres de Medición de VSM,     VIT, VPR, GRB, GRC e
ICP quienes participaron en     su elaboración.     Aprobado según acta     del
Comité Táctico de Medición y Contabilización del 20 y 21 de abril del 2010    

 

18/18

 

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 



TABLA DE CONTENIDO

 

      Pág.         1 OBJETIVO   2         2 GLOSARIO   2         3 CONDICIONES
GENERALES   2         4 DESARROLLO   3         4.1 CONDICIONES BASE (ESTÁNDAR O
DE REFERENCIA)   3 4.2 REGLAS DE APROXIMACIÓN PARA REDONDEO DE CIFRAS   3 4.3
LIQUIDACIÓN DE VOLUMEN CON MEDICIÓN ESTÁTICA   8 4.4 LIQUIDACIÓN DE VOLUMEN CON
MEDICIÓN DINÁMICA   15 4.5 DETERMINACIÓN DEL FACTOR DEL MEDIDOR (MF)   22 4.6
CÁLCULO DE VOLUMEN BASEA PROBADORES (POR) EL MÉTODO LÍQUIDO   24 4.7 CÁLCULO DE
VOLUMEN BASE A PROBADORES POR EL MÉTODO DELMEDIDORPATRÓN   25 4.8 CÁLCULO DE
VOLÚMENES POR CONTRACCIÓN (SHRINKAGE) EN MEZCLAS DE HIDROCARBUROS LIVIANOS CON
CRUDOS O ENTRE CRUDOS LIVIANOS Y PESADOS   26         5 CONTINGENCIAS   29

 



1/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

1OBJETIVO

 

Definir los conceptos, términos y métodos utilizados para el cálculo de
cantidades de hidrocarburos líquidos y biocombustibles en aplicaciones de
transferencia de custodia, control de inventarios, fiscalización y control
operacional mediante la medición estática y dinámica, que aseguren correctamente
la liquidación de cantidades y calidades de líquidos de acuerdo con las mejores
prácticas, a fin de que diferentes operadores puedan llegar a resultados
idénticos utilizando los procedimientos estandarizados.

 

2GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Manual de
Medición de Hidrocarburos y Biocombustibles, Capítulo 1 – Condiciones Generales,
numeral 2 – Glosario.

 

3CONDICIONES GENERALES

 

Las características principales para realizar los cálculos de cantidades del
petróleo y derivados, son mencionadas por el API MPMS — Capitulo 12 “Cálculo de
Cantidades de Petróleo”.

 

La confiabilidad de los datos de liquidación de cantidades y calidades por
medición estática y dinámica, depende de la adecuada aplicación de conceptos y
métodos de cálculo de los factores de corrección volumétrica asociados a los
procedimientos que se describen a continuación.

 

Sección 1 - “Cálculo de Cantidades de Petróleo por Medición Estática”

 

oSección 12.1.1 “Tanques Cilíndricos Verticales y Buques”

oSección 12.1.2 “Carro-tanques”

 

Esta sección del API MPMS tiene como objetivo estandarizar los procedimientos de
cálculo en tanques estáticos requeridos para efectuar los cálculos de volumen y
masa de crudo, productos refinados, GLP, biocombustibles y petroquímicos
contenidos en tanques.

 

Sección 2 - “Cálculo de Cantidades de Petróleo usando métodos de medición
dinámica y factores de corrección”

 

oSección 12.2.1 “Introducción”

oSección 12.2.2 “Tiquetes de medición”

oSección 12.2.3 “Reportes del probador”

oSección 12.2.4 “Cálculos del volumen base del probador por el método Waterdraw”

 

Cuyo objetivo es definir los factores de corrección de volumen aplicables en
medición dinámica, reglas de redondeo, secuencia para el cálculo de volúmenes y
niveles de discriminación de cifras empleados en los cálculos.

 

Sección 3 “Contracción o reducción volumétrica resultante de la mezcla de
hidrocarburos livianos con crudos”

 

Cuyo objeto es proporcionar un procedimiento para calcular el encogimiento o
reducción de volumen volumétrica que ocurre cuando un hidrocarburo liviano
(112-27 °API, 580-890 kg/m3) se mezcla con crudo pesado (88-13 °API, 644-979
kg/m3). Los factores de encogimiento son calculados a partir de la densidad del
hidrocarburo y la del crudo y la fracción volumétrica del hidrocarburo. El API
MPMS 12.3 suministra indicaciones que se deben tener en cuenta cuando se usan
las tablas de contracción volumétrica y proporciona una guía sobre el rango de
los componentes que cubre.

 



2/29

 

  

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

  





4DESARROLLO

 

4.1CONDICIONES BASE (ESTÁNDAR O DE REFERENCIA)

 

Las condiciones base para la medición de líquidos, tales como petróleo crudo y
productos refinados que tienen una presión de vapor igual o menor que la
atmosférica a la temperatura base se relacionan en la Tabla 1.

 

Tabla 1 - Condiciones base

 



Unidades   Temperatura   Presión absoluta USC - EEUU   60,0 °F   14,696 psia
Sistema Internacional   15,00 °C   101,325 kPa

 

Para los hidrocarburos líquidos que tienen una presión de vapor mayor que la
presión atmosférica a la temperatura base, se tomará como presión base la
presión de equilibrio a la temperatura estándar.

 

4.2REGLAS DE APROXIMACIÓN PARA REDONDEO DE CIFRAS

 

4.2.1 Redondeo de números positivos

 

Cuando un número positivo debe redondearse a una cantidad determinada de cifras
decimales, el proceso de redondeo debe realizarse de acuerdo a las siguientes
reglas:

 

a.Cuando la cifra después del último lugar a redondear es menor que 5, entonces
la cifra del último lugar a mantenerse se conserva igual. Ej.: redondear a
cuatro (4) cifras decimales

•0,74163 se redondea a 0,7416

•1,09544 se redondea a 1,0954

 

b.Cuando la cifra después del último lugar a redondear es mayor o igual que 5,
entonces la cifra del último lugar a mantenerse se incrementa en uno. Ej.:
redondear a cuatro (4) cifras decimales

•0,99997 se redondea a 1,0000

•1,57846 se redondea a 1,5785

 

c.Cuando la cifra en el último digito a mantenerse deba redondearse a múltiplos
de 5 se aplica el siguiente criterio: sí el dígito a redondearse es de 0 a 2 se
redondea hacia abajo hasta el próximo número múltiplo de 5, de 3 a 7 se redondea
a 5, y sí es 8 ó 9, se redondea hasta el próximo número múltiplo de 5. Ej.:
redondear temperatura en grados Celsius (según Tabla 4 – Niveles de
discriminación temperatura de este capítulo requiere redondeo a XX,X5 °C)

•El rango 20,98 °C a 21,02 °C se debe redondear a 21,00 °C.

•El rango 21,03 °C a 21,07 °C se debe redondear a 21,05 °C.

•El rango 20,08 °C a 21,12 °C se debe redondear a 21,10 °C.

 

4.2.2 Redondeo de números negativos

 

Cuando se redondean números negativos a una cantidad determinada de cifras
decimales, el proceso de redondeo debe realizarse de acuerdo a las siguientes
reglas:

 

a.Cuando la cifra después del último lugar a redondear es sea 5 o menor,
entonces la cifra del último lugar a mantenerse se conserva igual. Ej.:
redondear a dos (2) cifras decimales

•-0,74163 se redondea a -0,74

•-10,094 se redondea a -10,09

 



3/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 





b.Cuando la cifra después del último lugar a redondear es 6 ó mayor, entonces la
cifra del último lugar a mantenerse se incrementa en uno. Ej.: redondear
temperaturas en °F (según Tabla 4 de este capítulo requiere redondeo a XX,x °F)

·El rango -20,26 °F a -20,35 °F debería redondearse a -20,3 °F

·-10,57846 °F se redondea a -10,6 °F.

 

c.Cuando la cifra en el último digito a mantenerse debe redondearse a múltiplos
de 5 se aplica el siguiente criterio: sí el dígito a redondearse es de 8 ó 9 se
redondea hacia abajo hasta el próximo número múltiplo de 5, de 3 a 7 se redondea
a 5, y sí es de 0 a 2, se redondea hacia arriba hasta el próximo número múltiplo
de 5. Ej.: redondear temperatura en grados Celsius (según Tabla 4 este capítulo
requiere redondeo a XX,x5 °C).

·El rango -20,98 °C a -21,02 °C se debe redondear a -21,00 °C.

·El rango -21,03 °C a -21,07 °C se debe redondear a -21,05 °C.

·El rango -20,08 °C a -21,12 °C se debe redondear a -21,10 °C.

 

4.2.3 Cifras significativas y niveles de discriminación

 

A continuación se presentan para las variables que intervienen en los
algoritmos, ecuaciones o rutinas de cálculo del volumen, factores del medidor y
calibración de probadores el número de cifras significativas que deben ser
registradas y los niveles de discriminación aplicables.

 

Notas: para todas las Tablas que siguen:

 

a)el número de dígitos mostrados como X antes de la coma decimal tienen
propósitos ilustrativos y puede tener una cantidad mayor o menor que el número
de X mostrado.

b)el número de dígitos mostrados como x después de la coma decimal son
específicos del nivel de discriminación requerido para cada valor descrito.

c)La Tablas que poseen letras tales como ABCD.xx a la izquierda de la coma
decimal representan los casos en los cuales estas cifras son específicas y no
simplemente ilustrativas.

d)En los casos en los cuales la variable se muestra con el número 5 en la última
cifra decimal, su intención es mostrar que la cifra decimal correspondiente debe
redondearse a 0 ó 5.

e)La aplicabilidad del nivel de discriminación aplica según el capítulo de la
fuente de la información enunciado en el encabezado de cada Tabla.

 

Tabla 2 – Niveles de discriminación densidad

(fuente API MPMS 12.1.1, 12.2.2, 12.2.3, 12.2.4 & 12.2.5)

 

    Gravedad   Densidad   Densidad   Variable   API   (kg/m3)   relativa  
Densidad observada (RHOobs)   XXX,x   XXXX,5   X,xxx5   Densidad Base (RHOb)  
XXX,x   XXXX,x   X,xxxx   Densidad a condiciones (RHOtp)   XXX,x   XXXX,x  
X,xxxx  

 

Tabla 3 – Niveles de discriminación variables dimensionales probador

(fuente API MPMS 12.2.3, 12.2.4 & 12.2.5)

 

    Unidades USC   Unidades SI   Variable   (Pulgadas)   (mm)   Diámetro
exterior de la tubería del probador (OD)   XX,xxx   XXX,xx   Espesor de la pared
del probador (WT)   X,xxx   XX,xx   Diámetro interior de la tubería del probador
(ID)   XX,xxx   XXX,xx  

 



4/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

Tabla 4 – Niveles de discriminación temperatura

(fuente API MPMS 12.1.1, 12.2.2, 12.2.3, 12.2.4 & 12.2.5)

 

    Unidades USC   Unidades SI   Variable   (°F)   (°C)   Temperatura base (Tb)
  60,0   15,00   Temperatura observada ( Tobs)   XX,x   XX,x5   Temperatura
probador [ Tp, Tp(avg), Tmp, Tmp(avg)]   XX,x   XX,x5   Temperatura medidor [
Tm, Tm(avg)]   XX,x   XX,x5   Temperatura medidor maestro [ Tmm, Tmm(avg)]  
XX,x   XX,x5   Temperatura promedio ponderada ( TWA)   XX,x   XX,x5   Temp. de
varilla de montaje detectores SVP [Td, Td(avg)]   XX,x   XX,x5   Temperatura del
ambiente   XX,0   XX,0   Temperatura de la pared del tanque (TSh )   XX,0   XX,0
  Temperatura del agua en serafines de calibración ( Ttm) durante rutina
waterdraw   XX,x   XX,x5  

 

Tabla 5 – Niveles de discriminación para presión

(fuente API MPMS 12.2.2, 12.2.3, 12.2.4 & 12.2.5)

 

    Unidades USC   Unidades SI   Variable   (psia)   (psig)   (Bar)   (kPa)  
Presión base (Pb)   14,696   0,0   1,01325   101,325   Presión probador
[Pp,Pp(avg), Pmp, Pmp(avg)]   XX,x   XX,0   XX,x   XX,0   Presión probador
rutina calibración waterdraw (Pp )   XX,x   XX,0   XX,xx   XX,0   Presión
medidor [ Pm,Pm(avg)]   XX,x   XX,0   XX,x   XX,0   Presión medidor maestro [
Pmm,Pmm(avg)]   XX,x   XX,0   XX,x   XX,0   Presión promedio ponderado ( PWA)  
XX,x   XX,0   XX,x   XX,0   Presión de Vapor de quilibrio [Pe, Peb, Pep,
Pep(avg), Pem, Pem(avg), Pemm, Pemm(avg), Pemp, Pemp(avg)]   XX,x   XX,0   XX,x
  XX,0  

 

Tabla 6 – Niveles de discriminación del factor de compresibilidad

(fuente API MPMS 12.2.2, 12.2.3, 12.2.4 & 12.2.5)

 

    Unidades USC   Unidades SI   Variable   (psi)   (Bar)   (kPa)      
0,00000xxx   0,0000xxx   0,000000xxx   Factor de compresibilidad (F,Fp, Fm, Fmp,
Fmm)                 0,0000xxxx   0,000xxxx   0,00000xxxx       0,000xxxxx  
0,00xxxxx   0,0000xxxxx   Factor de compresibilidad del agua (Fp)   0,00000320  
0,0000464   0,000000464  







 

5/29

 



 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

Tabla 7 – Niveles de discriminación de coeficientes de expansión térmica

(Fuente API MPMS 12.2.3, 12.2.4 & 12.2.5)

 



    Coeficiente de expansión térmica   Tipo de acero   (Por °F)   (Por °C)   A
.Coeficiente cúbico, Gc, Gcm,Gmp           Al carbono   0,0000186   0,0000335  
Inoxidable 304   0,0000288   0,0000518   Inoxidable 316   0,0000265   0,0000477
  Inoxidable 17-4PH   0,0000180   0,0000324   B. Coeficiente de área, Ga        
  Al carbono   0,0000124   0,0000223   Inoxidable 304   0,0000192   0,0000346  
Inoxidable 316   0,0000177   0,0000318   Inoxidable 17-4PH   0,0000120  
0,0000216   C. Coeficiente lineal, Gl           Al carbono   0,00000620  
0,0000112   Inoxidable 304   0,00000960   0,0000173   Inoxidable 316  
0,00000883   0,0000159   Inoxidable 17-4PH   0,00000600   0,0000108   Invar Rod
  0,00000080   0,0000014  



 



Tabla 8 – Niveles de discriminación de coeficientes de módulo de elasticidad (E)
para el acero

(Fuente: API MPMS12.2.3, 12.2. & 12.2.5)

 



    Módulo de elasticidad E Tipo de acero   por psi   por Bar   por kPa   Al
carbono   30.000.000   2.068.000   206.800.000   Inoxidable 304   28.000.000  
1.931.000   193.100.000   Inoxidable 316   28.000.000   1.931.000   193.100.000
  Inoxidable 17-4PH   28.500.000   1.965.000   196.500.000  

 



Tabla 9 – Niveles de discriminación factores de corrección

(Fuente: API MPMS 12.1.1, 12.2.2 & 12.2.3, 12.2.4 & 12.2.5)

 



  API MPMS   API MPMS   API MPMS   API MPMS   Variable   12.1.1   12.2.2 &
12.2.3   12.2.4   12.2.5   %S&W   XXX,xxx   XX,xxx           CTSh   XXX,xxxxx  
XX,xxxxx           CSW   XXX,xxxxx   X,xxxxx           CTL   X,xxxxx(a)  
X,xxxxx(a)   X,xxxxx   X,xxxxxx(b)   CPL   X,xxxx   X,xxxx   X,xxxxxx  
X,xxxxxx(b),(c)   CPS           X,xxxxxx   X,xxxxxx   CTS           X,xxxxxx  
X,xxxxxx   CTLp, CTLtm, CTLmm, CTLmp           X,xxxxx   X,xxxxxx   CPLp, CPLtm,
CPLmm, CPLmp           X,xxxxxx   X,xxxxxx   CPSp, CPSmm, CPSmp          
X,xxxxxx   X,xxxxxx   CTSp, CTStm, CTSmp           X,xxxxxx   X,xxxxxx   CTDW  
        X,xxxxxx       CCTS           X,xxxxxx       CCF       X,xxxx          







 



6/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1



  



    API MPMS   API MPMS   API MPMS   API MPMS   Variable   12.1.1   12.2.2 &
12.2.3   12.2.4   12.2.5   CCFp, CCFmp, CCFmm               X,xxxxxx   MF      
X,xxxx           MMF               X,xxxxxx   IMMF               X,xxxxxx  
MMFstart, MMFstop, MMFavg               X,xxxxxx                     KF        
      AB,xxx o ABC,xx o                   ABCD,x o ABCDE,0   NKF              
Según fabricante  



 



Notas en usos específicos del CPL y CTL:

(a)         El uso de tabla impresa limita a los usuarios a cuatro cifras
decimales por encima y por debajo3 de la temperatura estándar, presentado
también limitaciones en la entrada de la tabla a 0,5°F, 0,25°C, 0,5 API y 2,0
Kg/m . Los algoritmos de cálculo mediante rutinas de computadora generan un
factor CTL de cinco dígitos significativos por encima de la temperatura estándar
(60°F y 15°C) y cuatro dígitos decimales por de debajo de este valor.

(b),(c)     CPL y CTL se calculan utilizando PWA, TWA y la densidad promedio [
RHO(avg)]. CCF es derivado de CTL*CPL*MF.

(b)         CPL es requerido para calcular un CMF y se calcula utilizando
valores de presión, temperatura y densidad

promedios durante el tiempo de calibración.

 

Tabla 10 – Niveles de discriminación de volumen

(fuente API MPMS 12.1.1, 12.2.2, 12.2.3, 12.2.4 & 12.2.5)

 



    Unidades USC   Unidades SI       (Customary US)   (Sistema Internacional)  
Variable   (Bls)   (gal)   (Pulg3)   (m3)   (L)   (ml)   Lectura inicial del
medidor ( MRo)   XX,xx   XX,xx       XX,xxx   XX,0       Lectura final del
medidor (MRc)   XX,xx   XX,xx       XX,xxx   XX,0       Lecturas medidor maestro
durante                           calibración (MMRo, MRo, MMRc, MRc)   XX,xx  
XX,xx       XX,xxx   XX,xx       Volumen indicado ( IV)   XX,xx   XX,xx      
XX,xxx   XX,0       Volumen bruto estándar ( GSV )   XX,xx   XX,xx       XX,xxx
  XX,0       Volumen neto estándar ( NSV)   XX,xx   XX,xx       XX,xxx   XX,0  
    Volumen de sedimento y agua ( SWV)   XX,xx   XX,xx       XX,xxx   XX,0      
Lecturas escala del patrón de calibración                           waterdraw
(SR)   N/A   N/A   XX,x   N/A   XX,xx   N/A   Lecturas escala tanque probador (
SRu, SRl)   X,xxxx   XX,xx       N/A   XX,xx   X,0     ABC,xxx   ABCDE,x      
AB,xxxxx   ABCDE,x       Volúmenes BPV, BPVa, BPVmp, BPVamp, IVm,   AB,xxxx  
ABCD,xx       A,xxxxx   ABCD,xx       IVMM, ISVm, ISVmm,GSV, GSVp, GSVmp, GSVm,
  A,xxxxx   ABC,xxx       0,xxxxxx   ABC,xxx       GSVmm,CPV, CPVn, Vbout,
Vbback   0,xxxxxx   AB,xxxx       0,0xxxxxx   AB,xxxx                 X,xxxx    
      X,xxx   Volúmenes  BPV,CPV, WD, WDz, WDzb                          
Volumen BPV marcado   ABC,xxxx   N/A       N/A   N/A         AB,xxxx   ABCD,xx  
    AB,xxxx   ABCD,xx       BPV después de conversión a volumen   A,xxxxx  
ABC,xxx       A,xxxxx   ABC,xxx       certificado   0,xxxxxx   AB,xxxx      
0,xxxxxx   AB,xxxx           N/A   A,xxxxx       N/A   N/A       Volumen
calibrado del patrón certificado (BMV)  

Esta cantidad y su nivel de discriminación deberán tomarse directamente del
certificado de calibración del dispositivo.

Volumen ajustado prueba medición (BMVa)           X,xx           X,x  



  



7/29

 

  

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1



 



 



Tabla 11 – Niveles de discriminación de pulsos

(fuente API MPMS 12.2.3, 12.2.5)

 


Variable   N   Ni  

Nb, Ni(avg),

N(avg)

  Aplicaciones de pulsos completos   XX,0   N/A   XX,x   Aplicaciones de
interpolación de pulsos   N/A   XX,xxx   XX,xxxx  

 

Tabla 12 – Niveles de discriminación viscosidad líquidos

(fuente API MPMS 12.2.5)

 

Variable   cP               Viscosidad del liquido   XXX,x    



  



4.3 LIQUIDACIÓN DE VOLUMEN CON MEDICIÓN ESTÁTICA

 

El Capítulo 3 “medición estática”, Capitulo 7 “determinación de temperatura”,
Capitulo 8 “muestreo y sus condiciones”, Capitulo 9 “medición y aplicaciones de
la densidad”, y el Capitulo 10 “agua y sedimento” del MMH establecen los métodos
requeridos para determinar el nivel de líquido y/o del agua libre y otras
variables del hidrocarburo o biocombustible almacenado en tanques atmosféricos y
presurizados. Estas variables son necesarias para efectuar el cálculo del
volumen neto del producto mediante la medición manual y/o automática. Lo
anterior también aplica para buque-tanques y botes.

 

4.3.1 Procedimientos corporativos y formatos estándar para la medición estática

 

A continuación se enumeran los procedimientos corporativos y formatos estándar
asociados a la medición estática de hidrocarburos y biocombustibles en estado
líquido:

 

4.3.1.1 Tanques atmosféricos

 

·   ECP-VSM-P-014   Procedimiento para medición de temperatura en tanques de
almacenamiento. ·   ECP-VSM-P-015   Procedimiento para medición de nivel en
tanques de almacenamiento de hidrocarburos. · ECP-VSM-P-016 Procedimiento para
muestreo en tanques de almacenamiento. ·   ECP-VSM-P-017   Procedimiento para
medición y liquidación de cantidades de hidrocarburo con medición estática. ·  
ECP-VSM-P-019   Procedimiento para liquidación de volumen en tanques con
medición estática. · ECP-VSM-P-024 Procedimiento para medición de nivel de
hidrocarburo con telemetría. · ECP-VSM-F-010 Tiquete de medición estática de
refinados. · ECP-VSM-F-011 Tiquete de medición estática de crudos.

 

4.3.1.2 Tanques presurizados

 

· ECP-VSM-P-023 Procedimiento para medición y liquidación de hidrocarburos en
tanques presurizados. · ECP-VSM-F-012 Tiquete de medición estática de tanques
presurizados (GLP).

 

4.3.1.3 Carro-tanques

 

· ECP-VSM-P-018 Procedimiento para medición de hidrocarburo en carro-tanques.

 



8/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

  

4.3.1.4 Buque-tanques y embarcaciones fluviales

 

· ECP-VSM-P-020 Procedimiento para medición de hidrocarburo en buque-tanques ·
ECP-VSM-P-021 Procedimiento para medición de hidrocarburo en embarcaciones
fluviales. · ECP-VSM-P-045 Procedimiento para liquidación de parcelas cargue
buque tanques.

 

4.3.2 Datos observados (directos o primarios)

 

Los datos mostrados en la Tabla 13, deberán recopilarse como un primer paso en
el proceso de cálculo, den ser incluidos en el tiquete de medición y deben
recogerse simultáneamente, según las indicaciones del MMH Capítulos 3, 7, 8, 9,
10, 11 y 17 y los procedimientos corporativos asociados.

 

Tabla 13 - Datos observados

 



Tanques de tierra   Tanques de buques Altura de referencia en la tabla de aforo
(a)   Altura de referencia en la tabla de aforo (a) Altura de referencia
observada (a)   Altura de referencia observada (a) Medida de fondo ó vacío  
Medida de fondo ó vacío Nivel de agua libre   Nivel de agua libre Temperatura
promedio del líquido   Temperatura promedio del líquido Gravedad API observada @
temperatura del tanque   Gravedad API observada @ temperatura del tanque
Porcentaje de agua y sedimento   Porcentaje de agua y sedimento Temperatura
ambiente   Lectura de calado de proa     Lectura de calado de popa     Grados de
escora     Longitud entre perpendiculares

 

(a) Estos datos no tienen un impacto directo en el proceso de cálculo; sin
embargo, pueden impactar indirectamente el proceso de cálculo y se registran en
este momento.

 

4.3.3 Datos calculados (indirectos o secundarios)

 

En la Tabla 14 se presentan los datos necesarios para el proceso de cálculo, los
cuales son calculados o extraídos utilizando los datos de entrada señalados
anteriormente en la Tabla 13.

 

Tabla 14 - Datos calculados

 

Tanques de tierra   Tanques de buques Gravedad API a 60 °F   Asiento del
buque-tanque (trimado) Corrección por techo flotante (FRA)   Gravedad API a 60
°F Corrección por temperatura de lámina (CTSh)   Corrección por asiento y escora
(sí aplica) Volumen total observado (TOV)   Volumen total observado (TOV)
Volumen de agua libre (FW)   Volumen de agua libre (FW) Volumen bruto observado
(GOV)   Volumen bruto observado (GOV) Corrección por temperatura de líquido
(CTL)   Corrección por temperatura de líquido (CTL) Volumen bruto estándar (GSV)
  Volumen bruto estándar (GSV) Agua y sedimento (volumen o factor CSW)   Agua y
sedimento (volumen o factor CSW) Volumen neto estándar (NSV)   Volumen neto
estándar (NSV) Factor de conversión de peso (WCF)   Factor de conversión de peso
(WCF) Masa aparente (peso en aire)   Masa aparente (peso en aire) Masa (peso en
vacío)   Masa (peso en vacío)

 



9/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

4.3.4 Volumen bruto observado (GOV)

 

Es el volumen de todos los líquidos de petróleo, mas agua y sedimento en
suspensión, excluyendo el agua libre, a la temperatura y presión observadas. El
proceso de cálculo para tanques de tierra y tanques de buques sólo difiere hasta
el punto en el que se calcula el volumen bruto observado (GOV). A partir de ese
punto, los cálculos son los mismos.

 

4.3.4.1 Tanques de tierra

 

Para calcular el GOV se deduce el voumen de agua libre (FW) del vloumen total
observado (TOV), se multiplica el resultado por el factor de corrección de
temperatura de lámina (CTSh) y luego se aplica el ajuste por techo flotante
(FRA), cuando sea aplicable. Se determina por medio de la ecuación:

 

GOV = [(TOV − FW) * CTSh]± FRA

 

4.3.4.2 Volumen total observado (TOV)

 

Es el volumen de la medición total de todos los líquidos de petróleo, agua y
sedimento en suspensión y agua libre y sedimentos en el fondo, a la temperatura
y presión observada. Se determina con la altura de llenado del tanque y su tabla
de aforo (ver MMH Capítulos 2 y3)

 

4.3.4.3 Factor de Corrección por la temperatura de la pared del tanque (CTSh)

 

Cuando un tanque está sujeto a un cambio en la temperatura cambiará su volumen
como consecuencia de este hecho. Asumiendo que los tanques son calibrados de
acuerdo con el API MPMS Capitulo 2 cada tabla de calibración o de aforo se basa
en una temperatura de pared (lámina) específica. Si la temperatura de la lámina
del tanque difiere de la que se encuentra registrada en la tabla de calibración,
el volumen extraído de la tabla deberá corregirse utilizando el factor de
corrección por temperatura de la lámina del tanque (CTSh).

 

Este factor puede obtenerse directamente a través de la tabla B -1, Apéndice B
del API MPMS 12.1.1, o utilizando la siguiente ecuación:

 

[t12_pg10a.jpg]

 

Donde:

 

α=   Coeficiente lineal de expansión del material de la lámina del tanque

ΔT=   Temperatura de lámina del tanque (TSh) – Temperatura base(Tb);

  

Tb es la temperatura de lámina del tanque a la cual se calcularon los volúmenes
de la tabla de aforo.

 

Al calcular ΔT es importante mantener el signo aritmético ya que este valor
puede ser positivo o negativo y como tal debe ser aplicado en la fórmula del
CTSh.

 

Valores de α para diferentes materiales de construcción se encuentran en la
Tabla 7 — Niveles de discriminación de coeficientes de expansión térmica, como
C. Coeficiente lineal, Gl.

 

Para tanques metálicos sin aislamiento, la temperatura de lámina (TSh) puede
calcularse utilizando la ecuación:

 

[t12_pg10b.jpg] 

 

Donde:

 

Tl       =   temperatura del liquido

Ta       =   temperatura ambiente a la sombra

 

Para tanques metálicos con aislamiento se puede asumir que la temperatura de
lámina es muy cercana a la temperatura del liquido adyacente, o sea que TSh = Ti
.

 

10/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

4.3.4.4 Ajuste por techo flotante (FRA)

 

La corrección por el desplazamiento del techo flotante puede ser realizada de
dos formas:

 

a)Si la corrección por techo se incluyó dentro de la tabla de aforo del tanque
utilizando una gravedad API de referencia, se debe calcular una segunda
corrección si existe diferencia entre la gravedad API de referencia y la
gravedad API observada a la temperatura del tanque. Siga este procedimiento:

·Identifique el tipo de producto, la gravedad API a 60 °F y la temperatura del
líquido (°F).

·Obtenga del API MPMS 11.1 (ASTM D1250) Tabla 5A para crudos o Tabla 5B para
refinados la gravedad API observada en el tanque.

·Calcule la diferencia entre la gravedad API observada y la gravedad API de
referencia que aparece en la tabla de aforo.

·Multiplique la diferencia anterior por el volumen que aparece en la tabla de
aforo para el ajuste por techo flotante, que puede ser negativo o positivo si la
gravedad API observada es superior o inferior a la de referencia de la tabla de
aforo.

 

b)

Si la tabla de aforo se ha elaborado como una tabla de capacidad bruta o de
tanque abierto, a la que comúnmente se le refiere como tabla de capacidad de
pared, la deducción por techo se calcula dividiendo el peso del techo flotante
entre el peso por unidad de volumen a temperatura estándar multiplicado por el
CTL a las condiciones observadas del líquido:

 

[t12_pg11.jpg] 

 

Notas: · La corrección por techo puede no ser exacta si el nivel de líquido se
encuentra dentro de la zona crítica del techo flotante, independientemente del
estilo de tabla utilizada.   · Las correcciones por techo no aplican para
volúmenes por debajo de la zona crítica.   · La densidad debe ser una densidad
en aire y deberá estar dada en unidades   · Se recomienda drenar el techo
flotante antes de efectuar las medidas en el tanque o en su defecto, calcular el
peso e incluirlo en el cálculo del FRA.

 

4.3.4.5 Tanques de buque

 

Para calcular el GOV en los tanques de un buque, deducir el volumen de FW del
TOV.

 



GOV = TOV – FW

 

De existir una corrección por asiento o escora, el cálculo se realiza de la
manera siguiente:

 

GOV = (TOV ± correccitón por asiento o escora) – FW

 

Notas: ·

La corrección por asiento (trimado) se encuentra en las tablas de calibración
del buque y generalmente es una corrección a los aforos (sondeos) o aforos de
vacío observados;

sin embargo, puede ser un ajuste volumétrico al TOV.

  ·

La escora de un barco se lee en su inclinómetro. La corrección puede ser
positiva o negativa y se aplica de la misma manera que la corrección por
asiento.

 

4.3.5 Cálculo del Volumen bruto estándar (GSV) (tanques de tierra y tanques de
buque)

 

4.3.5.1 Volumen bruto estándar (GSV)

 

El volumen total de todos los líquidos de petróleo, agua y sedimentos, excluida
el agua libre, corregido por el factor de corrección de volumen (CTL o VCF) para
la temperatura en el tanque, gravedad API, la densidad relativa o densidad
observadas, hasta una temperatura estándar, se denomina volumen bruto estándar o
GSV (“Gross Standard Volume”). El GSV se calcula multiplicando el GOV por el
factor de corrección por efecto de la temperatura en el líquido (o factor de
corrección de volumen):

 



GSV = GOV * CTL

 

11/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

4.3.5.2Corrección por efecto de la temperatura en el líquido (CTL) ó factor de
corrección de volumen (VCF)

 

Si el volumen de un hidrocarburo en estado líquido se somete a un cambio en su
temperatura, su densidad disminuirá si la temperatura aumenta, o aumentará si su
temperatura disminuye. Este cambio en la densidad es proporcional al coeficiente
de expansión térmica del líquido y a la temperatura. El factor de corrección que
toma en cuenta el efecto de la temperatura en la densidad del lí quido se
denomina CTL o VCF . El CTL es una función de la densidad base del líquido y de
su temperatura. La función de este factor de corrección es ajustar el volumen de
líquido desde condiciones observadas a un volumen a una temperatura estándar.

 

Los factores de corrección se pueden obtener de las tablas de medición de
petróleo (ver API MPMS 11.1 (ASTM D1250)). Las tablas de corrección aplicables
más comunes se muestran en la Tabla 15 de este capítulo. Para otros productos y
variables de entrada diferentes consulte el MMH Capítulo 11 o en su defecto el
API MPMS 11.1.

 

Tabla 15 - Tablas de CTL 



Tabla   Producto   Temp.   Entrada a la tabla 6A   Petróleo Crudo en General  
°F   Gravedad API @ 60°F 6B   Productos de Petróleo en General   °F   Gravedad
API @ 60°F 6C   Aplicaciones Individuales y especiales   °F   Coeficiente de
expansión térmica 6D   Aceites Lubricantes en General   °F   Gravedad API @ 60°F
24A   Petróleo Crudo en General   °F   Densidad relativa @ 60/60°F 24B  
Productos de Petróleo en General   °F   Densidad relativa @ 60/60°F 24C  
Aplicaciones Individuales y especiales   °F   Coeficiente de expansión térmica
54ª   Petróleo Crudo en General   °C   Densidad @ 15°C 54B   Productos de
Petróleo en General   °C   Densidad @ 15°C 54C   Aplicaciones Individuales y
especiales   °C   Coeficiente de expansión térmica 54D   Aceites Lubricantes en
General   °C   Densidad @ 15°C ASTM D4311   Asfalto a 60°F, Tabla 1   °F  
Gravedad API @ 60°F, Tabla A o B ASTM D4311   Asfalto a 15°C Tabla   °C  
Densidad @ 15°C, Tabla A o B

 

NOTA: se referencian las tablas históricas 6A y 6B. La referencia actualizada es
el API MPMS 11.1, el cual desarrolla un algoritmo para generar los factores de
corrección por efecto de temperatura y presión de manera combinada, el cual se
denomina CTPL.

 

4.3.6 Contenido de agua y sedimento (S&W)

 

El petróleo crudo y algunos otros productos líquidos derivados, contienen agua y
sedimentos en suspensión o mezclada con el fluido; la cantidad de S&W se
determinada por medio de análisis de laboratorio de una muestra representativa y
se expresa como porcentaje en volumen. Detalles específicos del análisis de agua
y sedimento se encuentran en el MMH capítulo 10 y en el API MPMS Capítulo 10.

 

12/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

4.3.6.1Factor de corrección por el contenido de agua y sedimento (CSW)

 

Para calcular el CSW, debe conocerse el porcentaje de S&W, el cual es
suministrado por el laboratorio como resultado de análisis a la muestra tomada
durante el proceso de medición del tanque. Así el factor CSW, se calcula por la
ecuación:

 

[t12_pg13a.jpg]

 

4.3.7Volumen neto estándar (NSV)

 

Es el volumen total de todos los líquidos de petróleo, excluidos el sedimento y
agua en suspensión y el agua libre, a temperatura estándar:

 

[t12_pg13b.jpg]

 

Esta fórmula se puede expandir a la siguiente:

 

[t12_pg13c.jpg]

 

El contenido de S&W se deduce solamente al petróleo crudo; para los derivados,
generalmente no se hace esta corrección, de tal modo que para estos productos
GSV = NSV.

 

4.3.8 Cálculo del volumen de agua y sedimento

 

A menudo es necesario calcular el valor volumétrico real de Agua y Sedimento
(S&W). Esto puede realizarse restando el Volumen neto estándar (NSV) del Volumen
bruto estándar (GSV).

 

[t12_pg13d.jpg]

 

En embarques con tanques múltiples, el NSV puede calcularse tanque por tanque si
se conocen los valores individuales de S&W; sin embargo, éste puede calcularse
para el producto o la parcela completa si el S&W se analizó en una muestra
representativa adecuada.

 

4.3.9 Cálculo de la masa aparente (peso en aire)

 

Usualmente, la masa aparente se calcula multiplicando el GSV ó el NSV por el
factor de corrección de peso (WCF) adecuado. Es decir,

 

[t12_pg13e.jpg]

 

El WCF se encontraba en las diferentes tablas históricas contenidas en los
Volúmenes XI y XII del API MPMS 11.1-1980. Que detallan la “Interconversión
entre Medidas de Volumen y Medidas de Densidad”. Estos dos volúmenes que
contenían 26 tablas diferentes han sido reemplazados por el API MPMS 11.5.1,
11.5.2 y 11.5.3, los cuales presentan ahora las inter-conversiones de las tablas
históricas en forma de ecuaciones que muestran las densidades equivalentes en
aire y en vacío dependiendo de la variable de entrada, como se indica en la
Tabla 16.

 

Tabla 16 - Variables de entrada API MPMS 11, Sección 5 inter-conversiones

Densidad/peso/volumen

 

Capítulo   Variable de entrada       11.5.1   Gravedad API a 60 °F 11.5.2  
Densidad relativa 60/60 °F 11.5.3   Densidad absoluta a 15 °C

 

13/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

4.3.10 Cálculo de la masa (peso en vacío)

 

Para el petróleo crudo y sus productos, generalmente se prefiere calcular la
masa multiplicando el GSV ó el NSV por la densidad adecuada a la misma
temperatura estándar; sin embargo, la masa también puede calcularse directamente
con el volumen y la densidad a la misma temperatura observada.

 

[t12_pg14a.jpg]

 

El volumen en esta fórmula es el GOV. La densidad utilizada seria calculada
típicamente con una densidad a una temperatura estándar y ajustada a la
temperatura observada usando un coeficiente de expansión térmica. Este método se
usa frecuentemente para el cálculo de cargamentos químicos. También puede usarse
una tabla de densidades observadas para un rango de temperatura, si está
disponible, es aplicable y es aceptable para todas las partes involucradas.

 

4.3.11 Procedimiento de cálculo basado en volumen con medición estática

 

En la Figura 1 se presenta gráficamente el proceso de medición estática, con su
correspondiente proceso de liquidación de volúmenes.

 

[t12_pg14b.jpg]

 

14/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

A continuación se muestra un ejemplo de liquidación de volumen con un tanque de
techo flotante (adaptada del API MPMS 12.1.1 Tabla A-1.

 

Datos analíticos observados Medida nivel de producto   14 m,02 cm   1 mm   Dato
observado Medida agua libre   0 m,27 cm   1 mm   Dato observado Gravedad API @
60 °F       33,7   A partir de análisis Temperatura líquido °F       88,3   Dato
observado Temperatura ambiente,  °F       71,5   Dato observado Temperatura de
lámina del tanque, TSh       86   Por cálculo Porcentaje de sedimento y agua    
  0,12%   A partir de análisis

 

Cálculos             Unidad   Cálculo secuencial Cálculos y datos derivados  
Símbolo       Reportada (Bls)   (no reportado) (Bls) Volumen total observado  
TOV       435.218,32   435.218,32 Agua libre   FW       -154,37   -154,37
Volumen bruto observado (a)   GOV       435.063,95   435.063,95 Corrección por
temperatura de lámina del tanque   CTSh   1,00032   435.203,17   435.203,170464
Ajuste por techo flotante   FRA       +37,89   +37,89 Volumen bruto observado
(b)           435.241,06   435.241,060464 Corrección por temperatura de liquido
  CTL   0,9868         Volumen bruto estándar   GSV       429.495,88  
429.495,878465 Corrección por agua y sedimento   CSW   0,99880         Volumen
neto estándar   NSV       428.980,48   428.980,48341

(a) GOV sin corregir por efecto de temperatura de lámina y ajuste por techo
flotante

(b) GOV corregido por temperatura de lámina del tanque y ajuste del techo
flotante

 

Los cálculos se deben realizar de manera secuencial, de tal modo que solamente
el resultado final en el cálculo es redondeado. Si es necesario reportar
cantidades intermedias las cifras pueden redondearse según se indica en la
sección de redondeo de cifras; sin embargo, la cifra redondeada no se incluirá
en la secuencia de cálculo.

 

Para mediciones en tanques de buque se aplicarán los factores de corrección
apropiados según se indica en los numerales respectivos. Consulte adicionalmente
el procedimiento corporativo ECP-VSM-P-020: Procedimiento para medición de
hidrocarburo en buque-tanques

 

4.4LIQUIDACIÓN DE VOLUMEN CON MEDICIÓN DINÁMICA

 

La medición utilizada para certificar los volúmenes que se reciben o se entregan
utilizando medidores de flujo instalados en línea se denomina medición dinámica.
Los elementos de flujo usados en aplicaciones de medición dinámica para
transferencia en custodia al igual que los criterios de operación y
recomendaciones de mantenimiento se encuentran descritos en el MMH Capítulo 5
“medición dinámica”.

 

Los siguientes Capítulos del MMH: Capitulo 7 “determinación de temperatura”,
Capitulo 8 “muestreo y sus condiciones”, Capitulo 9 “medición y aplicaciones de
la densidad”, y el Capitulo 10 “agua y sedimento”, establecen los métodos y
parámetros requeridos para determinar otras variables del hidrocarburo o
biocombustible medido en línea y necesarios para efectuar el cálculo del volumen
neto o la masa del producto transferido.

 



15/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1



 

En los sistemas de medición dinámica se utilizan diversos factores de corrección
que se aplican inicialmente para el proceso de prueba o calibración de un
medidor de flujo y posteriormente para la liquidación de cantidad o cálculo del
tiquete de medición, la descripción de estos factores se encuentran descritos en
el MMH Capitulo 11 “factores de corrección volumétrica”.

 

Para el proceso de prueba o calibración de un medidor de flujo, los factores de
corrección ajustan el volumen medido y el volumen del probador a las condiciones
estándar de tal manera que ambos puedan ser comparados sobre la misma base. En
este proceso se corrigen las diferencias de temperatura y presión existentes
entre el probador y el medidor de flujo.

 

Para el cálculo de cantidad, los factores de corrección se utilizan para ajustar
el volumen medido a las condiciones estándar, para ajustar las inexactitudes
asociadas con el rendimiento del medidor, para facilitar el cálculo mediante
combinación de los mismos y para ajustar el volumen medido por cantidades no
comercializables (S&W).

 

4.4.1Procedimientos corporativos y formatos estándar para la medición dinámica

 

A continuación se enumeran los procedimientos corporativos y formatos estándar
asociados a la medición dinámica de hidrocarburos y biocombustibles en estado
líquido:

 

4.4.1.1Liquidación de cantidades por medición dinámica

 

• ECP-VSM-P-043 Procedimiento para liquidación de hidrocarburos con medición
dinámica • ECP-VSM-F-001 Tiquete para refinados • ECP-VSM-F-002 Tiquete para
crudos por diferencia de pulsos • ECP-VSM-F-003 Tiquete para crudos por
diferencia de registros • ECP-VSM-F-004 Tiquete para GLP

 

4.4.1.2Transmisores de campo

 

• ECP-VSM-P-034 Procedimiento  para verificación  y calibración  de
transmisores  de temperatura • ECP-VSM-P-042 Procedimiento para verificación y
calibración de transmisores de presión

 

4.4.1.3Densidad en línea

 

• ECP-VSM-P-054 Procedimiento toma de densidad y calibración de densitómetros

 

4.4.1.4Toma de muestras

 

• ECP-VSM-P-052
Procedimiento  para  toma-muestras  en  línea  y  verificación  de  toma-muestras

 

4.4.1.5Computadores de Flujo

 

• ECP-VSM-P-037 Procedimiento para seguridad en sistemas de medición

 

4.4.2Procedimiento para liquidación de tiquetes de medición

 

El proceso detallado del cálculo de un tiquete de medición se puede consultar en
el procedimiento corporativo ECP-VSM-P-043 “Procedimiento para liquidación de
hidrocarburos con medición dinámica” el cual está basado en el API MPMS 12.2.2
"Calculation of Petroleum Quantities Using Dynamic Measurement Methods and
Volumetric Correction Factors - Measurement Tickets".

 

La secuencia del cálculo para la liquidación de un tiquete de medición dinámica
es la siguiente:

 

16/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

[t12_pg17.jpg]

 

4.4.3Símbolos

 

En los cálculos matemáticos se utilizan como símbolos combinaciones de letras
mayúsculas y minúsculas. En términos generales de significado y aplicación, se
utiliza letra “m” sí el símbolo se refiere al medidor y la letra “p” si se
refiere al probador.

 

La notación usada en este capítulo está basada en la existente en la versión más
reciente del API MPMS 12.2.2. Por ejemplo, el API MPMS 11.1-2004 combina los
factores CTL y CPL en un factor combinado denominado CTLP, que será incluido en
la siguiente revisión del Capítulo 12 (ver Addendum 1 del API MPMS Capítulo 12
de agosto de 2007)

 



17/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

 

4.4.4Densidad del líquido

 

Se debe determinar por un método de ensayo estándar apropiado o de ser necesario
mediante correlaciones o ecuaciones de estado. Sí se conoce la densidad base del
producto (RHOb ) o la densidad del líquido que fluye (RHOtb ) la relación entre
estas se determina por medio de la siguiente expresión:

 

[t12_pg18a.jpg]

 

4.4.5Derivación de las ecuaciones del volumen base

 

Los factores de corrección volumétricos utilizados en la liquidación de tiquetes
están basados en los siguientes criterios:

 

4.4.5.1Determinación del volumen indicado (IV)

 

El IV es el cambio en la lectura del medidor que ocurre durante un despacho o
entrega. Se obtiene de la diferencia ente el valor de cierre del medidor (MRc) y
el valor de apertura del medidor (MRo)

 

[t12_pg18b.jpg]

 

4.4.5.2Determinación del volumen bruto estándar (GSV)

 

El GSV se obtiene de la siguiente expresión:

 

[t12_pg18c.jpg]

 

La masa de cantidad medida puede obtenerse de la ecuación:

 

[t12_pg18d.jpg]

 

Por lo que:

 

[t12_pg18e.jpg]

 

4.4.5.3Determinación del volumen neto estándar (NSV)

 

El NSV es el volumen equivalente de un líquido a condiciones de referencia,
excluidos los sedimentos y el contenido de agua:

 

[t12_pg18f.jpg]

 

Esta fórmula se puede expandir a la siguiente:

 

[t12_pg18g.jpg]

 

El contenido de S&W se deduce solamente al petróleo crudo; para los derivados,
generalmente no se hace esta corrección, de tal modo que para estos productos
GSV = NSV.

Ejemplo de un tiquete de medición:

 

18/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

DATOS DEL PRODUCTO             Producto   CRUDO     Gravedad API observada  
40,7     Temperatura observada, °F   75,1     %S&W   0,149 DATOS DEL MEDIDOR    
        Lectura final (MRC)   3.867.455,15 Bls     Lectura inicial (MRO)  
3.814.326,76 Bls     Factor del medidor (MF)   1,0016     Temperatura promedio
(TWA) °F   76. 0     Presión promedio, psig   80 CÁLCULOS         1   Gravedad
API  @ 60 °F   39,4 2   CTL   0,9920 3   F- Factor   0,00000568 4   CPL   1,0005
5   CCF = (CTL*CPL*MF)   0,9941     Volumen Indicado     6   IV = (MRC - MRO)  
53.128,39     Volumen bruto estándar     7   GSV = (IV*CCF)   52.814,93 8   CSW
= 1-(%S&W/100)   0,99851     Volumen neto estándar     9   NSV = (GSV*CSW)  
52.736,24 Bls

 

4.4.6Factores de corrección

 

Durante el proceso de cálculo de los tiquetes de medición se usan factores de
corrección que afectan la densidad del líquido (CTL y CPL), el factor del
medidor (MF) determinado durante un proceso de prueba del medidor y finalmente,
cuando el líquido transferido es petróleo crudo, el factor de corrección de agua
y sedimento (CSW).

 

4.4.6.1Factores de corrección por la densidad del líquido

 

Los factores de corrección por la densidad del líquido son usados para
considerar los cambios en la densidad debido a los efectos de temperatura y
presión sobre el líquido.

 

a.Corrección por efecto de la temperatura en la densidad del líquido

 

Si un petróleo liquido se somete a un cambio en temperatura, su densidad
disminuirá si la temperatura aumenta o aumentará si la temperatura disminuye.
Este cambio de densidad es proporcional al coeficiente de expansión térmica del
líquido y la temperatura del producto. El factor de corrección por el efecto de
la temperatura sobre la densidad del líquido es llamado CTL, y es función de la
densidad base (RHOb) y la temperatura promedio ponderada (TWA), en consecuencia:

 

•Para el factor CTLp utilice la temperatura promedio del probador.

•Para el factor CTLm utilice la temperatura promedio del medidor.

 

Las tablas de corrección aplicables más comunes se muestran en la Tabla 15 de
este capítulo. Para otros productos y variables de entrada diferentes consulte
el MMH Capítulo 11 o el API MPMS 11.1.

 



19/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

b.Corrección por efecto de la presión sobre el liquido (CPL)

 

Si un líquido de petróleo es sometido a un cambio en la presión, su densidad
aumentará con un aumento en la presión y disminuirá si la presión disminuye. El
factor de corrección por efecto de la compresibilidad del líquido se denomina
CPL. El factor CPL es una función del factor de compresibilidad del líquido (F),
de la presión promedio ponderada (PWA), de la presión de vapor de equilibrio
(Pe) y la presión base (Pb). El factor de compresibilidad del líquido (F),
depende de la densidad base (RHOb) y de la temperatura promedia ponderada (TWA).
El CPL se determina utilizando la siguiente expresión:

 

[t12_pg20a.jpg]

 

Donde:

  Pba = Presión base (en psia)   Pea = Presión de vapor de equilibrio @ la
temperatura del líquido medido (en psia).   Para líquidos que tienen una presión
de vapor de equilibrio menor o igual a una atmosfera a la temperatura de
operación la expresión (Pea − Pba ) = 0, con lo que la expresión se convierte
en:

 

[t12_pg20b.jpg]

 

  Para GLP y NGL (líquidos con presión de vapor mayor que la atmosférica), se
determina según la guía de cálculo del API MPMS 11.2.2 Addendum.
"Compressibility Factors for Hydrocarbons, Correlation of Vapor Pressure for
Commercial Natural Gas Liquids"

 

  P = Presión de operación (en psi)   F = Factor de compresibilidad del líquido.

 

El factor de compresibilidad F se determina dependiendo del tipo de producto
aplicando:

 

•El API MPMS 11.1-2004 “Temperature and Pressure Volume Correction Factors for
Generalized Crude Oils, Refined Products, and Lubricating Oils” (en reemplazo de
los documentos API MPMS 11.2.1-1984 y API MPMS 11.2.1M-1984),

•El API MPMS 11.2.2-1986/GPA 8286-86 “Compressibility Factors for Hydrocarbons:
0.350 – 0.637 Relative Density (60°F/60°F) and –50°F to 140°F Metering
Temperature”

•El API MPMS 11.2.2M-1986/GPA 8286-86 “Compressibility Factors for Hydrocarbons:
350 – 637 Kilograms per Cubic Metre Density (15°C) and 46°C to 60°C Metering
Temperature”.

 

Para calcular el factor CPL del probador y del medidor tenga en cuenta lo
siguiente:

 

•Para el factor CPLp se utiliza la temperatura y presión promedio del probador.

•Para el factor CPLm se utiliza la temperatura y presión promedio del medidor.

 

4.4.6.2Factores de corrección aplicados al probador

 

Los cambios en el volumen del probador por efectos de la temperatura y presión
sobre el acero de este son corregidos utilizando los factores CTS y CPS. Estos
dos factores no se aplican al medidor debido a que los efectos de le temperatura
y presión sobre la cámara del medidor son relativamente insignificantes y pueden
ser ignorados, sus efectos se reflejan en el MF determinado durante la prueba.

 

a.Corrección por efecto de la temperatura en el acero (CTS)

 

El factor de corrección por efecto de la temperatura en el acero (CTS) corrige
cambio en el volumen por efecto de la contracción o expansión térmica del acero
con que está fabricado el probador y su cálculo depende del tipo de probador
así:

 

20/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración
16/07/2010 Versión: 1

 

Probadores convencionales de tubería: El CTS para probadores de tubería, de
tanque abierto y dispositivos de campo asume que este es construido con un
material único y puede calcularse de la siguiente ecuación:

 

[t12_pg21a.jpg]

 

Donde:

  Tp = temperatura promedio en del líquido en el probador   Tb  = temperatura
base (en sistema inglés 60 °F)   Gc  = coeficiente de expansión cúbica por grado
de temperatura del material del cual está hecho el probador o recipiente,
normalmente se encuentra en el Reporte de Calibración de este. Use la Tabla 7 de
este capítulo sí no conoce el valor de Gc.

 

El CTS también se puede determinar a partir del tipo de acero utilizado y la
temperatura observada utilizando las Tablas A-1 a la A-4 del API MPMS 12.2.1.

 

Probadores de volumen pequeño o compacto con detectores externos: en este caso
los cambios en el volumen del probador que ocurren debido a la temperatura son
definidos en función del cambio del área transversal del tubo probador y el
cambio en la distancia entre los detectores de posición. El valor de factor CTS
debe calcularse a partir de la siguiente ecuación:

 

[t12_pg21b.jpg]

 

Donde:

  Tp = Temperatura promedio del líquido en la cámara del probador   Td =
Temperatura de la varilla de montaje de los detectores del probador (típicamente
la temperatura ambiente a la sombra)   Tb = temperatura base (normalmente 60 °F)
  Ga = Coeficiente térmico de expansión de área de la cámara del probador.   Gl
= Coeficiente térmico de expansión lineal por grado de temperatura de la varilla
donde se instalan los micro-interruptores detectores del probador.

 

Cuando no se conoce Ga y Gl puede remitirse a la Tabla 7 de este capítulo.

 

b.Corrección por efecto de presión sobre el acero (CPS)

 

Este factor ajusta el volumen por efecto de la presión interna en el acero con
el que está fabricado el tubo probador, el tanque probador o el dispositivo de
medición. Para su cálculo use la ecuación:

 

[t12_pg21c.jpg]

 

En donde:

  Pp = Presión promedio interna del probador (en psi)   Pb =  Presión base (en
psi), normalmente es 0 psi, con lo que la ecuación se convierte en:

 

[t12_pg21d.jpg]

 

  ID = Diámetro nominal interno en pulgadas del probador calculado como diámetro
exterior del probador (OD) menos dos veces el espesor de la pared (WT):

 

[t12_pg21e.jpg]

 

  E = Módulo de elasticidad para el material del probador. Ver Tabla 8 de este
capítulo.   WT = Espesor de pared del tubo del probador (pulgadas)

 

Si el CPS no se conoce, pero se conoce el tipo de acero del probador utilizado y
la presión observada, este se puede determinar utilizando las Tablas A-5 a la
A-7 del API MPMS 12.2.1 Anexo A.

 

21/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

Sí el probador está diseñado con doble pared para igualar la presión interna con
la externa de la cámara calibrada la sección interna del probador no está sujeta
a una presión interna neta por lo que en este caso especial el factor CPS =
1,0000

 

4.4.7 Factores de corrección combinados

 

Para minimizar los errores de precisión y redondeo ocasionados al multiplicar o
dividir en serie varios factores de conversión, se ha establecido la metodología
de combinar todos los factores requeridos en una secuencia determinada y con un
nivel máximo de discriminación. De este modo, se combinan dos o más factores
obteniendo un factor combinado (CCF), redondeando luego el CCF a un número
especificado de decimales. Los siguientes factores se utilizan para minimizar
errores en la secuencias de cálculos:

 

a)Para determinar GSV durante el cálculo de tiquetes de medición:

 

[t12_pg22a.jpg]

 

b)Para determinar volumen del probador (GSVp) durante la calibración:

 

[t12_pg22b.jpg]

 

c)Para calcular el volumen de un medidor en proceso de prueba (ISVm ):

 

[t12_pg22c.jpg]

 

d)Para determinar el GSVmp de un probador maestro:

 

[t12_pg22d.jpg]

 

e)Para determinar el GSVmm de un medidor maestro cuando calibra un medidor de
campo:

 

[t12_pg22e.jpg]

 

f)Para calcular el volumen (ISVmm):de un medidor maestro utilizando un probador
maestro:

 

[t12_pg22f.jpg]

 

g)Para calcular el efecto combinado de la temperatura en el acero durante la
rutina de calibración:

 

[t12_pg22g.jpg]

 

4.5DETERMINACIÓN DEL FACTOR DEL MEDIDOR (MF)

 

4.5.1Procedimientos corporativos y formatos estándar de calibración de medidores
de flujo

 

A continuación se enumeran los procedimientos corporativos y formatos estándar
asociados a la calibración de medidores de flujo:

• ECP-VSM-P-022 Procedimiento para calibración de medidores de flujo •
ECP-VSM-P-029 Procedimiento para elaboración de cartas de control de medidores
de flujo • ECP-VSM-P-038 Procedimiento para verificación de los medidores de
flujo • ECP-VSM-P-041 Procedimiento para cambio y oficialización del factor del
medidor • ECP-VSM-P-048 Procedimiento para calibración de medidores de flujo
coriolis • ECP-VSM-F-005 Calibración y verificación de medidores con tanque
probador • ECP-VSM-F-006 Calibración y verificación de medidores con probador
compacto • ECP-VSM-F-007 Calibración y verificación de medidores con probador
bidireccional • ECP-VSM-F-008 Calibración de medidores de flujo por el método
del medidor maestro     (master meter) • ECP-VSM-F-009 Actualización de factores
de medidores.

 

22/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

4.5.2Generalidades

 

El factor de calibración del medidor ajusta las inexactitudes del medidor al
compararlo con el patrón volumétrico del probador. Se define como la relación
entre el volumen corregido del probador (GSVp) y el volumen corregido del
medidor (ISVm) durante el proceso de prueba. La determinación del factor del
medidor se realiza de acuerdo a lo establecido en el API MPMS 12.2.3

 

[t12_pg23a.jpg]

 

Donde:

 

[t12_pg23b.jpg]

 

El API MPMS 12.2.3 establece dos métodos para el cálculo del factor del medidor
(MF):

 

Método del promedio de factores (Método 1): Este método consiste en determinar
un rango de factores intermedios calculados para corridas de prueba
seleccionadas, con un criterio de repetibilidad que no exceda el 0,05%. El
promedio de estos factores intermedios será el factor del medidor.

 

Método del promedio de datos (Método 2): En este método se promedian los datos
de corridas seleccionadas (temperatura del probador y del medidor, presión del
probador y del medidor y número total de pulsos o pulsos interpolados) y con los
mismos se calcula el factor del medidor, con un criterio de repetibilidad tal
que no exceda de 0,05%.

 

Los dos métodos de cálculo del factor del medidor se pueden aplicar
indistintamente para diferentes tipos de probador. Entre los sistemas de prueba
disponibles, tenemos:

•Probador de desplazamiento

•Tanque probador

•Medidor patrón (“master meter”)

 

La utilización de un medidor patrón requiere que el mismo haya sido calibrado
previamente con un "master prover" (probador de desplazamiento o tanque
probador)

 

4.5.3Requerimientos de repetibilidad

 

Para determinar el rango de repetibilidad se utilizan las siguientes ecuaciones:

 

Para el método No. 1:

 

[t12_pg23c.jpg]

 

Para el método No. 2:

 

[t12_pg23d.jpg]

 

La prueba del medidor se considera aceptable de acuerdo a los siguientes
criterios:

 

•Cuando se utiliza probador de desplazamiento o tanque probador la repetibilidad
de la prueba debe encontrarse dentro de un rango que no exceda el límite de
0,05% cuando se realicen al menos dos (2) corridas.

•Cuando el medidor que está bajo prueba es un medidor maestro patrón (“master
meter”), se deberá cumplir con un criterio de repetibilidad que no debe ser
mayor a 0,02% cuando se realicen al menos dos (2) corridas.

Aclaración: si el medidor bajo prueba esta calibrándose contra un patrón “master
meter” aplica el criterio de mínimo dos corridas y máximo 0,05% de
repetibilidad.

 

23/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

Adicionalmente, como guía general, se deberá cumplir con los criterios señalados
en el API MPMS 4.8, Apéndice A, Tabla A1 cuando se seleccione otro esquema para
realización y aceptación de corridas.

 

4.6CÁLCULO DE VOLUMEN BASE A PROBADORES POR EL MÉTODO LÍQUIDO

 

El método de calibración líquida consiste en el vaciado o desplazamiento de agua
desde un probador hacia uno o más tanques volumétricos certificados. La
certificación de los tanques volumétricos debe ser trazable a estándares de la
una organización metrológica nacional o internacional.

 

El agua utilizada se asume que debe estar limpia, libre de aire o gases. Para
corregir los volúmenes de agua desde las condiciones de flujo a las condiciones
base se deben utilizar las correlaciones aplicables que se encuentran descritas
en el API MPMS 12.2.1 Apéndice B.

 

4.6.1Procedimientos corporativos y formatos estándar

 

El procedimiento detallado para determinar el volumen base de los diferentes
tipos de probadores utilizados en Ecopetrol S.A. se encuentra descrito en los
siguientes procedimientos corporativos:

 

• ECP-VSM-P-040 Procedimiento para verificación de tanques de prueba •
ECP-VSM-P-050 Procedimiento para la calibración de un probador compacto •
ECP-VSM-P-051 Procedimiento para la calibración de un probador de desplazamiento
mecánico • ECP-VSM-F-013 Calibración de probadores compactos por el método de
waterdraw • ECP-VSM-F-014 Calibración de probadores bidireccionales por el
método de waterdraw

 

4.6.2Requerimientos de calibración

 

El volumen correspondiente a cada pasada de calibración se debe calcular
individualmente para obtener el volumen corregido a las condiciones de
referencia. Los requerimientos de calibración son una función de la
clasificación de diseño del probador.

 

4.6.2.1Probadores de desplazamiento, diseño unidireccional o bidireccional.

 

La calibración para el diseño unidireccional se considera aceptable cuando el
volumen obtenido para el probador corregido a condiciones de referencia (WDzb),
para un mínimo de tres o más pasadas se encuentra dentro de un rango no mayor de
0,02%.

 

La calibración para el diseño bidireccional se considera aceptable cuando el
volumen obtenido para el probador corregido a condiciones de referencia (WDzb),
para un mínimo de tres o más pasadas de ida y regreso se encuentra dentro de un
rango no mayor de 0,02%. El volumen calibrado del probador (CPV) para tres o más
pasadas completas consecutivas se encuentra dentro de un rango no mayor de
0,02%. Las ratas de flujo en la ida y el regreso de una pasada deben ser
iguales.

 

En ambos casos, la rata de flujo entre pasadas de calibración consecutivas
deberá cambiar al menos 25%.

 

4.6.2.2Tanques probadores

 

La calibración se considera aceptable cuando el volumen calibrado del probador
(CPV), para dos o más corridas consecutivas se encuentra dentro de un rango
máximo de 0,02%.

 

Luego del ajuste de la escala, se debe determinar un volumen de calibración
adicional. Este volumen deberá encontrarse dentro de ±0,01% del volumen
calibrado (CPV) determinado previamente.

 

24/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

4.6.3Repetibilidad

 

Para calcular y verificar el rango de los resultados, tanto en los probadores de
desplazamiento como en los tanques probadores se obtiene el valor de la
repetibilidad a partir de la siguiente ecuación:

 

[t12_pg25a.jpg]

 

 

4.6.4Factores de corrección

 

Durante el proceso de cálculo del volumen base de un probador por el método de
calibración líquida, se aplican los siguientes factores de corrección para tomar
en cuenta los efectos de:

 

a.Expansión térmica del agua en el probador que se calibra y en los tanques
volumétricos de aforo.

b.Expansión térmica del acero en el probador que se calibra y en los tanques
volumétricos de aforo.

c.La compresibilidad del agua en el probador que se calibra, debido a la
presión.

d.La distorsión elástica del probador que se calibra, debido a la presión.

 

4.6.4.1Factores de corrección de densidad para el agua

 

Los factores de corrección de densidad para el agua se emplean para dar cuenta
de los cambios en la densidad debido a los efectos de la temperatura y la
presión. Estos factores de corrección son los siguientes:

 

a. CTDW: corrige el efecto de los cambios de densidad del agua debido a las
diferencias de temperatura entre el probador y el patrón de calibración. Estos
factores se relacionan en el API MPMS 11.2.3.       b. CPL: corrige por el
efecto de la compresibilidad en la densidad del agua.

 

4.6.4.2Factores de corrección para el probador y el patrón de calibración

 

Los factores de corrección para el probador y los patrones de calibración se
emplean para dar cuenta de los cambios en los volúmenes debido a los efectos de
la temperatura y la presión sobre el acero. Estos factores de corrección son los
siguientes:

 

a. CTS: corrección por la expansión o contracción térmica del acero debido a la
temperatura promedio del líquido. b. CPS: corrección por la expansión o
contracción del acero debido a la presión promedio del líquido.

 

4.7 CÁLCULO DE VOLUMEN BASE A PROBADORES POR EL MÉTODO DEL MEDIDOR PATRÓN

 

El método del medidor patrón (“master meter”) utiliza un medidor de
transferencia (o estándar de referencia) que ha sido probado (calibrado) a las
condiciones de operación existentes mediante un probador que ha sido previamente
aforado por el método de calibración líquida. El medidor patrón se utiliza
entonces para determinar en el campo el volumen calibrado de un probador de
desplazamiento.

 

El probador a ser calibrado se alinea en serie con el medidor patrón y un
probador de desplazamiento patrón. El líquido se hace circular a través de los
tres elementos y el volumen determinado en el medidor patrón, corregido a
condiciones de referencia se considera como el volumen de referencia. Este
volumen se corrige por diferencias de temperatura y presión entre el volumen del
probador que se calibra y el medidor de flujo patrón. Este es el volumen base
del probador sometido a calibración.

 

25/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

En el API MPMS 12.2.5 se pormenorizan las condiciones específicas aplicables a
este método de calibración, el cual no se usa actualmente en Ecopetrol S.A.

 

4.8CÁLCULO DE VOLÚMENES POR CONTRACCIÓN (SHRINKAGE) EN MEZCLAS DE HIDROCARBUROS
LIVIANOS CON CRUDOS O ENTRE CRUDOS LIVIANOS Y PESADOS

 

El transporte de crudo y productos refinados puede ocasionar situaciones en las
que hidrocarburos con diferentes densidades y propiedades sean mezclados. Estas
mezclas de hidrocarburos de diferentes propiedades presentan como resultado
discrepancias volumétricas con relación a la combinación ideal de mezclas, que
normalmente representan la suma de sus componentes. La discrepancia es conocida
como “shrinkage” (“contracción o reducción volumétrica por mezcla”), y originada
porque las moléculas más pequeñas del producto más liviano llenan los espacios
vacios de las moléculas más pesadas. Por eso, al mezclar nafta y crudo en
proporción volumétrica de 100 y 50 barriles respectivamente, no se obtendrán 150
barriles totales de mezcla, sino menos volumen dependiendo de las densidades y
la relación de los componentes de la mezcla.

 

El API MPMS 12.3 proporciona un procedimiento para cuantificar la reducción del
volumen que ocurre al mezclar hidrocarburos de diferente densidad o gravedad API
y muestra los factores de contracción relacionados con el inverso de la densidad
(sistema métrico) o diferencial en la gravedad API para las mezclas de 0 a 100
por ciento de livianos con los hidrocarburos pesados.

 

La mayoría de los datos disponibles en el API MPMS 12.3 son para mezclas de
hidrocarburos livianos y pesados, e indican los cambios en contracción
volumétrica. Sin embargo, existe una amplia información donde se presenta
expansión volumétrica de ciertas mezclas de crudos con hidrocarburos livianos.
Estos resultados fueron excluidos de la base de datos que se utiliza en el API
MPMS 12.3 porque no pueden ser predichos simplemente con base en la densidad.
También, porque hay pocas muestras disponibles de la variación de los datos de
contracción con temperatura y presión. Por lo tanto, se recomienda que la
correlación se utilice solamente para predicciones cercanas a 15°C (60°F) y
entre 100 kPa (15 psia) y 700 kPa (115 psia), puesto que los datos fueron
obtenidos bajo esas condiciones.

 

Para las situaciones donde puede haber una duda sobre la aplicabilidad de la
ecuación o las tablas, se recomienda que uno de los métodos de prueba discutidos
en el API MPMS 12.3 Apéndice C sea utilizado para proporcionar el mejor
análisis.

 

4.8.1Tablas de contracción volumétrica en mezclas de hidrocarburos

 

El API MPMS 12.3 presenta las siguientes tablas estándar para el cálculo de la
contracción volumétrica:

 

a.Tabla 3: factores de contracción volumétrica en porcentaje para mezclas de dos
hidrocarburos con diferencias en gravedad desde 10 a 100 °API y desde 1 a 99%
del componente liviano en la mezcla total. Como variable de entrada se utiliza
la diferencia en gravedad API entre los componentes livianos y pesados de la
mezcla y el porcentaje en volumen del hidrocarburo liviano en la mezcla para
obtener el porcentaje de contracción del volumen total de la mezcla. La
multiplicación del factor del porcentaje extraído de la tabla (dividido por 100)
por el volumen total de la mezcla es igual a la contracción volumétrica que
ocurre al mezclar los componentes liviano y pesado.

 

b.Tabla 4 (Sistema Métrico): diferencia del inverso de la densidad en m3/kg
(multiplicado por 1000) para las densidades de del hidrocarburos livianos a
partir de 580 a 890 kg/m3 a 15 °C y densidades de hidrocarburos pesados a partir
de 980 a 640 kg/m3 a 15 °C. Como variable de entrada se emplean las densidades
de los componentes livianos y pesados en kg/m3 para obtener el inverso de la
densidad del componente liviano (dL) menos el inverso de la densidad del
componente pesado (dH), requeridos para entrar en la Tabla 5.

 

c.Tabla 5 (Sistema Métrico): factores de contracción volumétrica en porcentaje
para mezclas de dos hidrocarburos con diferencias en inverso de densidad a 15 °C
en m3/kg determinados de la Tabla 4, a partir 1 a 99% del componente liviano en
la mezcla total. Como variable de entrada para esta tabla se usa la diferencia
entre los inversos de las densidades de los componentes liviano y pesado (Tabla
4) y el porcentaje del componente liviano en la mezcla total para determinar el
porcentaje de contracción del volumen total de la mezcla. La multiplicación del
factor de porcentaje extraído de la Tabla (dividido por 100) por el volumen
total de la mezcla es igual a la contracción de volumen que ocurre al mezclar el
componente liviano con el hidrocarburo pesado.

 

26/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

  

4.8.2Cifras significativas y niveles de discriminación

 

La Tabla 17 muestra los niveles de discriminación sugeridos para calcular el
factor de encogimiento.

 

Tabla 17 – Niveles de discriminación para cálculos

(fuente API MPMS 12.3)

 

Variable   Unidades USC   Unidades SI Volumen de los componentes   X,xx barriles
  X,xx m3 Densidad de los componentes   X,xx °API   XXX,x kg/m3 Porcentaje del
componente liviano   XX,x %   XX,X % Diferencia de gravedad API   X,xx °API de
diferencia   ----- Diferencia del inverso de la densidad   -----   0,xxxx
(m3/kg)x103 S = contracción volumétrica   XX,xxxx %   XX,xxxx % Contracción del
volumen   XX,0 barriles   XX,x m3

 

Los valores del porcentaje total de contracción presentados en las Tablas 3 y 5
del API MPMS 12.3 se dan con cuatro dígitos después del decimal. Los errores de
la predicción y de la medición apoyan solamente una resolución máxima de dos
dígitos (XX,xx para el porcentaje de contracción). Los dígitos adicionales se
muestran solamente por conveniencia en los cálculos que implican cantidades en
transferencia de custodia. Si la correlación se utiliza para corregir valores en
el balance de un fluido, se debe notar que la contracción calculada es
técnicamente soportada con aproximación de dos dígitos.

 

4.8.3Ecuaciones:

 

Las siguientes ecuaciones fueron utilizadas para calcular las tablas que
predicen el encogimiento volumétrico de una mezcla

 

a.Unidades USC (Customary Units)

 

[t12_pg27a.jpg]

 

Donde:

  S = Contracción volumétrica, como un porcentaje del volumen ideal total
mezclado   C = Porcentaje de concentración del volumen de hidrocarburo liviano
en el total de la mezcla.   G = Diferencia de gravedad en grados API.

 

b.Sistema Internacional de unidades (SI)

 

[t12_pg27b.jpg]

 

Donde:

S =  Contracción volumétrica, como un porcentaje del volumen ideal total
mezclado C =  Porcentaje de concentración del volumen de hidrocarburo liviano en
el total de la mezcla. (1/dL − 1/dH) = Diferencia de los inversos de la densidad
de los componentes livianos (dL) y pesados (dH) en m3/kg.

 

27/29

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

Su uso es para cuantificar la contracción del volumen que ocurre cuando
hidrocarburos más livianos (580-890 kg/m3, 112-27 °API) se mezclan con petróleo
crudo (644-979 kg/m3, 88-13 °API).

 

Los factores de contracción se calculan teniendo en cuenta las densidades
estándares del hidrocarburo liviano y del petróleo crudo (en cualquiera de los
sistemas de unidades, ya sea el Sistema Internacional de Unidades [SI] o las
unidades comúnmente utilizadas en la industria petrolera) y la fracción de
volumen del hidrocarburo.

 

4.8.4Procedimiento de cálculo de reducción de volumen por mezcla

 

A continuación se describen los cinco pasos para calcular la reducción de
volumen a partir de los datos iniciales, uso de tablas, cálculo de factores de
contracción y finalmente cálculo del volumen de mezcla:

 

[t12_pg28a.jpg]

 

4.8.5Ejemplo de cálculo con el uso de tablas

 

Al mezclar 95.000 barriles de crudo 30,7 °API y 5.000 barriles de gasolina
natural 86,5 °API se tendrá:

 

a. Primer paso — determinar la concentración (C) de hidrocarburo liviano en el
volumen total:

 

[t12_pg28b.jpg] 

 

b.Segundo paso — encontrar la diferencia de gravedad API (G):

 

G = 86,5 − 30,7 = 55,8

 

c.Tercer paso — encontrar el factor de contracción (S):

 

Buscando en la tabla No 3 del API MPMS 12.3, el porcentaje de hidrocarburo
liviano de la mezcla (5%) y la diferencia de gravedad API de los dos productos
mezclados se encuentra que:

 

Diferencia
gravedad API   Factor de
contracción 55,0   0,0941 55,8   ¿ S ? 56,0    0,0980

 

Puesto que el valor de la diferencia de las gravedades API de los productos
mezclados cae entre dos valores enteros, es necesario realizar suna
interpolación lineal, de la siguiente manera:

 

[t12_pg28d.jpg]

 

28/29

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPITULO 12 - CÁLCULO DE CANTIDADES DE PETRÓLEO

GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICIÓN Y CONTABILIZACIÓN

ECP-VSM-M-001-12 Fecha elaboración:
16/07/2010 Versión: 1

 

d.Cuarto paso — determinar la contracción física:

 

[t12_pg29a.jpg]

 

e.Quinto paso — determinar el volumen de la mezcla:

 

[t12_pg29b.jpg]

 

5CONTINGENCIAS

 

No aplica.

 

Para mayor información sobre este capítulo y en general del Manual de medición
de hidrocarburos y biocombustibles de Ecopetrol S.A. (MMH), dirigirse a:

 

•Rodrigo Satizabal Ramírez

Jefe del Departamento de Medición y Contabilización de Hidrocarburos,
VSM-GPS-PMC Ext.:43390

 

•Mario Alberto Granada Cañas

Profesional del Departamento de Medición y Contabilización de Hidrocarburos,
VSM-GPS-PMC Ext.:50057

 

•Penélope Galeno Sáez

Profesional del Departamento de Medición y Contabilización de Hidrocarburos,
VSM-GPS-PMC Ext.:42080

 

RELACIÓN DE VERSIONES

 

Versión   Fecha   Cambios 0   01/09/2005   Emisión del documento 1   16/07/2010
  Revisión general del documento

 

Revisó   Aprobó       /s/ RODRIGO SATIZABAL RAMIREZ     RODRIGO SATIZABAL
RAMIREZ     Jefe del Departmento de Medición y Contabilización de    
Hidrocarburos VSM-GPS-PMC         /S/ CLAUDIA L. CASTELLANOS R     CLAUDIA
CASTELLANOS /s/ MARIO A. GRANADA CAÑAS   Vicepresidente de Suministro y Mercadeo
– VSM MARIO A. GRANADA CAÑAS     Profesional Medición VSM-GPS-PMC     En
representación de los Lideres de Medicion de VSM, VIT, VPR, GRB, GRC e ICP
quienes participaron en su elaboración.     Aprobado según acta del 3er Comite
Táctico de Medición y Contabilización realizado los días 22 y 23 de julio de
2010    

 

29/29

 



 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 1  de 30

 

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

 

CAPÍTULO 13



CONTROL ESTADÍSTICO DE

 

MEDICIÓN

 

 

 

 





[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 2  de 30

 



VERSIÓN   DESCRIPCIÓN   FECHA           00   EMISIÓN DEL DOCUMENTO   NOVIEMBRE
10 DE 2005           01   REVISIÓN DEL DOCUMENTO   FEBRERO 4 DE 2009          
DEPENDENCIA RESPONSABLE   REVISÓ   APROBÓ           Este documento se validó en
el         Comité Táctico Medición         integrado por los líderes de        
medición de las áreas de negocio:                   /s/ SARA ISABEL PARRA      
  SARA ISABEL PARRA         Líder de Medición GRB – VRP                   /s/
ALEXANDER CARDONA GÓNGORA         ALEXANDER CARDONA GÓNGORA         Líder de
Medición (E) VIT                       /s/ RODRIGO SATIZABAL RAMÍREZ        
RODRIGO SATIZABAL RAMÍREZ         Jefe Del Departamento de Medición y        
Contabilización de Hidrocarburos , GPS-VSM     /s/ JUAN MANUEL NOCUA        
JUAN MANUEL NOCUA         Líder de Medición VPR                   /s/ CARLOS
GUSTAVO ARÉVALO   /s/ PABLO MOTTA CANDELA   /s/ CAMILO MARULANDA CARLOS GUSTAVO
ARÉVALO   PABLO MOTTA CANDELA   CAMILO MARULANDA Líder de Medición RCSA  
Gerente de Planeación y Suministro GPS– VSM   Vicepresidente de Suministro y
Mercadeo – VSM           /s/ CARLOS REINEL SANABRIA   /s/ ADRIANA GARCIA MOLANO
    CARLOS REINEL SANABRIA   ADRIANA GARCIA MOLANO     Líder de Medición GPS -
VSM   Asesor Jurídico VSM               /s/ JAIRO H. GUZMÁN MEJİA         JAIRO
H. GUZMÁN MEJİA         Líder de Medición ICP        

 



 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 3  de 30

 

TABLA DE CONTENIDO

 

1. OBJETO 4 2. ALCANCE 4 3. GLOSARIO 4 4. DOCUMENTOS DEROGADOS 4 5. CONDICIONES
GENERALES 4 6. DESARROLLO 6 6.1 CÁLCULOS Y CONCEPTOS 6   6.1.1 Elementos básicos
de una carta de control 6   6.1.2 Promedio aritmético 6   6.1.3 Promedio
aritmético para una serie móvil 7   6.1.4 Desviación estándar 7   6.1.5 Límites
de Control 7 6.2 RANGO DE OPERACIÓN DEL SISTEMA DE MEDICIÓN 8 6.3 CARTA DE
CONTROL DE LOS FACTORES DEL MEDIDOR 8 6.4 PRUEBAS DEL FACTOR DEL MEDIDOR CON
LÍMITES FIJOS 9 6.5 EVALUACIÓN DE LA LINEALIDAD 11 6.6 CARTAS DE CONTROL CON
BASE EN EL ANÁLISIS DE INCERTIDUMBRE 12   6.6.1 Análisis de la incertidumbre de
una serie móvil de MF 13   6.6.2 Construcción de la Gráfica de Control con Base
en el Análisis de Incertidumbre 15 6.7 CARTA DE CONTROL PARA GRUPO DE MEDIDORES
18 7.  REGISTROS 20 8.  CONTINGENCIAS 21 9.  BIBLIOGRAFÍA 21 10.  ANEXOS 21
ANEXO 1 - CONSTRUCCIÓN DEL HISTORIAL ESTADÍSTICO 22 ANEXO 2.  TABLA DE CONTROL
23 ANEXO 3 - PRUEBA DE DIXON 24 ANEXO 4 -   TABLAS DEL FACTOR DE CONVERSIÓN PARA
OBTENER LA INCERTIDUMBRE DE ACUERDO AL API MPMS CAPÍTULO 13.2 29

 

 

 

 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 4  de 30



 

1.OBJETO

 

Definir procedimientos estadísticos que permitan registrar, analizar y controlar
las variaciones de los factores de calibración de los medidores de flujo a fin
de que las incertidumbres aleatorias sean comprendidas y consistentes con los
objetivos de desempeño de los sistemas de medición de hidrocarburos.

 

2.ALCANCE

 

Aplica a las áreas técnicas y operativas responsables del desempeño de los
sistemas de medición. Cubre los aspectos para la evaluación y control de
tendencia en los factores del medidor por medio de cartas de control y análisis
de incertidumbres aleatorias asociadas con los datos de las calibraciones de los
sistemas de medición.

 

3.GLOSARIO

 

üPara una mayor comprensión de este documento puede consultar el documento ECP-
VSM-M-001 “Manual de Medición de Hidrocarburos ― Capítulo 1 Condiciones
Generales y Vocabulario”, numeral 3 Glosario.

 

üMMH: Manual de Medición de Hidrocarburos

 

4.DOCUMENTOS DEROGADOS.

 

Deroga el documento ECP-VSM-M-001-13 “Manual Único de Medición ― Capítulo 13
Control Estadístico de Medición”, versión 00 del 10 de noviembre de 2005.

 

5.CONDICIONES GENERALES

 

üLas variaciones en los pulsos del medidor o del factor del medidor, causadas
por cambios operativos durante y entre las corridas de prueba del medidor deben
ser minimizadas y analizadas.

 

üEl factor del medidor definido para la liquidación del bache, según el acuerdo
entre las partes, puede ser :

 

·El resultado del promedio aritmético de tres (3) corridas de verificación
consecutivas con una repetibilidad mejor o igual a 0,03% (≤0,03%). El máximo
número de corridas permitidas para obtener un reporte de verificación es de 5
pasadas.

·El resultado del promedio aritmético de las corridas de verificación (que han
sido analizadas y aceptadas) efectuadas durante el período establecido en la
Tabla 1 del Capítulo 1 del MMH de acuerdo al programa de cada negocio para cada
producto, previa formalización mediante el análisis de las cartas de control. Se
debe contar como mínimo con cinco corridas por producto.

 

 

 

 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 5  de 30



 



üLas intervenciones programadas y mantenimientos correctivos tanto en los
medidores como en los computadores de flujo requieren autorización escrita del
jefe del área operativa y del personal de medición.

 

üPara llevar trazabilidad de las intervenciones del medidor se recomienda
soportarla con la carta de control estadístico del medidor y en el caso del
computador de flujo tener la programación antes y después de la intervención.

 

üLa calibración de los medidores se debe realizar a condiciones normales de
operación (tamaño del bache y tipo de probador).

 

üSe debe verificar el desempeño del medidor en cada transferencia de custodia
que se realice entre Ecopetrol S.A. y los Clientes. En cada entrega debe existir
por lo menos una verificación del medidor.

 

Nota:Cuando el bache tiene una duración entre 12 y 24 horas se sugiere realizar
corridas de verificación de la calibración al 25%, 50% y 75 % del bache; sí el
bache dura entre 6 y 12 horas al 25% y 75 % del bache y si dura menos de 6 horas
al 50 % del bache.

 

üCada medidor debe contar con una tabla de control del factor del medidor, un
análisis del rango de operación y linealidad del sistema, así como de los
cambios que ocurren entre los factores consecutivos y el cambio acumulado de los
factores. Adicionalmente se sugiere llevar una carta de control con base en
análisis de incertidumbre del sistema de medición, según las indicaciones del
Capítulo 25 del MMH.

 

üPara llevar el control estadístico se debe organizar una base de datos que
contenga como mínimo:

 

·Identificación del medidor (“tag” y tipo)

·Nombre del producto

·Fecha en que fue realizada la corrida.

·Hora en que fue realizada la corrida.

·Identificación del tipo de corrida: si es de verificación ó calibración.

·Temperatura promedio en el medidor durante la corrida.

·Temperatura promedio en el probador durante la corrida.

·Presión promedio en el medidor durante la corrida.

·Presión promedio en el probador durante la corrida.

·Tasa de flujo promedio durante la corrida.

·Densidad relativa ó gravedad API promedio durante la corrida.

·Factor del medidor: nuevo factor del medidor que cumpla con la repetibilidad
establecida en el API.

·Actividad: defina si el medidor está instalado en un sistema de recibo (R), o
entrega (E) y el nombre de la estación o punto donde se genera dicha actividad.

·Repetibilidad de la corrida.

 

 

 

 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 6  de 30



 



6.DESARROLLO

 

El factor del medidor puede sufrir variaciones entre otros, por cambios en la
rata de flujo, condiciones mecánicas, propiedades del fluido, contaminantes en
el fluido e incrustaciones de parafina. Por tal razón es necesario acordar un
intervalo o periodo para calibración de medidores, una desviación límite entre
los factores consecutivos del medidor, rangos adecuados y los límites aceptables
de desviación.

 

Para lograr este objetivo se utilizan las “gráficas o cartas de control”,
herramienta estadística que permite obtener el comportamiento de un proceso a
través del tiempo. La ventaja de su uso es que en ellas se representa tanto la
tendencia central del proceso como la amplitud de su variación.

 

A continuación se definen parámetros generales de la carta de control que
permiten su construcción y análisis.

 

6.1CÁLCULOS Y CONCEPTOS

 

6.1.1Elementos básicos de una carta de control

 

üLínea central, que representa el promedio de la variable que se está
graficando, cuando el proceso se encuentra en control estadístico.

 

üLimites de control superior e inferior, que están en una posición fija cuando
el proceso está en control estadístico y hay una alta probabilidad de que
prácticamente todos los valores de la variable estén entre los limites. Por el
contrario si al menos un punto está fuera de los límites de control, es señal
que el proceso puede estar fuera de las exigencias de desempeño y se hace
necesario su análisis y posible intervención.

 

Nota: Para definir los límites de control que componen la carta es necesario que
el proceso o variable a evaluar se encuentre estable y acorde con la experiencia
y factibilidad del funcionamiento del sistema de medición y las condiciones de
operación del probador, válvulas de interconexión, detectores de esfera o
sensores ópticos del desplazamiento del pistón, esfera o desplazador del
probador, recubrimiento del probador, generador de pulsos, contador de pulsos,
sensores y transmisores de presión y temperatura.

 

6.1.2Promedio aritmético

 

El cálculo del promedio aritmético ([t13_x.jpg] ) de un grupo de datos se
encuentra definido por:

 

[t13_pg6.jpg]

 

Donde:

 



  [t13_pg6b.jpg]

= Valor de los factores del medidor.

= Número de pruebas ó corridas realizadas

:  Se debe redondear a cuatro cifras decimales

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 7  de 30

 

6.1.3Promedio aritmético para una serie móvil

 

El cálculo del promedio en una serie móvil de datos se encuentra definido por:

 

[t13_pg7.jpg]



Donde:

 



  [t13_pg7b.jpg]

= Valor de los factores del medidor.

= Número de pruebas ó corridas realizadas

= Promedio de la serie móvil

 

Nota: Redondear a cuatro cifras decimales

 

6.1.4Desviación estándar

 

La desviación estándar también llamada desviación típica, es una medida de
dispersión usada en estadística que establece cuánto tienden a alejarse los
valores puntuales con respecto del promedio en una distribución. De hecho,
específicamente, la desviación estándar es "el promedio de la distancia de cada
punto respecto del promedio". Se suele representar por una “s” o con la letra
griega sigma (σ).

 

La desviación estándar de un conjunto de datos es una medida de cuánto se
desvían los datos de su media. El cálculo de la desviación estándar de un grupo
de datos se realiza con la siguiente ecuación:

 



 [t13_pg7c.jpg] Donde: [t13_pg7d.jpg]

Valores de los factores del medidor

Es el valor promedio aritmético de los
factores del medidor

Estimación de la desviación estándar,
redondear a cuatro cifras.



 



Nota:La desviación estándar en una serie móvil se obtiene con esta misma
ecuación con la variación que solo se toma los datos de la serie a utilizar.

 

6.1.5Límites de Control

 

Son los límites mostrados en la carta de control y se calculan por medio de las
siguientes ecuaciones:

 

Límite de control superior = [t13_x.jpg]+ 3 * s

Límite de control inferior = [t13_x.jpg] – 3 * s

 

Donde:

 

s= Desviación estándar calculada; redondear a cuatro cifras decimales.

[t13_xb.jpg]= Es el valor promedio aritmético de los factores del medidor

 

Nota: Redondear a cuatro cifras decimales

 

 

 

 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 8  de 30



 

Con estos límites y bajo condiciones de control estadístico, se tiene una alta
probabilidad que los valores del factor del medidor (MF) obtenidos durante las
pruebas se encuentren en el rango dentro de los límites de control inferior y
superior. En particular si la base de datos de los MF tiene distribución normal,
tal probabilidad será de 99,73%.

 

6.2RANGO DE OPERACIÓN DEL SISTEMA DE MEDICIÓN

 

Los factores del medidor y los pulsos del medidor para cada corrida deben ser
evaluados en secuencias determinadas antes de definir la carta de control con el
fin de establecer por medio de un análisis de tendencia la tasa de flujo del
sistema, la cual debe ser concordante con la curva de exactitud típica de cada
medidor entregada por el fabricante, que permita un buen desempeño del medidor
(ver documento ECP-VSM-M-001-05 “Manual de Medición de Hidrocarburos ― Capítulo
5 Medición Dinámica”), para ello se requiere:

 

üAnalizar la distribución del porcentaje acumulado de ocurrencia de flujo dentro
del sistema de medición (ver Anexo 1 – “Construcción del historial estadístico”
de este documento)

 

Nota:Este mismo análisis se puede realizar con las variables temperatura del
medidor y presión del probador.

 

üEvaluar en qué rango de flujo se concentran las pruebas realizadas al factor
del medidor (MF)

 

üComparar el rango obtenido con la gráfica de exactitud del medidor.

 

Los valores de las pruebas del MF que estén fuera del rango obtenido,
normalmente son excluidos para determinar la carta de control, a menos que la
curva histórica de funcionamiento y operación establecida de linealidad del
medidor para las medidas del flujo estén por encima del rango de operación de la
tasa de flujo.

 

Es importante examinar las condiciones de operación del medidor para realizar
análisis periódicos de las calibraciones del medidor, para que sean consistentes
con la operación actual del sistema.

 

6.3CARTA DE CONTROL DE LOS FACTORES DEL MEDIDOR

 

Para la elaboración de la carta de control se debe evaluar de forma secuencial
cada factor del medidor (MF) y los datos que afectan la operación (temperatura,
presión, tasa de flujo y reporte del probador); estos datos deben consignarse en
la tabla de control que se encuentra en el Anexo 2 – “Tabla de Control” de este
documento.

 

Los resultados, una vez analizados y aceptados, deben ser llevados a la gráfica
de control. Se deberá elaborar la curva de respuesta del medidor para cada
producto y a diferentes tasas de flujo. De obtenerse factores del medidor que
indiquen comportamiento sospechoso ó por fuera de los límites de control
establecidos se deben generar las acciones correctivas (por ejemplo la
intervención del sistema de medición) o preventivas (por ejemplo el cambio del
brazo de medición) previamente definidas.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 9  de 30

 

Para la Gráfica de Control se siguen los pasos descritos a continuación:

 

üRealizar la carta de control obteniendo como mínimo 25 pruebas del factor del
medidor de manera continua. Se sugiere, para reducir la probabilidad de error
que se puede generar por la dispersión de los datos, realizar la prueba Dixon
como se encuentra definido en el Anexo 3 – “Prueba de Dixon”.

 

üCalcular el promedio aritmético ([t13_mf.jpg]) y la desviación estándar (s) de
los factores del medidor (MF) de acuerdo con los numerales 6.1.2 y 6.1.4
respectivamente.

 

üCalcular los limites de control de acuerdo con el numeral 6.1.5

 

üGraficar la carta de control donde, el promedio aritmético es la línea central
de la Carta de control, el número de pruebas del factor del medidor se
identifican con X y las líneas de límite de control superior e inferior con
líneas continuas. Las 25 pruebas se deben ubicar a igual distancia en la carta
de control y se deben interconectar con líneas.

 

üAnalizar los datos y las amplitudes de cada muestra con relación a los límites
de control; teniendo en cuenta:

 

·Si la desviación consecutiva y base, son superiores al límite de acción se debe
evaluar las causas de la variación y sacar de operación el medidor para realizar
reparación o mantenimiento.

·Aceptar el MF obtenido como normal si se encuentra dentro del rango de la línea
central ±2s (± dos desviaciones estándar) y dejar los registros respectivos de
las corridas de verificación.

·Sospechar de un MF que se obtenga fuera de la especificación anterior, pero
dentro de ±3s (± tres desviaciones estándar). En este caso Operaciones no tendrá
en cuenta esta corrida y se efectuará una nueva corrida de verificación. Sí se
obtiene nuevamente el MF con los mismos resultados anteriores se debe informar
al técnico y/o generar una solicitud de revisión del sistema de medición.

·Rechazar un MF que se obtenga por fuera de los límites de control y cambiar
inmediatamente de medidor, informando al técnico y/o generando una solicitud de
revisión del sistema de medición.

 

Nota:los tres puntos anteriores aplican para las corridas oficiales. Para
factores obtenidos de las corridas de verificación, se debe llevar control
estadístico, pero será información de referencia interna para conocer el estado
actual del medidor, de soporte comercial con los distribuidores mayoristas o
clientes, de soporte para la determinación de los MF oficiales con sus
correspondientes reportes de oficialización.

 

6.4PRUEBAS DEL FACTOR DEL MEDIDOR CON LÍMITES FIJOS

 

Esta prueba se usa para determinar la aceptabilidad o el cambio entre el
consecutivo del factor del medidor (MF) y el cambio de las pruebas del medidor
con respecto a un factor base (MFbase); para ello se debe seguir el siguiente
procedimiento:

 

üDefinir los límites de acción y de alarma. Se sugiere como limite alarma ±
0,0015 y limite de acción ± 0,0025.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 10  de 30

 

üHallar la desviación consecutiva del factor del medidor (MF); que es la
diferencia existente entre los valores de las corridas y el MFbase.

 

üHallar la desviación base; que es la diferencia entre las pruebas del factor
del medidor y la base inicial.

 

Nota:como base inicial se puede tomar el valor promedio aritmético de las
pruebas del MF o histórico de los factores del medidor.

 

üComparar los resultados obtenidos de las desviaciones tanto consecutivas como
base con los limites de acción y de alerta establecidos para definir la
aceptabilidad de MF y la reparación o mantenimiento del medidor.

 

·Si la desviación base es igual o superior al límite de alarma se debe evaluar
las causas de ésta variación y controlarlas.

·Si la desviación consecutiva y base, son superiores al límite de acción se debe
evaluar las causas de la variación y sacar de operación el medidor para realizar
reparación o mantenimiento.

 

Nota:Cuando el medidor sufre algún cambio en sus parámetros de operación, por
reparación por ejemplo, es necesario establecer un nuevo MF; en caso de cambios
significativos de sus internos (por ejemplo del rotor) ó de cambio del probador
ó de cambio del volumen base del probador es necesario establecer una nueva base
de datos de los MF que se obtendrá a partir de las nuevas corridas que se
realicen de verificación o calibración de medidor. Ver Método de aceptación del
Factor en el documento ECP-VSM-M-001-05 “Manual de Medición de Hidrocarburos ―
Capítulo 5 Medición Dinámica”.

 

üIngresar la información en la Tabla de Control (ver Anexo 2) colocando en la
columna de observación el análisis de los resultados como se muestra en la Tabla
1

 

Nota: una vez elaborada la carta de control, se debe hacer una carta de
seguimiento al medidor con los mismos límites de control y factor base
establecidos en la carta de control. Esta carta de seguimiento, estará vigente
hasta que se elabore una nueva carta de control por intervención del medidor o
cambio en las condiciones de operación.

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 11  de 30

 

Tabla 1 - Tabla de Control factor del medidor

 

[t13_tlogo1a.jpg]

 

ECOPETROL S.A.

Ciudad - Departamento

CARTA DE CONTROL MEDIDOR DE REFERENCIA           PRODUCTO:           

 

ECP- Código doc

API CHAPTER 13-STATISTICAL ASPECTS OF MEASURING AND SAMPLING SECTION 2-METHODS
OF EVALUATING METER PROVING DATA.  



Localización: Medidor : Tamaño:   Tipo Prover:     Area: Serial : Modelo:  
Serial Prover:     Servicio: Fabricante: Limite Acción: 0,25%   Marca:    
Producto: Rango Flujo: Min: Máx:   Volumén:   bbls Seq.       Factor   MEDIDOR  
PROVER   Gravedad   Rata   % Deviacíon   % Deviación     N°   Fecha   Medidor  
Pulsos   Temp.°F   Presión   Temp. °F   Presión   API @60°F   Flujo (BPH)  
Last Proving   Línea Base   Comentario 1   08/02/2008   1,0339   915,65   90,3  
43,6   90,3   39,1    19,0   2693,2            Factor línea base  2   04/03/2008
  1,0342   915,33   91,0   44,0   91,0   46,2   19,3   2712,3   0,03%   0,03%  
Medidor en Control 3   04/03/2008   1,0327   916,83   91,0   43,8   91,0   46,0
  19,3   2706,4   -0,15%   -0,12%   Medidor en Control 4   03/04/2008   1,0342  
915,46   87,3   34,1   87,4   37,8   21,1   2863,5   0,15%   0,03%   Medidor en
Control 5   03/04/2008   1,0346   915,14   87,3   34,1   87,4   38,0   21,1  
2863,4   0,04%   0,07%   Medidor en Control 6   03/04/2008   1,0351   914;71  
87,2   34,1   87,4   37,5   21,1   2862,1   0,05%   0,12%   Medidor en Control 7
  30/04/2008   1,0345   915,20   87,4   50,7   87,5   48,8   21,0   2624,0  
-0,06%   0,06%   Medidor en Control 8   30/04/2008   1,0333   916,25   87,4  
50,7   87,5   48,8   21,0   2622,8   -0,12%   -0,06%   Medidor en Control 9  
30/04/2008   1,0350   916,25   87,3   50,6   87,4   48,7   21,0   2620,5   0,16%
  0,11%   Medidor en Control 10   30/04/2008   1,0345   915,14   87,0   50,5  
87,0   48,8   21,0   2608,2   -0,05%   0,06%   Medidor en Control 11  
30/04/2008   1,0347   914,81   87,0   50,1   87,0   48,4   21,0   2599,1   0,02%
  0,08%   Medidor en Control 12   30/04/2008   1,0342   915,41   87,0   49,9  
87,1   48,2   21,0   2592,1   -0,05%   0,03%   Medidor en Control 13  
30/04/2008   1,0340   915,50   86,3   50,2   86,4   48,7   21,0   2674,7  
-0,02%   0,01%   Medidor en Control 14   30/04/2008   1,0341   915,45   86,3  
50,2   86,3   48,7   21,0   2569,0   0,01%   0,02%   Medidor en Control 15  
30/04/2008   1,0340   915,47   86,2   50,4   86,3   48,8   21,0   2569,0  
-0,01%   0,01%   Medidor en Control 16   01/05/2008   1,0341   915,34   86,2  
50,4   86,9   41,7   21,1   2579,7   0,01%   0,02%   Medidor en Control 17  
01/05/2008   1,0340   915,42   86,7   43,1   86,8   41,4   21,1   2566,1  
-0,01%   0,01%   Medidor en Control 18   01/05/2008   1,0338   915,66   86,7  
43,0   86,8   41,2   21,1   2563,6   -0,02%   -0,01%   Medidor en Control 19  
02/05/2008   1,0335   915,92   86,6   50,7   86,7   48,9   21,3   2613,4  
-0,03%   -0,04%   Medidor en Control 20   02/05/2008   1,0334   915,11   86,5  
50,7   86,6   48,9   21,3   2612,1   -0,01%   -0,05%   Medidor en Control 21  
02/05/2008   1,0345   914,99   86,3   50,4   86,4   48,7   21,3   2.602,5  
0,11%   0,06%   Medidor en Control 22   02/05/2008   1,0334   916,02   86,3  
50,3   86,4   48,6   21,3   2600,2   -0,11%   -0,05%   Medidor en Control 23  
02/05/2008   1,0338   915,65   86,3   50,3   86,4   48,6   21,3   2598,7   0,04%
  -0,01%   Medidor en Control 24   05/05/2008   1,0331   916,22   85,5   50.2  
85,7   48,0   21,2   2679,2   -0,07%   -0,08%   Medidor en Control 25  
05/05/2008   1,0342   915,35   85,5   50,1   85,6   47,9   21,2   2675,9   0,11%
  0,03%   Medidor en Control



Promedio 1,0340   Limite Sup.(Prom.+ 3*Desv.Stan) 1,0357   Limite Inf. (Prom.-
 3*Desv.Stan) 1,0323   Limite Sup.(Prom.+ 2*Desv.Stan) 1,0352   Limite Inf.
(Prom.-  2*Desv.Stan) 1,0328   Desv. Stan 0,000578  

 

6.5EVALUACIÓN DE LA LINEALIDAD

 

La linealidad se refiere a la bondad del ajuste a una línea recta que une los
extremos de operación del instrumento o equipo en la escala que se lee; por ello
la linealidad es una medida de la máxima desviación en cualquier punto de
calibración de esta línea recta. La carta de control para evaluar la linealidad
del medidor debe contener:

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 12  de 30

 



üLos limites de control superior e inferior como se define en el numeral 6.1.5.

 

üEl factor promedio ([t13_mf.jpg]) como línea central de la carta

 

üLos valores de la tasa de flujo identificados en el eje X

 

üLas 25 pruebas del factor ubicándolas en la carta de control de acuerdo a los
límites de control y las tasas de flujo obtenidas.

 

Nota:Al final se deben unir cada uno de los puntos para establecer la tendencia
de los factores y verificar si se encuentran dentro del rango de operación del
sistema de acuerdo al numeral 6.2 y comparar los resultados contra la gráfica de
linealidad del medidor certificada por el fabricante; que define la variabilidad
máxima aceptable en un medidor de flujo como se muestra en la Grafica 1

 

[t13_pg12.jpg]

 

6.6CARTAS DE CONTROL CON BASE EN EL ANÁLISIS DE INCERTIDUMBRE

 

Este tipo de gráficas ilustran claramente las variaciones del factor y dan
alerta sobre cambios en la operación, por modificación en las condiciones
mecánicas del medidor y su sistema probador.

 

En la elaboración de las cartas se toma un conjunto de pruebas del factor del
medidor (MF), que se agrupan por series móviles; las cuales consideran las
pruebas históricas y cada vez que se tiene una nueva prueba del MF se agrega al
conjunto de datos. Por ejemplo la Serie 1 está compuesta por los factores
1,0011, 1,0009, la Serie 2 estará compuesta por los datos de la serie anterior y
el valor de la nueva prueba realizada, quedando así la segunda serie: 1,0011,
1,0009, 0,9998.

 

 

 

 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 13  de 30



 

6.6.1Análisis de la incertidumbre de una serie móvil de MF

 

Es indispensable la evaluación de la incertidumbre de las pruebas del factor del
medidor; porque se puede originar Mediciónes imperfectas en el muestreo,
conocimiento inadecuado de los efectos de las condiciones ambientales sobre las
Mediciónes, errores de apreciación del operador en la lectura de instrumentos,
aproximaciones y suposiciones repetidas de la magnitud a medir bajo condiciones
aparentemente iguales.

 

El conocer la incertidumbre aleatoria implica un incremento de la confianza de
la validez del resultado de la medición; esto es producto de la desviación
estándar del MF y el factor de conversión de la desviación estándar a
incertidumbre.

 

Para el análisis de la incertidumbre se requiere determinar:

 

üLa desviación estándar de cada serie móvil de las pruebas al MF ver numeral
6.1.4.

 

üEl promedio aritmético [t13_mf.jpg] de cada una de las series móviles

 

üLos valores de incertidumbre de las pruebas para:

 

·Factores individuales de acuerdo con la siguiente ecuación:

 

[t13_pg13a.jpg]

 

·Factores promedio de acuerdo con la siguiente ecuación

 

[t13_pg13b.jpg]

 

Donde:

 

a(x) =Incertidumbre para medidas individuales

 

a([t13_xsmall.jpg])= Incertidumbre para promedios

 

(n – 1) = Número de datos que se toman, respecto al cual se busca T(95).

([t13_n.jpg]) =Número de datos que se promedian, respecto al cual se busca
T(95).

 

T(95, n – 1) =Factor de conversión (t de student para medidas individuales,
valor de la distribución t) para obtener la incertidumbre a partir de la
desviación estándar con un nivel de confianza del 95% de acuerdo al número de
pruebas que se toman en la serie móvil (utilizar el Anexo 4 - Tabla 8 para
factores individuales).

 

T(95,[t13_n.jpg]) =Factor de conversión (t de student para promedios, valor de
la distribución t) para obtener la incertidumbre a partir de la desviación
estándar con un nivel de confianza del 95% de acuerdo al número de pruebas que
se incluyen en la serie móvil (utilizar el Anexo 4 - Tabla 9 para factores
promedio).

 

s:estimación de la desviación estándar.

 

El resumen estadístico de las series móviles utilizando el análisis de
incertidumbre se encuentra en la Tabla 2 para el promedio de los factores del
medidor ([t13_mf.jpg]); con base en esta tabla se puede establecer gráficas que
muestren la variación del promedio de los factores, por ejemplo:

 

 

 

 

[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 14  de 30

  

üLos factores individuales (MF) y la incertidumbre para factores individuales
(Gráfica 2)

 

üLos factores promedio ([t13_mf.jpg]) de cada serie móvil y la incertidumbre
[t13_mf.jpg] (Gráfica 3)

 

üLos factores individuales (MF) y los factores promedio [t13_mf.jpg] (Gráfica 4)

 

Tabla 2 - Resumen estadístico de las series móviles del promedio de MF

 

RESUMEN ESTADÍSTICO DE LAS SERIES MÓVILES DEL PROMEDIO DE MF # de
Secuencia
en la Serie   VALORES ESTADÍSTICOS INDIVIDUALES EN
LA SERIE MÓVIL   VALORES ESTADÍSTICOS
PROMEDIOS DE LA SERIE
MÓVIL  

Factor del
Medidor
(MF)

 

Desviación
Estándar

s(MF)

 

Incertidumbre

a(MF) 

  [t13_mf.jpg]  

Incertidumbre
a([t13_mf.jpg])



1   0,9996                 2   1,0012   0,0011   0,01438   1,0004   0,0102 3  
0,9993   0,0010   0,00440   1,0000   0,0025 4   1,0009   0,0009   0,00299  
1,0003   0,0015 5   1,0005   0,0008   0,00228   1,0003   0,0010 6   0,9990  
0,0009   0,00233   1,0001   0,0010 7   1,0004   0,0008   0,00205   1,0001  
0,0008 8   1,0013   0,0009   0,00208   1,0003   0,0007 9   1,0000   0,0008  
0,00191   1,0002   0,0006 10   1,0018   0,0009   0,00208   1,0004   0,0007

 

La gráfica 2 muestra la variación que se presenta entre los factores
individuales y los factores promedio, los [t13_mf.jpg] tienen una variación
menor con respecto a los factores individuales, ésta decrece según el incremento
en el número de valores a considerar para el [t13_mf.jpg].

 

[t13_pg14.jpg]

 

 

 

 



[tlogo.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia de Planeación y Suministro Versión: 01 ECP-VSM-M-001-13 MANUAL DE
MEDICIÓN DE
HIDROCARBUROS
CAPÍTULO 13
CONTROL ESTADÍSTICO DE MEDICIÓN Fecha:
04/02/2009 Página 15  de 30



 

[t13_pg15.jpg]

  

Las gráficas 3 y 4, muestran la incertidumbre para factores individuales y
factores promedio; normalmente para los tres primeros MF es alta, del cuarto en
adelante la incertidumbre es similar, esto se debe a que en los primeros
factores del medidor no se ha estabilizado el proceso presentándose este
comportamiento; por lo general se estabiliza después del quinto MF, reduciéndose
la variación y la incertidumbre.

 

6.6.2Construcción de la Gráfica de Control con Base en el Análisis de
Incertidumbre

 

Esta carta de control es similar a la descrita en el numeral 6.3 con la
diferencia que se basa en la incertidumbre de las series móviles del MF,
definiéndose para cada serie móvil:

 

üLa desviación estándar de las pruebas MF (ver numeral 6.1.4).

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 16 de 30

 

üEl promedio aritmético

 

üLos limites de alarma, acción y tolerancia con un nivel de confianza del 90%,
95% y 99% respectivamente, se calculan con base en la desviación estándar por
medio de las ecuaciones mostradas en la Tabla 3

 

Tabla 3 - Limites de alarma, acción y tolerancia basados en la desviación
estándar

 

NIVEL DE CONTROL   LÍMITE SUPERIOR   LÍMITE INFERIOR ALARMA   [t13_mf.jpg] +
T(90, n — 1) * s   [t13_mf.jpg] — T(90, n — 1) * s ACCIÓN   [t13_mf.jpg] + T(95,
n — 1) * s   [t13_mf.jpg] — T(95, n — 1) * s TOLERANCIA   [t13_mf.jpg] + T(99, n
— 1) * s   [t13_mf.jpg] — T(99, n — 1) * s



s:   Estimación de la desviación estándar de la serie móvil de los MF       T(%,
n — 1):   Factor de conversión para obtener la  incertidumbre a partir de la
desviación estándar de acuerdo con el nivel de confianza y el número de pruebas
tomadas en cada serie móvil de MF(n). Utilizar el Anexo 4 - Tabla 9      
[t13_mfb.jpg]:   Promedio de los valores de las pruebas que conforman cada serie
móvil.

 

En la Tabla 4 se muestra un ejemplo de valores estadísticos para series móviles
tomando la incertidumbre para cada nivel de control con base en la desviación
estándar.

 

Tabla 4 - Valores estadísticos para series móviles

 

            Valores de incertidumbre para nivel             de control Factor  
MF   Desviación   Alarma   Acción   Tolerancia Medidor   Promedio   Estándar  
90%   95%   99% 0,9996                     1,0012   1,0004   0,0011   0,0050  
0,0100   0,0503 0,9993   1,0000   0,0010   0,0017   0,0025   0,0048 1,0009  
1,0003   0,0009   0,0011   0,0015   0,0027 1,0005   1,0003   0,0008   0,0008  
0,0010   0,0017 0,9990   1,0001   0,0009   0,0007   0,0009   0,0015 1,0004  
1,0001   0,0008   0,0006   0,0008   0,0012 1,0013   1,0003   0,0009   0,0006  
0,0007   0,0011 1,0000   1,0003   0,0008   0,0005   0,0006   0,0009 1,0018  
1,0004   0,0009   0,0005   0,0006   0,0009

 

Cuando ya se encuentran establecidos los limites de acuerdo a los valores
obtenidos de incertidumbre para cada nivel de control, se grafican las pruebas
realizadas del factor del medidor teniendo en cuenta los siguientes criterios
(Ver gráfica 5).

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 17 de 30

 

üLímites de Alarma: Son los límites mostrados en la carta de control a un 90%
del nivel de confianza para el análisis de incertidumbre en un set de
Mediciónes; si en la grafica uno o más factores del medidor supera este límite
se utiliza como indicador que sugiere: inspeccionar el equipo de calibración,
evaluar la estabilidad de las condiciones de operación, verificar “pases” en las
válvulas, verificar algoritmos de cálculo y densidades del fluido

 

üLímites de Acción: Son los limites mostrados en la carta de control a un 95%
del nivel de confianza para el análisis de incertidumbre en un set de
Mediciónes; si en la gráfica uno o más factores del medidor supera este límite
se utiliza como indicador que sugiere las siguientes actividades: recalibración
del instrumento, inspección, ajuste, limpiar y/o reparar el equipo mecánico o
generar tiquetes de corrección.

 

üLímites de Tolerancia: Son los limites mostrados en la carta de control a un
99% del nivel de confianza para el análisis de incertidumbre en un set de
Mediciónes; si en la grafica uno o más factores del medidor supera este límite
se utiliza como indicador para realizar auditoria total al sistema, revisar
todos los equipos y rutinas de cálculos, estudiar la adecuación del sistema de
custodia para eventuales cambios de equipo, efectuar pruebas de laboratorio
sobre los fluidos medidos para verificar las propiedades que se emplean en los
cálculos; y el control de sus condiciones de operación.

 

[t13_pg17.jpg]

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 18 de 30

 

6.7CARTA DE CONTROL PARA GRUPO DE MEDIDORES

 

Se puede utilizar para medidores que experimenten similar fluido, diseño y
parámetros de operación, puede ser utilizada para evaluar estándares fijos para
la aceptación del factor del medidor.

 

Este tipo de gráfica es de gran ayuda para identificar el funcionamiento
irregular de uno o más medidores evaluando diversas causas ya sea por
condiciones mecánicas, inadecuado control de flujo, deficiencias en la
facilidad, mantenimiento y programas de operación entre diferentes puntos de
medición.

 

Para su elaboración es necesario:

 

üObtener 25 pruebas como mínimo del factor de cada medidor

 

üHallar el cambio consecutivo del MF (representado como w) dentro de valor
absolute por cada medidor.

 

üCalcular el promedio del cambio del consecutivo representado como y el rango de
estos datos por cada medidor representado como R.

 

üCalcular el limite central (CL) definido como el promedio de los [t13_wd.jpg]
de cada medidor, y los limites de alarma, acción y tolerancia a partir de la
incertidumbre; estos se calculan con base en el rango por medio de las
ecuaciones mostradas en la Tabla 5.

 

Nota: Sí como resultado se obtienen límites negativos se deben aproximar a
cero. 

 

Tabla 5 - Limites de alarma, acción y tolerancia con base en los rangos

 

NIVEL DE CONTROL   LÍMITE SUPERIOR   LÍMITE INFERIOR ALARMA   [t13_wd.jpg] +
Z(90, n) * [t13_r.jpg]   [t13_wd.jpg] – Z(90, n) * [t13_r.jpg] ACCIÓN  
[t13_wd.jpg] + Z(95, n) * [t13_r.jpg]   [t13_wd.jpg] – Z(95, n) * [t13_r.jpg]
TOLERANCIA   [t13_wd.jpg] + Z(99, n) * [t13_r.jpg]   [t13_wd.jpg] – Z(99, n) *
[t13_r.jpg]



      [t13_rb.jpg]   Es el promedio de los rangos de cada medidor       Z(%, n):
  Factor  de  conversión para  obtener  la  incertidumbre  a  partir  de  la
desviación estándar de acuerdo con el nivel de confianza y al número de valores
que se consideraron para los promedios (n).  Utilizar el Anexo 4 - Tabla 10    
  [t13_wdb.jpg]:   Promedio  del  cambio  del consecutivo  representado como
[t13_wd.jpg] de cada medidor.

 

En la Tabla 6, se encuentra un ejemplo de carta de control de grupo de medidores
con sus respectivas gráficas de control:

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 19 de 30

 

Tabla 6 - Carta de control de grupo de medidores

 

    Factor Medidor   Cambio Consecutivo (w) #   7321   7322   7321   7322 1  
1,0503   0,9979         2   1,0502   0,9976   0,0001   0,0003 3   1,0502  
0,9975   0,0000   0,0001 4   1,0502   0,9979   0,0000   0,0004 5   1,0501  
0,9978   0,0001   0,0001 6   1,0503   0,9978   0,0002   0,0000 7   1,0502  
0,9976   0,0001   0,0002 8   1,0503   0,9977   0,0001   0,0001 9   1,0504  
0,9976   0,0001   0,0001 10   1,0499   0,9975   0,0005   0,0001 11   1,0501  
0,9975   0,0002   0,0000 12   1,0502   0,9975   0,0001   0,0000 13   1,0503  
0,9975   0,0001   0,0000 14   1,0500   0,9976   0,0003   0,0001 15   1,0501  
0,9976   0,0001   0,0000 16   1,0501   0,9975   0,0000   0,0001 17   1,0506  
0,9968   0,0005   0,0007 18   1,0506   0,9969   0,0000   0,0001 19   1,0501  
0,9970   0,0005   0,0001 20   1,0500   0,9969   0,0001   0,0001 21   1,0499  
0,9965   0,0001   0,0004 22   1,0500   0,9968   0,0001   0,0003 23   1,0499  
0,9969   0,0001   0,0001 24   1,0500   0,9970   0,0001   0,0001 25   1,0498  
0,9969   0,0002   0,0001

 

 

    Cambio Consecutivo (w)     7321   7322 w promedio [t13_wsb.jpg]   0,0002  
0,0001 Rango (R)   0,0005   0,0007 R promedio ([t13_pg19.jpg])   0,0006 CL =
[t13_wdb.jpg]   0,0002

 

    Nivel de Control     Alarma   Acción   Tolerancia     90%   95%   99% LS  
0,0004   0,0005   0,0006 Aprox LI   0,0000   0,0000   0,0000 LI   -0,0001  
-0,0002   -0,0003

 

A partir de la tabla anterior se puede determinar las gráficas de comportamiento
individual del cambio del consecutivo de los factores de medidor tomando los
límites de alarma, acción y tolerancia involucrados en el análisis; como
complemento se puede graficar los

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 20 de 30

 

valores promedio del cambio del consecutivo del MF de cada medidor con respecto
a los niveles de control.

 

[t13_pg20.jpg]

 

7.REGISTROS

 

Son los formatos que soportan el análisis estadístico del proceso de medición:

 

üReportes de verificación de corridas de calibración de los medidores

 

üCarta de control estadístico de los factores del medidor

 

üActa de oficialización de los MF.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 21 de 30

 

üTabla de control del factor del medidor

 

üReporte del control estadístico del medidor.

 

8.CONTINGENCIAS.

 

Cuando no se dispone de una herramienta informática para la captura de la
información y el procesamiento de la técnica estadística, esta operación debe
efectuarse manualmente en formatos que se diseñarán en cada caso y que deben ser
registrados y archivados.

 

9.BIBLIOGRAFÍA

 

üAmerican Petroleum Institute MPMS Chapter 13 ― “Statistical Aspects of
Measuring and Sampling, Section 1 ― Statistical Concepts and Procedures in
Measurement”, First Edition, June 1985, Reaffirmed, February 2006

 

üAmerican Petroleum Institute MPMS Chapter 13 ― “Statistical Aspects of
Measuring and Sampling, Section 2 ― Methods of Evaluating Meter Proving Data”
First Edition, November 1994, Reaffirmed, February 2006

 

10.ANEXOS

 

No   TITULO       1.   Construcción del historial estadístico       2   Tabla de
control       3.   Prueba Dixon       4.   Tablas de conversión de incertidumbre

 



Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:

 

RODRIGO SATIZABAL RAMÍREZ



Jefe del Departamento de Medición y Contabilización de Hidrocarburos, GPS-VSM

 

 

RODRIGO SATIZABAL

Jefe del Departamento de Medición y Contabilización de Hidrocarburos, GPS-VSM

REVISÓ

PABLO MOTTA CANDELA

Gerente de Planeación y Suministro GPS – VSM

ADRIANA GARCIA MOLANO Líder Grupo Apoyo Legal VSM APROBÓ

CAMILO MARULANDA

Vicepresidente de Suministro y Mercadeo - VSM

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 22 de 30

 

ANEXO 1 - CONSTRUCCIÓN DEL HISTORIAL ESTADÍSTICO

 

1.Definir los valores a considerar de las pruebas del factor del medidor (mínimo
25)

2.Encontrar el rango (R) según la variable a analizar de la prueba (tasa de
flujo, presión temperatura). Tomar el mayor y menor valor de la variable a
considerar.

  

Ri = Xmax – Xmin

 

3.Seleccionar el número de celdas a utilizar (k)

·k de 5 a 7 celdas; para un número de pruebas realizadas ≤50

·k de 6 a 10; para número de pruebas realizadas >50 y ≤100

4.Definir el intervalo de las celdas (H)

 

[t13_pg22a.jpg]

 

5.Determinar los límites de las celdas

·Según el número de celdas seleccionado se determinan los límites mayor e
inferior para cada una. Para la primera celda se toma como límite inferior el
dato menor de la variable analizada (Xmin) y para el límite mayor se toma el
resultado de:

 

Xmin + H

 

·Para las siguientes celdas se establece como límite menor el límite mayor de la
celda anterior y como límite mayor el resultado de la siguiente ecuación:

 

Limite menor de la celda + H

 

Nota: se realiza sucesivamente hasta completar el número de celdas seleccionado.

 

6.Hallar la frecuencia de los datos con respecto a los límites de las celdas.

 

7.Determinar la frecuencia acumulada

 

8.Determinar ocurrencia histórica que es el resultado de:

 

[t13_pg22b.jpg]

 

9.Determinar la ocurrencia acumulativa que es el resultado de:

 

Ocurrencia acumulada + Ocurrencia historica

EJEMPLO:

 

        Frecuencia   Ocurrencia   Ocurrencia Flujo   Acumulada   Historica, %  
Acumulativa 1200   1500   0   0   0,00 1500   1800   1   5,00   5,00 1800   2100
  7   30,00   35,00 2100   2400   14   35,00   70,00 2400   2700   14   0,00  
70,00 2700   3000   14   0,00   70,00 3000   3300   14   0,00   70,00 3300  
3600   14   0,00   70,00 3600   3900   15   5,00   75,00 3900   4200   20  
25,00   100,00     Total   20   100    

 

En el ejemplo el 70 % de los datos se encuentra entre un rango de flujo de 2100
a 3900

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 23 de 30

 

ANEXO 2. TABLA DE CONTROL

 

[tlogo1.jpg]

 

ECOPETROL S.A.

Ciudad - Departamento

CARTA DE CONTROL MEDIDOR DE REFERENCIA           PRODUCTO:           

 

ECP- Código doc

  API CHAPTER 13-STATISTICAL ASPECTS OF MEASURING AND SAMPLING SECTION 2-METHODS
OF EVALUATING METER PROVING DATA.  



Localización: Medidor : Tamaño:   Tipo Prover:     Area: Serial : Modelo:  
Serial Prover:     Servicio: Fabricante: Limite Acción: 0,25%   Marca:    
Producto: Rango Flujo: Min: Máx:   Volumén:   bbls Seq.       Factor   MEDIDOR  
PROVER   Gravedad   Rata   % Deviacíon   % Deviación     N°   Fecha   Medidor  
Pulsos   Temp.°F   Presión   Temp. °F   Presión   API @60°F   Flujo (BPH)  
Last Proving   Línea Base   Comentario                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
       



Promedio   Limite Sup.(Prom.+ 3*Desv.Stan)   Limite Inf. (Prom.-  3*Desv.Stan)  
Limite Sup.(Prom.+ 2*Desv.Stan)   Limite Inf. (Prom.-  2*Desv.Stan)   Desv. Stan
 

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 24 de 30

 

ANEXO 3 - PRUEBA DE DIXON

 

Existen diferentes pruebas estadísticas que intentan reducir la probabilidad de
error para el ente decisorio dependiendo de la dispersión de los datos tales
como la prueba F, la prueba T y la prueba de Dixon. Puesto que la prueba de
Dixon es la recomendada por el API MPMS Capitulo 13 o ASTM E178, se describe a
continuación dicha prueba:

 

La prueba de Dixon se basa en el cociente de diferencias entre las observaciones
y se puede usar en casos donde es deseable evitar el cálculo de la desviación
estándar (σ) o en donde se necesita tener un juicio rápido del comportamiento de
los resultados obtenidos en las pruebas de calibración de medidores. Para la
prueba de Dixon el criterio de muestra o el estadígrafo cambia con el tamaño de
la muestra.

 

En el proceso inicial de control estadístico cuando el medidor entra por primera
vez en operación o han sido cambiados sus internos, se recomienda aplicar la
prueba de Dixon con el fin de garantizar que los factores del medidor obtenidos
en los primeros 25 valores tengan un comportamiento dentro del nivel de
confianza del 95% lo que equivale a decir que está en el rango de control del
promedio de los valores del factor de medidor ±2 desviaciones estándar
([t13_mf.jpg] + 2σ).

 

A continuación se presenta la Tabla B-1 – Dixon’s Test for Outliers extractada
del API MPMS Chapter 13.1 – Appendix B que a su vez fue extraída de Biometrics,
Vol. 9, P. 89, 1953, en la cual se relacionan los valores críticos y los
criterios de prueba.

 

Tabla B-1. Dixon para prueba de valores desviados     Valores Críticos  
Criterio de Prueba Número de
Valores, n   P = 0,95   P = 0,99   Valores Bajos   Valores Altos

3

4

5

6

7

 

0,941

0,765

0,642

0,560

0,507

 

0,988

0,889

0,780

0,698

0,637

  [t13_pg24a.jpg]

8

9

10

 

0,554

0,512

0,477

 

0,683

0,635

0,597

  [t13_pg24b.jpg]

11

12

13

 

0,576

0,546

0,521

 

0,679

0,642

0,615

  [t13_pg24c.jpg]

14

15

16

17

18

19

20

21

22

23

24

25

 

0,546

0,525

0,507

0,490

0,475

0,462

0,450

0,440

0,430

0,421

0,413

0,406

 

0,641

0,616

0,595

0,577

0,561

0,547

0,535

0,524

0,514

0,505

0,497

0,489

  [t13_pg24d.jpg]

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 25 de 30

 

Los siguientes pasos deben ser seguidos al hacer la prueba de Dixon que rechaza
valores muy desviados. Es decir que en 20 datos solo es aceptable un valor por
fuera de dos (2) sigmas.

 

üAlgoritmo de Dixon:

 

·Organice el conjunto de factores Xi en orden ascendente de magnitud X1, X2,...,
Xn

 

·Escoja el criterio apropiado de prueba dependiendo del valor de n (número de
datos) y de si la medida en cuestión es baja o alta. Es adecuado realizar la
prueba para cuando hay sospecha de un valor por fuera de lo esperado. La prueba
se debe efectuar en la medida que se vayan obteniendo los datos por lo que en
principio no debe haber más de un valor desviado para prueba.

 

·Calcule el cociente R (razón crítica) de Dixon. Si este excede la razón critica
al 5% delnivel de probabilidad (P=0,95, 2σ), la medida en cuestión es altamente
sospechosa y posiblemente podría ser rechazada. Si la razón crítica al 1% del
nivel de probabilidad (P=0,99, 3σ) es excedida, entonces, la medida en cuestión
debe ser descartada.

 

Nota: Cuando una medida es rechazada la prueba debe ser repetida.

 

·Para el uso práctico de esta herramienta se recomienda que cuando un factor del
medidor caiga por fuera de la franja del 95% de confianza, se debe revisar el
sistema de calibración y dicho valor no debe ser tenido en cuenta para la
estadística. Si luego de la revisión y eventual corrección de la falla el factor
cae dentro de este rango, debe ser aceptado.

 

üUn ejemplo práctico se describe a continuación:

 

Factores obtenidos en
secuencia   Factores en orden
ascendente 1   1,0004   1   1,0000 2   1,0006   2   1,0003 3   1,0005   3  
1,0004 4   1,0007   4   1,0004 5   1,0000   5   1,0005 6   1,0004   6   1,0005 7
  1,0009   7   1,0005 8   1,0005   8   1,0006 9   1,0003   9   1,0006 10  
1,0008   10   1,0006 11   1,0006   11   1,0007 12   1,0007   12   1,0007 13  
1,0005   13   1,0008 14   1,0015   14   1,0009 15   1,0006   15   1,0015        
MF promedio = 1,0006

 

De acuerdo con la tabla de Dixon corresponde utilizar para el valor bajo el
criterio:

 

[t13_pg25.jpg]

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 26 de 30

 

Al comparar con el valor critico para el 95% (0,525) se encuentra que el valor
obtenido para el Rlow es menor y por lo tanto el valor más bajo se acepta.

Para el control del valor más alto:

 

[t13_pg26a.jpg]

 

Al comparar con el valor critico para el 95% (0,525) se encuentra que el valor
obtenido para el Rhigh es mayor y por lo tanto el valor más alto se rechaza del
conjunto de datos.

Por lo tanto, se repite la prueba para n = 14, evaluando nuevamente el valor más
bajo:



 

Factores en orden
ascendente 1   1,0000 2   1,0003 3   1,0004 4   1,0004 5   1,0005 6   1,0005 7  
1,0005 8   1,0006 9   1,0006 10   1,0006 11   1,0007 12   1,0007 13   1,0008 14
  1,0009 MF promedio = 1,0005

 

[t13_pg26b.jpg]

 

Al comparar con el valor critico para el 95% (0,546) y con el 99% (0,641) se
encuentra que el valor obtenido para el Rlow es mayor a 0,546 y menor que 0,641
por lo tanto el valor no se rechaza de plano (valor sospechoso) pero como se
tienen suficientes datos, finalmente se elimina el menor valor.

 

Para el control del nuevo valor más alto con n = 14:

 

[t13_pg26c.jpg]

 

Al comparar con el valor critico para el 95% (0,546) y con el 99% (0,641) se
encuentra que el valor obtenido para el Rhigh es menor a 0,546 y a 0,641 por lo
tanto el mayor valor es aceptado.

 

Nuevamente se verifica el valor bajo pero ahora con n = 13.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 27 de 30

 

Factores en orden 
ascendente 1   1,0003 2   1,0004 3   1,0004 4   1,0005 5   1,0005 6   1,0005 7  
1,0006 8   1,0006 9   1,0006 10   1,0007 11   1,0007 12   1,0008 13   1,0009 MF
promedio = 1,0006

 

[t13_pg27a.jpg]

 

Al comparar con el valor critico para el 95% (0,521) se encuentra que el valor
obtenido para el Rlow es menor y por lo tanto el valor más bajo se acepta.

En este ejemplo también se puede evidenciar como la incertidumbre estimada en el
valor calculado del MF promedio ([t13_mf.jpg]) disminuye de ± 0,0002 a ±0,0001
según los siguientes cálculos:

Incertidumbre estimada antes de la aplicación del Algoritmo de Dixon (Ver Anexo
4 Tabla 11):

 

[t13_pg27b.jpg]

 

Incertidumbre estimada después de la aplicación del Algoritmo de Dixon:

 

[t13_pg27c.jpg] 

 

üDespués de haber sido completados los 25 datos aceptados, se considera que hay
un número suficiente de muestras que nos permiten tener un comportamiento del
medidor con una distribución normal en los valores del factor del medidor
muestreados, por lo tanto a partir de las 25 muestras se llevará el control
estadístico aplicando el algoritmo de Dixon, calculando la media aritmética, la
desviación estándar n-1 y elaborando el gráfico de control estadístico
correspondiente.

 

Nota: se sugiere que el conjunto inicial sea creado con datos de 25 corridas
obtenidas en diferentes momentos del día y/o noche, con el fin de tener
diferentes condiciones de las variables del sistema de medición.

 

üCuando el número de muestras sea superior a 45 se va incluyendo el nuevo valor
obtenido para el cálculo, descartando para el mismo, el valor # 45 más antiguo,
pero sin ser eliminado de la base de datos histórica.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 28 de 30

 

üSi por cualquier circunstancia es cambiado el rotor del medidor, para efectos
prácticos es un nuevo medidor y se debe efectuar una nueva prueba de Dixon para
los primeros 25 factores y continuar con el control estadístico como se explicó
anteriormente.

 

üCuando se presenta un cambio del volumen base del probador por efecto de una
recalibración, o un cambio del probador, se debe iniciar un nuevo control
estadístico para los medidores afectados por el nuevo volumen del probador de
referencia. No se pueden tomar como aceptables, para efectos de liquidación, los
factores anteriores al cambio de volumen porque se trata es de construir una
nueva muestra de factores acorde a la nueva situación. En el gráfico de control
deben ser señalados estos cambios de bases de datos indicando las razones del
mismo, mostrando en forma discontinua los segmentos de líneas entre poblaciones
diferentes de control estadístico durante la vida útil del medidor en una misma
instalación.

 

üSi un medidor en uso es cambiado a otro sistema de medición se debe iniciar una
nueva historia de control estadístico del medidor con las corridas obtenidas en
las nuevas condiciones operacionales.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 29 de 30

 

ANEXO 4 -TABLAS DEL FACTOR DE CONVERSIÓN PARA OBTENER LA INCERTIDUMBRE DE
ACUERDO AL API MPMS CAPÍTULO 13.2

 

TABLA 8 - Factores de la distribución-t para Mediciónes individuales

 



Número de grupos   T(%, n o k) vs. Nivel de confianza o Mediciónes, n o k   90%
  95%   99% 2   6,314   12,706   63,657 3   2,920   4,303   9,925 4   2,353  
3,182   5,841 5   2,132   2,770   4,604               6   2,015   2,571   4,032
7   1,943   2,447   3,707 8   1,895   2,365   3,499 9   1,860   2,306   3,355 10
  1,833   2,262   3,250               11   1,812   2,228   3,169 12   1,796  
2,201   3,106 13   1,782   2,179   3,055 14   1,771   2,160   3,012 15   1,761  
2,145   2,977               16   1,753   2,131   2,947 17   1,746   2,120  
2,921 18   1,740   2,110   2,898 19   1,734   2,101   2,878 20   1,729   2,093  
2,861               21   1,725   2,086   2,845 22   1,721   2,080   2,831 23  
1,717   2,074   2,819 24   1,714   2,069   2,807 25   1,711   2,064   2,797

∞

  1,645   1,960   2,576



 

TABLA 9 - Factores de la distribución-t para promedios



Número de grupos   T[t13_pg29.jpg] vs. Nivel de confianza o Mediciónes, n o k  
90%   95%   99% 2   4,465   8,984   45,012 3   1,686   2,484   4,730 4   1,177  
1,591   2,921 5   0,953   1,241   2,059               6   0,823   1,050   1,646
7   0,734   0,925   1,401 8   0,670   0,836   1,237 9   0,620   0,769   1,118 10
  0,580   0,715   1,028               11   0,546   0,672   0,955 12   0,518  
0,635   0,897 13   0,494   0,604   0,847 14   0,473   0,577   0,805 15   0,455  
0,554   0,769               16   0,438   0,533   0,737 17   0,423   0,514  
0,708 18   0,410   0,497   0,683 19   0,398   0,482   0,660 20   0,387   0,468  
0,640               21   0,376   0,455   0,621 22   0,367   0,443   0,604 23  
0,358   0,432   0,588 24   0,350   0,422   0,573 25   0,342   0,413   0,559

 

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 01

 

ECP-VSM-M-001-13

MANUAL DE MEDICIÓN DE

HIDROCARBUROS

CAPÍTULO 13

CONTROL ESTADÍSTICO DE MEDICIÓN

 

Fecha:

04/02/2009

 

Página 30 de 30

 

TABLA 10 - Rango de Factores de Conversión de Incertidumbre 

Estimada para Mediciónes Individuales



Número de grupos   Z (%, n o k) vs. Nivel de confianza o Mediciónes, n o k   90%
  95%   99% 2   5,598   11,264   56,433 3   1,725   2,542   5,863 4   1,143  
1,545   2,836 5   0,917   1,193   1,871               6   0,795   1,015   1,538
7   0,719   0,905   1,339 8   0,666   0,831   1,209 9   0,626   0,776   1,115 10
  0,596   0,735   1,045               11   0,571   0,702   0,991 12   0,551  
0,676   0,948 13   0,534   0,653   0,911 14   0,520   0,634   0,880 15   0,507  
0,618   0,855               16   0,496   0,603   0,831 17   0,487   0,591  
0,812 18   0,478   0,580   0,795 19   0,470   0,570   0,779 20   0,463   0,560  
0,764               21   0,457   0,553   0,753 22   0,451   0,546   0,742 23  
0,445   0,538   0,730 24   0,440   0,532   0,721 25   0,435   0,525   0,710



 

TABLA 11 - Rango de Factores de Conversión de Incertidumbre 

Estimada para Promedios



Número de grupos   [t13_pg30.jpg] vs. Nivel de confianza o Mediciónes, n o k  
90%   95%   99% 2   3,958   7,965   39,904 3   0,996   1,467   3,385 4   0,572  
0,780   1,419 5   0,410   0,540   0,885               6   0,325   0,420   0,650
7   0,271   0,340   0,518 8   0,235   0,290   0,434 9   0,209   0,260   0,376 10
  0,188   0,230   0,334               11   0,172   0,212   0,301 12   0,159  
0,195   0,275 13   0,148   0,181   0,254 14   0,139   0,169   0,236 15   0,131  
0,160   0,221               16   0,124   0,151   0,209 17   0,118   0,143  
0,197 18   0,113   0,137   0,188 19   0,108   0,131   0,179 20   0,104   0,125  
0,171               21   0,100   0,120   0,164 22   0,096   0,116   0,158 23  
0,093   0,112   0,152 24   0,090   0,108   0,147 25   0,087   0,105   0,142





 

 

 



 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

1. OBJETIVO 2       2. GLOSARIO 2       3. CONDICIONES GENERALES 2       4.
DESARROLLO 3       4.1 GENERALIDADES DEL GAS NATURAL 3       4.2 FLUJO DE
FLUIDOS 6       4.3 ASPECTOS BÁSICOS DE MEDICIÓN 11       4.4 MEDIDORES DE GAS
NATURAL 13       4.5 NORMATIVIDAD APLICABLE A MEDIDORES DE TRANSFERENCIA DE
CUSTODIA 28       4.6 CALIDAD DEL GAS 92       4.7 PROCESO DE VERIFICACION Y
DETERMINACION DE PRUEBAS 94       4.8 GENERALIDADES SOBRE CALIBRACIÓN DE
MEDIDORES 95       5. CONTINGENCIAS 98

 

1/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

1.OBJETIVO

 

Establecer los criterios de operación y mantenimiento para el aseguramiento
metrológico de los sistemas de medición de fiscalización y transferencia de
custodia de gas natural.Aplica a las áreas operativas y funcionarios que manejan
sistemas de medición para fiscalización y transferencia de custodia de gas
natural.

 

2.GLOSARIO

 

Para una mayor comprensión de este documento consulte el Manual de Medición de
Hidrocarburos y Biocombustibles (MMH) Capítulo 1 — Condiciones Generales y
Vocabulario, Numeral 2 – Glosario.

 

3.CONDICIONES GENERALES

 

Una medición confiable y exacta de flujo de gas natural exige un conjunto de
actividades que involucran un entendimiento profundo del proceso de medición
seguido por la adecuada selección, instalación, operación, mantenimiento e
interpretación correcta de los resultados obtenidos.

 

Los sistemas de medición de gas natural pueden encontrarse en campos de
producción de gas, estaciones de transferencia de custodia, citygates, unidades
de procesamiento de gas, refinerías, sistemas de transporte y en las
instalaciones de los consumidores. El objetivo principal de las estaciones de
medición de gas es llevar a cabo las mediciones seguras y confiables mediante el
uso de equipos controlados y técnicas de medición reconocidas, las cuales pueden
asegurar un nivel aceptable de incertidumbre de la medición.

 

La medición de flujo de gas es regulada por una serie de normas y estándares,
recomendaciones internacionalmente reconocidas y reglamentaciones nacionales.

 

Los estándares tratados en este capítulo están referidos a cada tipo de medidor
en particular a saber:

 

·sistemas basados en platina de orificio

·medidores de turbina

·medidores ultrasónicos

·másicos tipo Coriolis

 

De otra parte es importante incluir los estándares relacionados con las
propiedades del gas las cuales pueden ser determinadas por muestreo en las
estaciones de medición.

 

La regulación establece los términos y requerimientos mínimos que deben ser
cumplidos por los sistemas de medición aplicados a la producción, transporte y
comercialización para garantizar resultados exactos y completos.

 

La inspección en sitio de los sistemas de medición de gas natural exige el uso
de equipos apropiados y personal capacitado. Este documento incluye una serie de
procedimientos de inspección que facilita el entendimiento de la operación y los
medios de verificación para determinar el grado de conformidad del sistema con
los requerimientos definidos en las normas y estándares.

 

Referencias normativas:

 

ECP-VSM-M-001          Manual de Medición de Hidrocarburos y Biocombustibles

 

2/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

ECP-VSM-G-001 Guía para la Gestión de la Medición de Hidrocarburos y
Biocombustibles ECP-VSM-G-012. Guía de Contabilización de Transacciones e
Inventarios de la Cadena de Suministros de Ecopetrol S. A. ECP-VIJ-I-01
Instructivo Conflictos de Interés

 

4.DESARROLLO

 

4.1GENERALIDADES DEL GAS NATURAL

 

El hidrógeno y el carbono son los principales constituyentes de todos los
combustibles fósiles y petroquímicos. Por esta razón, el petróleo y el gas
natural se llaman comúnmente hidrocarburos. El petróleo y los condensados son
considerados el estado líquido de los hidrocarburos y el estado gaseoso de los
mismos es el gas natural.

 

El gas natural se define como un gas que se obtiene del subsuelo en forma
natural. Casi siempre contiene una gran cantidad de metano acompañado de
hidrocarburos más pesados como el etano, propano, isobutano, butano normal, etc.
En su estado natural a menudo contiene una cantidad significativa de sustancias
que no son hidrocarburos como el nitrógeno, bióxido de carbono y sulfuro de
hidrógeno. De igual manera en su estado natural siempre está saturado con agua.

 

El gas que se entrega para consumo final como combustible o materia prima tiene
una composición bastante diferente a la presente en el yacimiento o en boca de
pozo, composición que debe definirse mediante una calidad específica que
requiere ser cumplida por todos los productores que comercialicen gas natural.

 

4.1.1Tipos de Gas Natural

 

Debido a que el gas natural es una mezcla de varios compuestos y debido a que su
composición difiere de un yacimiento a otro y que su presencia en el subsuelo
puede darse acompañado de petróleo o libre se definen varios tipos de gas
natural a saber:

 

Gas Crudo: Es aquel que sale del yacimiento, sin tratar ni procesar.

 

Gas Libre: Es aquel que proviene de un yacimiento donde solo existe gas como
hidrocarburo

 

Gas Asociado: Es aquel que proviene de un yacimiento donde simultáneamente se
produce gas y crudo.

 

Gas Pobre: Un gas que contiene muy poca cantidad de etano, propano y compuestos
más pesados.

 

Gas Rico: Gas que contiene una cantidad de compuestos más pesados que el etano,
alrededor de 0.7 galones de propano equivalente por 1000 pies cúbicos de gas.

 

Gas Acido o Agrio: Gas que contiene más de 16 ppm de H2S o cantidades
porcentuales altas (mayores a 6%) de CO2.

 

Gas Dulce: Gas que contiene menos de 16 ppm de H2S o cantidades bajas de CO2.

 

3/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.1.2Cadena Tecnológica del Gas Natural

 

La industria de procesamiento del gas natural refina gas natural de la tierra
produciendo formas de energía útil y comerciable para su aplicación. Es a través
de esta industria que se obtiene gas natural comerciable, gases licuados del
petróleo, producto base de la industria petroquímica, disolventes, etc.

 

La remoción de componentes individuales contenidos en el gas natural es posible
gracias a la diferencia de sus propiedades físicas, es decir, cada componente
tiene una densidad, punto de ebullición y otras características que hacen
posible su separación de la mezcla.

 

El esquema general del tratamiento del gas natural está referido a dos
situaciones a saber:

 

·Condicionamiento del gas natural

·Procesamiento del gas natural

 

El término condicionamiento del gas se refiere a los procesos tendientes a
satisfacer las especificaciones del gas residual. Éste incluye:

 

·Deshidratación del gas para prevenir la condensación del agua

·Control del punto de rocío de hidrocarburos para prevenir su condensación.

·Remoción de componentes de azufre y de dióxido de carbono para satisfacer la
protección a equipos, necesidades del proceso y asuntos ambientales

 

El procesamiento del gas está centrado en la recuperación de cantidades
comerciales de líquidos a gases a partir del gas natural. Los componentes a
recuperar son:

 

·Etano

·Propano comercial

·Mezclas propano – butano

·Gasolina natural

 

Una vez el gas cumple las especificaciones es transportado a los sitios de
consumo. El flujo de gas a través de una tubería es debido al gradiente de
presión entre el punto inicial y el punto de entrega. En aquellos casos cuando
el consumo disminuye la línea inicia un proceso de empaquetamiento al mantenerse
el suministro hasta el punto de máxima presión referida a la condición de diseño
de la tubería. En el caso contrario, cuando el consumo se hace mayor a la rata
de suministro de gas la presión del sistema empieza a disminuir hasta el punto
de igualar la condición de presión mínima en el sistema de regulación, en este
momento se suspende el consumo y se inicia el proceso de incremento de presión

 

4.1.3Condiciones estándar del Gas Natural

 

El gas natural es un fluido comprimible, ocupa el volumen del recipiente que lo
contiene. Con el fin de establecer un mismo punto de referencia para definir
cierta cantidad de gas se ha desarrollado el concepto de condiciones estándar y
condiciones normales de presión y temperatura. Debido a que el gas durante su
producción y transporte se encuentra a altas presiones cuando fluye sería
difícil relacionar el volumen de gas que fluye a menos que la cantidad sea
expresada en términos de volumen en condiciones estándar o condiciones de
referencia de presión y temperatura.

 

Temperatura Estándar 15ºC  -  60 ºF Presión Estándar 14,65   psia  -  101,0117
Kpa

 

4/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.1.4Propiedades Básicas del Gas Natural

 

El gas natural es incoloro, inodoro, inflamable y no es tóxico, sin embargo
desplaza al aire en un ambiente cerrado. El gas natural es un excelente
combustible debido a que quema fácil y completamente produciendo poca
contaminación.

 

La composición del gas tratado, en la forma como se entrega a los consumidores
obedece a una reglamentación previamente establecida. Los tres parámetros
utilizados para describir el comportamiento del gas natural son la presión, la
temperatura y el volumen. El conocimiento de las propiedades del gas natural es
esencial para el diseño de los equipos industriales. Las propiedades físicas y
químicas de cada sustancia dependen de su naturaleza molecular. Por lo tanto, la
determinación de las propiedades de dicha sustancia requiere de un buen
conocimiento de su comportamiento molecular, lo cual no siempre es factible.

 

Las propiedades fisicoquímicas del gas natural pueden estimarse a partir de la
composición química del gas, con base en las propiedades físicas de los
componentes y en las leyes de las mezclas. Las leyes que predicen el
comportamiento de los gases en términos de presión, volumen y temperatura, son
relativamente simples para un fluido hipotético conocido como gas ideal. Estas
leyes pueden modificarse para describir el comportamiento de los gases reales,
los cuales a altas presiones y bajas temperaturas desvían significativamente su
comportamiento del esperado en condiciones ideales.

 

4.1.4.1Comportamiento de los gases ideales

 

Un gas ideal, a menudo llamado gas perfecto, es un gas donde no existe fuerza
molecular. Para llegar a la definición de una ecuación de estado para los gases
ideales, se definen las leyes de Boyle, Charles-Gay Lussac y Avogadro, las
cuales proporcionan los elementos necesarios para llegar a una expresión
matemática sencilla que relaciona los cambios de los gases ideales con la
presión, la temperatura y el volumen.

 

Debido a que el Gas Natural es una mezcla de hidrocarburos, sus propiedades
químicas y físicas pueden ser determinadas a partir de las propiedades de sus
componentes individuales. Las propiedades de cada componente se aplican de
acuerdo con las leyes de las presiones y volúmenes parciales, las cuales
gobiernan el comportamiento de las mezclas de los gases ideales.

 

4.1.4.2Comportamiento real de los gases

 

Los gases reales se desvían del comportamiento ideal debido a la interacción de
las fuerzas moleculares. Para la mayoría de los gases incluyendo el gas natural
la desviación del comportamiento puede ser estimado con bastante exactitud,
utilizando el factor de compresibilidad Z.

 

El comportamiento presión - volumen - temperatura es fundamental para entender
el manejo del gas natural por tuberías.

 

4.1.4.3Propiedades Fisicoquímicas del Gas Natural

 

Las propiedades fisicoquímicas del gas natural pueden ser obtenidas directamente
ya sea por mediciones en laboratorio o por predicción a partir de la composición
química conocida del gas. En este caso, los cálculos están basados en las
propiedades físicas de componentes individuales del gas y en las leyes físicas,
frecuentemente conocidas como leyes de mezclas, las cuales relacionan las
propiedades de los componentes a la de la mezcla de gas.

 

La gravedad específica de un gas está definida como la razón entre la densidad
del gas y la densidad del aire seco, ambas medidas a la misma presión y
temperatura.

 

5/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

El poder calorífico del gas es la energía liberada cuando se quema un volumen
estándar de gas y se expresa en Btu/pie3 o Julios/m3. Debido a que lo que genera
calor es el rompimiento de las uniones entre el carbono y el hidrógeno, mientras
más átomos de carbono e hidrógeno haya en cada molécula, mayor será el poder
calorífico del gas. Por ser el gas natural una mezcla de gases, su poder
calorífico depende de su composición.

 

La viscosidad es definida como la resistencia interna al flujo. Esta es debida a
la fricción entre las moléculas del gas, por lo cual es necesario desarrollar
una fuerza para mantener separadas las capas de moléculas. En la medida que la
temperatura es incrementada, aumenta la energía cinética. Más choques ocurren
entre las moléculas y así, la viscosidad aumenta con la temperatura. A
temperatura constante, un incremento de la presión causa un incremento de
viscosidad del gas. La distancia entre moléculas disminuye; así, ocurren más
choques.

 

La temperatura de ignición de un gas es la temperatura más baja a la que sucede
la combustión auto sostenida. La temperatura de ignición de un gas natural es
inferior a la temperatura de ignición del metano como componente puro, debido a
la presencia de otros hidrocarburos con temperaturas de ignición más bajas. A la
temperatura de ignición, el gas empieza a arder en una mezcla adecuada de gas y
aire. Esta posibilidad de ignición tiene aplicaciones tanto en la seguridad como
en su uso como combustible.

 

El factor de compresibilidad Z es un factor adimensional, independiente de la
cantidad del gas y determinado por sus características, la temperatura y la
presión, describe el comportamiento de mezclas de gases a presiones moderadas y
altas.

 

La humedad relativa mide la cantidad de vapor de agua presente en una mezcla de
gases.

 

La composición del gas natural varía de acuerdo al yacimiento de donde proviene.
El gas natural puede contener de 80% a 98% de metano dependiendo del origen y
del grado de procesamiento. Al analizar los componentes del gas natural, es
común describirlos en términos de su fracción molar.

 

El punto de rocío es la temperatura a la cual se inicia la condensación en una
mezcla de gases, es la condición a la cual todo el sistema se encuentra en
estado de vapor, exceptuando una diferencial, la cual se encuentra en estado
líquido.

 

4.2FLUJO DE FLUIDOS

 

4.2.1Clases de flujo

 

El flujo es la cantidad de fluido, expresada en masa o en volumen, que pasa por
un punto o sección en la unidad de tiempo, Por lo tanto, el parámetro rata de
flujo está expresado en unidades de volumen o de masa por unidad de tiempo (m3/h
o kg/h).

 

Podemos decir también que la rata de flujo volumétrica de un fluido (m3/s) es
igual al producto de la velocidad media del fluido (m/s) por la sección
transversal de la tubería (m2).

 

A su vez, la rata de flujo másica (kg/s) es igual al producto entre la tasa de
flujo volumétrica (m3/s) y la densidad del fluido (kg/m3). Como en la práctica
es difícil llevar a cabo la medición directa de la densidad del fluido, se
realizan mediciones de temperatura y de presión para la inferir a partir de
éstas la densidad.

 

6/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

A partir de las ratas de flujo volumétrica o másica, es posible obtener su
totalización, por medio de la integración a lo largo del tiempo de las tasas de
flujo instantáneas medidas.

 

Un fluido puede fluir en una tubería básicamente bajo dos regímenes diferentes:
flujo laminar o flujo turbulento.

 

El flujo laminar es denominado de esta forma porque todas las partículas del
fluido se mueven en líneas rectas diferenciadas, paralelas al eje de la tubería,
y de forma ordenada. Es decir, el fenómeno se desarrolla como si las líneas del
fluido se distanciaran relativamente entre sí

 

[t14_pg7.jpg]

 

Figura 1 - Flujo Laminar

 

A manera de ilustración, este régimen puede compararse con el flujo de vehículos
en una autopista con mucho movimiento, o con tráfico en los diferentes carriles
fluyendo paralelamente y a diferentes velocidades; encontrándose las partes más
lentas próximas a las paredes de la tubería y las más rápidas en el centro de la
tubería.

 

Teóricamente, en un régimen de flujo laminar, se asume que el “tráfico” nunca
cambia de carril. La verdad es, que un cambio gradual entre los carriles termina
sucediendo. Este fenómeno es denominado flujo secundario, y es un asunto
complejo, ignorado en situaciones prácticas, aunque algunas ocasiones esto pueda
tener consecuencias importantes.

 

El régimen de flujo laminar o como muchas veces es llamado de flujo en líneas de
corriente es gobernado por la ley de Newton de la viscosidad. Esta puede
considerarse como el régimen de flujo donde toda la turbulencia es amortiguada
por la acción de la viscosidad y teóricamente ocurre cuando el número de
Reynolds es inferior a 2000.

 

El flujo en régimen laminar se caracteriza por un movimiento suave y continuo
del fluido, con poca deformación. El régimen laminar puede obtenerse de varias
formas: por medio de un fluido de baja densidad, un flujo de baja velocidad, a
través de elementos de dimensiones pequeñas, o por medio de un fluido con alta
viscosidad, tales como aceites y lubricantes.

 

La representación gráfica que muestra como la velocidad de un fluido varía de
acuerdo con el diámetro de la tubería es llamada el perfil de velocidades de
flujo. El perfil de velocidades es probablemente, el parámetro de influencia más
importante y menos conocido en una medición de flujo. Para el caso de flujo
laminar en una tubería circular, la velocidad adyacente a las paredes es cero y
aumenta para un valor máximo en el centro del tubo. El perfil de velocidades
posee la forma de una parábola, y la velocidad media es igual a la mitad de la
velocidad máxima en el eje central.

 

7/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg8a.jpg]

 

Figura 2 - Perfil de velocidades de un flujo laminar

 

El régimen de flujo turbulento ocurre para Números de Reynolds superiores a
2000. Sin embargo, muchas veces tales regímenes pueden continuar o iniciarse en
Números de Reynolds más bajos que 2000. Este tipo de flujo puede asociarse al
vuelo de un enjambre de abejas. El grupo como un todo, puede parecer que está
volando en línea recta a una velocidad constante, pero si pudiéramos observar el
vuelo individual de un insecto cualquiera en particular, tendríamos la impresión
de que él está zigzagueando y volando aleatoriamente dentro del enjambre.

 



De esa manera, en el régimen turbulento, no es posible observar líneas de
corriente discretas, consistiendo el flujo en una “masa de remolinos”. Así, las
partículas del fluido no siguen la misma trayectoria

 

[t14_pg8b.jpg]

 

Figura 3 - Flujo Turbulento

 

En el flujo turbulento, el perfil de velocidades aguas abajo de un tramo recto y
largo de tuberías es mucho más achatado que en régimen laminar y la velocidad en
el centro es cerca de 1,2 veces la velocidad media, dependiendo de la rugosidad
de la tubería. Bajo estas condiciones, se dice que el perfil está plenamente
desarrollado o normal.

 

[t14_pg8c.jpg]

 

Figura 4 - Flujo de Velocidades de un Flujo Turbulento

 

8/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

En las aplicaciones industriales, los Números de Reynolds en las tuberías son,
generalmente, superiores a 2000, y el flujo laminar es poco usual, a menos que
el fluido sea un líquido muy viscoso. Asimismo, normalmente se asume que los
flujos en consideración ocurren en régimen turbulento, a menos que se
especifique flujo laminar.

 

4.2.2Asimetría del perfil de velocidades

 

En las aplicaciones prácticas, los circuitos de tuberías poseen cambios de
dirección y de área de la sección transversal. En estos casos, el perfil de
velocidades puede tornarse completamente distorsionado debido al paso del flujo
a través de curvas, “tes”, reducciones, válvulas o los mismos medidores de
flujo. Esta distorsión del perfil de velocidad es crítica en la operación de
medidores de flujo que dependen de la perfecta simetría de flujo, como por
ejemplo los medidores por diferencial de presión y los medidores tipo turbina.
Además, una desviación en el perfil de velocidades de operación con relación al
perfil utilizado en la calibración del medidor en laboratorio, podrá ocasionar
errores de medición de difícil detección y cuantificación.

 

[t14_pg9a.jpg]

 

Figura 5 - Perfil de Velocidad a 5 y a 20 diámetros aguas debajo de una curva en
una tubería

 

El grado de asimetría del perfil de velocidad de flujo depende de factores como
el número de Reynolds, que lleva en consideración la velocidad y la viscosidad
del fluido, y la rugosidad de la superficie interna de la tubería.

 

4.2.3Rotación y Remolino (Swirl)

 

Curvas, codos, válvulas, etc., también pueden producir una perturbación en el
flujo conocida como rotación. El patrón de flujo de un fluido al momento de dar
una curva es complejo, esto origina un movimiento de rotación (A) en el flujo
interno de la tubería recta aguas abajo de la curva, fijando un desplazamiento
(B) del fluido que ocurre hacia delante.

 

[t14_pg9b.jpg]

 

Figura 6 - Rotación inducida por una curva de tubería

 

9/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Por otra parte, el tipo de perturbación más severo en la mayoría de los
medidores de flujo es el flujo rotacional en tres dimensiones, o swirl
(remolino), producido por dos curvaturas adyacentes posicionadas en planos
diferentes aguas arriba del medidor de flujo. Esta configuración hace que el
flujo gire de forma helicoidal, haciendo que este efecto persista por largas
distancias. Los efectos nocivos del swirl pueden atenuarse, de ser necesario,
instalando los llamados rectificadores de flujo aguas arriba del medidor de
flujo.

 

[t14_pg10.jpg]

 

Figura 7 - Flujo helicoidal creado por dos curvas adyacentes en planos a 90º

 

4.2.4Flujo en régimen permanente y no-permanente

 

Un flujo en régimen permanente es aquel que ocurre cuando todas las condiciones,
en cualquier punto, son constantes en el tiempo. Teóricamente, el flujo en
régimen permanente se obtiene solamente bajo régimen laminar. Esto se debe a que
en el flujo turbulento se generan continuamente fluctuaciones en la velocidad y
en la presión en cada punto. En la práctica, al menos, si los valores fluctúan
en torno de un valor medio constante, de modo simétrico, se considera
normalmente que ocurre bajo un régimen permanente.

 

En un flujo en régimen no-permanente, las condiciones varían con relación al
tiempo y en cada sección de la tubería. Esta variación en la tasa de flujo puede
ser lenta, como resultado de la acción de una válvula de control proporcional; o
puede ser rápida, como resultado del bloqueo repentino de una válvula de cierre
rápido, que puede inclusive producir el fenómeno conocido como “golpe de
ariete”. Un régimen de flujo inestable ocurre también, por ejemplo, cuando se
pasa un fluido de un reservorio a otro, donde el equilibrio se consigue cuando
las presiones o los niveles se igualan.

 

10/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.2.5Flujo compresible e incompresible

 

En flujo incompresible el fluido se mueve a lo largo de la tubería manteniendo
su densidad constante. Estrictamente hablando, ningún fluido es verdaderamente
incompresible, dado que hasta los líquidos pueden variar su densidad cuando son
sometidos a alta presión. Una diferencia esencial entre un fluido compresible y
uno incompresible está en la velocidad del sonido. En un fluido incompresible la
velocidad de propagación de un gradiente de presión es prácticamente
instantánea; por otro lado, en un fluido compresible la velocidad es finita. Un
pequeño disturbio se propaga en la velocidad del sonido. Cuando la velocidad del
fluido se iguala a la velocidad del sonido en el fluido, la variación de la
densidad (o del volumen) es igual a la variación de la velocidad. Es decir, una
gran variación de la velocidad, en un flujo a alta velocidad, causa gran
variación en la densidad del fluido. Los flujos de gases pueden fácilmente
alcanzar velocidades elevadas, características de flujos compresibles.

 

Para el flujo turbulento de un fluido incompresible, el efecto de la variación
de la densidad en la expresión de la turbulencia es despreciable. Pero, este
efecto debe ser considerado cuando la operación es con un fluido compresible. Un
análisis del flujo turbulento de un fluido compresible requiere la correlación
de las componentes de la velocidad, de la densidad y de la presión.

 

Los gases son fluidos compresibles, de esta forma las ecuaciones básicas de
flujo deben considerar las variaciones en la densidad provocadas por la presión
y por la temperatura. Para los fluidos compresibles, como los gases y vapores,
es necesario adicionar los términos térmicos a la ecuación de Bernoulli para
obtener una ecuación que considere la energía total y no solamente la energía
mecánica.

 

4.3ASPECTOS BÁSICOS DE MEDICIÓN

 

El término genérico medición de flujo puede referirse a cualquiera de los seis
tipos de medición comúnmente encontrados.

 

·Medición de la velocidad puntual: Existen diversos tipos de instrumentos
disponibles para la medición de la velocidad puntual de un determinado fluido.
Estos medidores son llamados generalmente anemómetros cuando se utilizan en
corrientes libres de aire, flujómetros si son empleados en agua y medidores de
inserción si son utilizados específicamente dentro de tuberías y ductos.

·Medición de velocidad media en tuberías: La velocidad media en tuberías está
relacionada con la tasa de flujo volumétrica, Qv, y el área de la sección
transversal de la tubería.

·Medición de la rata de flujo volumétrica: La rata de flujo volumétrica, QV
define como el flujo de un determinado volumen de fluido por un intervalo de
tiempo. Muchos medidores se diseñan para indicar directamente el valor de Qv
estos medidores se denominan medidores de tasa de flujo volumétrica.

·Medición de volumen total: Algunos medidores se diseñan para indicar
directamente el volumen total V de fluido que pasa a través del medidor.
Normalmente, ellos se llaman medidores volumétricos, o totalizadores, con el fin
de distinguirlos de otros tipos de medidores de flujo. Es posible obtener el
valor del volumen total V de fluido que pasa a través del medidor de flujo por
medio de la integración de la señal de salida a lo largo de un determinado
intervalo de tiempo. También, es posible obtener Q a partir de un medidor
volumétrico derivando la señal de salida con relación al tiempo. Estas
operaciones, entretanto, generalmente convergen en una disminución de la
exactitud de la medición.

·Medición de la rata de flujo másica: La rata de flujo másica de un fluido,QM,
representa el paso de una masa determinada de fluido durante un intervalo de
tiempo. Algunos medidores de flujo se diseñan para indicar directamente la tasa
de flujo másica del fluido. Estos se llaman medidores másicos

 

11/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Generalmente, el parámetro QM se determina efectuando varias mediciones
simultáneas de QV y ρ, y aplicando la siguiente relación:

 

QM = ρ QV

 

Medición de masa total: Actualmente, se encuentran disponibles comercialmente
medidores capaces de medir directamente la masa total, m, de un fluido durante
un determinado intervalo de tiempo. Para determinar m, es preciso medir QM e
integrar las mediciones en un determinado tiempo, o de igual forma, medir el
volumen total de fluido V, la densidad ρ y utilizar la ecuación m = ρ V.

 

4.3.1Características de la Medición

 

Desde el punto de vista de control de procesos, ninguna variable es más
importante para la operación de una planta industrial que el flujo. La medición
del flujo es esencial en todas las fases de manipulación de los fluidos,
incluyendo la producción, el procesamiento, además de la distribución de
productos y de las utilidades. Está asociada al control de procesos productivos,
como una garantía de la calidad y de la confiabilidad y desde el punto de vista
comercial está directamente ligada a los aspectos de compra-venta de productos.

 

Una medición confiable y exacta del flujo de un fluido exige un conjunto de
actividades de ingeniería que involucran, en primer lugar, un entendimiento
profundo del proceso a ser medido, después la selección del instrumento de
medición, su instalación, la operación, el mantenimiento y la interpretación
correcta de los resultados obtenidos.

 

Un sistema de medición de flujo debe considerarse globalmente como un conjunto
integrado por el medidor, y los tramos de tubería aguas arriba y aguas abajo del
mismo. Este conjunto puede incluir además acondicionadores de flujo, reguladores
del perfil de velocidad, disipadores de vórtices, filtros, tomas de presión etc.

 

Entre tanto, este sistema, por más tecnológicamente avanzado que sea, no será
capaz de realizar mediciones exactas del flujo del fluido si no se satisfacen
diversas condiciones relacionadas con factores que influyen directamente en el
proceso de medición, tales como la calibración del medidor, las características
del fluido y de la instalación, los procedimientos de medición, los factores
ambientales y los recursos humanos involucrados, entre otros

 

El sistema de medición de transferencia de custodia es considerado la caja
registradora en la negociación de compraventa y/o transporte de fluidos. Cuando
dinero es intercambiado, la mejor y más exacta medición de flujo es el hecho de
mayor importancia para las partes que actúan en la transacción. La
responsabilidad de la medición es reducir la inexactitud a un mínimo para lograr
equilibrio en una negociación.

 

Los sistemas de medición de no transferencia de custodia tienen sus aplicaciones
en unidades de proceso donde la medición es utilizada como medio de control. La
exactitud de la señal de medición no es tan importante como la habilidad de
repetir la medición bajo las mismas condiciones. La repetibilidad de un sistema
de no transferencia de custodia es importante para un buen control operacional
de una unidad de proceso.

 

Una serie de variables son incluidas en los contratos de medición, variables que
las dos partes se han puesto de acuerdo y deben cumplir, buscando con ello
proteger cada parte interesada.

 

12/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Para sistemas de medición de transferencia de custodia, la exactitud y la
incertidumbre son dos conceptos importantes a tener en cuenta:

 

Exactitud: se define como la diferencia entre el valor medido y el valor
verdadero, se expresa en porcentaje. El problema de esta definición es que el
valor indicado o medido es leído del medidor pero el valor verdadero no puede
ser especificado, es decir, no se conoce como un valor real.

 

Incertidumbre: desempeño de un medidor bajo condiciones de flujo que pueden ser
evaluadas y que determinan la causa de la desviación de la exactitud. Estas
causas pueden ser operacionales, interpretación humana, registros, instalaciones
y características del fluido.

 

Las características a ser evaluadas cuando se disponen de varias alternativas
técnicas de sistemas de medición son: exactitud, costos comparativos,
repetibilidad, costos de mantenimiento, existencia de partes móviles, vida de
servicio, rango de operación (rangeability), conveniencia a un tipo de fluido
determinado, disponibilidad a los rangos de presión y temperatura, facilidad de
instalación, potencia requerida y métodos de calibración requeridos.

 

Ningún medidor cumplirá todas las características por lo que se necesita
establecer una metodología que facilite la mejor selección, y para ello se debe
asignar a cada característica una calificación que determine su importancia en
el proceso de medición y listar los diferentes medidores disponibles en el
mercado.

 

Un medidor es un equipo que permite conocer directamente el caudal de flujo en
un tiempo dado. Existen dos posibles formas para obtener el dato directamente y
es lo que diferencia a los medidores lineales y los diferenciales. Otra
clasificación de medidores es utilizada por el sector industrial como medidores
volumétricos y no volumétricos.

 

4.4MEDIDORES DE GAS NATURAL

 

4.4.1Selección de Medidores

 

Las características a ser evaluadas cuando se disponen de varias alternativas
técnicas de sistemas de medición de gas natural de transferencia de custodia
son: exactitud, costos comparativos, repetibilidad, costos de mantenimiento,
existencia de partes móviles, vida de servicio, rango de operación
(rangeability), conveniencia a un tipo de fluido determinado, disponibilidad a
los rangos de presión y temperatura, facilidad de instalación, potencia
requerida y métodos de calibración requeridos. Ningún medidor cumplirá todas las
características por lo que se necesita establecer una metodología que facilite
la mejor selección, y para ello se debe asignar a cada característica una
calificación que determine su importancia en el proceso de medición y listar los
diferentes medidores disponibles en el mercado.

 

La selección de un medidor de flujo para una aplicación dada depende de la
importancia asociada con el problema de medición. Las condiciones básicas a
analizar en el momento de entrar a seleccionar un medidor de gas natural de
transferencia de custodia son:

 

·Calidad del gas natural a medir.

·Determinar las condiciones operacionales: presión y temperatura, rango de
flujo.

·Facilidades locativas para su instalación: área disponible, equipos de proceso
cercanos, radiaciones calóricas, seguridad, etc.

·Condiciones de desempeño requeridas por contrato, por mínima incertidumbre, por
conveniencia técnica.

 

13/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

·Consideraciones económicas: precio del equipo, costo de mantenimiento, costo de
instalación, vida útil.

 

Los medidores que dispone el mercado para servicio de transferencia de custodia
y que poseen normativa internacional son los siguientes:

 

·Medidor tipo diferencial: Platina de orificio concéntrico.

·Medidor tipo lineal: Turbina

·Medidor tipo lineal: Ultrasónico

·Medidor tipo volumétrico: Diafragma Desplazamiento Positivo

·Medidor tipo volumétrico: Rotatorio Desplazamiento Positivo

·Medidor másico: Coriolis

 

4.4.2Medidores Tipo Diferencial

 

Los medidores de flujo que producen presiones diferenciales, se llaman medidores
de tipo cabeza y se seleccionan frecuentemente por su larga historia de uso en
muchas aplicaciones. Un número de elementos primarios pertenece a esta clase: El
Orificio Concéntrico, El Venturi, La Tobera de Flujo, La Cuña y el Tubo Pitot,
entre otros.

 

Principio Básico: El principio básico para todos los medidores de flujo
diferenciales es la ecuación de energía de Bernoulli. Cuando un flujo se contrae
(Figura 1) gradualmente o abruptamente, la energía cinética se incrementa a
expensas de la energía potencial disponible (presión estática). La diferencia de
presión entre las tomas localizadas en la sección del tubo completo (sección 1)
y en la vecindad de la contracción (sección 2) se relaciona con el cuadrado de
la velocidad en la sección 1 menos el cuadrado de la velocidad en la sección 2,
con las propiedades de los fluidos y con lo abrupto de la contracción.

 

[t14_pg14a.jpg]

Figura 8 - Principios básicos del diferencial de presión

 

Puesto que el flujo volumétrico es la velocidad por el área del tubo, la
ecuación de flujo puede escribirse como una relación entre la raíz cuadrada de
la presión diferencial medida hw, densidad ρf, y el flujo volumétrico q, como
sigue:

 

[t14_pg14b.jpg]

 

La constante del medidor FMC ajusta las unidades dimensionales y también incluye
un coeficiente de descarga que corrige el flujo por las características de la
contracción, localización de las tomas de presión y perfil de velocidad (número
de Reynolds). Para un gas, las diferencias de densidad causadas por la expansión
del gas entre las tomas de medición, requiere una corrección mediante un factor
de expansión, el cual se puede tomar a partir de datos empíricos como el caso de
un orificio de canto vivo o también se puede derivar de consideraciones
termodinámicas para los elementos de contracción gradual (Venturi y Tobera de
Flujo).

 

14/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Un sistema de medición de caudal de gas con medidores de presión diferencial
está integrado por:

 

·Elemento porta-placa

·Platina de orificio.

·Tubería de medición.

·Medidor de presión diferencial

·Medidor de presión estática

·Medidor de temperatura

·Computador de flujo.

·Analizador en línea (cromatógrafo o gravitómetro)

 

En la figura 9 se muestran los componentes que integran un sistema de medición
tipo orificio.

 

[t14_pg15.jpg]

 

Figura 9 - Componentes sistema de medición Tipo Orificio

 

Orificio concéntrico de borde cuadrado. En líneas de diámetros de 2 pulgadas (5
cm) y mayores, el orificio concéntrico (Figura 10) es la restricción más común
para líquidos limpios, gases y flujos de vapor a baja velocidad. Este es un
orificio de borde afilado perforado en una lámina delgada y plana. La relación
entre el diámetro de la perforación d y el diámetro del tubo D define la
relación ß. Para la mayoría de aplicaciones, esta relación debe estar entre 0.2
y 0.75, dependiendo de la presión diferencial deseada; un orificio con un ß
grande produce un diferencial menor para una misma rata de flujo que para un ß
más pequeño. Relaciones de ß mayores de 0.75 se usan cuando la exactitud en la
medición no es importante.

 

15/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg16a.jpg]

 

Figura 10 - Orificio concéntrico de borde cuadrado.

 

Dependiendo de la localización de las tomas aguas arriba y aguas abajo el
medidor de flujo diferencial se clasifica en tomas de brida; tomas de tubería y
toma tipo vena contracta.

 

Los rangos de exactitud del medidor de orificio varían de ± 0.8 a ± 0.5%,
dependiendo del fluido, de la configuración de la tubería aguas arriba y aguas
abajo, adicionalmente de la inclusión de las correcciones de número de Reynolds
y factor de expansión del gas en los cálculos.

 

Orificio de Borde Cónico y Curvo. Cuando el número de Reynolds es menor de
10.000, el borde del orificio aguas arriba es curvo o cónico Figura 11, estos
contornos dan un coeficiente de descarga predecible y más constante. Para bajos
números de Reynolds, el coeficiente de un orificio de canto vivo o cuadrado
puede cambiar tanto como 30%, pero para las geometrías de borde cónico y curvo,
el efecto de cambio es de solamente 1-2%, lo cual hace más práctico el medidor
para fluidos viscosos.

 

[t14_pg16b.jpg]

 

Figura 11 - Orificio de borde curvo y cónico.

 

Sistema de orificio integral. En líneas de diámetros pequeños, de ½” a 1½” los
efectos de la rugosidad del tubo, excentricidad de la lámina y agudeza del borde
de la lámina aumentan, ocasionando coeficientes no predecibles. Las normas
establecen que los coeficientes deben determinarse experimentalmente, con la
selección de un borde curvo o escuadrado, dependiendo del número de Reynolds.

 

16/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Este sistema de medición integra el orificio con el transmisor de presión
diferencial en una instalación compacta.

 

Orificios excéntricos y segmentales. Si el orificio de la platina está ubicado
en la parte inferior de ésta, en el caso del flujo de gases, o en la parte
superior de la placa en el caso de flujo de líquidos, tal como se muestra en la
Figura 12, el líquido arrastrado o el aire fluirán a través de la lámina y no se
depositarán en frente de ésta. Si la platina tiene una abertura segmental, es
posible el paso de líquidos, aire o material particulado. Datos para estas
geometrías de orificios son limitados pero proveen alternativas de bajo costo
para aplicaciones problemáticas. La exactitud del coeficiente no calibrado se
estima usualmente en un 2%.

 

[t14_pg17.jpg]

 

Figura 12 - Orificio excéntrico, Orificio segmental.

 

Ventajas del medidor tipo orificio.

 

·Normas y estándares bien documentados

·Amplio uso y gran aceptación a nivel industrial

·Bajo costo en la inversión y su instalación

·No posee partes móviles en la línea de flujo

·No tiene limitaciones en cuanto a temperatura y presión

·Sistema de lectura electrónico disponible para el cálculo de flujo

 

Desventajas del medidor tipo orificio.

 

·Bajo rango de operación para un determinado diámetro de orificio

·Relativas altas caídas de presión para un flujo determinado, particularmente a
bajos

·Muy sensible a perfiles no uniformes de velocidad

 

La norma ANSI/API MPMS 14.3.2 - 1992 Reporte AGA 3 y su revisión del año 2000
establecen las especificaciones y requerimientos de instalación para la medición
de gas natural usando medidores de orificio concéntrico. Además, la norma
suministra las especificaciones para la construcción e instalación de placas de
orificio, tubos medidores y accesorios asociados. La norma ANSI/API MPMS 14.3.3
– 1992 fija los criterios para la ecuación de cálculo de flujo del medidor tipo
orificio.

 

4.4.3Medidores Tipo Turbina

 

Es un aparato que mide velocidad, en el cual el flujo de gas es paralelo al eje
del rotor y la velocidad de rotación del rotor es proporcional a la velocidad de
flujo. El volumen de gas se determina contando las revoluciones del rotor. La
turbina debe operar con perfil de velocidad uniforme para lo cual se debe
acondicionar el sistema para eliminar remolinos y pulsaciones por presencia de
filtros, codos, válvulas y otros accesorios.

 

17/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Una representación esquemática del medidor de turbina axial para gas se presenta
en la Figura 13. El gas que entra al medidor aumenta su velocidad al pasar a
través del espacio anular formado por el cono de nariz y la pared interior del
cuerpo del medidor. El movimiento del gas sobre las aspas del rotor, ubicadas
angularmente, imparte una fuerza al rotor, ocasionando que éste gire. La
velocidad rotacional ideal es directamente proporcional a la rata de flujo. La
velocidad rotacional real es función del tamaño y forma del pasaje anular y del
diseño del rotor. Además, depende de la carga a la cual se somete el rotor,
debido a la fricción mecánica interna, el arrastre de fluido y la densidad del
gas.

 

[t14_pg18.jpg]

 

Figura 13 - Medidor tipo turbina.

 

Principio Básico: El medidor de flujo de turbina deriva su nombre de su
principio de operación. Una rueda de turbina (ó rotor) está fija en la ruta de
flujo del fluido. Mientras el fluido entra en el volumen libre entre las hojas
del rotor, se desvía por el ángulo de las paletas e imparte una fuerza que causa
que el rotor gire. La velocidad a la cual el rotor gira está relacionada, en un
rango especificado, linealmente con la velocidad de flujo.

 

Ventajas del medidor tipo Turbina.

 

Buena exactitud dentro del rango de operación del medidor

Equipos electrónicos disponibles para lectores de flujo en corto tiempo y alta
resolución

Costos medios de inversión comparados con otros tipos de medidores

Excelente rango de operación a altas presiones

 

Desventajas del medidor tipo Turbina.

 

Revisión periódica de todos sus componentes para garantizar una buena exactitud

Rango de operación a bajas presiones se asimila a otros medidores

Requiere perfil de velocidad uniforme

 

18/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

El Reporte AGA 7 “Measurement of Natural Gas by Turbine Meters” de 2006
establece las especificaciones y requerimientos de instalación para la medición
de gas natural usando medidores tipo turbina

 

4.4.4Medidores Tipo Ultrasónico

 

Toda radiación al incidir sobre un medio, en parte se refleja, en parte se
transmite y en parte es absorbida. Si además, hay un movimiento relativo entre
la fuente de radiación y el medio reflector, se produce un cambio en la
frecuencia de la radiación (Efecto Doppler). Todas estas propiedades de la
interacción de una radiación con un objeto han sido aplicadas en mayor o menor
grado a la medición de diversas magnitudes físicas. El poder de penetración de
las radiaciones permite que muchas de estas aplicaciones sean totalmente no
invasivas, es decir, que no accedan al interior del recinto donde se producen
los cambios que se desean detectar. Las mediciones no invasivas son de gran
interés cuando el medio es explosivo, radioactivo, etc, y cuando se desea evitar
su contaminación. Los sensores no invasivos son además, en general, más fáciles
de instalar y de mantener que los invasivos.

 

El término ultrasonido hace referencia a las ondas sonoras con frecuencias más
altas que las del alcance del oído humano, es decir, frecuencias superiores a
los 18 Khz, aproximadamente. Las ondas ultrasónicas obedecen las mismas leyes
básicas del movimiento ondulatorio de las ondas sonoras de frecuencias más
bajas, sin embargo, tienen las siguientes ventajas:

 

·Las ondas de frecuencias más altas tienen longitudes de onda más cortas, lo
cual significa que la difracción o reflexión en torno a un obstáculo de
dimensiones determinadas se reduce en forma correspondiente. Por lo tanto es más
fácil dirigir y enfocar un haz de ultrasonido.

 

·Las ondas ultrasónicas pueden atravesar sin dificultad las paredes metálicas de
tubos y recipientes. Esto quiere decir que el sistema de medición entero puede
montarse externamente al fluido, es decir, es no invasor. Esto es muy importante
con fluidos corrosivos, radioactivos, explosivos o inflamables. Por otra parte,
no existe la posibilidad de que ocurra obstrucción de los sensores con fluidos
sucios como en el caso de medidores ultrasónicos tipo grapa externa (Clamp-On).

 

Principio Básico: el medidor ultrasónico es un aparato que mide la velocidad del
fluido por lo que su máximo desempeño se alcanza cuando la configuración de la
tubería aguas arriba del medidor proporciona un perfil de flujo bien
desarrollado a la entrada del medidor. Puesto que un medidor de múltiples pasos
mide la velocidad en varias localizaciones, se logra un mejor promedio de perfil
de velocidad minimizando los efectos debidos a las perturbaciones de flujo.

 

Para minimizar los efectos de distorsión de flujo los fabricantes recomiendan la
instalación de enderezadores de flujo en la tubería aguas arriba del medidor.
Condiciones de chorro y remolino pueden ser causados por accesorios, válvulas
parcialmente abiertas, reguladores de presión, equipos de compresión, etc. La
longitud de tubería aguas arriba y aguas abajo del medidor varía de acuerdo a
los criterios del fabricante pero generalmente se fijan de 5 a 10 diámetros
nominales aguas arriba y 3 DN aguas abajo. Estos datos son considerados como
mínimos y no son válidos cuando alta perturbación de flujo se presenta. El
diámetro interno de la tubería de entrada y salida debe ser el im e sol emdcó.

 

Los medidores ultrasónicos se diseñan para operar en sentido bidireccional, en
estos casos el arreglo de tubería debe cumplir las especificaciones de
instalación. El medidor permite el contenido de sólidos y/o líquidos en el gas
en pequeñas cantidad sin daño en el equipo. La precisión de la medición se puede
afectar ligeramente, dependiendo del tipo y tamaño de las partículas sólidas
contenidas en el gas.

 

19/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Los medidores ultrasónicos permiten velocidades extremas de gas como en casos de
presurización o purga. Para evitar daños en los transductores las operaciones
aguas abajo se deben hacer lentamente.

 

El principio operacional de un medidor ultrasónico se muestra en la figura 14
para un mejor entendimiento, analicemos un medidor de un solo paso, pero el
mismo principio se aplica a un medidor de múltiples pasos.

 

[t14_pg20a.jpg]

 

Figura 14 - Principio operacional del Medidor Ultrasónico

 

Dos transductores A y B capaces de transmitir y recibir pulsos de sonido
ultrasónico son instalados en la línea de flujo de tal manera que los pulsos
emitidos por un transductor pueden ser recibidos por el otro transductor creando
un camino o paso acústico. Los transductores alternadamente transmiten y reciben
pulsos dentro de rangos de tiempo de pocos milisegundos (tiempo de tránsito).

 

Con cero caudal, el tiempo de tránsito de la onda desde A hasta B (tAB) es igual
al tiempo de B hasta A (tBA) e igual al tiempo promedio de tránsito para el
pulso acústico t0:

 

tAB = tBA = t0 = L/C

 

Donde L es la longitud de la trayectoria acústica y C es la velocidad de sonido
en el gas.

 

Los pulsos de sonido ultrasónico viajan con respecto al gas a la velocidad del
sonido. La velocidad de un pulso sonoro que viaja aguas abajo a través del
camino acústico es incrementada con la proyección de la velocidad del gas. La
velocidad del pulso sonoro que viaja aguas arriba del camino acústico decrece
con la proyección de la velocidad del gas, lo anterior resulta en tiempo de
viaje aguas arriba y aguas abajo diferentes.

 

[t14_pg20b.jpg]

 

20/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

L:Longitud del paso acústico C:Velocidad del sonido en el medio Vm:Velocidad del
gas φ: Angulo entre camino acústico y el vector que representa la dirección en
que se mueve el gas

 

De las ecuaciones anteriores podemos deducir que:

 

[t14_pg21a.jpg]

 

En la ecuación anterior observamos que la velocidad de sonido en el gas es
eliminado de la ecuación, esto significa que la medida de la velocidad del gas
es independiente de las propiedades del gas tales como presión, temperatura y
composición.

 

Alternativamente cuando la velocidad de gas Vm se elimina, puede calcularse la
velocidad del sonido:

 

[t14_pg21b.jpg]

 

Como la velocidad del sonido se relaciona con la densidad del medio, también
puede usarse en algunas aplicaciones para calcular un valor aproximado del flujo
de masa en el sistema. Por ejemplo, esta técnica se ha aplicado en quemadores de
gas y recuperadores de vapor.

 

La diferencia entre el tiempo de tránsito aguas arriba y aguas abajo es crítico
para la exactitud de la medición. Los tiempos de tránsito son medidos a una
resolución de 10 nanosegundos (10-8 seg) por lo que se pueden afectar por
capacitancia del medio de conducción, cristales y componente sólidos por lo que
se debe verificar estas variables para impedir errores en la medición.

 

El medidor ultrasónico es un aparato que mide la velocidad del fluido por lo que
su máximo desempeño se alcanza cuando la configuración de la tubería aguas
arriba del medidor proporciona un perfil de flujo bien desarrollado a la entrada
del medidor. Puesto que un medidor de múltiples pasos mide la velocidad en
varias localizaciones, se logra un mejor promedio de perfil de velocidad
minimizando los efectos debidos a las perturbaciones de flujo.

 

Para minimizar los efectos de distorsión de flujo los fabricantes recomiendan la
instalación de enderezadores de flujo en la tubería aguas arriba del medidor.
Condiciones de chorro y remolino pueden ser causados por accesorios, válvulas
parcialmente abiertas, reguladores de presión, equipos de compresión, etc. La
longitud de tubería aguas arriba y aguas abajo del medidor varía de acuerdo a
los criterios del fabricante pero generalmente se fijan de 5 a 10 diámetros
nominales aguas arriba y 3 DN aguas abajo. Estos datos son considerados como
mínimos y no son válidos cuando alta perturbación de flujo se presenta. El
diámetro interno de la tubería de entrada y salida debe ser el im e sol emdcó.

 

Los medidores ultrasónicos se diseñan para operar en sentido bidireccional, en
estos casos el arreglo de tubería debe cumplir las especificaciones de
instalación. El medidor permite el contenido de sólidos y/o líquidos en el gas
en pequeñas cantidad sin daño en el equipo. La precisión de la medición se puede
afectar ligeramente, dependiendo del tipo y tamaño de las partículas sólidas
contenidas en el gas.

 

21/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Los medidores ultrasónicos permiten velocidades extremas de gas como en casos de
presurización o purga. Para evitar daños en los transductores las operaciones
aguas abajo se deben hacer lentamente.

 

La diferencia entre el tiempo de tránsito aguas arriba y aguas abajo es crítico
para la exactitud de la medición. Los tiempos de tránsito son medidos a una
resolución de 10 nanosegundos (10-8 seg) por lo que se pueden afectar por
capacitancia del medio de conducción, cristales y componente sólidos por lo que
se debe verificar estas variables para impedir errores en la medición.

 

En junio de 1998, el Comité de Transmisión y Medición de la American Gas
Association, publicó el Reporte No. 9, denominado “Measurement of Gas by
Multipath Ultrasonic Meters”, por medio del cual avala el uso de estos
medidores. En Abril del 2007 se publica la segunda edición del AGA 9.

 

Ventajas del medidor tipo Ultrasónico

 

·No causan caídas de presión

·Pulsos de alta frecuencia minimizan los errores por pulsación y fluctuación de
flujo

·Instalación sencilla y poco costosa

·Alto rango de operación

·No posee partes móviles en contacto con el fluido a medir

·Calibración mecánica simple mediante chequeo en software de prueba

 

Desventajas del medidor tipo Ultrasónico

 

·Requieren potencia para su operación

·Perfil de flujo totalmente desarrollado en caso de medidores de un solo paso

·Costos de inversión altos

 

4.4.5Medidores Volumétricos Desplazamiento Positivo

 

El medidor de desplazamiento positivo consiste de una cámara de volumen fijo, la
cual se llena y se desocupa en forma repetida. Para que este proceso sea
continuo, existe una serie de cámaras que se llenan y desocupan por medio de una
válvula apropiada o usando otro mecanismo, de tal forma que mientras una cámara
se llena la otra se desocupa.

 

El medidor debe registrar el proceso a medida que el fluido pase. Estas lecturas
son la base de la medición de flujo.

 

Para flujos de gas y líquido se dispone de varios diseños de medidores de
desplazamiento positivo con un rango de uso amplio, desde medidores de agua para
uso domiciliario hasta medidores de gas para grandes volúmenes.

 

La fuerza de empuje para el medidor de desplazamiento positivo se toma de la
energía de la corriente proporcionada por la caída de presión.

 

Varias técnicas han sido desarrolladas para mediciones de flujo de
desplazamiento positivo. Casi todos los medidores de desplazamiento positivo
usados en las instalaciones comunes para medición de líquidos son de tipo
paleta.

 

El método más aceptado para transferencia de custodia de crudos es por medio de
medidores de desplazamiento positivo. Se pueden obtener exactitudes del orden de
±0.25%. Exactitudes tan buenas como ±0.1% se pueden obtener con una instalación
y una calibración apropiadas.

 

22/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Los medidores de desplazamiento positivo se usan para transferencia de custodia
de gas natural a baja presión en servicio residencial y comercial, pero no se
acostumbran a usar para medida de gas en instalaciones de producción.

 

Los medidores de desplazamiento positivo tienen muchas partes que son maquinadas
en forma muy precisa, lo cual hace que estos medidores sean más caros y
produzcan mayores costos de mantenimiento que otros medidores de flujo. El
desgaste de las superficies maquinadas ocasiona la pérdida de exactitud y se
debe tener cuidado de evitar que los abrasivos pasen a través de estos
medidores.

 

4.4.5.1Medidor tipo rotatorio

 

El gas que entra al medidor produce una presión diferencial a través de él, lo
que ocasiona que los impulsores roten. La medida tiene lugar por medio de dos
rotores en forma de ocho (sincronizados por medio de engranajes) los cuales
rotan en dirección opuesta, a 90º entre sí, dentro de una cámara de volumen
conocido. El volumen de la cámara de medida es medido y despachado cuatro veces
por una revolución completa de los impulsores. Ver Figura 15. La rotación de los
impulsores es traducida en unidades estándar de volumen, por medio de una caja
de engranajes de precisión, apareciendo la lectura desplegada en un contador.

 

[t14_pg23.jpg]

 

Figura 15 - Principio operacional del medidor tipo rotatorio.

 

Los rotores son maquinados en una forma tal que no entran en contacto entre sí
en ningún momento. El número de revoluciones es proporcional al volumen del gas
que pasa a través del medidor. Los medidores son macizos y pesados y
relativamente ruidosos y tienden a producir vibraciones longitudinales. Sin
embargo, últimamente se están construyendo con un diseño especial para disminuir
y amortiguar el ruido y las vibraciones. Cuando hay fallas del suministro, ellos
cortan el flujo del gas y evitan que se continúe entregando gas al consumidor.
Este medidor tiene una exactitud de 1%, para relación de capacidades de 20:1
hasta 68:1.

 

La capacidad nominal de un medidor rotatorio no varía con la gravedad específica
del gas y no se aplican factores de corrección a las capacidades tabuladas. La
medición por medio de medidores rotatorios puede ser ventajosa, ya que
simplifica la medida de los gases que tienen gravedades específicas variables.

 

En los últimos años se han hecho muchos cambios en los medidores rotatorios para
mejorar su desempeño, su versatilidad y su manejo. Las partes rotatorias se han
cambiado a aluminio para reducer su inercia. De igual manera, el uso de cuerpos
de aluminio ha disminuido considerablemente su peso en relación con medidores de
diafragma de capacidad equivalente.

 

23/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.4.5.2Medidor tipo diafragma

 

El medidor tipo diafragma consiste de dos diafragmas en un solo dispositivo,
como se observa en la Figura 16. Los diafragmas y el área que los rodea se
llenan y se desocupan en forma alterna.

 

[t14_pg24.jpg]

 

Figura 16 - Principio operacional del medidor tipo diafragma.

 

A medida que el gas de entrada llena el diafragma, este se expande y fuerza el
gas que está en la parte externa para que salga y deje libre el espacio que lo
rodea. Cuando el diafragma se llena, la válvula de corredera invierte las
conexiones de entrada y salida. En este momento el gas de entrada llena el
espacio alrededor del diafragma, presionándolo y forzándolo al gas para que
salga totalmente. El medidor tiene dos diafragmas para proveer un flujo de gas
continuo, mientras las válvulas están cambiando de posición.

 

El medidor tipo diafragma es ideal para flujos muy bajos de gas seco y limpio, y
es el tipo usado como medidor en el ámbito residencial. El gas húmedo no se
puede medir en un medidor de diafragma, ya que es muy complejo drenar el líquido
que se forma debido a la condensación.

 

Las normas se aplican a medidores diseñados para mediciones de flujo de gas
dentro de un rango por debajo de 500 pies3/hora para ANSI B109.1 y de 500
pies3/hora o más para ANSI B109.2 con una presión diferencial de 0.5 pulgadas de
columna de agua (125 kPa) a condiciones estándar.

 

Ventajas del medidor de Desplazamiento Positivo

 

·No sensible a alteración de perfil de velocidad

·Sistema de lectura directa

 

24/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Desventajas del medidor de Desplazamiento Positivo

 

·Limitados rangos en las especificaciones de fluido a medir (P,T,µ )

·De gran tamaño y peso los de alta capacidad

·Perdidas de presión a través del medidor altas

·Filtración es requerida aguas arriba del medidor

·Costos de mantenimiento alto para los medidores grandes y en los medidores
pequeños se parece a su reemplazo.

 

4.4.6Medidores Másicos Tipo Coriolis

 

Los medidores de Coriolis operan bajo el principio que si una partícula dentro
de un cuerpo en rotación se mueve en una dirección hacia o fuera del centro de
rotación, la partícula genera fuerzas inerciales que actúan sobre el cuerpo. El
medidor mide el flujo másico sensando la fuerza de Coríolis sobre un tubo o
tubos que vibran en una frecuencia determinada. Los puntos de medición
localizados a la entrada y salida del tubo oscilan en proporción a la vibración
sinusoidal del tubo. Durante el flujo el conjunto tubo y masa de gas se afectan
por la fuerza de Coríolis causando un cambio que son detectados por los sensores
de entrada y salida, el cual es transmitido al medidor en señal que es
directamente proporcional a la rata de flujo másico.

 

[t14_pg25.jpg]

 

Figura 17 - Medidor Tipo Coriolis

 

Los medidores de Coriolis crean un movimiento de rotación por vibración de un
tubo o tubos que transportan el fluido y la fuerza inercial resultante es
proporcional a la rata de flujo másico. Este principio se muestra en Figura 18.

 

25/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg26.jpg]

 

Figura 18 - Principio de Operación del medidor Coríolis

 

Una partícula de fluido de masa Δm se mueve con velocidad constante ν. El tubo
está rotando con una velocidad angular ω cerca de un punto fijo P sobre el eje
del tubo.

 

Debido a la rotación la partícula sufre una aceleración que puede ser dividida
en dos componentes vectoriales:

 

1. Una aceleración radial centrípeta dirigida hacia el punto P:

 

αr = –ω2 *r

 

Donde:

 

αr = Vector de aceleración radial de la partícula

ω = la velocidad angular del tubo

r = el vector de la posición de la partícula, con el origen en P

 

2. Una aceleración transversal perpendicular tubo:

 

αt = 2 *ω *ν

 

Donde:

 

αt = Vector de la aceleración transversal de la partícula

ω = Vector de velocidad angular del tubo con origen en

ν = Vector velocidad de la partícula

 

Este segundo componente αt es la aceleración de Coriolis de la partícula de
fluido.

 

Cuando la partícula es acelerada ella imparte una fuerza inercial en la pared
del tubo conocido como la fuerza de Coriolis. Esta fuerza inercial es igual el
producto de la masa de la partícula por su aceleración de Coriolis, pero está en
la dirección opuesta de αt, como lo muestra el vector ΔFc en la Figura 18.

 

26/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Puesto que los vectores involucrados están en ángulos rectos, el producto de la
ecuación se puede escribir usando los valores escalares y la magnitud de la
fuerza de Coriolis ΔFc puede expresarse por:

 

[t14_pg27a.jpg]

 

La masa de la partícula de fluido puede expresarse como:

 

[t14_pg27b.jpg]

 

Donde: 

ρ = la densidad de la partícula fluida

A = el área interior del tubo

Δx = la longitud de la partícula

 

La rata de flujo másica qm en el tubo será:

 

[t14_pg27c.jpg]

 

Combinando las ecuaciones anteriores, se encuentra que la fuerza de Coriolis es
proporcional a la rata de flujo másica así:

 

[t14_pg27d.jpg]

 

Debido a que los tubos de flujo en la realidad presentan deformación la ecuación
anterior no puede aplicarse en el eje de las x para encontrar la fuerza total de
Coriolis en el tubo. Aplicando una constante de proporcionalidad c podemos
obtener:

 

[t14_pg27e.jpg]

 

Donde:

d = la longitud del tubo.

 

Finalmente la rata de flujo másico puede expresarse como una función de la
fuerza de Coriolis sobre el tubo así:

 

[t14_pg27f.jpg]

 

Para los medidores de Coriolis la rotación ω es producida por la vibración
cíclica del tubo, normalmente los puntos de entrada y salida vibran en la misma
dirección. Como un resultado, la fuerza de Coriolis actúa en las direcciones
opuestas en los dos lados y produce una vibración secundaria en el tubo siendo
ésta proporcional a la fuerza de Coriolis, la distorsión detectada determina el
flujo másico del fluido a medir.

 

27/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Las aplicaciones típicas incluyen la medición de gas en campos de producción,
gasoductos, sistemas de distribución y uso como combustible.

 

4.5NORMATIVIDAD APLICABLE A MEDIDORES DE TRANSFERENCIA DE CUSTODIA

 

Los sistemas de medición de gas de transferencia de custodia con el fin de
garantizar confiabilidad en los resultados deben cumplir la normatividad que ha
sido desarrollado bajo la dirección de organismos internacionales que basados en
pruebas experimentales han definido los criterios para su montaje, operación y
verificación.

 

ECOPETROL S.A. está obligado a cumplir el RUT (Resolución CREG 077 DE 1999 y
todas las resoluciones posteriores que la modifican) en los puntos que como
productor entrega gas natural a los sistemas de transporte e igual manera en
aquellos puntos que reciben gas del sistema de transporte para su consumo en sus
instalaciones. El RUT en su numeral 5.3.1 define los elementos que componen el
sistema de medición y fija la obligatoriedad de usar medidores homologados por
la Superintendencia de Industria y Comercio de conformidad con el Decreto 2269
de 1993 o las recomendaciones de la AGA.

 

De otra parte, conociendo las bondades de cumplir la normatividad internacional
en los sistemas de medición de gas ECOPETROL extiende su aplicación a aquellos
sistemas donde se realización liquidación de transferencia de gas.

 

De igual manera el RUT Numeral 5.3 define la medición volumétrica a partir de
equipos oficiales debidamente calibrados empleando los métodos de cálculo
establecidos por el fabricante y recomendados por el AGA.

 

Por lo anterior, se incluye en este manual los aspectos fundamentales de cada
una de las normas aplicables:

 

·Medidor Tipo Diferencial Platina de Orificio Concéntrico Construcción y
Montaje. Reporte AGA 3 API 14.3.2

·Medidor Tipo Diferencial Platina de Orificio Concéntrico: Cálculo Flujo
Volumétrico. Norma API 14.3.3

·Medidor Tipo Turbina: Reporte AGA 7

·Medidor Tipo Ultrasónico: Reporte AGA 9

·Medidor Tipo Coriolis: Reporte AGA 11

·Medidor tipo desplazamiento Positivo: ASME B109.1 y ASME B109.2

·Determinación Factor de Supercompresibilidad: Reporte AGA 8

·Medición Electrónica de Gas: Norma MPMS 21.1

 

4.5.1Medidor tipo orificio. Requerimientos de construcción y montaje. Reporte
AGA 3-2000

 

La norma ANSI/API MPMS 14.3.2 - 1992 Reporte AGA 3 y su revisión del año 2000
establecen las especificaciones y requerimientos de instalación para la medición
de gas natural usando medidores de orificio concéntrico. Además, la norma
suministra las especificaciones para la construcción e instalación de placas de
orificio, tubos medidores y accesorios asociados. La norma ANSI/API MPMS 14.3.3
– 1992 fija los criterios para la ecuación de cálculo de flujo del medidor tipo
orificio.

 

28/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.1.1Requerimientos de diseño y construcción

 

Aspectos generales

 

Los aspectos de aplicación y exactitud de los medidores tipo orificio dependen
directamente de las condiciones de flujo, velocidad, tipo de fluido y las
variables relacionadas con la operación del sistema. Las siguientes definiciones
enfatizan el significado particular de los términos usados en las exigencias del
medidor

 

Elemento primario. El elemento primario se define como la platina de orificio,
el soporte de la platina de orificio con sus tomas de presión diferencial y los
tramos rectos de tubería aguas arriba y debajo de la platina de orificio.

 

Platina o placa de orificio. Se define como una lámina delgada en la cual se ha
maquinado un orificio circular y concéntrico. La platina de orificio tiene un
borde afilado y cuadrado.

 

Diámetro del orificio (d, dm, dr). El diámetro de la perforación en la platina
de orificio (d) es el diámetro interno de la apertura de medición, calculado a
la temperatura de flujo Tf. Este diámetro se usa en la ecuación de flujo para
determinar la rata de flujo. El diámetro medido de la perforación en la platina
de orificio (dm) es el diámetro interno medido a la temperatura de la platina de
orificio (Tm), en el momento de la medición del diámetro del agujero. El
diámetro de referencia del orificio (dr) es el diámetro del orificio a la
temperatura de referencia (Tr), calculado como se especifica más adelante. El
diámetro de referencia del orificio es el diámetro de la perforación certificado
o estampado en la platina.

 

Soporte de la platina de orificio. Se define como un elemento de tubería tal
como un juego de bridas de orificio o un accesorio del orificio, usado para
contener y sostener la platina de orificio en el sistema de tubería.

 

Tubo de medición. Se define como las secciones de tubería recta incluyendo todos
los segmentos que son integrales al soporte de la platina de orificio, aguas
arriba y aguas abajo de la platina de orificio.

 

Diámetro interno de tubo de medición. (D, Dm, Dr). El diámetro interno calculado
del medidor (D) es el diámetro interno de la sección aguas arriba del tubo
medidor, calculado a la temperatura de flujo, Tf. Este diámetro se usa en las
ecuaciones de número de Reynolds y también para determinar β. El diámetro
interno medido (Dm) es el diámetro interno de las sección aguas arriba del tubo
medidor, a la temperatura del tubo medidor, (Tm), en el momento de las
mediciones del diámetro interno. El diámetro interno de referencia del tubo
medidor (Dr) es el diámetro interno de la sección aguas arriba del tubo medidor,
calculado a la temperatura de referencia Tr. El diámetro interno de referencia
Dr es el diámetro certificado o estampado en el tubo medidor.

 

Relación de diámetros (β, βm, βr). La relación de diámetros (β) se define como
el diámetro calculado del agujero de la platina de orificio (d) dividido por el
diámetro interno calculado del tubo medidor (D) a condiciones de flujo. La
relación de diámetros (βm) se define como el diámetro medido del agujero de la
platina de orificio (dm) dividido por el diámetro interno medido del tubo
medidor (Dm). La relación de diámetro (βr), es el diámetro de referencia de la
perforación de la platina de orificio (dr) dividido por el diámetro interno de
referencia del tubo medidor (Dr).

 

Rectificadores de flujo. Los rectificadores de flujo son equipos que remueven o
reducen efectivamente los componentes de turbulencia en la corriente de flujo.

 

29/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Tomas de presión ("Tap Hole"). Es un orificio taladrado radialmente en la pared
del tubo medidor o en el soporte de la platina del orificio. Su borde interno
está a ras con la superficie interior y no tiene rebabas.

 

Tomas de brida. Las tomas de brida son un par de tomas de presión ubicadas aguas
arriba y aguas abajo a 1” de la superficie más cercana de la platina de
orificio.

 

Presión diferencial (ΔP). La presión diferencial (ΔP) es la diferencia de
presión estática, medida entre tomas de brida aguas arriba y aguas abajo.

 

Medición de temperatura (Tf, Tm, Tr). La temperatura Tf es la temperatura del
fluido, medida en la localización designada, aguas arriba o aguas abajo de la
platina de orificio. Los pozos del termómetro deben ubicarse para detectar la
temperatura promedio del fluido en la platina de orificio, Los termopozos
normalmente se instalan en el lado aguas abajo de la platina de orificio, a una
distancia determinada. La temperatura Tm es la temperatura medida de la platina
de orificio y/o del tubo medidor en el momento de las mediciones de los
diámetros. La temperatura Tr es la temperatura de referencia usada para
determinar el diámetro de referencia de la platina de orificio (dr) y/o el
diámetro interno de referencia (Dr) del tubo medidor.

 

Rugosidad promedio (Ra). La rugosidad promedio (Ra) es la definida en la norma
ANSI B46.1 como "el promedio aritmético de los valores absolutos de la
desviación del perfil de altura medido, tomado dentro de la longitud de la
muestra y medido a partir de la línea gráfica central".

 

4.5.1.2Especificaciones de la platina de orificio

 

Los símbolos que se emplean para las dimensiones de la platina de orificio se
muestran en la Figura 19.

 

[t14_pg30.jpg]

 

Figura 19 - Platina se Orificio

 

4.5.1.2.1Caras de la platina de orificio.

 

Las caras aguas arriba y aguas abajo de la placa de orificio deben ser planas.
Las desviaciones de la superficie plana de la platina deben ser menores o
iguales al 1% de la altura de la "barrera" la cual se determina por la fórmula
(Dm - dm)/2. En la Figura 20 se muestran las tolerancias de la horizontalidad de
la platina de orificio para diferentes diámetros del orificio de la platina y
diferentes tamaños nominales del tubo medidor.

 

30/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg31.jpg]

 

Figura 20 - Tolerancias de la platina de orificio

 

La rugosidad de la superficie de las caras de la platina de orificio, aguas
arriba y aguas abajo, no deben tener abrasiones ni ralladuras a simple vista que
excedan la Ra en 50 micropulgadas. La rugosidad debe ser verificada con equipos
electrónicos o con comparadores de rugosidad que posean una aceptable
repetibilidad. La placa de orificio debe mantenerse limpia todo el tiempo de
acumulaciones de suciedad y otros materiales extraños. A fin de mantener la
platina de orificio limpia y libre de sólidos se deben fijar inspecciones
periódicas de acuerdo a las condiciones operacionales. Lo anterior es debido a
que el coeficiente de descarga es afectada por la presencia de estos compuestos.

 

4.5.1.2.2Borde del agujero de la platina de orificio.

 

El borde del agujero de la platina de orificio aguas arriba, debe ser recto y
afilado. Se considera que el borde del orificio de la platina es demasiado
agudo, para efectos de medición de flujo, si el borde aguas arriba refleja un
rayo de luz, cuando se observa sin ninguna lente de aumento. La estimación de la
agudeza o filo del borde se hace comparando el borde del agujero de la platina
de orificio con el borde del orificio de una platina de referencia del mismo
diámetro nominal. Los bordes aguas arriba y aguas abajo del agujero de la
platina de orificio deben estar libres de defectos a simple vista como
rugosidad, rebabas, golpes, muescas o desportilladuras. Si hay alguna duda sobre
la calidad del borde para una medición exacta, la platina de orificio debe
reemplazarse

 

31/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.1.2.3Diámetro y circularidad de agujero de la platina de orificio.

 

El diámetro medido del agujero de la platina de orificio, dm, se define como el
promedio aritmético de cuatro o más mediciones de diámetro igualmente
espaciados. Ninguno de las cuatro o más mediciones debe variar, respecto del
valor medio, más allá de las tolerancias dadas en la siguiente tabla:

 



Diámetro de orificio, dm (inch) Tolerancia (±inch) ≤ 0.250 0.0003 0.251-0.375
0.0004 0.376-0.500 0.0005 0.501-0.625 0.0005 0.626-0.750 0.0005 0.751-0.875
0.0005 0.876-1.000 0.0005 >1.000 0.0005 inch por pulgada de diámetro



 

La temperatura de la platina de orificio debe registrarse el mismo tiempo que se
realiza la medición del diámetro del agujero.

 

El diámetro de referencia del agujero de la platina de orificio, dr, se define
como el diámetro de referencia calculado a la temperatura de referencia (Tr) y
se puede determinar por la ecuación:

 

[t14_pg32.jpg]

 

α1 =
coeficiente  lineal  de  expansión  térmica  según  material  de  la  platina  de  orificio  acero  inoxidable
  304/316: 0.00000925 in/in.ºF y acero carbón: 0.0000062 in/in.ºF dr  = diámetro
del agujero de la platina de orificio, calculado a la temperatura de referencia
Tr. dm  = Diámetro del agujero de la platina de orificio, medido a Tm. Tm  =
Temperatura de la platina de orificio en el momento de las mediciones del
diámetro. Tr  = temperatura de referencia del diámetro del agujero de la
platina.

 

Nota: α1, Tr y Tm deben estar en unidades consistentes. Para los propósitos de
esta norma, se supone que Tr es igual a 68 ºF.

 

4.5.1.2.4Espesor del agujero de la placa de orificio (e).

 

La superficie interna del agujero de la platina de orificio debe tener la forma
de un cilindro de diámetro cortante, sin defectos tales como ranuras, aristas,
protuberancias o huecos visibles a simple vista. La longitud del cilindro es el
espesor del agujero de la platina orificio (e). El mínimo espesor permitido del
agujero de la platina de orificio se define por el mayor valor entre e≥ 0.01dm ó
e>0.005 pulgadas. El máximo espesor permitido para el agujero de la platina de
orificio (e) se define por el menor valor entre e≤0.02Dm o e ≤ 0.125 dm.

 

4.5.1.2.5Espesor de la platina de orificio (E).

 

Los valores recomendados de espesor de la platina de orificio construida en
acero inoxidables 316 y 304 para tuberías de 2” a 6” es de 0.125”, para tuberías
de 8” a 12” el espesor es de 0.250” y para tuberías de 14” y mayores el espesor
de la platina es de 0.375”, estos criterios son aplicados a sistemas que operen
a presiones diferenciales no mayores de 200 pulgadas de agua y temperaturas de
operación no mayores de 150 ºF. Para condiciones diferentes a las mencionadas,
se debe contactar al fabricante para la obtención de información específica
sobre deflexión de la platina, para una determinada relación de diámetros,
temperatura, material de la platina de orificio, soporte de la platina de
orificio y presión diferencial. El uso de altas diferenciales de presión (Δ P/Pf
>0.7 “c.w./ psia) genera errores del 0.1% en el cálculo del factor de expansión.

 

32/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.1.2.6Angulo de bisel (θ ).

 

Es el ángulo formado entre la superficie inclinada interior del agujero y la
cara de la platina aguas abajo. El valor permitido para el ángulo de bisel es de
45º +/- 15º. La superficie del bisel de la platina no debe tener defectos
visibles a simple vista como ranuras, aristas, protuberancias o huecos. Si se
requiriese bisel, su dimensión mínima, medida a lo largo del eje del orificio,
(E-e), no debe ser menor de un 1/16 de pulgada.

 

4.5.1.3Especificaciones del tubo de medición

 

4.5.1.3.1Definición

 

El tubo medidor se define como la sección recta de tubería aguas arriba
incluyendo los enderezadores de flujo, si son usados, el soporte de la platina
de orificio y la longitud de tubería aguas abajo. La sección aguas arriba del
medidor se define como la longitud recta que se extiende de la platina de
orificio al cambio en área de flujo (no incluidos los accesorios del medidor) o
cambio de dirección de flujo. No deben existir conexiones de tubería en este
tramo de línea, con excepción de las tomas de presión, indicadores de
temperatura, rectificadores de flujo bridado o asegurado con pin, soldaduras o
bridas de los porta-orificios y bridas para conectar extensiones de tubería
recta aguas arriba o aguas abajo. Cualquier brida o soldadura aguas abajo debe
estar localizada mínimo a 2” de la cara de la platina de orificio, de lo
contrario se deben maquinar.

 

4.5.1.3.2Superficie interna.

 

La rugosidad superficial interna del tubo medidor debe medirse aproximadamente
en las mismas ubicaciones axiales que se usan para verificar y determinar el
diámetro interno del tubo medidor. La medición de la rugosidad se lleva a cabo
con un instrumento electrónico que mide la rugosidad promedio (de un mínimo de
cuatro medidas de rugosidad). La rugosidad superficial interna del tubo medidor
no debe exceder para medidores hasta de 12” de diámetro una rugosidad máxima de
300 micropulgadas para un βr de 0.6 o menor y 250 micropulgadas para un βr 0.6 o
mayor. Para medidores de diámetro superior a 12" la rugosidad no debe exceder
600 micropulgadas para βr iguales o menores de 0.6 y 500 micropulgadas para βr
superiores a 0.6. La mínima rugosidad no debe ser menor a 34 micropulgadas para
todos los diámetros.

 

4.5.1.3.3Diámetro del tubo medidor (Dm y Dr).

 

El diámetro interno medido del tubo medidor, Dm debe ser determinado mediante
cuatro mediciones del diámetro, igualmente espaciadas a una pulgada aguas arriba
de la cara de la platina de orificio el promedio aritmético de éstas cuatro o
más mediciones individuales define el diámetro interno del tubo medido (Dm).
Adicionalmente, se deben realizar como mínimo dos medidas en otras secciones
transversales diferentes del tubo medidor, aguas arriba. Se deben realizar
mediciones individuales del diámetro interno del tubo medidor en la sección
aguas abajo, en un plano ubicado a una pulgada aguas abajo de la lámina de
orificio, igualmente se deben realizar por lo menos dos mediciones en otras
secciones transversales del medidor, aguas abajo.

 

33/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Los diámetros internos del tubo medidor no están limitados a los diámetros
internos nominales las normas y códigos aplicables.

 

El diámetro interno de referencia del tubo medidor, Dr, se calcula por:

 

[t14_pg34a.jpg]

 

α2 =
coeficiente   lineal   de   expansión   térmica   para   el   material   de   tubo   medidor:   acero   carbón
  0.00000620 in/in.ºF Dr  = diámetro interno de referencia del tubo medidor,
calculado a la temperatura de referencia Tr. Dm  = diámetro interno del tubo
medidor, medido a Tm. Tm  = temperatura del tubo medidor en el momento de las
mediciones del diámetro. Tr    = temperatura de referencia del diámetro interno
del tubo medidor.

 

Nota: α2, Tr y Tm deben estar en unidades consistentes. Para los propósitos de
esta norma, se supone que Tr es igual a 68 ºF.

 

4.5.1.3.4Tolerancias de circularidad.

 

Las tolerancias para el diámetro y las restricciones para la superficie interna
del tubo medidor se definen como el porcentaje de desviación entre los Dm
medidos así:

 

Los diámetros medidos entre la platina de orificio y una distancia de un
diámetro del tubo medidor aguas arriba debe cumplir la tolerancia siguiente:

 

[t14_pg34b.jpg]

 

El total de Dm medidos aguas arriba de la platina de orificio debe cumplir la
tolerancia:

 

[t14_pg34c.jpg]

 

4.5.1.3.5Conexión del tubo al porta-platina

 

La conexión del porta-platina al tubo medidor deben ser construidas de acuerdo
con las especificaciones mecánicas del tubo medidor (superficies maquinadas y
libre de rebabas y protuberancias). Cualquier distorsión del tubo que resulte de
la soldadura de la brida al tubo debe removerse torneando o fresando el
material.

 

4.5.1.3.6Tomas de presión

 

El sistema de medición debe tener el centro de la perforación de la toma de
presión aguas arriba a una pulgada de la cara de la platina. Lo mismo se aplica
para la sección aguas abajo. Las perforaciones de la tomas de presión deben
taladrarse radialmente al tubo del medidor, es decir, el eje de la perforación
del orificio debe interceptar y formar un ángulo recto con el eje del tubo
medidor. El diámetro de los agujeros de las tomas de presión en la superficie
interna del tubo medidor y a lo largo de la superficie taladrada de los agujeros
debe ser de 3/8” ± 1/64”, para tubería con un tamaño nominal de 2 o 3 pulgadas y
½” ± 1/64” para tubos de 4” o más de diámetro nominal. Las tomas pueden ser
roscadas en su parte de afuera, para conectar los tubos de salida de la señal de
presión. Los bordes de las tomas de presión sobre la superficie interna del tubo
medidor deben estar libres de rebabas y pueden ser ligeramente redondeados. El
diámetro de la toma no debe cambiar en una distancia de 2.5 diámetros de la
perforación pues favorece la acumulación de líquidos en operación.

 

34/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.1.3.7Enderezadores de flujo.

 

Los acondicionadores de flujo son clasificados en rectificadores y aislantes.
Los rectificadores de flujo sirven para remover o reducir la turbulencia en la
corriente de flujo pero su capacidad no llega hasta las condiciones de réplica
de las pruebas experimentales. Los acondicionadores de flujo tipo aislantes
operan eficientemente para remover la turbulencia a condiciones similares a las
experimentales. La norma no busca recomendar un tipo en particular, sin embargo
con el fin de mejorar la exactitud de la medición sugiere la instalación de un
acondicionador de flujo de 19 tubos concéntricos pues la diferencia obtenida en
los coeficientes de descarga así lo amerita.

 

4.5.1.4Requerimientos de instalación

 

4.5.1.4.1Instalación de la platina de orificio

 

Excentricidad (ε).

 

El agujero de la placa de orificio debe ser concéntrico con la pared interna,
aguas arriba y aguas abajo del porta-platina. La excentricidad del agujero de la
platina de orificio, medida paralelamente al eje central de las tomas de
presión, debe ser menor o igual a la tolerancia definida por la siguiente
ecuación:

 

[t14_pg35.jpg]

 

donde, ε es la excentricidad del agujero de la placa de orificio.

 

Perpendicularidad.

 

El soporte de la platina de orificio debe mantener el plano de la platina de
orificio en un ángulo de 90º con respecto al eje central del tubo medidor.

 

4.5.1.4.2Instalación del tubo de medición

 

La figura 21 y las tablas 1 y 2 especifican los requerimientos de longitud de
tubería recta aguas arriba y aguas debajo de la platina de orificio según
resultados experimentales que reflejan las variaciones del coeficiente de
descarga en un medidor de tipo diferencial.. Para aplicaciones diferentes a las
especificadas se debe tomar como norma la que se define como otras
configuraciones.

 

La mayoría de las configuraciones evaluadas resultaron con perfiles de flujo
altamente desarrollados a la entrada del orificio en los dos casos contemplados
con uso y sin uso de rectificadores de flujo. Generalmente, la longitud de los
tubos de medición para instalaciones con o sin rectificador de flujo no son
sensibles a variaciones del Número de Reynolds y la rugosidad dentro de los
valores especificados en la norma. Existe una excepción aplicable cuando no se
usa rectificador de flujo y la existencia de dos codos de 90º en planos
perpendiculares separados por 5DN o menos y la instalación de cabezales de
distribución de flujo

 

35/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg36a.jpg]

 

Figura 21 - Requerimientos tubería aguas arriba y aguas abajo

 

Las tablas 1, 2A y 2B, especifican los requerimientos de longitud de tubería
recta aguas arriba y aguas debajo de la platina de orificio para los dos casos
de utilización o no de rectificadores de flujo. La tabla 1 muestra la
información cuando no se utiliza rectificador de flujo. Para βr bajos los
requerimientos de longitud son menores que para βr altos. Los criterios de
diseño para instalaciones nuevas deben contemplar βr de 0.75.

 

La tabla 2 especifica los requerimientos de longitud de tubería recta cuando se
utilizan rectificadores de flujo. Para este caso se define dos categorías así:
longitud recta aguas arriba entre 17DN y 29 DN (Tabla 2A) y un segundo grupo
para longitud recta superior a 29 DN (Tabla 2B). Esta norma no aplica para
longitudes rectas aguas arriba inferiores a 17DN.

 

Tabla 1 – Requerimientos de longitud para instalar platina de orificio

[t14_pg36b.jpg]

 

36/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Tabla 2ª – Requerimiento de longitud con enderezador de flujo entre 17D y 29D

 

[t14_pg37a.jpg]

 

Tabla 2B - Requerimiento de longitud con enderezador de flujo a más de 29D

 

[t14_pg37b.jpg]

 

Instalación de termopozos

 

Los sensores de temperatura deben estar localizados para medir la temperatura
promedio del fluido en la platina de orificio. Los termopozos deben estar
situados aguas abajo de la platina a una distancia entre un diámetro y cuatro
diámetros nominales.

 

4.5.1.4.3Computador de Flujo.

 

La salida de los medidores de presión diferencial, presión estática y
temperatura, asociado al sistema de medición por platina es típicamente un
volumen sin corregir (volumen en condiciones de flujo), bien sea por unidad de
tiempo o acumulado. Por lo tanto, un corrector o computador de flujo asociado
debe ser instalado para corregir la tasa de flujo y el volumen acumulado, por
presión, temperatura y compresibilidad, y proporcionar la acumulación de datos
necesarios y la información para auditoría.

 

37/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Para otros requerimientos aplicables de computación de flujo, el diseñador se
debe referir a la norma API MPMS 14.3.3.

 

4.5.2Medidor tipo orificio. Procedimientos de cálculo de flujo. NORMA API 14.3.3

 

La ecuación de flujo volumétrico en condiciones base, Qv, desarrollada a partir
de la gravedad específica real, requiere condiciones estándar como condiciones
base de referencia para Gr e incorpora Zbair a 14,73 psia y 519,67°R (60°F) en
su constante numérica. Por lo tanto, la tasa volumétrica de flujo en condiciones
estándar, desarrollada a partir de la gravedad específica real, Gr, se expresa
como sigue:

 

[t14_pg38a.jpg]

 

En las normas AGA-3 (ANSI/API 2530-1992) Sección 3.3.3 se presentan las
ecuaciones para flujo volumétrico, desarrolladas a partir de la densidad del
fluido a condiciones de flujo y estándar, la densidad relativa del gas real y la
densidad relativa del gas ideal.

 

En la ecuación presentada anteriormente, se supone que las condiciones estándar
y las condiciones base son las mismas. Sin embargo, si esas condiciones son
diferentes, la rata volumétrica de flujo calculada en condiciones estándar se
debe convertir a la rata volumétrica en condiciones base, por medio de la
relación:

 

[t14_pg38b.jpg]

 

En estas fórmulas se utiliza la siguiente nomenclatura:

 

Cd(FT): Coeficiente de descargas para medidor de orificio con tomas en brida d :
Diámetro  del  orificio  de  la  platina,  calculado  a  la  temperatura  de  flujo  (Tf),  en
  pulgadas. Ev  : Factor de velocidad de aproximación Gi : Densidad relativa
ideal del gas (gravedad específica) Gr : Densidad relativa real del gas
(gravedad específica) hw: Presión diferencial de orificio, en pulgadas de agua a
60°F. Pb Presión base, en libras fuerza por pulgadas cuadrada absoluta, psia
Pf1:
Presión   de   flujo   (en   las   tomas   aguas   arriba),   en   libras   fuerza   por   pulgada
  cuadrada absoluta, psia Ps: Presión estándar = 14.73 libras fuerza por pulgada
cuadrada absoluta. Qb: Rata volumétrica de flujo por hora, en condiciones base,
en pies cúbicos por hora. Qv:
Rata  volumétrica  de  flujo  por  hora,  en  condiciones  estándar,  en  pies  cúbicos  por
  hora. Tb: Temperatura base, en grados Rankine. Tf: Temperatura de flujo, en
grados Rankine Ts: Temperatura estándar   = 519.67 °R (60°F). Y1: Factor de
expansión (en la toma aguas arriba).

 

38/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Zb: Compresibilidad en condiciones base (Pb  y Tb) Zbair: Compresibilidad del
aire condiciones base (Pb  y Tb) Zf1: Compresibilidad en condiciones de flujo
corriente arriba (Pf1  y Tf) Zs: Compresibilidad en condiciones estándar (Ps y
Ts) ρb  : Densidad del fluido en condiciones base (Pb, Tb) en libras masa por
pie cúbico ρs: Densidad  del  fluido  en  condiciones  estándar  (Ps, Ts)  en
libras masa  por  pie   cúbico ρt, ρf1 :
Densidad  del  fluido  en  condiciones  aguas  arriba  (Pf1,   Tf)  en
libras  masa  por  pie   cúbico

 

4.5.2.1Componentes de la ecuación de flujo

 

En esta sección se presentarán los factores que se involucran en las ecuaciones
de flujo enunciadas anteriormente.

 

Factor de expansión, Y

 

Cuando el gas fluye a través de un orificio el cambio en la velocidad del fluido
y la presión estática va acompañada de un cambio en la densidad. Por ello, se
hace necesario aplicar un factor para ajustar este cambio. Para un fluido
gaseoso este factor se conoce como factor de expansión (Y), el cual es función
de la relación de diámetro (β), la relación entre presión diferencial y estática
en la toma de presión designada y el exponente isentrópico (k).

 

La aplicación del factor de expansión es válida para los siguientes rangos de
relación de presión:

 

[t14_pg39a.jpg]

 

Donde:

 

hw = presión diferencial a través del orificio, en pulgadas de agua a 60°F Pf =
presión de flujo, en libras fuerza por pulgada cuadrada absoluta. Pf1 =
presión   estática   absoluta,  en   la   toma   aguas   arriba,   en   libras  fuerza   por   pulgada  cuadrada
absoluta. Pf2 = presión   estática absoluta, en   la toma   aguas abajo,   en
libras fuerza por pulgada   cuadrada absoluta.

 

El factor de expansión para tomas en brida se puede usar para un rango de
relación de diámetro desde 0.10 hasta 0.75. Para relaciones de diámetros (β) por
fuera de estos límites, crecerá mucho la incertidumbre. Sin embargo, el rango
más recomendado de β es el de 0.10 a 0.60 y el óptimo es 0.30 - 0.50.

 

Factor de expansión referenciado a la presión aguas arriba. Si la presión
estática absoluta se determina a partir de la toma de presión diferencial aguas
arriba, el valor del factor de expansión (Y1) se puede calcular con la siguiente
ecuación:

 

[t14_pg39b.jpg]

 

39/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Cuando se mide la presión estática aguas arriba.

 

[t14_pg40a.jpg]

 

k    = exponente isentrópico. Es una práctica aceptada para aplicaciones del gas
natural, usar k = 1.3. Esto simplifica de gran manera los cálculos y se usa en
las tablas del AGA-3. Esta aproximación fue adoptada por Buckingham en su
correlación para el factor de expansión. x1  = relación entre la presión
diferencial y la presión estática absoluta, en la toma aguas arriba. β   =
relación de diámetros (d/D).

 

La cantidad x1 /k se conoce como relación acústica.

 

Factor de expansión referenciado a la presión aguas abajo. Si la presión
estática absoluta se determina a partir de la toma de diferencial aguas abajo,
el valor del factor de expansión, Y2, se puede calcular con la siguiente
ecuación:

 

[t14_pg40b.jpg]

 

x2 = relación entre la presión diferencial y la presión estática medida aguas
abajo Y2 = factor de expansión basado en la presión estática absoluta medida
aguas  abajo. Zf1   = compresibilidad a condiciones de flujo aguas arriba (Pf1,
Tf) Zf2 = compresibilidad a condiciones de flujo aguas abajo (Tf2, Tf)

 

Relación de diámetros (β)

 

La relación de diámetros, la cual se usa en la determinación del coeficiente de
descarga de la platina de orificio (Cd) el factor de la velocidad de
aproximación (Ev) y el factor de expansión (Y), es la relación entre el diámetro
del orificio (d) y el diámetro interno del tubo medidor (D). Y se expresa con la
siguiente ecuación.

 

[t14_pg40c.jpg]

 

donde:

 

40/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg41a.jpg]

 

d = diámetro del orificio calculado la temperatura del flujo Tf dr = diámetro de
referencia del orificio calculado a la temperatura de referencia, Tr D =
diámetro interno del tubo medidor, calculado a Tf Dr = diámetro interno de
referencia del tubo medidor, calculado a la temperatura de referencia, Tr. Tf =
temperatura del fluido en las condiciones de flujo. Tr = temperatura de
referencia para el diámetro del orificio y/o el diámetro del tubo medidor. α1  =
coeficiente lineal de expansión térmica del material de la platina de orificio
α2  = coeficiente lineal de expansión térmica del material del tubo medidor.

 

Factor de velocidad de aproximación, Ev

 

El factor de velocidad de aproximación es una expresión matemática que relaciona
la velocidad del fluido en la sección próxima al medidor de orificio (aguas
arriba) a la velocidad del fluido en el orificio. Este factor se calcula con la
siguiente ecuación:

 

[t14_pg41b.jpg]

 

Coeficiente de descarga para el medidor de orificio con tomas de presión en la
brida, Cd (FT),

 

Este coeficiente, cuya ecuación fue desarrollada por Reader - Harris y
Gallagher, se determinó a partir de pruebas de laboratorio.

 

Esta ecuación se aplica a diámetros nominales de 2 ó más pulgadas; relaciones de
diámetro (β) de 0,1 a 0.75 (partiendo del principio de que el diámetro del
orificio dr es mayor de 0.45 pulgadas); y un número de Reynolds (ReD) para la
tubería mayor o igual a 4.000.

 

La ecuación de Reader - Harris / Gallagher del coeficiente de descarga para un
medidor de orificio concéntrico, de tomas en brida y borde cuadrado, se define
(según la norma AGA-3-1992, sección 14.3.3) de la siguiente forma:

 

[t14_pg41c.jpg]

 

41/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg42a.jpg]

 

Donde:

 

Cm(FT) = coeficiente de descarga a un número de Reynolds especificado para un
medidor de orificio con tomas en brida. Ci(CT) = coeficiente de descarga a un
número de Reynolds infinito para un medidor de orificio con tomas en esquina.
Ci(FT) = coeficiente de descarga a un número de Reynolds infinito para un
medidor de orificio con tomas en brida. d = diámetro del orificio, calculado a
Tf, en pulgadas. D = diámetro interno del tubo medidor, calculado en Tf, en
pulgadas. Dr = diámetro interno del tubo medidor, calculado a Tr, en pulgadas. e
= constante neperiana = 2.71828. L1 = L2      = corrección adimensional para la
localización de la toma       = N4/Dr, para tomas en brida(1). N4 = 1.0, cuando
Dr está en pulgadas(1). N4 = 25.4, cuando D, está en milímetros Rep = número de
Reynolds en tubo. β relación de diámetros

 

Número de Reynolds, Re.

 

El número de Reynolds se usa como un parámetro de correlación para representar
el cambio en el coeficiente de descarga de la platina de orificio, con
referencia al diámetro del tubo medidor, la velocidad de flujo, la densidad y la
viscosidad del fluido.

 

La ecuación para el número de Reynolds se puede expresar de la siguiente forma:

 

[t14_pg42b.jpg]

 

Usando un valor promedio de 0.0000069 libra masa por pie segundo para µ , y
sustituyendo las condiciones estándar Tb, Pb, y Zbair por 519.67°R, 14.73 psia y
0.999590, respectivamente, la ecuación anterior se reduce a:

 

[t14_pg42c.jpg]

 

D = diámetro interno del tubo medidor, calculado a la temperatura Tf, en
pulgadas Gr = densidad relativa (gravedad específica) real del gas.

 

42/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Pb = presión base. Qb = rata de flujo en condiciones base, en pies cúbicos por
hora. Qv = rata volumétrica de flujo en condiciones estándar, en pie3 /hora.
Rep  = número de Reynolds en el tubo. Tb = temperatura base, en grados Rankine
Zbair  = Compresibilidad del aire 14.73 libras por pulgada cuadrada absoluta y
60°F Zbgas= Compresibilidad del gas en condiciones base (Pb    y Tb)

 

Si el fluido que se está midiendo tiene una viscosidad, una temperatura o una
gravedad específica real muy alejada de las que se muestran arriba, las
suposiciones que se hicieron no son aplicables. El rango de aplicación de la
ecuación está entre 0.0000059 y 0.0000079 libra masa por pie-segundo para la
viscosidad, 30°F a 90°F para la temperatura y 0.55 a 0.75 para la gravedad
específica real.

 

Cuando la rata de flujo no se conoce, el número de Reynolds se puede desarrollar
por medio de iteraciones, suponiendo un valor inicial de 0.60 para el
coeficiente de descarga para un orificio con tomas en brida, Cd(FT), se usa el
volumen computado para estimar el número de Reynolds. Con este valor se calcula
un segundo valor de Cd(FT). Así se continúan las iteraciones, hasta obtener un
valor de Cd(FT) cuya convergencia con el anterior sea de seis cifras
significativas (0.000005) ó menos.

 

4.5.3Medidor tipo Turbina. Reporte AGA 7

 

El Reporte AGA 7 - 2006 establece las especificaciones y requerimientos de
instalación para la medición de gas natural usando medidores tipo turbina.

 

4.5.3.1Descripción del medidor tipo turbina

 

Es un aparato que mide velocidad, en el cual el flujo de gas es paralelo al eje
del rotor y la velocidad de rotación del rotor es proporcional a la velocidad de
flujo. El volumen de gas se determina contando las revoluciones del rotor. La
turbina debe operar con perfil de velocidad uniforme para lo cual se debe
acondicionar el sistema para eliminar remolinos y pulsaciones por presencia de
filtros, codos, válvulas y otros accesorios.

 

El medidor de turbina consta de tres elementos básicos tal como se muestra en la
figura 22.

 

·El cuerpo

·El mecanismo de medición

·El instrumento de lectura o salida

 

43/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg44.jpg]

 

Figura 22 - Partes de un medidor tipo turbina

 

El gas que entra al medidor aumenta su velocidad al pasar a través del espacio
anular formado por el cono de nariz y la pared interior del cuerpo del medidor.
El movimiento del gas sobre las aspas del rotor, ubicadas angularmente, imparte
una fuerza al rotor, ocasionando que éste gire. La velocidad rotacional ideal es
directamente proporcional a la rata de flujo. La velocidad rotacional real es
función del tamaño y forma del pasaje anular y del diseño del rotor. Además,
depende de la carga a la cual se somete el rotor, debido a la fricción mecánica
interna, el arrastre de fluido y la densidad del gas.

 

El cuerpo de la turbina

 

El cuerpo y todas las partes que comprenden la estructura de la turbina deben
diseñarse y construirse de un material adecuado para las condiciones de
servicio. El cuerpo soporta la rueda de la turbina montada perpendicularmente al
flujo. Estos soportes se diseñan para localizar centralmente la rueda de la
turbina en el cuerpo y mantener un espacio entre el diámetro externo de la rueda
y el cuerpo del medidor. El cuerpo debe tener las siguientes identificaciones:

 

·Nombre del fabricante

·Máxima capacidad en unidades de volumen real – pies cúbicos reales por hora

·Máxima presión permisible de operación, psig.

·Número de serie

·Entrada, estampada en la conexión de entrada, o una flecha que indique la
dirección del flujo

 

Mecanismos de medición

 

Consta del rotor, ejes del rotor, cojinetes y estructura de soporte necesaria.
Existen dos configuraciones del mecanismo de medición que se distinguen por la
manera en que ellas se instalan en el cuerpo del medidor. Ellas son:

 

44/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

·De acceso superior o lateral. El mecanismo de medición es removible como una
unidad, a través de una brida lateral o superior, sin alterar las conexiones
finales.

 

·De acceso final. El mecanismo de medición es removible, también como una unidad
o piezas separadas, a través de los extremos finales de la conexión.

 

El mecanismo de medición debe estar identificado con el número de serie y la
dirección de flujo si el módulo montado es reversible.

 

Instrumento de salida.

 

Los medidores de turbina están disponibles con salidas de pulso eléctrico y/o
mecánico. Para los mecanismos de transmisión mecánica la salida consiste en un
árbol o eje, engranajes y otros componentes de transmisión necesarios para
transmitir las revoluciones del rotor a la parte exterior del cuerpo del
medidor, para el posterior registro de volúmenes no corregidos.

 

Para los medidores de pulso eléctrico, la salida incluye el sistema detector de
pulso y todas las conexiones eléctricas necesarias para transmitir las
revoluciones indicadas por el sensor a la parte exterior del cuerpo del medidor
para el registro de un volumen no corregido.

 

4.5.3.2Instalación de la turbina

 

El medidor de turbina es un equipo medidor de velocidad. La configuración de
tubería inmediatamente aguas arriba del medidor debe ser de tal manera que el
perfil de flujo que entre al medidor tenga una distribución uniforme, sin
chorros ni remolinos. Puesto que la construcción del medidor de turbina se
diseña para dirigir el flujo por el pasaje anular aguas arriba del rotor, este
medidor tiende a promediar el perfil de velocidad de la mayoría de condiciones
de flujo normales, minimizando así la influencia de distorsiones de flujo
menores sobre el funcionamiento del medidor.

 

Las perturbaciones de flujo afectan el desempeño del medidor y existen criterios
de prueba para determinar los efectos de tales perturbaciones.

 

Efecto remolino. Si el fluido a la entrada del medidor posee un efecto remolino
significante, la velocidad del rotor de la turbina es afectado. Ello depende del
sentido de afectación del remolino (a favor o en contra de la velocidad de
rotación del rotor). La forma de eliminar el efecto remolino es modificando la
instalación de la turbina (cumplir distancias mínimas aguas arriba y aguas abajo
del medidor).

 

Efecto perfil de velocidad. El medidor de turbina de gas está diseñado y
calibrado bajo condiciones uniformes de perfil de velocidad a la entrada del
medidor. En el caso de presentarse desviación significante del perfil de
velocidad la medición del volumen de gas es afectada. Para una rata de flujo
promedio un perfil no uniforme de velocidad ocasiona una mayor velocidad del
rotor lo cual se traduce en un mayor registro de volumen medido.

 

Para disminuir la inexactitud en la medición por no uniformidad del perfil de
velocidad se recomienda una instalación apropiada para el medidor (cumplir
distancias mínimas aguas arriba y aguas abajo del medidor).

 

Las perturbaciones de flujo anteriormente descritas son debidas, a reguladores
de presión, accesorios de tubería, filtros, etc.

 

45/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

En la instalación del medidor de turbina se recomiendan los enderezadores de
flujo. A pesar de su ubicación en la tubería, ellos no eliminan el efecto de los
remolinos fuertes. Los enderezadores de flujo localizados en la tubería aguas
arriba del medidor eliminan condiciones de flujo de remolino menores. La
instalación recomendada requiere una longitud de tubería recta de 10 diámetros
nominales, aguas arriba, con la salida de los enderezadores de flujo localizada
a cinco diámetros nominales de la entrada al medidor, como se observa en la
Figura 23 Aguas abajo del medidor se recomienda una longitud de cinco diámetros
nominales. Tanto la tubería de entrada como la de salida deben tener el mismo
diámetro nominal del medidor.

 

[t14_pg46.jpg]

 

Figura 23 - Instalación recomendada del Medidor tipo Turbina

 

No se recomienda la instalación de reguladores o válvulas parcialmente cerradas
en la proximidad del medidor. En los casos donde se necesite la anterior
instalación, el regulador debe ubicarse ocho diámetros nominales adicionales
(total 18D) aguas arriba o dos diámetros nominales (total 7D) aguas abajo,
respecto a la instalación recomendada en la figura 23.

 

Los siguientes requisitos adicionales deben tenerse en cuenta en la instalación
del medidor tipo turbina:

 

·El medidor y la tubería deben instalarse en una forma tal que se reduzca la
tensión que pueda ser ocasionada por la velocidad del fluido, cambios térmicos
en el material de la tubería, etc.

 

·Debe haber una alineación concéntrica entre las bridas de la tubería y las del
medidor, tanto en la entrada como en la salida. Esta alineación concéntrica
eliminará cualquier efecto sobre la exactitud del medidor.

 

·No se debe permitir la entrada en la tubería de los empaques que sirven para
sellar las bridas del medidor.

 

·El interior del tubo debe ser de rugosidad comercial y el diámetro interno de
la brida debe ser igual al de la tubería.

 

·Las instalaciones donde se puede encontrar líquido deben diseñarse para
prevenir la acumulación de ellos en el medidor.

 

·No se deben realizar soldaduras en los puntos cercanos al medidor, con el fin
de evitar distorsión de flujo.

 

·Los medidores de turbina no deben ser usados donde exista fluctuación en el
flujo, interrupciones frecuentes o pulsaciones de presión.

 

46/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.3.2.1Enderezadores de flujo

 

El propósito de los enderezadores de flujo (straightening vanes) es eliminar los
remolinos, la no uniformidad del perfil de velocidad (chorros) por efecto de
accesorios, válvulas y reguladores instalados aguas arriba del medidor.

 

En la construcción del enderezador (conjunto de tubos de pequeño diámetro) el
diámetro de los tubos no debe exceder ¼ del diámetro de la tubería de entrada
del medidor, además el área transversal de flujo entre tubos del enderezador no
debe exceder 1/16 del área de flujo de la tubería de entrada. La longitud del
enderezador debe ser, mínimo 10 veces el diámetro interno de los tubos que
conforman el enderezador. El arreglo de los tubos puede ser cuadrado, hexagonal
u otras formas sin que ello incida en el papel del enderezador respecto al
medidor de flujo.

 

4.5.3.2.2Cedazos (“Strainers”) o Filtros.

 

Puesto que sustancias extrañas en la tubería pueden causar serios daños a los
medidores de turbina, se recomienda el uso de cedazos cuando la presencia de un
material extraño en la corriente de gas puede ser evitada. Los cedazos deben
diseñarse de tal manera que a un flujo máximo exista una caída de presión mínima
y poca distorsión del flujo. Un mayor grado de protección se puede obtener
mediante el uso de un filtro tipo seco o un filtro / separador, instalado aguas
arriba del medidor. Se recomienda monitorear la presión diferencial a través del
filtro, para mantenerlo en buenas condiciones y prevenir distorsión del flujo y
posible interrupción del flujo de gas.

 

4.5.3.2.3Protección por sobre-velocidad

 

La sobre-velocidad intempestiva del rotor, ocasionada por velocidades extremas
del gas, durante la presurización, venteo o purga, puede causar daños severos al
medidor de turbina. Aunque las turbinas pueden operar hasta en un 150% de su
capacidad nominal, sin sufrir daños durante cortos periodos de tiempo, las
válvulas de venteo sobre-diseñadas pueden ocasionar velocidades rotacionales que
excedan sobradamente esa cantidad.

 

En las instalaciones donde hay suficiente presión, se puede instalar un orificio
de flujo crítico o una tobera sónica en la tubería aguas debajo de la turbina, y
debe dimensionarse para limitar el medidor a aproximadamente un 120% de su
máxima capacidad nominal. A continuación se presenta el dimensionamiento de los
orificios o toberas a instalar como medio de protección por sobre-velocidad en
medidores tipo turbina.

 



CAPACIDAD 1.2 X TOBERA SONICA ORIFICIO KPCH CAPACIDAD DIAM. PULG. DIAM. PULG. 4
4.8 0.55 0.64 (41/64) 4.5 5.4 0.58 0.68 (11/16) 9 10.8 0.82 0.96 (31/32) 10 12
0.86 1.01 1.0 16 19.2 1.09 1.27 (1 1/8) 18 21.6 1.16 1.35 (1 11/32) 30 36 1.49
1.74 (1 ¾) 36 43.2 1.63 1.91 (1 29/32) 60 72 2.11 2.47 (2 15/32) 140 168 3.22
3.77 (3 49/64) 150 180 3.33 3.90 (3 29/32)



 

47/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

By-pass

 

Es una buena práctica proveer un by-pass alrededor del medidor, de manera que
éste pueda ser mantenido y calibrado sin interrupción en el servicio. Sin
embargo, esto puede tener sus inconvenientes, cuando el medidor se usa para
transferencia de custodia y es operado por el comprador. Se debe asegurar su
operabilidad mediante la instalación de cadenas en las válvulas de bloqueo.

 

4.5.3.2.4Conexión instrumentación asociada

 

La instrumentación asociada así como los equipos auxiliares de control de
calidad del gas que se requieren para integrar el volumen no corregido a las
condiciones estándar o para registrar los parámetros de operación, deben
instalarse apropiadamente.

 

Medidor de temperatura. Puesto que los disturbios aguas arriba deben mantenerse
al mínimo, el pozo del termómetro debe ubicarse aguas abajo del medidor. Debe
estar localizado entre uno y cinco diámetros nominales de tubería a partir de la
salida del medidor y aguas arriba de cualquier accesorio o válvula.

 

Medidor de presión. El fabricante provee una toma de presión sobre el cuerpo del
medidor la cual debe ser el punto de conexión para medir la presión.

 

Medidor de densidad. Cuando se usan densímetros, es deseable muestrear el gas
tan cerca como sea posible de las condiciones del rotor. Se debe tener cuidado
para no distorsionar el flujo de entrada al medidor por lo que se recomienda
instalar el sitio de muestreo aguas abajo del medidor.

 

Equipos de calidad: El punto de muestreo debe estar localizado aguas debajo de
la turbina y debe cumplir la normatividad vigente.

 

4.5.3.3Operación del medidor tipo turbina

 

Para una mayor vida y exactitud permanente en la medición, los medidores de
turbina deben ser operados dentro de sus rangos normales de flujo. La
sobre-velocidad del rotor puede causar desgaste prematuro de las partes internas
y daños al rotor. Los medidores de turbina son capaces de operar a sobrecargas
modestas por períodos cortos de tiempo, como se dijo anteriormente, pero la
sobrecarga continua debe evitarse mediante un dimensionamiento apropiado del
medidor.

 

Al igual que en los demás medidores, los medidores de turbina deben presurizarse
y ponerse en servicio lentamente. Las cargas de choque ocasionadas por la rápida
abertura de la válvula pueden dar como resultado un daño en el rotor. La
instalación de una pequeña línea de “by-pass” alrededor de la válvula de bloqueo
situada aguas arriba del medidor se puede utilizar para presurizar el medidor en
forma segura.

 

Además de los procedimientos de instalación y diseño anteriores, la exactitud
del medidor de turbina depende de un buen mantenimiento e inspección.
Básicamente el tiempo entre los períodos de inspección de los medidores depende
de la condición del gas y de las especificaciones del contrato. Los medidores
que se usan en aplicaciones de gas sucio requieren una atención más frecuente
que los empleados en gas limpio y los períodos de inspección deben reflejar este
aspecto. Cuando se instalan filtros o cedazos, el programa de inspección visual
se debe hacer en la medida en que se requiera y la presión diferencial a través
del filtro o del cedazo se debe revisar.

 

48/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.3.3.1Características de funcionamiento

 

Efecto chorro (“jetting”). Corresponde a una velocidad no uniforme del gas
dentro de la tubería y puede ser ocasionada por un regulador corriente arriba,
una válvula, un codo o un empaque de brida desalineado. El efecto chorro
ocasionará que el medidor sobre-registre, puesto que el rotor responde a la
velocidad más alta y no a la velocidad promedio en la tubería. Por esta razón el
termopozo debe localizarse en la tubería corriente abajo.

 

Efecto remolino (“swirl”). El medidor de turbina se diseña y calibra bajo una
condición que se aproxima al flujo axial a la entrada del rotor. Si el fluido a
la entrada del rotor tiene un remolino significante (componentes tangenciales
principalmente), la velocidad del rotor será diferente que para el flujo axial.
Puede ser causado por válvulas aguas arriba, codos u otros accesorios. Un
remolino en la dirección de rotación del rotor incrementa su velocidad mientras
que un remolino en la dirección opuesta disminuirá la velocidad del rotor.

 

Efectos de pulsación. En un número de aplicaciones de medición (por ejemplo, en
estaciones compresoras), el flujo puede ser pulsante, en lugar de estacionario.
Frecuentemente esto se puede obviar instalando el medidor lejos de la fuente de
pulsación o adicionando un amortiguador de pulsación, pero a veces esto no es
posible. De lo anterior es determinante saber que tan significativo es el error
debido a las condiciones de flujo pulsante. La solución al problema es compleja,
pero el error es usualmente positivo, puesto que el rotor responde más rápido a
los altos flujos que a los bajos flujos (es decir, el rotor se acelera más
durante la porción de baja velocidad que lo que se frena durante la porción de
alta velocidad). El error de medición ocasionado por las pulsaciones en un
medidor de turbina, a diferencia de un medidor de orificio, depende
principalmente de la fluctuación del flujo, no de la fluctuación de presión. Los
resultados de pruebas de laboratorios indican que un medidor de turbina
conserva, en situaciones de flujos pulsantes, la misma repetibilidad que tiene
en casos de flujo estacionario. Una variación en el flujo, pico a pico (“peak to
peak”), del 10% del promedio, generalmente da como resultado un error de
medición de menos del 0.25%.

 

Repetibilidad (“repeatibility”). La repetibilidad hace referencia a qué tan
parecidos son los resultados de mediciones sucesivas a las mismas condiciones de
operación, llevadas a cabo por el mismo método, por el mismo observador y con
las mismas instalaciones para el mismo instrumento. Los medidores de turbina han
demostrado la capacidad de repetir dentro de ±0.10% en pruebas sucesivas de
períodos de duración muy cortos y dentro de ±0.15% en una base día a día (las
pruebas conducidas bajo condiciones idénticas de operación). La buena
repetibilidad en períodos prolongados de tiempo depende de que se mantengan las
condiciones físicas del medidor y que se comparen períodos donde el medidor está
operando bajo similares condiciones de flujo.

 

Exactitud (“accuracy”). La exactitud de un medidor es el grado de conformidad
del valor indicado por un medidor con respecto al valor verdadero de la cantidad
medida. En el caso de la medición de flujo de gas natural, la exactitud de un
medidor de turbina se especifica dentro del ±1% del volumen real sobre un rango
especificado.

 

Linealidad. La linealidad de un medidor de turbina es el máximo porcentaje de
desviación de la sensitividad K (pulsos/pie3) a lo largo del rango lineal. El
rango lineal de un medidor de flujo de turbina es el rango de flujo sobre el
cual la frecuencia de salida es proporcional al flujo (factor K) dentro de los
limites especificados por el fabricante.

 

49/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Relación de capacidades (“rangeability”, “turndown ratio”). La relación de
capacidades se define como la relación entre la máxima capacidad del medidor y
la mínima capacidad, dentro de parámetros de exactitud aceptables, a las
condiciones especificadas de operación. Estas son usualmente ±1% de la lectura o
mejores. La relación de capacidad del medidor de turbina se incrementa con la
presión y la densidad del gas. La relación de capacidades (“rangeability”), es
de alrededor de 3.5:1 cuando se prueba con aire a presión atmosférica. Sin
embargo, esta relación se incrementa con la presión, llegando a valores hasta de
200:1.

 

Caída de Presión. La presión diferencial aproximada, desarrollada a través de un
medidor de turbina, en condiciones de operación, se puede calcular con la
siguiente fórmula:

 

[t14_pg50.jpg]

 

donde:

 

ΔP = Presión diferencial, en pulgadas de agua ΔPavg=
Presión  diferencial  promedia  (pulgadas  de  agua),  dada  por  el  fabricante,  para  cada  tamaño  y
modelo de turbina, generalmente   @ 0.25psig y Qmax Pg= Presión de operación, en
psig Pa= Presión atmosférica del sitio donde está operando el medidor, psia Pb=
Presión base o contractual, en psia G= Gravedad especifica real del gas Q= Rata
de flujo real, en condiciones de línea, en pcr/h Qmax=
Máxima  rata  de  flujo,  en  pies  cúbicos  reales  por  hora,  a  condiciones  dadas  por  el  fabricante,
generalmente @ 0.25 psig.

 

El valor de Qmax lo da el fabricante para cada modelo en particular.

 

Mantenimiento. Un medidor de turbina tiene varias partes móviles. Por lo tanto,
requiere más esfuerzo para asegurar una operación aceptable, especialmente
cuando se tiene el caso de una corriente de gas sucio. Se deben establecer
programas de inspección y de prueba, para asegurar que el medidor opere
apropiadamente.

 

Error por líquido. La entrada de líquido libre en la corriente de gas puede
ocasionar error en la medición. El líquido pasará a través del módulo de
medición ocasionando una disminución temporal de la velocidad del rotor. El
líquido que se colecta bien sea aguas arriba o aguas abajo de un medidor de
turbina puede ocasionar errores de medición.

 

4.5.3.4Cálculo de flujo volumétrico

 

El medidor de turbina es un equipo que mide la velocidad. Es decir, dependiendo
de la rata de flujo del gas, el rotor del medidor se mueve a una velocidad
proporcional a la velocidad de flujo. Las revoluciones del rotor se cuentan
mecánica o electrónicamente y se convierten a un registro volumétrico
continuamente totalizado. Puesto que el volumen registrado está en las
condiciones de presión y temperatura de flujo (volumen real), debe corregirse a
las condiciones base para propósitos de venta.

 

Caudal (tasa de flujo) a condiciones de flujo.

 

La tasa de flujo (tasa volumétrica) a las condiciones de flujo se determina por:

 

50/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg51a.jpg]

 

Donde:

Qf = Rata de flujo de gas a las condiciones de flujo

Vf = Volumen de gas medido a las condiciones de flujo

 

Rata de flujo a condiciones base

 

Qb = (Qf) (Fpm (Ftm) (s)

 

Factor de presión, Fpm    

 

[t14_pg51b.jpg]

 

Pf  = Presión absoluta del proceso, psia Pf  = Presión estática manométrica,
psig pa= Presión atmosférica, psia Pb= Presión base: 14,65 psia

 

[t14_pg51c.jpg]

 

Factor de temperatura, Ftm

 

Se calcula a partir de la siguiente ecuación, suponiendo una temperatura base de
60ºF o 519.67 ºR.

 

[t14_pg51d.jpg]

 

Tf = temperatura real del gas que fluye, en grados Rankine

 

Relación de compresibilidad, “s”

 

La relación de compresibilidad “s” se define como:

 

[t14_pg51e.jpg]

 

Donde

Zb = factor de compresibilidad en condiciones base

Zf = factor de compresibilidad en condiciones de flujo

 

El factor de compresibilidad Zb como Zf se deben obtener por medio del programa
de computador de AGA que usa los métodos de cálculo dados en el “AGA
Transmission Measurement Committe Report No.8”.

 

51/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.3.5Componentes adicionales para la medición de flujo

 

Un medidor de turbina mide las cantidades de gas en unidades volumétricas en las
condiciones de presión y temperatura en que se encuentra el flujo que pasa por
el medidor. Estas unidades de volumen se deben convertir a volúmenes
equivalentes en algunas condiciones de presión y temperatura. Esto se puede
hacer en uno de varios métodos disponibles.

 

Computación electrónica. Los medidores de turbina que utilizan señales
electrónicas de salida, miden los volúmenes que se pueden convertir a
condiciones base utilizando transductores electrónicos de presión y temperatura,
en conjunto con computadores de flujo electrónicos, dando de esta forma los
volúmenes corregidos para facturación o telemedida de acuerdo a los reportes AGA
y Normas API MPMS.

 

Dispositivos integradores mecánicos. Por medio del uso de mecanismos
especialmente diseñados, estos instrumentos aplican un factor de presión o un
factor combinado de presión y supercompresibilidad al volumen de gas medido,
corrigiéndolo a presión base. Con un mecanismo adicional, el instrumento aplica
el factor de temperatura a ese volumen de gas, corrigiéndolo a temperatura base.

 

Dispositivos de registro de presión, volumen y temperatura. Varios tipos de
dispositivos de registro están disponibles para registrar presión, temperatura y
unidades de volumen sin corregir, de tal manera que los cálculos se pueden hacer
para corregirlos a condiciones base.

 

4.5.3.5.1Revisiones de Campo

 

Las comprobaciones de campo más comunes son la inspección visual y la prueba de
tiempo de rotación “pntm et)

 

Los medidores que están operando, dan información a través del ruido generado o
de la vibración que emanan. Si el medidor tiene vibración severa, usualmente es
indicativo de un rotor dañado, que se encuentra desbalanceado y esta situación
conduce a una falla completa del rotor. Con frecuencia se pueden escuchar el
rotor o los cojinetes desgastados, a bajas ratas de flujo, cuando esos ruidos no
son enmascarados por el sonido normal de flujo.

 

4.5.3.5.2Inspección visual.

 

En las inspecciones visuales, el rotor se debe inspeccionar para determinar si
hay álabes en mal estado, acumulación de sólidos, erosión, u otro daño que
pudiera afectar el balanceo del rotor o la configuración de los álabes. Las
partes internas del medidor se deben revisar, para asegurar que no hay
acumulación de desechos. Los pasajes del fluido, drenajes, orificios y sistemas
de lubricación también se deben revisar, para verificar que no hay acumulación
de suciedad.

 

4.5.3.5.3Prueba de tiempo de rotación (“spin time test”).

 

Esta prueba determina el nivel relativo de fricción mecánica en el medidor, sin
los dispositivos de lectura. Si la fricción mecánica no ha cambiada
significativamente, el medidor está limpio internamente y las porciones internas
del medidor no muestran daño, el medidor no debe experimentar cambios en la
exactitud. Si la fricción mecánica se ha incrementado significativamente, esto
indica que las características de exactitud del medidor se han degradado a bajas
ratas de flujo. Los tiempos de rotación son suministrados por el fabricante,
para medidores individuales y para varias etapas de desarmado del medidor.

 

52/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

La prueba de tiempo de rotación (“spin time test”) se debe efectuar en un área
que esté libre de corrientes de aire, con el mecanismo de medición en su
posición normal de operación. Se hace girar el rotor y se toma el tiempo
transcurrido desde el movimiento inicial hasta que se detiene totalmente.

 

La causa común del cambio en el tiempo de rotación, es el incremento de la
fricción en los cojinetes del eje del rotor. Sin embargo, hay otros puntos donde
la fricción mecánica afecta dicho tiempo de rotación, tales como los engranajes
y los dispositivos de lectura. Por ello, los tiempos de rotación a varias etapas
de desarmado ayudan a identificar las áreas de problemas.

 

La prueba de tiempo de rotación (“spin time test”) se debe repetir por lo menos
tres veces y usar el tiempo promedio. Las condiciones que afectan esta prueba
son: rodamientos excesivamente lubricados, alta temperatura ambiente, corrientes
de aire y accesorios acoplados.

 

4.5.3.5.4Pruebas de calibración

 

Los medidores de turbina se pueden calibrar en el taller o in-situ por varios
métodos. La prueba en el taller se realiza usualmente en una habitación con
estricto control de temperatura para eliminar el efecto de esta variable. Cuando
no se tiene disponible un control estrecho de temperatura, tal como en un cuarto
que no tenga aire acondicionado o en el campo, se requieren muy buenos medios de
control de temperatura, bien sea manual o electrónico.

 

Entre los diferentes métodos de calibración de medidores de turbina se tienen:

 

·Probador de campana

·Probador de transferencia

·Probador de flujo a baja presión

·Probador de flujo crítico

·Probador de tobera sónica

·Pruebas en línea

 

4.5.4Medidor tipo Ultrasónico. Norma: Reporte AGA 9

 

El Reporte No. 9 del Comité de Transmisión y Medición de la Asociación Americana
de Gas (AGA), fue desarrollado para los medidores de flujo ultrasónicos utpss
íiaet e6 edáer mayores, usados en la medición de gas natural. Los medidores
ultrasónicos multipasos tienen por lo menos dos pares de transductores de
medición independientes (pasos acústicos). Las aplicaciones típicas incluyen la
medición de grandes volúmenes de gas en instalaciones de producción, líneas de
transporte, instalaciones de almacenamiento subterráneo, sistemas de
distribución y grandes consumidores finales.

 

4.5.4.1Principio de medición

 

Los medidores ultrasónicos multipasos son medidores inferenciales, que derivan
la rata de flujo de gas de la medida de los tiempos de tránsito de los pulsos
sonoros de alta frecuencia. Los tiempos de tránsito se miden por medio de pulsos
sonoros que viajan diagonalmente a través de la tubería, aguas abajo, a favor
del flujo de gas, y aguas arriba, contra el flujo del gas. La diferencia en
estos tiempos de tránsito es relacionada con la velocidad promedio del flujo de
gas a lo largo de los pasos acústicos. Se usan técnicas de cálculos numéricos
para computar la velocidad axial promedia del flujo de gas y la rata volumétrica
del flujo del gas, en las condiciones de la línea, a través del medidor.

 

La exactitud de un medidor ultrasónico de gas depende de varios factores, tales
como:

 

53/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

·La geometría precisa del cuerpo del medidor y las localizaciones de los
transductores ultrasónicos.

·La técnica de integración inherente al diseño del medidor.

·La calidad del perfil de flujo, niveles de pulsación que existan en la
corriente de gas que fluye y la uniformidad del gas.

·La exactitud en la medición del tiempo de tránsito.

 

La exactitud en la medición del tiempo de tránsito depende de:

 

·La estabilidad del reloj electrónico.

·La detección consistente de las posiciones de referencia de las ondas sonoras
de pulso.

·La compensación apropiada de los atrasos en la señales de los componentes
electrónicos y transductores.

 

4.5.4.2Condiciones de operación

 

4.5.4.2.1Calidad del gas.

 

El medidor, como requerimiento mínimo, deberá operar con cualquiera de las
mezclas de gas natural de “rango normal, especificadas en el Reporte No. 8 de
AGA. Esto incluye densidad relativa entre 0.554 (metano puro) y 0.87.

 

El fabricante debe ser consultado si se espera algo de lo siguiente: 1) niveles
de dióxido de carbono, que atenúan la onda acústica, superiores al 10%; 2)
operación cerca de la densidad crítica de la mezcla de gas natural, ó 3) niveles
de azufre total que exceden 20 granos por 100 pies cúbicos (320 ppm,
aproximadamente), incluyendo mercaptanos, H2S y compuestos de azufre elemental

 

Los depósitos, debido a las condiciones normales de la tubería (por ejemplo,
condensados o trazas de aceite, mezclados con escamas de óxido, sucio o arena)
pueden afectar la exactitud del medidor, reduciendo su área transversal. Los
depósitos también pueden atenuar u obstruir las ondas ultrasónicas emitidas
desde y recibidas por los transductores y, en algunos diseños, reflejadas por
las paredes internas del medidor.

 

4.5.4.2.2Presión

 

Los transductores ultrasónicos requieren una densidad mínima del gas (la cual es
función de la presión) para asegurar el acople acústico de los pulsos sonoros
hacia/desde el gas. Por lo tanto, el diseñador deberá especificar las presiones
mínimas de operación esperadas, al igual que las presiones máximas de operación.

 

4.5.4.2.3Temperatura del gas y del ambiente.

 

Los medidores ultrasónicos deberán operar en un rango de temperatura del gas
entre -13 °F y 131 °F (-25 °C y 55 °C). El diseñador deberá especificar el rango
esperado de temperatura de operación.

 

El rango de la temperatura ambiente deberá estar entre -13 °F y 131 °F (-25 °C y
55 ºC). Este rango de temperatura ambiente se aplica al cuerpo del medidor, con
y sin flujo de gas, a las partes electrónicas montadas en el campo, los
transductores ultrasónicos, el cableado, etc.

 

54/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

El fabricante deberá estipular las especificaciones de temperatura del gas que
fluye y del aire ambiente para los medidores ultrasónicos multipasos, en caso de
que difieran de los valores anteriores.

 

4.5.4.2.4Consideraciones del flujo de gas.

 

Los límites de rata de flujo que pueden ser medidos por un medidor ultrasónico
son determinados por la velocidad real del gas que fluye. El diseñador debe
determinar las ratas de flujo de gas esperadas y verificar que estos valores
estén dentro de qmin, qt y qmax especificadas por el fabricante. Los
requerimientos de exactitud para la operación dentro de qmin, qt y qmax, están
establecidos más adelante. Se previene al diseñador para que examine
cuidadosamente la máxima velocidad, en lo concerniente al ruido y a la seguridad
de la tubería (erosión, vibración del termopozo, etc.).

 

Los medidores ultrasónicos tienen la capacidad inherente de medir el flujo en
cualquier dirección con igual exactitud; es decir, son bidireccionales. El
diseñador debe especificar si se requiere medición bidireccional, de manera que
el fabricante pueda configurar apropiadamente los parámetros de instalación.

 

4.5.4.2.5Tubería aguas arriba y perfiles del flujo.

 

La configuración de la tubería aguas arriba puede afectar adversamente el perfil
de la velocidad del gas que entra al medidor en una extensión tal que ocurra
error en la medición. La magnitud del error en caso de que ocurra, será una
función de la capacidad del medidor para compensar tales condiciones. Se están
desarrollando trabajos de investigación en lo referente a los efectos de la
instalación sobre la exactitud del medidor. Por ello, al diseñador debe
consultar al fabricante y revisar los últimos resultados de pruebas de
medidores, para evaluar cómo puede ser afectada la exactitud de un medidor por
una configuración particular de la instalación de las tuberías.

 

4.5.4.3Requerimientos del medidor

 

4.5.4.3.1Cuerpo del medidor

 

El cuerpo del medidor y todas las otras partes, incluyendo las estructuras
sometidas a presión y los componentes electrónicos externos, deberán ser
diseñados y construidos de materiales adecuados para las condiciones de servicio
para las cuales el medidor está clasificado, y en concordancia con los códigos y
regulaciones aplicables para cada instalación específica del medidor, según lo
especifique el diseñador.

 

Máxima presión de operación.

 

Los medidores deben ser fabricados para que cumplan con las especificaciones de
cualquiera de las siguientes clases de bridas para tuberías: ANSI 300, 600, 900,
etc. La máxima presión de operación del medidor debe ser la menor entre las
máximas presiones de diseño de operación de las siguientes partes: cuerpo del
medidor, bridas, conexiones de los transductores, ensamblaje de los
transductores. La máxima presión de operación requerida será determinada usando
los códigos aplicables para la jurisdicción en la cual operará el medidor y para
el rango específico de temperatura ambiental.

 

Resistencia a la corrosión.

 

Todas las partes húmedas del medidor deben fabricarse con materiales compatibles
con el gas natural y fluidos relacionados.

 

55/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Todas las partes externas del medidor deben ser hechas de materiales resistentes
a la corrosión o selladas con recubrimientos adecuados para el uso en atmósferas
que se encuentran típicamente en la industria del gas natural y/o especificados
por el diseñador.

 

Longitud del cuerpo del medidor y diámetro interno.

 

o arcne ee ulcrl ogtdetna lbl aaacr “ae-ofc” e urodl medidor con bridas, para
cada clase ANSI de bridas y para cada diámetro nominal. El diseñador, como una
opción, puede especificar una longitud diferente, para que se ajuste a los
requerimientos de las tuberías existentes.

 

El medidor ultrasónico y las tuberías adyacentes aguas arriba, junto con las
bridas, deberán tener el mismo diámetro interior, dentro de un 1% entre sí. Para
aplicaciones bidireccionales, ambos lados del medidor deberán considerarse
“aguas arriba”.

 

Puertos de los transductores ultrasónicos.

 

Debido a que el gas natural puede contener algunas impurezas (como aceites
lubricantes o condensados), los puertos de los transductores deben diseñarse de
una forma tal que se reduzca la posibilidad de que acumulen líquidos o sólidos
en dichos puertos.

 

Si se especifica por el diseñador y está disponible por parte del fabricante, el
medidor debe equiparse con las válvulas y los dispositivos adicionales
necesarios, montados en los puertos del transductor, para que sea posible
reemplazar los transductores ultrasónicos sin despresurizar el tren de medición.
En este caso, se puede requerir una válvula de venteo, en adición a la válvula
de aislamiento, para asegurar que no exista presión detrás del transductor,
antes de soltar el mecanismo de extracción.

 

Toma de presión.

 

Por lo menos una toma de presión se debe suministrar para medir la presión
estática en el medidor. Cada toma de presión debe tener un diámetro nominal
entre 1/8” y 3/8” y ser cilíndrica, en una longitud de por lo menos 2.5 veces el
diámetro de la toma, medida a partir de la pared interna del medidor. Los bordes
del hueco en la pared interna del medidor deben estar libres de rebaba y
esquirlas y tener una redondez mínima. Para los cuerpos de los medidores con un
espesor de pared menor de 5/16”, las tomas deben tener un diámetro nominal de
1/8”.

 

Se debe proporcionar roscas hembras en cada toma de presión, para instalar
válvulas de aislamiento de ¼” ó ½” NPT. Las tomas de presión se pueden localizar
en la parte superior, en el lado izquierdo y/o en el lado derecho del cuerpo del
medidor. El diseñador puede solicitar tomas adicionales buscando flexibilidad en
la localización de los transductores de presión para acceso en el mantenimiento
y drenaje apropiado de los condensados de las líneas de presión hacia la parte
interna del medidor.

 

Misceláneos.

 

El medidor se debe diseñar de tal manera que el cuerpo no gire cuando descanse
en una superficie suave con una pendiente de hasta 10%. Esto es con el fin de
prevenir que se dañen los transductores que sobresalen y la SPU, cuando el
medidor está temporalmente en el suelo durante la instalación o en trabajos de
mantenimiento.

 

56/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

El medidor se debe diseñar de tal manera que permita un manejo fácil y seguro
durante el transporte y la instalación. Se le deben instalar orejas o dejarle
espacios para correas o bancas de suspensión.

 

Identificación del cuerpo del medidor.

 

En el cuerpo del medidor se le debe fijar una placa que contenga la siguiente
información:

 

El fabricante, número del modelo, número de serie, mes y año de fabricación.

Tamaño del medidor, tipo de brida y peso total.

Diámetro interno.

Temperatura máxima y mínima de almacenamiento.

Material y código de diseño del cuerpo y material y código de diseño de la
brida.

Máxima presión de operaciones y rango de temperatura.

Máxima y mínima ratas volumétricas de flujo real por hora (en condiciones de
flujo).

Dirección del flujo positivo o del flujo hacia adelante.

 

Cada puerto del transductor debe estar permanentemente marcado con una
designación única para facilidad de referencia. Si las marcas se estampan en el
cuerpo del medidor, se debe usar un estampado de bajo estrés.

 

4.5.4.3.2Transductores Ultrasónicos

 

Especificaciones.

 

Los fabricantes deben establecer las especificaciones generales de sus
transductores ultrasónicos, tales como dimensiones críticas, máxima presión
permisible de operación, rango de presión de operación, rango de temperatura de
operación y limitaciones en la composición del gas.

 

El fabricante debe especificar la mínima presión de operación, basado en el
modelo del transductor ultrasónico, el tamaño del medidor y las condiciones
esperadas de operación. Esta presión mínima debe ser marcada en el cuerpo o en
una etiqueta del medidor para alertar al personal operativo del campo en el
sentido de que el medidor no puede registrar flujo en condiciones de presiones
reducidas.

 

Rata de cambio de presión.

 

La despresurización súbita de un transductor ultrasónico puede causar daño si el
volumen atrapado de gas se expande dentro del transductor. En caso de que sea
necesario, el fabricante debe suministrar instrucciones claras acerca de la
despresurización y la presurización del medidor y del transductor durante la
instalación, arranque, mantenimiento y operación.

 

Reemplazo de transductores.

 

Deberá ser posible reemplazar o relocalizar los transductores, sin un cambio
significativo en el desempeño del medidor. Esto significa que después de un
intercambio de transductores y un posible cambio de las constantes del software
de la SPU dirigidos por el fabricante, el cambio resultante en el desempeño del
medidor no estará fuera de los límites de los requerimientos de desempeño
especificados en la exactitud del medidor. El fabricante deberá especificar los
procedimientos que se tengan que usar, cuando haya que intercambiar los
transductores y los posibles ajustes que se tengan que hacer en la parte
mecánica, eléctrica o de medición.

 

57/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Pruebas del transductor.

 

Cada transductor o pares de transductores deberán ser probados por el
fabricante, y los resultados se deben documentar como parte del programa de
aseguramiento de la calidad de los medidores. Cada transductor deberá ser
marcado o etiquetado con un número de serie permanente y se le proveerán las
especificaciones generales de los transductores. Si la SPU requiere parámetros
de caracterización específicos del transductor, cada transductor o par de
transductores deberán ser provistos de los documentos de prueba que contengan
los datos específicos de prueba de calibración, los métodos de calibración
usados y los parámetros de caracterización.

 

4.5.4.3.3Sistema Electrónico del Medidor Ultrasónico

 

Requerimientos generales.

 

El sistema electrónico del medidor, incluyendo suministros de potencia,
microcomputador, componentes de procesamiento de la señal y circuitos de
excitación del transductor ultrasónico es lo que se designa como SPU ( Signal
Processing Unit ).

 

Opcionalmente, una unidad remota que contenga los suministros de potencia y la
interfase del operador se puede instalar en un área no peligrosa y conectarse a
la SPU por medio de un cable multiconductor.

 

La SPU debe operar en la totalidad de las condiciones ambientales especificadas
dentro de los requerimientos de desempeño del medidor. Facilidades para cambiar
la SPU completa o cambiar cualquier módulo en el campo sin un cambio
significativo en el desempeño del medidor.

 

El sistema debe contener una función de vigilancia (“Watch.dog-times”) para
asegurar arranque automático de la SPU en el evento de una falla o bloqueo del
sistema.

 

El sistema debe operar con un suministro de potencia nominal de 120V AC ó 240V
AC, a 50 ó 60 Hz, ó con un sistema de suministro de potencia/batería de 12V DC ó
24V DC, según lo que especifique el diseñador.

 

Especificaciones de la señal de salida.

 

La SPU debe estar equipada con por lo menos una de las siguientes salidas:

 

·Interfase de datos serial; por ejemplo RS-232, RS-485 o equivalente. Protocolo
recomendable modbus.

·Frecuencia, que represente rata de flujo en las condiciones de la línea.

 

El medidor también debe estar equipado con una salida análoga (4-20mA, DC) para
rata de flujo en condiciones de flujo.

 

La señal de la rata de flujo debe estar en una escala hasta del 120% de la
máxima rata del flujo del medidor, qmax.

 

Se debe proveer una función de corte por bajo flujo (Low - flow - cut off”) que
fije en cero (0) la salida de rata de flujo cuando la rata de flujo esté por
debajo de un valor mínimo (no aplicable a salida de datos en serie).

 

58/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Para aplicaciones bi-direccionales, se debe proveer dos salidas de rata de flujo
separadas y una salida de estado direccional, con el fin de facilitar la
acumulación separada de volúmenes por parte del computador de flujo asociado.

 

Requerimientos de diseño de seguridad eléctrica.

 

El diseño del medidor, incluyendo la SPU, debe ser analizado, probado y
certificado por un laboratorio autorizado y cada medidor debe estar etiquetado y
aprobado para la operación, de acuerdo con el Código Nacional Eléctrico Clase I,
División 2 Grupo D.

 

Los diseños intrínsecamente seguros y a prueba de explosión generalmente están
certificados y marcados para localizaciones División I. El diseñador puede
especificar requerimientos más severos de localización División I.

 

Las chaquetas de los cables, cauchos, plásticos y otras partes expuestas, deben
ser resistentes a la luz ultravioleta, a la llama, aceite y grasa.

 

4.5.4.3.4Programas de Computador

 

Códigos de operación.

 

Los códigos de computador responsables del control y la operación del medidor se
deben almacenar en una memoria no volátil (EPROM). Todas las constantes de
cálculo de flujo y los parámetros introducidos por el operador también se deben
almacenar en una memoria no volátil.

 

Para propósitos de auditoría, debe ser posible verificar todas las constantes de
cálculo de flujo y los parámetros mientras el medidor está en operación.

 

El fabricante puede ofrecer actualizaciones del programa, para mejorar el
desempeño del medidor o agregar características adicionales. El fabricante
deberá notificar al operador si la revisión del programa afectará la exactitud
de un medidor calibrado con flujo.

 

Software de configuración y mantenimiento.

 

El medidor deberá ser suministrado con capacidad de configuración local o remota
de la SPU y de monitorear la operación del medidor. Como mínimo, el software
debe ser capaz de desplegar y grabar las siguientes mediciones: rata de flujo en
condiciones de línea, velocidad media, velocidad promedia del sonido, velocidad
del sonido a lo largo de cada paso acústico y calidad de señal acústica
ultrasónica recibida por cada transductor. Como opción, el fabricante puede
suministrar estas funciones de software, como parte del software incluido en el
medidor.

 

Funciones de inspección y auditoría.

 

Debe ser posible que el auditor o el inspector puedan ver e imprimir los
parámetros de configuración de la medición del flujo usados por la SPU, por
ejemplo, constantes de calibración, dimensiones del medidor, período promedio
del tiempo y rata de muestreo.

 

Alarmas.

 

Las siguientes salidas de alarmas deben ser proporcionadas en la forma de relee
de contactos a prueba de falla, o de interruptores de estado sólido libres de
voltaje aislados de tierra:

 

59/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

·Salida inválida: cuando la rata de flujo indicada en condiciones de línea es
inválida.

·(Opcional) Problema: cuando cualquiera de los parámetros monitoreados caen por
fuera de la operación normal durante un periodo significativo de tiempo.

·(Opcional) Falla parcial: cuando uno o más de los resultados de los pasos
ultrasónicos múltiples no es utilizable.

 

Mediciones de diagnóstico.

 

El fabricante debe proveer facilidades para el suministro de la siguiente
información:

 

·Velocidad del flujo axial promedio a través del medidor.

·Velocidad del flujo para cada paso acústico (o equivalente para evaluación del
perfil de velocidad del flujo).

·Velocidad del sonido a lo largo de cada paso acústico.



·Velocidad promedio del sonido.



·Intervalo del muestreo de la velocidad

·Intervalo de promediación del tiempo

·Porcentaje de pulsos aceptados para cada paso acústico.

·Indicadores de estado y calidad de la medición.

·Indicadores de alarma y falla.

 

4.5.4.3.5Documentación

 

Para efectos de otras secciones de este reporte, se requiere documentación
relativa a exactitud, efectos de instalación, electrónica, transductores
ultrasónicos y verificación de cero flujo. El fabricante también debe
suministrar todos los datos necesarios, certificados y documentación para una
correcta configuración y uso del medidor. Esto incluye un manual del operador,
certificados de pruebas de presión, certificados de material, reporte de
medición de todos los parámetros geométricos del medidor y certificado que
especifique los parámetros de verificación usados para el cero flujo. La
documentación de aseguramiento de la calidad debe estar disponible para el
inspector o el diseñador, bajo requerimiento de éstos.

 

Después de recibir la orden.

 

El fabricante debe suministrar dibujos específicos del medidor, incluyendo
dimensiones globales cara a cara de las bridas, diámetro interior, espacios
libres requeridos alrededor del medidor para mantenimiento, puntos de conexión
de los conductos eléctricos y peso estimado.

 

El fabricante debe suministrar una lista de partes recomendadas.

 

Antes del despacho.

 

Antes de despachar el medidor el fabricante debe tener disponible lo siguiente
para revisión del inspector: reporte de metalurgia, reporte de inspección de
soldadura, reportes de pruebas de presión y medidas de dimensiones finales.

 

60/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.4.3.6Requerimientos de Desempeño

 

Esta sección específica un mínimo de requerimientos de desempeño de medición,
que el medidor ultrasónico debe cumplir. Si un medidor no es calibrado con
flujo, el fabricante deberá proporcionar suficientes datos de prueba que
confirmen que cada medidor cumplirá con estos requerimientos de desempeño. El
diseñador también puede especificar que un medidor sea calibrado con flujo, de
acuerdo con lo estipulado. Si un medidor es calibrado con flujo, entonces deberá
reunir los requerimientos mínimos de desempeño de medición antes de la
aplicación de cualquier factor de ajuste de calibración. La cantidad de ajuste
del factor de calibración, por lo tanto deberá estar dentro de los límites de
error establecidos en los requerimientos de desempeño. Esto se hace con el fin
de asegurar que una imperfección mayor en el medidor no quede enmascarada por un
gran ajuste de factor de calibain o jse efco eclbains ae aamnmzru ro itmtc “is
ro” e eio.

 

El diseñador deberá seguir cuidadosamente las recomendaciones de instalación, ya
que los efectos de instalación se sumarán a la incertidumbre global de medición.

 

Para cada tamaño y diseño de medidor, el fabricante deberá especificar los
límites de rata de flujo para qmin, qt y qmax. Cada medidor, sea calibrado con
flujo o no, deberá desempeñarse dentro del rango de medición más exacta, para
ratas de flujo de gas que vayan de qt a qmáx, y dentro del rango de medición
menos exacta para ratas de flujo de gas menores que qt pero mayores o iguales
que qmin.

 

Desempeño General.

 

El desempeño general de medición de flujo de todos los medidores deberá cumplir
con los siguientes requerimientos, antes de hacer cualquier ajuste de factor de
calibración.

 

Repetibilidad: ±0.2% para qt ≤ qi ≤ qmax   ±0.4% para qmin ≤ qi ≤ qt Resolución:
0.003 pie/s (0.001 m/s) Intervalo de velocidad de muestreo: ≤ 1 segundo Máximo
error pico a pico: 0.7% para qt ≤ qi ≤ qmax Lectura de cero flujo (“z flow”): <
0.040 pie/s (12mm/s), para cada paso acústico

 

Exactitud de un medidor de 12” en adelante

 

Los medidores con diámetro nominal de 12”, y mayores, deberán cumplir con los
siguientes requerimientos de exactitud de medición de flujo, antes de hacer
cualquier ajuste de factor de calibración.

 

Máximo error: ±0.7% para qt ≤ qi ≤ qmax   ±1.4% para qmin ≤ qi ≤ qt

 

Exactitud de un medidor menor de 12”

 

Los medidores con diámetro nominal menor de 12” deberán cumplir los siguientes
requerimientos de exactitud de medición de flujo, antes de hacer cualquier
ajuste de factor de calibración. Obsérvese que los requerimientos para los
medidores pequeños se han ampliado ligeramente debido a la dificultad en la
medición de los tiempos de tránsito acústico en el flujo turbulento de gas,
cuando las longitudes de los pasos son más cortas.

 

Máximo error: ±1.0% para qt ≤ qi ≤ qmax   ±1.4% para qmin ≤ qi ≤ qt

 

61/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Influencias de la presión, la temperatura y la composición del gas.

 

El medidor deberá cumplir con los anteriores requerimientos de exactitud de
medición de flujo, sobre la totalidad de los rangos de presión de operación,
temperatura y composición del gas, sin la necesidad de efectuar ajuste manual, a
menos que otra cosa sea estipulada por el fabricante. Si el medidor requiere una
entrada (“input”) manual, para caracterizar las condiciones del flujo del gas
(por ejemplo viscosidad y densidad del gas), el fabricante deberá estipular la
sensitividad de estos parámetros, de manera que el operador pueda determinar la
necesidad de cambiar estos parámetros, como cambio en las condiciones de
operación.

 

Requerimientos de Pruebas Individuales del Medidor

 

Antes del despacho de cada medidor al diseñador o al operador, el fabricante
deberá realizar las siguientes pruebas y verificaciones a cada medidor. Los
resultados de todas las pruebas y chequeos realizados en cada medidor, deberán
documentarse en un reporte preparado por el fabricante y sometido a la revisión
del diseñador o del operador.

 

Prueba de fugas.

 

A cada medidor completo, con transductores y válvulas de aislamiento de los
transductores (si se usan), el fabricante le deberá efectuar pruebas de
estanqueidad después del ensamblaje final y antes de despacharlo al diseñador o
a la instalación de calibración de flujo. El medio de prueba debe ser un gas
inerte, tal como nitrógeno.

 

La presión de prueba de fugas deberá ser como mínimo 200 psig, manteniéndola
durante un tiempo mínimo de 15 minutos, sin que se detecten escapes por medio de
una solución de un líquido no corrosivo o un detector ultrasónico de fugas, como
se describe en la norma ASTM 1002-93. Esta prueba de fugas no exime los
requerimientos de realizar una prueba hidrostática calificada.

 

Mediciones dimensionales.

 

El fabricante deberá medir y documentar el diámetro interno promedio del
medidor, la longitud de cada paso acústico entre las caras de los transductores
y la distancia axial (eje del cuerpo del medidor) entre pares de transductores.

 

El diámetro interno promedio se deberá calcular de un total de 12 mediciones de
diámetro interno, determinadas por medio de una máquina de medición coordinada.
Se deberán hacer cuatro mediciones de diámetro interno (una en el plano
vertical, otras en el plano horizontal y dos en planos situados aproximadamente
a 45 grados del plano vertical) en tres secciones transversales del medidor: 1)
cerca del juego de transductores ultrasónicos situados aguas arriba; 2) cerca
del juego de transductores aguas abajo; y 3) a mitad de camino entre los dos
juegos de transductores.

 

Se deberá tomar la temperatura del cuerpo del medidor en el momento en que se
hacen estas mediciones dimensionales. Las longitudes medidas se deberán corregir
a longitudes equivalentes del cuerpo del medidor, cuando éste tenga una
temperatura de 68°F (20°C), aplicando los coeficientes lineales de expansión
térmica del material del cuerpo del medidor. Las longitudes corregidas
individuales deberán ser promediadas y reportadas a la más cercana 0.001” (0.01
mm).

 

62/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Prueba de verificación de cero flujo

 

Para verificar el sistema de medición de tiempo de tránsito de cada medidor, el
fabricante deberá realizar una prueba de verificación de flujo cero (0). El
fabricante deberá documentar y seguir un procedimiento de prueba detallada que
incluya los siguientes elementos como mínimo.

 

·Después que se instalen bridas ciegas en los extremos del cuerpo del medidor,
al medidor se le deberá purgar todo el aire y presurizar con un gas puro de
prueba o una mezcla gaseosa. La selección del gas de prueba será responsabilidad
del fabricante. Sin embargo, las propiedades acústicas del gas de prueba,
deberán ser bien conocidas y documentadas.

 

·Se deberá permitir que la presión y la temperatura del gas se estabilicen al
comienzo de la prueba. Las velocidades del gas para cada paso acústico se
deberán registrar por lo menos durante 30 segundos. La velocidad media del gas y
la desviación estándar para cada paso acústico se calcularán enseguida.

 

·Se harán ajustes al medidor, en caso de que sea necesario, para llevar el
desempeño del medidor a que cumpla con las especificaciones del fabricante y con
las especificaciones establecidas en este reporte.

 

Si los valores medidos de la velocidad del sonido se comparan con los valores
teóricos, los valores determinados teóricamente se computan usando un análisis
composicional completo del gas de prueba y mediciones precisas de la temperatura
y la presión del gas de prueba y la ecuación de estado usada en el Reporte AGA
No. 8, “Modelo Detallado de Caracterización”.

 

Prueba de calibración de flujo.

 

Si el diseñador lo especifica, el medidor debe ser calibrado con flujo. Si se
realiza una calibración con flujo, las siguientes ratas de flujo de pruebas
nominales se recomiendan como mínimo: qmin, 0.10 qmáx, 0.25 qmáx, 0.40 qmáx 0.70
qmáx. y qmáx. El diseñador también puede especificar pruebas de calibración de
flujo adicionales a otras ratas de flujo.

 

Las pruebas de calibración de flujo se deben realizar a presiones, temperaturas
y densidades del gas cercanas a las condiciones de operación promedio esperadas
según lo especifica el diseñador. También se pueden realizar pruebas a otras
condiciones específicas de presión, temperatura y densidad del gas, en caso de
que sea necesario. El diseñador también puede requerir que se usen
configuraciones específicas de tubería y/o acondicionadores de flujo durante la
calibración de flujo, entendiéndose que las diferencias en las configuraciones
de la tubería aguas arriba pueden influir en el desempeño del medidor.

 

Se reconoce que puede no ser posible probar grandes medidores, hasta su máxima
capacidad, debido a las limitaciones de las instalaciones de prueba disponibles
actualmente. En tales casos, el diseñador puede especificar una rata de flujo
más baja, en lugar de las qmax. El fabricante deberá estipular en todos los
documentos aplicables si se utilizó qmax ó si se utilizó una qmax reducida
durante las pruebas de calibración de flujo.

 

La brida aguas arriba y los diámetros internos de la tubería deben encajar y ser
alineados con el medidor que se está probando.

 

Todas las mediciones de prueba realizadas por una instalación de calibración de
flujo deben ser susceptibles de recibir certificaciones actualizadas de una
entidad reconocida, tal como la NIST. Cualquier propiedad o valores termofísicos
(por ejemplo densidad, compresibilidad, velocidad de sonido, factor de flujo
crítico, etc.) usados durante la calibración del flujo, deberá ser computada del
Reporte No. 8 AGA, “Ecuación de Estado, Método Detallado de Calibración”.

 

63/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Si un medidor se calibra con flujo, los factores de calibración se deben aplicar
normalmente para eliminar cualquier error sistemático (“bias error”) del
medidor. Algunos métodos sugeridos de aplicar factores de calibración son:

 

·Usando FWME (del inglés “flow-weighted mean error”) sobre el rango de flujo
esperado del medidor.

 

·Usando un esquema de corrección de error más sofisticado (por ejemplo un
algoritmo multipunto o polinómico, un método de interpolación lineal detallado,
etc) sobre el rango de ratas de flujo del medidor.

 

Los resultados de cada prueba deberán ser documentados en un reporte escrito,
suministrado por el fabricante al diseñador o al operador. Para cada medidor, el
reporte deberá incluir como mínimo.

 

a)El nombre y la dirección del fabricante

b)El nombre y la dirección de la instalación de prueba

c)El modelo y el número de serie

d)El número de revisión del programa de la SPU

e)La fecha o fechas de la prueba.

f)El nombre y cargo de la persona o personas que condujeron las pruebas.

g)Una descripción escrita de los procedimientos de prueba.

h)Las configuraciones de las tuberías, aguas arriba y aguas abajo.

i)Un reporte del diagnóstico de los parámetros de configuración del software.

j)Todos los datos de prueba, incluyendo ratas de flujo, presiones, temperaturas,
composición del gas y la incertidumbre de medición de la instalación de prueba.

k)Una descripción de cualesquiera variaciones o desviaciones de las condiciones
de prueba requerida.

 

Se deberá enviar, al diseñador o al operador, por lo menos una copia completa
del reporte, y una copia se debe guardar en los archivos del fabricante. El
fabricante deberá asegurar que un reporte completo quede disponible en caso de
que el operador lo solicite, durante el período de 10 años después del despacho
de cualquier medidor

 

Aseguramiento de la calidad.

 

El fabricante deberá establecer y seguir un programa escrito completo de
aseguramiento de la calidad para el ensamblaje y prueba del medidor y su sistema
electrónico (por ejemplo ISO 9000, Especificación API Q1, etc.). Este programa
de aseguramiento de la calidad de estar disponible para el inspector.

 

4.5.4.3.7Requerimiento de Instalación

 

Esta sección está dirigida al diseñador o al usuario, para asegurar que el
medidor sea instalado en un ambiente adecuado y en una configuración de tubería
que permita que el medidor llene los requerimientos esperados de desempeño.

 

64/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Consideraciones ambientales

 

Temperatura.

 

El fabricante deberá suministrar especificaciones de temperatura ambiente para
el medidor. Se deben dar recomendaciones relacionadas con el suministro de
sombra, calefacción y/o enfriamiento, para reducir las temperaturas ambientales
extremas.

 

Vibración.

 

Los medidores no se deben instalar donde los niveles de vibraciones y las
frecuencias puedan excitar las frecuencias naturales de la tarjeta de la SPU,
componentes o transductores ultrasónicos. El fabricante deberá suministrar
especificaciones relacionadas con las frecuencias naturales de los componentes
de los medidores.

 

Ruido eléctrico.

 

El diseñador y el operador no deben exponer al medidor o sus cables de conexión
a ningún ruido eléctrico innecesario, incluyendo corriente alterna, transientes
de solenoides o transmisiones de radio. El fabricante deberá proporcionar
especificaciones de instrumento relacionadas con las influencias del ruido
eléctrico.

 

Configuración de la tubería

 

Dirección del flujo.

 

Para aplicaciones bidireccionales, ambos extremos del medidor se deben
considerar “aguas arriba”.

 

Instalaciones de tubería.

 

Varias combinaciones de accesorios aguas arriba, válvulas y longitudes de
tubería recta, pueden producir distorsiones de perfil de velocidad en la entrada
del medidor, que pueden dar como resultado errores en la medición de la rata de
flujo. La magnitud del error dependerá del tipo y severidad de la distorsión del
flujo, producida por la configuración de la tubería aguas arriba y de la
capacidad del medidor para compensar esta distorsión. Los trabajos de
investigación sobre los efectos de las instalaciones están en progreso; por lo
tanto, el diseñador debe consultar con el fabricante, para revisar los últimos
resultados de pruebas y evaluar cómo puede ser afectada la exactitud de un
medidor de diseño específico, por la configuración de la tubería aguas arriba de
la instalación planeada. Para lograr el desempeño deseado del medidor, puede ser
necesario que el diseñador altere la configuración original de la tubería o
incluya un acondicionador de flujo como parte del sistema de medición.

 

Para asegurar que el medidor, cuando se instale en el sistema de tuberías del
operador, trabaje dentro de los límites de exactitud de la medición de la rata
de flujo especificados, el fabricante hará una de las dos cosas siguientes,
según el deseo del diseñador / operador.

 

Recomendará la configuración de tubería, aguas arriba y aguas abajo, en longitud
mínima -una sin acondicionador de flujo y una con acondicionador de flujo - que
no proporcione un error adicional de medición de rata de flujo mayor de ± 0.3%,
debido a la configuración de la instalación. Este límite de error se aplicará
para cualquier rata de flujo del gas entre qmin y qmax. La recomendación debe
estar soportada por datos de prueba.

 

La segunda opción es especificar el máximo disturbio del flujo permisible (por
ejemplo los límites en el ángulo de remolino, la asimetría del perfil de
velocidad, la intensidad de la turbulencia, etc.) en la brida aguas arriba del
medidor, o en cualquier distancia axial especificada aguas arriba del medidor,
que no proporcione un error adicional de medición de rata de flujo mayor de ±
0.3%, debido a la configuración de la instalación. Este límite de error se debe
aplicar para cualquier rata de flujo de gas entre qmin y qmax. La recomendación
debe estar soportada por datos de prueba.

 

65/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

En lugar de seguir las recomendaciones 1 ó 2 del fabricante, mencionadas arriba,
el diseñador puede escoger calibrar el medidor in situ, y en una instalación de
calibración de flujo donde la configuración de la tubería de prueba se haga
idéntica a la instalación planeada.

 

Las investigaciones han indicado que los perfiles asimétricos de velocidad
pueden persistir durante 50 diámetros de tuberías o más, aguas abajo del punto
de iniciación. Los perfiles de velocidad por remolinos pueden persistir durante
200 diámetros de tubería o más. Un acondicionar de flujo instalado
adecuadamente, aguas arriba de un medidor, puede ayudar a acortar la longitud de
tubería recta requerida para eliminar los efectos de un disturbio del perfil de
flujo. Todavía se están realizando investigaciones para cuantificar la
sensitividad de diferentes diseños de medidores para varios disturbios de perfil
de flujo.

 

Protuberancias.

 

Los cambios en los diámetros internos y las protuberancias se deben evitar a la
entrada de los medidores, porque ellos pueden crear disturbios locales en los
perfiles de velocidad. El medidor, las bridas, y las tuberías adyacentes aguas
arriba, todos deben tener el mismo diámetro interior dentro de un 1%, y deben
alinearse cuidadosamente para minimizar los disturbios de flujo, especialmente
en la brida aguas arriba. La soldadura interna de la brida aguas arriba debe ser
maquinada y pulida.

 

Ninguna parte del empaque aguas arriba, o de la cara de la brida, debe penetrar
en la corriente de flujo más de un 1% del diámetro interior de la tubería.
Durante la instalación se pueden usar tres o más mangas de aislamiento de
tornillos en las posiciones correspondientes a las 4, las 8 y las 12, de las
manecillas del reloj, para mantener el empaque centrada mientras se aprietan las
tuercas.

 

Los termopozos localizados como se especifican en esta norma, están excluidos de
los anteriores límites de protuberancia.

 

Superficie interna.

 

La superficie interna del medidor se debe mantener libre de cualquier depósito,
debido a condensados o trazas de aceite, mezclado con escamas de corrosión,
sucio o arena, que pueda afectar el área seccional transversal del medidor. La
operación del medidor depende de un área transversal conocida que convierte la
velocidad media a rata de flujo. Si una capa de depósito se acumula dentro del
UM, el área seccional transversal se reducirá, causando un incremento
correspondiente en la velocidad y un error de medición positivo.

 

Por ejemplo: dado un medidor ultrasónico con un diámetro interior de 6.000”, una
capa de depósito de sólo 0.008” alrededor de la superficie interna, ocasionará
un error de medición de flujo de +0.53%. Para un medidor de 20.000”, el mismo
recubrimiento de 0.008” ocasionaría un error de +0.16%.

 

Termopozos.

 

Para flujo unidireccional, el diseñador debe tener el termopozo instalado aguas
abajo del medidor. La distancia entre la cara de la brida aguas abajo y el
termopozo debe estar entre 2D y 5D. Para instalaciones de flujo bidireccionales,
el termopozo debe estar localizado por lo menos a 3D de cualquiera de las dos
caras de las bridas del medidor. “D” se define como el diámetro nominal del
medidor.

 

66/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Las investigaciones sobre los efectos de la instalación del termopozo están en
proceso y el diseñador debe consultar con el fabricante sobre las
recomendaciones basadas en los datos de prueba más recientes. La orientación del
termopozo, con respecto a los pasos acústicos también debe ser recomendada por
el fabricante. El diseñador debe ser advertido en el sentido de que las altas
velocidades del gas pueden ocasionar vibraciones de flujo inducida en el
termopozo. Eventualmente pueden resultar fallas catastróficas por fatiga del
metal del termopozo, como resultado de la vibración.

 

Interferencia por ruido acústico.

 

Algunas válvulas de control reductoras de presión, diseñadas para reducir el
ruido audible, pueden producir niveles muy altos de ruido ultrasónico bajo
ciertas condiciones de flujo. El ruido ultrasónico proveniente de estas válvulas
de control “silenciosas”, pueden interferir con la operación de un medidor
ultrasónico que esté en las cercanías. Los trabajos de investigación sobre
interferencia por ruido ultrasónico se encuentran en progreso por lo que el
fabricante debe ser consultado cuando se planea instalar un medidor cerca de una
válvula de control reductora de presión.

 

Acondicionadores de flujo.

 

Los acondicionadores o enderezadores de flujo pueden ser necesarios o no,
dependiendo del diseño del medidor, y la severidad del disturbio del perfil de
flujo, aguas arriba. El diseñador debe consultar con el fabricante para
determinar los beneficios, si los hubiere, de la instalación de varios tipos de
acondicionadores de flujo, dada la configuración de la tubería aguas arriba.

 

Orientación del medidor.

 

El diseñador debe consultar con el fabricante, para determinar si hay una
orientación específica del medidor, para una configuración de tubería dada aguas
arriba, que se sepa que produzca distorsiones de perfil de flujo.

 

Filtración.

 

La filtración del gas que fluye probablemente no sea necesaria para la mayoría
de las aplicaciones de un medidor ultrasónico. Sin embargo, la acumulación de
depósitos, debido a una mezcla de sucio, escamas de corrosión condensados y/o
aceites lubricantes, se debe evitar, La filtración puede no ser necesaria si se
sabe que no existe ninguna de las condiciones anteriores.

 

Computador de Flujo Asociado.

 

La salida de un medidor ultrasónico es típicamente un volumen sin corregir
(volumen en condiciones de flujo), bien sea por unidad de tiempo o acumulado.
Por lo tanto, un corrector o computador de flujo asociado debe ser instalado por
el diseñador para corregir la rata de flujo y el volumen acumulado, por presión,
temperatura y compresibilidad (para obtener pies cúbicos base, por ejemplo), y
proporcionar la acumulación de datos necesarios y la información para auditoría.
Opcionalmente, las funciones de computación de flujo pueden ser integradas
dentro de la SPU del medidor, por parte del fabricante. Para aplicaciones
bidireccionales, el medidor debe ser tratado como dos medidores separados,
asociados con dos “trenes de medición” en un solo computador de flujo o con dos
computadores de flujo separados.

 

67/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Para otros requerimientos aplicables de computación de flujo, el diseñador se
debe referir al Capítulo 21.1 del API MPMS, “Flow Measurement Using Electronics
Metering Systems”. Un medidor ultrasónico debe ser considerado como un “medidor
lineal” en ese documento.

 

4.5.4.3.8Cálculos de computación de flujo.

 

Los cálculos necesarios son similares a las ecuaciones descritas en el Reporte
No. 7 de AGA, Measuremtent of Gas by Turbine Meter, y resumidos en las
siguientes expresiones:

 

 

[t14_pg68.jpg]

 

Donde:

 

Qb  = Rata de flujo en condiciones base Qf  = Rata de flujo en condiciones de
flujo Pf  = Presión absoluta del gas, en condiciones de flujo Pb  = Presión base
o contractual Tb  = Temperatura base, típicamente 519.67ºR (288.15ºK) Tf  =
Temperatura absoluta del gas, en condiciones de flujo Zb  =
Factor  de  compresibilidad  del  gas,  en  condiciones  base,  de  acuerdo  con  el  Reporte  N.  8  de
  AGA Zf  =
Factor  de  compresibilidad  del  gas,  en  condiciones  de  flujo,  de  acuerdo  con  el  Reporte  N.  8  de
  AGA Vb= Volumen acumulado, en condiciones base.

 

La primera ecuación convierte la rata de flujo, a condiciones de flujo: presión,
temperatura y compresibilidad, a una rata de flujo en condiciones base. La
segunda ecuación representa el proceso de acumulación, en el cual las ratas de
flujo en condiciones base se acumulan a volúmenes en un tiempo dado.

 

4.5.4.3.9Mantenimiento.

 

El operador debe seguir las recomendaciones del fabricante en lo relacionado con
el mantenimiento. El mantenimiento periódico puede ser tan simple como
monitorear varias mediciones de diagnósticos de la SPU, tales como calidad de la
señal y velocidad del sonido para cada paso acústico, Por ejemplo, puede ser
posible detectar la acumulación de depósitos en las caras de los transductores,
midiendo la reducción en la intensidad del pulso ultrasónico recibido.

 

Siempre que sea posible el operador debe verificar que el medidor mida cerca del
0 cuando no fluye gas a través del medidor. Cuando se realiza esta prueba, el
operador no debe desviar (“bypasear”) o anular ninguna función de bajo flujo
(“low flow cut-off”) y debe tener en cuenta que cualquier diferencia de
temperatura en el tren de medición puede ocasionar corrientes de convección
térmica que hagan circular el gas dentro del medidor, las cuales pueden ser
detectadas por el medidor como muy pequeñas ratas de flujo.

 

68/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.4.3.10Pruebas de Verificación en el Campo

 

El fabricante suministrará al operador un procedimiento escrito de pruebas de
verificación en el campo que permitirán que el medidor sea probado
funcionalmente, para asegurar una operación apropiada. Estos procedimientos
pueden incluir una combinación de prueba de verificación de cero flujo, análisis
de medición de la velocidad del sonido, análisis individual de medición de cada
paso, inspección interna, verificación dimensional y otras pruebas mecánicas y
eléctricas.

 

El fabricante debe suministrar un análisis de incertidumbre, para demostrar que
estas pruebas de verificación en el campo son suficientes para validar las
características de desempeño específicas, físicas y eléctricas, del medidor. El
fabricante debe hacer referencia al método de incertidumbre utilizado en este
análisis.

 

Algunos aspectos del desempeño de la condición del medidor se deben evaluar por
la comparación de la velocidad del sonido reportada por el medidor con la
velocidad del sonido derivada del reporte AGA No. 8 “Ecuación de Estado Método
Detallado de Caracterización”. Para una comparación válida se requiere un
análisis cromatográfico de una muestra de gas tomada en el momento en el que se
está haciendo la medición de la velocidad del sonido. Un análisis cromatográfico
extendido (más allá de C6) puede no ser necesario para mezclas típicas de gas
natural.

 

La decisión de realizar pruebas de transferencia periódicas o calibraciones de
flujo, se deja a las partes que están utilizando el medidor.

 

4.5.5Medidor másico tipo Coriolis. Reporte AGA 11

 

Los medidores tipo Coriolis están tomando gran importancia en el uso de gas
natural por su bajo costo de mantenimiento, no poseen partes móviles, medición
lineal y calibración estable.

 

El Comité de Medición de la AGA ha desarrollado notas técnicas sobre la medición
de gas natural con medidores tipo Coríolis, el cual incluye los principios de
operación, aspectos técnicos, evaluación del desempeño de la medición, análisis
del error en la medición y calibración. Este documento AGA 11 no debe entenderse
como norma para fines de contratos.

 

El alcance del trabajo desarrollado por AGA cubre una revisión del estado actual
de la tecnología de medición Coríolis, identificar el uso técnico y sus
limitaciones y evaluar los estándares para que sirva de base para la elaboración
de un reporte AGA que normalice la instalación y operación del medidor tipo
Coríolis.

 

En la actualidad se disponen de datos de desempeño de los medidores tipo
Coríolis pero mayor información es necesaria para definir su precisión y los
niveles de incertidumbre, pues su operación es comparable con los demás
medidores homologados para la transferencia de custodia.

 

El medidor tipo Coríolis determina la rata de flujo másico de una corriente de
gas a partir de la fuerza de Coríolis. Este flujo másico requiere conversión a
unidades de volumen base o estándar cuando así lo exige la parte contractual.

 

El medidor puede ser utilizado en aplicaciones bidireccionales. Para convertir
las unidades de masa a volumen es requisito conocer la composición del gas a fin
de determinar la densidad. La presión y temperatura del sistema no son
necesarias para convertir el flujo a unidades de volumen. Algunos fabricantes de
medidores tipo Coríolis corrigen por presión el efecto que la presión pueda
tener sobre el sensor al igual que por temperatura el efecto de elasticidad del
sensor.

 

69/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

El sensor incluye un medidor de temperatura el cual es instalado en la pared
externa del tubo sensor, se usa para compensar la elasticidad del material. La
temperatura del sensor y la temperatura del gas pueden ser diferentes ya que la
temperatura del sensor se afecta por la misma temperatura del gas, la
temperatura ambiente, la velocidad de flujo y el aislamiento del sensor.

 

El estudio está limitado a medidores de baja rata de flujo volumétrico a
condiciones de media y alta presión.

 

Los tres desarrollos tecnológicos de medidores tipo Coríolis son:

 

·Bent Tube – Bending made

·Straight Tube – Bending made

·Straight Tube – Radial made

 

[t14_pg70.jpg]

 

Figura 24 - Componente del tipo Bent Tube

 

70/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg71.jpg]

 

Figura 25 - Componente del tipo Straight Tube – Bending mode

 

4.5.5.1Construcción del medidor

 

4.5.5.1.1Generalidades

 

El sistema de medición tipo Coriolis consiste de dos componentes básicos: el
sensor de flujo llamado el elemento primario y el transmisor o elemento
secundario

 

El sensor

 

El sensor de flujo es un arreglo mecánico que consiste de un(os) tubo(s) que
vibra(n), un sistema generador de la vibración, unos detectores al igual que la
estructura de soportes y la carcaza. Los esfuerzos mecánicos en el sensor son
importantes, lo mismo que la selección del material la cual debe asegurar vida
por fatiga y corrosión.

 

Protección del sensor

 

La protección del sensor se refiere al cercamiento que rodea los tubos que
vibran, este protector debe tener el rating de la presión del fluido.

 

El transmisor

 

El transmisor es el sistema de control electrónico que proporciona potencia,
procesa las señales y genera las salidas para los parámetros de medición, de
igual manera corrige por presión y temperatura. El transmisor puede ser remoto o
puede estar integrado al sensor.

 

71/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

La figura 26 se muestra la configuración de un sistema de medición tipo
Coriolis.

 

[t14_pg72.jpg]

 

Figura 26 - Sistema de configuración

 

4.5.5.2Consideraciones Técnicas

 

Consideraciones técnicas relacionadas al funcionamiento e instalación de los
medidores tipo Coriolis deben ser tenidas en cuenta para su selección y
aplicación.

 

4.5.5.2.1Criterios de selección del medidor

 

La selección del medidor está basada en una variedad de factores: seguridad,
exactitud y repetitibilidad dentro del rango de medición especificado.

 

Las consideraciones generales a tener en cuenta son:

·Incertidumbre en la medición de flujo másico

·Rata de flujo mínimo, máximo y normal.

·Temperatura mínima, máxima y normal del fluido a medir.

·Presión operacional mínima, máxima y normal.

·Gravedad específica del fluido a medir.

·Viscosidad del fluido.

·Pérdida de presión disponible en el sistema.

·Flujo unidireccional o bidireccional

·Dimensiones del sistema y rating.

·Rating del protector.





·Salidas de variables



·Transmisores locales o remotos.

·Requerimientos ambientales

·Clasificación del área de montaje

·Calidad del gas.

·Otras consideraciones operacionales tales como vibración del sistema, pulsación
de flujo, remolinos, etc.

·Consideraciones de tipo contractual y legal.

·Exigencias normativas tales como API- MPMS 21.1

·Disponibilidad de fuente de potencia y calidad.

·Configuración de la tubería donde se va a instalar el medidor.

 

72/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Aplicaciones

 

La mayoría de los medidores de Coriolis ofrecen la facilidad de flujo
bidireccional.

 

Actualmente los medidores tipo Coriolis para gas natural están disponibles en
diámetros de línea de ¼ a 4 pulgadas. Hay tres consideraciones importantes a
considerar para seleccionar el diámetro de un medidor:

·Pérdida de presión.

·Velocidad del gas en el sensor

·Máximo error permitido.

 

Estas consideraciones o criterios actúan recíprocamente: un dimensionamiento
apropiado es aquel que conjugue una óptima caída de presión con una exactitud
aceptable del medidor a velocidad de flujo aceptable. Altas pérdidas de presión
velocidades de flujo de dan en diámetros pequeños pero los errores son más
bajos. Igualmente pérdida de presión y velocidades de gas son más bajos cuando
un sensor de mayor diámetro es escogido, pero el error se aumenta.

 

Pérdida de presión

 

La geometría del sensor, la densidad de gas y la velocidad determinan la pérdida
de presión permanente a través del medidor. El medidor Coriolis para el servicio
de gas natural normalmente se dimensiona para causar una pérdida de presión
máxima de 500” w.c. La velocidad de gas máxima permitida a través del tubo del
sensor puede alcanzarse a una caída de presión de 500” w.c, en estos casos la
velocidad determina el dimensionamiento.

 

La pérdida de presión a través de un medidor de Coriolis normalmente se expresa
en pulgadas de agua o psia, pero puede expresarse como un coeficiente de pérdida
de presión.

 

El coeficiente de pérdida de presión es considerado una constante para Número de
Reynolds en el rango de flujo turbulento. El régimen laminar está por debajo del
rango del medidor de Coriolis.

 

El coeficiente de pérdida de presión K está definido como [t14_pg73.jpg] basado
en la velocidad de gas en la tubería. También es útil expresar la pérdida de
presión a través de un medidor de Coriolis por el método de longitud equivalente
(la pérdida de presión en el medidor es equivalente a la pérdida de presión en
una longitud de tubería recta).

 

La pérdida de presión es también afectada por la presencia de accesorios
requeridos en la instalación del medidor los cuales deben ser tenidos en cuenta
cuando se determine la caída total de presión en el sistema.

 

Velocidad

 

Los medidores de Coriolis están limitado por alta velocidad del fluido por los
niveles de ruido que se pueden generar lo que afecta la exactitud y
repetitibilidad del medidor de gas lo que constituye un factor importante de
diseño a considerar en la selección del medidor. El ruido no es relevante cuando
la velocidad de gas en el sensor del medidor está por debajo de 200 ft/s.
Importante resaltar que la velocidad de gas puede ser el factor limitante para
el dimensionamiento cuando se cumpla la máxima pérdida de presión aceptada de
500” w.c. Un valor límite de Número de Mach es suministrado por el fabricante
del medidor con el objeto de definir la máxima velocidad recomendada.

 

73/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Si hay contaminantes abrasivos en el flujo de gas, la erosión interna del
medidor debe ser considerada cuando se opera a altas velocidades.

 

Error de medición contra rango de volumen a medir

 

El error de medición contra el volumen de gas a medir está determinado por la
curva de desempeño del medidor. La figura 27 es un ejemplo de desempeño de un
medidor de 3” Bent Tube. La pérdida de presión es medida en los puntos de
entrada y salida del medidor. El error de medición está basado en los resultados
de calibraciones de laboratorio e incluye los efectos propios del medio, la
incertidumbre, linealidad, histéresis y repetibilidad.

 

[t14_pg74.jpg]

 

Figura 27 - Error de medición contra rango de volumen a medir

 

Estabilidad en el Cero

 

La estabilidad en el cero define los límites donde el medidor puede flotar
durante su funcionamiento y puede ser constante encima del rango que opera
mientras se mantengan estables las condiciones.

 

Puede darse como un valor en las unidades de flujo o como un porcentaje de la
rata nominal de flujo. La estabilidad al cero es el factor que limita al
establecer la relación flujo máximo flujo mínimo. La estabilidad al cero se
logra cuando el medidor de flujo Coriolis se instala y cuando se verifican las
condiciones de operación.

 

Debido a que cambios en la presión y temperatura de operación al igual que
cambios en las condiciones ambientales afectan la estabilidad del cero en el
medidor, dicho valor es fijado a condiciones de equilibrio donde cambios en
estas variables no afecten la estabilidad del cero o la facilidad de su ajuste.

 

Puesto que la estabilidad al cero es un error constante por encima o por debajo
del rango que opera el medidor, el mayor efecto se presenta al operar el medidor
a bajo flujo.

 

74/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Compensación por Presión y Temperatura

 

Los cambios en la temperatura y la presión de operación pueden afectar el
desempeño del medidor. La magnitud de estos efectos es pequeña comparado con el
error base del medidor pero debe compensarse para lograr una medición óptima.

 

La compensación por temperatura:

La temperatura del tubo sensor: El medidor responde a un flujo el que determina
la cantidad de gas de acuerdo a un factor de calibración llamado sensibilidad
del medidor. Cambios en la temperatura del tubo sensor causado por cambios en la
temperatura del gas o del medio ambiente produce una desviación que puede ser
compensada. Muchos medidores están diseñados para compensar estos cambios
automáticamente instalando un sensor de temperatura en el equipo.

 

La temperatura de la estructura del sensor: Cambios en la temperatura de la
estructura del medidor también ocasionan errores que afectan el cero del
medidor. Este efecto depende del medidor siendo eliminado al incluirse en el
ajuste del cero. El cero podría ser revisado si cambios en las condiciones lo
justifican.

 

La compensación por presión:

Los cambios debido a la presión se compensan usando un transmisor de presión
externo o ajustando cuando los valores son constantes.

 

Otros diseños de medidores tienen la facilidad de chequear periódicamente las
condiciones que puedan afectar la exactitud de la medición mediante la
aplicación de una fuerza de referencia que compara con la respuesta del sistema.
Este sistema puede compensar los efectos tanto de presión como de temperatura.

 

Proporción de Turndown

 

La proporción del turndown es la relación entre el flujo máximo a medir y el
flujo mínimo manteniendo la misma exactitud en la medición. La proporción del
turndown se especifica para cada medidor y es dependiente de las condiciones de
gas, pérdida de presión permitida y el error aceptado.

 

La pérdida de presión máxima (a la rata flujo de máximo) en el medidor se
determina una vez el diámetro, la configuración de la instalación este definida
y la velocidad de gas se haya especificado. Normalmente el diámetro del medidor
está por debajo de la línea donde se va a instalar. Sin embargo, lo anterior
causa una mayor caída de presión cuando se instalan medidores de igual diámetro
a la línea de flujo.

 

Efectos de vibración

 

Los sensores de Coriolis son sistemas dinámicos que vibran a una frecuencia
resonante natural. Las fuentes de vibración externas pueden influenciar el
desempeño del medidor de flujo.

 

Conversión de Flujo Másico a Flujo Volumétrico a condiciones base

 

La rata de flujo másico se relaciona con la rata de flujo volumétrico a
condiciones base mediante la densidad del fluido a las mismas condiciones. El
subíndice b hace referencia a las condiciones base que para Colombia son 14.65
psia y 60 ºF

 

75/99

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg76a.jpg]

 

donde

Pb = Presión base

Tb = Temperatura base

Qv = Rata de flujo Volumétrico a las condiciones base (Tb, Pb)

ρb = Densidad del gas a las condiciones base (Tb, Pb)

qm = Rata de flujo másica de gas

 

 

[t14_pg76b.jpg]

 

Donde

 

Gr = Densidad relativa del gas a condiciones base

 

ρb(aire) = Densidad del aire a las condiciones base (Tb, Pb)

 

La densidad del gas a condiciones de operación no es utilizado para el cálculo
de flujo volumétrico, sin embargo la densidad del gas medido puede utilizarse
como una herramienta de diagnóstico.

 

4.5.5.2.2Requisitos para la instalación del medidor

 

Montaje

 

Un montaje apropiado del medidor es necesario. Se debe considerar el soporte del
sensor y la alineación de las bridas de entrada y salida con el sensor. Un tramo
de tubería debe usarse en lugar del medidor para alinear la tubería durante la
fase de la construcción.

 

La tubería debe cumplir los códigos y normas establecidas. El desempeño del
medidor, específicamente la estabilidad del cero puede afectarse por esfuerzo
axial, torsión y efectos térmicos. Un diseño adecuado del sistema previene la
existencia de estos efectos negativos al desempeño del medidor.

 

El transmisor de Coriolis debe instalarse de tal forma que se facilite su
inspección y las comunicaciones

 

La orientación del medidor

 

Como una regla general, los tubos del sensor se deben orientar de tal manera que
se minimice la posibilidad de que componentes más pesados, como condensados se
separen en el sensor que esta vibrando. Los sólidos, sedimentos o líquidos
arrastrados pueden afectar el desempeño del medidor. La orientación del sensor
también depende de la geometría del sensor.

 

Efecto de perfil no uniforme de flujo (remolinos)

 

El efecto de remolino en el fluido y perfiles de velocidad no uniformes causados
por la configuración del sistema aguas arriba y aguas abajo del medidor inciden
en el desempeño del medidor según el diseño del mismo, condiciones de longitudes
rectas de tubería antes y después del medidor pueden no ser requeridas. Se
recomienda evaluar estos efectos potenciales a nivel de ensayos.

 

76/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Efectos de contaminantes como lubricantes, líquidos y polvos.

 

Pruebas desarrolladas han demostrado que arrastres de líquidos en corrientes de
gas no tienen el mismo efecto en la medición que arrastres de gas en corrientes
de líquidos, sin embargo la medición se realiza teniendo en cuenta el cambio de
densidad por los arrastres. De otra parte la geometría del sensor podría aliviar
la desviación por arrastres en el fluido.

 

Se deben implementar sistemas de remoción de sólidos antes de la medición.

 

Vibración y pulsación de fluido

 

Durante el desarrollo de los medidores análisis y pruebas de campo y laboratorio
han derivado diseños que admiten una gama amplia de condiciones de vibración y
pulsaciones.

 

Consideraciones de Operación y Mantenimiento

 

Los medidores de Coriolis requieren el mantenimiento mínimo porque las únicas
partes móviles son el tubo del sensor vibrante.

 

Chequeo de Campo

 

Hay cuatro tipos comunes de chequeos de campo que incluyen el chequeo del cero,
del sensor, el transmisor y la densidad de fluido.

 

Chequeo del cero

 

El cero del medidor debe verificarse periódicamente. Para las nuevas
instalaciones, muchos usuarios verifican el cero dentro de dos a cuatro semanas
de su instalación. La frecuencia posterior debe manejarse según contrato o
acuerdo realizado con el usuario.

 

Ajustes incorrectos al cero producirán error en la medida. Para ajustar el cero
del medidor el sensor debe llenarse del gas a las condiciones del proceso y no
debe haber flujo a través del sensor de flujo. El medidor debe establecerse a
las condiciones del proceso de presión, temperatura y densidad. Aunque el gas no
está fluyendo, el medidor de flujo puede indicar una cantidad pequeña de flujo
positivo o negativo. Existen causas para que se presente error en el cero, ellas
están relacionadas a la diferencia entre las condiciones de la calibración y la
condición real de instalación a saber:

 

·La diferencia entre la densidad media de calibración y la densidad del gas.

·La diferencia en la temperatura

·Diferencias en las condiciones del montaje.

 

El medidor debe leer una rata de flujo másica que esté en el rango especificado
por fabricante bajo la condición de no flujo.

 

Chequeo del sensor

 

Impurezas en el gas, corrosión y erosión afectan el desempeño del medidor.
Recubrimientos internos por acumulación de depósitos causan desviación del cero
del medidor. Limpiezas periódicas son necesarias para evitar errores en la
medición. La corrosión y la erosión afectan la calibración del medidor, la
integridad del sensor y la vida útil del medidor.

 

77/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Chequeo del transmisor o elemento secundario

 

El diagnóstico del transmisor debe efectuarse de acuerdo a las normas descritas
en el API-MPMS-21.1

 

Chequeo de densidad

 

La densidad del gas a condiciones de flujo no se usa para convertir la rata de
flujo másico a la rata de flujo volumétrica real. Sin embargo, es útil como una
herramienta de diagnóstico supervisar los cambios que ocurren en el desempeño
del medidor y en las condiciones operacionales.

 

Análisis de Incertidumbre y Error de Medidor

 

El desempeño del medidor de flujo se establece en términos de incertidumbre del
equipo de medición. La incertidumbre se mide como función de las condiciones de
proceso y los limites estimados de error a considerar. El error se determina
como la diferencia entre el valor verdadero y valor medido. Sin embargo el valor
verdadero no se conoce nunca, por lo que el error es considerado un valor
estimado.

 

Hay dos componentes que constituyen la incertidumbre del medidor de flujo: la
precisión y el bias error o error sistemático. El error de precisión se presenta
cuando existen diferentes resultados en una misma unidad de tiempo. En la
mayoría de los casos, la distribución de un número de lecturas de un medidor de
flujo de gas coincide con una distribución normal, esta distribución caracteriza
la precisión del medidor. El error sistemático se presenta cuando los valores no
cambian con el tiempo.

 

Análisis de incertidumbre

 

La incertidumbre del error es calculado usando la incertidumbre de cada uno de
las fuentes de error anteriormente descritas: precisión y error sistemático.
Cada fuente de error se calcula a través de la ecuación operacional del medidor.

 

Error Base del medidor

 

Las calibraciones de laboratorio son realizadas para cada medidor usando fluidos
de calibración y comparando los flujos con turbinas o boquillas sónicas. Cada
medidor es calibrado a varias ratas de flujo para determinar el error del
medidor. Los métodos de linearización pueden ser usados para mejorar el cálculo
del error del medidor.

 

Valor de Estabilidad en el cero

 

El valor del cero es determinado colocando el medidor en condición de no flujo a
cambios en las condiciones de operación y ambientales.

 

4.5.5.2.3Calibración del Medidor

 

Calibración en fábrica

 

Los fabricantes calibran cada medidor Coriolis contra un estándar que posea
certificación acreditada con trazabilidad. La calibración incluye gas natural,
aire, gases inertes y líquidos. Los factores de la calibración determinados por
este procedimiento son normalmente gravados en la placa que identifica el
medidor. La calibración de un medidor Coriolis es similar a la calibración de
cualquier otro medidor de flujo. La calibración consiste en comparar el
rendimiento del medidor contra un estándar con trazabilidad. El factor del
medidor o factor de calibración se establece durante la calibración en fábrica.

 

78/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Calibración con líquidos para las aplicaciones de gas natural

 

En algunos casos, se calibran los medidores de Coriolis con un fluido, como el
agua, en lugar de gas natural o aire. Las calibraciones líquidas son típicamente
menos costosas que las calibraciones de gas.

 

En general los medidores de Coriolis son dispositivos lineales, es decir el
factor de la calibración es independiente de la rata de flujo.

 

4.5.6Medidor tipo desplazamiento positivo. Norma ANSI B109.1 Y ANSI B109.2

 

4.5.6.1Introducción

 

Los medidores tipo diafragma se clasifican, de acuerdo con el volumen de flujo,
a una gravedad especifica del gas de 0.6 y presión diferencial de 0.5 pulgadas
de agua. Las clases de medidores se muestran en las siguientes tablas:

 

Tabla 3 - Medidores de menos de 500 pie3/hora (ANSI B109.1) 

 



Capacidad de los medidores de gas tipo diafragma Clase Rango, pie3/hr (m3/hr) 50
50 – 174 (1.4 – 4.93) 175 175 – 249 (5.0 - 7.05) 250 250 – 399 (7.1 - 11.29) 400
400 – 499 (11.3 - 14.13)



  

Tabla 4 - Medidores de 500 pie3/hora y mayores (ANSI B109.2)

 



Capacidad de los medidores de gas tipo diafragma Clase Rango, pie3/hr (m3/hr)
500 500 – 899 (14.2 – 25.5) 900 900 – 1399 (25.5 - 39.6) 1400 1400 – 2299 (39.6
- 65.1) 2300 2300 – 3499 (65.1 - 99.1) 3500 3500 – 5599 (99.1 - 158.5)



 

A continuación se describen dos aspectos importantes de la norma, como son el
desempeño de un medidor tipo diafragma para un rango de rata de flujo
determinado y algunos parámetros de instalación del medidor.

 

4.5.6.2Desempeño de un medidor “en servicio”.

 

Esta sección establece las normas para el desempeño de un medidor de gas usado
en mediciones que se emplean para facturación.

 

79/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Condiciones de prueba. Los medidores nuevos, reparados y en servicio, se deben
inspeccionar, probar y hacer los ajustes necesarios para proveer la exactitud
conforme a las especificaciones. Para probar los medidores se deben usar los
métodos y equipos adecuados, los cuales están establecidos en la Parte VII de
las normas ANSI B109.1 y ANSI B109.2.

 

Los medidores se deben probar con aire a varias ratas de flujo. La rata más baja
debe estar entre el 20% y el 40% de la capacidad del medidor y la rata más alta
debe estar entre 80% y 120% de la capacidad del medidor.

 

4.5.6.3Instalación del medidor

 

4.5.6.3.1Localización

 

Los medidores deben estar localizados en espacios ventilados, con fácil acceso
para hacer lecturas, reemplazos o mantenimientos necesarios.

 

Los medidores no deben estar localizados donde puedan estar sujetos a daños, en
sitios como pasajes públicos, cerca de carretera o donde puedan estar expuestos
a vibración y corrosión excesiva.

 

Los medidores deben estar localizados por lo menos a 3 pies de fuentes de calor
o entradas de aire.

 

No deben estar localizados donde puedan estar sujetos a temperaturas extremas o
donde se presenten cambios repentinos de la temperatura. Algunos constructores
especifican límites de temperatura.

 

El medidor debe poseer su propio soporte, no soportarse en las líneas de entrada
y salida.

 

4.5.6.3.2Instrumentación.

 

Cuando se instala instrumentación para llevar volumen medido a condiciones base,
los termopozos, las tomas de presión y otras conexiones auxiliares se deben
instalar de acuerdo con las recomendaciones del fabricante.

 

4.5.6.4Compensación por temperatura, un nuevo desarrollo

 

Debido al proceso de intercambio de calor, el gas natural muy rápidamente asume
la temperatura ambiente. Puesto que la temperatura del gas para consumidores de
pequeña escala no se mide continuamente y generalmente no se toma en
consideración cuando se factura, uno supone, para propósitos de facturación en
el campo de la medición de gas doméstico, una temperatura de 15ºC (60ºF). Si el
medidor de gas está instalado a una temperatura ambiente de, por ejemplo 21ºC,
el volumen de gas necesario para calentar un litro de agua hasta su punto de
ebullición es aproximadamente 2% más alto a una temperatura de 21ºC que si este
gas estuviese a la temperatura de 15ºC. El medidor de gas registra el volumen
mayor y así la factura del gas es correspondientemente más alta.

 

De igual manera, el medidor de gas registra un consumo el cual es demasiado bajo
cuando se encuentra localizado en un sitio donde la temperatura promedio es de 8
a 10ºC.

 

El medidor de diafragma comúnmente usado muestra el volumen que fluye como la
cantidad medida. Las discrepancias entre la temperatura de flujo del gas (la
cual es prácticamente la temperatura ambiente) y la temperatura usada para
propósitos de facturación, pueden fácilmente conducir a errors de medición de
varios puntos porcentuales. Como un resultado del nuevo diseño del medidor de
diafragma doméstico y el progreso que se ha hecho en el campo de la electrónica,
la influencia en la temperatura se puede compensar. Con el nuevo medidor de
diafragma doméstico el volumen en la cámara de medición se ajusta a la
temperatura de flujo del gas empleando un elemento bimetálico para que cambie la
geometría de control.

 

80/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Los medidores de diafragma grandes se pueden acondicionar con un corrector de
temperatura electrónico por separado. Esto convierte el volumen, que se ha
mantenido a temperatura de flujo, a la temperatura utilizada para propósitos de
facturación (corrección de temperatura) y, al mismo tiempo, da la posibilidad de
lecturas remotas.

 

4.5.6.5Ecuación de capacidad de servicio general.

 

La capacidad de los medidores de diafragma, a temperaturas dentro de los límites
del fabricante y a presiones dentro de la presión diseñada de trabajo, se puede
aproximar con la siguiente ecuación:

 

[t14_pg81a.jpg]

 

Donde,

Q= capacidad recomendada del medidor a una condición especifica, pce/hr

C= clase de medidor

G= gravedad específica del gas

T= temperatura de operación, ºF

Ps= presión de servicio, psig

Pa= presión atmosférica real, psia

2,18= factor de corrección de la presión diferencial = (1.9/0.4)0.5

 

Nota: Cuando “Ps” excede 250 psig, la capacidad del medidor se debe limitar a un
flujo tal que produzca una presión diferencial, “hm” de 8 pulgadas de agua.

 

Una aproximación de la presión diferencial de operación, a través de un medidor
en servicio a presión elevada, se puede obtener a partir de la ecuación:

 

[t14_pg81b.jpg]

 

Donde:

 

hm= Presión diferencial de operación estimada, en pulgadas de agua, a una rata
de flujo Q y una presión de servicio Ps.

 

4.5.7Cálculo del factor de supercompresibilidad. Reporte AGA 8

 

4.5.7.1Campo de aplicación- tipos de gases y de condiciones

 

El reporte No8 de AGA proporciona la información técnica necesaria para computar
los factores de compresibilidad, los factores de supercompresibilidad y las
densidades del gas natural y otros gases relacionados. Este reporte reemplazó y
dejó sin vigencia el AGA NX-19 y el AGA 8 de 1985, y está en conformidad con el
Documento ISO 12213, llamado “Natural Gas – Calculation of Compression Factors”.

 

81/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

La información del AGA 8 se puede utilizar para el cálculo de factores de
compresibilidad y densidades de los siguientes productos puros: metano, etano,
nitrógeno, gas carbónico (CO2), hidrógeno y sulfuro de hidrógeno (H2S), y
mezclas de gases de hasta veintiún (21) componentes.

 

La Tabla indica los rangos en los cuales se puede usar el Reporte 8 de AGA. La
columna “Rango Normal” indica el rango de características del gas en el cual la
incertidumbre promedia esperada corresponde a la identificada en la Región 2 de
la Figura 28.. El “Rango Expandido” de las características del gas tiene una
incertidumbre promedia que se espera que sea más alta, especialmente fuera de la
Región 1 de la Figura 28.. No se recomienda el uso de este Reporte para calcular
las propiedades físicas de gases cuyos porcentajes molares estén fuera de los
rangos especificados en la Tabla.

 

Rangos de composición de mezclas de gas

 

Cantidad   Rango Normal   Rango Expandido Densidad Relativa*   0.554 a 0.87  
0.07 a 1.52 Poder calorífico superior**   477 a 1150 Btu/scf   0 a 1800 Btu/scf
Poder calorífico superior***   18.7 a 45.1 MJ/m3   0 a 66 MJ/m3 Porcentaje de
metano   45 a 100   0 a 100 Porcentaje de nitrógeno   0 a 50   0 a 100
Porcentaje de dióxido de carbón   0 a 30   0 a 100 Porcentaje de etano   0 a 10
  0 a 100 Porcentaje de propano   0 a 4   0 a 42 Porcentaje de butanos   0 a 1  
0 a 5 Porcentaje de pentanos   0 a 0.3   0 a 4 Porcentaje de hexanos +   0 a 0.2
  0 a Punto de Rocio Porcentaje de helio   0 a 0.2   0 a 3 Porcentaje de
hidrógeno   0 a 10   0 a 100 Porcentaje monóxido de carbón   0 a 3   0 a 3
Porcentaje de argón   #   0 a 1 Porcentaje de oxigeno   #   0 a 21 Porcentaje de
agua   0 a 0.05   0 a Punto de Rocio Porcentaje sulfuro de hidrógeno   0 a 0.02
  0 a 100

 

*Condiciones de referencia 60ºF

**Condiciones de referencia 60ºF y 14.73 psia

***Condiciones de referencia 25ºC ; 0.1325 Mpa

# Rango normal es considerado 0 para estos componentes

 

82/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

[t14_pg83.jpg]

 

Figura 28 - Reporte AGA8

 

Este reporte es válido solamente para la fase gaseosa. Se puede aplicar para
temperaturas de –200ºF a 760ºF (-130ºC a 400ºC) y presiones hasta de 40.000 psia
(280 (Mpa). Las aplicaciones a condiciones extremas se deben verificar por otros
medios, por ejemplo, comprobaciones experimentales. No se recomiendan los
métodos de cálculo en la vecindad del punto crítico. Usualmente esto no es una
limitación en los gasoductos, donde generalmente no se encuentran condiciones de
operación cercanas al punto crítico.

 

4.5.7.2Métodos de cálculo del factor de compresibilidad.

 

El Reporte N.8 de AGA proporciona métodos recomendados para calcular con gran
exactitud los factores de compresibilidad y las densidades del gas natural para
transferencia de custodia y otras aplicaciones de medición de gas. El AGA 8
proporciona dos métodos de ecuaciones de estado, los cuales se diferencian por
los parámetros de entrada que se necesitan para los cálculos.

 

83/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Método Detallado de Caracterización

 

El primer método aplica un conocimiento detallado de la composición del gas
natural para computar el factor de compresibilidad; es decir, se requiere el
análisis del gas. Se conoce como el “MÉTODO DETALLADO DE CARACTERIZACION” y se
puede aplicar sobre todo el rango de presión, temperatura y composición
mencionado anteriormente.

 

Este método se desarrolló para describir, en una forma muy exacta, el
comportamiento en la fase gaseosa de la relación presión-temperatura-densidad de
mezclas de gases naturales sobre un amplio rango de condiciones, incluyendo los
gases con porcentajes molares de hexanos e hidrocarburos más pesados mayores de
1%. También permitió reducir la incertidumbre en el cálculo de gases naturales
que contienen sulfuro de hidrógeno (H2S) y CO2 (gases ácidos). Finalmente,
fueron desarrolladas correlaciones del segundo coeficiente virial para agua y
mezclas binarias de agua con metano, etano, hidrógeno y gas carbónico, para
reducir la incertidumbre en el cálculo de gases naturales que contienen vapor de
agua (gases húmedos).

 

En general, la incertidumbre esperada en el MÉTODO DETALLADO está dentro de los
rangos especificados en la Fig. 3.1 para los gases naturales cuyas
características estén dentro del “Rango Normal” de la Tabla 3.1. Para el “Rango
Expandido”, de la citada tabla, este método tiene una incertidumbre promedia que
puede ser mayor, fuera del rango de la región de la figura 3.1. Las bases de
datos del factor de compresibilidad del GRI y del GERG han verificado las
incertidumbres esperadas, en gases con las características del “Rango Normal”,
dentro de la región 1 y parte de las regiones 2, 3 y 4 de la Fig. 3.1.

 

Método General (“Gross”) de Caracterización

 

El segundo método aplica un conocimiento general o grueso (“gross”) de la
composición del gas natural (dado por el poder calorífico y/o la densidad
relativa y la información del contenido de “diluyentes”) para computar el factor
de compresibilidad. Se denomina el “MÉTODO GENERAL DE CARACTERIZACIÓN” (“GROSS
CHARACTERIZATION METHOD”). Este método se puede aplicar en una región limitada
de presión y temperatura, para composiciones de gas natural que estén en el
“Rango Normal” de la Tabla 3.1. Este método solo se puede aplicar en gases
naturales secos y dulces.

 

Básicamente, la incertidumbre esperada en el MÉTODO GENERAL está dentro de los
rangos especificados en la Región 1 de la Figura 3.1, para los gases naturales
cuyas características están dentro del “Rango Normal” de la tabla 3.1. Las bases
de datos del factor de compresibilidad del GRI y del GERG han verificado las
incertidumbres esperadas, en gases con las características del “Rango Normal”,
dentro de la Región 1 de la figura 28.

 

Recomendaciones

 

EL MÉTODO GENERAL (“GROSS”), debido a su simplicidad, se recomienda para
cálculos de factores de compresibilidad y densidades, para temperaturas desde 32
ºF hasta 130ºF (0ºC a 55ºC) y presiones hasta de 1200 psia (8.3 MPa), siempre
que las características del gas natural estén dentro del “Rango Normal” de la
Tabla 3.1. Para todas las otras condiciones y composiciones del gas natural, se
recomienda el MÉTODO DETALLADO. En aquellos casos en los que las condiciones de
operación excedan los limites de presión, temperatura y composición del MÉTODO
GENERAL, se recomienda el MÉTODO DETALLADO.

84/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Si se dispone de un programa de computador que ofrezca la opción de aplicar
cualquiera de los dos métodos, lo más recomendable es utilizar siempre el MÉTODO
DETALLADO, para lo cual se requiere, como se dijo anteriormente, conocer el
análisis cromatográfico del gas natural.

 

4.5.7.3Unidades, conversiones y exactitud

 

El reporte No.8 de AGA emplea las siguientes unidades para las principales
cantidades dimensionales: temperatura absoluta en grados Kelvin (ºK), presión en
Megapascales (Mpa), densidad molar en moles por decímetro cubico (mol/dm3), el
poder calorífico volumétrico real en kilojulios por decímetro cubico (KJ/dm3) y
el poder calorífico molar bruto en kilojulios por mol (KJ/mol). Se requieren
factores de conversión para pasar de unas unidades a otras. Algunos factores de
conversión están dados en la tabla 3.2. Los factores de conversión que aparecen
en dicha tabla corresponden a estándares internacionales (ISO 6976 y GPA 2172-4
aoe e“osnoatcpd”(o jml lvlr constante R). Otros factores de conversión están en
el apéndice D de AGA 8.

 

Los factores de compresibilidad calculados con AGA 8, generalmente concuerdan
con los mejores datos disponibles, con diferencias que se aproximan a la
incertidumbre experimental del 0.1%.

 

4.5.7.4Ecuación de estado para el factor de compresibilidad–método detallado de
caracterización

 

Las ecuaciones, parámetros y constantes requeridos para calcular los factores de
compresibilidad de mezclas de gases naturales, usando el MÉTODO DETALLADO DE
CARACTERIZACIÓN, están dados en el Reporte N. 8 de AGA.

 

Para calcular el factor de compresibilidad Z, por este método, se utilizan las
ecuaciones (12) a (23) de AGA 8 de 1992, en su segunda edición de julio de 1994.
Para aplicar esas ecuaciones, por medio de un programa de computador, se
requiere, entre otras cosas, utilizar los llamados “Parámetros de
Caracterización” de cada uno de los veintiún (21) compuestos puros incluidos en
el cubrimiento de AGA; los citados parámetros aparecen en la tabla 5 de dicho
estándar.

 

También se requieren los “Parámetros de Interacción Binaria” que aparecen en la
Tabla 6 de AGA 8, los cuales corresponden, como su nombre lo indica, a las
interacciones (energéticas, polares, de tamaño y de orientación), que ocurren
entre los diferentes componentes de una mezcla de gas natural, en una forma
binaria (de dos en dos).

 

Además, se necesitan las constantes an, bn, cn, kn, gn, qn, fn, sn, wn, (donde n
varia de 1 a 58).

 

Finalmente, en los cálculos del factor de compresibilidad Z, usando el MÉTODO
DETALLADO DE CARACTERIZACIÓN, se conocen la composición del gas, la temperatura
absoluta T, y la presión absoluta P. El principal problema consiste en calcular
la densidad molar d, usando la ecuación de estado para la presión. Para ello se
utiliza la ecuación (24) de AGA 8.

 

Sin embargo, debido a la complejidad de la ecuación (24), se debe recurrir a un
proceso interactivo, en el cual se suponen o estiman valores de d, hasta
encontrar que el valor calculado de la presión P, coincida con el valor real de
la presión absoluta.

 

Estas interacciones deben hacerse hasta que la desviación absoluta entre el
valor calculado de P, con la ecuación 24, el valor de la presión sea igual o
menor de 1x10-6. Una vez encontrada esta convergencia, el factor de
compresibilidad Z, se obtiene por medio de la ecuación (12) de AGA 8.

 

85/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.8Medición electrónica de gas. Norma API MPMS 21.1

 

4.5.8.1Alcance

 

Fijar las especificaciones mínimas para los sistemas electrónicos de medición de
gas que usan parámetros de flujo en aplicaciones de transferencia de custodia.

 

4.5.8.2Descripción Sistema Medición Electrónica de Gas

 

Elementos de un sistema de medición: El sistema de medición lo compone un
elemento primario de donde se deduce una señal directa de la medición de flujo,
que para nuestro caso es la platina de orifico, la turbina el ultrasónico,
Coriolis o el medidor de desplazamiento positivo.

 

El elemento secundario o instrumentación asociada al medidor que toma lectura de
las condiciones operacionales de presión y temperatura para ser enviadas junto
con la señal de flujo directa del primario a un elemento terciario el cual
consiste de un computador de flujo programado correctamente para calcular el
flujo dentro de las condiciones especificadas para cada tipo de medidor. En los
numerales anteriores se hizo referencia de manera detallada a cada tipo de
elemento primario usado en sistemas de transferencia de custodia.

 

4.5.8.3Transductores y transmisores:

 

Son aquellos elementos que responden a una señal de entrada de presión,
temperatura, frecuencia y otras variables para ser enviados al computador de
flujo. Estos equipos responden a los cambios permanentes de las condiciones de
operación y transmitidos en tiempo real en señales que pueden análogas,
digitales o de frecuencia. Las señales enviadas por el elemento secundario son
recibidas en el computador de flujo el cual combina dicha información con las
instrucciones configuradas para calcular la cantidad de gas que fluye a través
del elemento primario.

 

Mientras el proceso de cálculo admite exactitud de alto grado es importante
realizar a cada elemento por separado medición de las posibles inexactitudes que
se pudieran presentar que afecten la confiabilidad del resultado.

 

4.5.8.4Algoritmos de los computadores de flujo

 

Define los procedimientos de muestreo, la metodología de cálculo y la técnica de
promediación a aplicar en la ecuación de flujo para asegurar un aceptable
sistema de medición. Se debe usar para cada caso la última revisión de los
procedimientos de cálculo disponibles para cada tipo de medidor así como el uso
de AGA 8 para factor de supercompresibilidad.

 

Medidor tipo Diferencial: La aplicación en medidores tipo diferencial el flujo
total se determina por la integración de la ecuación de la rata de flujo en un
intervalo de tiempo.

 

[t14_pg86.jpg]

Donde:

Qt: Cantidad acumulada entre to y t.

qt: Ecuación de rata de flujo en una unidad de tiempo

dt: Diferencia de tiempo entre muestreo.

 

86/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Las variables incluidas en la ecuación no son estáticas, por lo que el flujo
total es la integración de variables que cambian en el tiempo.

 

Medidor tipo Lineal: En aplicaciones de medidores tipo lineal (turbina,
ultrasónico, Coriolis) la cantidad de flujo total es determinada por la
sumatoria de flujo durante un intervalo de tiempo determinado.

 

[t14_pg87.jpg]

 

Donde:

 

Qt: Cantidad acumulada entre to y t.

Qn: Ecuación de rata de flujo para el intervalo dt

dt: Diferencia de tiempo entre muestreo.

 

Al igual que en el medidor diferencial las variables son no estáticas. En
medidores lineales el elemento primario envía medición volumétrica a condiciones
de flujo. Las unidades volumétricas para un intervalo de tiempo son pulsos que
son linealmente proporcionales a la unidad de volumen.

 

4.5.8.5Disponibilidad de datos

 

Para buscar exactitud en la medición se debe asegurar que los datos requeridos
se encuentran disponibles y retenidos para permitir el cálculo de las cantidades
a medir a través del elemento primario.

 

Tanto para medidores diferenciales como lineales se requiere los valores
promedio hora-hora y día –día de las variables temperatura, presión estática,
presión diferencial, volúmenes no corregidos y cantidad de volumen acumulada. De
igual manera valores de aquellas variables como diámetro de referencia, los
rangos de calibración de la instrumentación asociada y características de la
calidad del gas (densidad, poder calorífico, composición, etc).

 

Se requiere disponibilidad de lecturas instantáneas de los valores de presión,
temperatura, rata de flujo, volumen acumulado y alarmas o condiciones de error
que afecten la medición. Adicionalmente las condiciones de calidad cuando no son
fijas.

 

En el computador de flujo debe quedar registrado los valores as found como as
left resultado de los procesos de calibración de la instrumentación asociada al
medidor. Los cambios en los valores configurados como valores fijos deben quedar
registrados. El computador de flujo debe disponer para efectos de auditoría, de
un registro resumen de todas las alarmas y condiciones de error que afectan la
medición incluyendo su descripción y un registro de las horas y minutos que
operó el sistema en un día. La capacidad de almacenamiento mínima deberá ser de
30 días.

 

El sistema de medición y su computador de flujo debe tener una identificación
visible.

 

4.5.8.6Requerimientos de auditoría y reporte

 

Un sistema de medición electrónica de gas debe facilitar la auditoría mediante
la disponibilidad de registros día-día y hora-hora de las variables que
intervienen en la medición. La auditoria incluye adicionalmente configuración de
variables fijas y volátiles, eventos y alarmas. La razón importante de disponer
de los registros históricos es suministrar soporte a los registros oficiales,
realizar ajustes cuando el equipo lo requiera y observar datos incorrectos.

 

87/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

El volumen diario representa el promedio de la suma de datos colectados y
calculados durante el periodo contractual de un día. Igual concepto se aplica
para los registros hora-hora.

 

El algoritmo utilizado en el sistema de medición electrónica debe estar
identificado por el fabricante y su versión.

 

La revisión de la configuración es una actividad importante dentro de la
auditoria e inspección de un sistema de transferencia de custodia. Se busca
identificar todos os parámetros fijos que se requieren para el cálculo de flujo.

 

Deben quedar registrados en el momento que ocurren, todos los eventos que
generen cambios en los parámetros de flujo y que se salen de los valores
normales afectando la exactitud del medidor.

 

Instalación de transmisores: Se deben establecer claramente el rango, los
valores límite operacionales, y las condiciones ambientales de la
instrumentación asociada como son los transmisores. El fabricante debe
establecer la exactitud combinada por el efecto de linealidad, histéresis y
repetibilidad. El efecto de temperatura sobre el cero y el span deben estar
considerados. De igual manera otros efectos que afectan la exactitud como
vibración, variación de potencia y localización deben ser considerados.

 

Los transmisores deben ser mantenidos de acuerdo a las instrucciones del
fabricante y protegerlos del medio ambiente cuando eso se requiera. Para
medidores tipo diferencial el transmisor de presión estática debe estar
conectado a una de las tomas de alta o baja de la presión diferencial. Toma
separada de presión estática no es permitida.

 

Líneas manométricas: Toda pulsación debe ser eliminada en su origen. Efectos de
pulsación son causados por la instalación de válvulas de bloque obstrusivas, se
deben instalar válvulas full-port, área de flujo uniforme entre la válvula y la
tubería. De igual manera líneas de gran longitud ocasionan pulsaciones por lo
que se debe minimizar su longitud. Las líneas manométricas deben ser uniformes
en diámetro, y de material compatible con la calidad del gas a medir. La
pendiente debe impedir la acumulación de condensados, positiva una pulgada por
pie y debe estar correctamente soportada para evitar vibración.

 

Equipos Auxiliares: Equipos periféricos tales como analizadores de calidad del
gas (cromatógrafos o gravitómetros) pueden ser instalados siguiendo las
recomendaciones del fabricante. Las conexiones al elemento primario deben
realizarse siguiendo la última versión de los estándares aplicables.

 

Conexión al computador de flujo: Tanto el computador de flujo como su
comunicación con los transmisores y/o unidades de transmisión remota (RTU) deben
ser instalados y mantenidos de acuerdo a las instrucciones del fabricante. Todos
los materiales de construcción deben ser compatibles con el servicio y el medio
ambiente. El computador de flujo debe poseer protección por interferencia por
frecuencia y electromagnética. El computador de flujo debe incluir eliminador de
transientes para su protección.

 

Cableado: El cableado debe obedecer a la clase de servicio e instalado de
acuerdo a la normativa NEC. Todos los cables deben ser resistentes al medio
ambiente y evitar interferencia eléctrica. Se debe impedir el cableado conjunto
de corriente directa con corriente alterna.

 

4.5.8.7Verificación y calibración instrumentación asociada

 

Alcance: El sistema de medición electrónica conformada por el computador de
flujo y la instrumentación asociada debe tener una incertidumbre de ±1.0% en el
flujo para el rango de presión y temperatura especificada. Esta incertidumbre no
incluye la incertidumbre del elemento primario. Se puede presentar mayor
incertidumbre en la medición, si existen condiciones de pulsación de flujo,
flujo multifásico o valores muy bajos de diferencial.

 

88/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

La verificación se define como el proceso de confirmar la exactitud de un equipo
de medición electrónica mediante el uso de patrones certificados. La calibración
se define como los ajustes al equipo electrónico respecto a los valores
referenciados para proporcionar exactitud en los valores a medir.

 

Equipos que requieren calibración y verificación: Los siguientes equipos del EGM
requieren verificación y calibración:

 

·Transmisores de presión estática.

·Transmisores de presión diferencial.

·Transmisores de temperatura.

·Contadores y generadores de pulso

·Analizadores en línea

 

4.5.8.8Procedimientos de calibración y verificación.

 

Los dispositivos EGM y sus transductores individuales, transmisores y
analizadores son sustancialmente diferentes en sus métodos de calibración.
Algunos tienen zero, span y ajustes de linealidad y algunos únicamente zero y
span. Otros son calibrados electrónicamente (Smart) y no requieren ajustes
mecánicos. Su señal de salida puede ser un voltaje, corriente, frecuencia de
pulso u otras formas de señales de datos. Por esta razón, el usuario debe
referirse a la guía de operación del fabricante, para paso a paso hacer los
procedimientos de calibración.

 

Los test de verificación serán realizados comparando el valor de la medida EGM
(valor digital provisto por el computador de flujo) de cada variable de entrada
al correcto valor determinado por una referencia estándar certificada. A través
del valor mostrado en el display del equipo, la precisión de las señales
eléctricas, entre los transductores y los computadores de flujo serán también
verificados.

 

4.5.8.8.1Calibración y verificación de dispositivos de presión y temperatura

 

Chequee las válvulas y líneas de sensado para la calibración y verificación de
equipos al dispositivo EGM para asegurar no fugas. Chequee por bypass
(equalizador) el goteo de la válvula entre la cubierta de la presión alta y
baja. Para mayor información ver API MPMS capítulo 14.3 parte 2.

  

Cuando la prueba de verificación es realizada sobre un dispositivo diferencial
de presión o presión estática “as found”, las lecturas serán grabadas a
aproximadamente 0, 50 y 100% de escala incremental y 80, 20 y 0% orden
decreciente. La calibración será efectuada de acuerdo a los procedimientos
recomendados por el fabricante y realizar ajustes cuando se presenten errores
volviendo a verificar las lecturas finales.

 

Cuando una prueba de verificación es realizada sobre un dispositivo de
temperatura, la lectura encontrada de la temperatura del fluido debería ser
chequeada contra un termómetro certificado, en 0,5 °F de la lectura del
termómetro certificado. La calibración será efectuada de acuerdo a los
procedimientos recomendados por el fabricante y realizar ajustes cuando se
presenten errores volviendo a verificar las lecturas finales.

 

La calibración del sensor de temperatura no es posible por el usuario, pero la
verificación de la operación es requerida. Para los detectores de temperaturas
por resistencia (RTDs), la resistencia de referencia o el punto de hielo debería
ser verificado, en un baño de hielo preparado propiamente o un baño de hielo
sustituto. Si es posible, ambos, el elemento y el transmisor deberían ser
verificados juntos.

 

89/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Después de la calibración de un equipo una verificación “as left” debe ser
realizada, pruebas similares a las inicialmente ejecutadas.

 

4.5.8.8.2Verificación de contadores de pulsos

 

La exactitud de un dispositivo EGM para interpretar y procesar señales de pulsos
deberían ser verificadas usando un generador de pulsos (corriente y voltaje)
conectando el equipo patrón a la salida del elemento primario leyendo la señal
en el computador de flujo. La señal simulada será grabada con los valores
actuales determinados por el dispositivo EGM.

 

4.5.8.8.3Calibración y verificación de analizadores

 

La precisión de un analizador debería ser certificada usando un gas estándar de
referencia certificada. La salida del analizador debería ser verificada a través
del dispositivo EGM. Los estándares serán guardados en un rango de temperatura
específicos. El estándar debe ser periódicamente chequeados para asegurar que la
composición no ha cambiado y esto debería no ser usado después de la fecha de
expiración del fabricante. Deberían las lecturas “as found” del analizador
realizar pruebas de repetibilidad o reproducibilidad, una calibración será
conducida acorde con los procedimientos recomendados del fabricante.

 

Para lograr una calibración precisa, el gas natural estándar debe ser calentado
acorde con los estándares industriales apropiados, tales como, API MPMS capítulo
14.1 o asociación procesadores de gas (GPA) estándar 2261 o estándar 2286, si la
temperatura durante el transporte o el almacenamiento se aproxima a su punto de
rocío, eliminando la posibilidad de formación de condensado.

 

4.5.8.8.4Calibración y verificación de Gravitómetros y densitómetros

 

La calibración y verificación de densitómetros y gravitómetros debería ser
realizada acorde con las recomendaciones del fabricante y los estándares de la
industria.

 

Frecuencia de verificación. La precisión de todos los equipos de medida de gas
electrónica (EGM) deberían ser verificados sobre una base principal. Esta
frecuencia posee una mínima recomendada pero puede cambiar sobre la base de
requerimientos operacionales o acuerdos contractuales. La frecuencia de
verificación mínima puede ser extendida por un acuerdo mutuo o cuando garantice
el soporte del dato medido.

 

4.5.8.9Efectos de la temperatura ambiental y la línea de presión

 

Efecto de la temperatura ambiente: Los dispositivos EGM son típicamente
instalados en un ambiente abierto. Las respuestas de estos dispositivos bajo una
variedad de condiciones de verano e invierno podrían afectar la operación y
precisión de la medida de flujo. Los cambios de la temperatura ambiente pueden
causar una desviación sistemática significante sobre la precisión de la medida.
Los rangos de temperatura de operación y su efecto correspondiente sobre la
incertidumbre de la medida (esto es, cambio en el porcentaje de escala y grados
de la referencia) deberían ser listados en las especificaciones realizadas por
el fabricante, y deberían ser considerados cuando se selecciona y se instala un
equipo EGM. Durante la verificación y la calibración, la temperatura ambiente
debe ser registrada.

 

90/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Efecto de la línea de presión: En práctica de campo, los transductores y
transmisores de presión diferencial están calibrados a la presión atmosférica.
Cuando un dispositivo de presión diferencial es puesto en servicio a condiciones
de presiones más altas, la línea de presión puede causar un cambio en la
calibración. Las técnicas de compensación y los efectos en las especificaciones
en la línea de presión deberían ser dados por el fabricante y ser considerados
cuando se determine la medida incierta del sistema.

 

4.5.8.10Equipo de calibración y verificación

 

El requerimiento de incertidumbre para el equipo patrón de verificación y
calibración será un factor de dos mejor que el especificado del transmisor,
transductor u otro dispositivo asociado a ser calibrado. Sin embargo, en un
sentido práctico, las incertidumbres del sistema de calibración menores a ±0.05%
no son normalmente requeridas. Por ejemplo, un transmisor con un estado de
precisión de 0,2% requerirían calibración y verificación con equipos de una
precisión de 0,1% o mejor. Para la mayoría de transmisores de presión
electrónicos, los requerimientos de precisión determinarán el uso de cualquier
peso muerto o indicador electrónico digital de un rango apropiado.

 

La incertidumbre de los dispositivos de lecturas o medidas de presión son
usualmente relacionados con un porcentaje de lectura de escala. La incertidumbre
para las lecturas deseadas debe ser calculada por cada punto. También, los
dígitos suficientes deben estar presentados sobre las lecturas digitales para
asegurar una medida precisa estable cuando la incertidumbre del último digito es
considerada.

 

Todas las referencias de los patrones usados para la calibración y verificación
serán certificadas a 60 °F y trazados a estándares primarios mantenidos por una
organización reconocida internacionalmente como la NIST. Los instrumentos usados
en la calibración serán chequeados y calibrados una vez cada dos años o como lo
recomiende el fabricante.

 

4.5.8.10.1Seguridad

 

Acceso: Para sistemas de medición no ubicados dentro de gabinetes cerrados o
perímetro cercado un acceso visual no restringido es requerido. Únicamente el
propietario del medidor o el designado contractualmente tiene el derecho a
calibrar o alterar la función del sistema de medición. Adicionalmente las
actividades a realizar se restringen a aquellas definidas contractualmente
cuando sea necesario y apropiado.

 

4.5.8.10.2Acceso restringido

 

Los sistemas serán diseñados de tal forma que, un acceso no autorizado a la
unidad de medición con el propósito de alterar cualquier variable de entrada que
pueda afectar la medida será denegada.

Un código de seguridad único debe ser suministrado. Los propietarios deberán
considerar medidas seguras a unidades individuales con el fin de asegurar todos
los accesos de ganancias que son identificables y contables. Medidas de
seguridad adicionales a los anteriores deben ser usadas para denegar el acceso
al sistema

 

4.5.8.10.3Integridad del dato de acceso

 

Cualquier parámetro de flujo constante que llegue ase cambiado en el sistema
debe quedar registrado la fecha y los valores anterior y nuevo, este
requerimiento se extiende a los reportes de calibración que serán completados e
incluidos en los documentos de inspección y auditoría. Cualquier ajuste o
corrección al dato original será almacenado separadamente y no alterará el dato
original. Ambos valores deben ser retenidos.

 

91/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.5.8.10.4Protección del algoritmo

 

El algoritmo usado debe ser protegido de alteraciones mediante códigos de
seguridad a las personas autorizadas para acceder al sistema.

 

4.5.8.10.5Protección de memoria

 

Con el fin de proveer máxima seguridad e integridad para los datos configurados
los dispositivos del computador de flujo dispondrán de una fuente de
alimentación de respaldo capaz de operar por un período no menor que el
intervalo de recolección de datos. Se recomienda un tiempo mínimo de respaldo de
la medición de 30 minutos.

 

4.6CALIDAD DEL GAS

 

El gas natural para su transporte y consumo energético requiere que se evalúe su
calidad con el fin de garantizar una apropiada operación de los equipos que lo
manejan o una adecuada eficiencia en los procesos de combustión. El objetivo de
fijar las especificaciones del gas natural conlleva a garantizar la seguridad de
los usuarios mediante una operación eficiente de los equipos, proveer los
parámetros para la operación segura, económica y proteger la infraestructura de
transporte y distribución, de igual manera las especificaciones del gas fijan
las bases y criterios para el procesamiento y tratamiento eficiente del gas
natural. La calidad del gas es fundamental en los contratos de transporte y
compraventa pues a la red de transporte conjugan diferentes tipos de gas
provenientes de yacimientos con características no similares, lo que hace
necesario garantizar una calidad al consumidor final.

 

Las especificaciones de calidad del gas natural están referidas a:

 

4.6.1Poder Calorífico:

 

El poder calorífico se asocia con la energía que pueda suministrar el gas al
someterse al proceso de combustión. El poder calorífico mínimo se establece con
el fin de satisfacer los requerimientos energéticos del consumidor a un costo
comercialmente aceptable, por ello se hace indispensable una determinación
exacta del contenido de Btu en el gas. De otra parte es importante tener en
cuenta que los costos de los combustibles intervienen en un alto porcentaje en
los costos de producción de las diferentes industrias donde un energético es
utilizado. El poder calorífico de una mezcla gaseosa como lo es el gas natural
se puede calcular conociendo previamente la composición y los poderes
caloríficos de los componentes individuales. La composición se determina
mediante un análisis cromatográfico para la cuantificación de los componentes.
Otra técnica para determinar el poder calorífico es mediante el uso de
calorímetros, equipos que pueden ser instalados en línea de suministro de gas
con el objeto de tener una medición continua del poder calorífico que se esté
recibiendo. La determinación de la energía del gas natural se está convirtiendo
en parte integral de negocio de transmisión y distribución en el mercado actual.
La mayoría de los contratos de compraventa de gas están en términos de MM Btu en
lugar de volumen de gas.

 

4.6.2Índice de Wobbe:

 

Éste índice se obtiene de dividir el poder calorífico bruto por la raíz cuadrada
de la relación de su densidad con la del aire (gravedad específica). El rango
especificado se define con base en los criterios de intercambiabilidad, es
decir, un gas cuya composición no altere el proceso de combustión en quemadores
atmosféricos en cuanto a combustión incompleta, retrollama y levantamiento de
llama.

 

92/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.6.3Punto de rocío de los hidrocarburos:

 

Esta variable busca prevenir la formación de condensados de hidrocarburos que
pudiesen originar problemas de taponamiento, corrosión, falla en los equipos de
medición y combustión incompleta, todo ello con severas implicaciones en la
seguridad y la eficiencia. La condensación de hidrocarburos se puede dar por
Condensación Retrógada cuando una mezcla gaseosa a alta presión y una
temperatura dada pueda entrar en la zona de dos fases, gas y líquido, a una
reducción de presión aguas abajo en el sistema de transporte y por Efecto Joule
– Thompson cuando por el enfriamiento que experimenta el gas natural al
disminuir su presión o al fenómeno de expansión o reducción brusco de presión.

 

4.6.4Punto de rocío del agua o contenido de vapor de agua:

 

Busca prevenir la condensación de agua libre en el sistema y la consiguiente
formación de hidratos y la ocurrencia de corrosión en presencia de gases ácidos
(CO2 y H2S).

 

4.6.5Contenido de Acido Sulfhídrico:

 

El H2S es un gas altamente tóxico aun en concentraciones muy bajas. De igual
manera causa agrietamiento por esfuerzos corrosivos para lo cual se hace
necesario el empleo de materiales especiales para protección contra la
corrosión.

 

4.6.6Contenido de Azufre Total:

 

Otras fuentes de azufre presentes en el gas son debidas a la presencia de
mercaptanos y sulfuros orgánicos. Busca reducir el impacto corrosivo producido
por gases de combustión. Desde el punto de vista ambiental el SO2 como producto
de la combustión de los compuestos azufrados es altamente polucionante dando
origen al SOx por reacciones posteriores con el oxigeno y el agua de la
atmósfera a la lluvia ácida.

 

4.6.7Contenido de Oxígeno:

 

El oxígeno contenido en el gas natural durante operaciones energéticas a muy
baja temperatura presenta reacción catalítica en los filtros de mallas
moleculares.

 

4.6.8Contenido de Dióxido de Carbono:

 

El CO2 es un gas ácido, como el H2S, pero no tan indeseable. Éste componente
debe removerse con el fin de evitar problemas de corrosión en presencia de agua,
disminución del poder calorífico del gas y su solidificación cuando el gas se
somete a procesos de baja temperatura. Otra consideración es el aporte de CO2 a
la atmósfera y su influencia sobre el efecto invernadero.

 

4.6.9Contenido de Nitrógeno:

 

Afecta el calorífico del gas. Desde el punto de vista ambiental aporta NOX en su
uso como combustible.

 

93/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

4.6.10Calidad del gas natural para transporte según el RUT:

 

La Resolución CREG 077 de 1999 (RUT) y su actualización Resolución CREG 054-2007
Numeral 6.3 fija las especificaciones del gas natural en los puntos de entrada
al sistema de transporte. En el cuadro se muestran las especificaciones de
calidad del gas natural.

 

Tabla 5 - Especificaciones de Calidad del Gas

 

VARIABLE   SIST. INTERNACIONAL   SIST. INGLES Poder Calorífico, bruto, min  
35.4 M J / m3   950 Btu / pie3 Poder Calorífico, bruto, max   42.8 M J / m3  
1150 Btu / pie3 Contenido hidrocarburo líquido   Libre de líquidos   Libre de
líquidos Contenido H2S, max   6 m gr / m3   0.25 gr/ 100 pie3 Contenido total de
Azufre, max   23 m gr / m3   1 grano / 100 pie3 Contenido de CO2, max, % vol  
4%   4% Contenido de N2, max, % vol   3%   3% Contenido de inertes, max, % vol  
5%   5% Contenido de oxigeno, max, % vol   1%   1% Contenido de agua, max   97 m
gr / m3   6.0 lbs / MPCS Temperatura, max   49o C   120o F Temperatura, min  
4.5o C   40o F Libre de Gomas, polvos y material de suspension    

 

La composición del gas natural puede cambiar considerablemente de un yacimiento
a otro lo mismo que después de su procesamiento por lo que se requiere que las
corrientes de gas natural sean analizadas periódicamente. Los procedimientos
apropiados para el muestreo tienen que ser seguidos para asegurarse que se
obtenga una muestra representativa.

 

4.7PROCESO DE VERIFICACION Y DETERMINACION DE PRUEBAS

 

4.7.1Generalidades del Diagnóstico

 

Todos los medidores de flujo usan los principios de la mecánica de fluidos para
obtener el caudal a partir de las propiedades de transporte del fluido. Es así,
como el medidor de orificio requiere una caída de presión para el cálculo de
flujo mediante un adecuado procedimiento en el cual se involucran propiedades
del fluido medido y características físicas del medidor. En el caso de una
turbina su rotación se incrementa con la velocidad de flujo de gas, la cual se
detecta mediante sensores magnéticos o mecánicos instalados fuera del recinto de
medición.

 

En general la exactitud de todos los medidores de flujo están sujetos a la
evaluación y análisis de las siguientes variables:

 

·Sensibilidad al Número de Reynolds

El número de Reynolds relaciona el comportamiento del flujo de un fluido con
otros, que tienen el mismo número. Dependiendo de la sensibilidad del medidor al
número de Reynolds, así será su efecto sobre el desempeño del medidor.

 

94/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

·Flujo no Pulsante

Es el problema de mayor frecuencia para la exactitud de los sistemas de medición
por lo que requiere instalar eliminadores de pulsación a la entrada del medidor.
La experiencia con la mayoría de los medidores es que ningún medidor es inmune a
los efectos de pulsación. De igual manera es de evaluar las pulsaciones en las
conexiones donde se sensan las diferentes variables que intervienen en la
medición.

 

·Instalaciones Adecuadas de los Medidores

Existe una relación entre la tubería aguas arriba y abajo del medidor con el
perfil de flujo, que hace que se pueda crear un perfil totalmente desarrollado o
un perfil deformado. Por eso son muy importantes las mínimas longitudes
especificadas para garantizar una correcta medida. Cualquier instalación cuyas
longitudes de tubería antes y después del medidor no cumplan con estas normas o
con las exigencias del fabricante no tendrá patrón de flujo predecible y los
procedimientos de cálculo establecidos en las normas no tienen ningún sentido en
ese medidor.

 

·Alineamiento y centricidad.

Otro factor importante es la forma como el elemento primario se une al tubo de
medición y su alineación.

 

·Tomas de presión y temperatura

También revisten especial importancia las tuberías de conexión de las tomas de
presión y la adecuada instalación del sensor de temperatura.

 

·Rangeabilidad o Rango de Operación.

Un medidor tiene un rango definido para la medición exacta y éste no debe
acercarse a sus valores máximo y mínimo.

 

·Calidad del Gas

Es importante la influencia del contenido de sólidos y líquidos sobre el patrón
de flujo el cual es afectado severamente y que incide en la exactitud de la
medición.

 

·Conexión a tierra del sistema de medición.

Altos diferenciales de resistividad de los suelos con sistemas de aterrizaje
limitados en capacidad afectan la exactitud en los sistemas de medición de gas
natural.

 

·Integración y registro de variables de medición.

La información obtenida a través del elemento primario debe ser integrada con el
fin de producir un resultado que debe ser el volumen de gas a medir, esta labor
la realiza el computador de flujo.

 

4.8GENERALIDADES SOBRE CALIBRACIÓN DE MEDIDORES

 

4.8.1Aseguramiento Metrológico

 

El aseguramiento metrológico de una instalación de medición de gas proporciona
una garantía de calidad adecuada de los resultados de medición y análisis. El
aseguramiento es un programa de actividades que confirman que las mediciones o
los datos obtenidos cumplen con los estándares de calidad definidos con un nivel
de confianza establecido.

 

95/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Un plan de aseguramiento y control incluye no sólo procedimientos estandarizados
para asegurar una cierta exactitud y precisión en las mediciones, sino que
también cubre asuntos como la definición de los objetivos de monitoreo,
estructura administrativa, selección del equipo, programas de entrenamiento del
personal y auditorías, entre otros, es decir, comprende todos los métodos de
medición y los procedimientos o estrategias de monitoreo.

 

Un adecuado programa de aseguramiento metrológico es la mejor forma de
garantizar la armonía entre los resultados obtenidos, incluye las actividades y
técnicas operacionales que se usan para obtener una cierta precisión y exactitud
en las mediciones. El aseguramiento por lo tanto es parte esencial para los
sistemas de mediciones y podemos decir que se refiere al manejo completo de todo
el proceso, conduciéndolo a una calidad definida del resultado mientras que el
plan de control se refiere a las actividades dirigidas a obtener una cierta
exactitud y precisión en las mediciones.

 

El programa de aseguramiento cubrirá específicamente las fases del monitoreo
previas a las mediciones, que van desde la definición de los objetivos de
calidad de los datos, diseño del sistema y selección del sitio, hasta la
evaluación del equipo, su selección e instalación y desarrollo de programas de
entrenamiento. Las funciones del control cubrirán las actividades directamente
relacionadas con las mediciones, e incluirán la calibración, revisión y manejo
de información.

 

Como norma general, para efectos de calibración y verificación de los medidores,
se tendrán en cuenta las disposiciones señaladas en el RUT, en su numeral 5.5.3
Calibración de equipos de Medición.

 

4.8.2Mantenimiento

 

Se define como mantenimiento a todos los procedimientos que se llevan a cabo
para la conservación y el cuidado de todos los componentes que integran el
sistema de medición incluyendo los equipos auxiliares. Todos los procedimientos
de mantenimiento, como programas de reemplazo de partes, chequeos de diagnóstico
y acondicionamiento del equipo, deberán en todos los casos llevarse a cabo
siguiendo las recomendaciones del fabricante.

 

4.8.3Calibración

 

Es el conjunto de operaciones que establecen, bajo condiciones especificas, la
relación entre los valores de una magnitud indicados por un instrumento o
sistema de medición, o los valores representados por una medida materializada y
los valores correspondientes de la magnitud, realizados por los patrones.

 

El resultado de una calibración permite atribuir a las indicaciones, los valores
correspondientes del mensurando o determinar las correcciones que se deben
aplicar a las indicaciones. El resultado de una calibración puede ser consignado
en un documento o informe de calibración.

 

Un patrón primario es aquel que ha sido designado como poseedor de las más altas
cualidades metrológicas y cuyo valor se acepta sin referenciarlo a otros
patrones de la misma magnitud.

 

Entre los patrones primarios que son reconocidos por la comunidad internacional
como referencia para la calibración de los medidores de flujo de gas tenemos:

 

Probador Gravimétrico

Incertidumbre: 0.15%

Manejo de alta presión

Alcance de medición: Alta

 

96/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Probador tipo Pistón

Incertidumbre: 0.05% - 0.1%

Manejo a Presión atmosférica

Alcance de medición: Limitado

 

Probador Tipo Campana

Incertidumbre: 0.05% - 0.15%

Manejo ligeramente superior a la presión atmosférica

Alcance de medición: Limitado

 

Sistemas PVT

Incertidumbre: 0.1% - 0.2%

Manejo a altas presiones

Alcance de medición: Alto

 

Los sistemas primarios son empleados para calibrar sistemas secundarios que a su
vez son usados para la calibración de medidores de flujo de gas. Entre los
sistemas secundarios tenemos:

 

Toberas de Flujo Crítico

Incertidumbre: 0.2% - 0.4%

Manejo de presión: 100 bar

Alcance de medición: Alto

 

Turbinas

Incertidumbre: 0.3% - 0.5%

Manejo de presión: 100 bar

Alcance de medición: Alto

 

Medidores tipo Ultrasónico

Incertidumbre: 0.2% - 0.4%

Manejo de presión: Alta

Alcance de medición: Alto

 

Medidores de Desplazamiento Positivo

Incertidumbre: 0.2% - 0.4%

Manejo de presión: Máximo 16 bar

Alcance de medición: Moderado

 

Medidores tipo Húmedo

 

Incertidumbre: 0.3% - 0.4%

Manejo de presión: Ligeramente superior a la presión atmosférica.

Alcance de medición: Bajo

 

Para sistemas de calibración de medidores de gas se tienen varias alternativas a
saber:

 

El patrón secundario es instalado en campo y mediante arreglo de tubería en Z se
dispone para su uso con el medidor a prueba en instalación en serie. Este
esquema a pesar de que garantiza confiabilidad en los resultados su uso es muy
restringido ya que solo puede ser usado con una alta eficiencia con el medidor
localizado en campo y por medidores de igual diámetro y condiciones
operacionales.

 

97/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

Servicios de calibración en el sitio es cuando el laboratorio de calibración
lleva sus patrones de referencia a las instalaciones del cliente para realizar
la verificación del sistema de medición. En esta modalidad el cliente asegura
que su equipo es calibrado bajo las condiciones de operación. El patrón viajero
debe cumplir con ciertos requisitos de robustez, reproducibilidad, funcionalidad
y estabilidad para asegurar la trazabilidad hacia las referencias superiores.

 

Una forma de mantener el control metrológico sobre los patrones es emplear
patrones de control cuya función principal es la de vigilar el estado de
funcionamiento de los patrones de referencia ya que éstos son afectados por la
frecuencia de uso, la exposición a ambientes adversos, variabilidad de las
condiciones de operación y mal uso entre otros. La selección de los patrones de
control debe considerar aspectos como estabilidad, repetibilidad,
reproducibilidad y resolución. El uso de los patrones de control implica
necesariamente la aplicación de cartas de control para el seguimiento de los
patrones de referencia.

 

4.8.4Laboratorios de Calibración

 

Como uno de los laboratorios más grandes de Norteamérica el CEESI es un
laboratorio para altos flujo y altas presiones con trazabilidad NIST.

 

5.CONTINGENCIAS

 

No aplica.

 

Para mayor información sobre este Capítulo y en general del Manual de Medición
de Hidrocarburos Y Biocombustibles de Ecopetrol S.A, dirigirse a:

 

·Rodrigo Satizabal Ramírez

Jefe del Departamento de Medición y Contabilización de Hidrocarburos (PMC),
GPS-VSM

Ext.:43390

 

·Mario Alberto Granada Cañas

Profesional I Departamento de Medición y Contabilización de Hidrocarburos,
GPS-VSM

Ext.:50057

 

·Hector Hernando Bernal

Profesional II Departamento de Medición y Contabilización de Hidrocarburos,
GPS-VSM

Ext.: 50053

 

98/99

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 14 – MEDICIÓN DE GAS NATURAL

GESTION DE MEDICION Y CONTABILIZACIÓN

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-14

Fecha aprobación:

22/04/2010

Versión: 01

 

RELACIÓN DE VERSIONES

 

Versión Fecha Cambios 01 20/04/2009 Emisión del documento 02 22/04/2010 Revisión
del documento

 

Revisó   Aprobó       RODIGO SATIZABAL RAMIREZ     Jefe del Departamento de
Medición y
Contabilización de Hidrocarburos   /s/ Claudia L. Castellanos R     CLAUDIA
CASTELLANOS   Vicepresidence de Suministro y Mercado - VSM /s/ Mario A. Granada
Cañas    

MARIO A. GRANADA CAÑAS

Profesional Medición PMC

Representante por los negocios VSM, VIT, VPR,

GRB, GRC e ICP quienes participaron en su

elaboración. Aprobado según acta del Comité

   

Táctico de Medición y Contabilización No. 5 de

2009 - noviembre 30 y diciembre 0).

   

 

 

99/99

 

 

 



[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 1 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  

 



MANUAL UNICO DE MEDICION



CAPITULO 15

SISTEMA INTERNACIONAL DE

UNIDADES

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 2 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  

 

TABLA DE CONTENIDO



  Pag.     RELACIÓN DE VERSIONES     1.      OBJETIVO 3   2.      ALCANCE 3   3.
     GLOSARIO 3     4.      DOCUMENTOS DEROGADOS. NO APLICA 4     5.
     CONDICIONES GENERALES 4   5.1      UNIDADES DE BASE O FUNDAMENTALES 5 5.2
     UNIDADES SUPLEMENTARIAS 5 5.3      UNIDADES DERIVADAS 5 5.4      UNIDADES
ACEPTADAS QUE NO PERTENECEN AL SI 6 5.5      PREFIJOS DEL SISTEMA INTERNACIONAL
(SI) 7     6.      DESARROLLO 7     6.1      REGLAS GENERALES PARA EL USO DEL SI
7 6.2      USO DEL NOMBRE DE LAS UNIDADES 8 6.3      REGLA PARA USAR LOS
SÍMBOLOS 8 6.4      LOS PREFIJOS 9 6.5      ESCRITURA DE NUMEROS 9 6.6
     REPRESENTACIÓN DEL TIEMPO 10 6.7      REPRESENTACIÓN DE LA FECHA EN FORMA
NUMÉRICA 10 6.8      TABLAS DE CONVERSIÓN 10     7.      REGISTROS NO APLICA 11
  8.      CONTINGENCIAS NO APLICA 11     9.      BIBLIOGRAFÍA 11     10.
   ANEXOS 11

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 3 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

1.      OBJETIVO

 

Promover y facilitar la uniformidad en la práctica métrica, nomenclatura y uso
del sistema internacional de unidades para cantidades involucradas en las
mediciones realizadas en Ecopetrol S.A.

 



2.      ALCANCE

 

Especifica las unidades de preferencia para cantidades involucradas en medición
y factores para la conversión de cantidades expresadas en unidades métricas.

 



3.      GLOSARIO

 



Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual Único de medición “Condiciones Generales” en su numeral 3 - Glosario
Aplicable al Manual Único de Medición (MUM).

 



Caudal másico: Unidad, el kilogramo por segundo, que es el caudal másico de una
corriente uniforme tal que una sustancia de 1 kilogramo de masa atraviesa una
sección determinada en 1 segundo.

 

Cantidad de materia : (mol – mol): Cantidad de materia de un sistema que
contiene tantas entidades elementales como átomos hay en 0,012 kilogramos de
carbono 12 . (14ª CGPM, resolución 3)

 



Caudal en volumen: La unidad de medida es el metro cúbico por segundo, que es el
caudal en volumen de una corriente uniforme tal que una sustancia de 1 metro
cúbico de volumen atraviesa una sección determinada en 1 segundo.

 



Intensidad de corriente eléctrica : (ampere – A): El ampere es la intensidad de
una corriente constante que mantenida en dos conductores paralelos, rectilíneos,
de longitud infinita, de sección circular despreciable y colocados a una
distancia de un metro uno del otro en el vacío, produce entre estos conductores
una fuerza igual a 2 x 10-7 newton por metro de longitud. (9ª CGPM 1948,
resolución 2)

 



Intensidad luminosa : (candela – cd): Es la intensidad luminosa en una dirección
dada de una fuente que emite una radiación monocromática de frecuencia 540 *
1012 hertz y cuya intensidad energética en esa dirección es de 1/683 watt por
esterradian. (16ª CGPM 1979, resolución 3)

 

Longitud : ( metro – m ): El metro es la longitud del trayecto recorrido en el
vacío por la luz, durante un intervalo de tiempo de 1/ 299 792 458 segundos.
(17ª CGPM de 1983)

 

Masa : (kilogramo – kg ): El kilogramo es la masa del patrón internacional hecho
de platino-iridio, aceptado por la Conferencia General de Pesas y Medidas en
1889 y depositado en el Pabellón de Breteuil, de Sévres. (1ª y 3ª CGPM 1889 y
1901) de l a Oficina Internacional de pesas y medidas

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 4 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

Masa en volumen: Su unidad es el kilogramo por metro cúbico, que es la masa en
volumen de un cuerpo homogéneo cuya masa es de 1 kilogramo y cuyo volumen es de
1 metro cubico.

 



Temperatura : (kelvin – K): El kelvin, unidad de temperatura, es la fracción
1/273,16 de la temperatura termodinámica del punto triple del agua. Un intervalo
de temperatura puede expresarse en grados Celsius (°C) . (13ª CGPM 1967,
resolución 4). Celda del punto triple del agua: La celda del punto triple del
agua – un cilindro de vidrio que contiene agua pura, sellado a una presión de
vapor de agua de 611,657 Pa - se utiliza para reproducir la temperatura
termodinámica del punto triple del agua. Cuando la celda se enfría hasta que se
forma una capa de hielo alrededor del depósito, la temperatura en la superficie
de separación de los estados sólido, líquido y gas es de 273,16 K o de 0,01 °C.

 



Tiempo: (segundo – s ): El segundo es la duración de 9 192 631 770 períodos de
la radiación correspondiente a la transición entre los dos niveles hiperfinos
del estado fundamental del átomo de cesio 133. (13ª CGPM 1967, resolución 1). Se
realiza sintonizando un oscilador a la frecuencia de resonancia de los átomos a
su paso a través de campos magnéticos y una cavidad resonante hacia un detector.

 



Unidad de Medida: Magnitud particular, definida y adoptada por convención, con
la cual se comparan las otras magnitudes de la misma naturaleza para expresar
cuantitativamente su relación con esta magnitud.

 

Unidad de ángulo plano: El radián (rad) es el ángulo plano comprendido entre dos
radios de un círculo que, sobre la circunferencia de dicho círculo, interceptan
un arco de longitud igual a la del radio.

 



Unidad de ángulo sólido: El estereorradián (sr) es el ángulo sólido que,
teniendo su vértice en el centro de una esfera, intercepta sobre la superficie
de dicha esfera un área igual a la de un cuadrado que tenga por lado el radio de
la esfera.

 



4.      DOCUMENTOS DEROGADOS. NO APLICA

 

5.      CONDICIONES GENERALES

 



El sistema internacional de unidades (SI) es el sistema coherente de unidades
adoptado y recomendado por la Conferencia General de Pesas y Medidas (CGPM). La
nomenclatura, definiciones y símbolos de las unidades del Sistema Internacional
y las recomendaciones para el uso de los prefijos son recogidas por la Norma
Técnica Colombiana NTC-1000. A continuación se presenta un resumen y algunas
recomendaciones sobre su uso.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 5 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

5.1      UNIDADES DE BASE O FUNDAMENTALES

 

El Sistema internacional de unidades se fundamenta en las siete unidades básicas
mostradas en la Tabla 1

 



MAGNITUD   UNIDAD   SIMBOLO Longitud   Metro   m Masa   Kilogramo   kg Tiempo  
Segundo   s Intensidad de corriente eléctrica   Ampere   A Temperatura
termodinámica   Kelvin   K Intensidad luminosa   Candela   cd Cantidad de
sustancia   mol   mol



Tabla 1. Unidades Básicas del SI

 

5.2      UNIDADES SUPLEMENTARIAS

 



Las unidades radian y estereorradián del sistema internacional de unidades se
denominan unidades suplementarias y son derivadas “adimensionales”, con nombres
y símbolos. especiales.

 

MAGNITUD   UNIDAD   SIMBOLO   DEFINICION Ángulo plano   Radián   rad   Es la
Unidad de ángulo plano. Angulo sólido   Estereorradián   sr   Es la Unidad de
ángulo sólido.

Tabla 3. Unidades Suplementarias



 

5.3      UNIDADES DERIVADAS

 

Las unidades derivadas se expresan algebraicamente en términos de unidades
básicas con los símbolos matemáticos de multiplicación y división. Para algunas
unidades derivadas del Sistema Internacional, existen nombres y símbolos
especiales. Algunos ejemplos se pueden ver en la tabla 2.

 



MAGNITUD   UNIDAD   SIMBOLO Superficie   metro cuadrado   m2 Volumen   metro
cúbico   m3 Densidad de masa (densidad)   kilogramo por metro cúbico   kg/m3
Velocidad lineal (velocidad)   metro por segundo   m/s Velocidad angular  
radián por segundo   rad/s Aceleración   metro por segundo cuadrado   m/s2
Volumen específico   metro cúbico por kilogramo   m3/kg Aceleración angular  
radián por segundo cuadrado   rad/s2 Inductancia   henry   H

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 6 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  

 

MAGNITUD   UNIDAD   SIMBOLO Frecuencia   hertz   Hz Fuerza   newton   N Presión
  Pascal   Pa Energía, trabajo, cantidad de calor   julio   J Potencia, flujo de
energía   watt   W Cantidad de electricidad, carga eléctrica   coulomb   C
Diferencia de potencial   volt   V Cantidad eléctrica   farad   F Resistencia
eléctrica   ohm   Ω Densidad de flujo magnético   tesla   T Conductancia
eléctrica   siemens   S Dosis equivalente   sievert   Sv Flujo luminoso   lumen
  lm Iluminación   lux   lx



Tabla 2. Ejemplos de unidades derivadas del SI

 



Algunas veces puede ser ventajoso expresar las unidades derivadas en términos de
otras unidades derivadas que tienen nombres especiales, por ejemplo, la unidad
del SI para el momento de dipolo eléctrico se expresa usualmente como C m en
lugar de A s m.

 



5.4      UNIDADES ACEPTADAS QUE NO PERTENECEN AL SI

 

Existen determinas unidades por fuera del SI, pero que debido a su importancia
práctica se usan (véase tabla 4)

 



MAGNITUD   NOMBRE   SIMBOLO   VALOR EN UNIDADES SI Masa   Tonelada   t   1 t =
1000 kg Tiempo   minuto   min   1 min = 60 segundos     hora   h   1h = 60
minutos = 3.600 segundos     día   d   1d = 24h = 86.400 segundos Temperatura  
grado Celsius   °C   °C = K – 273.15             K = °C + 273.15 Angulo plano  
grado   °   1° = ( / 180) radianes     Minuto   ’   1’= (1 / 60) o = ( 1 / 10
800) radianes     segundo   ”   1” = (1 / 60)’= (1 / 648 000) radianes Volumen  
Litro   L ó l   1 l = 1 dm3 = 1 decímetro cúbico



Tabla 4. Unidades utilizadas con el SI

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 7 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

5.5      PREFIJOS DEL SISTEMA INTERNACIONAL (SI)

 

El objetivo de los prefijos es el de combinarse con el símbolo central, al cual
se une formando con él un nuevo símbolo (para un múltiplo o submúltiplo decimal)
que puede elevarse a una potencia positiva o negativa, y que puede también
combinarse con otros símbolos de unidades para formar símbolos de unidades
compuestas. (Ver Tabla 5)



 

NOMBRE   SIMBOLO   FACTOR   NOMBRE   SIMBOLO   FACTOR yotta   Y   1024   deci  
d   10-1 Zetta   Z 1021   centi   c   10-2 exa   E   1018   mili   m   10-3 peta
  P   1015   micro   μ   10-6 tera   T   1012   nano   n   10-9 giga   G   109  
pico   p   10-12 mega   M   106   femto   f   10-15 kilo   K   103   atto   a  
10-18 hecto   h   102   Zepto   Z   10-21 deca   da   101   Yocto   Y   10-24



Tabla 5. Prefijos del Sistema Internacional

 



6.      DESARROLLO

 

6.1      REGLAS GENERALES PARA EL USO DEL SI

 



üCuando sea necesario referirse a una unidad, se recomienda escribir el nombre
completo de la unidad, salvo casos en los cuales no exista riesgo de confusión
al escribir únicamente el símbolo.



 

üEl símbolo de la unidad será el mismo para el singular que para el plural.
Ejemplo: un kilogramo 1 kg – cinco kilogramos 5 kg.

 

üNo se acepta la utilización de abreviaturas para designar las unidades SI.
Existen símbolos, no abreviaturas. Ejemplo: grs no corresponde a gramos, lo
correcto es: g

 

üCuando se deba escribir (o pronunciar) el plural del nombre de una unidad SI,
se usarán las reglas de la Gramática Española. Ejemplo: (singular) metro –
(plural) metros, (singular) mol – (plural) moles.

 

üNo deberán combinarse nombres y símbolos al expresar el nombre de una unidad
derivada. Ejemplo: metro/s , lo correcto es: m/s o metro/segundo.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 8 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

6.2      USO DEL NOMBRE DE LAS UNIDADES

 

üEl nombre completo de las unidades SI se escribe con letra minúscula, con la
única excepción de grado Celsius, salvo en el caso de comenzar la frase o luego
de un punto.



 

CORRECTO INCORRECTO metro Metro kilogramo Kilogramo newton Newton

 



üCuando una unidad compuesta esta representada por la multiplicación de dos o
más unidades, esto puede indicarse en cualquiera de las siguientes formas:

N.m Nm

 

En la ultima forma si el símbolo coincide con el prefijo se debe evitar las
combinaciones ya que puede generar confusión. Por ejemplo no debe utilizarse mN
(que significa milinewton) y no metro newton que es Nm (newton por metro).

 



üCuando una unidad compuesta se forma dividiendo una unidad por otra, se puede
indicar mediante una de las formas siguientes:

m, m/s ó mxs-1

 

ü Las unidades cuyos nombres son los de los científicos, no se deben traducir,
deben escribirse tal como en el idioma de origen.

CORRECTO INCORRECTO newton niutonio sievert sievertio ampere amperio

 



6.3      REGLA PARA USAR LOS SÍMBOLOS

 

üCada unidad y cada prefijo tiene un solo símbolo y este no puede ser alterado
de ninguna forma. No se debe usar abreviaturas. Ejemplo:

 

CORRECTO INCORRECTO 10 cm3 10 cc. 30 kg 30 kgrs. 5 m 5 mts. 10 t 10 TON

 



üLuego de un símbolo no debe escribirse ningún signo de puntuación, salvo por
regla de puntuación gramatical, dejando un espacio de separación entre el
símbolo y el signo de puntuación.

 

üLos símbolos se escriben a la derecha de los valores numéricos separados por un
espacio en blanco. El espacio en blanco se eliminará cuando se trate de los
símbolos de las unidades sexagesimales de ángulo plano.



    Ejemplo: 10 A 270 K 30 m       40º 30’ 20”  

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 9 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

6.4      LOS PREFIJOS

 

ü Los símbolos de los prefijos para formar múltiplos se escriben con letra
latina mayúscula, salvo el prefijo kilo, que por convención se escribe con letra
(k) minúscula. Ejemplo: exa E, giga G, mega M, kilo k

 



üLos símbolos de los prefijos para formar los submúltiplos se escriben con letra
latina minúscula, salvo el símbolo del prefijo micro, para el que se usa la
letra griega minúscula (μ ).

Ejemplo: mili m, micro μ, nano n, pico p

 

üLos múltiplos y submúltiplos de las unidades de medida se forman anteponiendo,
sin dejar espacio, los nombres o símbolos de los prefijos a los nombres o
símbolos de las unidades. La excepción es la unidad de masa.

Ejemplo: kilómetro km, mili ampere mA, megavolt MV

 

üLos múltiplos y submúltiplos de medida de masa se forman anteponiendo los
nombres o símbolos de los prefijos a la palabra gramo.

Ejemplo: Mg megagramo, kg kilogramo (unidad de base), g gramo, mg miligramo

 

ü No se usarán dos o más prefijos delante del símbolo o nombre de una unidad de
medida.

CORRECTO INCORRECTO hm (hectometro) dkm (decikilometro) Na (nanoampere) mm A
(milimicroampere) MW (megawatt) kkW (kilokilowatt)

 



üLos múltiplos y submúltiplos de las unidades de medida deben ser generalmente
escogidos de modo que los valores numéricos estén entre 0,1 y 1000.

 

SE RECOMIENDA NO SE RECOMIENDA 750 km 750 000 m

 



üEstá permitido el uso de los prefijos hecto, deca, deci y centi cuando se trata
de unidades de área (m2) o de volumen (m3). Para otras magnitudes físicas deben
usarse solamente los prefijos preferidos.



 

6.5      ESCRITURA DE NUMEROS

 

üEn números de muchas cifras, éstas se agrupan de tres en tres, a partir de la
coma, tanto para la parte entera como para la decimal. Entre cada grupo se debe
dejar un espacio en blanco, igual o menor al ocupado por una cifra pero mayor al
dejado normalmente entre las cifras.



  Ejemplo: 1 365 743,038 29

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 10 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  

 



üPara el orden de numeración grandes, se sigue la regla 6N (potencias de 10
múltiplos de 6), que establece las equivalencias siguientes:

Ejemplo:

  1 millón 106 1 trillón 1018 1 quintillón 1030   1 billón 1012 1 cuatrillón
1024  

 



üLa primera cifra a la izquierda de la coma decimal tiene, como valor
posicional, el de la unidad en la que se expresa el número. El símbolo de la
unidad en la que se expresa el número debe ser escrito luego del valor numérico
completo, dejando un espacio.

Ejemplo:

34,5 m (la cifra 4 indica metros)

0,25 N (la cifra 0 indica newton)

1,85 m (la cifra 1 indica metros)

220 V (la cifra 0 indica volts)

 



6.6 REPRESENTACIÓN DEL TIEMPO

 



üEn la representación numérica del tiempo se emplearán las cifras arábigas 0, 1,
2, 3, 4, 5, 6, 7, 8 y 9, y se emplearán únicamente los siguientes símbolos: h
(hora), min (minuto), s (segundo).

 

üEl tiempo se expresará utilizando dos cifras para expresar los valores
numéricos de las horas, de los minutos y de los segundos, separados de los
símbolos de estas unidades mediante espacios en blanco y de acuerdo al siguiente
orden: hora minuto segundo.

Ejemplo: 12 h 05 min 30 s

 



6.7 REPRESENTACIÓN DE LA FECHA EN FORMA NUMÉRICA

 

üEn la representación numérica de fechas se utilizarán las cifras arábigas 0, 1,
2, 3, 4, 5, 6, 7, 8, y 9. Para expresar el año se utilizarán cuatro cifras, las
que se escribirán en bloque. Cuando no exista riesgo de confusión podrán
utilizarse solo dos cifras.

Ejemplo:       1989      ó     89

 

üSe utilizarán dos cifras para representar los días y los meses.

 

üAl escribir la fecha completa se representará el orden siguiente: año mes día y
se usará un guión para separarlos.

Ejemplo:  1986-10-15                  86-10-15

 

6.8 TABLAS DE CONVERSIÓN

 

En el anexo 1 se encuentran las tablas de unidades y los factores de conversión
agrupados dentro de las siguientes categorías: Longitud, área, volumen, presión,
peso, energía y poder, flujo caudal, temperatura.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 11 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  

 



Nota:

üLas millas cúbicas son usadas para expresar mediciones de volúmenes muy
grandes.

üEl nombre especial de litro (símbolo L) ha sido aprobado para los decímetros
cúbicos (dm3) pero el uso de este es restringido en la mediciones de líquidos y
gases.

üEl uso del bar debe ser limitado a mediciones físicas (por ejemplo calibrador
de presión), sin embargo el kilopascal es preferido, es recomendable usar solo
el pascal o múltiplos estándar (kPa, Mpa) para los cálculos.



 

7.REGISTROS NO APLICA

 

8.CONTINGENCIAS NO APLICA

 

9.BIBLIOGRAFÍA



 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement Standards. Chapter
15. Washington-Estados Unidos de Norteamerica: API 2002



DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01.. Versión 1. Colombia, 2004

 



10. ANEXOS

 

No   TITULO   1   Factores de conversión  



 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 12 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

ANEXO 1. FACTORES DE CONVERSIÓN

 



    UNIDAD   FACTOR DE   UNIDAD MEDIDA   CONVENCIONAL   CONVERSIÓN   METRICA
LONGITUD                 Pulgadas (pulg.)   25.4   Milímetros (mm)     Pulgadas
(pulg.)   2.54   Centímetros (cm)     Pies (pie)   304.8   Milímetros (mm)    
Pies (pie)   30.48   Centímetros (cm)     Pies (pie)   0.3048   Metros (m)    
Yardas (yda)   0.9144   Metros (m)     Millas (mi)   1.6093   Kilómetros (k)    
Millas Náuticas (naut mi)   1.85325   Kilómetros (k)     Milímetros (mm)  
0.03937   Pulgadas (pulg.)     Milímetros (mm)   0.00328   Pies (pie)    
Centímetros (cm)   0.3937   Pulgadas (pulg.)     Centímetros (cm)   0.0328  
Pies (pie)     Metros (m)   39.3701   Pulgadas (pulg.)     Metros (m)   3.2808  
Pies (pie)     Metros (m)   1.0936   Yardas (yda)     Kilómetros (k)   0.6214  
Millas (mi)     Pies / millas (Pie/mi)   0.18939   Metros / kilómetro (m/Km)    
Pies /pies cúbicos (Pie/pie3)   1.076391   Metro /metro cuadrado (m/m3)     Pies
/barriles (Pie/bbl)   1.917134   Metro /metro cuadrado (m/m3)     Pies /galón
(Pie/U.S.gal)   80.51964   Metro /metro cuadrado (m/m3) AREA              
Millas cuadradas (mi2 )   2.59   Kilómetros cuadrados (Km2)     Metro cuadrado
(m2 )   10,000   Centímetro cuadrado (cm2 )     Hectárea (ha)   10,000   Metro
cuadrado (m2 )     Acres (ac)   0.404687   Hectárea (Ha)     Acres (ac)   4046.9
  Metro cuadrado (m2 )     Acres (ac)   43560   Pie cuadrado (pie2 )     Acres
(ac)   0.004047   Kilómetros cuadrados (Kme2 )     Pies cuadrados (pie2)  
0.092903   Metros cuadrados (m2)     Yardas cuadradas (yd2)   0.8361   Metros
cuadrados (m2)     Pulgadas cuadradas (pulg.2)   6.4516   Centímetros cuadrados
(cm2)     Pie cuadrado / pulgada cúbica   0.005669   Metro cuadrado /centímetro
    (pie2/ pulg.3 )       cúbico (m2/cm3)     Centímetro cuadrado / gramo
(cm2/g)   0.1   Metro cuadrado / kilogramo (m2/Kg3) VOLUMEN                
Pulgadas cúbicas (pulg.3)   16.3871   Mililitros (ml) VOLUMEN              
Pulgadas cúbicas (pulg.3)   16.3871   Centímetros cúbicos (cm3)

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 13 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

    UNIDAD   FACTOR DE   UNIDAD MEDIDA   CONVENCIONAL   CONVERSIÓN   METRICA    
Pies cúbicos (pie3)   28,317   Centímetros cúbicos (cm3)     Pies cúbicos (pie3)
  0.028317   Metros cúbicos (m3)     Pies cúbicos (pie3)   28.317   Litros (L)  
  Yardas cúbicas (yd3)   0.7646   Metros cúbicos (m3)     Acre–Pie (Ac-Pie)  
1233.53   Metros cúbicos (m3)     Onzas fluidas (US)(oz)   0.029573   Litros (L)
    Cuarto (qt)   946.9   Milímetros cúbicos (mm3)     Cuarto (qt)   0.9463  
Litros (L)     Galones (gal)   3.7854   Litros (L)     Galones (gal)   0.0037854
  Metros cúbicos (m3)     Galones (gal)   3785   Centímetros cúbicos (cm3)    
Pinta   0.47   Litros (L)     Barriles (bbl)   0.1589   Metro cúbico (m3)    
Barriles (bbl)   42   Galones (gal, U. S.)     Barriles (bbl)   9702   Pulgadas
cúbicas (pulg.3)     Barriles (bbl)   5.6146   pies cúbicos (pie3)     Barriles
(bbl)   159   Litros (L)     Bbl / pulg.   6.259342   (m3/m)     Bbl / pies  
0.521611   (m3/m) PRESION                 Atmósferas (atm)   14.70   Libras /
pulgada cuadrada (psi)     Atmósferas (atm)   101325   Pascales (Pa)     Libras
/ pulgada cuadrada (psi)   6.8948   Kilopascales (kPa)     Libras / pulgada
cuadrada (psi)   6894.8   Pascales (Pa)     Libras / pulgada cuadrada (psi)  
0.070307   Kilogramos / centímetro cuadrado (kg/cm2)     Libras / pie cuadrado
(lb/pie2)   47.8803   Pascales (Pa)     Libras / pie cuadrado (lb/pie2)  
0.000488   Kilogramos / centímetro cuadrado (kg/cm2)     Libras / pie cuadrado
(lb/pie2 )   4.8824   Kilogramos/metro cuadrado (kg/m2)     Pulgadas de mercurio
  3386.38   Pascales (Pa)     Pulgadas de agua   248.84   Pascales (Pa)     Bar
  100,000   Newtons/metros cuadrados (N/m2)     Pascales (Pa)   1  
Newtons/metros cuadrados (N/m2) PRESION                 Pascales (Pa)   0.000145
  Libras/pulgada cuadrada (lb/pulg.2)     Kilopascales (kPa)   0.145  
Libras/pulgada cuadrada

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 14 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

    UNIDAD   FACTOR DE   UNIDAD MEDIDA   CONVENCIONAL   CONVERSIÓN   METRICA    
        (lb/pulg.2)     Pascales (Pa)   0.000296   Pulgadas de Hg (a 60° F)    
Kilogramo/ centímetro cuadrado   14.22   Libras/pulgada cuadrada     (kg/cm2)  
    (lb/pulg.2)     (kg/cm2)   28.959   Pulgadas de Hg (a 60° F)     (kg/m2)  
0.2048   Libras/pie cuadrado (lb/pie2)     Centímetros de Hg   0.4461   Pies de
agua     Centímetros de Hg   0.1939   Libras/pulgada cuadrada (lb/pulg.2) PESO  
              Granos (troy)   0.0648   Gramos (g)     Granos (troy)   64.8  
Miligramos (mg)     Kilogramo (Kg)   1, 000   Gramos (g)     Onzas (oz)  
28.3495   Gramos (g)     Libras (lb)   453.59   Gramos (g)     Libras (lb)  
0.4536   Kilogramos (kg)     Toneladas (largas)   1.01605   Megagramos (tonelada
métrica)     Toneladas (cortas)   0.907185   Megagramos (tonelada métrica)    
Libras/pies cúbicos (lb/pie3)   16.02   Gramos/litro (g/L)     Libras/mil-galón
(lb/milgal.)   0.1198   Gramos/metros cúbicos (g/m3)     Megagramos (tonelada
métrica)   1.1023   Toneladas (cortas)     Gramos/litro (g/L)   0.0624  
Libras/pies cúbicos (lb/pie3)     Gramos/metros cúbicos (g/m3)   8.3454  
Libras/mil-galón (lb/milgal.) ENERGIA Y PODER                 Unidad térmica
británica /hora   0,2161   lb-pie/seg     (Btu/hora)             Unidad térmica
británica /hora   0,07   Calorías /segundo (cal/seg)     (Btu/hora)            
Unidad térmica británica /hora (Btu/hora)   0,0003929   Caballos de fuerza (hp)
    Unidad térmica británica /hora (Btu/hora)   0.293   Watio (W)     Btu/lb  
2.326   Kilojulio/ kilogramo (KJ/kg)     cal/g   4.184   Kilojulio/ kilogramo
(KJ/kg)     cal/lb   9.224   Julio/ kilogramo (J/kg) ENERGIA Y PODER            
    Btu/U.S.gal   232.08   Kilojulio / metro cúbico KJ/m3     Btu/pie3   37.2589
  Kilojulio / metro cúbico KJ/m3     Btu   0.252   Kilocalorías (Kcal)

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 15 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

    UNIDAD   FACTOR DE   UNIDAD MEDIDA   CONVENCIONAL   CONVERSIÓN   METRICA    
calorías (cal)   4.148   julios (J)     calorías (cal)   0.003968   Btu     Btu
  1055.06   Julio (J)     Btu   0.000293   Kilowatio -hora (kw-h)     Btu  
0.0003928   Caballos de fuerza- hora (hp-h)     Btu   777.9   pie-libra        
      FLUJO CAUDAL                 Galones/segundo (g/s)   3.785  
Litros/segundo (Lps)     Galones/minuto (g/m)   0.00006308   Metros
cúbicos/segundo (m3/seg)     Galones/minuto (g/m)   0.277   Metros cúbicos/hora
(m3/h)     Galones/minuto (g/m)   0.06308   Litros/segundo (Lps)    
Galones/hora (g/h)   0.003785   Metros cúbicos/hora (m3/h)     Galones/día (g/d)
  0.000003785   Millones de litros/día (ML/d)     Galones/día (g/d)   0.003785  
Metros cúbicos/día (m3/d)     Pies cúbicos/segundo (pie3/seg)   0.028317  
Metros cúbicos/segundo (m3/seg)     Pies cúbicos/segundo (pie3/seg)   1,699  
Litros/minuto (L/min)     Pies cúbicos/minuto (pie3/min.)   472   Centímetros
cúbicos/segundo (cm3/seg)     Pies cúbicos/minuto (pie3/min.)   0.472  
Litros/segundo (Lps)     Pies cúbicos/minuto (pie3/min.)   1.6990   Metros
cúbicos/hora (m3/h)     Millones de galones/día   43.8126   Litros/segundo (L/s)
    Millones de galones/día   0.003785   Metros cúbicos/día (m3/d)     Millones
de galones/día   0.043813   Metros cúbicos/segundo (m3/seg)     Galones/pie
cuadrado (gal/pie2)   40.74   Litros/metros cuadrados (L/m2)    
Galones/Acre/día (gal/Ac/d)   0.0094   Metros cúbicos/hectárea/día (m3/ha/d)    
Galones/Pie cuadrado/día (gal/pie2/d)   0.0407   Metros cúbicos/metros
cuadrados/día (m3/m2/d)     Galones/Pie cuadrado/día (gal/pie2/d)   0.0283  
Litros/metros cuadrados/día (L/m2/d)     Galones/Pie cuadrado/minuto
(gal/pie2/min)   2.444   Metros cúbicos/metros cuadrados /hora (m3/m2/h)    
Galones/Pie cuadrado/minuto (gal/pie2/min)   0.679   Litros/metros
cuadrados/segundo (L/m2/seg.)     Galones/Pie cuadrado/minuto   40.7458  
Litros/metros cuadrados/minuto     (gal/pie2/min)       (L/m2/min) FLUJO CAUDAL
                Litros/segundo (L/seg)   22,824.5   Galones/día (gpd)    
Litros/segundo (L/seg)   0.0228   Millones de galones/día (mgd)    
Litros/segundo (L/seg)   15.8508   Galones/minuto (gpm)     Litros/segundo
(L/seg)   2.119   Pies cúbicos/minuto (pie3/min)     Litros/minuto (L/min)  
0.0005886   Pies cúbicos/segundo (pie3/seg)

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y   ECP-VSM-M-001-15 MERCADEO
Versión: 00   Gerencia De Planeación Y Suministro     MANUAL ÚNICO DE MEDICIÓN
Fecha:   CAPITULO 15   Página 16 de 16 SISTEMA INTERNACIONAL DE UNIDADES
29/11/2005  



 

    UNIDAD   FACTOR DE   UNIDAD MEDIDA   CONVENCIONAL   CONVERSIÓN   METRICA    
Centímetros cúbicos/segundo (cm3/s)   0.0021   Pies cúbicos/minuto (pie3/min)  
  Metros cúbicos/segundo (m3/seg)   35.3147   Pies cúbicos/segundo (pie3/seg)  
  Metros cúbicos/segundo (m3/seg)   22.8245   Millones de galones/día (mgd)    
Metros cúbicos/segundo (m3/seg)   15,850.3   Galones/minuto (gpm)     Metros
cúbicos/hora (m3/h)   0.5886   Pies cúbicos/minuto (pie3/min)     Metros
cúbicos/hora (m3/h)   4.403   Galones/minuto (gpm)     Metros cúbicos/día (m3/d)
  264.1720   Galones/día (gpd)     Metros cúbicos/día (m3/d)   0.00026417  
Millones de galones/día (mgd)     Metros cúbicos/hectárea/día (m3/ha/d)  
106.9064   Galones/Acre/día (gal/A/d)     Metros cúbicos/metros cuadrados  
0.408   Galones/Pie cuadrado/minuto     /hora (m3/m2/h)       (gal/pie2/min)    
Metros cúbicos/metros cuadrados /día (m3/m2/d)   24.5424   Galones/Pie
cuadrado/día (gal/pie2/d)     Litros/metros cuadrados/minuto   0.0245  
Galones/Pie cuadrado/minuto     (L/m2/min)       (gal/pie2/min)    
Litros/metros cuadrados/minuto   35.3420   Galones/Pie cuadrado/día    
(L/m2/min)       (gal/pie2/d)     Toneladas / minuto   15.1197   Kilogramo /
segundo (Kg/s)     Toneladas / hora   0.25199   Kilogramo / segundo (Kg/s)
TEMPERATURA                 Grado Kelvin (ºK)   ºK - 273.15   Grados Celsius
(ºC)     Grado Kelvin (ºK)   273/492·ºK   Grados Rankine (ºR)     Grados Celsius
(centígrados, ºC)   273.15 + ºC   Grado Kelvin (ºK)     Grados Celsius
(centígrados, ºC)   (1,8 x ºC) + 32   Grados Fahrenheit (ºF)     Grados
Fahrenheit (ºF)   0.55 (ºF –32)   Grados Celsius (centígrados, ºC)     Grados
Rankine (ºR)   492/273·ºR   Grado Kelvin (ºK)

 



 

 



 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00   ECP-VSM-M-001-16

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 16

MEDICIÓN DE HIDROCARBUROS POR

MASA

Fecha:

 

29/11/2005

Página 1 de 7

 

MANUAL ÚNICO DE MEDICIÓN

 

CAPITULO 16

MEDICIÓN DE HIDROCARBUROS

POR MASA

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00   ECP-VSM-M-001-16

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 16

MEDICIÓN DE HIDROCARBUROS POR

MASA

Fecha:

 

29/11/2005

Página 2 de 7

 

TABLA DE CONTENIDO

 

RELACIÓN DE VERSIONES ¡ERROR! MARCADOR NO DEFINIDO.

 

1. OBJETO 3       2. ALCANCE 3       3. GLOSARIO 3       4. DOCUMENTOS
DEROGADOS. NO APLICA 3       5. CONDICIONES GENERALES 3       5.1 SENSORES 3 5.2
CONFIGURACIÓN 4       6. DESARROLLO 4       6.1 INSTALACIÓN 5 6.1.1. INSTALACIÓN
DE SENSORES DE PRESIÓN 6 6.1.2. INSTALACIÓN DE LOS SENSORES DE TEMPERATURA 6 6.2
MANTENIMIENTO 6       7. REGISTROS 7       8. CONTINGENCIAS . NO APLICA 7      
9. BIBLIOGRAFÍA 7       10. ANEXOS 7

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00   ECP-VSM-M-001-16

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 16

MEDICIÓN DE HIDROCARBUROS POR

MASA

Fecha:

 

29/11/2005

Página 3 de 7

 

1.OBJETO

 

Establecer los parámetros a utilizar en la instalación de Sistemas Hidrostáticos
de Medición de Tanques (HTG), utilizando la medición directa de la masa
contenida en tanques de almacenamiento de hidrocarburos.

 

2.ALCANCE

 

Aplica a las áreas operativas y funcionarios que usan de sistemas HTG en tanques
atmosféricos cilíndricos verticales con techo fijo o flotante.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual Único de medición “Condiciones Generales” en su numeral 3 “Glosario
Aplicable al Manual Único de Medición”.

 

HTG: Hydrostatic Tank Gauging Systems. Sistemas hidrostáticos de medición de
tanques. Sistema de medición de la masa total estática almacenada en un tanque.

 

4.DOCUMENTOS DEROGADOS. No Aplica

 

5.CONDICIONES GENERALES

 

5.1SENSORES



üLos sistemas HTG estarán conformados por tres sensores de presión, instalados
en la carcasa del tanque.

üEl primer sensor (P1) debe estar instalado cerca al fondo del tanque, el
segundo sensor (P2) debe estar instalado en la mitad del tanque y es usado para
la determinación de la densidad y el nivel del líquido en el tanque. Se puede
prescindir del uso de este sensor si la densidad del producto es conocida con
certeza ya que es requerida para realizar los cálculos, en este caso debe ser
ingresada manualmente.

üCuando el nivel en el tanque cae por debajo de P2, no es posible determinar la
densidad del líquido, en este caso el sistema debe utilizar el último dato de
densidad calculado en P2.

üEl sensor de presión 3 (P3) debe estar ubicado en el techo del tanque y sensa
la presión del espacio de ULLAGE del tanque, este sensor no es necesario en
tanques flotantes.

üLos sensores de temperatura se deben utilizar para la determinación de la
temperatura del líquido contenido en el tanque. Por las siguientes razones:

a.Cálculo de la expansión volumétrica de la carcaza del tanque.

b.Cálculo de la densidad de referencia de la densidad observada.

Este sensor es útil en el caso de no tener el sensor P2, para realizar los
cálculos de la densidad observada.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00   ECP-VSM-M-001-16

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 16

MEDICIÓN DE HIDROCARBUROS POR

MASA

Fecha:

 

29/11/2005

Página 4 de 7

 

5.2CONFIGURACIÓN

 

La configuración del sistema varía dependiendo de la aplicación, las más usuales
son las siguientes:

a.Densidad del liquido conocida: en este caso no sería necesario utilizar P2.

b.Presión de ullage conocida: cuando los tanques tienen sistemas de venteo hacia
la atmósfera y en el caso de los tanques con techo flotante.

c.Temperatura del liquido conocida: no se requiere usar el transmisor de
temperatura.

d.Condiciones atmosféricas variables: Se deben usar transmisores de presión y
temperatura para evitar errores secundarios.

 

6.DESARROLLO

 

La medición hidrostática de tanques es un método utilizado para la determinación
de la masa estática total de petróleo crudo o productos líquidos del petróleo
almacenados en tanques cilíndricos verticales. El diagrama funcional que deben
seguir los sistemas HTG se muestra en la figura 1.

 

[t16_pg04.jpg]

Figura 1 – Diagrama de un Sistema Funcional HTG

 

üEl procesador recibe los datos de los sensores y junto con los datos del tanque
y el líquido contenido en él, realiza el cálculo de la masa contenida en el
tanque. Como se ve en la figura 1

üEl procesador guarda los parámetros en cuatro grupos: datos del tanque, datos
del sensor, datos líquidos y datos ambiente. Ver parámetros en la tabla 1.

üEl procesador puede ser compartido por varios tanques.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00   ECP-VSM-M-001-16

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 16

MEDICIÓN DE HIDROCARBUROS POR

MASA

Fecha:

 

29/11/2005

Página 5 de 7

 

üTodos las variables suministradas por el procesador se pueden desplegar,
imprimir, o comunicar a otro procesador.

üEl procesador debe realizar las compensaciones por presión y temperatura del
liquido.

 

GRUPO DE         PARAMETROS   PARAMETROS   NOTA Datos Tanque   Tipo del techo
del tanque   Fijo o flotante o ambos.     Masa del techo del tanque   Sólo
techos flotantes.     altura de la zona crítica   sólo techos flotantes.    
altura de la clavija   sólo techos flotantes.     tipo de la pared del tanque  
aislado o no aislado.     material de la pared del tanque   dos constantes de la
expansión térmicos Cáp. 2.2 A.     tabla de capacidad del tanque   Volúmenes a
dar por niveles.     temperatura de calibración del tanque   temperatura con la
cual se corrigió la tabla de la capacidad del tanque. Dato Sensor HTG  
Configuración del sensor   Tanque con 1,2 o 3 sensores     Elevación del sensor
P1   Punto de referencia HTG     Elevación del sensor P2   Referenciado a P1    
Elevación del sensor P3   Referenciado a P1 Datos Liquido   Densidad del liquido
  Si  ningún  sensor  P2,  consultar  el     Coeficiente de expansión del
liquido   API 2540     Nivel de agua libre     Datos ambiente   Aceleración
local debido a gravedad   Obtenido de una fuente reconocida     Temperatura
ambiente   Opcional     Presión del ambiente   Opcional

Tabla 1. Almacenamiento de parámetros HTG

 

6.1INSTALACIÓN

 

Antes de la instalación de los sensores de presión del HTG se deben realizar las
siguientes actividades que tiene relación con la preparación del tanque:

üTodos los sensores de presión se deben instalar del mismo lado del tanque y se
deben proteger del sol y el viento.

üLas conexiones de los sensores de presión deben estar lo más lejos posible de
los lugares donde halla movimiento de producto como en las zonas de bombeo o
mezcla, para evitar presiones estáticas adicionales, y se deben colocar con el
tanque fuera de servicio.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00   ECP-VSM-M-001-16

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 16

MEDICIÓN DE HIDROCARBUROS POR

MASA

Fecha:

 

29/11/2005

Página 6 de 7

 

üEl sensor P1 debe estar instalado lo más bajo posible del tanque pero por
encima de la zona de sedimentos o agua.

üEl sensor P2 se debe instalar de 2 a 3 metros de distancia por encima de P1,
teniendo en cuenta que cuando el nivel del líquido este por debajo de P2 no será
posible determinar la densidad.

üSe recomienda que se verifique la tabla de aforo del tanque conforme con lo
especificado en el capitulo 2 “calibración de tanques”.

 

6.1.1.INSTALACIÓN DE SENSORES DE PRESIÓN

 

üTodos los sensores de presión deben tener válvulas de bloque que permitan su
fácil desacople del tanque para procesos de calibración en laboratorios o
In-Situ.

üLa altura (Hb) de P1 por encima del punto de referencia HTG debe tener un error
de instalación menor a +/- 1/ 32 pulg o 1 mm, (se debe medir cuando el tanque
este lleno y cuando este vació) ya que este es usado para determinar la masa del
producto, P1 se debe instalar en la parte más baja del tanque donde el efecto de
deformación de la carcaza del tanque es menor durante las operaciones de llenado
y descarga.

üLa distancia vertical (H) entre P1 y P2 debe tener un error de instalación
menor a +/- 1/ 32 pulg o 1 mm, ya que este es utilizado para la determinación de
la densidad del líquido.

üLa distancia vertical (Ht) entre P1 y P3 debe tener un error de instalación
menor a +/- 2 pulg o 50 mm, ya que este es utilizado para la determinación de la
masa de vapor y los efectos del aire, los cuales son usados en factores
secundarios.

üLa exactitud en la determinación de la presión se puede mejorar eliminando los
gradientes de temperatura alrededor del sensor, para mantener el sensor a una
temperatura constante.

 

6.1.2.INSTALACIÓN DE LOS SENSORES DE TEMPERATURA.

 

üEl sensor de temperatura del producto se debe instalar en un punto cualquiera
entre P1 y P2.

üSe puede instalar un sensor para medir la temperatura ambiente, el cual debe
ser instalado del mismo lado del tanque de los sensores de presión.

 

6.2MANTENIMIENTO

 

Para realizar el mantenimiento del sistema se realiza una validación y
calibración, la primera se diferencia de la segunda, en que no implica ninguna
corrección a los parámetros de medición hidrostática del tanque.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00   ECP-VSM-M-001-16

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 16

MEDICIÓN DE HIDROCARBUROS POR

MASA

Fecha:

 

29/11/2005

Página 7 de 7

 

üEl objetivo principal de la validación de HTG es mostrar que el sistema todavía
trabaja con exactitud. Se ejecuta usualmente partiendo de la programación
normal, donde se supervisa desempeño y se establece frecuencia de calibración
del sistema, si la validación identifica que existe una tendencia a que el
sistema exceda los límites predeterminados para el HTG debe ser recalibrado. Los
límites deben tener en cuenta por anticipado la combinación de incertidumbres de
la medida de HTG, el equipo de referencia, y los requisitos de ejecución de HTG.

 

üEl objetivo de la calibración HTG es verificar su exactitud y emprender
acciones apropiadas de tipo correctivo para garantizarla. Se debe ejecutar
calibración del sistema cuando se haya detectado en el seguimiento degradación
del HTG ya sea en el momento de la validación del sistema o por intervalos
regulares.

 

Con la excepción del sensor de presión cero, ninguno de los sensores se ajustara
en lo posible. Los sensores de presión que se encuentren fuera de
especificación, se deben reemplazar.

 

7.REGISTROS

 

Son los formatos que soportan la medición HTG entre ellos esta:

·Reporte de validación del sensor de presión, de temperatura

·Reporte de calibración

·Verificación de los sensores

 

8.CONTINGENCIAS . No aplica

 

9.BIBLIOGRAFÍA

 

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01.. Versión 1. Colombia, 2004

 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement
Standards.Washington- CHAPTER 16 section 2. Mass Measurement Of Liquid
Hydrocarbons In Vertical Cylindrical Storage Tanks By Hydrostatic Tank Gauging.
Estados Unidos de Norteamerica API 2002

 

10.ANEXOS

 

No aplica.

 

 

 



 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

  

TABLA DE CONTENIDO

 

    Pág. 1 OBJETIVO 2 2 GLOSARIO 2 3 CONDICIONES GENERALES 2 3.1 ASPECTOS DE
SEGURIDAD PARA LA INSPECCIÓN A BORDO 3 4 DESARROLLO DEL DOCUMENTO 4 4.1 ANTES DE
LA CARGA 4 4.2 DURANTE EL CARGUE 12 4.3 MEDICIÓN DE CANTIDADES A BORDO DESPUÉS
DEL CARGUE 12 4.4 CONCILIACIÓN DE CIFRAS EN EL PUERTO DE CARGUE 13 4.5 ANTES DE
LA DESCARGA 15 4.6 DURANTE LA DESCARGA 20 4.7 INSPECCIÓN DEL BUQUE DESPUÉS DE LA
DESCARGA 21 4.8 INSPECCIÓN EN TIERRA DESPUÉS DE LA DESCARGA 22 4.9 CONCILIACIÓN
DEL PUERTO DE DESCARGA 23 4.10 REGISTROS 24 5 CONTINGENCIAS  24

 

1/25

 

 





[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01



 

1OBJETIVO

 

Establecer los parámetros para determinar las cantidades y calidades de los
hidrocarburos comprometidas en operaciones de transporte marítimo (buque tanques
y embarcaciones fluviales) para transferencia en custodia.

 

2GLOSARIO

 

Para una mayor comprensión de este documento consulte el Manual de Medición de
Hidrocarburos (MMH) Capítulo 1 “Condiciones Generales y Vocabulario” en su
numeral 2, Glosario.

 

3CONDICIONES GENERALES

 

·Debe otorgarse especial consideración a los procedimientos pertinentes de
seguridad y salud ocupacional.

 

·do el personal involucrado en la operación del manejo de sustancias asociadas
con el petróleo, al igual que otros materiales químicos, debe conocer sus
características químicas y físicas (MSDS).

 

·En los terminales marítimos y fluviales, la medición de cantidad tiene el
siguiente orden de prioridad: medición dinámica, medición estática en tanques de
tierra y medición estática en tanques de buquetanques y/o barcaza aplicando
factor de experiencia, siendo este último aplicado a casos excepcionales, previo
acuerdo entre las partes.

 

·En toda operación nacional e internacional que involucre actividades marinas
y/o fluviales, el Coordinador del Terminal y/o el “Cargo Loading Master” debe
realizar y liderar la reunión de inicio de actividades “key meeting”, tanto a
bordo del buquetanque, como en barcaza y tierra, en la cual se acordarán todas
las condiciones de la operación. Deben asistir el Cargo Loading Master, el
Inspector de Cantidad y Calidad y el Oficial designado del buquetanque. En todo
caso se debe dejar constancia en el documento de registro correspondiente.

 

·En el evento que el cliente o Ecopetrol nomine un inspector para Loss Control,
este tramitará oportunamente a través de la Gerencia de Comercialización
Nacional o Internacional de ECOPETROL, las autorizaciones respectivas para el
ingreso a las instalaciones de tierra, barco o Terminal. El inspector de Loss
Control participará en la reunión clave de tierra.

 

·En toda operación fluvial nacional, el coordinador del Terminal y/o el
supervisor debe realizar y liderar las reuniones de inicio de actividades “key
meeting”, tanto a bordo de la barcaza como en tierra, en la que se acuerden
todas las condiciones de la operación. En todo caso se debe dejar constancia en
el documento de registro correspondiente.

 

·El “Cargo Loading Master” debe verificar el contenido de oxígeno de los tanques
de carga del buquetanque para garantizar la seguridad de la operación. No
obstante el personal del Terminal y/o inspectores deben estar dotados de los
elementos de protección personal incluido el detector de H2S para fuel oil y
crudos (opcional para los inspectores).

 

·Todas las mediciones volumétricas efectuadas a bordo del buquetanque deberán
realizarse de conformidad con el API MPMS Capítulo 17 Marine Measurement y en
especial con los Capítulos17.1 ― Guidelines for Marine Cargo Inspection y 17.2 ―
Measurement of Cargoes on Board Tank Vessels, no obstante, se deben cumplir con
capítulos del MMH, tales como el Capítulo 3 ― Medición Estática, Capítulo 4 ―
Sistemas Probadores, Capítulo 5 ― Medición Dinámica, Capitulo 7 ― Determinación
de Temperatura, Capítulo 8 ― Muestreo y sus condiciones, Capítulo 12 ― Cálculo
de Cantidades de Petróleo, al igual que con el API MPMS Capítulo 14.6 ―
Continuous Density Measurement, el API MPMS Capítulo 14.8 ― Liquefied Petroleum
Gas Measurement y las normas ASTM aplicables.

 

2/25

 

 





[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

·En ventas internacionales Ecopetrol S.A. acepta una diferencia máxima entre las
cifras tierra-buque (después de aplicar el factor de experiencia) de 0,50% en
GSV. Para compras, aplicarán las condiciones indicadas por el vendedor.

 

·Una vez completado el cargue se dará media hora de reposo, seguidamente se
procederá a la realización de mediciones y la toma de muestras. En condiciones
normales de operación el inspector y el personal del Terminal dispondrá de un
máximo de cuatro horas para la medición, muestreo, cálculos, elaboración y
entrega de la documentación.

 

·Para productos blancos, transportados en buquetanques y /o barcaza con los
tanques de carga inertizados, el inspector debe tomar todas las previsiones
necesarias para verificar el estado de limpieza de los tanques de cargue. No
obstante el inspector acordara un desplace (30 cm) hacia todos los tanques de
carga en los cuales se tomará una muestra para verificar visualmente el estado
de limpieza del sistema. Este procedimiento se realizará luego de la
verificación de llenado de línea.

 

·Cada Terminal deberá contar con el MSDS (assay o catálogo de productos)
actualizado con vigencia mínimo de un año.

 

3.1ASPECTOS DE SEGURIDAD PARA LA INSPECCIÓN A BORDO

 

·Ninguna de las personas involucradas en la operación entrará a espacios
confinados del buque para inspecciones visuales, a menos que esté entrenado y
que sea aprobada su entrada por el Terminal y el capitán del buque, en cuyo caso
se debe cumplir con los procedimientos de seguridad para entrada a espacios
confinados.

 

·Todo buque y/o barcaza que arribe a un terminal de Ecopetrol S.A. debe cumplir
con las normas de seguridad del Terminal.

 

·Se deben cumplir las reglas fundamentales de seguridad de Ecopetrol y las
normas de seguridad del buquetanque.

 

·Está prohibido portar fósforos o encendedores a bordo.

 

·Para abordar botes o tanqueros se debe portar siempre chaleco salvavidas.

 

·No se podrán realizar actividades de medición y/o muestreo a bordo sin la
previa autorización del Loading Master y el Primer Oficial del buque.

 

·En el evento que el buquetanque no disponga de un sistema Closed Loading System
se deberá concertar salvaguardas para control de riesgos.

 

·Todo personal que ingrese a las instalaciones portuarias y tanqueros debe tener
el certificado de inducción de HSE de Ecopetrol S.A. vigente.

 

·Para la medición de niveles de oxígeno y H2S, el Terminal debe contar con
equipos calibrados y con certificados vigentes.

 

·El uso de equipos de comunicación VHF y UHF permanente y correctamente
instalados durante operaciones de cargue/descargue y deslastre, debe ser
estrictamente obligatorio, de conformidad con el ISGOTT numeral 4.8.2.2.- El
Terminal debe contar con un canal principal y otro secundario para su uso
exclusivo, asignado por el Ministerio de Comunicaciones.

 

3/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4DESARROLLO DEL DOCUMENTO

 

Se debe determinar la cantidad y la calidad de carga a bordo de buquetanques y/o
barcazas realizando en forma precisa las actividades de medición, determinación
de temperatura, muestreo y cálculo de todos los materiales contenidos en las
tuberías del buquetanques y/o barcazas, tanques de carga y tanques de residuo.
Asimismo, se debe inspeccionar cualquier espacio vacío que pueda contener carga,
como tanques permanentes de lastre, doble fondo, espacios de seguridad y
calcular cualquier volumen contenido en estos espacios.

 

4.1ANTES DE LA CARGA

 

Antes del comienzo del proceso de cargue el “Cargo Loading Master”, los
Inspectores de la carga, los representantes del buque, personal operativo del
Terminal y demás personas involucradas en la operación deberán mantener una o
más reuniones para acordar los siguientes aspectos:

 

·Identificar el personal clave de la operación.

 

·Verificar el estado de las comunicaciones.

 

·Oficializar cantidad a cargar.

 



·Conocer el plan de cargue del buquetanque.

 

·Condiciones de la línea tierra-buque

 

·Naturaleza de los tres últimos cargues.

 



·Método de limpieza de los tanques de cargue.

 



·Conocer el procedimiento que utilizará el Terminal para el cargue.

 



·Entregar al oficial del buque, gravedad API y temperatura de tierra para los
cálculos referenciales de cantidades en el buque.

 



·Acordar quien para bombeo, si el buque o tierra.

 

4.1.1Inspección en Tierra

 

Determinar la naturaleza y cantidades del material en las líneas de tierra hasta
la brida del buque. Cuando el contenido de la línea sea dudoso o cuando exista
la posibilidad de contaminación de la carga, deberán analizarse muestras de
línea a fin de verificar la compatibilidad con la carga que será embarcada. Como
alternativa, el contenido de las líneas en tierra pueden cargarse en un solo
compartimiento del buque para medirlo, muestrearlo y analizarlo. La calidad del
contenido de la línea, cuando no exista sistema de muestreo automático, se
determinará con la calidad del último tanque de tierra utilizado. Sí la línea se
empaca con más de un tanque se toma calidad ponderada de cada tanque.

 

NOTA:Las muestras de línea pudieran no ser representativas debido a limitaciones
en la localización del punto de muestreo.

 

4.1.1.1Condiciones de llenado de línea

 

Determinar la condición de llenado de la línea. (Véase API MPMS Cap. 17.6).
Reportar la condición y el método utilizado. Adicionalmente, registrar y
reportar la capacidad total de las líneas utilizadas en tierra. Es
responsabilidad del Terminal asegurarse de que todas las líneas y válvulas están
colocadas en la posición correcta para la operación. Siempre que sea práctico,
estos ajustes deberán ser confirmados por el inspector y las válvulas selladas.

 

4/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

Cada Terminal determinará el método de llenado de línea que sea aplicable de
acuerdo a sus condiciones operativas. Los métodos más utilizados en Ecopetrol
son el de desplazamiento y presionamiento de línea, sin embargo, en casos en los
que se requiera cambios drásticos en la calidad del producto se recomienda que
existan las facilidades para recirculación interna.

 

Al utilizar líneas de carga no exclusivas, tomar en cuenta la secuencia de carga
de los productos que fluyen a través de las líneas para minimizar el potencial
de contaminación causado por el desplazamiento del contenido de línea. Esta
determinación deberá incluir un acuerdo sobre cómo serán desplazadas las líneas
y/o cómo serán manejadas las interfases de los diferentes productos.

 

Si el material a ser embarcado requiere calentamiento, reportar si las líneas en
tierra están aisladas, y siempre que sea posible, obtener y registrar la
temperatura de la línea.

 

4.1.1.2 Tolerancia acordada

 

En cada Terminal se llevará un registro histórico de las diferencias en el
llenado de línea para cada embarque, con el fin de disponer de un estadístico
típico que soporte estas discrepancias. El valor de la tolerancia se acordará
entre las partes durante la reunión clave (key meeting).

 

4.1.1.3 Métodos para el llenado de línea

 

Cuando la custodia de líquidos del petróleo se transfiere a o desde buques, la
exactitud en la medición de las cantidades transferidas se ve afectada por el
contenido e integridad de las líneas de tierra y del buque y también por las
mediciones en los tanques en tierra y del buque.

 

4.1.1.3.1 Método de desplazamiento

 

El método de desplazamiento de línea se refiere a la acción de medir la cantidad
de líquido bombeado desde un tanque en tierra a un buque (o viceversa) a través
del sistema de líneas designado para la transferencia del cargamento, y la
posterior comparación entre el volumen medido entregado y el recibido.

 

4.1.1.3.2 Método de presionamiento (empaque)

 

Este método asume que el sistema de línea designado es hermético y capaz de
soportar presiones aplicadas durante las operaciones de presionamiento (empaque)
de línea sin pérdida de presión, según las lecturas de un manómetro calibrado.
Este procedimiento es inválido con cualquier sistema de línea que no cumpla esta
recomendación de hermeticidad. Consultar Apéndice del API MPMS Capítulo 17.6

 

4.1.1.3.3 Método de circulación interna

 

En este método se transfiere un volumen medido de líquido desde un tanque en
tierra hacia el mismo u otro tanque, utilizando el sistema de líneas designado
para la transferencia del cargamento hacia o desde un buque.

 

4.1.1.3.4 Método de barrido con "marrano"

 

El método de barrido con "marrano" se refiere a la acción de desplazar el
contenido de un sistema de líneas por medio de un dispositivo de limpieza o
arrastre ajustado al diámetro interior de la línea, el cual es desplazado por
medio de un gas o líquido, dejando la línea llena con el fluido desplazante.

 

5/25

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.1.1.3.5 Método de purga en punto alto

 

Las válvulas de sangrado en punto alto se deberían instalar únicamente con la
finalidad de verificar el llenado de las líneas. No se deberían utilizar para
éste propósito otras válvulas instaladas en la línea. Las válvulas en puntos
altos o mirillas deberían estar localizadas comenzando en un punto cercano al
buque y en aquellos puntos de la trayectoria de la línea, donde se tenga la
máxima elevación, como pueden ser cruces de calles u otras secciones elevadas.
Las válvulas en punto alto deberán estar insertadas en el punto de mayor
elevación de la circunferencia de la línea; de otra manera, no se debería
utilizar este procedimiento.

 

Si no es posible purgar para evacuar los gases observados en la mirilla, se
debería seleccionar uno de los métodos alternos de verificación.

 

4.1.1.4 Verificación de la Línea después del desplazamiento

 

Después de que el cargamento ha sido transferido, se debería determinar la
condición de lleno de las líneas de tierra aplicando alguno de los métodos
indicados, excepto por el de desplazamiento de línea.

 

4.1.1.5 Equipos de Medición

 

Todos los equipos de medición usados deben estar calibrados y ser verificados
antes de cada operación por los inspectores y el operador encargado. Los
inspectores y/o el operador encargado son los responsables de:

 

·Realizar inspección visual que garantice buen estado físico-mecánico de los
elementos de medición

 

·Verificar la exactitud de las cintas y termómetros de medición de campo.

 

·Mantener un registro actualizado de la calibración y verificación de los
equipos e instrumentos de medición, de conformidad con su plan metrológico. El
inspector comercial (tierra y buque) debe disponer de equipos de medición
asegurados metrológicamente.

 

·Mantener registros de verificación y calibración de los equipos de laboratorio.

 

·El inspector comercial deberá verificar el estado físico mecánico y metrológico
de los equipos de medición del buque.

 

4.1.1.6 Cargas presurizadas

 

En este tipo de cargamentos la cantidad de líquido y de vapor debe ser
determinada con exactitud. El equipo requerido incluye un tanque aforado, y
dispositivos para medición de nivel, temperatura y presión. Los sistemas para
medición de tanques deben ser cerrados o restringidos.

 

Los equipos de medición deben cumplir con un plan periódico de confirmación
metrológica, cada vez que la nave vaya a dique seco, de todos modos, el proceso
de calibración no debe ser superior a tres años.

 

El aforo de los tanques de carga tendrá validez durante toda la vida de la nave,
mientras no se hagan trabajos que modifiquen la capacidad de los mismos. Se debe
comprobar la existencia de registros vigentes de verificación de los
instrumentos de medición.

 

Los tanques de carga del buque deberán contar con sistemas de medición de nivel
redundantes que utilicen principios diferentes. Los dos sistemas deben ser
independientes, de tal modo que el fallo de uno no influya en el rendimiento del
otro. Cada sistema contará con una tabla certificada de aforo. Si solamente
existe una tabla de aforo, deberán existir tablas separadas para la aplicación
de las correcciones por asiento y escora.

 

6/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.1.1.6.1 Equipos para medición de nivel

 

Existen sistemas automáticos y manuales que permiten determinar el nivel de
líquido en un tanque de carga. Entre los equipos automáticos tenemos: radar,
flotadores, magnéticos, hidrostáticos y sistemas híbridos.

 

Entre los sistemas manuales se pueden mencionar: el tubo deslizante, varilla
magnética, cinta magnética.

 

4.1.1.6.2 Medición estática

 

Para calcular la cantidad en tanques de carga, se deben determinar exactamente
los siguientes parámetros:

 

·Nivel de líquido en el tanque

 

·El volumen de vapor en el tanque

 

·Temperatura promedio del líquido

 

·Temperatura promedio de la fase de vapor

 

·Presión en el espacio de vapor

 

·La composición del líquido y del vapor

 

·La densidad representativa de las fases líquida y de vapor

 

·Información adicional que se requiera para efectuar correcciones a las lecturas
de los dispositivos de medición.

 

Las mediciones de nivel de líquido se tomarán en el punto de referencia señalado
en las tablas de aforo de los tanques, utilizando el sistema de medición
acordado en la reunión inicial.

 

4.1.1.6.3 Medición de temperatura y presión

 

Se deben determinar por medio de la medición de nivel cuáles sensores de
temperatura y presión serán utilizados para cada una de las fases. Las lecturas
se tomarán simultáneamente con la medición de nivel.

 

4.1.1.6.4 Muestreo

 

La muestra debe ser representativa de la carga en una de sus formas: vapor o
líquido. Para obtener representatividad de la muestra, se recomienda muestreo
continuo ponderado al flujo, en donde sea posible. Según sea apropiado, se puede
tomar más de una muestra puntual, o en algunos casos, una muestra puntual de un
tanque cuya carga que se haya mezclado completamente. El equipo, la técnica de
muestreo y la manipulación de la muestra influyen en la precisión de los
resultados analíticos.

 

El punto de muestreo debe estar equipado con una sonda que se extienda
aproximadamente hasta el tercio central de la tubería. La posición del tubo
deslizante permitirá tomar muestras de la fase líquida o de la fase de vapor.

 

4.1.1.6.5 Medición dinámica

 

Usualmente el único método de medición a bordo es el de medición estática, sin
embargo, si existen sistemas de medición dinámica en un Terminal de carga o
descarga, se deberán considerar todas las variables que afectan a este método de
medición (ver MMH Capítulos 5, 12 y 13).

 

7/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.1.1.6.6 Cálculo de la cantidad

 

Guía para el cálculo y pasos necesarios para la determinación de la masa y
volumen del producto:

 

[t17_pg8.jpg]

 

Figura 1

 

4.1.1.7 Medición manual en tanques de tierra

 

En el Terminal se deberá tener en cuenta lo siguiente:

 

Verificar la altura de referencia de las tablas de aforo del tanque. Se deberá
investigar y anotar cualquier diferencia entre las alturas de referencia
observadas y las mostradas en las tablas de capacidad del tanque. (Véase API
MPMS Cap. 17.2, Apéndice B.3). Tomar la medida de apertura, temperaturas,
muestras y mediciones de agua de cada tanque a ser utilizado para la carga.

 

Si se determina que el contenido de los tanques está en movimiento y no es
posible esperar a que alcance el equilibrio, se deberán registrar todas las
mediciones del tanque y notificar a todas las partes involucradas. Se deberá
emitir una Carta de Protesta si la situación no se puede solucionar. Para fines
comparativos, registrar las lecturas de los medidores automáticos de nivel.
(Véase el API MPMS Cap.3.1A). En el caso de tanques con techo flotante, se
deberá evitar la toma de mediciones mientras el techo está en la zona crítica.
Se deberá registrar la colocación de las patas del techo en posición alta o baja
y la zona critica.

 

8/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

Es responsabilidad del Terminal asegurarse de que todas las líneas y válvulas
estén colocadas en la posición correcta para la operación. Siempre que sea
práctico, estos ajustes deberán ser confirmados por el inspector y las válvulas
selladas.

 

NOTA:Para casos excepcionales en que no se pueda cumplir con el procedimiento de
medición manual se aplicará, previo acuerdo entre las partes medición con
tanques en movimiento y/o medición automática de nivel.

 

4.1.1.8 Medición automática

 

En Ecopetrol S.A. se puede utilizar un equipo tipo radar para medición en
tanques de tierra, pero solo como referencia.

 

4.1.1.9 Medición de temperatura

 

La determinación de la temperatura del producto dentro de un tanque en tierra es
crítica para el proceso de transferencia de custodia. Por lo tanto, al efectuar
la medición, deberán tomarse cuidadosamente las temperaturas.

 

El Termómetro Electrónico Portátil (PET) es el equipo preferido para obtener
temperaturas. El PET deberá tener un rango calibrado de precisión que abarque el
rango deseado de temperaturas del material al cual se le va a tomar la
temperatura. (Ver MMH Capítulo 7).

 

NOTA:se recomienda como buena práctica para los Terminales, mantener un kit de
medición exclusivo para transferencia de custodia, así como también la
adquisición de cintas de medición de última generación provistas con sensores de
temperatura, producto e interfase de agua libre.

 

4.1.1.10Muestreo manual

 

Cada tanque en tierra a ser utilizado en la carga debe ser muestreado en
cantidad suficiente para cumplir con los requerimientos de las partes
involucradas y de los ensayos de laboratorio requeridos. Los recipientes de
muestra deben estar limpios, y en el caso de productos de petróleo, deberán ser
lavados con el producto antes de la extracción de la muestra.

 

Todo equipo de muestreo (incluyendo los recipientes) debe inspeccionarse antes
de su uso, a fin de asegurarse de que esté limpio, seco y libre de todas
aquellas sustancias que puedan contaminar la muestra.

 

Se debe evitar el uso de cuerdas o cintas de muestreo sucias, ya que las mismas
pueden contaminar la muestra.

 

Las muestras se identificarán con el número apropiado del tanque y otros datos
pertinentes. Si aplica, sellar cada recipiente y registrar el número del sello
(Véase MMH Capítulo 8).

 

4.1.1.11Muestreo automático

 

Si se utiliza un muestreador automático, este debe estar debidamente preparado y
limpio antes de tomarse la muestra y se debe efectuar una inspección visual del
recipiente para la muestra. Indicar si el muestreador automático utilizado fue
proporcional al flujo o proporcional al tiempo. Asegurar la representatividad de
la muestra obtenida haciendo la evaluación del factor de desempeño del
muestreador (Véase MMH Capítulo 8).

 

Se retendrán muestras testigo por un período de noventa días, en bodegas de
almacenamiento que garanticen la integridad de las mismas.

  

9/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.1.1.12Medidores

 

Si el Terminal dispone de un sistema de medición dinámica, antes de realizar la
carga, registrar la lectura inicial del medidor. Se recomienda probar los
medidores durante la carga, de conformidad con el API MPMS Capítulos 4, 5 y
12.2.3 y reportarlo. Si se toman mediciones manuales y/o automáticas de los
tanques en tierra, mostrar una comparación entre ellas y los volúmenes de los
medidores. Si los volúmenes no pueden ser conciliados, volver a revisar los
factores del medidor, las mediciones de los tanques de tierra y los cálculos.
Registrar los resultados en el reporte de inspección.

 

Los operadores del Terminal son responsables de la operación de sus medidores y
probadores. Para cada transferencia de custodia, se deberán suministrar los
tiquetes del medidor y los datos apropiados de la prueba de los medidores.

 

Si por algún motivo no se pueden realizar corridas de calibración a los
medidores dinámicos durante el cargue, se aceptarán los factores vigentes por
producto hasta por cinco cargues máximo.

 

4.1.2 Inspección del Buque

 

4.1.2.1 Calado, asiento, y escora - Lastre a bordo

 

Se registrarán las condiciones de calado, asiento o escora que presente la nave.
Medir y registrar la cantidad de cualquier cantidad de lastre remanente a bordo
antes de iniciar la carga.

 

4.1.2.2 Líneas y tanques del buque - válvulas de toma de agua de mar

 

Todos los tanques del buque, incluyendo los de carga, lastre y compartimientos
estancos (cofferdams) deben ser inspeccionados antes de la carga. Antes de medir
el buque, solicitar que las líneas sean drenadas. Deben tomarse precauciones en
cargas de grados múltiples a fin de evitar la mezcla del contenido de los
diferentes productos de la línea. Medir la cantidad de carga o agua de lastre
vaciada en el tanque y si existe suficiente cantidad extraer una muestra de la
misma. Además, registrar la capacidad de las líneas que fueron drenadas.
Reportar la transferencia de cualquier desecho en la sala de máquinas o de otros
líquidos hacia los tanques de carga o desecho.

 

Antes de comenzar la carga, confirmar en presencia del personal del buque que
las válvulas de toma de agua de mar y las de descarga al exterior estén en
posición cerrada y selladas. Siempre que sea posible, sellar las válvulas para
poder determinar si fueron utilizadas durante la carga. Registrar los números de
los sellos.

 

4.1.2.3 Cuantificación del OBQ/ROB

 

Antes de tomar los cortes de agua y mediciones iniciales, obtener y registrar
las alturas de referencia de las tablas de calibración. Registrar las alturas
observadas e investigar y reportar cualquier discrepancia. Antes de realizar la
carga, determinar la cantidad y naturaleza de cualquier material a bordo (OBQ),
incluyendo toda la carga en tránsito y el material en espacios de carga no
designados.

 

·Medir la temperatura en todos los tanques de cargue, siempre que la profundidad
del producto lo permita, con el fin de corregir los volúmenes. De no ser
posible, se reportará el volumen bruto observado como GSV. Las mediciones se
harán de acuerdo con el MMH Capítulo 7.

 

·Obtenga muestras del OBQ/ROB de todos los compartimientos que contengan
líquido, si es posible y mantenga la muestra de cada tanque por separado. De
existir volúmenes no-líquidos, se debe extraer muestra de este material. Se
deberán tener en cuenta las disposiciones del Capítulo 8 de este Manual.

 

10/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

·Para algunos productos es necesario extraer una muestra de la tubería al
comienzo del cargue. Estas muestras deberán tomarse en las válvulas del manifold
del buque y/o plataforma.

 

·Use la tabla de corrección por asiento/escora, tabla de cuña o la fórmula de
cuña para el cálculo del OBQ/ROB, donde aplique.

 

4.1.2.4 Inspección del combustible

 

Si se requiere, se debe realizar una inspección del combustible antes y después
de la carga. Si el buque pretende cargar combustible durante la carga, los
Volúmenes Brutos Observados se compararán con los documentos de recepción de
combustible y con las tasas normales de consumo. Cuando se solicite, se deben
extraer y analizar muestras del combustible. En barcazas de carga, si es
requerido, inspeccionar y registrar las cantidades de los tanques de combustible
diesel utilizado para abastecer los motores de las bombas.

 

4.1.2.5 Factor de Experiencia del Buque

 

Para cada viaje de un buque es posible calcular una razón de carga (VLR) y una
razón de descarga (VDR). La razón de carga o descarga, es la cantidad medida a
bordo del buque (TCV-OBQ Ó ROB), dividida por la cifra del Conocimiento de
Embarque (Bill of Lading - B/L) o por la cantidad recibida en el Terminal de
descargue (outturn quantity) respectivamente. El promedio aritmético de las
razones que califiquen (VLRs ó VDRs) sobre varios viajes es el Factor de
Experiencia del Buque (VEFL O VEFD para operaciones de cargue o descargue
respectivamente) (API MPMS Capítulo 17.9).

 

El Factor de Experiencia del Buque (VEF), es un resumen de las diferencias
Tierra-Buque y se usa como una herramienta para control de pérdidas con el fin
de comprobar la validez de las cantidades obtenidas por mediciones en tierra. La
cifra del Bill of Lading o las cantidades recibidas en el puerto de descarga se
pueden determinar utilizando las cifras del buque, ajustadas por el VEF, de
común acuerdo entre las partes.

 

En caso que las cifras del B/L se determinen por aplicación del VEF se utilizará
para el cálculo del mismo, el método estadístico.

 

4.1.2.5.1 Criterios para calificación y rechazo de datos

 

El método de cálculo del VEF consiste en seleccionar viajes que califiquen
utilizando el criterio de ±0,30% del promedio para cada razón de cargue o
descargue. Este método es el preferido y deberá utilizarse siempre, a no ser que
las partes determinen la utilización de un método alterno. Se deberán usar los
últimos veinte viajes del buque, o tantos como sea posible hasta un máximo de
veinte. Un VEF válido es el que se determina utilizando por lo menos cinco
viajes que califiquen según el criterio de selección.

 

Se rechazarán inicialmente los datos que muestren discrepancias de ±2% (errores
macro) y luego los que no cumplan con el criterio de ±0,30% del promedio de los
viajes que queden luego de la eliminación de los primeros. La eliminación
inicial de los errores macro garantiza la obtención de un promedio no
distorsionado.

 

Los datos se obtendrán de los registros de cargue/descargue del buquetanque o
barcaza, los cuales deberán estar registrados en formatos claros,
preferiblemente según los recomendados en los Apéndices A y B del API MPMS
Capítulo 17.9.

  

11/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.2DURANTE EL CARGUE

 

·La comunicación entre tierra y buque-barcaza debe ser clara, eficiente y
definirse en la reunión clave.

 

·Cualquier problema que pueda afectar la operación, debe notificarse de
inmediato a todo el personal involucrado.

 

·Tome una muestra de la línea, cuando las partes interesadas lo crean necesario.

 

·Incluir la hora y una descripción de cualquier suceso poco común en la columna
apropiada del Registro de Tiempos.

 

4.3MEDICIÓN DE CANTIDADES A BORDO DESPUÉS DEL CARGUE

 

·Obtenga y registre los calados del buque-barcaza.

 

·Durante la inspección final verifique que todas las líneas hayan sido drenadas
a un tanque de carga del buque-barcaza.

 

·Obtenga y registre las alturas de referencia de las tablas de calibración,
antes de tomar las medidas finales y compárelas con las iníciales.

 

·Tome y registre las medidas de niveles de producto, agua libre y temperaturas
en todos los tanques.

 

·Si los tanques son herméticos, asegúrese que las tablas de los tanques se haya
recalculado o ajustado para el nuevo punto de referencia.

 

·Registre marca del equipo utilizado para la medición (PMU), serie y fecha de
calibración.

 

·En caso de diferencias volumétricas, inspeccione los tanques de
lastre-relojeras y de todas las áreas que no son de cargue.

 

·Tome muestra de cada compartimiento de buque-barcaza de tal manera que se pueda
preparar una muestra compuesta representativa de todo el cargamento.

 

·La muestra representativa se realiza combinando las muestras individuales de
cada tanque del buque, en proporción al volumen de cada tanque.

 

·Cuando se conoce o se sospecha que hay material estratificado, deberá tomarse y
analizarse muestras individuales a tres niveles a fin de determinar el grado de
estratificación.

 

·Una vez tomadas las muestras, identifíquelas, séllelas y distribúyalas a las
partes interesadas.

 

·Las muestras a bordo del buque-barcaza, son para entregar al representante del
recibidor en el puerto de descargue.

 

NOTA:En caso de presentarse condiciones de mar fuerte (rolling) que no permitan
obtener una medición a bordo confiable, se procederá a establecer la medida
oficial de buque y la liquidación volumétrica correspondiente en el puerto de
descargue.

 

4.3.1Cálculos del Volumen

 

·Utilice un formato apropiado para efectuar los cálculos del volumen a bordo.

 

·Calcule el volumen bruto de producto y agua libre para cada tanque.

 



12/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01



 



·Determine el GOV de cada tanque, restándole el volumen de agua al volumen
bruto.

 

·Pida los datos de calidad de la muestra tomada en tierra que es la oficial para
liquidar el cargue. Esta puede ser compuesta de tanques o del muestreador
automático.

 

·Con la temperatura del tanque y la gravedad API a 60 ºF determine el factor de
corrección de volumen (VCF), aplicando la tabla ASTM correspondiente.

 

·Calcule el GSV de cada tanque, multiplicando el VCF por el GOV.

 

·Al GSV total reste el volumen OBQ/ROB y obtenga la cantidad neta cargada o
descargada.

 

·Si fuera necesario determine el factor CSW, con cinco (5) cifras decimales,
aplicando el contenido (porcentaje) de agua y sedimento encontrado en el
laboratorio.

 

·Multiplique el factor CSW por el volumen GSV recibido a bordo del tanquero y
obtenga el volumen NSV a bordo del buque.

 

·Con la gravedad API determine los factores de conversión para determinar las
toneladas largas y las toneladas métricas, del cargue y/o descargue

 

·El TCV se determina, sumando el GSV del buque recibido abordo más el agua
libre.

 

·El procedimiento de cálculo se hará siguiendo las indicaciones señaladas en el
MMH Capítulo 12.

 

4.4CONCILIACIÓN DE CIFRAS EN EL PUERTO DE CARGUE

 

Comparar el Volumen Total Calculado [TCV] entregado por tierra, con el Volumen
Total Calculado [TCV] recibido por el buque, corregido por VEF (el Volumen Total
Calculado [TCV] recibido es igual al Volumen Bruto Estándar [GSV] más el agua
libre, menos el OBQ). Si la diferencia es mayor que la especificada por las
partes en el contrato o por las políticas establecidas de dichas compañías
revisar nuevamente todas las mediciones y cálculos para intentar identificar la
discrepancia. Si las diferencias no pueden ser conciliadas, notificar a las
partes interesadas y emitir una Carta de Discrepancia Aparente a los
representantes del buque y terminal.

 

Al comparar los volúmenes del Conocimiento de Embarque y del buque, cualquier
discrepancia entre el Volumen Bruto Estándar, Volumen Neto Estándar, densidad,
temperaturas, y/o cualquier otra especificación, se debe investigar e informar a
las partes interesadas.

 

Cualquier problema que pudiera afectar los procesos posteriores en cualquier
etapa de la transferencia, debe informarse lo más pronto posible a todo el
personal clave involucrado para que pueda tomarse la acción correctiva
pertinente. Cualquier acción o negativa de actuar, contraria a este
procedimiento o acuerdos contractuales específicos previos, debe ser reportada a
las partes interesadas y se documentará mediante la emisión de una Carta de
Protesta.

 

4.4.1Objetivo de la reconciliación de carga

 

El objetivo de la reconciliación de carga consiste en determinar si el resultado
de un embarque marítimo de petróleo produce una pérdida o ganancia excesiva y,
de ser así, identificar la razón (o razones) de las diferencias de volumen. El
proceso de reconciliación puede ser complejo y solo debe llevarse a cabo cuando
las circunstancias lo justifiquen o cuando sea específicamente solicitado.

 

Los pasos principales para la reconciliación de cargas marítimas son:

 

a)recopilación de datos;

b)llenado del Reporte de Análisis de Viaje (VAR) y, cuando se requiera,

c)llenado del Reporte de Síntesis y Reconciliación de Viaje (VSRR).

 

13/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.4.2Recopilación de información para la reconciliación

 

Este primer paso consiste en reunir todos los datos relevantes de la medición en
tierra y en el buque para su análisis y reconciliación. La fuente de datos de
medición y de cálculos volumétricos son preferentemente los informes de una
compañía de inspección independiente.

 

Los reportes de inspección de transferencias marítimas típicos incluyen: un
reporte de aforo (o de medición) en tierra, un reporte de aforo del buque, una
bitácora de tiempos, un reporte de verificación de llenado de la línea e
información para calcular el factor de experiencia del buque (VEF).

 

(Véase API MPMS, Cap. 17.1 y 17.2 para una lista completa de la información que
se debería incluir en los reportes de inspección). Podría ser necesario obtener
información importante de otras fuentes, como por ejemplo el Terminal y el mismo
buque.

 

4.4.3Reporte del Análisis de Viaje (VAR)

 

El VAR proporciona un formato útil para la organización de la información básica
del cargamento; así como también los cálculos recomendados en este
procedimiento. Cualquier de las variaciones tierra a tierra es desglosada de
acuerdo con el volumen total calculado (TCV), agua libre (FW), volumen bruto
estándar (GSV), agua y sedimento (S & W) y volumen neto estándar (NSV) durante
cada etapa del viaje.

 

4.4.4Reporte de Síntesis y Reconciliación del Viaje (VSRR)

 

El VSRR está diseñado para consolidar los hechos reportados del viaje junto con
información de antecedentes relevantes, para poder explicar la causa (o causas)
de la pérdida o ganancia del viaje.

 

Si una pérdida o ganancia no puede explicarse de una manera satisfactoria con el
proceso de análisis de viaje (VAR), se procederá con el proceso de Síntesis y
Reconciliación de viaje, donde se revisan factores específicos relevantes para
evaluar cada ganancia/ pérdida identificada.

 

Siempre que sea posible, las diferencias deberán cuantificarse en volumen. El
total de los volúmenes de reconciliación debe aproximadamente igualar a la
ganancia/pérdida total en NSV del movimiento.

 

Toda medición, cálculo de cantidades o método de análisis utilizado en esta
reconciliación que no esté basado en estándares establecidos deberá explicarse,
referenciarse o documentarse en su totalidad.

 

Las diferencias encontradas se deben registrar tanto en volumen como en
porcentaje.

 

4.4.5Posibles causas de pérdidas o ganancias

 

4.4.5.1 Tablas de corrección de volumen

 

Las tablas de VCF deben ser consistentes. Si las cantidades cargadas fueron
calculadas utilizando tablas de VCF diferentes a las que se utilizaron en el
puerto de descarga, se deberán entonces recalcular las cantidades cargadas,
basadas en las tablas de VCF usadas para el cálculo de cantidades de descarga.
En el proceso de comparación, se utilizarán los volúmenes de carga recalculados.

 

Cualquier diferencia de cantidad que resulte del uso de tablas de VCF diferentes
debe registrarse en el VSRR.

 

14/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.4.5.2 Agua libre

 

La cantidad de agua libre (FW) reportada en el (los) tanque(s) en tierra en el
puerto de carga, en el buque después de efectuada la carga, en el buque al
arribo al puerto de descarga y en los tanques de recibo en tierra puede variar.

 

4.4.5.3 Contenido de SW

 

La diferencia entre el S&W reportado en los puertos de carga y descarga es una
explicación a la variación en el NSV (volumen neto estándar) reportado de tierra
a tierra. Pueden ocurrir inconsistencias en los resultados de S&W por diferentes
causas.

 

4.4.5.4 Diferencias Buque/Tierra

 

Se sabe que la cantidad en el buque, basada en sus tablas de capacidad, puede
variar de la cantidad en tierra. La comparación de la cantidad en el buque y en
tierra es un aspecto básico del análisis del viaje y del proceso de
reconciliación. La diferencia entre la cantidad en tierra y del buque (ajustada
por el VEF) puede indicar una cantidad inexacta en tierra o en el buque y podría
justificar una investigación de la medición de las cantidades.

 

4.4.5.5 Diferencias Teóricas

 

La cantidad teórica de tierra es la cantidad en el buque ajustada por el VEF,
tanto en el puerto de carga como en el de descarga. La cantidad teórica en
tierra menos la cantidad medida real en tierra es la diferencia teórica.

 

4.4.5.6 Diferencias en Tránsito

 

Las diferencias en tránsito son normales en casi todos los movimientos marítimos
y ocurren por una, o ambas, de las siguientes razones:

 

a)Hay una ganancia o pérdida física del TCV durante el viaje.

b)Hay discrepancias en las medidas.

 

Por ejemplo, si el buque indica más cargamento al llegar que lo reportado en el
puerto de carga, los volúmenes y las medidas del cargamento deberían ser
revisados y analizados cuidadosamente. Si la cantidad de salida fue
presumiblemente subestimada, esta aparente ganancia en tránsito se registrad en
el formato VSRR como “Diferencia en tránsito”.

 

Debe tenerse precaución cuando se registren las variaciones de tránsito puesto
que las mismas podrían o no tener relación con la ganancia o pérdida total del
cargamento.

 

4.4.5.7 Diferencias de OBQ/ROB

 

Es normal que ocurra una diferencia entre las cantidades del OBQ y el ROB. La
práctica de cargar encima de los residuos de aceite retenidos (desechos) y la
implementación de las técnicas de recuperación mejorada de carga, tales como el
lavado con petróleo crudo (COW), producen un marcado efecto en las diferencias
entre estos volúmenes.

 

4.5ANTES DE LA DESCARGA

 

Antes del comienzo del proceso de descargue el “Cargo Loading Master”, los
Inspectores de la carga, los representantes del buque, personal operativo del
Terminal y demás personas involucradas en la operación deberán mantener una o
más reuniones para acordar los siguientes aspectos:

 

15/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

·Identificar el personal clave de la operación.

 

·Verificar el estado de las comunicaciones.

 

·Conocer el plan de descargue del buquetanque.

 

·Condiciones de la línea tierra-buque

 

·Conocer el procedimiento que utilizará el Terminal para el descargue.

 

·Verificar informes de hechos poco comunes en el puerto de cargue o durante la
travesía que puedan requerir atención en la descarga.

 

·Secuencia de descargue si el buquetanque trae parcelas múltiples

 

4.5.1Inspección en Tierra

 

Determinar la naturaleza y cantidades del material en las líneas de tierra hasta
la brida del buque. Cuando el contenido de la línea sea dudoso o cuando exista
la posibilidad de contaminación de la descarga, deberán analizarse muestras de
línea a fin de verificar la compatibilidad con la carga que será embarcada. Como
alternativa, el contenido de las líneas en tierra pueden cargarse en un solo
compartimiento del buque para medirlo, muestrearlo y analizarlo. La calidad del
contenido de la línea, cuando no exista sistema de muestreo automático, se
determinará con la calidad del último tanque de tierra utilizado. Si la línea se
empaca con más de un tanque se toma calidad ponderada de cada tanque.

 

4.5.1.1Condiciones de llenado de línea

 

Determinar la condición de llenado de la línea. (Véase API MPMS, Cap. 17.6).
Reportar la condición y el método utilizado. Adicionalmente, registrar y
reportar la capacidad total de las líneas utilizadas en tierra. Es
responsabilidad del Terminal asegurarse de que todas las líneas y válvulas están
colocadas en la posición correcta para la operación. Siempre que sea práctico,
estos ajustes deberán ser confirmados por el inspector y las válvulas selladas.

 

Cada Terminal determinará el método de llenado de línea que sea aplicable de
acuerdo a sus condiciones operativas. Los métodos más utilizados en Ecopetrol
son el de desplazamiento y presionamiento de línea, sin embargo, en casos en los
que se requiera cambios drásticos en la calidad del producto se recomienda que
existan las facilidades para recirculación interna.

 

Al utilizar líneas de descarga no exclusivas, tomar en cuenta la secuencia de
descarga de los productos que fluyen a través de las líneas para minimizar el
potencial de contaminación causado por el desplazamiento del contenido de línea.
Esta determinación deberá incluir un acuerdo sobre cómo serán desplazadas las
líneas y/o cómo serán manejadas las interfases de los diferentes productos.

 

4.5.1.2Medición manual en tanques de tierra

 

En el Terminal se deberá tener en cuenta lo siguiente:

 

Verificar la altura de referencia de las tablas de aforo del tanque. Se deberá
investigar y anotar cualquier diferencia entre las alturas de referencia
observadas y las mostradas en las tablas de capacidad del tanque. (Véase API
MPMS, Cap. 17.2, Apéndice B.3). Tomar la medida de apertura, temperaturas,
muestras y mediciones de agua de cada tanque a ser utilizado para la carga.

 

16/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

Si se determina que el contenido de los tanques está en movimiento y no es
posible esperar a que alcance el equilibrio, se deberán registrar todas las
mediciones del tanque y notificar a todas las partes involucradas. Se deberá
emitir una Carta de Protesta si la situación no se puede solucionar. Para fines
comparativos, registrar las lecturas de los medidores automáticos de nivel.
(Véase el API MPMS, Cap.3.1A). En el caso de tanques con techo flotante, se
deberá evitar la toma de mediciones mientras el techo está en la zona crítica.
Se deberá registrar la colocación de las patas del techo en posición alta o baja
y la zona critica.

 

Es responsabilidad del Terminal asegurarse de que todas las líneas y válvulas
estén colocadas en la posición correcta para la operación. Siempre que sea
práctico, estos ajustes deberán ser confirmados por el inspector y las válvulas
selladas.

 

NOTA:Para casos excepcionales en que no se pueda cumplir con el procedimiento de
medición manual se aplicará, previo acuerdo entre las partes medición con
tanques en movimiento y/o medición automática de nivel.

 

4.5.1.3 Medición automática

 

Si se utiliza un sistema de medición automática de tanques sin que se comparen
sus lecturas con mediciones manuales, registrar en el reporte de inspección las
dos últimas veces que se compararon las mediciones automáticas con las manuales.
Indicar en el reporte de inspección que se utilizaron mediciones automáticas.

 

Se puede utilizar un equipo tipo radar para medición en tanques de tierra, pero
solo por referencia.

 

4.5.1.4 Medición de temperatura

 

La determinación de la temperatura del producto dentro de un tanque en tierra es
crítica para el proceso de transferencia de custodia. Por lo tanto, al efectuar
la medición, deberán tomarse cuidadosamente las temperaturas.

 

El Termómetro Electrónico Portátil (PET) es el equipo preferido para obtener
temperaturas. El PET deberá tener un rango calibrado de precisión que abarque el
rango deseado de temperaturas del material al cual se le va a tomar la
temperatura. (Ver Capítulo 7 del MMH).

 

4.5.1.5 Muestreo manual

 

Cada tanque en tierra a ser utilizado en la descarga debe ser muestreado en
cantidad suficiente para cumplir con los requerimientos de las partes
involucradas y de los ensayos de laboratorio requeridos. Los recipientes de
muestra deben estar limpios, y en el caso de productos de petróleo, deberán ser
lavados con el producto antes de la extracción de la muestra.

 

Todo equipo de muestreo (incluyendo los recipientes) debe inspeccionarse antes
de su uso, a fin de asegurarse de que esté limpio, seco y libre de todas
aquellas sustancias que puedan contaminar la muestra.

 

Se debe evitar el uso de cuerdas o cintas de muestreo sucias, ya que las mismas
pueden contaminar la muestra.

 

Las muestras se identificarán con el número apropiado del tanque y otros datos
pertinentes. Si aplica, sellar cada recipiente y registrar el número del sello
(Véase el MMH Capítulo).

 

4.5.1.6 Muestreo automático

 

Si se utiliza un muestreador automático, este debe estar debidamente preparado y
limpio antes de tomarse la muestra y se debe efectuar una inspección visual del
recipiente para la muestra. Indicar si el muestreador automático utilizado fue
proporcional al flujo o proporcional al tiempo. Asegurar la representatividad de
la muestra obtenida haciendo la evaluación del factor de desempeño del
muestreador (Véase Capítulo 8 del MMH).

 

17/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

Se retendrán muestras testigo por un período de noventa días, en bodegas de
almacenamiento que garanticen la integridad de las mismas.

 

4.5.1.7 Medidores

 

Si el Terminal dispone de un sistema de medición dinámica, antes de realizar la
descarga, registrar la lectura inicial del medidor.

 

Se recomienda probar los medidores durante la descarga, de conformidad con el
API MPMS, Capítulos 4, 5 y 12.2.3 y reportarlo. Si se toman mediciones manuales
y/o automáticas de los tanques en tierra, mostrar una comparación entre ellas y
los volúmenes de los medidores. Si los volúmenes no pueden ser conciliados,
volver a revisar los factores del medidor, las mediciones de los tanques de
tierra y los cálculos. Registrar los resultados en el reporte de inspección.

 

Los operadores del Terminal son responsables de la operación de sus medidores y
probadores. Para cada transferencia de custodia, se deberán suministrar los
tiquetes del medidor y los datos apropiados de la prueba de los medidores.

 

Si por algún motivo no se pueden realizar corridas de calibración a los
medidores dinámicos durante el descargue, se aceptarán los factores vigentes por
producto hasta por cinco descargues máximo.

 

4.5.2 Inspección en Buque

 

4.5.2.1 Factor de Experiencia del Buque

 

Deben obtenerse los datos de viajes anteriores para utilizarlos en el cálculo
del Factor de Experiencia del Buque (VEF). Registrar cualquier comentario sobre
comparaciones anteriores buque/tierra incluidos en los registros del buque. El
VEF puede ser utilizado para conciliación de volumen.

 

4.5.2.2 Mediciones al arribo

 

Registrar las condiciones de calado, asiento y escora del buque. Si las barcazas
no disponen de tablas de corrección por asiento o escora, consultar el API MPMS
Capítulo 12.1.1. Se debe inspeccionar el sistema de líneas del buque antes de
realizar la descarga, para asegurarse de que todos los sellos del puerto de
carga se encuentran en su lugar.

 

Confirmar en presencia del personal del buque, que las válvulas de toma de agua
de mar y las válvulas de descarga al exterior estén en posición cerrada.
Asegurarse que las válvulas selladas en el puerto de carga permanezcan cerradas
y selladas hasta que finalice la operación de descarga. Registrar y reportar los
números de los sellos en el Reporte de Aforo/Sondeo y Capacidad del Buque. Si
estos números difieren de los registrados en el puerto de carga, determinar la
razón de la discrepancia y notificar a todas las partes interesadas.

 

Tomar las medidas, cortes de agua y temperaturas de todos los compartimientos de
carga en el punto de referencia indicado en las tablas de capacidad del buque.
El reporte debe indicar si las mediciones fueron manuales o automáticas y si los
tanques del buque estaban inertizados durante la medición. Inspeccionar la
presencia de carga en espacios no designados, tanques de lastre, compartimientos
estancos (cofferdams) y espacios vacíos. Si se encuentra carga, mídala de la
misma manera que al petróleo en los compartimientos de carga y notificar a todas
las partes involucradas. Este procedimiento también debe incluir los
compartimientos que no se pretendan descargar.

 

18/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

Las alturas de referencia observadas deben ser registradas y comparadas con las
alturas de referencia oficiales. Investigar y reportar cualquier discrepancia.
En algunos casos, es imposible determinar la altura de medición observada, el
corte de agua y la medición de sonda. La ubicación del punto de referencia de
medición debe anotarse en el reporte de inspección.

 

Las medidas de buque tomadas en tubos de aforo no perforados pueden ser
inexactas debido a taponamientos en la base del tubo, a la acción capilar o a
las diferencias de presión. Cuando esto ocurra, podría ser necesario hacer
mediciones adicionales en otros puntos. Anotar en el reporte la existencia de
esta condición.

 

En operaciones de alijo, tanto la embarcación que entrega como cada una de las
que reciban deben medirse antes y después del alijo.

 

4.5.2.3 Medición de temperatura

 

Las temperaturas de los compartimentos individuales del buque se deberían tomar
al mismo tiempo que la medición de nivel. Puede requerirse una o varias
temperaturas individuales en diferentes niveles. En el caso de materiales
calentados se deberían tomar temperaturas en los niveles superior, medio e
inferior. Se podrían requerir temperaturas adicionales como se describe en el
MPMS Cap.17.2. Las mediciones se deben promediar para determinar la temperatura
de cada compartimiento. El termómetro electrónico portátil (PET) debe tener un
rango calibrado de exactitud que abarque el rango deseado de temperaturas del
material a ser verificado.

 

4.5.2.4 Muestreo del buque

 

Tomar muestras de cada compartimiento del buque de manera que se pueda preparar
una muestra compuesta representativa del total de cada grado de carga para
realizar el análisis adecuado. (Véase Capítulo 8 del MMH).

 

En el caso de algunos cargamentos, se requieren muestras de tanques individuales
en lugar de muestras compuestas. En estos casos, es importante que cada
recipiente sea lavado con el producto antes de que la muestra sea tomada para
asegurar la limpieza de los recipientes de muestras. Las muestras se deben
manejar con cuidado para evitar la pérdida de fracciones livianas

 

Si se encuentra o sospecha la presencia de agua libre, debe tomarse cuando menos
una muestra del fondo del compartimiento por medio de un muestreador de fondo.

 

Tomar muestras de los desechos (slops), y mantenerlas separadas de las de carga.

 

Deben obtenerse suficientes muestras para cumplir con los requerimientos de las
partes interesadas. Generalmente, las partes interesadas especifican los
requerimientos de muestreo y de análisis. Se deberían suministrar muestras
idénticas a los siguientes:

 

a)El Terminal.

b)El inspector independiente.

c)Todas las otras partes designadas a recibir las muestras.

 

Las muestras colocadas a bordo del buque para su entrega al representante del
puerto de descarga se entregarán de acuerdo con las instrucciones dadas por las
partes interesadas. La parte que acepta las muestras del puerto de carga debe
hacer acuso de recibo de las mismas con un recibo firmado para tal fin. El
reporte de inspección debe contener una copia de este acuse de recibo. El
periodo de tiempo que serán retenidas las muestras debe establecerse de manera
tal que sea consistente con las circunstancias, experiencia y prácticas de las
partes involucradas en la transferencia de custodia.

 

19/25

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 



4.5.2.5 Cálculo del volumen

 

Reportar la medida de sondeo real y la corregida por asiento y escora, incluir
la medición y cantidad de agua libre, el Volumen Bruto Observado y la
temperatura para cada compartimiento del buque. Calcular el Volumen Bruto
Estándar para cada tanque, utilizando la temperatura promedio de cada uno y la
densidad suministrada. No utilizar una temperatura promedio para todo el buque.
Determinar el Volumen Total Calculado (TCV).

 

4.5.2.6 Diferencia en Tránsito

 

Comparar el Volumen Total Calculado, Volumen Bruto Estándar y agua libre del
puerto de carga antes del zarpe con el Volumen Total Calculado, Volumen Bruto
Estándar y agua libre antes de la descarga. Si el volumen total de la cantidad
de carga varía más que la cantidad especificada por las partes interesadas,
notificar al representante del buque y revisar nuevamente la embarcación. Si la
discrepancia permanece una vez que el buque ha sido revisado nuevamente, emitir
una Carta de Protesta al representante del buque e informar a todas las partes
interesadas.

 

4.6DURANTE LA DESCARGA

 

4.6.1Comunicaciones

 

El personal del buque, de tierra o de medición que note algún problema durante
cualquier etapa de la transferencia que pudiera afectar eventos subsecuentes,
debe informar inmediatamente a todo el personal clave para que puedan tomarse
acciones oportunas. Registrar estos eventos en el reporte de inspección.

 

Cuando se vayan a descargar más de un producto y/o grado de producto, deberá
mantenerse una comunicación estrecha entre el personal de tierra y del buque a
fin de evitar contaminación y material fuera de especificación. Esto es de
especial importancia al cambiar de un producto y/o grado a otro.

 

4.6.2Muestras de línea

 

Las muestras de línea se toman normalmente para propósitos de control de
calidad. Para algunos productos, es necesario extraer una muestra de línea al
inicio de la descarga. Estas muestras se deben tomar en, o al menos lo más cerca
posible del múltiple del buque. Las muestras de línea pueden ser inspeccionadas
visualmente o, en el caso de productos sin señales obvias a observar, pueden
requerirse pruebas de laboratorio inmediatas para las especificaciones
acordadas. En cualquier caso, estas muestras se deben tomar y retener.

 

4.6.2.1 Prueba de medidores -presión de descarga

 

La prueba de los medidores se debe monitorear y registrar, según corresponda, de
acuerdo con el MPMS, Cap. 4, 5 y 12.2.3. Registrar la presión de descarga y la
tasa de flujo en el Registro de Descarga del Buque. Indicar el lugar donde se
midió la presión de descarga de la línea del buque.

 

4.6.2.2 Registro de tiempos

 

Reportar en el Registro de Tiempos la fecha y hora de los principales hechos de
descarga. Incluir la hora y una descripción de cualquier suceso poco común en la
columna apropiada de dicho registro.

 

20/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.7INSPECCIÓN DEL BUQUE DESPUÉS DE LA DESCARGA

 

4.7.1Líneas del Buque

 

Verificar el calado, asiento y escora. Antes de medir el buque, solicitar que
sus líneas sean drenadas. Deben tomarse precauciones en cargas de grados
múltiples a fin de evitar la mezcla del contenido de la línea de los diferentes
productos. Antes de realizar la medición, deben concluirse todas las
transferencias internas de carga y todas las válvulas de los tanques deben ser
aseguradas. Se deben ventear las líneas de descarga antes de realizar la
medición.

 

Confirmar en presencia del personal del buque, que las válvulas de toma de agua
de mar y las válvulas de descarga al exterior estén cerradas; así como también
que los sellos permanezcan intactos. Si los sellos instalados previamente están
rotos, tratar de determinar la razón y, si es necesario, notifique a todas las
partes interesadas. Registrar los hallazgos en el Reporte de Inspección.

 

4.7.2Medición del Remanente a Bordo

 

Después de que las líneas de descarga y de cubierta hayan sido drenadas,
determinar la cantidad y naturaleza de cualquier material remanente a bordo.
Incluir la carga en tránsito que no fue descargada, los volúmenes en los que no
se cargó encima, y el material en espacios de carga no designados. Describir el
material encontrado en el fondo de los tanques como material líquido, no
líquido, o agua libre. Si la inspección, medición, y muestreo del fondo revelan
que permanece cualquier carga a bordo, las partes involucradas determinarán si
se deben realizar esfuerzos adicionales para bombear las cantidades remanentes
hacia tierra. Si esto no se hace, reportar las razones. Si aplica, se debe
emitir una Carta de Protesta.

 

4.7.3Cálculos del Volumen Remanente a Bordo

 

El Reporte de la Cantidad a Bordo/Remanente a Bordo debe ser completado después
de la descarga. Determinar la cantidad Remanente a bordo como se especifica en
el numeral 4.1.2.3.

 

Para material líquido y agua, utilizar la formula de cuña si el líquido no toca
todos los mamparos de los compartimientos del buque. Utilizar correcciones de
asiento/escora si el líquido está en contacto con todos los mamparos en el
compartimiento.

 

Para material no líquido, se recomienda medición en puntos múltiples para
determinar si existe una condición de cuña. Debido a que la fórmula de cuña
utiliza un factor de asiento para determinar la cantidad, no será posible un
cálculo exacto si no se conoce el asiento del buque en el momento en que se
solidificó el material. Si el material medido no está distribuido en forma de
cuña, se deberá utilizar el promedio de las diferentes lecturas para la
determinación del volumen. Sin embargo, si sólo está disponible un punto de
medición, se asumirá que el material está distribuido uniformemente en el fondo
del tanque.

 

Todos los compartimentos donde no se cargó encima en el puerto de carga se deben
medir para determinar si cualquiera de los volúmenes ha cambiado. Estas
mediciones deben reportarse y no se deben incluir en la determinación del ROB.
Si hay algún cambio en estos volúmenes, determinar la razón y, si es necesario,
notificar inmediatamente a todas las partes interesadas.

 

4.7.3.1Muestreo y temperaturas de la cantidad Remanente a Bordo (ROB)

 

Cuando el ROB esté accesible, se obtendrán muestras de todos los compartimentos
que contengan volumen líquido. También se debe intentar extraer muestras de
volúmenes no líquidos.

 

21/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

Se deberían tomar muestras en cantidades suficientes para permitir cualquier
análisis requerido. Las muestras deberán tomarse de acuerdo con el Capítulo 8
del MMH.

 

Siempre que la profundidad del material sea suficiente y la naturaleza del mismo
lo permita, se deberán obtener y registrar las temperaturas para ser utilizadas
en la corrección del volumen de carga. Si la temperatura no puede ser medida, el
Volumen Bruto Observado (GOV) se reportará como Volumen Bruto Estándar (GSV).
Las mediciones de temperatura deben ser obtenidas de acuerdo con el Capítulo 7
del MMH.

 

4.7.3.2 Inspección del combustible

 

Si es requerido debe realizarse esta inspección. Véase numeral 4.1.2.4

 

4.8INSPECCIÓN EN TIERRA DESPUÉS DE LA DESCARGA

 

4.8.1Líneas y tanques en Tierra

 

Determinar la condición de llenado de la línea en tierra antes de tomar las
mediciones de cierre de tanques o las lecturas de medidor. (Véase numeral
4.1.1.1.).

 

Determinar la naturaleza y cantidades del material en las líneas en tierra antes
de obtener las mediciones de cierre de os tanques o las lecturas de los
medidores. Para este propósito se podría tomar una muestra de las líneas. Si la
condición de la línea después de la descarga difiere de la condición antes de la
descarga, registrar y notificar a todas las partes interesadas.

 

Los ajustes a las cantidades transferidas, basados en las discrepancias del
llenado de la línea, se determinan por acuerdo entre las partes interesadas.

 

4.8.2Medición de Tanques en Tierra

 

4.8.2.1Mediciones manuales

 

Antes de tomar los cortes de agua y mediciones, obtener la altura de referencia
de las tablas de aforo del (los) tanque (s). Tomar las medidas de cierre,
temperaturas, muestras y mediciones de agua de cada tanque utilizado en la
descarga. Se debe investigar y anotar cualquier diferencia entre las alturas de
referencia observadas y las mostradas en las tablas de aforo del tanque. (Véase
Capítulo 3 del MMH).

 

Si se requiere un tiempo de asentamiento antes que las mediciones de cierre sean
tomadas, se debe tomar una o varias mediciones de aseguramiento o preliminares y
sellar las válvulas de entrada y salida de cada tanque, en posición de cerrado.

 

4.8.2.2Medición automática

 

En Ecopetrol se pueden utilizar dispositivos tipo radar o de otra tecnología
para medición en tanques de tierra, pero solo por referencia. La medición
oficial será la medición manual con cinta graduada y asegurada metrológicamente.

 

4.8.2.3 Temperaturas en los tanques de tierra

 

La determinación de la temperatura del producto dentro de un tanque en tierra es
crítica para el proceso de transferencia de custodia. Por lo tanto, al efectuar
la medición, deben tomarse cuidadosamente las temperaturas. (Véase MMH Capítulo
7).

 

22/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.8.2.4 Muestreo manual

 

Cada tanque en tierra que haya recibido el cargamento se debe muestrear en
cantidad suficiente para cumplir con los requerimientos de todas las partes
involucradas. Los recipientes que se utilicen para el transporte y
almacenamiento de muestras deben cumplir con los requisitos reglamentarios
pertinentes. En este sentido, los recipientes de muestra deben estar limpios y,
en el caso de productos de petróleo, deberían ser lavados con el producto antes
de la extracción de la muestra. Asimismo, los recipientes de muestra deberían
cumplir con los requerimientos indicados en el Capítulo 8 del MMH.

 

Todas las muestras tomadas se deben identificar apropiadamente y sellar. Se
deben registrar los números de sello.

 

4.8.2.5 Muestreo automático

 

Si se utilizó un muestreador automático, asegurarse de haber obtenido el volumen
correcto de muestra. Presencie el mezclado del contenido del recolector de
muestra, y el retiro y análisis de la misma. Reportar cualquier dificultad que
ocurra con los procedimientos de muestreo en línea. Se debe verificar el control
de desempeño del tomamuestras.

 

Todas las muestras tomadas se deben identificar apropiadamente y sellar. Se
deben registrar los números de sello.

 

4.8.2.6 Medidores

 

Registrar las lecturas de cierre del medidor y el factor del medidor utilizado.
Obtener una copia completa de todos los informes de pruebas de medidor y de los
tiquetes de medición. Si el o los medidores no fueron probados durante la
descarga, indicar la frecuencia de prueba del medidor y obtener una copia de
previos reportes relevantes de prueba de medidores.

 

Si se toman mediciones manuales y/o automáticas de los tanques en tierra,
mostrar una comparación entre ellas y los volúmenes de los medidores. Si los
volúmenes no pueden ser conciliados, volver a revisar los factores del medidor,
las mediciones de tanques en tierra y los cálculos. Registrar todos los
resultados en el reporte de inspección.

 

4.9CONCILIACIÓN DEL PUERTO DE DESCARGA

 

Completar los reportes de Análisis de Viaje y de Conciliación. Deben reunirse
todos los datos pertinentes desde el puerto de carga hasta el de descarga y
efectuar un análisis para proporcionar un panorama global del comportamiento del
viaje. Incluir en el Reporte de Análisis del Viaje cualquier comentario
relevante que pueda ayudar a explicar alguna discrepancia significativa.
Comparar el Volumen Total Calculado recibido en tierra (por tanque o medidor en
tierra) con el Volumen Total Calculado entregado por el buque. (Observe que el
Volumen Total Calculado entregado por el buque es igual al Volumen Total
Calculado del buque al arribo menos la cantidad remanente a bordo).

 

Si la diferencia sobre la misma base de comparación, posterior a la aplicación
del Factor de Experiencia del Buque, es mayor que la diferencia especificada por
las partes del contrato o por políticas establecidas de dichas compañías,
verificar nuevamente todas las mediciones y los cálculos para intentar
identificar la discrepancia. Si las diferencias no pueden ser conciliadas,
notificar a las partes interesadas y emitir una Carta de Discrepancia Aparente a
los representantes del buque y del Terminal.

 

4.9.1Carta de Protesta

 

Si ocurre cualquier problema que pudiera afectar los procesos posteriores en
cualquier etapa de la transferencia, se deberá informar lo más pronto posible a
todo el personal clave involucrado para que pueda tomarse la acción correctiva a
tiempo. Cualquier acción o negativa de actuar contraria a este procedimiento o
con previos acuerdos contractuales específicos, se reportará a las personas
interesadas y se documentará mediante la emisión de una Carta de Protesta.

 

23/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 

4.10REGISTROS

 

Se deben tener soporte de los siguientes documentos por cada carga o descarga de
buque y/o según aplique:

 

1)Documentos comerciales

 

2)Los reportes de inspección preparados por las compañías de inspección que
intervengan darán constancia de los procedimientos utilizados y los resultados
de los mismos.

 

3)Reporte del inspector por parte de Ecopetrol en cargas o descargas para
exportación o importación, deben contar con firma y sello del capitán del
buquetanque cuando sea aplicable y con los siguientes datos:

 

a)Informe de tiempos (Time Log)

 

b)Lista de verificación del API MPMS Capítulo 17.1

 

c)Informe de calidad y cantidad (Quality and Quantity Report)

 

d)Reporte de análisis del viaje

 

e)Certificado de origen (Certificate of Origin)

 

f)Conocimiento de embarque (Bill of Lading).

 

g)Informe de cantidades en el tanquero (Ship's Ullage Report)

 

h)Recibo de documentos de embarque y de muestras (Master's Receipt for Shipping
Documents and Samples).



 

i)Manifiesto de carga (Cargo Manifest)

 

5CONTINGENCIAS

 

·Si hay ausencia del Inspector Comercial, GCI, notificará al comprador y/o
vendedor las acciones a seguir: esperar al Inspector, sólo se iniciará la
maniobra de amarre del buquetanque teniendo la confirmación de la llegada de los
inspectores.

 

·El Cargo Loading Master podrá suspender la maniobra de acuerdo a las
condiciones meteorológicas.

 

·En el caso que se presente un derrame durante la transferencia de custodia del
producto, se suspenderá la entrega y se activará el plan de contingencia.

 



24/25

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES
CAPITULO 17 – MEDICIÓN MARINA Y FLUVIAL GESTION DE MEDICION Y CONTABILIZACION
DEPARTAMENTO DE MEDICION Y CONTABILIZACIÓN

 ECP-VSM-M-001-17

Fecha aprobación:

01/04/2010

 Versión: 01

 



 

Para mayor información acerca de este Capítulo y en general del Manual de
Medición de Hidrocarburos y Biocombustibles de Ecopetrol S.A, dirigirse a:

ØRodrigo Satizabal Ramírez

Jefe del Departamento de Medición y Contabilización de Hidrocarburos VSM-GPS-PMC
Ext.: 43390

ØMario Alberto Granada Cañas

Profesional I Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC Ext.: 50057

ØPenélope Galeno Sáez

Profesional III Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC Ext.: 42080

 



 



RELACÓN DE VERSIONES

 

Versión   Fecha   Cambios 00   01/09/2005   Emisión del documento 01  
01/04/2010   Revisión del documento

 

Revisió   Aprobó       /s/ RODRIGO SATIZABAL RAMIREZ     RODRIGO SATIZABAL
RAMIREZ     Jefe Departmento de Medición y Contabilización     de Hidrocarburos
– VSM-GPS-PMC         /s/ Claudia L. Castellanos R     CLAUDIA CASTELLANOS /s/
MARIO GRANADA CAÑAS   Vicepresidente de Suministro y Mercadeo – VSM MARIO
GRANADA CAÑAS     Profesional Medición VSM-GPS-PMC     En representación de los
lideres de medicion de VSM, VIT, VPR, GRB, GRC e ICP quines particparon en su
elaboración. Documento aprobado según acta del Comité Táctico de Medición y
Contabilización No. 05 de 2009 realizado en noviembre 30 y diciembre 01    



 



25/25

 



 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 1 de 17

 

MANUAL ÚNICO DE MEDICIÓN

 

CAPITULO 18

TRANSFERENCIA DE CUSTODIA

RECIBOS PRODUCCIÓN PEQUEÑOS VOLÚMENES

 



 

 

 




[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 2 de 17

 



Este documento se validó en el Comité Táctico integrado por los líderes de
medición de las áreas de negocio:   Aprobación:               EDUARDO MOTTA
RUEDA   NICOLLE MUÑOZ     Líder Corporativo de Medición   Jefe de Logística (E)
GPS –VSM     GPS – VSM                   SARA ISABEL PARRA   PABLO MOTTA CANDELA
    Líder de Medición   Gerente de Planeación Y Suministro –     GCB – VRP   VSM
              NICOLÁS VALLE YI         Líder de Medición   SERGIO HERRERA
ESTEVEZ   FEDERICO MAYA VIT   Líder Grupo Apoyo Legal VSM   Vicepresidente de
Suministro y         Mercadeo - VSM           JULIO MARIO RUEDA CELIS        
Líder de Medición         VPR   MÓNICA PÉREZ         Normativa Corporativa      
        CARLOS GUSTAVO ARÉVALO         Líder de Medición GRC-VRP        

 

 

 

 



[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 3 de 17



 

TABLA DE CONTENIDO

 





1. OBJETO 4       2. ALCANCE 4       3. GLOSARIO 4       4. DOCUMENTOS
DEROGADOS- No aplica 5       5. CONDICIONES GENERALES 5       6. DESARROLLO 6  
    7. REGISTROS 17       8. CONTINGENCIAS- No aplica 17       9. BIBLIOGRAFÍA
17       10. ANEXOS 17



 



 

 

 



[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 4 de 17



 

1.OBJETO



 

Fortalecer las mediciones de transferencia de custodia y las prácticas de
pruebas para el crudo recolectado en tanques pequeños (1000 barriles o menos en
capacidad) por camión.

 



2.ALCANCE

 

Estas medidas y pruebas son realizadas por los camioneros de crudos (COTDs) y
otras áreas que son responsables por la transferencia de custodia y por
registrar los resultados de las mediciones y pruebas en los tiquetes de corrida.

 



Desde la propiedad del crudo recolectado puede cambiar y la custodia siempre se
pasa del tanque del almacenamiento al camión transportador como el crudo pasa
del flanche de despacho, la transferencia de custodia exacta es sumamente
importante para el cargador y el portador.

 



3.GLOSARIO

 



Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual Único de medición “Condiciones Generales” en su numeral 3 - Glosario
Aplicable al Manual Único de Medición (MUM).

 



Conductor del camión de crudo (COTD): asume que el chofer también es el medidor;
sin embargo, debe reconocerse que estos deberes pueden ser divididos entre dos
individuos: una persona que sólo maneja el camión del tanque y un medidor que es
responsable por la medida y la prueba.

 



Agua libre: el agua que existe como una fase separada.

 

Recolección: es el proceso de transferir la custodia de crudo en el campo de una
parte a otra realizando varias medidas y pruebas de calidad.

 



Menisco: la superficie superior cóncava de una columna líquida.

 

Aceite comercial: aplica a hidrocarburos líquidos que se juzgan para ser
aceptable para el traslado de custodia por un transportador. El aceite
comerciable es fijo y no contiene más de una cantidad especificada de sedimento
suspendido y agua y otras impurezas.

 

Tiquete de corrida: es el documento habitualmente usado para registrar nombre de
la facilidad, la localización, los datos de la prueba en la cantidad y calidad
de aceite crudo, destino, y medidor y firmas de testigos que son aplicable a una
recolección particular.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 5 de 17



 

Muestreo: todos los pasos requeridos para obtener una muestra que sea
representativa de los volúmenes de cualquier tubería, tanque, u otra vasija y
poner esa muestra en un recipiente del cual un espécimen representativo de la
prueba puede tomarse para el análisis.

 



Sedimento y Agua (S&W): un material, incluyendo emulsiones o S&W suspendidos que
coexisten y todavía es extraño al líquido de petróleo y requiere una medida de
separación para las cuentas de ventas. (La cantidad de S&W es normalmente
determinada por una prueba por centrífuga de una muestra de crudo que será
transferido).

 



Tanque pequeño: un tanque de almacenamiento de crudo con una capacidad de 1000
barriles o menos.

 

Ladrón: un cierre en fondo, muestreador tipo core usado para tomar muestras
seguras de los tanques del almacenamiento.

 

Turndown: se refiere al rechazo de los volúmenes de un tanque con base a la
evaluación y análisis del medidor.

 



4.DOCUMENTOS DEROGADOS. No Aplica

 

5.CONDICIONES GENERALES



 

El Manual de los estándares de medición del petróleo cubre los procedimientos
individuales por muestreo, toma de temperatura, medición, y pruebas de calidad.
Esta publicación integra estos procedimientos en una sucesión que puede
aplicarse durante el traslado de custodia de crudo de los tanques pequeños a un
carro tanque (vea Sección 6).

 



El concepto de la columna de aceite usado como base para esta secuencia,
requiere que el COTD empiece muestreando y tomando temperatura de el tope del
volumen del crudo y trabajar sistemáticamente bajando a través de la capa de
aceite hasta el agua libre y el nivel del sedimento que han sido localizados; el
merchantability inicial se evalúa entonces. Esta práctica ofrece el mejor método
conocido para manualmente obtener las más representativas pruebas de calidad del
crudo siendo recolectado. Después de éstas muestras de calidad obtenidas por
pruebas, las medidas de cantidad pueden tomarse sin la preocupación para la
posible contaminación de las muestras de calidad.

 



Pérdidas o ganancias pueden ocurrir si no se toman las medidas preventivas
contra los derrames, reboses en los tanques, medidas inexactas, o registros de
medidas incorrectas en los tickets run. El chequeo del camión apropiado y el pre
bombeo del tanque y monitoreo alerta durante el bombeo son dos medidas que
ayudan prevenir pérdidas o ganancias. Operando las medidas y probando los
equipos hábilmente y guardándolos limpios y en las condiciones de operación en
el tope son otras dos medidas preventives que ayudan al COTD y evitan pérdidas o
ganancias. Un eslabón vital controlando pérdidas o ganancias de aceite, el COTD
también es responsable para descubrir e informar las condiciones defectuosas o
controles inadecuados tales como incrustaciones en el interior del tanque,
dientes, asentamientos, o escapes.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 6 de 17



 

Todas las partes directamente involucradas en una transferencia de custodia de
petróleo tienen el derecho para dar testimonio de las medidas de cantidad y
calidad pruebas hechas durante la transferencia. Estas medidas y pruebas
incluyen muestreo, lectura de la medida, toma de temperatura, S&W y
determinación de la gravedad API. Cuando una transferencia de custodia es
testimoniada, el testigo y el COTD revisarán y firmarán el tiquete de corrida.

 



6.DESARROLLO

 



6.1 Los pasos para la medición de petróleo en un tanque pequeño (1000 barriles o
menos) se detallan en los numerales 6.2 hasta el 6.12.

 

6.2 Inspeccione las facilidades de los tanques de recolección para detectar
distorsiones o escapes. Asegúrese que el tanque está aislado y que tiene todavía
la capa de petróleo (vea nota). Si estas condiciones no están satisfechas, el
CODT no procederá con las operaciones de recolección sin aprobación.

 



Nota: Generalmente, la única excepción a esta política de aislamiento de tanque
es cuando un solo tanque se usa para recolectar crudo de un pozo o pozos de bajo
volumen y arreglos prioritarios hechos entre la compañía recolectora y la
productora para comprar el petróleo sobre una medida corrida.

 



6.2.1  Físicamente asegure que las válvulas que aíslan el tanque están cerrando
y sellando herméticamente de acuerdo con las leyes y regulaciones aplicables.

 

6.2.2  Observe que la capa de petróleo no está hirviendo o con espuma; el uso de
un espejo o una linterna eléctrica aprobada puede ser necesario (vea Práctica
API Recomendada 2003).

 

6.3. Suspenda el uso del termómetro de cajuela en el tanque (vea Figura 2).

 

6.3.1 Después de asegurarse que el termómetro (vea la nota) no está roto en su
columna de mercurio, baje el termómetro de cajuela con una cuerda a través del
hatch del tanque, sosteniendo el termómetro por lo menos 12 pulgadas del lado de
la lámina del tanque.

 

Nota: No use un termómetro con columna de mercurio separada.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 7 de 17



 

6.3.2 Baje el termómetro al punto medio del volumen de aceite a ser recolectado.

 

6.3.3 El límite de tiempo apropiado para sacar y dejar el termómetro en el
tanque está listado en Tabla 1 (vea Nota 1).

 

Nota 1: El ensamble de cajuela puede usarse en movimiento o en modo
estacionario. En movimiento está definido como levantar y bajar el ensamble 1
pie arriba y debajo de la profundidad deseada para el tiempo límite especificado
en la Tabla 1. Columna 2 (En movimiento).

 

Table 1-Recommended Immersion Times

for Woodback Cup-Case Assembly

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 8 de 17

 

    Recommended Immersion Time (Minutes) API Gravity at 60 °F   In Motion  
Stationary >50   5   10 40 - 49   5   15 30 - 39   12   25 20 - 29   20   45 <20
  45   80



 

Nota 2: La determinación de temperatura estática también puede lograrse usando
los termómetros electrónicos portátiles de acuerdo con MPMS Capítulo 7, Sección
3.

 



6.4 Tome una muestra superior del medio del tercio superior (vea Figura 7) del
contenido del tanque usando ladrón de cierre de fondo modificado (vea Nota 1).
Si el tanque está equipado con una conveniente guía o línea de muestreo, las
técnicas de la guía de muestreo están descritas en MPMS Capítulo 8, Sección 1.

 



Nota 1. El ladrón usado en estos procedimientos es de cierre en fondo, tipo
corazón, el barril claro, 16 pulgadas, modelo 33 capacidad en onzas modificado
con los muestreadores a 4 pulgadas y 8 pulgadas con los niveles de marca (vea
Figura 3 y Notas 2 y 3). Para estados que especifican despachos en 6 pulgadas
entre la conexión de salida y el tope del S&W asentados, ponga el muestra de
fondo 2 pulgadas por encima del fondo del ladrón.

 



Nota 2. Pueden usarse otros ladrones aceptados que permiten extraer las muestras
al nivel apropiado.

 

Nota 3. Para tanques equipados con conexiones de salida mayores o menores de 12
pulgadas, el viaje de la varilla puede ser ajustado.

 



Nota 4. Si la altura de la columna de aceite no puede determinarse con un
dispositivo de indicador de nivel localizado fuera del tanque, baje la cinta y
la plomada dentro del tanque hasta que la plomada este completamente sumergida y
la pulgada y fracción en la cinta al punto de la referencia es la misma que la
pulgada y fracción en la altura de referencia medida. Saque la cinta
inmediatamente y registre la lectura. Substraiga la lectura de la cinta obtenida
al punto de la referencia de la altura de referencia. Agregue el resto que
estará en los pies enteros a la lectura en la cinta. El resultado es la medida
del innage. Use esto para determinar las profundidades de mustreo.

 

6.4.1. Transfiera 50 mililitros de la muestra superior de petróleo del
muestreador No.2 del ladrón modificado (vea Figura 3) en un tubo de centrífuga
cónico. Encorche el tubo y póngalo firmemente en la bandeja para la prueba
posterior (vea MPMS Capítulo 10, Sección 4, para otras técnicas aceptadas).

 

 

 

 


[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 9 de 17



 

Nota 1: Éste es el tubo cónico dos método de centrífuga por calentamiento. Otros
métodos de centrífuga de campo fueron presentados en el MPMS Capítulo 10,
Sección 4.

 



Nota 2: Sólo tubos de centrífuga que son volumetricamente verificados y
trazables por el Instituto Nacional de Normas y Tecnología se usarán (vea el
Capítulo de MPMS 10 Sección 10. 4. 7. 2. 2).

 



6.5 Tome una muestra media de la mitad del contenido del tanque (vea Figura 7),
usando el ladrón modificado, para determinar la gravedad API observada y
temperatura de la muestra (vea Figura 3). Si el tanque está equipado
convenientemente con una muesca o línea de muestreo, las técnicas de muestra de
muesca descritas en MPMS que Capítulo 8, Sección 1, pueden usarse.

 



6.5.1 Cuelgue el ladrón modificado verticalmente en la compuerta del tanque.
Intente con cuidado que la temperatura de la muestra este tan cerca como sea
posible del contenido del tanque. Proteja el termo hidrómetro de la exposición
del viento durante las lecturas.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 10 de 17



 

6.5.2 Suavemente inserte el termo hidrómetro en el ladrón lleno aproximadamente
2 divisiones de gravedad API por debajo de su posición fija esperada. Suéltelo
con un giro ligero y asegúrese que flote libremente lejos de la pared del ladrón
(vea figura 4).

 

6.5.3 Quite cualquier burbuja de aire (vea MPMS Capítulo 9, Sección 3, para el
método) y permita que la temperatura se estabilice. Generalmente, para los
crudos livianos, permita de 3-5 minutos que la temperatura se estabilice.

 

6.5.4 Como se muestra en la Figura 4, lea y registre la gravedad API observada
lo más cercano a 0.1 grados (50.8 en la Figura 4). Cuando se mide un crudo
opaco, lea la escala en el tope del menisco, y deduzca 0.1 grado de gravedad API
de la lectura (50.7 en la Figura 4).

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 11 de 17



 

6.5.5 Retire el termo hidrómetro del ladrón lleno para ver la escala de
temperatura. Guarde la punta del termo hidrómetro en la muestra mientras realiza
la lectura de la temperatura.

 

6.5.6 Registre la temperatura al 1 °F más cercano.

 

6.5.7 Después de la prueba, cuidadosamente limpie el termo hidrómetro y
devuélvalo a su caja de almacenamiento.

 



6.6. Use un ladrón modificado para tomar la salida y el clearance o la muestra
de aceite comercial simultáneamente. Usando a ladrón equipado como se describió
en el numeral 6.4, Nota 1, con la varilla extendida 4 pulgadas (vea Figura 3),
baje al ladrón al fondo del tanque y obtenga las muestras de despacho y venta
(vea Figura 7).



 

Nota: Este procedimiento se dirige específicamente a un tanque con conexión de
salida por encima de 12 pulgadas (vea Figura 3). Se detallan las técnicas de la
muestra alternativas en MPMS Capítulo 8, Sección 1.



 

6.6.1 Transfiera 50 mililitros de la muestra de despacho del muestreador No.2
del ladrón modificado (vea Figura 3) en un segundo tubo cónico de centrífuga.
Encorche el tubo y póngalo firmemente en la bandeja del medidor.



 

Nota: Para estados que requieren 6 pulgadas en el despacho, la distancia del
fondo del tanque al muestreador No.1 será de 6 pulgadas.

 



6.6.2 Determine el agua libre y el nivel de sedimento o el aceite comercial como
sigue:

 

a. Use el muestreador No. 1 del ladrón modificado para verificar el clearance
requerido entre la conexión del fondo del tanque y el nivel de agua libre y
sedimento. Pueden usarse dos técnicas normalmente; refiérase a la política de su
compañía para el uso.

 



1. Si, cuando el muestreador No. 1 se abre, el flujo de agua libre y de
sedimento salen del ladrón (vea 6. 6. 2. 3), el clearance entre la tubería de
despacho del fondo del tanque y el tope del agua libre y el nivel del sedimento
es menor de 4 pulgadas. Regrese y registre el agua libre y el nivel del
sedimento al 1/4 pulgada más cercano.

 

2. Usando el muestreador No. 1 del ladrón, transfiera 50 mililitros de muestra
en un tercer tubo cónico de centrífuga. Encorche el tubo y póngalo firmemente en
la bandeja del medidor para una prueba posterior.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 12 de 17



 

b. Si no se observa agua libre o sedimento en el muestreador No. 1,
cuidadosamente vierta los volúmenes del ladrón sobre un espejo u otro objeto
liso convenientemente hasta un cambio de color de aceite o glóbulos de agua se
observan. Estas condiciones indican agua libre y sedimento sentados.

 

c. Devuelva al ladrón a una posición derecha, mida la altura de la muestra
restante, y agregue esto a la longitud de la extensión de la varilla. El
resultado es el calculado de agua libre y nivel del sedimento.

 

d. Registre el agua libre y el nivel de sedimento al 1/4 pulgada más cercano.

 



6.7. Tome el tanque abriendo la medida.

 

6.7.1 Usando una cinta y plomada nuevas, baje la cinta de medición al punto de
referencia, manteniendo contacto con el hatch de medición para evitar una
descarga de electricidad estática.

 



6.7. 2 Baje la cinta despacio hasta que la plomada toque el fondo del tanque o
plato de medición suavemente; asegure que la plomada permanece en la posición
vertical.

 



6.7.3 Retire la cinta del tanque hasta que el corte líquido se observe.

 

6.7.4 Lea el corte líquido en la escala de la cinta y registre esta lectura. La
medida reportada se determinará por tres lecturas consecutivas para estar dentro
de un rango de 1/4 pulgada (5 milímetros). Si dos de las tres lecturas
consecutivas son idénticas, esta lectura se reportará al ¼ de pulgada más
cercano (5 milímetros) (vea MPMS Capítulo 3, Sección 1A).



 

6.7. 5 Repita el procedimiento hasta que una medida reportable sea obtenida.

 

6.7. 6 El uso de una pasta reveladora de agua puede requerirse para crudo
livianos.

 

6.8. Retire el termómetro de cajuela minimizando su exposición al viento.
Asegúrese que el aceite permanece en la cajuela del termómetro. Lea y registre
la temperatura lo mas cercana a un 1 °F.

 



Nota: Use un termómetro electrónico portátil, vea MPMS Capítulo 7, Sección 3
para los procedimientos de lectura y reporte.

 

6.9. Determine el porcentaje y el volumen de S&W suspendido en el crudo (vea
MPMS Capítulo 10, Sección 4).

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 13 de 17



 

6.9.1 Retire el tubo cónico de centrifuga ubicado en la bandeja, y agregue hasta
la marca de 100 mililitros, para estos tubos marcados en mililitros o el 200 %
para los tubos marcados en porcentajes, el solvente que conforma los requisitos
de MPMS Capítulo 10, Sección 4. (Si el tolueno se usa, refiérase al Apéndice A
del MPMS Capítulo 10, Sección 4, para el procedimiento de saturación de agua).
Agite cuidadosamente, suelte los frenos ligeramente, y sumerja los tubos de
centrífuga en un precalentador. Caliente la mezcla del crudo/solvente a 140 °F
(los rangos de temperaturas superiores pueden ser para satisfacer condiciones
locales y los tipos de crudos).



 

Nota: Protección apropiada para los ojos debe llevarse. Siempre los tubos
calientes deben estar lejos de la cara para evitar las quemaduras accidentales.

 

6.9.2 Chequee la temperatura de mezcla con un termómetro. Cuando la temperatura
alcance los 140 °F, ponga los tubos en las tazas en posiciones opuestas,
balanceando la centrífuga si se usan tres tubos. Cierre la tapa y gire durante 5
minutos a una velocidad que desarrollará una fuerza centrífuga relativa mínima
de por lo menos 500 en las puntas de los tubos (vea MPMS 10. 4. 3).

 

6.9.3 La temperatura final de la muestra después de la rotación no deberá caer
debajo de 125 °F. Si esto sucede, la temperatura de pre rotación de 140 °F se
levantará por la diferencia entre la temperatura de rotación final y 125 °F.
Como un ejemplo, asuma una temperatura de la muestra a la realización de la
rotación de 115 °F. La diferencia entre 125 °F y 115 °F es de 10 °F; esta
diferencia debe agregarse a la temperatura de muestra de pre rotación. Con la
pre rotación de la temperatura de la muestra entonces la temperatura vuelve a
150 °F. Después de recalentar la muestra a 150 °F, repita la prueba.

 

6.9.4 Remueva los tubos, léalos, y registre el volumen de S&W en fondo de cada
tubo. Recaliente la muestra a 140 °F, devuelva los tubos sin agitación a la
centrífuga, y gire durante 5 minutos adicionales a la misma rata. Repita esta
operación hasta que se obtengan dos lecturas idénticas consecutivas para cada
tubo.

 

Lea los tubos de centrífuga de acuerdo con MPMS Capítulo 10, Sección 4. Para
tubos marcados en mililitros, 100 partes, 6 pulgadas, los tubos cónicos (100
mililitros) se leen de acuerdo con la Figura 5 y la Tabla 2. Adicione las dos
lecturas del tubo y registre la suma como un porcentaje en volumen en el tiquete
de corrida. Para tubos marcados en porcentajes, tubos de 200 % se leen de
acuerdo con la Figura 6 y la Tabla 3. Promedie las lecturas obtenidas de los dos
tubos y registre los resultados como un porcentaje en volumen en el tiquete de
corrida.

 



6.10. Rompa el sello del tanque y empiece el bombeo al camión.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 14 de 17

 

[t18_pg14.jpg]

 

Figure 5—Procedure for Reading Sediment and Water When Using a Tube Reading in
100-Milliliters

 

Table 2—Procedure for Reading a 100-Milliliters

Cone-Shaped Tube

 

Volume of Sediment and Water (mL)   Read to Nearest (mL) 0.0-0.2   0.0025
0.2-1.0      0.05     >1.0      0.10



  

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 15 de 17

 

[t18_pg15.jpg]

 

Figure 6—Procedure for Reading Sediment and Water When Using a Tube Reading in
200-Part-5

  

Table 3—Procedure for Reading a 200-Part

Cone-Shaped Tube

 

Volume of Sediment and Water (%)   Read to Nearest (%) 0.0-0.4   0.05 0.4-2.0  
0.10     >2.0   0.29

  

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 16 de 17



 

6.11. Después de que el bombeo se completa:

 



a. Cierre la válvula de salida del tanque y séllela de acuerdo con las leyes y
regulaciones aplicables. Si es apropiado, registre el número del sello en el
tiquete de corrida.

 

b. Tome la temperatura de cierre del tanque de acuerdo con 5.3.3.

 



Nota: El nivel del agua libre y del sedimento del tanque se deberían verificar
en este momento para constatar que los fondos del tanque no se perturbaron por
la succión de la bomba del camión.

 



c. Mida el tanque como se describió en 5.7.6.

 

6.12. Complete el tiquete de corrida entrando todos los datos requeridos por los
procedimientos de la compañía y distribuya las copias.

 

6.13. El Apéndice B proporciona una versión abreviada de estos procedimientos
recomendados, los cuales se deberían usar para COTDs una vez ellos han dominado
los pasos perfilados en esta sección.

 

 

 

 


[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro

 

Versión: 00

 

ECP-VSM-M-001-18

MANUAL ÚNICO DE MEDICIÓN
CAPITULO 18
TRANSFERENCIA DE CUSTODIA
Recibos de Producción Pequeños
Volúmens

 

Fecha:

 

9/11/2005

 

 

Página 17 de 17



 

7.REGISTROS

 

8.CONTINGENCIAS . No aplica

 

9.BIBLIOGRAFÍA



 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement Standards. 

Chapter 3: “Tank Gauging”, Section 1A, “Standard Practice for the Manual Gauging
of Petroleum and Petroleum Products”.



Chapter 7: “Temperature Determination”, Section 1, “Static Temperature
Determination Using Mercury-in-Glass Tank Thermometers” and Section 3, “Static
Temperature Determination Using Portable Electronic Thermometers”.



Chapter 8: “Sampling”, Section 1, “Manual Sampling of Petroleum and Petroleum
Products” (ANSI/ASTM D 4057) and Section 3, “Mixing and Handling of Liquid
Samples of Petroleum and Petroleum Products”. 

Chapter 9: “Density Determination”, Section 3, “Thermohydrometer Test Method for
Density, and API Gravity of Crude Petroleum and Liquid Petroleum Products
“(ANSI/ASTM 1298). 

Chapter 10: “Sediment and Water”, Section 4, “Determination of Sediment and
Water in Crude Oil by the Centrifuge Method (Field Procedure)” (ANSI/ASTM D 96).



 

10.ANEXOS

 

No aplica.

 



 

 





 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

TABLA DE CONTENIDO

 

  Pág.     1        OBJETIVO 2     2        GLOSARIO 2     3        CONDICIONES
GENERALES 3     3.1        TIPOS DE TANQUES 4     3.1.1        Tanques de Techo
Fijo 4     3.1.2        Tanques de Techo Flotante 5     3.2        CLASIFICACIÓN
DE LAS PÉRDIDAS EN TANQUES 7     3.2.1        Pérdidas por Almacenamiento (LS) 8
    3.2.2        Pérdidas por Trabajo (LW) 8     3.2.3        Fuentes
potenciales de evaporación 8     4        DESARROLLO 10     4.1
       DEFINICIÓN DE VARIABLES PARA EL CÁLCULO 10     4.2        PROCEDIMIENTO
DEL CÁLCULO 11     4.2.1        Pérdidas para tanques de techo fijo 11     4.2.2
       Casos especiales 15     4.2.3        Pérdidas para tanques de techo
flotante 18     4.3        REGISTROS 25     5        CONTINGENCIAS 25

 

1/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

1             OBJETIVO

 

Presentar los conceptos y las metodologías para estimar las pérdidas por
evaporación en tanques de almacenamiento de hidrocarburos y biocombustibles
líquidos, para reportarlas adecuadamente dentro de la clasificación de pérdidas
identificables de la compañía.

 

2             GLOSARIO

 

Anual Net Throughput (Q): (rendimiento anual neto del proceso) es el volumen
total de producto bombeado (deslojado) hacia el tanque de almacenamiento durante
un año y que produce un incremento (disminución) en el nivel del líquido
almacenado. Si procesos de recibo y entregas son realizados simultáneamente y no
producen incremento (disminución) en la altura producto dentro del tanque,
rendimiento anual neto del proceso es cero. Se presenta como función del volumen
del tanque y del número de movimientos del mismo.

 

Componentes del peso molecular (Mi): es necesario determinar el peso molecular
de los componentes individuales para convertir las concentraciones de la base
molar a peso base. El peso molecular de algunos componentes de hidrocarburo se
puede obtener del API MPMS 19.4 Recommended Practice for Speciation of
Evaporative Losses — Appendix B.

 

Concentración de los componentes molares en el líquido (xi): las concentraciones
del componente molar en las especificaciones químicas del líquido almacenado
(xi), es necesario para calcular las concentraciones de vapor en equilibrio.
Estas composiciones de los líquidos pueden ser determinadas de un resumen de las
muestras de almacenamiento, o de los datos de los líquidos almacenados usados
para mezclas de productos. Estas concentraciones son algunas veces presentadas
en un volumen (vi) o pesos base (wi), mientras la relación de equilibrio de
vapor-liquido es calculada en una base molar (xi). La conversión de un volumen
(vi) o pesos base (wi), a base molar (xi), se puede observar en el Apéndice B
del API MPMS 19.4.

 

Concentraciones en vapor del componente molar (yi): cuando se usa una ecuación
de estado para determinar la composición de vapor, la concentración de los
componentes en el vapor (yi), es determinado en volumen o base molar. Determinar
la cantidad de emisiones VOC (Compuestos Orgánicos Volátiles), se representa por
las partes que lo constituyen, la concentración de los componentes debe ser
convertida a peso base (wi).

 

Componentes saturados en la presión de vapor (Pi°): la presión de vapor
especifica (Pi°) de cada componente en el líquido almacenado es necesario para
determinar la presión de vapor en el almacenamiento. Este valor se puede obtener
en el API Technical Data Book – Petroleum Refining, o puede ser calculado usando
la ecuación de Antoine.

 

Evaporación: es el resultado del proceso físico por el cual una sustancia cambia
de estado líquido a gaseoso. La evaporación es un cambio de estado, y precisa
una fuente de energía que proporcione a las moléculas de líquido, la suficiente
para efectuarlo.

 

Peso molecular del líquido almacenado (Ml): es el promedio del peso molecular
del líquido sobre una base de peso. El Ml es necesario para convertir las
concentraciones de liquido almacenado de un peso base a un peso molar, y puede
ser determinado del análisis de líquidos almacenados, o calculado de la
composición del líquido almacenado. Existen dos métodos para determinar esta
variable: cromatografía de permeación con gel (GPC) usando un detector de índice
de refracción (RI), y cromatografía de gas usando un detector de llama
ionizante.

 

Cuando las fracciones peso de todos los componentes de un líquido almacenado se
conoce, el peso molecular del líquido almacenado puede calcularse como:

 

2/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

[t19_pg3a.jpg]

 

Donde:

 

wiFracción peso del componente i en la fase líquida

Mi:Peso molecular del componente i (lb/lb-mol)

 

Peso molecular del vapor almacenado ( Mv): es necesario para convertir las
concentraciones de una base molar a peso base. Se puede determinar por el
análisis de las muestras de vapor, o por el cálculo de la composición de vapor.
En la ausencia de esta información, puede usarse el valor de 64 lb/lb–mol para
gasolina y un valor de 50 lb/lb–mol para crudos entre 20 °API y 30 °API.

 

[t19_pg3b.jpg]

 

Donde:

 

yi:Fracción molar del componente i en la fase vapor

Mi:Peso molecular del componente i (lb/lb-mol)

 

Presión atmosférica (Pa): (en psia) es usada para determinar emisiones bajo el
método de cálculo de la presión total. La presión atmosférica debe ser medida en
el sitio, o puede usarse un valor de 14,7 psia.

 

Presión de vapor: Tendencia de un liquido a evaporarse y expresada como la
presión a la cual coexisten en equilibrio la fase liquida y gaseosa de
determinado producto. Los líquidos volátiles y gases licuados del petróleo
tienen una presión de vapor mayor que la presión atmosférica.

 

Presión de vapor Reid: método de ensayo de laboratorio para determinar la
presión de vapor de crudos y productos volátiles a la temperatura de 100 °F
(ASTM D323). El ensayo es un medio para determinar si un hidrocarburo líquido
almacenado en un tanque atmosférico, se vaporizará o no cuando su temperatura se
eleve a 100 °F.

 

Presión de vapor en el almacenamiento (P): para petróleo y crudo almacenado, la
presión de vapor (P), del liquido almacenado (en psia) se puede determinar con
el promedio de Reíd para la presión de vapor (RVP) y el promedio de la
temperatura del liquido (Tb ), usando la presión de vapor B-1 y B-2 que se
muestran en el Apéndice B del API MPMS 19.4. P es necesario para determinar las
emisiones totales de hidrocarburo, desde la fuente de emisión.

 

En la mayoría de las situaciones, se asume que la medida de la temperatura del
líquido y el promedio de la presión de vapor en el almacenamiento (TVP) son
esencialmente iguales a las que se presentan en la superficie del líquido donde
se presenta la vaporización.

 

Temperatura del líquido en el almacenamiento: estimar la presión de vapor de los
componentes individuales en el petróleo almacenado y la composición del espacio
de vapor, se requiere para determinar la temperatura promedio del líquido (Tb ).
Esta puede ser determinada por un registro de medidas, o estimada del promedio
anual de temperatura ambiente (Ta ).

 

3             CONDICIONES GENERALES

 

El desarrollo de este documento está basado en el contenido de los siguientes
capítulos del API MPMS:

 

·Chapter 19.1 — Evaporative Loss from Fixed-Roof Tanks, 3rd Edition, March 2002,
Addendum August 2008 y,

 

·Chapter 19.2 — Evaporative Loss from Floating-Roof Tanks, 2nd Edition,
September 2003).

 

3/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

Los métodos aquí tratados se usan para estimar las pérdidas anuales por
evaporación en varios tipos de tanques (techo fijo y flotante), dependiendo de
las características del tipo de líquido almacenado (densidad, presión de vapor),
tamaño del tanque y material del tanque, tipo de venteo, temperatura de
almacenamiento, volúmenes manejados y datos del medio ambiente (la velocidad del
viento, temperatura ambiente promedio, presión atmosférica).

 

La información del estimado anual de pérdidas (reales o simuladas) por
evaporación, en tanques de almacenamiento en tierra y buque tanques, se puede
utilizar, como soporte para:

 



·Seleccionar tipo de almacenamiento, según tipo de producto techo fijo o techo
flotante.

·Soportar requerimientos de calibración de venteos de tanques (válvulas de
presión y vacío) y la instalación de estas en reemplazo de cuellos de ganso.

·Requerimientos de mantenimiento de sellos de membranas y techos flotantes.

·Escogencia del color de los tanques fríos y tanques calientes.

·Análisis de atmósferas explosivas y los informes de aseguradoras de plantas.

 

Puede considerarse como una guía y/o punto de partida en la construcción de la
solución ya que la información contenida en este se da por el análisis y
revisión de los requerimientos entregados por Ecopetrol GRB el Manual técnico
ECP-SGTI-AI4-G03 que contiene una descripción de la funcionalidad Técnica en el
sistema SIO requerida para los ajustes de los informes y reportes de emisión de
gases.

 

3.1           TIPOS DE TANQUES

 

A continuación se describen los diseños básicos de los tanques de almacenamiento
y también se explican los tipos de pérdidas que ocurren en cada una de ellos.

 

3.1.1        Tanques de Techo Fijo

 



[t19_pg4.jpg]

 

Figura 1 - Tanque de techo fijo

(Fuente: API MPMS Capítulo 19.1)

 

Un tanque de techo fijo típico consta de una cubierta de acero cilíndrica, con
un techo que puede variar su diseño entre cono y domo (ver Figura 1 extractada
del API MPMS 19.1 Figure 11 ― Typical Fixed-Roof Tank). El diseño de los tanques
de techo fijo requiere una abertura a la atmósfera que permita el movimiento y
desplazamiento de aire y vapores, durante el llenado, retiro y expansión por
calentamiento. La apertura esta comúnmente provista con dispositivos de
presión/vacio que permiten la operación. En este tipo de tanque se presentan
pérdidas por venteo y por operación.

 



4/26

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

Las emisiones de tanque de techo fijo varían en función de la capacidad del
tanque, la presión de vapor del líquido almacenado en el tanque y las
condiciones atmosféricas donde se encuentra localizado el tanque. Las emisiones
de los tanques de techo fijo se pueden reducir instalando internamente un techo
flotante o usando dispositivos de recuperación de vapor.

 

3.1.2        Tanques de Techo Flotante

 

3.1.2.1     Techo Flotante Externo

 

Los tanques de techo flotante externo (EFRTs), son tanques cilíndricos con techo
ubicado sobre la superficie del líquido que está almacenado. Los componentes
básicos del tanque incluyen (ver Figura 2 extractada del API MPMS 19.2 Figure 8
— External Floating-roof Tank with Double-deck Floating Roof):



·Cuerpo del tanque cilíndrico,

·Techo flotante,

·Sello perimetral adherido al techo del tanque

·Tubo de medición

·Flotadores

·Válvulas de drenaje, de seguridad

·Soportes del techo

 

[t19_pg5.jpg]



 

Figura 2 - Tanque de techo flotante externo

(Fuente: API MPMS Capítulo 19.2)

 

5/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

Los techos flotantes reducen las pérdidas por evaporación, al estar contacto
directamente con la superficie del líquido. Las pérdidas por llenado y vaciado
en este tipo de tanques, prácticamente se eliminan. Las pérdidas se reducen a
las que se generan a través de los accesorios del techo y espacios entre los
sellos y la pared del tanque, incrementadas principalmente por la velocidad del
viento. En este tipo de techo no se presentan pérdidas a través del mismo debido
a que sus juntas son soldadas.

 

Aunque las pérdidas por retiros son típicamente más pequeñas que las pérdidas
permanentes de almacenamiento, la frecuencia en que el nivel del líquido baja en
un tanque de techo flotante externo puede incrementar este tipo de pérdidas.

 

3.1.2.2     Tanques de Techo Flotante Interno (membrana)

 

Un tanque de techo flotante interno (IFRTs) tiene un techo fijo permanente y un
techo flotante interno. El techo fijo reduce la velocidad del viento, el techo
interno reduce el contacto entre la superficie del líquido y el espacio de vapor
del tanque, en consecuencia reduce la evaporación del líquido almacenado. El
techo asciende y desciende con el nivel del líquido por efecto de los flotadores
instalados sobre el mismo para tal fin.

 

Los dos tipos básicos de tanque con techo interno flotante son:

 

1)Tanque con techo fijo que es soportado por columnas verticales dentro del
tanque, las cuales le sirven de guía a la membrana flotante (ver Figura 3
extractada del API MPMS 19.2 Figure 9— Internal Floating-roof Tank with
Noncontact Deck.

 

[t19_pg6.jpg]

 

Figura 3 - Tanques de Techo Flotante Interno con techo externo soportado por
columnas

(Fuente: API MPMS Capítulo 19.2)

 

2)Tanques con techo fijo auto soportado, que no tienen columnas de soporte
interno ver Figura 4 extractada del API MPMS 19.2 Figure 10 — Covered
Floating-roof Tank with External-type Floating Roof).

 

6/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

[t19_pg7.jpg]

 

Figura 4 - Tanques de Techo Flotante Interno techo externo auto soportado

(Fuente: API MPMS Capítulo 19.2)

 

Las membranas flotantes utilizan un sello perimetral que se desliza sobre la
pared del tanque, minimizando la evaporación del producto, existe la opción de
colocarles doble sello: primarios y secundarios. Generalmente, estos tanques
tienen salidas que facilitan las descargas de vapor al ambiente, instaladas en
la cima del techo fijo. Las aberturas minimizan la posibilidad de acumulación de
vapor en concentraciones que pueden llegar a ser inflamables.

 

Las pérdidas en los tanques de techo interno flotante, es la suma de pérdidas
por trabajo y las pérdidas por almacenamiento (respiración). Las pérdidas por
trabajo en tanques de techo flotante interno se producen por los vapores del
líquido almacenado que se adhiere a la pared y columnas del tanque. Las pérdidas
por almacenamiento se producen por fugas que se presentan en el borde del sello,
las pérdidas propias por el techo y las pérdidas por las juntas en el techo
flotante.

 

3.2           CLASIFICACIÓN DE LAS PÉRDIDAS EN TANQUES

 

Las pérdidas totales (LT) de emisiones en tanques por evaporación es la suma de
pérdidas por almacenamiento (LS) (respiración) y las pérdidas por trabajo (LW)
(recibos y despachos).

 

LT (libras por año) = LS (libras por año) + LW (libras por año)

 

Normalmente se calculan en lb/año.

 

Debido a que los datos se promedian para la obtención de cálculos, es necesario
tener una precisión de dos decimales en las variables de entrada y mantener seis
decimales en el proceso de cálculo.

 

La metodología aplica para:

 

7/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

a.Líquidos con presión de vapor que han alcanzado el equilibrio con las
condiciones ambientales a una presión de vapor verdadera menor que la presión
atmosférica ambiental en el sitio, (es decir que no están en ebullición).

 

b.Líquidos para los cuales la presión de vapor es conocida, o para los cuales
hay suficientes datos disponibles para determinarla.

 

c.Se asume que hay suficiente líquido presente, de tal manera que la composición
química del líquido en la superficie no cambia como resultado de la evaporación.

 

d.En tanques de techo flotante las ecuaciones fueron desarrolladas para sitios
en los cuales la velocidad del viento se encuentra en el rango de 0 a 15 millas
por hora (mph) y para tanques cuyo diámetro es mayor a 20 pies.

 

3.2.1        Pérdidas por Almacenamiento (LS)

 

Bajo condiciones completamente estáticas, las concentraciones de vapor en
equilibrio pueden ser estables y ninguna evaporación adicional ocurrirá. En
estas condiciones el espacio de vapor del tanque es saturado con vapor.

 

Las pérdidas por venteo en los espacios de vapor ocurren cuando la temperatura
diaria y la presión barométrica cambian causando expansión térmica y contracción
de vapor. Esto causa saturación de vapor que sale del tanque y succión de aire
fresco, esto sucede con líquidos volátiles con una presión de vapor superior a
1,5 psia. Una metodología para estimar emisiones de sustancias de presión de
vapor baja consiste en una ecuación de pérdidas por almacenamiento desarrollada
con el modelo teórico de las pérdidas que puede consultarse en el API MPMS
Capítulo 19.1. Las pérdidas por venteos se ven afectadas por el diámetro y el
color del tanque (absorción de calor) entre otras variables y hacen parte del
modelo teórico de cálculo.

 

3.2.2        Pérdidas por Trabajo (LW)

 

Las pérdidas por trabajo son aquellas que se producen por evaporación asociada
con cambios del nivel de líquido en el tanque (recibos y despachos) y pueden
incluir el desplazamiento de vapor que se genera en la superficie del líquido.
Las pérdidas por trabajo se ven afectadas por el número de movimientos del
tanque, el peso molecular del producto, diámetro, el color del tanque y el
remanente promedio anual del líquido en el tanque, entre otros.

 

Un techo flotante desciende durante los retiros del producto almacenado, parte
del líquido almacenado se adhiere a la superficie de la pared del tanque y es
expuesta a la atmósfera. Las pérdidas por evaporación representan la cantidad de
producto que se evapora antes que sea cubierta por el techo flotante en el
llenado siguiente. Generalmente, el factor más importante que afecta la
adherencia es la viscosidad del producto almacenado.

 

3.2.3        Fuentes potenciales de evaporación

 

La absorbencia solar de la superficie externa del tanque es una función
adimensional del color, del estado de la pintura y del tipo de superficie, que
afecta la emisión de vapores en todos los tanques de almacenamiento. Para
determinar su valor referirse a la Tabla 5 del API MPMS 19.1, o puede calcularse
mediante la ecuación:

 

[t19_pg8.jpg] 

 

Donde:

 

α:Absorbancia total del tanque

αr:Absorbancia en el techo del tanque

 

8/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

αs:Absorbancia en la pared del tanque

 

3.2.3.1     Tanques de techo fijo

 

La pérdida del vapor almacenado entre la superficie del líquido y el techo se
origina principalmente en:

 

Válvulas de presión y vacío:

 

Estas válvulas durante las operaciones de llenado de los tanques permiten la
emisión de vapores a la atmósfera a partir del momento en el que la presión de
vapor dentro del tanque es mayor que la presión de calibración de la válvula.
Durante la operación de despacho del producto almacenado en el tanque se genera
el efecto contrario, es decir, la válvula abre para permitir el ingreso de aire
al tanque.

 

Las capacidades de las válvulas de presión y vacío son calculadas de acuerdo con
el API STD 2000 Venting Atmospheric and Low-Pressure Storage Tank – Non
Refrigerated and Refrigerated y el set point por presión y por vacío se
determina según las consideraciones de diseño del tanque.

 

Venteos

 

Los venteos operan de forma similar a las válvulas de presión y vacío y permiten
salida de vapores y entrada de aire para mantener el tanque en presiones de
operación seguras.

 

Los cuellos de ganso o respiraderos que no se operan como válvulas de presión y
vacío aumentan las pérdidas por evaporación debido a que no operan a un set
point determinado, es por esto que sí se desea disminuir las pérdidas por
evaporación deben reemplazarse por válvulas de presión y vacío.

 

Escotillas y manholes

 

Son facilidades en el tanque para propósitos de operación y mantenimiento y
pueden contribuir a generar pérdidas en la medida en que los mismos se mantengan
abiertos.

 

Cámaras contra-incendio

 

Son accesorios instalados para extinción de incendios en el tanque, la rotura
del sello puede ser causa de escapes de vapor.

 

3.2.3.2     Tanques de techo flotante

 

Las pérdidas se originan principalmente por:

 

Borde del sello

 

Las pérdidas en el borde del sello varían con la presión de vapor del producto
almacenado y el promedio del peso molecular del vapor, tal como la fuente en el
promedio de la velocidad del viento, y el factor de pérdida del borde del sello.

 

Los mecanismos de pérdidas de vapor del borde del sello en tanques de techo
flotante interno y externo son complejos. De cualquier modo, se ha hallado que
el viento es un factor dominante en inducir las pérdidas de vapor en el borde
del sello de tanques de techo flotante externo.

 

Otras causas potenciales de las pérdidas por el sello incluyen la expansión del
gas en el espacio de vapor, el cual es atribuible a cambios en la temperatura o
la presión. De cualquier modo, estudios del API concluyeron que las pérdidas
originadas por estos espacios son despreciables.

 

Propias del techo

 

Las pérdidas totales propias por techo varían con la presión de vapor del
líquido almacenado, el diámetro del tanque, y los factores de pérdidas propias
del tipo de techo que depende del diseño del techo.

 

9/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

Los mismos mecanismos que afectan las pérdidas por borde de sello también
afectan pérdidas a través de las adecuaciones en los techos flotantes. Estas
adecuaciones penetran el techo flotante y son fuentes potenciales de pérdidas
porque requieren de aperturas que permiten comunicación entre el líquido
almacenado y el espacio de vapor sobre el techo flotante. Mientras estas
aperturas son habitualmente para los sellos, los detalles de diseño de ajustes
de techo generalmente evitan el uso de un sello hermético al vapor.

 

Para tanques de techo flotante interno, las emisiones pueden también ocurrir por
las juntas o traslapos del techo, se asume que estas pérdidas ocurren
continuamente. Este factor de pérdida por las juntas no afecta a los tanques de
techo flotante externos, toda vez que las juntas son soldadas.

 

3.2.3.3     Pérdidas en operaciones marinas y fluviales

 

En naves, barcos, remolques y buque-tanques que almacenan petróleo crudo o
derivados de este, el producto almacenado se evapora en los espacios de vapor de
los compartimientos, alcanzando eventualmente equilibrio si no hay vapor
desplazándose.

 

La operación de hidrocarburos en este tipo de tanques tiene un compartimiento
similar a las operaciones realizadas en tierra, por lo tanto el manejo de los
productos presentan igualmente un porcentaje de pérdidas por evaporación.

 

La geometría de los tanques de carga en buques y naves es diferente a la de los
tanques de tierra y por lo tanto requieren un procedimiento de cálculo que
difiere del desarrollado en este capítulo.

 

4              DESARROLLO

 

El procedimiento general para determinar emisiones de evaporación de
hidrocarburos parte de las especificaciones propias del producto. Se pueden
calcular las emisiones del vapor total, tomando en cuenta la composición del
hidrocarburo incluyendo los espacios de vapor (tomando la presión atmosférica
como la presión total del sistema) o sobre la porción de hidrocarburo en los
espacios de vapor (basado en la presión parcial del espacio de vapor como la
presión total del sistema).

 

4.1           DEFINICIÓN DE VARIABLES PARA EL CÁLCULO

 

Para poder calcular las emisiones totales de hidrocarburo se requiere conocer la
información de las propiedades físicas y la composición del petróleo almacenado,
esta debe ser específica por tipo de hidrocarburo. El API MPMS Capitulo 19.1
Table 1 ― Nomenclature contiene un listado completo de las variables principales
requeridas para el cálculo de las pérdidas por evaporación, a continuación se
presentan la definición de las más importantes:

 

VLX:Volumen máximo del líquido en el periodo [ft3].

 

MV:Peso molecular del vapor almacenado [lb⁄Lb − mol].

 

Q:Entradas totales que se le hubiesen hecho al tanque para un producto
[bls/año].

 

WL:Densidad del líquido almacenado [lb⁄gal].

 

A:Constante en la ecuación de la presión de vapor. Es adimensional.

 

α:Constante que representa la absorbancia solar en la superficie del tanque,
depende del color del tanque y del estado de la pintura. Es adimensional. Su
valor se encuentra detallado en el API MPMS Capítulo 19.1 Table 5 ― Solar
Absorptance (α) for Selected Tank Surfaces.

 

TAA:Promedio de temperatura ambiente en grados Rankine (°R).

 

10/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

Nota: Para convertir desde °F utilice la ecuación: °R = °F + 459.67

 

TB:Temperatura en grados Rankine (°R) del líquido. Sí esta no se conoce, esta
puede ser estimada mediante la siguiente ecuación:

 

[t19_pg11a.jpg] 

 

I:Radiación solar en el sitio normalmente medida en Btu/ ft2 y se obtiene de la
entidad meteorológica del lugar

 

TLA:Temperatura promedio en la superficie del líquido medida en grados °R. Sí
este valor para el tanque no está disponible, esta temperatura puede calcularse
mediante la ecuación:

 

[t19_pg11b.jpg] 

 

PVAPresión de vapor debido a la temperatura promedio diaria en la superficie del
líquido [psia]. Se puede calcular a partir de la ecuación:

 

[t19_pg11c.jpg] 

 

Las constantes A y B se pueden obtener del API MPMS 19.1 Table 6 ― Properties
(Mv, Mvc, Pv, A, B) of  Selected Petroleum Liquids, o de acuerdo con el API MPMS
19.1 numerales 19.1.2.2.2.9.1 para productos refinados, 19.1.2.2.2.9.2 para
crudos, y 19.1.2.2.2.9.3 para petroquímicos.

 

WV:Densidad del vapor almacenado [lb/ft3]. Para su cálculo se requiere el peso
molecular del vapor almacenado (MV), la presión de vapor (PVA ), la constante de
los gases ideales (R = 10,73 psia ft3/lb ― mol °R) y la temperatura en la
superficie del liquido (TLA). Con esto datos se calcula utilizando la siguiente
ecuación:

 

[t19_pg11d.jpg] 

 

4.2           PROCEDIMIENTO DEL CÁLCULO

 

El procedimiento del cálculo de las pérdidas por evaporación es diferente
dependiendo del tipo de tanque, pero siempre cumple con la ecuación:

 

LT = LS + LW

 

Donde

 

Lr :Pérdidas totales, en lb/año o bls/año

LS :Pérdidas por almacenamiento, en lb/año o bls/año

LW :Pérdidas por trabajo (para tanques de techo fijo) o pérdidas por retiro
(para tanques de techo flotante), en lb/año o bls/año

 

4.2.1       Pérdidas para tanques de techo fijo

 

Las siguientes condiciones son asumidas en los cálculos de pérdidas descritos en
este parágrafo:

 

a.El tanque es un cilindro vertical (para tanques cilíndricos horizontales véase
4.2.2.1)



b.El producto almacenado posee un TVP no mayor que 0,1 psia (para productos con
alta volatilidad véase el parágrafo 4.2.2.2).

c.Los venteos siempre están abiertos o tienen un punto de ajuste cercano a ±0,03
psi (0,5 oz/in2). Para puntos de venteo con valores de ajuste mayores ver
4.2.2.3

 

11/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

4.2.1.1     Pérdidas por almacenamiento (LS)

 

La siguiente información mínima es necesaria para calcular las pérdidas de
almacenamiento LS:

 

a.El diámetro del tanque (D).

b.La altura de la lámina del tanque.

c.El tipo de techo del tanque (techo cónico o tipo domo).

d.El color de la superficie externa del tanque.

e.Localización.

f.El tipo de producto almacenado.

g.La temperatura de almacenamiento del producto.

h.La presión de vapor del producto o la presión de vapor Reid (RVP) de este.

i.El nivel del líquido almacenado.

 

Un mejor estimado de las pérdidas por almacenamiento puede obtenerse mediante el
conocimiento de la siguiente información adicional:

 

a.La pendiente del techo cónico o el radio del domo.

b.Los valores de los puntos de ajuste de las válvulas de presión y vacio

c.La temperatura ambiente promedio.

d.El rango (valores máximos y mínimos) de la temperatura ambiente

e.La radiación solar diaria total en una superficie horizontal.

f.La presión atmosférica.

g.El peso molecular del vapor del producto almacenado

h.La temperatura en la superficie del líquido almacenado.

 

Las pérdidas por almacenamiento LS para un período d (en días) pueden estimarse
a partir de la ecuación

 

[t19_pg12a.jpg] 

 

Donde:

 

KE:Es el factor de expansión del espacio del vapor típicamente igual a 0,04 pero
que puede estimarse de forma más precisa sí se conocen el factor de absorbancia
(α), la máxima y mínima temperatura promedio diaria (TMAX Y TMIN) la radiación
solar (I) mediante la ecuación:

 

[t19_pg12b.jpg] 

 

Donde:

 

∆TV = 0,72 (TMAX – TMIN) + 0,028 α I), la ecuación usa variables con valores en
grados Rankine (°R) y BTU.

 

Hvo: Altura del espacio de vapor, calculada a partir de la ecuación.

 

[t19_pg12c.jpg] 

 

Donde:

 

HS       Altura sección vertical del tanque

Hl        Altura del líquido almacenado, [pies].

HRO   Altura equivalente del volumen del vapor contenido debajo del techo,
[pies].

 

El cálculo de HRO depende de la forma del techo así:

 

12/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

Nota:Las Figuras 5 y 6 fueron extractadas del API MPMS 19.1 Figure 1 ―
Fixed-Roof Tank Geometry.

Figura 5 - Techo Cónico

 

[t19_pg13a.jpg]

 

Figura 6 - Techo tipo domo

 

[t19_pg13b.jpg]

 

Ks:Factor de saturación del espacio de vapor: utilizado para representar el
grado de saturación del vapor del producto almacenado en las emisiones de vapor.
Puede estimarse usando la ecuación:

 

[t19_pg13c.jpg]

 

Donde:

 

PVAEs la presión de vapor debido a la temperatura promedio diaria en la
superficie del líquido

WV:Densidad del vapor del producto almacenado.

 

13/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

4.2.1.2 Pérdidas por trabajo (LW)

 

Las pérdidas por trabajo LW se relacionan con las pérdidas de vapor asociadas al
movimiento (llenado y vaciado) del tanque. Estas se calculan a partir de la
siguiente información:

 

a.El peso molecular del vapor del producto almacenado

b.La presión de vapor del producto o la presión de vapor Reid (RVP) de este.

c.El diámetro del tanque (D) y la máxima altura de almacenamiento del líquido o
el rendimiento anual neto del proceso (anual net throughput) (Q) (asociado con
el incremento del nivel de líquido almacenado)

d.La tasa de renovación del inventario.

e.El tipo de producto almacenado.

 

Un estimado más preciso de estas pérdidas puede ser obtenido si se conoce la
siguiente información:

 

a.Los valores de los puntos de ajuste de las válvulas de presión

b.La temperatura en la superficie del líquido almacenado.

  

Las pérdidas por trabajo se calculan mediante la ecuación:

 

[t19_pg14a.jpg]

 

Por lo que las pérdidas de trabajo LW se encuentra asociado a las siguientes
variable:

 

a.El volumen de los vapores desplazados, Q (expresado en términos de N,HLX y D).

b.El factor de renovación del producto,KN

c.El factor del producto,KP

d.El factor de corrección por venteo,KP

e.La densidad del vapor del producto almacenado,WV

 

El rendimiento anual neto del proceso (anual net throughput), Q, puede
expresarse como una función del volumen del tanque y el número (N) de
renovaciones del producto. El volumen del tanque es expresado en términos del
diámetro del tanque (D) y la máxima altura de almacenamiento del producto
reemplazarse (HLX). Si el rendimiento anual neto del proceso (Q), es conocido,
los términos [t19_pg14e.jpg] pueden reemplazarse por la ecuación:

 

[t19_pg14b.jpg] 

 

El número de renovaciones del tanque por año (N) puede calcularse como:

 

[t19_pg14c.jpg] 

 

Para tanques donde el rendimiento anual neto del proceso ( Q) es grande,
resultando en frecuentes renovación del tanque (mayor que 36 veces por año), la
mezcla aire venteado/vapor de producto es no-saturada con el vapor del producto.
El factor de renovación por pérdidas de trabajo (KN ) es utilizado para
representar la condición de no saturación del vapor venteado.

 

El cálculo de KN se realiza mediante las ecuaciones:

 

[t19_pg14d.jpg] 

 

14/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

El factor de producto para pérdidas por trabajo (Kp) del producto representa los
efectos de los diferentes tipos de productos almacenados durante el trabajo del
tanque. El uso de este factor aplica únicamente para pérdidas por trabajo y no
debe utilizarse para estimar pérdidas de evaporación por almacenamiento.
Típicamente se usan los siguientes valores:

 

· Kp = 0,75 para crudos · Kp = 1,00 para refinados · Kp = 1,00 para
petroquímicos

 

El factor de corrección por venteo (KB) represente el efecto de la presión
previa al venteo sobre el vapor del producto almacenado. Este valor es igual a
1,0 para un rango de ajuste de la válvula de venteo (∆PB) no mayor que el típico
rango de ±0,03 psi (±0,5 oz/in2).

 

[t19_pg15a.jpg] 

 

Donde:

 

 ∆PB:Rango de ajuste de de la válvula de venteo, en psi PBP:Valor de ajuste por
presion de la válvula de venteo (un valor positivo), en psig.

PBV:Valor de ajuste por vacio de la válvula de venteo (un valor negativo), en
psig

 

Si estos valores no están disponibles se asume un valor de +0,03 psig para PBP y
-0,03 psig para PBV.

 

Sí el tanque de techo fijo es de construcción atornillada o con remaches y el
techo o las placas de las paredes no presentan fuga de gas, se asume que ∆PB es
0 psi, sin importar si una válvula de venteo es utilizada.

 

Cuando:

 

[t19_pg15b.jpg] 

 

Entonces,

 

[t19_pg15c.jpg] 

 

Donde:

 

KN: El factor de renovación por pérdidas de trabajo, PBP: Valor de ajuste por
presión de la válvula de venteo (un valor positivo), en psig, PA: Presión
atmosférica en psia, PVI: Presión del espacio de vapor a las condiciones
iníciales durante la operación normal, en psig KB: El factor de corrección por
venteo, PVA: Presión del vapor debido a la temperatura diaria promedio en la
superficie del producto, en psia

 

4.2.2       Casos especiales

 

4.2.2.1    Tanques horizontales

 

En este caso la longitud y el diámetro del tanque horizontal deben transformarse
a un diámetro y una altura de un tanque vertical equivalente. Para ello, se
asume que el tanque horizontal es un cilindro, luego se asume que el tanque se
encuentra lleno hasta la mitad, con lo que la superficie del líquido tiene la
forma de un rectángulo con una longitud igual a la longitud del tanque y un
ancho igual al diámetro de la sección circular de este. La superficie del
rectángulo del tanque horizontal puede convertirse en un área circular
equivalente en un tanque vertical. El diámetro DE de un tanque equivalente se
calcula a partir de la ecuación:

 

15/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

[t19_pg16a.jpg] 

 

Donde:

L: Longitud del tanque horizontal (para tanques con casquetes en sus extremos se
usa la longitud total), y

D: Diámetro de una sección vertical del tanque horizontal.

 

La altura HE de un tanque vertical equivalente se determina calculando la altura
del tanque vertical que podría resultar en un volumen encerrado aproximadamente
igual al del tanque horizontal. Sí se asume que el volumen del tanque horizontal
es igual al área de la sección circular del tanque multiplicada por la longitud
del tanque, la altura HE del tanque equivalente puede ser calculado como:

 

[t19_pg16b.jpg] 

 

Las pérdidas por almacenamiento LS para un período d (en días) pueden calcularse
sustituyendo D por DE y HVO por (HE ⁄2) en la ecuación general de pérdidas por
almacenamiento mostrada en la sección 4.2.1.1

 

[t19_pg16c.jpg] 

 

Sin embargo, sí se conoce el volumen almacenado del tanque horizontal, esta
ecuación puede modificarse sustituyendo la expresion del volumen almacenado
[t19_pg16f.jpg] de esta ecuación (expresado en pies3) por el volumen almacenado
conocido, y estimando luego las pérdidas por almacenamiento.

 

En tanques horizontales enterrados se asume que no existen perdidas por
almacenamiento (LS = 0) puesto que la naturaleza aislante de la tierra limita
los cambios de la temperatura durante el día.

 

Para determinar las pérdidas por trabajo (LW ) de un tanque horizontal, en la
ecuación general de éstas, mostrada en la sección 4.2.1.2, se sustituye D por DE
y HLE   por HE. La ecuación modificada quedaría como:

 

[t19_pg16d.jpg] 

 

Alternativamente, sí se conoce el rendimiento annual neto del proceso (Q) del
tanque horizontal se pueden determinar las pérdidas por trabajo sin necesidad de
determiner primero DE Y HE, reemplazando los términos [t19_pg16g.jpg] por su
equivalente 5,614Q

 

4.2.2.2     Productos con alta volatilidad

 

Cuando el producto almacenado tiene un TVP mayor que 0,1 psia, es necesario
estimar un valor más preciso del factor de expansión del espacio del vapor KE
utilizando la ecuación:

 

[t19_pg16e.jpg] 

 

Donde:

∆TV :Es el gradiente de la temperatura del vapor en grados °R



 

16/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

TLA:Es la temperatura promedio en la superficie del líquido en grados °R
 ∆PV:Rango diario de la presión de vapor, puede calcularse utilizando la
ecuación:

 

[t19_pg17a.jpg]

 

PVX:Presión del vapor del almacenamiento @ máxima temperatura de la superficie
del líquido (T LX) expresada en psia

 

 [t19_pg17b.jpg]

 

TLX:Es la temperature maxima en la superficie del líquido en °R, se calcula así

 

[t19_pg17c.jpg]

 

PVN:Presión del vapor del almacenamiento @ mínima temperatura de la superficie
del líquido (TLN) expresada en psia

 

[t19_pg17d.jpg] 

 

TLN:Temperatura mínima en la superficie del líquido en °R, se calcula así,

 

[t19_pg17e.jpg]

 

También puede calcularse ∆PV mediante un método alternativo y simplificado que
requiere conocer únicamente la presión de vapor a la temperatura diaria promedia
de la superficie del líquido (TLA) mediante la ecuación:

 

[t19_pg17f.jpg]

 

Donde

 

PVA:Es la presión de vapor debido a la temperatura promedio diaria en la
superficie del líquido, en psia. Se puede calcular a partir de la ecuación:

 

[t19_pg17g.jpg] 

 

∆PB:Rango de ajuste de la válvula de venteo, en psi

PA:Presión atmosférica

PB:Es el punto de ajuste de la válvula de venteo. Se asume un valor de 0 para
techo con venteo libre y 0,06 para techo con válvula de venteo.

 

El valor obtenido para KE se reemplaza en la ecuación general de pérdidas por
almacenamiento LS siempre y cuando su valor sea mayor o igual a cero. Sí el
valor obtenido es negativo, se usa un valor de cero para KE. Esto resultará en
un estimado de pérdidas por almacenamiento de cero bajo el supuesto que el rango
de ajuste de la válvula de venteo (∆PB) es suficientemente alto para prevenir
pérdidas por respiración que ocurran durante las condiciones promedias asumidas.

 

Las pérdidas por trabajo LW  se calculan utilizando la ecuación general sin
ninguna modificación.

 

4.2.2.3     Productos con altos valores de ajuste del venteo

 

Cuando el valor de ajuste del venteo es significativamente más alto que el
típico rango de ± 0,5 oz/in2 el valor de KE deberá calcularse utilizando
almacenado tiene un TVP mayor que 0,1 psia, es necesario estimar un valor más
preciso del factor de expansión del espacio del vapor KE mediante la ecuación
para KE utilizada en el parágrafo 4.2.2.2. Sí se obtiene un valor para KE ≤ 0 se
utiliza un valor de 0 en la expresión general de pérdidas por almacenamiento LS.

 

17/26

 

 

 



[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

Altos puntos de ajuste también garantizan que el factor de corrección por venteo
KB de las pérdidas por trabajo LW .será menor que 1. Cuando la condición:

 

[t19_pg18a.jpg] 

 

Se cumple, el factor de corrección utilizado en la ecuación general de pérdidas
por trabajo LW se determina usando la ecuación:

 

[t19_pg18b.jpg] 

 

En caso contrario (el condicional es menor o igual que 1,0) se usa un valor de
KB = 1.

 

Valores de KB < 1 representan la reducción de las emisiones debido a la
condensación de los vapores almacenados antes que ocurra la apertura de la
válvula de venteo.

 

4.2.3        Pérdidas para tanques de techo flotante

 

4.2.3.1    Consideraciones generales

 

El método aplica para calcular las pérdidas totales por evaporación o la emisión
de hidrocarburos equivalentes a la atmósfera desde tanques con techo flotante
externo (EFRTs), tanques de techo flotante interno con venteo libre (IFRTs), así
también como para tanques con techo flotante tipo externo que tienen un techo
fijo con venteo libre (también denominados tanques de techo flotante cubierto o
CFRTs).

 

La metodología descrita aquí no sirve para determinar las perdidas en los
siguientes casos:

 

a.Para determinar la pérdidas de hidrocarburos o petroquímicos no estabilizados,
o en estado de ebullición o de aquellos en los cuales no se conoce su presión de
vapor o esta no puede determinarse.

b.Para estimar perdidas desde tanques que poseen deterioro del material de los
sellos de las membranas y/o del techo flotante.

c.Para estimar pérdidas en tanques en sistemas cerrados o de techo flotante
cubierto (esto es, tanques venteados únicamente través de sistemas de relevo por
presión/vacio, con gas inerte de cobertura, venteado a unidad de recuperación de
vapor u otro sistema que genere restricción del libre venteo.

 

4.2.3.2    Pérdidas por almacenamiento (LS)

 

La siguiente información mínima es necesaria para calcular las pérdidas de
almacenamiento Ls:

 

a.La presión de vapor real (TVP) o la presión de vapor Reid (RVP) y la
temperatura promedio del producto almacenado.

b.El tipo de producto almacenado.

c.El diámetro del tanque (D).

d.El tipo de techo flotante (tipo externo (EFRT y CFRT) o interno (IFRT)).

e.El tipo de construcción del techo fijo (soportado por columnas o
auto-soportado (IFRT y CFRT); o ninguno (EFRT).

f.Para tanques que no tienen un techo fijo (EFRTs) la velocidad promedio del
viento en el sitio.

 

Un mejor estimado de las pérdidas por almacenamiento puede obtenerse mediante el
conocimiento parcial o total de la siguiente información adicional:

 

18/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

a.El tipo de construcción de la lámina del tanque (soldada o remachado) (EFRTs)

b.El tipo de sistema que posee el sello del borde

c.El tipo y el número de accesorios del techo

d.El tipo de construcción de la cubierta del techo flotante (pontón o doble
cubierta sí es del tipo API Std 650 Apéndice C [EFRTs y CFRTs]; y sí es del tipo
API Std 650, Apéndice H [IFRTs] sí la cubierta es soldada o atornillada, y la
longitud de las costuras atornilladas.

e.El peso molecular del vapor del producto almacenado

 

Las pérdidas por almacenamiento, LS, incluyen las pérdidas por el sello del
borde y los accesorios del techo y por las costuras de de este si está son de
construcción atornillada (IFRTs). Estas pérdidas deben estimarse como sigue:

 

[t19_pg19a.jpg] 

 

Donde:

Ls= Pérdidas por almacenamiento, en lbs/año

Fr = Factor de pérdidas totales por el sello el borde, en lbs/año

Ff = Factor de pérdidas totales por los accesorios del techo, en lbs/año

Fd = Factor de pérdidas totales por las costuras del techo, en lbs/año

P* = Función pérdidas de vapor (adimensional)

MV = Peso molecular promedio del vapor del producto almacenado, en lbs/lbs-mol

KC = Factor producto, (adimensional)

 

Las pérdidas por almacenamiento, LS, es convertida de libras por año a barriles
por año así:

 

[t19_pg19b.jpg] 

 

Donde:

 

WV= Densidad del vapor condensado, en lbs/gl

 

Factor de pérdidas por el borde del sello (Fr): puede estimarse como sigue:

 

Fr = KrD

 

Donde:

 

Fr =es el factor de pérdidas totales por borde del sello, en lbs-mol/año.

Kr =es el factor de pérdidas por borde del sello, en lbs-mol /pie-año, y se
calcula así:

 

[t19_pg19c.jpg] 

 

Donde:



 

Kra =es el factor de pérdidas por el borde del sello con una velocidad del
viento de cero, en lbs-mol/pie-año,

Krb =es el factor de pérdidas por el borde del sello dependiente del viento, en
libras-mol/(mph)n-pie-año,

V =velocidad promedio del viento en el sitio donde se encuentran los tanques, en
mph,

n = exponente dependiente del viento de las pérdidas por el borde del sello
(adimensional).

 

Para tanques con tellos fijos (IFRTs y CFRTs), la velocidad del viento no es un
parámetro significativo y el valor de es igual a cero, y la ecuación anterior se
transforma en:

 

19/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

Kr = Kra 

 

Los factores de pérdidas por el borde del sello Kra, Krb y n son mostrados en el
API MPMS Capítulo 19.2 Table 4—Rim-seal Loss Factors, Kra, Krb, and n; and
Rim-seal Loss Factors, Kr, at Selected Average Ambient Wind Speeds, como una
función del tipo de borde del sello y la construcción del tanque.

 

Sí no se posee información específica del tipo de construcción del tanque y del
borde del sello, un tanque soldado con un sello primario mechanical-shoe puede
asumirse para techos API Std 650, Apéndice C (EFRTs y CFRTs). Para techos API
Std 650, Apéndice H (IFRTs) asuma sello primario vapor-mounted. Sin embargo,
estimaciones basadas en datos asumidos son utilizadas únicamente como una
indicación preliminar de las pérdidas por evaporación. Las pérdidas específicas
de un tanque siempre deben basarse en las características reales del tanque.

 

Factor de pérdidas por los accesorios de la cubierta (Ff): puede estimarse como
sigue:

 

[t19_pg20a.jpg] 

 

Donde:

 

Ff =factor de pérdidas totales por los accesorios de la cubierta, en
lbs-mol/año,

Nfi =número de accesorios de cada tipo,

Kfi =factor de pérdidas para un tipo particular de accesorio de la cubierta, en
lbs-mol/año,

i=consecutive para cada tipo de accesorio, 1, 2,…, k (adimensional),

k =número total de los tipos diferentes de accesorios (adimensional)

 

El factor de pérdidas para un tipo particular de accesorio de la cubierta Kfi
puede estimarse como

sigue:

 

[t19_pg20b.jpg] 

 

Donde:

 

Kfi =factor de pérdida un tipo particular de accesorio, en lbs-mol/año,

Kfai =factor de pérdida para un tipo particular de accesorio con velocidad de
viento igual a cero, en lbs-mol/año,

Kfbi =factor de pérdida dependiente del viento para un tipo particular de
accesorio de la cubierta, en lbs-mol/(mph)m●año,

mi =Exponente de perdida dependiente del viento para cada tipo de accesorio de
la cubierta (adimensional)

i =número de accesorio, 1, 2,…, k (adimensional),

k =número total de los tipos diferentes de accesorios (adimensional)

kv =factor de corrección por la velocidad del viento para cada accesorio
(adimensional),

V =velocidad promedio del viento en el sitio del tanque, en mph.

 

Para tanques sin techo fijo (EFRTs), el factor de corrección por la velocidad
del viento para cada accesorio KV = 0,7.

 

Para tanques con techo fijo (IFRTs y CFRTs), la velocidad del viento no es un
parámetro significativo, y el valor de V = 0, con lo que

 

Kfi = Kfai



 

20/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

En el API MPMS Capítulo 19.2 Table 6—Deck-fitting Loss¤ Factors, Kfa, Kfb, and
m; Typical Number of Deck Fittings, Nf; and Deck-fitting Loss Factors, Kf, at
Selected Average¤¤ Ambient Wind Speeds, se listan los más comunes tipos de
accesorios de la cubierta con los factores de pérdidas kfa, Kfb, y m asociados,
para varios tipos de detalles constructivos, salvo que no se da ninguna de la
configuración más común para los postes-guía (guidepoles) en cubiertas diseñadas
de acuerdo con el API Std 650, Apéndice C (EFRTs y CFRTs). Las estimaciones de
las pérdidas por evaporación para estos tanques deben basarse en las
características reales de los postes-guía.

 

Los factores de pérdidas para configuraciones de accesorios de la cubierta no
listados en la Table 6, para condiciones de velocidad del viento de cero mph
(IFRTs y CFRTs) pueden estimarse con la ecuación:

 

[t19_pg21a.jpg] 

 

Donde:

 

Kfai =factor de pérdida para un tipo particular de accesorio de la cubierta con
velocidad de viento igual a cero, en lbs-mol/año,

Afi =área de la superficie del líquido dentro de un tipo particular de accesorio
de la cubierta, en pulgadas cuadradas. El área de la superficie del líquido es
el área dentro de la pared del accesorio de la cubierta, menos cualquier área
ocupada por una obstrucción (tales como columnas de soportes de un techo fijo).

 

El coeficiente 0,27 tiene unidades de libras-mol por (pulgada cuadrada)0,86-año,
y el exponente 0,86 es adimensional. La ecuación es aplicable únicamente cuando
la distancia de la superficie del líquido a la pared del accesorio de la
cubierta es de 12 pulgadas o mayor.

 

No existe algoritmo para estimar factores de perdida con velocidades del viento
diferentes de cero (EFRTs)

 

Puesto que el número de cada tipo de accesorio de la cubierta puede variar
significativamente para cada tanque, el Nf valor para cada tipo de accesorio
deberá considerarse para el tanque en consideración. Cuando esta información no
está disponible, el API MPMS Capítulo 19.2 Table 7—Typical Number of Columns,
Nfc, for Tanks with Column-supported Fixed Roofs, Table 8—Typical Number of
Vacuum Breakers, Nfub , and Deck Drains, Nfdd for API Std 650, Appendix C Decks
(EFRTs and CFRTs) y Table—9 Typical Number of Deck Legs, Nfdl , for API Std 650,
Appendix C Decks (EFRTs and CFRTs) muestra valores típicos de los accesorios
Nf de los tanques dependiendo del diámetro del mismo.

 

Factor de pérdidas por las costuras de la cubierta ( Fd): aplica únicamente para
cubiertas tipo API Std 650, Apéndice H (IFRTs) que son de construcción
atornillada. El factor puede estimarse mediante la ecuación:

 

Fd = KdSdD2

 

Donde:

 

Fd =Factor de pérdidas total por la costura de la cubierta, en lbs-mol/año ño,

Kd =Factor de pérdidas por la costura de la cubierta por unidad de longitud (en
lb-mol/Pie-año),

Sd =Factor de longitud de la costura de la cubierta, en pies/pie2. Pusteo que Sd
varia significativamente para diferentes tipos de diseño de las cubiertas su
valor se calcula preferiblemente a partir de la siguiente ecuación, o estimado a
partir del API MPMS Capítulo 19 Table 10—Deck-seam Length Factors, Sd, for
Typical Deck Constructions

 

21/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

[t19_pg22a.jpg] 

 

Donde:

 

Lseam = longitud total de la costura de la cubierta, en pies A deck = área de la
cubierta, en pies2. D = diámetro del tanque, en pies.

 

Esta ecuación esa basada en que las pérdidas a través de las costura de la
cubierta ocurren continuamente o discretamente desde puntos localizados que
están distribuidos en toda la longitud de la costura. Esta asunción
potencialmente sobre-estima las pérdidas para algunos tipos de diseños. Sí se
poseen factores certificados API de perdidas por las costuras se deben utilizar
estos.

 

El valor del factor de pérdidas por la costura de la cubierta por unidad de
longitud Kd corresponde a Kd=0,00 si la cubierta es soldada y Kd=0,34 si la
cubierta flotante es atornillada. No existe información para otro tipo de
cubiertas (por ejemplo costuras adhesivas)

 

Sí el tipo de cubierta no se conoce, se puede asumir que una cubierta con
costuras atornilladas es más común en tanques con techo fijo soportado por
columnas, y una cubierta soldada es más común en tanques de techo fijo
auto-soportado.

 

Factores relacionados con el almacenamiento: Los factores dependientes de las
características del liquido almacenado presentes en la ecuación de perdidas por
almacenamiento son la función presión de vapor (P*), el peso molecular del vapor
(Mv) y el factor del producto (Kc). La presión de vapor depende adicionalmente
de la temperatura promedio del producto almacenado Ts.

 

i.Función presión de vapor (P*): puede determinarse a partir de la ecuación

 

[t19_pg22b.jpg] 

 

Donde:

 

P  =es el promedio de la presión de vapor real a la temperatura promedio de
almacenamiento, en psia.

Pa=Es la presión atmosférica promedia en el sitio del tanque, en psia.

 

Alternativamente, P* puede extractarse directamente del API MPMS Capítulo 19.2
Table 11—Vapor Pressure Function, P* , as a Function of Stock True Vapor
Pressure, P, que está basada en una presión atmosférica  Pa de 14,7 psia.

 

Sí la presión de vapor real P del producto almacenado no se conoce:

 

· Para productos refinados (gasolinas y naftas) use el API MPMS 19.2 Figure
1—True Vapor Pressure (P) of Refined Petroleum Stocks with a Reid Vapor Pressure
of 1 – 20 Pounds per Square In., para crudos use el el API MPMS 19.2 Figure
2—True Vapor Pressure (P) of Crude Oil Stocks with a Reid Vapor Pressure of 2 –
15 Pounds per Square In.     · Calcule de valor de P mediante la ecuación:

 

[t19_pg22c.jpg] 

 

Donde:

 

22/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

P=es el promedio de la presión de vapor real a la temperatura promedio de
almacenamiento, en psia.

Ts=Promedio de temperatura del remanente del taque en °F, en el sitio y es
función del color de la pintura del tanque Tabla 16 Capítulo 19.2 del API MPMS.

A=Constante en la ecuación de la presión de vapor (adimensional)

B=Constante en la ecuación de la presión de vapor (°R)

  

La constante 459,6 convierte grados Fahrenheit (°F) en grados Rankine (°R)

 

Las constantes A y B son diferentes para crudo y refinados y se calculan así:

 

En productos refinados:

 

[t19_pg23a.jpg] 

 

Donde:

 

RVP=Presión de vapor Reid, en psi

S=pendiente @ 10% volumen evaporado por destilación del producto almacenado
según el ASTM D86 Standard Test Method for Distillation of Petroleum Products at
Atmospheric Pressure, en °F/volumen%. La pendiente puede ser estimada de los
datos de la destilación utilizando la ecuación:

  

[t19_pg23b.jpg] 

 

Donde:

 

T5=Temperatura a la cual el 5% del volumen es evaporado, en °F

T15=Temperatura a la cual el 15% del volumen es evaporado, en °F

 

En ausencia de datos relacionados con el ASTM D86 para el producto almacenado se
puede utilizar valores extraídos del API MPMS 19.2 Table 12—ASTM Distillation
Slope, S, for Selected Refined Petroleum Stocks.

 

En crudos:

 

A = 12,82 — 0,9672ln(RVP)

 

B = 7261 — 1216ln(RVP)

 

Donde:

 

RVP = Presión de vapor Reid, en psi

 

No existen ecuaciones para terminar las constantes A Y B, para crudos pesados
tales como aceites destilados y residuales o para componentes petroquímicos
sencillos, para determinar sus valores Table 14—PropertiesuseelAPIMPMS( 19.2
Table) 13—Properties (Mv, WV, P, A, B) of Selected Petroleum Liquids Y Table
14—Properties (Mv, Wv, P,A,B) of selected petrochemicals.

 

ii.Factor del producto (Kc):

 

Este factor considera el efecto sobre las perdidas por evaporación de los
diferentes tipos de productos.

 

KC = 1,0 para refinados   = 0,4 para crudos   = 1,0 para componentes sencillos

 

23/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

iii.Densidad del vapor condensado (Wv):

 

Para productos refinados y crudos, la densidad del vapor condensado (Wv) es
menor que la densidad



del liquido almacenado. Sí la densidad del vapor condensado no se conoce, esta
puede aproximarse a partir de la siguiente ecuación desarrollada para gasolinas

 

Wv= 0,08Mv

 

Donde:

 

Wv =densidad del vapor condensado del producto, en lbs/galón,

Mv =peso molecular del vapor, en lbs/lbs-mol.

La constante 0,08 tiene unidades de lbs-mol/galón

 

Para algunos hidrocarburos multi-componente la densidad del vapor condensado (WV
) a 60°F se puede extraer del API MPMS Capítulo 19.2 Table 13—Properties (Mv,
Wv, P, A, B) of Selected Petroleum Liquids, para hidrocarburos sencillos, la
densidad del vapor condensado es igual a la densidad del líquido almacenado
componentes, el valor se puede extraer del API MPMS Capítulo 19.2 Table
14—Properties (Mv, Wv, P, A, B) of Selected Petrochemicals.

 

4.2.3.3 Pérdidas por retiro (Lw)

 

Las pérdidas por retiro, L , se relacionan con las pérdidas por evaporación del
líquido que se adhiere a las paredes del tanque (y columnas de soportes del
techo fijo, sí existe) y que es expuesto a evaporación cuando el tanque está
siendo desocupado. Estas pérdidas se calculan a partir de la siguiente
información:

 

a.El rendimiento anual neto del proceso (anual net throughput(, Q, (asociado con
la disminución del nivel de líquido almacenado)

b.El tipo de producto almacenado

c.La densidad promedia del líquido almacenado

d.El diámetro del tanque (D)

e.La condición de la pared del tanque (y de las columnas de soporte del techo
fijo, sí aplica (IFRTs y CFRTs))

 

Una ligera mejora en el estimado de las pérdidas puede obtenerse para tanques
con columnas de soporte del techo fijo sí el tipo, condición y número de
columnas son conocidas para el tanque bajo consideración.

 

Las pérdidas por retiro se calculan mediante la ecuación:

 

[t19_pg24.jpg] 

 

Donde:

 

Lw=pérdidas por retiro, en lbs/año

Q=rendimiento anual neto del proceso (asociado con la disminución del nivel del
líquido en el tanque), en bls/año.

C=Factor de rugosidad (incrustación) de la lámina del tanque en barriles por
1000pie2 y se obtiene en el API MPMS Capítulo 19.2 Table 17 Table 17—Average
Clingage Factors, C, for Steel Tank (Barrels per 1000 Square Ft)

Wl=Promedio de densidad del producto a la temperatura promedio del producto
almacenado, en lbs/galón:

Nfc=Número de columnas que soportan el techo, adimensional (IFRTs y CFRTs).

Fc=diámetro efectivo de la columna, en pies (IFRTs y CFRTs)

 

24/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 

La constante 0,943 tiene dimensiones de (1000 pies3)*(gls/bls2)

 

Las pérdidas por retiro, LW, es convertida de libras por año a barriles por año
así:

 

[t19_pg25a.jpg] 

 

Donde:

 

W1= Densidad de líquido almacenado a 60 °F, en lbs/galón

 

EI numero de columnas que soportan el techo, Nfc, debe ser específico para el
tanque bajo consideración. Sí esta información no está disponible pero¤ conoce
el diámetro del tanque (D), refiérase al API MPMS Capítulo 9.2 Table 7—Typical
Number of Columns, Nfc, for Tanks with Column-supported Fixed Roofs para
determinar su valor aproximado. Únicamente tanques con techo fijo soportado por
columnas (típico de IFRTs) tiene columnas. Tanques con techo fijo auto-soportado
(típico de CFRTs) y tanques sin techo fijo (EFRTs) no poseen columnas de soporte
del techo.

 

El diámetro efectivo de la columna, Fc, se determina por la ecuación:

 

[t19_pg25b.jpg] 

 

Valores típicos de Fc son los siguientes:

 

·1,1 pies para columnas estructurales de 9”x7”.

·0,7 pies para columnas diseñadas con tubería de 8 pulgadas

·1,0 pies aproximadamente para utilizar cuando no se conocen detalles
constructivos de la columna.

 

4.3            REGISTROS

 

Registro del cálculo de pérdidas por evaporación para cada tanque.

 

5               CONTINGENCIAS

 

No aplica



 

Para mayor información sobre este Capítulo y en general del Manual de Medición
de Hidrocarburos de Ecopetrol S.A, dirigirse a:

 



  Ø Rodrigo Satizabal Ramírez

Jefe del Departamento de Medición y Contabilización de Hidrocarburos VSM-GPS-PMC

Ext.: 43390

  Ø Mario Alberto Granada Cañas

Profesional I Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC

Ext.: 50057

  Ø Penélope Galeno Sáez

Profesional III Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC

Ext.: 42080



 

25/26

 

 

[tlogo.jpg] MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES CAPITULO 19 -
PÉRDIDAS POR EVAPORACIÓN EN TANQUES DE
ALMACENAMIENTO GESTIÓN DE MEDICIÓN Y CONTABILIZACIÓN DEPARTAMENTO DE MEDICIÓN Y
CONTABILIZACIÓN ECP-VSM-M-001-19 Fecha aprobación:
01/04/2010 Versión: 01

 





 

RELACÓN DE VERSIONES

 

VersiÓn   Fecha   Cambios 00   29/11/2005   EmisiÓn del documento 01  
01/04/2010   RevisiÓn del documento

 

Revisió   Aprobó       /s/ RODRIGO SATIZABAL RAMÍREZ     RODRIGO SATIZABAL
RAMÍREZ     Jefe Departmento de MediciÓn y ContabilizaciÓn     de Hidrocarburos
– VSM-GPS-PMC         /s/ CLAUDIA CASTELLANOS     CLAUDIA CASTELLANOS /s/ MARIO
GRANADA CAÑAS   Vicepresidente de Suministro y Mercadeo – VSM MARIO GRANADA
CAÑAS     Profesional MediciÓn VSM-GPS-PMC     En representaciÓn de lideres de
medicion de     VSM, VIT, VPR, GRB, GRC e ICP quienes     participaron en su
elaboracion.     Documento aprobado segun acta del comite     Tactico de
medicion y contabilizacion No. 05 de     2009 realizado en noviembre 30 y
diciembre 01    



 



26/26

 



[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 1 de 22

 

MANUAL ÚNICO DE MEDICIÓN

 

CAPITULO 20

 

MEDICIÓN EN CAMPOS DE

PRODUCCIÓN

 



 

 

 



[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 2 de 22

 

Este documento se validó en el Comité Táctico integrado por los líderes de
medición de las áreas de negocio:   Aprobación:               EDUARDO MOTTA
RUEDA   NICOLLE MUÑOZ     Líder Corporativo de Medición   Jefe de Logística (E)
GPS –VSM     GPS – VSM                   SARA ISABEL PARRA         Líder de
Medición   PABLO MOTTA CANDELA     GCB – VRP   Gerente de Planeación Y
Suministro –         VSM               NICOLÁS VALLE YI         Líder de
Medición         VIT   SERGIO HERRERA ESTEVEZ   FEDERICO MAYA     Líder Grupo
Apoyo Legal VSM   Vicepresidente de Suministro y         Mercadeo - VSM        
  JULIO MARIO RUEDA CELIS         Líder de Medición         VPR            
MÓNICA PÉREZ         Normativa Corporativa               CARLOS GUSTAVO ARÉVALO
        Líder de Medición GRC-VRP        

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 3 de 22

 

TABLA DE CONTENIDO

 



RELACIÓN DE VERSIONES   1. OBJETO 5       2. ALCANCE 5       3. GLOSARIO 5      
4. DOCUMENTOS DERROGADOS 6       5. CONDICIONES GENERALES 6       6. DESARROLLO
8 6.1. MEDICIÓN DE CANTIDAD DE LÍQUIDO 8 6.1.1. CONSIDERACIONES GENERALES DE
DISEÑO 8       6.1.2. CONSIDERACIONES DEL EQUIPO DE MEDICIÓN 8       6.1.2.1.
Medidor de desplazamiento positivo 8 6.1.2.2. Medidor Tipo Turbina 9 6.1.2.3.
Dispositivos de presión diferencial 9 6.1.2.4. Tanques 9 6.1.2.5. Medida de Masa
10 6.1.2.6. Otros tipos de dispositivos de medición 11 6.2. PROCEDIMIENTOS PARA
MUESTREO DE LIQUIDOS 11 6.2.1. Sistema de Muestreo No- Automático 11 6.2.2.
Sistema de Muestreo Automático 11       6.3. MEDICIÓN DE CALIDAD DE LÍQUIDO 12
6.3.1. Analizadores de agua 12 6.3.2. Método para medición de tanques 16

 

 

 

 



[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 4 de 22

 

6.3.3. Factor de correción volumétrica 17 6.4. PROCEDIMIENTO PARA CÁLCULO DE
LÍQUIDOS 18 6.4.1. Factor de expansión térmica 18 6.4.2. Factor de agua y
sedimento 18 6.4.3. Corrección de temperatura 18 6.4.4. Cálculo teórico de
producción 18 6.4.5. Determinación de agua 20 6.4.6. Cálculo de corrección de la
producción 21 6.4.7. Determinación de cierre de inventarios 21 6.4.8.
Procedimientos de asignación 21       7. REGISTROS 21       8. CONTINGENCIAS.
No-Aplica 21       9. BIBLIOGRAFÍA 22       10. ANEXOS 22

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 5 de 22

 

1.OBJETO

 

Determinar las guías apropiadas para llevar a cabo la medición en campos de
producción.

 

2.ALCANCE

 

Este documento provee las pautas de diseño y operación de los sistemas de
medición de líquidos en campo.

 

Incluye las recomendaciones para medición dinámica, medición estática, toma
muestras, probadores, calibración y procedimientos de cálculo.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual Único de medición “Condiciones Generales” en su numeral 3 - Glosario
Aplicable al Manual Único de Medición (MUM).

 

Condensado de Línea es el líquido formado en una tubería por un cambio de fase
de gas a líquido, como resultado de cambios en temperatura y/ o presión. El
condensado de línea es también llamado por algunos segmentos de la industria,
como condensado retrogrado.

 

Condiciones de los Tanques de Almacenamiento (condiciones estandar) son presión
atmosférica y temperatura a 60ºF.

 

Corte de Agua: es el porcentaje de agua en volumen, en una corriente combinada
de hidrocarburo y agua.

 

Contenido recuperable de hidrocarburos líquidos (GPM): Es la cantidad de
productos líquidos teóricos recuperables de una corriente.

 

Emulsión Continua de Agua: Es una mezcla de agua y aceite, en la cual el agua es
el componente mayor y el aceite está en suspensión.

 

Emulsión continua de aceite: Es una mezcla de agua y aceite, en la cual el
aceite es el componente mayor y el agua esta en suspensión

 

Factor de Merma es la relación de un volumen líquido a condiciones del tanque de
almacenamiento o algunas condiciones intermedias definidas y el volumen del
líquido a condiciones de medición.

 

Factor K: Relaciona la señal de salida o registro de un medidor a una unidad de
cantidad (masa, volumen, energía)

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 6 de 22

 

Tres Fases: Es el término que describe el fluido proveniente de un pozo que esta
compuesto de hidrocarburo liquido, gas y agua producida.

 

Líquido Estabilizado: Es el hidrocarburo líquido que ha alcanzado el equilibrio.

 

Medición por prorrateo: Es medir individualmente facilidades o pozos usando
sistemas de medición y procedimientos específicos, para determinar el porcentaje
de hidrocarburo, fluidos asociados o energía contenida, atribuible a la
facilidad o al pozo, comparada contra la totalidad de la producción del
yacimiento, del sistema de producción o del sistema de recolección.

 

Mezcla (commingle): Son los medios usados para combinar las corrientes de
hidrocarburo de dos o más pozos o facilidades de producción, en un tanque o en
una tubería.

 

Producción Teórica: Es el volumen de crudo, corregido a las condiciones de los
tanques de almacenamiento

 

Relación Beta: es la relación entre el orificio y el diámetro interno del tubo
de medida.

 

Tanque de Almacenamiento: Es un tanque atmosférico utilizado para almacenar
hidrocarburos líquidos.

 

Volumen Totalizado Sin Corregir: Es el volumen registrado por un totalizador al
cual no se han aplicado los ajustes por temperatura y presión.

 

4.      DOCUMENTOS DEROGADOS. No Aplica

 

5.      CONDICIONES GENERALES

Un propósito de los estándares y procedimientos en la industria es asegurarse
que todas las partes sean tratadas justamente en una transacción. Otro fin es
asegurar uniformidad, es decir, proveer un método fijo para resolver un problema
o determinar que una tarea sea repetible por alguien que tenga las habilidades o
experiencias necesarias. Este procedimiento estandar, aplicado apropiadamente,
asegura un trato justo.

 

La referencia a los estándares de la industria como base fundamental para la
medición en campo asegura uniformidad en los procedimientos y prácticas.

 

Aunque la medición en campo puede no satisfacer los requisitos de medición para
transferencia de custodia en todos los casos, sigue siendo posible referirse a
estándares existentes de la industria como base. Este estándar no trata
específicamente un tema relacionado con la medición, por lo cual se debe asumir
que aplican los estándares para transferencia de custodia.



 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 7 de 22

 

Si los estándares de la industria no son usados como base para la medición en
campos, los contratos tendrían que incluir una gran cantidad de espécificaciones
técnicas o las partes tendrían que referirse a las políticas individuales de sus
compañías. Utilizando los estándares de la industria, se pueden medir
tolerancias, diseñar sistemas de medición, determinar si una platina de orificio
es lo suficientemente redonda, medir el nivel de un tanque, y así sucesivamente,
sin tener que aplicar separadamente estos temas.

 

La medición por prorrateo fue desarrollada para reducir capital y costos de
operación sin perder el objetivo de tratar todas las partes justa y
equitativamente. Esta medición individual determina qué fragmento de la
producción total o ingreso desde un sistema es atribuible a un pozo. La
producción total o los pagos totales se determinan con los sistemas y
procedimientos de calidad para transferencia de custodia, pero el sistema de
distribución asociado puede no satisfacer totalmente los estándares de la
industria para transferencia de custodia. Por ejemplo en una medición en campo
puede ser necesario medir corrientes multifásicas en lugar de requerir un equipo
de separación para cada una, pueden asumirse temperaturas de flujo constantes,
para eliminar la necesidad de sistemas de registros de temperatura. Se pueden
manejar otros principios, pero deben ser aplicados uniformemente a través del
sistema.

 

En algunos campos las corrientes son muy similares en temperatura, presión,
caudal y composición, pero la mayoría tiene una amplia variabilidad en uno o más
de estos aspectos. Por ejemplo, para asegurar que el sistema de prorrateo trate
equitativamente una locación con gas pobre con respecto a otra locación con gas
rico, se deben realizar pruebas periódicas que ayuden a definir mejor, la
calidad y la cantidad de cada corriente r establecida, por medio de
muestreadotes portátiles o estacionarios, calibración, separación, y/o sistemas
de prueba. El efecto neto de tales medidas es reducir ampliamente gastos de
capital y gastos de operación mientras se define una cantidad y calidad
representativa para la corriente.

 

La determinación de calidad y cantidad en un sistema de medición en campo debe
ser representativo de las contribuciones de las locaciones individuales.

 

Mediante este estandar se proporciona una base legítima para distribuir la
producción o ingresos; es una práctica común contractual convenida por muchas
compañías y para diferentes intereses. Esto puede permitir que contratos y
campos con economía marginal existan, puesto que sistemas y medidas de calidad
tipo transferencia de custodia podrían requerir más gastos de los que podrían
soportar.

 

 

 

 



[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 8 de 22

 

6.DESARROLLO

 

6.1CONSIDERACIONES GENERALES DE DISEÑO

 

Esta sección trata la medición de fluidos en fase líquida, no aplica a medidas
de fluidos en dos fases (gas/líquido). Si el esquema de medida tiene parámetros
de flujo similares a las medidas de calidad para transferencia de custodia, los
capítulos aplicables del Manual único de medición pueden ser usados como una
guía. Sin embargo si el líquido medido se encuentra en el punto de burbuja o
sobre él, se deben usar las siguientes consideraciones de diseño:

 

a.Se debe hacer un esfuerzo especial para minimizar las caídas de presión en el
sistema. La reducción de presión en el sistema puede liberar el gas en solución
presente en el líquido. El gas presente en una corriente de líquido producirá
errores de medición. Se debe utilizar el siguiente procedimiento:

 

·Seleccionar y dimensionar el medidor de flujo.

·Instalar el medidor de flujo, aguas arriba de la válvula de control.

·Minimizar la distancia entre la salida del separador y el medidor de flujo

·Localizar el medidor de flujo por debajo del nivel del líquido, en el separador
de prueba.

 

b.El medidor de flujo debe ser seleccionado para minimizar el potencial de
erosión, si una cantidad significativa de abrasivos está presente en la
corriente de flujo.

c.Los materiales de construcción del medidor se deben seleccionar para eliminar
la fuerza de corrosión potencial de los cloruros o sulfuro de hidrógeno en el
agua producida. La temperatura, presión y composición de las corrientes también
deben ser consideradas durante el diseño y selección de materiales.

d.Cuando la temperatura de flujo o la temperatura ambiente afectan el desempeño
del medidor, se debería considerar la posibilidad de aislar o monitorear el
calor presente en el sistema de medición de flujo.

 

6.1.1.CONSIDERACIONES DEL EQUIPO DE MEDICIÓN

 

6.1.2.1Medidor de Desplazamiento Positivo

Las variaciones de viscosidad en el líquido afectan el desempeño de los
medidores de desplazamiento positivo. Estas variaciones son debido a la
variabilidad de los cortes de agua, gravedad del aceite, y temperatura. Si la
variación de la viscosidad es significativa, se deben calcular una serie de
factores del medidor para diferentes condiciones de operación. Las variaciones
en el funcionamiento del medidor pueden reducirse utilizando similares
procedimientos de medida, técnicas de calibración y tipos de equipos en todas
las facilidades pertenecientes a un mismo sistema. El diseño del sistema y
selección de equipo debe estar de acuerdo con el MUM Capítulo 5.2.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 9 de 22

 

6.1.2.2Medidores Tipo Turbina

 

El Capítulo 5.3 del MUM discute el uso de medidores tipo turbina para fluidos en
una sola fase (generalmente líquida). Este capitulo también puede aplicarse a
medidas en fase liquido-liquido (aceite y agua) como en muchos esquemas de
medición en campos. El alcance, campo de aplicación, diseño del sistema,
selección de medidores, instalación, operación y mantenimiento de los medidores
tipo turbina usados en el esquema de medición por prorrateo se encuentran en el
MUM Capítulo 5.3. En los esquemas de medición en campo, las características del
fluido pueden variar substancialmente y esta variación puede afectar el
desempeño del medidor tipo turbina.

 

6.2.1.3Dispositivos de Presión Diferencial

Los medidores de presión diferencial mas comunes usados en la medición en campo
para líquidos, es el de tipo platina de orificio concéntrico. Los elementos
primarios se deben construir e instalar de acuerdo con lo establecido en el
Capítulo XX del MUM.

 

Los dispositivos de medición de presión diferencial (transmisores o carta de
registro) deben montarse debajo de las platinas, con la línea de medición
inclinada una pulgada por pie hacia el elemento secundario. Las líneas del
medidor deben ser tan cortas de longitud como sea posible e instaladas evitando
cualquier trampa de vapor. Generalmente, en el tope del elemento secundario, la
línea de medición se debe conectar al tope de las conexiones del montaje. Sin
embargo, dependiendo del líquido a medir, es preferible conectar en la base de
las bridas.

 

Se deben localizar las conexiones de las bridas del reborde de los orificios al
lado del tubo de medida -90 grados de la vertical-. Dependiendo del liquido a
medir y las condiciones ambientales es necesario usar un sistema de sello para
prevenir taponamiento, corrosión, congelación, y otros problemas de las líneas
de medida y elementos secundarios. El sistema de sellado debe contar con
depósitos instalados en el borde del orificio, líneas de medida, y elementos
secundarios adecuados de alarma para llenado de líquido.

 

La instrumentación accesoria para determinar temperatura, densidad, contenido de
agua y otros factores, deben ser instalados dependiendo de su aplicación y tipo
de medida requerida (por ejemplo volumétrica vs. másica).

 

Los cálculos requeridos para determinar el volumen del líquido medido también
dependen de la aplicación y el tipo de medida. Referirse al Capítulo xx del MUM
donde se determinan los cálculos y procedimientos apropiados.

 

6.1.2.4Tanques

Esta sección trata de tanques para fluidos en una sola fase. El punto de
referencia debe ser fijado en la escotilla de medición desde la cual se realiza
la medida. La distancia del punto de referencia al fondo del TK o plato de
medición es la altura de referencia. La altura de referencia debe estar marcada
cerca de la escotilla de medición, si esta distancia varía en más de 0.5
pulgadas se debe verificar si hay una obstrucción o excesivo sedimento en el
fondo. Las válvulas y conexiones de los TKS se deben diseñar para garantizar
aislamiento completo durante la entrega. Para mayor información referirse al
capitulo 3 del MUM.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 10 de 22

 

Los tanques deben ser calibrados de acuerdo al capitulo 2 del MUM, para
determinar el volumen total y los volúmenes incrementales.

 

La lectura y reporte de temperaturas del fluido se deben realizar de acuerdo con
el Capítulo 7 del MUM.

 

Se debe tomar una muestra representativa del fluido para la determinación de
calidad. Los métodos para la toma de muestras incluyen válvula toma muestra,
muestra corrida y muestra de nivel, y se deben realizar de acuerdo al Capítulo 8
del MUM.

 

6.1.2.5Medición Másica

 

·    Medición másica Directa (Efecto Coriolis): El método para medida directa de
masa descrito en esta sección, se limita al uso de medidores tipo Coriolis que
operan aplicando el principio que recibe el mismo nombre.

 

Un medidor de flujo masico tipo Coriolis determina el caudal del fluido sobre
una masa base, esta compuesto de tubos metálicos a través de los cuales pasa la
corriente del fluido. Los tubos están hechos para vibrar a su frecuencia natural
o frecuencia armónica por medio de un mecanismo manejado electromagnéticamente.
El flujo del líquido genera una fuerza de Coriolis que es directamente
proporcional a la rata de flujo másico del líquido. La fuerza de Coriolis es
detectada por varios sensores, convertida y llevada a otros dispositivos.

 

Cuando un medidor de flujo masico tipo Coriolis es usado para medición en
campos, se instala usualmente a la salida del equipo de separación como muestra
la figura 1. El medidor debe ser instalado en una orientación que no cause
mediciones de falso flujo cuando se esta midiendo crudo, mezclas aguas/aceite o
condensados. Ver Capitulo 5.6 del MUM (Medición de Hidrocarburos líquidos por
medidores tipo coriolis).

 

·    Medición másica Indirecta: La medida indirecta de la masa se refiere al
método de medir la cantidad de fluido multiplicando una medida volumétrica por
una medida de densidad, a las condiciones de flujo:

 

La medición volumétrica puede ser obtenida usando un dispositivo volumétrico
primario, instalado de acuerdo con el MUM, la densidad del líquido puede ser
medida por un método estático.

 

Dependiendo del estado físico de la muestra del líquido, para medir la densidad
se debería usar uno de los siguientes métodos.

  a. Capitulo 9 del MUM   b. Un medidor electrónico de densidad de laboratorio.
  c. Un cromatógrafo de gas.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 11 de 22

 

Los sistemas de medición indirecta de masa deben satisfacer los requerimientos
del capitulo xx del MUM. 

 

6.1.2.6Otros Tipos de Dispositivos de Medición

Otros tipos de dispositivos pueden ser usados para medición en campos, aunque
los estándares generalmente aceptados en la industria actualmente, no existen
para algunos de estos dispositivos.

 

6.2PROCEDIMIENTO PARA MUESTREO DE LÍQUIDOS

En las aplicaciones de medición en campos para líquidos, los componentes de la
corriente del líquido necesitan ser medidos tanto cualitativa como
cuantitativamente. Esto puede lograrse utilizando un muestreador puntual o un
sistema de muestreo automático.

 

6.2.1Sistema de Muestreo No Automático

Un sistema de muestreo no automático puede ser usado cuando las ratas de flujo
son constantes, y la composición del liquido producido es estable. Esta es una
técnica apropiada cuando la producción es tan baja que no se justifica
económicamente el uso de un sistema de muestreo automático.

 

Cuando se usa un sistema de muestreo no automático, se requiere considerar
muchos factores los cuales pueden afectar la exactitud de los resultados de la
muestra. Esto incluye 

·Uso de una sonda de muestra

·Condiciones de la corriente de flujo (mezclado)

·Selección del tipo de cilindro para la toma de la muestra

·Conocimiento de las características básicas del liquido (sobre todo presión de
vapor)

 

6.2.2Sistemas de Muestreo Automático

El uso apropiado de un sistema de muestreo automático es descrito
específicamente en el Capitulo 8.2 del MUM. Los conceptos básicos de este
estándar son aplicables a la medición en campos. Estos conceptos son: 

·Condiciones de la corriente

·Uso de una sonda de muestra

·Extractor de muestra

·Controlador del muestreo

 

Sin embargo algunas consideraciones para muestreo automático aplicadas para
medición en campos implican variaciones al capitulo 8 del MUM, las cuales
incluyen:

·Localización de la sonda: El desempeño del sistema de muestreo automático
depende de un llenado total de línea a las condiciones apropiadas de la
corriente de flujo. La sonda de muestreo debe colocarse aguas arriba de la
válvula de descarga de líquido.

 

 

 

 



[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 12 de 22

 

·Recipientes para toma de Muestra: En algunos casos debido a la alta volatilidad
de los líquidos producidos, es preferible almacenar y transferir una muestra en
recipientes diseñados para mantenerla sustancialmente arriba de la presión de
vapor, el cual es conocido como cilindro de pistón. El tamaño del receptor
dependerá del tamaño de la muestra, la frecuencia muestreo, el periodo de
muestra y las regulaciones de transporte.

·Control de la Muestra: El sistema de muestreo puede ser controlado
proporcionalmente al flujo, a través de la salida del medidor (turbina,
desplazamiento positivo, u otros). El sistema también puede ser controlado con
el uso de una salida neumática desde un dispositivo para el control del nivel de
descarga localizado en la vasija de producción. De esta manera el sistema esta
operando durante el ciclo de descarga del separador de producción.

·Tamaño de la Muestra. El tamaño de la muestra debe ser suficiente para los
requerimientos del dispositivo de análisis.

 

6.3MEDICIÓN DE CALIDAD EN LÍQUIDOS

El propósito de esta sección es describir e ilustrar métodos que se pueden
emplear para determinar el contenido de agua en una corriente de mezcla de
hidrocarburo /agua, así como la merma, gravedad y volumen de hidrocarburo
liquido. La medida así obtenida puede usarse para calcular la cantidad neta de
hidrocarburo liquido en una corriente mezclada.

 

6.3.1Analizadores de corte de agua

Los analizadores de cortes de agua son dispositivos que proporcionan una medida
continua en línea del contenido de agua en una mezcla de hidrocarburo /agua bajo
condiciones de flujo. Esta sección describe las consideraciones para la
selección de un analizador de corte de agua y equipos accesorios. Existen tres
tipos de analizadores de agua normalmente usados: analizador de capacitancía, de
densidad y absorción de energía. La selección y exactitud de un analizador de
corte de agua debería estar de acuerdo con los componentes del sistema de
medición en campos y ser consistentes con los requerimientos legales.

 

6.3.2Selección de un analizador de corte de agua

 

Cuando va a seleccionarse un analizador de agua, se debe consultar al fabricante
y en consideración debería suministrar la siguiente información:

 

·El rango de corte de agua y las expectativas de desempeño en este rango

·El rango de la tasa de flujo del liquido (velocidad del flujo) y el desempeño
esperado en este rango de operación.

·El rango de presión de operación, las perdidas de presión a través del
analizador de corte de agua, y considerar si la presión en el analizador es
adecuada para prevenir la evaporación en el líquido.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 13 de 22

 

·El efecto de las variaciones de las propiedades del líquido (viscosidad,
gravedad y densidad de agua) en el desempeño del analizador de corte de agua.

·El rango de la temperatura de operación y la aplicación de la compensación
automática por temperatura.

·El material en el que esta construido el analizador y los efectos de
contaminantes corrosivos en su vida útil de operación.

·La cantidad y tamaño de partículas sólidas externas que pueda llevar la
corriente del líquido, para determinar el potencial de erosión.

·El espacio y la localización para la instalación del analizador de corte de
agua, y la facilidad requerida para su calibración en línea.

·El tipo de elementos secundarios (unidad de procesamiento electrónico, y el
dispositivo de lectura) y la distancia máxima aceptable entre estos elementos
secundarios y el analizador de corte de agua.

·La compatibilidad de las señales electrónicas de salida, si aplica a otros
dispositivos asociados y el método de ajuste de esta señal de salida.

·La clase y tipo de conexiones de tubería.

·Los suministros de energía requeridos para el analizador de corte de agua y los
elementos secundarios.

·Requerimientos del código eléctrico.

·El tipo, método y frecuencia de calibración.

·La presencia de parafina, alquitrán e impurezas que puedan aislar el sensor.

 

6.3.1.1Instalación del Analizador de corte de Agua y Equipos Accesorios

 

Un diagrama esquemático de una instalación típica de un analizador de corte de
agua y equipos accesorios se muestra en la figura 1. Las consideraciones para
estos arreglos incluyen lo siguiente:

 

a. Analizador de Corte de Agua. Los requerimientos de instalación varían con los
diferentes tipos de analizadores de corte de agua (capacitancía, densidad y
absorción de energía). Algunos requerimientos generales se describen a
continuación:

 

Para minimizar la caída de presión y prevenir la evaporación del líquido, el
analizador de corte de agua debe ser instalado aguas arriba de la válvula de
descarga, tan cerca al separador como sea posible. Se debe usar una mínima
cantidad de componentes de tuberías aguas arriba, de tal modo que la caída
presión entre el separador de pruebas y analizador de corte de agua no exceda
dos libras por pulgada cuadrada (14 kpa), cuando se este operando al la máxima
rata de flujo.

 

Instalar el analizador a una cierta distancia vertical en la parte inferior del
separador de pruebas puede ser considerado como una alternativa. Este esquema de
instalación incrementa efectivamente la presión en el líquido como resultado de
la cabeza estática generada por la columna de líquido.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 14 de 22

 

La posición del analizador en el montaje es crítica y se deben cumplir
estrictamente las guías de instalación especificadas por el fabricante. En la
medida de lo posible debe instalarse en un sitio en el que se mida la corriente
completa de liquido. Sin embargo si es necesaria la instalación en una fracción
de la corriente, debe asegurarse el mezclado homogéneo.

 

Para asegurar la homogeneidad de la mezcla en el muestreo tal vez deba
instalarse un mezclador estático, y para ello deben considerarse las pérdidas
adicionales de presión.

 

Para facilitar la calibración periódica, el analizador debe instalarse de tal
manera que pueda aislarse fácilmente de la corriente normal de flujo. Un arreglo
típico se puede ver en la figura 1.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 15 de 22

 

 

Figura 1. Sistema de Medición de Flujo

 

[t20_pg15.jpg]

 

b. Separador de prueba. El desempeño del analizador de agua se ve afectado por
la presencia de gas libre en la corriente del líquido. Un separador de prueba
esta diseñado y dimensionado para proveer un tiempo de retencion adecuado, para
una separación completa de gas y líquido.

 

Al separador de prueba se le pueden incorporar adicionalmente mecanismos, si es
requerida una separación del agua libre. Con la separación del agua libre se
reduce el corte de agua respecto a la corriente de entrada. Esto constituye
separación de tres fases.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 16 de 22

 

Un separador de prueba debe incluir detector de nivel de liquido y dispositivos
de control de flujo, y un regulador de presión en todos las salidas de flujo.

 

Para un mayor detalle de los analizadores de corte de agua y los procedimientos
de calibración refierase al capitulo 20, sección 1.7.2 del API MPMS.

 

c. Medidor de Flujo Los medidores de flujo deben ser instalados y operados de
acuerdo con lo especificado en el ítem 6.1.

 

6.3.3Métodos para medición en Tanques

 

La medición de tanques puede ser usada para determinar la producción individual
de facilidades o pozos. Para ello la producción es periódicamente desviada a
estos tanques por un periodo de tiempo, donde se mide el volumen de acuerdo a lo
ya expuesto en el numeral 6.1.2.4. Los métodos típicos usados son: medición
manual usando cinta y plomada y medición automática de tanques (telemetría),
(Capítulo 3 del MUM ).

 

La determinación de agua se realiza midiendo con cinta y pasta reveladora en el
tanque, o usando otras técnicas para la detección de la interfase (nivel de
transición de agua a crudo), con los datos recolectados se determina el volumen
correspondiente al agua libre. Las características de las emulsiones que se
puedan formar, deben ser evaluadas antes del diseño e instalación de las
facilidades de medición de un tanque, esto asegurará la validez de la medición.

 

6.3.3.1Procedimientos de cálculo

 

Refiérase al capitulo 18 del MUM para el cálculo del crudo y agua presentes en
un tanque en medición.

 

6.3.3.2Métodos de muestreo en Tanques

 

Los procedimientos para muestreo en tanques están dados por el capitulo 8 del
MUM. La muestra representativa de un tanque debe ser tomada adecuadamente para
determinar la calidad del fluido contenido en este y pueden usarse métodos como
muestra corrida, muestra compuesta o de todos los niveles.

 

6.3.3.3Métodos para análisis del contenido de agua

 

La determinación de impurezas usualmente agua y sedimento, obtenidas en la
muestra tomada, es importante para el resultado final del proceso de medición en
campos. La determinación de agua se puede realizar usando métodos como:
centrífugación, el método por destilación o el método de Karl Fischer; cada uno
de estos métodos tienen ventajas que involucran factores como exactitud, costo y
tiempo; se deben determinar las prioridades en estas áreas antes de seleccionar
el tipo de método a usar. Para la determinación de agua y sedimento se debe
proceder de acuerdo a los métodos descritos en el capitulo 10 del MUM.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 17 de 22

 

6.3.4Factor de merma por evaporación

 

En los puntos de medición en campo los hidrocarburos líquidos se encuentran
normalmente en el punto de burbuja (presión de vapor de equilibrio), cuando un
liquido se descarga a un tanque de almacenamiento, los componentes livianos del
hidrocarburo se evaporan causando una reducción del volumen del líquido. Es por
ello que se debe determinar un factor de corrección por evaporación, necesario
para corregir el volumen del líquido a las condiciones de almacenamiento

 

Para calcular el factor de merma por evaporación se debe recolectar una muestra
representativa (para información sobre los elementos adecuados y el
procedimiento de muestreo consultar la sección 1.7.4 del capitulo 20 del API
MPMS), y realizar los siguientes pasos:

 

·Determinar la temperatura y presión del fluido, cuando la muestra es obtenida.

·Colocar el cilindro en posición vertical y transvasar lentamente la muestra al
cilindro graduado, abierto a las condiciones de presión atmosférica. El cilindro
graduado debe ser transparente y lo suficientemente grande para contener la
muestra completa.

·Se debe permitir que la muestra se estabilice hasta que ninguna burbuja de gas
sea visible

·Se registra el total del volumen de la muestra que queda en el cilindro
graduado y la temperatura de la muestra.

·Si hay agua presente al final de la muestra, se determina el corte de agua con
un método reconocido.

·Se obtiene una muestra de agua libre y se determina la gravedad API a 60º F o
densidad en kg/m3 a 65 ºC

·El Calculo del factor de merma por evaporación se realiza usando la siguiente
ecuación:

 

[t20_pg17.jpg]

Donde: 

Vf = Es el volumen total de la muestra final en el cilindro graduado.

Vi = Volumen total de la muestra inicial en el cilindro de muestreo

Xw = Fracción volumétrica de agua en la muestra final 

(CTL)f = Factor de Corrección de Volumen basado en la temperatura final de la
muestra

(CTL)i = Factor de Corrección de Volumen basado en la temperatura durante el
muestreo

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 18 de 22

 

6.4PROCEDIMIENTOS PARA CALIBRACIÓN DE MEDIDORE EN CAMPO

 

Los procedimientos mediante los cuales se debe realizar la calibración de los
medidores másicos y volumétricos en campo se detallan en el capitulo 4 del MUM.

 

6.5PROCEDIMIENTO PARA CALCULO DE CANTIDADES DE LÍQUIDOS

 

El volumen determinado por un medidor de campo es ajustado, realizando una
distribución proporcional al volumen total determinado por todos los medidores
del sistema (facilidades o campo). Esta distribución proporcional es aplicada al
volumen corregido del sistema de recolección, el cual se calcula con el volumen
registrado en los medidores de transferencia de custodia, mas los inventarios
finales, menos los inventarios iniciales.

 

6.5.1Factor de Merma

 

Cualquier entrega de producción a un sistema de mas baja presión, requiere
realizar una corrección de volumen para las condiciones del tanque de
almacenamiento o condiciones atmosféricas, ver 6.3.3 para el calculo.

 

6.5.2Factor de Agua y Sedimento

 

Cualquier entrega de producto a un sistema de recolección requiere una
determinación del factor de corrección por agua y sedimento.

 

6.5.3Corrección por Temperatura

Un sistema de recolección puede requerir contractualmente ser corregido por
temperatura, cuando se han mezclado distintas corrientes de fluido, ya sea
usando dispositivos de corrección de temperatura para cada corriente o usando
las tablas de corrección de temperatura del capitulo 11 del MUM, las cuales
pueden ser usadas para corregir por temperatura cada corriente introducida en el
sistema.

 

6.5.4Calculo Teórico de Producción

Existen distintos procedimientos para calcular las cantidades de petróleo cuando
el flujo del líquido es determinado mediante medidores de flujo volumétrico. En
los puntos de medición diversas cantidades de agua se encuentran normalmente
presentes; la cantidad de agua presente y el método de muestreo, determinan cual
es el procedimiento a usar para el cálculo de los volúmenes netos de
hidrocarburo y agua, a condiciones estandar.

 

El alcance de esta aplicación esta limitado a crudos de petróleo que están en un
rango de gravedad entre 0º API y 90º API o un rango de densidad entre 610.5
kg/m3 y 1075 kg/m3. El punto de medición de crudo puede estar bajo condiciones
de punto de burbuja, y también puede contener una cantidad significativa de
agua, superiores a las que normalmente se encuentra en puntos para transferencia
de custodia. No aplica en situaciones donde se encuentre presente gas libre. Los
distintos procedimientos para el cálculo pueden ser: 

 

 

 

 



[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 19 de 22

 

·Procedimiento A: aplica cuando las cantidades presentes de agua y sedimento son
bajas, como en el caso de los sistemas de transferencia de custodia (menor del
5.0%). Y cuando la muestra es recogida por muestreo estático. Este procedimiento
asume que la gravedad es determinada a condiciones atmosféricas, y corregida a
la temperatura estándar. No considera los cambios de gravedad que pueden ocurrir
cuando hay bajas presiones y se evaporan los hidrocarburos mas ligeros. La
ecuación para el computo teórico de producción esta expresado como:

 

Pr oducciónTeorica = VolumenIndicado x MF x SF x CSW x CTLç

 

Donde:

Volumen indicado = Volumen de crudo - agua determinado por el medidor de flujo.

MF     = Factor del medidor de flujo

SF      = Factor de corrección por merma del producto

CSW   = Factor de corrección por agua y sedimento

CTL    = Factor de corrección por temperatura

 

·Procedimiento B: debe ser usado cuando los cortes de agua son superiores a los
normalmente encontrados en puntos de transferencia de custodia y se usa un
método de muestreo proporcional o por alícuota (grabs). La muestra es expuesta a
presión atmosférica y el contenido de agua se determina por métodos estándar de
laboratorio. La ecuación para el cálculo de la producción teórica, es decir el
volumen neto de crudo, en una emulsión de crudo - agua esta expresada como:

 

Pr oduccionTeorica = VolumenIndicado x MF x (1–Xw,m) x CTLo,m x SF

 

La ecuación para el cálculo de la producción de volumen neto de agua es:

 

Vw,st = VolumenIndicado x MF x Xw,m x CTLw,m

 

Donde:

Producción Teórica = Volumen de crudo corregido a las condiciones de
almacenamiento (condiciones estándar).

Volumen Indicado = Volumen de crudo - agua; determinado por el medidor de flujo
volumétrico

MF          = Factor del Medidor de flujo volumétrico

Xw,m      = Fracción volumétrica de agua en la mezcla crudo – agua, corregido a
las condiciones de medición

CTLo,m  = Factor de corrección por temperatura del crudo, a las condiciones de
medición

SF           = Factor de Corrección por merma

Vw.st      = Volumen producido de agua, corregido a condiciones de
almacenamiento

CTLw,m = Factor de Corrección por temperatura del agua, a condiciones de
medición. (Ver el anexo A del API MPMS capitulo 20).

 

Un ejemplo de cálculo del procedimiento B se puede ver en el apéndice B del
Capitulo 20 del API MPMS y un ejemplo en unidades SI en al apéndice C.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 20 de 22

 

·Procedimiento C debe usarse cuando los cortes de agua son superior a lo normal
y un analizador en línea provee medidas continuas de corte de agua. El corte de
agua medido representa la fracción de volumen de agua en la mezcla crudo – agua,
a las condiciones de medición (Xw,m).

 

Pr oduccion Teórica = VolumenIndicado x MF x (1–Xw,m) x CTLo,m x SF

 

La ecuación para determinar el volumen neto de producción de agua es:

 

Vw,st = VolumenIndicado x MF x Xw,m x CTLw,m

 

Donde:

Producción Teórica = Volumen de crudo corregido a condiciones del tanque de
almacenamiento, es decir a condiciones estándar

Volumen Indicado = Volumen de la mezcla crudo – agua, determinado por el medidor
de flujo volumétrico.

MF         = Factor del Medidor de Flujo Volumétrico

Xw,m     = Fracción volumétrica de agua en la mezcla crudo – agua, corregido a
las condiciones de medición

CTLo,m = Factor de corrección por temperatura del crudo, a las condiciones de
medición

SF          = Factor de Corrección por merma

Vw.st = Volumen producido de agua, corregido a condiciones de almacenamiento

CTLw,m = Factor de Corrección por temperatura del agua, a condiciones de
medición. (Ver el anexo A del API MPMS capitulo 20).

 

Un ejemplo del calculo del procedimiento C se puede ver en el apéndice D del
Capitulo 20 del API MPMS y un ejemplo en unidades SI en al apéndice E.

 

6.5.5Determinación de corte de Agua

 

El agua y el crudo tienen diferentes coeficientes de expansión térmica. Si una
mezcla que contiene un volumen igual de agua y crudo a 60º F es calentada, el
crudo se expandirá más que el agua y el porcentaje de corte de agua se reducirá.
Para cortes pequeños de agua, como es el caso más común en situaciones de
trasferencia de custodia, el efecto puede ser bastante pequeño y puede ser
ignorado. Para instalaciones de medición en campo, el corte de agua puede variar
entre el 0% y casi el 100%. En porcentajes grandes el efecto de la temperatura
es más significativo.

 

La presión es un factor que también afecta los cortes de agua. Cuando una
muestra de emulsión es sacada de una línea presurizada y llevada a condiciones
atmosféricas, los componentes livianos del crudo se evaporan, reduciendo la
cantidad de crudo en la muestra y elevando el corte de agua observado.

 

Se puede determinar el corte de agua por dos métodos: El método estático,
comprende la obtención de muestras de crudo mediante muestreo proporcional o por
alicuotas (grabs); El método dinámico usa dispositivos electrónicos tales como
sensores capacitivos, densitometros, o microondas para determinar el corte de
agua en el flujo que pasa a través de la línea.

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 21 de 22

 

Para establecer la proporción de agua y crudo en una emulsión, debe determinarse
el corte de agua a las condiciones de medición. Para obtener los cortes de agua
usando el método estático, se deben registrar los valores de presión y
temperatura para hacer correcciones y obtener más exactitud en los resultados.
Esto es necesario porque la muestra usada para determinar el corte de agua
estará normalmente a una temperatura y presión diferente a las de la corriente
medida.

 

6.5.6Calculos para Corrección de la Producción



Consiste en corregir la producción teórica, igualando el volumen recibido a las
entregas del sistema durante el periodo contable dado.

 

Pr oducciónTotalCorregidadelSistema=Ventas+InventarioFinal–InventarioInical

 

Para mayor información sobre estos procedimientos de corrección refierase al
capitulo 20 del API MPMS.

 

6.5.7Determinación de Inventarios Finales

Si se tiene un sistema de almacenamiento del líquido, los volúmenes contenidos
allí se conocen como inventarios. La siguiente formula debe ser usada para
calcular en cada fuente los inventarios finales, para un periodo contable.

 

InventariodeCierre = Pr oduccionCorregida + InventarioInicial – Ventas

 

Los inventarios iniciales son los inventarios finales contabilizados en el
periodo inmediatamente anterior. En el caso de nuevas fuentes durante algún
periodo contable, la fuente comienza con un periodo inicial igual a cero.

 

6.5.8Procedimientos de Asignación

La cantidad entregada de cada corriente del sistema se prorratea basado en el
disponible total para entrega. Este disponible es calculado sumando la
producción corregida a los inventarios iniciales. Esto se hace para asegurarse
que no se obtenga ningún inventario final negativo. Este procedimiento
distribuye las ventas totales del sistema a cada una de las corrientes y se
calcula por la aplicación de la siguiente formula:

 

[t20_pg21.jpg]

 

7.REGISTROS

 

8.CONTINGENCIAS . No aplica

 

 

 

 

[tlogo1.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y

MERCADEO

Gerencia De Planeación Y Suministro

Versión: 00 ECP-VSM-M-001-20

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 20

MEDICIÓN EN CAMPOS DE PRODUCCIÓN

Fecha:

 

1/11/2005

Página 22 de 22

 

9. BIBLIOGRAFÍA

 

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01.. Versión 1. Colombia, 2004

 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement Standards.
Allocation Measurement Washington-Estados Unidos de Norte América: API 1998
Chapter 20.1

 

10. ANEXOS

 

No aplica.

 

 

 

 





 

[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 1 de 31

 

MANUAL ÚNICO DE MEDICIÓN

 

CAPITULO 21

SISTEMAS DE MEDICIÓN

ELECTRONICA

 

 

 

 





[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 2 de 31

   

Este documento se validó en el Comité Táctico integrado por los líderes de
medición de las áreas de negocio:   Aprobación:               EDUARDO MOTTA
RUEDA   NICOLLE MUÑOZ     Líder Corporativo de Medición   Jefe de Logística (E)
GPS –VSM     GPS – VSM                   SARA ISABEL PARRA         Líder de
Medición   PABLO MOTTA CANDELA     GCB – VRP   Gerente de Planeación Y
Suministro –         VSM               NICOLÁS VALLE YI         Líder de
Medición         VIT   SERGIO HERRERA ESTEVEZ   FEDERICO MAYA     Líder Grupo
Apoyo Legal VSM   Vicepresidente de Suministro y         Mercadeo - VSM        
  JULIO MARIO RUEDA CELIS         Líder de Medición         VPR            
MÓNICA PÉREZ         Normativa Corporativa               CARLOS GUSTAVO ARÉVALO
        Líder de Medición GRC-VRP        

 



 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 3 de 31

 

TABLA DE CONTENIDO 

 

RELACIÓN DE VERSIONES   1. OBJETO 5 2. ALCANCE 5 3. GLOSARIO 5 4. DOCUMENTOS
DEROGADOS. NO APLICA 7 5. CONDICIONES GENERALES 7 6. DESARROLLO 7 6.1
DESCRIPCIÓN DE LOS SISTEMAS DE MEDICIÓN ELECTRÓNICA DE LÍQUIDOS 7 6.2
INCERTIDUMBRE DEL SISTEMA 9 6.3 GUÍA PARA DISEÑO, SELECCIÓN Y USO DE LOS
COMPONENTES DEL SISTEMA ELM 10 6.3.1. Selección e Instalación de Dispositivos
Primarios 10 6.3.2. Selección e Instalación de Dispositivos Secundarios 11
6.3.3. Selección e Instalación de Dispositivos Terciarios  12 6.3.4.
Dispositivos del ELM y Equipo Asociado  13 6.3.5. Cableado  13 6.4 PUESTA EN
MARCHA PARA EQUIPOS NUEVOS O MODIFICADOS  14 6.5 ALGORITMOS PARA EL ELM  14 6.6
REQUERIMIENTOS PARA REPORTES Y AUDITORÍA  15 6.6.1. Configuración de Reportes
 16 6.6.2. Registro de Cantidades Transadas (QTR)  17 6.6.3. Datos Visuales  18
6.6.4 Conservación de Datos  18 6.6.5. Registro de Eventos 19 6.6.6. Registro de
Alarmas y Errores  19 6.6.7. Registro de Prueba 19 6.7 EQUIPO DE CALIBRACIÓN Y
VERIFICACIÓN 19 6.8 SEGURIDAD 20 6.9 DISPOSITIVOS TERCIARIOS - COMPUTADORES DE
FLUJO  21

  

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 4 de 31

 

6.9.1. Consolas Totalizadoras de Flujo 21 6.9.2. Consolas  para Calibración de
Medidores 25 6.9.3. Computador Supervisorio 27 7. REGISTROS 30 8. CONTINGENCIAS
. NO APLICA 30 9. BIBLIOGRAFÍA 30   ANEXOS 31

 

 

 

  



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 5 de 31

 

1.OBJETO

 

Establecer parámetros y criterios que permitan una efectiva utilización de los
sistemas de medición electrónica para hidrocarburos líquidos en transferencia de
custodia.

 

2.ALCANCE

 

Aplica a las áreas operativas y técnicas que manejan sistemas de medición
electrónica para la determinación de volúmenes de hidrocarburos líquidos.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el capitulo 1 del
Manual Único de Medición “Condiciones Generales” en su numeral 3 - Glosario
aplicable al manual único de medición (MUM).

 

Aislador: Es un dispositivo que separa una porción de un circuito eléctrico de
otro, para protegerlo contra problemas de aterrizaje o de voltajes de
referencia, que pueden ser usados para convertir señales y protegerlos contra
señales extremas.

 

Acondicionador de Señal: Dispositivo que amplifica o prepara la señal para la
entrada a un dispositivo terciario. Un ejemplo es el preamplificador de una
turbina.

 

Conversor Análogo-Digital: Es un procesador de señal que convierte una señal
eléctrica análoga a una correspondiente señal digital.

 

Conversor Digital-Análogo (D/A): Es un procesador que convierte una señal
digital a una señal eléctrica análoga correspondiente.

 

Densitómetro: Es un transductor asociado a un equipo que acondiciona una señal
para convertir la densidad de un fluido en una señal electrónica.

 

Dispositivo de Computación de Flujo: Es una unidad de procesamiento aritmético
con memoria asociada que acepta señales convertidas eléctricamente que
representan las señales de entrada de los sistemas de medición de un líquido y
desarrolla cálculos con el propósito de proveer la rata de flujo y la
información de la cantidad total. Algunas veces referenciado como dispositivo
compilador de flujo, computador de flujo o dispositivo terciario.

 

Dispositivo Electrónico Aguas Abajo: Es aquel que recibe salidas de un
dispositivo.

 

Equipo Certificado: Equipo cuyo desempeño se enmarca bajo los estándares de
mantenimiento primario establecidos por una organización de estándares
reconocida internacionalmente como por ejemplo el Instituto Nacional de
Tecnología y Estándares que suministra la documentación establecida para la
trazabilidad (certificado de conformidad).

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 6 de 31

 

Exactitud: Es la medida en la cual los resultados de un cálculo o una lectura de
un instrumento se aproximan al valor real (diferencia entre el valor observado y
el valor real).

 

Medición Electrónica de Líquidos: ELM (Electronic Liquid Measurement) es un
sistema de medición que utiliza equipo electrónico de cálculo de acuerdo con las
características expresadas en los algoritmos del API para medición de líquidos y
disposiciones de seguridad y auditaje, entradas de temperatura y presión en
línea y entrada lineal de pulsos del medidor. Provee medición en línea en tiempo
real. La aplicación de los cálculos de CPL y CTL en un mínimo periodo de tiempo,
las recomendaciones para verificación y recalibración y el uso de la variable
viva de densidad y de atención a los dispositivos secundarios ayudan a reducir
las inexactitudes de la medición.

 

Periodo de Contabilización: Es el tiempo fijo que usualmente se da en días o
semanas o un periodo de tiempo requerido para hacer la transferencia de un bache
o parte de él.

 

Periodo Principal de Cálculo: Es el periodo de tiempo entre el cálculo de dos
factores de corrección combinados consecutivos.

 

Punto de Transferencia de Custodia: Es la localización física en la cual una
cantidad de petróleo que es transferida entre las partes, cambia de dueño.

 

Rastreo para auditorías: Es el registro de verificación o de medidas de
calibración de todos los dispositivos secundarios y terciarios que deben estar
contenidos en un sistema electrónico de medición de líquidos, donde se consignen
las especificaciones de los dispositivos primarios, valores constantes, tiempos
y fechas que afecten los volúmenes reportados y toda la documentación requerida
en una auditoría y sus reportes correspondientes. Esto también puede incluir la
identificación de quien hace los cambios. La información para esta auditoría
puede consistir en un registro magnético o copia dura (archivos en papel).

 

Registro de Configuración: Es aquel que contiene e identifica todos los
parámetros seleccionados de flujo en la generación de un reporte en la
transacción de una cantidad.

 

Registro de Eventos: En el se anotan y registran las excepciones y cambios de
los parámetros del sistema o parámetros de flujo dentro del registro de
configuración que tienen un impacto en una transacción de una cantidad.

 

Registro de Transacción de Cantidad (QTR): Es un conjunto de datos históricos,
valores calculados e información presentada en formato que soportan una cantidad
determinada dentro de un periodo dado. El QTR es históricamente conocido como un
tiquete de medición.

 

Relación Turndown o Amplitud del Rango del Transmisor: Es la relación entre el
valor más alto del rango (URV) y el valor más bajo del rango LRV para el cual el
transmisor es diseñado. Por ejemplo si un transmisor ha sido ajustado a un span
de 0-15 PSI mínimo y 0-150 PSI máximo, entonces la relación turndown es de 10:1

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005

Página 7 de 31

 



Sensor: Es un dispositivo que provee una señal de salida que responde a una
magnitud la cual es una cantidad física, propiedad o condición de una variable
que es medida. La salida es una señal eléctrica, producida por el sensor la cual
es una función de la magnitud que nos interesa.

 

Span de Calibración: Es la diferencia entre los rangos límites mínimos y máximos
de calibración.

 

Transductor: Es un dispositivo que genera una señal eléctrica, digital o análoga
que es proporcional al parámetro variable que está siendo transmitido para un
dispositivo terciario.

 

Transmisor: Es un dispositivo que convierte la señal de un sensor en una forma
disponible para propagar la información de la medida del sitio de medición a una
localización donde la señal será usada. La señal es típicamente convertida a
corriente, tren de pulsos o forma digital serial. El sensor puede ser separado o
podría ser parte del transmisor.

 

Variable de Entrada: Para el propósito de medición electrónica de líquidos, una
variable de entrada es el valor de un dato asociado con el flujo o con el estado
del líquido que está entrando al computador de flujo para usarlo en los
cálculos. Esta entrada puede ser una variable medida por un transductor –
transmisor o por un valor fijo entrado manualmente. Presión, temperatura y
densidad relativa, son ejemplos de variables de entrada.

 

4. DOCUMENTOS DEROGADOS. No Aplica

 

5. CONDICIONES GENERALES

El termino “medición electrónica de líquidos” o ELM es usado frecuentemente en
este documento e indica la medición de líquidos usando sistemas de medición
electrónica.

 

Este documento provee los procedimientos a ser usados para calcular la
incertidumbre basada en la selección individual de los componentes del sistema
de medición.

 

6. DESARROLLO

 

6.1 DESCRIPCIÓN DE LOS SISTEMAS DE MEDICIÓN ELECTRÓNICA DE LÍQUIDOS

Los elementos de un sistema de medición electrónico (Ver Figura 1), son:



 

 

 

 

Figura 1. Sistema Típico ELM

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 8 de 31

 

[t21_pg8.jpg]

 

üDispositivo Primario: Es un medidor que convierte el caudal del líquido que
pasa a través de él, en una señal medible, como es el caso de los pulsos
eléctricos generados por un medidor de turbina o de desplazamiento positivo. La
incertidumbre del dispositivo primario no depende del ELM sino de las
características propias del medidor de flujo las cuales son determinadas por el
fabricante.

üDispositivos Secundarios: Los dispositivos secundarios de un sistemas ELM,
corresponde a las señales de entrada de presión, temperatura, densidad y otras
variables, que son procesados por el sistema. Estos dispositivos normalmente
llamados transmisores, son diseñados para enviar información de una localización
a otra por medio de la adición de un circuito electrónico que convierte la
salida del dispositivo a una señal estándar. Esta señal puede ser análoga,
digital o de frecuencia.

üDispositivos Terciarios: Los dispositivos terciarios son conocidos como
computadores de flujo, estos reciben información de los dispositivos primarios y
secundarios, y usan

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 9 de 31

 



instrucciones programadas para calcular las cantidades transferidas del líquido
que fluye a través del dispositivo primario.

 

Es importante tener en cuenta:

üLos dispositivos primarios y secundarios de un sistema ELM, deben estar
localizados por definición en sitio. Los dispositivos terciarios pueden estar
localizados en un sitio apartado.

üLas formas de salida de un dispositivo terciario deben cumplir con los
estándares de auditoria, reporte y requerimientos de seguridad.

 

6.2 INCERTIDUMBRE DEL SISTEMA

La incertidumbre en la determinación del volumen bruto estándar (GSV),
atribuible solamente al sistema ELM, depende de la combinación de las
incertidumbres de las partes que lo integran; las cuales incluyen, pero no se
limitan a lo siguiente:

üEl desempeño de los dispositivos que integran o comprenden el sistema.

üLa conformidad con los requerimientos de instalación.

üEl método usado para transmitir los datos (señales análogas, de frecuencia o
digitales).

üLa integridad de la trayectoria de la señal, desde el sensor hasta la entrada
al dispositivo terciario.

üEl método de cálculo.

üLas frecuencias de cálculo y muestreo.

 

En un sistema ELM los dispositivos terciarios y secundarios, deben ser diseñados
para manejar incertidumbres de + 0.25% del fluido a un 95% del nivel de
confiabilidad sobre el rango de operación determinado por los resultados de
calibración y comparación con la incertidumbre de un sistema de medición
idéntico. Si se requiere una explicación más amplia de los requerimientos de
exactitud y metodologías para determinar la incertidumbre de sistemas
específicos, remitirse al apéndice F y G del API MPS Capitulo 21 Sección 2.

 

La incertidumbre de un sistema ELM esta basada en una muestra de las entradas
secundarias, que se efectúan cada 5 segundos. Este documento provee los
procedimientos a ser usados para calcular la incertidumbre basados en la
selección individual de los componentes del sistema de medición electronico, el
cual incluye la incertidumbre por correcciones volumétricas no lineales pero no
las incertidumbres de entrada preestablecidas (ó por default).

 

Para reducir la incertidumbre del sistema, es aconsejable instalar y mantener un
segundo equipo en línea. Los dispositivos secundarios cuyos valores no cambien
apreciablemente (determinado por acuerdo entre las partes interesadas), se
pueden fijar o establecer, usando las entradas secundarias; en este caso para el
calculo de la incertidumbre se manejan las desviaciones máximas según los
estándares de tolerancia. Es importante que los valores de entradas fijas sean
revalidados periódicamente.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 10 de 31

 

Para propósitos del cálculo de la incertidumbre todas la entradas de los
dispositivos secundarios deben ser mantenidos dentro de las tolerancias
presentadas en la figura 2, de los sensores a la entrada de los dispositivos
terciarios, (incluyendo los acondicionadores de señal). Un error resultado de la
desviación de cero, es considerado un error sistemático durante el periodo del
tiquete de medicion.

 

Figura 2. Ejemplo de un Sistema para el Calculo de la Incertidumbre.

[t21_pg10.jpg]

 

6.3GUÍA PARA DISEÑO, SELECCIÓN Y USO DE LOS COMPONENTES DEL SISTEMA ELM

6.3.1. Selección e Instalación de Dispositivos Primarios

La selección del medidor se basa en los requerimientos de operación (como la
rata, viscosidad, entre otros) y necesidades físicas (como ambiente,
accesibilidad, o frecuencia de operación). Ver el Capituló 5 de este manual
ECP-VSM-001-05, el cual cubre los dispositivos primarios de turbina y de
desplazamiento positivo. Un dispositivo primario tiene dos componentes: un
elemento sensor de medida (que puede ser rotacional, vibratorio ó ultrasonico) y
un dispositivo de salida para reportar la unidad de volumen que pasa a través
del medidor.

 

Los medidores en un sistema ELM, pueden ser eléctricos, electromecánicos ó
electrónicos, producen pulsos que representan unidades discretas de volumen que
pasan por el medidor. El método para producir pulsos de salida depende del tipo
de medidor. Algunos medidores son fabricados para producir a la vez pulsos
electromecánicos y electrónicos. El sistema ELM debe ser diseñado para recibir
salidas de pulsos de diferentes características, para poder detectar con
exactitud a todas las posibles ratas de flujo.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 11 de 31

 

6.3.2. Selección e Instalación de Dispositivos Secundarios

Los dispositivos secundarios suministran información en tiempo real de todas las
variables utilizadas para compensar, las cuales son transmitidas a dispositivos
terciarios. Los dispositivos secundarios pueden ser divididos en cinco clases:

üSensores

üTransmisores

üConvertidores a señal digital

üAisladores

üAcondicionadores de señal

Los conversores de señal digital leen la salida, de un sensor o una señal
análoga y la convierten a un valor digital, preparada para su procesamiento. Un
convertidor de señal puede estar contenido dentro de un transmisor, un
computador de flujo o algún otro dispositivo intermedio.

 

Selección e Instalación

Los transmisores smart pueden ofrecer beneficios no encontrados en los
transmisores análogos convencionales tales como:

–Rangeabilidad más amplia

–Mayor facilidad en el procedimiento de calibración

–Mejor desempeño

–Bajo corrimiento

–Eliminación de errores de lazo (corrimiento, conversión de señales)

Es importante leer cuidadosamente las especificaciones del transmisor.

 

Exactitud de los Transmisores

El estado de exactitud de un transmisor puede ser expresado como:

–Porcentaje de URV del rango del valor más alto.

–Porcentaje del span de calibración.

–Porcentaje de la lectura.

Considere por ejemplo un transmisor con un URV de 500 PSIG que ha sido calibrado
para un span de 0-300 PSIG. Asuma que el transmisor está leyendo 200 PSIG.
Basados en los datos del ejemplo anterior se establece lo siguiente:

–Si la exactitud establecida es del 0.25% del URV, la exactitud es de 1.25 PSI

–Si la exactitud establecida es del 0.25% del span calibrado su exactitud será
del 0.75 PSI

–Si la exactitud establecida es del 0.25% de la lectura, la exactitud es del
0.50 PSI.

 

·Efectos del Proceso de Instalación en la Exactitud de un Transmisor

La exactitud de un transmisor es llamada también exactitud de laboratorio. Sin
embargo la exactitud de un transmisor puede ser influenciada por:

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 12 de 31

 

–La temperatura ambiente, se expresa como un porcentaje del URV o del SPAN pori
grados de temperatura.

–La vibración, se expresa como un porcentaje del URV o del span por unidad de
fuerza gravitacional.

–La fuente de alimentación, se expresa como un porcentaje del URV o del span por
voltio de la fuente de alimentación.

–La posición de montaje, se expresa como un porcentaje de la calibración del
cero (0) o del span.



 

Las evaluaciones de estas condiciones son importantes, dado que hay una
significante influencia de la exactitud en la instalación de un transmisor. Para
conocer el estado de exactitud para la instalación de un transmisor todos los
posibles errores deben ser calculados usando el método de la raíz cuadrada de la
suma de los cuadrados de las exactitudes individuales o método de RSS. En muchos
casos las condiciones de instalación pueden producir tantos errores como los
establecidos por el fabricante en sus laboratorios.

 

Los transmisores instalados en sitios sujetos a extremados cambios de
temperatura deben ser montados en un recinto con temperatura ambiente
controlada.

 

Relación Turndown - en transmisores convencionales la selección del rango de
operación es crítico para la exactitud final. Transmisores smart pueden ser
diseñados para tener grandes relaciones turndown permitiendo de forma más fácil
ser expandido su span para acercarse a las aplicaciones de campo. Transmisores
convencionales típicamente tienen menos de 10:1 relación turndown, mientras
transmisores smart pueden tener una relación turndown de 50:1 o más.

 

6.3.3. Selección e Instalación de Dispositivos Terciarios

Un dispositivo terciarios reciben datos de los dispositivos primarios y
secundarios para computar el flujo. Los dispositivos terciarios son programados
o configurados para recolectar datos, calcular flujo y volumen y proveer
información para la auditoria de rastreo.

 

Lo siguiente debe ser considerado para escoger un dispositivo terciario:

·Grado de configurabilidad.

·Numero y tipo de entradas y salidas de proceso.

·Requerimientos eléctricos.

·Requerimientos ambientales.

·Frecuencia de muestreo.

·Habilidad para generar reporte para auditoria y reportes relacionados con el
sistema.

·Seguridad de los datos y algoritmos.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 13 de 31

 

El fabricante debe establecer los efectos de linealidad, histéresis y de
repetibilidad para el rango especifico de operación. Los efectos en los cambios
en la temperatura ambiente en el cero y el span deben ser suministrados para un
rango especifico de operación.

 

Los dispositivos terciarios deben soportar condiciones de temperatura, humedad,
vibración, radiaciones electromagnéticas y otras condiciones ambientales, o de
lo contrario el dispositivo deberá ser protegido adecuadamente. Estos deben ser
instalados y mantenidos de acuerdo con los manuales del fabricante y la
instalación debe cumplir con los requisitos que se enuncian en el numeral 6.3.4.

 

6.3.4. Dispositivos del ELM y Equipo Asociado

Los dispositivos ELM y su equipo asociado incluyen equipo de comunicación y
acondicionadores de señal que deben ser instalados y mantenidos de acuerdo con
los manuales del fabricante y la National Eléctrical Code (NEC) o la Norma
Técnica Colombiana si aplica. Todos los materiales de instalación deben ser
compatibles con el servicio que van a prestar y el ambiente en el que se usaran,
incluyendo variaciones de la temperatura ambiente, presencia de materiales
tóxicos o corrosivos, humedad, polvo, vibración y áreas clasificadas de riesgo.
Los dispositivos ELM deben tener protección de interferencias de
radiofrecuencias e interferencias electromagnéticas conforme a la operación
esperada en el ambiente.

 

El sistema ELM debe incluir supresores de transientes eléctricos en todas las
fuentes de energía, comunicaciones, entradas y salidas para proveer una
protección de transientes de sobrevoltaje. Se debe consultar con el fabricante
cual tipo de supresor se debe usar. El ELM debe ser energizado con energía
continua confiable para una adecuada operación como por ejemplo energía
suministrada por medio de UPS.

 

El ELM debe tener la capacidad para manejar operaciones de calibración mediante
la detección de los switches de los probadores, el inicio, parada y acumulación
de pulsos durante las corridas en concordancia con lo establecido en el Capítulo
4 del Manual Único de Medición ECP-VSM-M-001-04. Adicionalmente debe poder
manejar calibraciones usando probadores de volumen pequeño que manejan la
técnica de interpolación de pulsos ó doble cronometría según lo establecidos en
los capitulo 4.2 y 4.3 del API MPMS.

  

6.3.5. Cableado

El cableado debe ser aprobado para la clase de servicio e instalación en
concordancia con los requerimientos de la NEC, API 500 ó NTC 2050. El cableado
de las señales debe ser protegido de elementos ambientales y apantallado para
sitios de interferencia eléctrica. Las señales de interferencia deben ser
minimizadas por medio de un aislamiento eléctrico adecuado entre la corriente
alterna AC y los cables de señales en todo momento. Los aislamientos eléctricos
deben ser logrados usando diseños especiales de cable o utilizando rutas
diferentes de cables de potencia de las de cables de señales .

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 14 de 31

 

6.4 PUESTA EN MARCHA PARA EQUIPOS NUEVOS O MODIFICADOS

Sistemas nuevos o recientemente modificados deben ser chequeados para asegurarse
que todos los componentes son compatibles. Los equipos montados en el panel que
lo requieran deben ser aterrizados a tierra. Las fuentes de voltaje deben ser
chequeadas para verificar su potencial y la presencia de ruido. Todas las
señales deben ser chequeadas desde la fuente a su valor convertido en unidades
de ingeniería dentro del sistema ELM. Cada lazo de transmisión de 4 a 20 mA debe
ser chequeado para asegurarse que la resistencia total del lazo está dentro de
las especificaciones de operación del transmisor y el adecuado nivel de voltaje.
Es recomendable verificar en el transmisor el cero y el span, porque una
excesiva resistencia del lazo puede limitar el desempeño correcto del
transmisor.

 

Use un generador de pulsos con una amplitud, frecuencia y característica de la
forma de onda que se aproxime al elemento primario, para probar el lazo del
elemento primario.

 

El acumulador de pulsos del ELM debe ser probado para confirmar que esté de
acuerdo con un totalizador de referencia en + 2 conteos en una acumulación
mínima de 200.000 pulsos. La calibración de un acumulador electrónico no es
posible, sin embargo, el umbral de sensitividad y las constantes de sus filtros
pueden ser ajustables. Estas deben ser ajustadas durante la puesta en
funcionamiento del sistema y no requieren ser ajustadas en el futuro.

 

Dispositivos terciarios deben ser revisados para poder detectar algún mal
funcionamiento del hardware. Se debe revisar la fuente de voltaje para verificar
que tenga un adecuado nivel de voltaje. Sin generación de pulsos del dispositivo
primario, se deben operar otros dispositivos que sean generadores de ruido (por
ejemplo equipos de radiofrecuencia, telefonos inalambricos, pantallas de
computadores, etc) para comprobar que los dispositivos terciarios no estén
recibiendo pulsos falsos. Particularmente, se deben revisar los equipos de
comunicaciones de radio, válvulas solenoides o circuitos de control de motores
con cableado en las cercanías o proximidades a los sistemas de medición o
prueba.

 

Se debe verificar la exactitud y funcionalidad de los dispositivos programables;
de igual forma se deben verificar los programas y tablas de configuración que se
necesitan para tener un único programa representativo. Las variables fijas deben
ser introducidas y cada factor debe ser confirmado ya sea por cálculo manual o
por valores de tabla. Los programas que requieren ingreso de datos manualmente
como tablas y parámetros deben ser chequeados individualmente.

 

6.5 ALGORITMOS PARA EL ELM

 

Para turbinas y medidores de desplazamiento, los algoritmos apropiados,
ecuaciones y métodos de redondeo son encontrados o referenciados en el Manual
Único de Medición Capítulo 12 ECP-VSM-M-001-12.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 15 de 31

 

La aplicación de la medición total de un liquido esta determinada por la
sumatoria de cantidades discretas definidas por un intervalo de flujo. El
calculo de la cantidad total se puede expresar como la siguiente ecuación:

 

[t21_pg15.jpg]

 

donde Qp es la cantidad medida en cada intervalo de tiempo de tiempo p

 

Los sistemas de medición electrónica para líquidos manejan una compensación del
sistema de medición por presión y efectos de temperatura en el volumen del
fluido mediante un cálculo electrónico en tiempo real del CPL y CTL durante la
medición. Si el dispositivo terciario realiza control y calculos de calibración
ó si maneja salidas de volumen compensado como entrada de la consola del
probador, también debe aplicar los factores CTL y CPL durante el tiempo de
calibración.

 

6.5.1 LINEALIZACION DE LOS FACTORES DEL MEDIDOR

 

Cuando el rango de operación del flujo ó la viscosidad varían considerablemente
de tal manera que puedan producir corrimientos importantes en el Factor del
medidor ó en razón a la disminución de la incertidumbre asociada al sistema de
medición, es recomendable implementar la técnica de la linealización en el
dispositivo terciario; esta técnica consiste en representar mediante una tabla
de datos el comportamiento real del elemento primario vs el flujo para un
producto de una viscosidad ó densidad específica. En este caso el sistema debe
contar con facilidades para realizar verificaciones puntuales de los Meter
factor en valores de flujo dentro del rango de operación del medidor. En todo
caso la linealización no exime la responsabilidad de determinar Meter factor
oficiales de los medidores en forma periódica ó en caso de corrimientos por
cambios en los productos ó en las condiciones de operación durante una operación
de entrega, recibo ó despacho.

 

Dado que la organización API no ha aprobado un método específico de
linealización, las partes interesadas deberán acordar la metodología a utilizar
antes de su implementación en un ELM.

 

6.6 REQUERIMIENTOS PARA REPORTES Y AUDITORÍA

Un sistema ELM debe ser capaz de establecer un rastreo para auditoría y compilar
o retener suficiente información para verificar las cantidades de una
transferencia de custodia. La exactitud de un sistema ELM es también afectado
por la calibración realizada por un probador, por lo tanto es necesario incluir
la información de éste. Para poder realizar trazabalidad en la auditoría se debe
incluir:

üConfiguración de reportes

üRegistro de cantidades transadas (QTR), llamados tiquetes de medición.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 16 de 31

 



üRegistro de eventos

üRegistro de alarmas y errores

üDatos visuales

üConservación de datos

üRegistro de pruebas realizadas

 

La información para el rastreo de auditoría debe ser almacenada tanto en papel
como en forma electrónica. La auditoria se aplicará únicamente para datos que
afecten el cálculo de los volúmenes netos y las cantidades transferidas en
custodia.

 

6.6.1. Reporte de Configuración

 

Un reporte de configuración es una fuente de información requerida para auditar
cantidades calculadas en un período dado. Esta información es extraida de los
parámetros constantes almacenados en los elementos terciarios; constante
significa que no varian en cada batche ó periodo contable aún cuando pueden
cambiar,en razón a calibración ó cambios de la instrumentación secundaria,
cambio de los elementos primarios, etc. Por ejemplo el factor del medidor es
considerado como un parámetro constante, sin embargo este podría variar en un
día, semana o mes cuando el medidor es calibrado o probado. Los siguientes son
los datos que deben ser suministrados por cada uno de los componentes de un ELM
como mínimo :

 

Medidor: 

a)Identificación del medidor y/o número de serie.

b)Factor del medidor.

c)Temperatura base.

d)Presión de equilibrio.

e)Presión Base.

f)El k-factor del medidor.

g)Asignación de Entradas y salidas.

h)Unidades de ingeniería.

i)Fecha y hora del Reporte de Configuración.

j)Diámetro interno.

k)Información de span/cero banda muerta y offset usados.

l)Limites de alarma de flujo alta y baja.

m)Alarmas límites de fuera de rango para valores medidos.

n)Número de revisión del software.

o)Identificación de algoritmos (ejemplo estándar usado para el cálculo del CTL y
CPL).

p)Coeficiente de expansión térmico o especificar las tablas usadas.

q)Valores por defecto de las entradas vivas en caso de falla, tales como
temperatura, presión, densidad, presión de vapor, sedimento y agua.

 

Proador

a)Identificación.

b)Volumen base.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 17 de 31

 

c)Número de serie.

d)Diámetro interno.

e)Espesor de pared del tubo del probador.

f)Asignación de Entradas/salidas.

g)Datos metalúrgicos para el cálculo del CTSp y el CPSp.

h)Criterios de aceptación de las corridas, tales como repetibilidad,
reproducibilidad y número de corridas.

Medidor Maestro:

a)Factor del medidor.

b)Identificación del medidor.

c)Número de serie.

d)K-factor.

Datos opcionales:

a)Cantidad total medida esperada para ser usada en cálculos de muestreo.

b)Porcentaje de fin de bache para avisar que está completo.

c)Información sobre los pulsos usados para controlar el muestreador o toma
muestras.

d)Volumen esperado del recipiente que almacena las muestras.

e)Tamaño del grab de muestreo.

f)Curva característica de la RDT usada.

g)Constantes relacionadas con la operación del densitómetro.

h)Valores por defecto de la presión de vapor y de S&W.

 

Cuando múltiples algoritmos pueden ser usados para los cálculos de cantidades o
factores, el reporte de configuración debe registrar qué selección fue hecha.
Cuando la selección de los algoritmos es manejada por el tipo de producto o
lógica, el criterio para selección del algoritmo debe ser claro.

 

6.6.2. Registro de Cantidades Transadas (QTR) ó Tiquetes de Medición

 

Las unidades de todas las variables de un tiquete de medición deben ser
explícitamente establecidas, a continuación se relaciona la información mínima
que debe ser incluida en este registro:

a)Fecha y hora, de inicio y finalización de la transacción.

b)Lecturas iniciales y finales.

c)Identificación del tipo de producto, cuando múltiples productos son medidos
con un solo medidor.

d)Identificación del banco de medidores, cuando existe más de uno.

e)Identificación del medidor.

f)Factor del medidor (MF) o factor del medidor compuesto (CMF) y/o k-factor
(KF).

g)Factor de corrección de temperatura promedio (CTL).

h)Factor de corrección de presión promedio (CPL).

i)Temperatura y densidad observada cuando una muestra es usada para determinar
la densidad a condiciones base.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 18 de 31

 

j)Presión promediada (PWA).

k)Temperatura promediada (TWA).

l)Densidad promediada (DWA) o densidad por defecto a condiciones de referencia.

m)S&W o corrección por S&W (CSW) donde el agua o sedimento existen en cantidades
no comerciales.

n)Volumen neto estándar (NSV)

o)Identificación del Tiquete (QTR).

p)Volumen bruto estándar (GSV)

 

El registro original de cada transacción debe ser almacenado y conservado.
Cuando múltiples Kfactor o factores de medidor son usados, o cuando relaciones
matemáticas son usadas para hacer variaciones basados en características de un
producto u operación, el Kfactor ó Meter Factor promediado por flujo deben ser
mostrados en el QTR y todos los factores o constantes deben ser registrados en
el reporte de configuración. Cuando múltiples calibraciones del medidor son
realizadas durante la entrega de un único bache o durante un único periodo
contable, un QTR separado debe ser generado por cada calibración siempre que los
Meter Factor hallados se hayan utilizado para liquidar porciones del bache ó
porciones de volumen durante el periodo contable .

 

6.6.3. Datos Visuales

 

Con el objeto de verificar la adecuada operación del sistema ELM y dar o proveer
un estado actualizado de los sistemas de medición, es requerido un medio para
visualizar los parámetros del sistema ELM. Este puede ser un display local, un
display portátil, un HMI, una copia dura impresa por demanda ó monitoreo por
acceso remoto. La siguiente información debe ser accesible:

a)Variables de entrada de procesos en unidades de ingeniería.

b)Registros de acumuladores de pulsos.

c)Condiciones de alarma.

d)Volumen acumulado en el bache o durante el periodo contable.

 

6.6.4 Conservación de Datos

 

La conservación de reportes horarios no es requerida. En aquellas transacciones
donde las entregas de un bache tome menos de un día y donde la pérdida o
corrupción de los datos no permitan determinar el volumen de la transacción, la
información horaria podría servir para reconciliar los datos.

 

Las regulaciones, tarifas o contratos podrán especificar el tiempo mínimo de
conservación de los datos para hacer el seguimiento de todos los datos de
auditoría.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 19 de 31

 

6.6.5. Registro de Eventos

El registro de eventos debe ser parte del paquete de auditoría para un periodo
de conteo. Es usado para registrar excepciones o cambios en los parámetros de
flujo o datos fijos en la configuración que tienen un impacto en la cantidad de
los tiquetes de medición sean causados por el sistema hardware o por el
operador. Incluye los eventos pero no está limitado a cambios o modificaciones
presentadas en la sección 6.6.1 de reportes de configuración. Cada vez que se
cambie uno de estos parámetros se debe registrar el valor nuevo y el anterior
junto con la fecha y hora del cambio de manera cronológica. Es deseable
registrar adicionalmente la lectura de los totalizadores no reseteables al
momento del cambio.

 

Otros eventos que pueden ser capturados son los siguientes:

a)Hora y fecha de falla del sistema de energía y/o tiempo de restitución.

b)Mensaje de diagnóstico de error del hardware del ELM.

c)Fechas y horas de entradas y salidas del ELM de passwords protegidos con
atributos para cambios en el sistema.

d)Forzamiento de Valores para reemplazar una señal viva de entrada o salida.

e)Tiempos muertos para instalación de nuevos programas o para configuración de
archivos durante los cuales los datos no son recolectados ni los cálculos
efectuados.

 

6.6.6. Registro de Alarmas y Errores

 

Este registro es usado para anunciar alguna alarma del sistema, alarma para
algún uso definido o cuando ocurran condiciones de error tales como temperatura
o presión fuera de rango. Este incluye una descripción de cada condición de
alarma y el momento en que la condición ocurrió y fue borrada. Es usado
primariamente para soportar la operación del sistema ELM, y suministrar el uso
de sistemas de información e información de equipos fallando.

 

6.6.7. Registro de Prueba

 

Este hace parte del paquete de auditoría y consiste en producir un documento
registro (copia dura o electrónica) en la operación o prueba de los equipos de
medición que podrían afectar los cálculos de las cantidades medidas. El
documento debe incluir, pero no ser limitado por:

§Reportes de verificación/calibración (Ver númeral 6.7).

§Tiquetes de cambio de equipos.

§Reportes de evaluación de equipos periféricos.

 

6.7CALIBRACIÓN Y VERIFICACIÓN DE COMPONENTES

 

Los siguientes componentes de un sistema ELM requieren calibración y
verificación:

 

a)Componentes que procesan señales de entrada tales como conversores
análogo-digital, tarjetas de entrada de pulsos ó de frecuencia.

b)Componentes que procesan señales de salida, tales como conversores
digital-análogo, tarjetas digitales o de salida de pulsos.

c)Transmisores de temperatura.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 20 de 31

 

d)Transmisores de presión.

e)Transmisores de pulsos o bobinas (pickup coils).

f)Acondicionadores intermedios de señal o dispositivos aisladores.

g)Densitómetros en línea.

h)Señales que se transmiten a dispositivos electrónicos aguas abajo (downstream)
del sistema ELM.

 

Con los componentes del sistema ELM se deben llevar verificaciones periódicas
mediante un proceso donde se compare la fidelidad de los parámetros
especificados inicialmente por el fabricante. En la verificación se confirman
especificaciones de tolerancia y se evalúa si se requiere realizar calibración o
reparación del equipo. Es recomendado en el caso que no se presenten
eventualidades durante las verificaciones, calibrar los equipos cada 2 años o
como máximo cada 5 años La verificación se debe realizar en periodos menores a
dos años.

 

La verificación debe ser llevada a cabo contra instrumentos ó patrones que están
al menos un nivel por encima en la cadena de trazabilidad del instrumento ó
componente bajo prueba.

 

La exactitud de todo el equipo de medición electrónica de líquidos debe ser
verificada semestralmente. Este intervalo es un máximo recomendado y no impide
una verificación e inspección con una frecuencia mayor por las condiciones de
operación o según los acuerdos contractuales. Anualmente, se debe realizar una
verificación de mínimo tres puntos en el rango de operación o una calibración.
En este caso los transmisores de salidas análogas deben ser probados al 0 y al
100% del rango de operación para asegurarse que alcanzan lo puntos extremos.

 

6.8SEGURIDAD

 

El acceso a los sistemas ELM únicamente lo debe tener el responsable designado
por el propietario de los medidores el cual puede calibrar o alterar las
funciones de los sistemas de medición y otros. Los sistemas deben ser diseñados
con acceso limitado con el propósito de evitar alterar alguna de las variables
de entrada que pueda afectar la medición, por alguna persona no autorizada para
ello. Un método recomendado para alcanzar esta meta es solicitar un código único
de seguridad de más de cuatro caracteres antes de efectuar alguna operación que
pueda afectar la medición.

Los dueños deben considerar asignar un código único o medidas de seguridad
individuales para asegurar que el acceso de las partes responsables involucradas
sea identificado. Los cambios de algún parámetro de flujo deben ser capturados
en el reporte de auditoría como parte de un registro de eventos tal como se
describió en la sección anterior. Es recomendable tener códigos de seguridad
para evitar que alguna persona cambie los algoritmos para cálculo de cantidades.

Los cambios de algoritmo requerirán aprobación del vendedor y el comprador y ser
autorizado por las partes afectadas.

 



 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 21 de 31

 

Con el objetivo de proveer máxima seguridad e integridad para los datos, los
dispositivos terciarios del ELM deben proveerse de una fuente de energía de
soporte o memoria no volátil, capaz de retener todos los datos en las unidades
de memoria por un periodo no menor que el intervalo normal de recolección de
datos para la unidad.

Cuando la energía de los elementos primarios es interrumpida, el tiempo y la
fecha de la falla y el tiempo y la fecha de retorno, deben ser registrados en el
registro de eventos.

 

6.9 DISPOSITIVOS TERCIARIOS

El equipo para la automatización de la medición dinámica, algunas de sus partes
son consolas totalizadoras de flujo, consolas de calibración de medidores,
impresoras, computador supervisorio, terminales de computador y todo el equipo
asociado con los antes mencionados.

 

6.9.1. Computadores de flujo

Estos tipos de equipos han sido diseñadas con componentes electrónicos de estado
sólido con los últimos modelos de microprocesadores y se pueden realizar muchas
funciones, que anteriormente se hacían en forma manual.

 

Figura 3. Diagrama General de Conexión de una Consola a Instrumentación de Campo

 

[t21_pg21.jpg]

 

Estos equipos hacen cálculos de volumen y compensación en tiempo real por las
variables de presión, temperatura y densidad, aplicando los métodos de cálculo y
las tablas contenidas en las normas del “Manual of Petroleum Measurement
Standard” del American Petroleum Institute, ASTM D1250 y GPA.

 

6.9.1.1 Características

 

üCapacidad para manejar válvulas de control con estrategia de control PID de
flujo con override por presión.

üCapacidad de comunicación serial con un computador, otras consolas similares y
equipos periféricos utilizando protocolo MODBUS e interface RS-232C ó RS 485 ó
RS 422.

 



 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 22 de 31

 

üCapacidad de ser integrados a redes ETHERNET utilizando protocolo TCP/IP

üCapacidad de integrar transmisores tipo “Smart” utilizando buses de campo :
HART, FIELDBUS, PROFIBUS.

üDisponibilidad de módulos I/O (entrada/salida) que utilizan conversores análogo
digital (A/D) para recibir las señales de campo, para calibrar los lazos de
flujo, presión, temperatura y densidad.

üDisponibilidad de modulos digitales de I/O para el manejo de señales de estado
, switches de proceso y switches del probador, manejo de solenoides, etc.

üDisponibilidad de modulos de entrada en frecuencia para las señales de los
densitómetros tipo vibratorio.



üDisponibilidad de módulos de entrada tipo RTD PT-100 para los sensores de
temperatura.

üManejo y determinación del número de muestras (grab) de un muestrador
automático, proporcional a la rata de flujo, al tamaño del bache y a la
capacidad de los contenedores.

üGeneración de alarmas (Alto/Bajo) para cada uno de los parámetros involucrados
en la totalización de volúmenes.

üCapacidad para controlar y ejecutar calibraciones con probadores de tubería y
compactos.

üCapacidad para reliquidar tiquetes de medición (para el caso de BS&W en crudos
por ejemplo)

üCapacidad de Manejar curvas de linealizacion de los medidores

üCapacidad de Manejar hasta 8 productos por medidor

üCapacidad de manejar al menos tres niveles de seguridad de acceso con atributos
diferentes.

üCapacidad de implementar al menos el nivel “A” de fidelidad de pulsos
mencionado en el capitulo 5.5 del API MPMS.

üCapacidad de manejar valores default para las variables según diferentes
eventos: perdida de señal viva del transmisor, para valores en vivo por fuera de
rangos, siempre en uso, nunca en uso, utilizar promedio histórico, utilizar
promedio del bache, etc.

üCapacidad de generar reportes de configuración, tiquetes de medición, tiquetes
de calibración, reportes de auditoria, reportes instantáneos, reportes de
alarmas, reportes de eventos.

üCapacidad de almacenar tiquetes de medición, tiquetes de calibración, alarmas,
eventos.

üNormalmente este tipo de equipo no es apropiado para área clasificada y su
instalación se hace en gabinetes tipo interior; sin embargo se encuentran
disponibles versiones para montaje tipo intemperie y para área clasificada Clase
1 Div 1&2.

 

6.9.1.2 Módulos Integrantes de las Consolas

Módulo de Densidad: Generalmente recibe señales de frecuencia (pulsos), dando
facilidades para seleccionar el tipo de unidades (kilogramos/cm3, API a 60ºF,
gravedad específica), el rango, alarmas de alta y baja y además un valor
sobrepuesto (por default), en caso de pérdida de la señal de campo.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 23 de 31

 

Módulo de Presión: Recibe por lo general señales de transmisores análogos de
(4-20) mA. Ó de (1-5) VDC con funciones similares al módulo anterior. Tiene la
capacidad de almacenar un valor promedio de la variable medida, para que en caso
de falla del transmisor o de bloqueo de la señal, el operador pueda sobreponer
este valor (por default) y minimizar así cualquier error en la totalización.
Este módulo también está en capacidad de calcular y almacenar el valor de la
presión de equilibrio del líquido que se está midiendo, con el fin de poder
aplicar la corrección correspondiente en la fórmula del CPL. También acepta el
valor de la presión base, que normalmente es cero psig o su equivalente según
las unidades de ingeniería escogidas.

 

Módulo de Temperatura: Tiene funciones similares a los anteriores, pero puede
recibir señales de R.T.D. (Resistence Temperature Detector) también recibe el
valor de la temperatura base, que normalmente es 60ºF (15ºC), o el valor
equivalente, según las unidades de ingeniería seleccionadas.

 

Módulo de Flujo: Puede válvulas de control a un valor que es preestablecido por
el usuario, por medio del teclado de la consola, así como también el tipo de
control; puede ser proporcional derivativo-integral o
proporcional-inteqral-derivativo y la acción sobre el elemento final de control
(directa o inversa) seleccionada. Tiene también alarma por alto y bajo flujo,
que son importantes para avisarle al operador que el medidor está trabajando por
fuera del rango especificado por el fabricante, en donde las características del
medidor son inexactas. Adicionalmente debe estar en capacidad de manejar
estrategia de override por presión en caso de control de flujo por cada brazo de
medición afin de garantizar la contrapresión mínima requerida por el medidor.

 

Módulo de Recepción de Señales de Pulsos de los Medidores: Es uno de los más
interesantes, debido a que puede recibir información de dos bobinas
(pick-up-coil) de un mismo medidor, con lo cual es posible implementar alguno de
los niveles de integridad de pulsos mencionados en el capitulo 5.5 del API MPMS
que sirve para detectar si hay una falla de tipo eléctrica o mecánica en el
medidor o los equipos asociados con él, dependiendo de sí la diferencia de los
pulsos A es mayor o menor a los de B en una cantidad predeterminada. Dependiendo
de qué pulsos detecta primero la consola (los A o los B) ésta sabe en que
dirección está fluyendo el flujo en el medidor.

 

Este Modulo también permite colocar el K-Factor del medidor, que servirá como
divisor de pulsos. Algunos fabricantes construyen computadores a las cuales se
les puede introducir diferentes factores de medidor, para un solo producto,
linealizando de esta forma la respuesta del medidor, pues el rango del flujo de
operación del medidor se puede subdividir para aplicar un factor para cada
tramo, dando como resultado, una mejora sustancial en la exactitud del sistema.
También puede manejar factores diferentes para una varios productos. Esta
característica es útil en poliductos, en donde con el uso de un detector de
interfase (detecta cambio de gravedad del producto) y de los estados de las
válvulas en las flautas de entrega/recibo/despachos se puede cambiar el factor
para liquidar el producto entrante. Adicionalmente con la alarma generada por el
controlador de densidad, al cambio del producto, se conecta al computador en
(Start batch) inicio de batch, para colocar los totalizadores en cero, a su vez
esta señal y las del detector de fase se conectan a un controlador programable
para que ejecute la cerrada y apertura de las válvulas que operacionalmente
deben ser realizadas. (Ver figura 4)

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 24 de 31

 

Figura 4. Conexionado de Consola para Control Automático de Baches

 

[t21_pg24.jpg]

 

Módulos Generadores de Pulsos de Salida: Con los cuales se pueden manejar
impresoras de tiquetes remotas o un tomamuestra. Los pulsos pueden representar
unidades de volumen brutos o netos, como también pueden ser divididos de acuerdo
a la necesidad del usuario. Por ejemplo para controlar el muestreo en un
tomamuestras para que sea proporcional a la rata de flujo. El tiempo de toma de
las muestras es también controlado de acuerdo a las necesidades, variándole el
ciclo útil al pulso de salida.

 

Módulo de Comunicaciones: Consta de uno o varios puertos: uno de ellos será
destinado para hacer interfase con un computador supervisorio por medio del cual
el computador puede recibir comandos y enviar información; de esta manera muchos
instrumentos y/o consolas, pueden ser controlados por un computador
supervisorio. Uno de los otros puertos es utilizado para comunicarse con una
impresora, para generar reportes de parámetros de configuración y constantes,
como también alarmas

 

Todos los datos de configuración de las consolas son introducidos por medio de
teclado ó via serial (utilizando aplicación corriendo en un computador personal)
y pueden ser visualizados en un “display” dispuesto para tal efecto. En todo
caso toda la configuración debe residir en memoria no volátil, soportada con
baterías, con tiempo de respaldo de preservación de los datos de al menos 2
años; en caso de baja carga de esta batería debe producirse una alarma.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 25 de 31

 

Todos los datos tales como hora, fecha, identificación, parámetros de entrada,
códigos de comunicaciones, etc., son similares para las consolas diseñadas por
distintos fabricantes, sin embargo no todas son presentadas de la misma forma ni
presentan las mismas flexibilidades para su visualización, aspecto que deberá
ser consultado con los fabricantes según las necesidades de cada proceso.
Especial cuidado debe tenerse al señalar la aplicación y los métodos de
compensación según los fluidos a manejar : refinados líquidos, GLP, crudos,
productos intermedios, gasohol y combinaciones de los anteriores.

Tienen capacidad para manejar más de un brazo de medición a la vez, lo cual las
hace atractivas para ser usadas en sitios donde hay banco de medidores (más de
2).

 

Todas estos computadores pueden recibir tanto manual como remotamente el factor
del medidor después de haber sido calculado por el equipo designado para tal
efecto. Es conveniente colocar en el campo equipos totalizadores alimentados con
baterías, para servir de soporte al sistema, en caso de fallas eléctricas o
pérdidas de señales.

 

6.9.2. Consolas para Calibración de Medidores

 

Estas son diseñadas en forma similar a los totalizadores de flujo, en cuanto a
su construcción y componentes, pero tienen capacidad para:

·Controlar una válvula de 4 vías, con la cual se cambia el sentido de flujo
dentro del probador, o su equivalente en un “small volumen proveer” o probador
compacto.

·Recibir las señales de los microswítches detectores de paso del desplazador; o
sea contactos secos para probadores de desplazamiento mecánico y señales de
voltaje para probadores de volumen pequeño, para el cual requiere un módulo
diferente al de contacto. También maneja un contacto para verificar si la
válvula de 4 vías o su equivalente tiene fuga de producto; para esto se dispone
de switches de presión diferencial en dichos dispositivos.

·Aceptar señales hasta de dos transmisores de temperatura y dos de presión,
normalmente de 4 a 20 mA., (1-5) VDC o RTD para el caso de la temperatura. Con
sus conversores análogo-digital da facilidad para calibrarlos. Debido a que para
una corrida de calibración necesita los datos del medidor, tiene capacidad de
comunicación con consolas totalizadoras de flujo, para recibir la información de
pulsos, temperatura, presión, K-Factor, etc.

·Cuando se tienen productos de bajo coeficiente de expansión térmica, como el
crudo, solo requiere un transmisor de presión y temperatura, los cuales son
instalados aguas abajo del probador.

·Productos con alto coeficiente de expansión térmica como la gasolina, se
requieren dos transmisores de temperatura y presión, colocados en la tubería de
entrada y salida del probador, para este caso, la consola promedia los valores
de dichas señales, para tomarlo como dato de temperatura y presión del probador.

·Generar reportes completos de las corridas de calibración, de alarmas
(alto/bajo) de los parámetros involucrados en la prueba, diagnóstico de rechazo
de las mismas; sobre este último tema, la consola tiene temporizadores
programables, con el fin de que si el desplazador tarda más tiempo del previsto
en pasar de la cámara de lanzamiento al primer microswitche, dé alarma y aborte
la prueba. Si el tiempo entre microwitches es muy largo, es un indicio de que
alguna válvula involucrada en la calibración tiene pase, o que el desplazador
sufrió algún tropiezo, y se genera un reporte de rechazo de la prueba.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 26 de 31

 

Figura 5. Diagrama de Conexionado a la Consola.

 

[t21_pg26.jpg]

 

Vale la pena aclarar que estas consolas realizan la eliminación de carreras que
no están dentro del rango de repetibilidad establecido. La consola compara los
pulsos de vuelta completa con los de la siguiente y verifica si está dentro del
0.05%, algo similar hace con las siguientes, hasta encontrar tres consecutivas
de cinco ó cinco consecutivas de diez carreras completas. De no cumplir con lo
anterior, esta genera un reporte de calibración informando que rechazó la
calibración por falta de repetibililad y su causa debe ser investigada.

 

Adicionalmente, cuando está contando los pulsos de la prueba, promedia la
temperatura, presión y rata de flujo, para entregar al final, el resumen del
valor de todos los parámetros incluidos en esta. También entrega el porcentaje
de repetibilidad, el factor del medidor anterior y el actual así como también
los datos del probador, del medidor y los datos de fecha e identificación tanto
de la consola de prueba como la de totalización de flujo, con sus constante más
representativas, tales como del volumen del probador, densidad del producto,
K-Factor, etc. Debe tener la posibilidad de realizar y presentar los cálculos de
las corridas bien sea de manera promediada histórica (calcula factores
intermedios del medidor por cada carrera) ó pesada por volumen (calcula un solo
factor del medidor con las variables promediadas por volumen de cada carrera).

 

Es recomendable, dejar previsto en este tipo de sistemas, equipos y controles
con los cuales se pueda llevar a cabo una prueba en forma manual, cuando por
cualquier motivo no funcione la consola de prueba automática. Tales equipos y
controles son: un contador de pulsos reseteable, un selector de señales para
varios medidores de flujo, 2 switches para la operación remota de la válvula de
4 vías con sus indicadores de posición e indicadores de temperatura y presión,
tanto del medidor como del probador.

 

Todos los equipos electrónicos involucrados en los sistemas de medición, deben
tener sus niveles de password y/o dispositivos de seguridad, para evitar que
personal ajeno a los supervisores o responsables del sistema, puedan cambiar los
parámetros que influyan en la totalización del flujo.

  

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 27 de 31

 

[t21_pg27.jpg]

 

6.9.3. Computador Supervisorio

 

Este equipo es el encargado de controlar y supervisar todas las actividades de
un sistema de medición dinámico. Es importante aclarar que el computador no
repite los cálculos realizados por los computadores de flujo, sino que es un
sistema de adquisición de datos que recibe la información de éstos para
almacenamiento, visualización y administración de : configuraciones, tablas,
reportes, tiquetes, calibraciones de acuerdo a las necesidades del proceso.

 

Figura 6. Diagrama Típico de Conexión de un Computador supervisorio con las
Computadores de flujo y Equipos Periféricos

 



Dependiendo de las redes de comunicación diseñadas por cada uno de los
fabricantes de las consolas y de los computadores supervisorios, se requieren
circuitos intermedios para poder acondicionar las señales, a un lenguaje y
niveles eléctricos compatibles.

 

Este computador supervisorio será exclusivo para los Sistemas de Medición y
ejecutará entre otras, las siguientes tareas:

 

§Almacenamiento de los Reportes de Tiquetes

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 28 de 31

 

§Almacenamiento de los reportes de Calibración

§Estadísticos de las corridas de Calibración y sus MF’s

§Análisis de desviaciones en los MF’s Y KF.

§Impresión de reportes

§Validación de Reportes de Tiquetes

§Toda la información de medición se visualizará en el HMI de Medición.

 

Especificaciones de Hardware

 

1.Deberá ser de la última tecnología existente en el mercado.

 

2.La pantalla de operación deberá ser de tipo LCD.

 

3.Dependiendo del número de sistemas de medición existente en cada estación y
los dispositivos de control, el equipo deberá tener todo el hardware que permita
la comunicación directa con los computadores de flujo (como puertos seriales,
tarjetas PCI, etc.) más un mínimo de reserva del 20%.

 

4.Deberá permitir la comunicación directa con el sistema de control.

 

5.Deberá tener un puerto independiente Ethernet para la conexión TCP/IP a la red
de ECOPETROL.

 

Especificaciones de Software

 

1.Sistema operativo Windows XP, 2000 o NT actualizado.

 

2.Microsoft Office Profesional.

 

3.Antivirus corporativo de ECOPETROL.

 

4.Tres (3) niveles de seguridad para administración, mantenimiento y operación,
incluyendo el control de acceso a periféricos de datos (como unidades de
diskettes, CDs, redes, puertos USB, memory sticks, etc.).

 

5.Aplicación del sistema. Esta aplicación deberá ser desarrollada de acuerdo a
las necesidades de cada estación cumpliendo con los estándares de señalización,
animación y navegación de cada negocio y teniendo como mínimo con los siguientes
paquetes.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 29 de 31

 

a)Módulo de Despliegues. Este módulo debe permitir la operación total del
sistema de medición incluyendo como mínimo los gráficos de: Menú principal,
Patines de medición, Probador, Controladores PID, Tendencias, Alarmas,
Despliegue de mantenimiento, Arquitectura dinámica del sistema, Despliegue de
programación de batch, Despliegues de control, los cuales permitirán ejecutar
comandos de válvulas, Despliegue para el control de calibraciones. Despliegue de
muestreadores, Despliegue de ayuda en línea, Despliegue de históricos,
Despliegue de reporte de batch, Despliegue de reporte de probador, Despliegues
para oficialización de batchs y corridas de calibración (si se requieren).

 

b)Módulo de históricos. Este módulo comprende la configuración de los registros
históricos del sistema. El sistema permitirá almacenar históricos de las
variables de flujos, presiones, temperaturas, volúmenes, densidad, calidad de
los productos, inyección de inhibidor de corrosión, mejorador de flujo y
marcador de productos refinados, etc.

 

c)Modulo de alarmas y eventos. Este módulo permite almacenar todos los eventos y
alarmas del sistema, su principal objeto es permitir la realización de
auditorias al sistema.

 

d)Módulo de reportes. Este módulo permitirá leer los reportes de los
Computadores de Flujo y registrar los reportes operativos y de mantenimiento
como: Reportes de Batch, Reporte de Calibración, Reporte de mantenimiento,
Reporte histórico de corridas de calibración, Reporte instantáneo. Los reportes
forman una base de datos que es almacenada en el sistema y que tendrá la
capacidad de recuperarlos en un momento dado, garantizando la integridad de los
reportes así como la seguridad de los mismos. Los reportes deben cumplir con los
formatos estándar del anexo B de este documento y deberán llevar el mismo número
consecutivo de los reportes generados por los computadores de flujo.

 

e)Módulo de comunicaciones. Este módulo permitirá la comunicación con los
computadores de flujo de la estación y el sistema de control. Se puede
especificar más?

 

f)Módulo de Elaboración de Carta de Control. Este módulo permite la elaboración
de la carta de control (huella) para cada medidor y cada producto.

 

g)Módulo Estadístico. Este módulo permitirá tomar en forma automática todas las
corridas de verificación de los medidores con los diferentes productos, para
realizar el control estadístico de factores que permiten establecer la
linealidad de los medidores y elaborar su carta de control.

 



 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 30 de 31

  

Dada la importancia económica que tiene la medición de crudo y sus derivados, no
se puede permitir que en ningún momento se pierda la información de computadores
supervisorios, computadores de de flujo, consolas de calibración, señales de
medidores etc., por lo que es recomendable alimentar con un suministro de
energía ininterrumpida el conjunto de estos equipos asociados a la medición de
flujo.

 

7.REGISTROS

 

Son los formatos que soportan las mediciones realizadas por los sistemas
electrónicos de medición, entre ellos se encuentra:

 

vArchivos fuentes de las aplicaciones del computador de flujo

vConfiguraciones de los computadores de flujo, HMI, consolas, etc

vRegistro de Calibraciones de la instrumentación secundaria

vRegistro de Calibración del probador

vCertificado del KF de los medidores por parte del fabricante.

vDiagrama de Conexionado del sistema ELM

vTiquetes de Medición

vTiquetes de Calibración

vArchivos con las cartas de control de los medidores

vReporte de configuración de los computadores de flujo

vReporte de Alarmas del sistema ELM

vReporte de Eventos del sistema ELM

vCertificado del fabricante de la calibración de los densitómetros y de las
constantes asociadas a la determinación de densidad.

vArchivos históricos de las variables de medición

 

8. CONTINGENCIAS . No aplica

 

9. BIBLIOGRAFÍA

 

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01.. Versión 1. Colombia, 2004

 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement Standards.
Washington-Estados Unidos de Norte América: API 1998 Chapter 21.2 API MPMS

 

VICEPRESIDENCIA DE TRANSPORTE. Manual de Medición-VIT; Capitulo 8 Sistemas
Electrónicos de medición. VIT-M-002-08, Noviembre de 1999.

 

 

 

 



[tlogo1.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia De Planeación Y Suministro

 Versión: 00

ECP-VSM-M-001-21

MANUAL ÚNICO DE MEDICIÓN

CAPITULO 21

SISTEMAS DE MEDICIÓN ELECTRÓNICA

Fecha:

 

3/11/2005



Página 31 de 31

 

VICEPRESIDENCIA DE TRANSPORTE. Estandar de Medicion Dinámica de Cantidad y
Calidad de Hidrocarburos Líquidos , Abril 2005.

 

10. ANEXOS

 

No aplica

 

 

 



 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 1 de 13

 

MANUAL UNICO DE MEDICION

 

CAPITULO 22

FORMACION EN MEDICION DE

HIDROCARBUROS

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 2 de 13

 

Este documento se validó en el Comité Táctico integrado por los líderes de
medición de las áreas de negocio:   Aprobación:               EDUARDO MOTTA
RUEDA   PABLO MOTTA CANDELA     Líder Corporativo de Medición   Gerente de
Planeación Y Suministro – VSM     GPS – VSM                   SARA ISABEL PARRA
  BERNARDO CASTRO CASTRO     Líder de Medición   Jefe de Logística GPS –VSM    
GCB – VRP                   NICOLÁS VALLE YI         Líder de Medición   SERGIO
HERRERA ESTEVEZ   FEDERICO MAYA VIT   Líder Grupo Apoyo Legal VSM  
Vicepresidente de Suministro y         Mercadeo - VSM           JULIO MARIO
RUEDA CELIS         Líder de Medición         VPR   MÓNICA PÉREZ        
Normativa Corporativa               CARLOS GUSTAVO ARÉVALO         Líder de
Medición GRC        

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 3 de 13

 

TABLA DE CONTENIDO

 

    Pag.       1.          OBJETO   4       2.          ALCANCE   4       3.
          LOSARIO   4       4.          DOCUMENTOS DEROGADOS. NO APLICA   5    
  5.          CONDICIONES GENERALES   5       6.          DESARROLLO   6      
6.1          DEFINIR LAS NECESIDADES   6       6.2          PLANIFICACION Y
DISEÑO DE LA  DE FORMACION EN MEDICION   7       6.2.1          Las Materias
Base De Formación   8       6.3          DESARROLLO DEL PLAN DE FORMACION   8  
    6.4          EVALUAR LA ACCCION DE FORMACIÓN   9       7.          REGISTROS
  10       8.          CONTINGENCIAS. NO APLICA   10      
9.          BIBLIOGRAFÍA   10       10.        ANEXOS   11

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 4 de 13

 

1.OBJETO

 

Establecer las actividades para la elaboración y ejecución de planes de
formación para asegurar las competencias requeridas por el personal que
desarrolla actividades relacionadas con la medición de hidrocarburos.

 

2.ALCANCE

 

Aplica a las áreas y funcionarios responsables de generar las competencias
necesarias para la gestión y operación de los sistemas de medición de
hidrocarburos. Comprende la identificación y análisis de necesidades de
formación, la elaboración de planes de formación y la evaluación de la eficacia
de las mismos.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual Único de medición “Condiciones Generales” en su numeral 3 “Glosario
Aplicable al Manual Único de Medición”.

 

Acciones de formación: Son los diferentes eventos de capacitación o
entrenamiento, estructurados para desarrollar las competencias necesarias para
la gestión y operación de los sistemas de medición.

 

Capacitación: Eventos de formación que se desarrollan en aula o a través de
medios virtuales.

 

Competencia: habilidad demostrada para aplicar conocimientos y aptitudes.

 

Entrenamiento: Eventos de formación que se desarrollan en condiciones de
trabajo; incluye los que se realizan en el puesto y los que corresponden a
transmisión de conocimiento durante la ejecución de procesos y procedimientos
por el funcionario. Involucra la inducción o reinducción.

 

Plan de entrenamiento: Son las actividades programadas para obtener una mejora
en el nivel de competencias, conocimientos, habilidades, comportamientos y/o
desempeños de las personas que intervienen en los sistemas de medición.

 

Plan de formación en medición: Es la relación de acciones de formación
requeridas para mantener o mejorar las competencias técnicas de las personas que
trabajan en la gestión y operación de los sistemas de medición.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 5 de 13

 

4.DOCUMENTOS DEROGADOS. No Aplica

 

5.CONDICIONES GENERALES

 

üTodas las acciones de formación deben concientizar, motivar e incrementar las
competencias de los funcionarios responsables de la confiabilidad y exactitud de
la medición de cantidad y calidad para fiscalización y transferencia de custodia
del petróleo crudo, sus derivados y Gas LP, las cuales pueden ser realizadas
directamente utilizando personal técnico de la Empresa y/o externamente,
contratando los servicios de capacitación con firmas que demuestren más de dos
(2) años de experiencia específica, demuestren una metodología probada
académicamente y cuyos instructores sean profesionales en Ingeniería, Ingeniería
Química y/o Petróleos, experiencia en medición de cantidad y calidad de por lo
menos cinco (5) años obtenida directamente en campo, estaciones, terminales y
plantas, y que demuestre conocimiento en Sistemas de Gestión de Calidad,
Estándares Nacionales e Internacionales Min-Minas, Creg, API MPMS, ASTM, AGA,
GPA, ISO 9001 e ISO 10012, Política de Medición de Ecopetrol y Manual Único de
Medición, mediante la presentacíón y aprobación de un exámen de competencias
académicas, técnicas y docentes realizado por el Líder Corporativo de Medición
de Ecopetrol. Este éxamen pretende evitar que empresas y/o personas sin
experiencia y competencia en medición de cantidad y calidad, contraten con
Ecopetrol S.A. un servicio que no están en capacidad de prestar.

 

üLa identificación de necesidades de competencias para la gestión y operación de
los sistemas de medición debe ser realizada por el jefe inmediato del área de
negocio responsable de la medición, con el apoyo del profesional de la Dirección
de Desarrollo, el líder corporativo de medición de la Gerencia de Planeación y
Suministro de la Vicepresidencia de Suministro y Mercadeo y los lídes de
medición de cada área de negocio, quienes consolidaran y validaran las acciones
de entrenamiento o capacitación necesarias y conformaran el plan de formación
que debe incluir todo el personal responsable de la medición de cantidad y
calidad.

 

üAnualmente debe elaborarse o actualizarse los planes de formación en medición
orientados a temas como: medición de cantidad y calidad para transferencia de
custodia; normas API MPMS, ASTM, AGA, ISO 9000 e ISO 10012 y otros temas
relacionados con la medición de hidrocarburos, el Manual Único de Medición y las
necesidades detectadas en este tema.

 

üEl profesional de la Dirección de Desarrollo, con base en el concepto de
aprobación de la experiencia de la firma y/o intructor emitido por el Líder
Corporativo de Medición, se reunirá con el Jefe Inmediato son los responsables
de ejecutar el plan de formación.

 

üLa Gerencia de Planeación y Suministro de la Vicepresidencia de Suministro y
Mercadeo de acuerdo a las necesidades detectadas realizara programas de
formación complementarios a los generados en cada una de las áreas de negocio
que contribuyan al aseguramiento de la confiabilidad de los sistemas de medición
de hidrocarburos.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 6 de 13

 

üCada jefe debe facilitar los medios y propiciar las oportunidades para que el
personal pueda acceder a los planes de formación.

 

üLos procesos de entrenamiento y capacitación del personal responsable por la
gestión y operación de los sistemas de medición de cantidad y calidad deben
registrarse en la historia individual cuando se llevan a cabo.

 

üQuien participe en un evento de formación debe aplicar y, de ser posible,
transferir al personal de su área, lo aprendido. El jefe del funcionario es
responsable por asegurarse de que así sea.

 

6.DESARROLLO

 

Para realizar la planeación de la formación es necesario definir las necesidades
de entrenamiento o capacitación, el personal que lo requiere y los recursos
necesarios para el desarrollo del plan de formación.

 

6.1DEFINIR LAS NECESIDADES

 

Para la identificación de las necesidades de formación se tienen en cuenta los
siguientes criterios:

 

·Cambios tecnológicos, y nuevos proyectos.



·Capacitación anterior del empleado.



·Requerimientos de conocimiento para desarrollar una labor dentro de los
sistemas de medición.



·Cambios de Cargo



·Resultados de las auditorias. (No conformidades reales o potenciales de los
sistemas de medición).



·Desempeño del trabajador.



·Recomendaciones del jefe inmediato o solicitudes originadas por el trabajador.



·Reemplazos Temporales



·Evaluaciones de desempeño.



·Leyes, normas y reglamentos que influyan sobre el funcionamiento de los
sistemas de medición que requieran entrenamiento.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 7 de 13

 

Es necesario establecer la prioridad de estas necesidades de acuerdo al impacto
que puedan tener sobre el desempeño de los sistemas de medición.

 

6.2PLANIFICACION Y DISEÑO DE LA DE FORMACIÓN EN MEDICIÓN.

 

Los aspectos que se deben tomar en cuenta al momento de realizar el diseño de un
plan de formación son:

·Selección de las actividades de capacitación de acuerdo a las necesidades
detectadas.

·Identificar los recursos de tipo:

·Financieros: La designación presupuestaria que se requiere para el desarrollo
del plan de formación

·Humano: El perfil de los instructores ya sean internos o externos.

·Institucionales: Organismos externos a la empresa, públicos o privados, que
pueden apoyar la acción de formación.

·Materiales: infraestructura, condiciones para trabajar, materiales. Las
acciones de formación para el desarrollo de las competencias de los funcionarios
podrán ejecutarse: en el aula, en el puesto de trabajo o rotación de puesto de
trabajo. Dentro del análisis de las necesidades de entrenamiento se determinara
la acción más apropiada para el mejoramiento de las competencias.

·Nivel de profundidad de la formación.

·Definir la población objetivo, características de los participantes,
conformación de grupos. Nivel de conocimientos previos necesarios.

·Definir si va a ser una capacitación o entrenamiento con instructores internos
o externos. Para la ejecución de las acciones de formación se prefiere la
participación y apoyo de instructores internos.

·Selección de instructores.

·Definir el cronograma, para efectos de la partidas presupuestarias.

·Definir la metodología de la capacitación: instrucción en el centro de
capacitación, rotación de puestos, pasantías, aprendizaje en el puesto, visitas
a otras empresas, trabajo junto a un experto, etc.

 

Con base en lo anterior definir el plan de formación de medición anual de
acuerdo a los parámetros establecidos en el procedimiento para formación de
personal ECP-DDS-P-06 de la Dirección de Desarrollo.

 

Realizar la descripción de las acciones de formación de acuerdo a los criterios
preséntanos en el anexo 1. con copia a la Gerencia de Planeación y Suministro,
Vicepresidencia de Suministro y Mercadeo.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 8 de 13

 

6.2.1Las materias base de formación

 

Independiente de los programas formativos sobre la mejora de conocimientos del
trabajo específico que realiza cada empleado, se sugiere desarrollar a todos los
niveles, un programa básico de formación en medición que abarque las siguientes
materias:

 

·CONCEPTOS BÁSICOS (Conceptos básicos sobre metrología, presión de vapor,
temperatura, densidad y viscosidad, condiciones Standard, conceptos sobre
producción de crudo y gas, transporte de fluidos aplicado a hidrocarburos)



·ESTANDARES NACIONALES E INTERNACIONALES (Legislación y regulación con respecto
a medición)



·MEDICION ESTATICA (Medición con cinta en tanques, Toma de muestra en Tanques,
Toma de temperatura en tanques, Telemetría (medición automática),Calibración de
tanques de almacenamiento.)



·MEDICION DINAMICA (Tipos de medidores, Principios de funcionamiento,
Instrumentación básica asociada a la medición, Computadores de flujo,
transmisores, densitómetros, Diseño e instalación de los equipos, Muestreador
Automático, Unidades LACT, Factores que afectan la precisión)



·AUDITORIAS DE MEDICION DE CALIDAD Y CANTIDAD (Auditoría interna, Auditoría
externa, Auditoría cargue de exportación “ loss control”)



·CONTROL DE PERDIDAS, BALANCES Y CONCILIACIONES (Infraestructura, Plantas
Estaciones, Refinación, Transporte, Evaluación Económica).

 

Con el fin de actualizar a los funcionarios con conceptos claves para la gestión
y operación de los sistemas de medición.

 

Este debe estar dirigido en especial a Operadores, Técnicos e Ingenieros que se
desempeñen en el área de medición en transferencia de custodia y control de
pérdidas de hidrocarburos y sus derivados; funcionarios profesionales
responsables de la custodia de hidrocarburos y profesionales con responsabilidad
contable y de pérdidas, el nivel de profundidad y la duración serán de acuerdo
al cargo y a la debilidad detectada en los temas enunciados anteriormente.

 

6.3SELECCIÓN DE



6.4DESARROLLO DEL PLAN DE FORMACIÓN

 

üUna vez aprobado el programa de entrenamiento el profesional de la dirección de
desarrollo de personal y el jefe inmediato cursara las solicitudes a los
organismos o departamentos correspondientes.

 

üSe preparara con antelación los documentos y material didáctico de
presentación. Aulas, mobiliario y medios audiovisuales preparando los
correspondientes pedidos a las entidades externas que se haya decidido contratar
o a los profesionales de otros negocios que sean competentes para dictar los
cursos de entrenamiento.

 

üRealizar las convocatorias a las distintas acciones de formación,
mediantecomunicación a los responsables departamentales, quienes se encargan
personalmente de informar a los empleados asistentes realizando los
acoplamientos o sustituciones del personal que sean necesarias.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 9 de 13

 

üPara el desarrollo de la capacitación según los objetivos definidos se sugiere:



§Explicar y demostrar la forma correcta de realizar la tarea;



§Ayudar al personal a desempeñarse primero bajo supervisión;



§Luego permitir que el personal se desempeñe solo;



§Evaluar el desempeño laboral



§Capacitar a los trabajadores según los resultados de la evaluación.



§Permitir que el trabajador afiance sus conocimientos capacitando a otra
persona.

 

üDurante la capacitación del personal, es necesario:



§Evaluar constantemente el nivel de comprensión;



§Adecuar el nivel de capacitación a los participantes;



§Presentar un número limitado de conceptos por vez;



§Separar las tareas de aprendizaje en varios conceptos simples;



§Involucrar a todos los trabajadores (para que todos participen activamente, no
sólo observar la demostración de un individuo);



§Usar material visual (como fotografías o videos que muestren el procedimiento
para realizar las mediciones o para operar los equipos)



§Estimular a los participantes para que hagan preguntas sobre el tema.

 

üLos funcionarios asistentes a los cursos, llenaran una ficha de identificación
con sus datos personales y los datos referentes al curso. Los instructores
llenaran una ficha por cada sesión en la que figuren los datos de curso, los
temas expuestos y el numero de asistentes.

 

6.5EVALUAR LA ACCCION DE FORMACIÓN

 

La ejecución de los planes de formación se evaluaran por medio de tres tipos de
encuestas:

 

üLa evaluación de la satisfacción que se debe realizar a los asistente a la
acción de formación solicitando su opinión sobre la claridad en la exposición de
los temas, facilidad de asimilación intensidad del aprendizaje de acuerdo a los
parámetros presentados en el formato Evaluación de la satisfacción que se
encuentra en el anexo 2 del procedimiento para formación de personal
ECP-DDS-P-06 de la Dirección de Desarrollo que se encuentra en la intranet en el
link de Normativa Corporativa.

 

üLa evaluación del aprendizaje se debe realizar por medio de la comparación de
los resultados obtenidos en un protest frente a un pretest siendo estas pruebas
de contenido antes y después del la acción de formación. Se debe dejar registro
utilizando el formato que es encuentra en el anexo 3 del procedimiento para
formación de personal ECP-DDS-P-06 de la Dirección de Desarrollo que se
encuentra en la intranet en el link de Normativa Corporativa..

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 10 de 13

 

üLa evaluación departamental que se debe realizar después de tres o cuatro meses
de finalizar la acción de formación para evaluar el aumento de conocimiento en
los empleados y la mejora experimentada en los procesos como consecuencia de la
actividad de formación debe ser diligenciada por los jefes inmediatos de los
funcionarios asistentes a la acción de formación Ver Anexo 2

 

7.REGISTROS



·Programa anual de formación

·Registro de asistencia a capacitación y/o entrenamiento en temas relacionados
con medición

·Encuesta de Evaluación de la satisfacción de la capacitación o entrenamiento.

·Encuesta de Evaluación del aprendizaje

·Encuesta de Evaluación departamental

·Análisis de la Encuestas

·Cuadro resumen de actividades formativas y horas empleadas

·Registro de asistencia del instructor

·Descripción de la acción de formación ver anexo 1

 

8.CONTINGENCIAS. No Aplica

 

9.BIBLIOGRAFÍA

 

AMERICAN PETROLEUM INSTITUTE. Trainer, Competicies . Washington-Estados Unidos
de Norteamérica: API Standard 1210. 2002

 

INSTITUTO COLOMBIANO DE NORMAS TECNICAS. ISO 9000. Sistemas de Gestión de la
Calidad. Vocabulario y principios. Bogotá 2000.

 

VICEPRESIDENCIA DE TRANSPORTE. Identificación y Gestión de las Necesidades de
Formación. Bogotá VIT-P-009. Versión 4 – 2002

 

VICEPRESIDENCIA DE REFINACIÓN Y PETROQUÍMICA, Gerencia General Complejo
Barrancabermeja, Instructivo para planeación y ejecución de acciones de
capacitación, Barrancabermeja, PPB-00-1-004. Versión 3 – 2002

 

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01.. Versión 1. Colombia, 2004

 

DIRECCIÓN DE DESARROLLO. Procedimiento para formación del personal.
ECP-DDS-P-06. Bogota. Versión 1 - 2004

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 11 de 13

 

10.ANEXOS.

 

No   TITULO 1   Descripción de la acción de formación 2   Evaluación
Departamental

 

ANEXO 1 DESCRIPCIÓN DE LA ACCIÓN DE FORMACIÓN

 

NOMBRE DEL LA ACCION DE FORMACION:

 

Área           Objetivo del curso y logros a alcanzar al final del programa.    
      Contenidos           Metodología           PARTICIPANTES           Perfil
          Requisitos    

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 12 de 13

 

Numero de   Participantes       LOGISTICA   Apoyo Logístico  

 

Duración Horario     Lugar  

 

INSTRUCTORES

 

Nombre   Entidad   Tel

 

Interno   Externo

 

Apertura   Funcionario que realiza la apertura   Cargo                  
Clausura   Funcionario que realiza el cierre   Cargo    

 

ANEXO 2 EVALUACION DEPARTAMENTAL

 

NOMBRE DEL LA ACCION DE FORMACION: ÁREA: RESPONSABLE DEL DEPARTAMENTO: FECHA:

 

Marque con una X su respuesta

 

1APRECIACION DE CONOCIMIENTOS

 

·Los Conocimientos de los asistentes sobre el curso han:

 

Permaneció igual   Aumentado ligeramente   Apreciable el incremento

 

·Las materias explicadas en este curso fueron:

 

Inadecuadas   Conveniente revisarlas   Apropiadas

 

·Los asistentes dicen que en el curso aprendieron :



 

Poco   Podría haber sido mas   Muy contentos con lo que
aprendieron:

 

2.MEJORAS EN EL PROCESO

 

·Se aprecia mejoría en la forma de ejecutar el proceso

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP- VSM-M- 001-22   MANUAL
UNICO DE MEDICION
CAPITULO 22
FORMACION EN MEDICION DE
HIDROCARBUROS Fecha :

16/03/ 2005 Página 13 de 13

 

No. En  absoluto   Se percibe alguna mejoría   El proceso ha mejorado

 

·La mejora del pro ceso podría incrementarse si:

 

No es  problema de formación   Repetir este curso   Diseñar nuevo curso

 

OBSERVACIONES:

 

 

 

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:


01/04/2010

Versión: 03

 

TABLA DE CONTENIDO

 

1 OBJETIVO 2       2 GLOSARIO 2       3 CONDICIONES GENERALES 2       3.1 OBJETO
DE LA INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y CÁLCULO DEL IGSM 3       3.2
ALCANCE DE LA INSPECCIÓN DEL IGSM 3       3.3 FRECUENCIA DE LAS INSPECCIONES 4  
    3.4 INSPECTOR DE MEDICIÓN DE CANTIDAD Y CALIDAD 4       4 DESARROLLO 5      
4.1 RESPONSABILIDADES DEL INSPECCIONADO 5       4.2 CODIFICACIÓN DE INSPECCIONES
REALIZADAS A LOS SISTEMAS DE MEDICIÓN 5       4.3 PLANEACIÓN 5       4.4
EJECUCIÓN 6       4.5 ÍNDICE DE CUMPLIMIENTO DE LOS SISTEMAS DE MEDICIÓN 9      
4.6 REGISTROS 18       4.7 ANEXOS 19       5 CONTINGENCIAS 19

 

 1/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

1OBJETIVO

 

Establecer las actividades necesarias para la planificación, programación,
coordinación, ejecución y seguimiento a las inspecciones del Índice de Gestión
de los Sistemas de Medición IGSM, con el fin de asegurar la correcta gestión en
los sistemas de medición a nivel de equipos, mejores prácticas, lineamientos
corporativos, personal, laboratorio y documentos del sistema de gestión de
calidad asociados.

 

2GLOSARIO

 

Para una mayor comprensión de este documento consulte el Manual de Medición de
Hidrocarburos (MMH) Capítulo 1 — Condiciones Generales y Vocabulario, Numeral 2
– Glosario.

 

3CONDICIONES GENERALES

 

·Los negocios serán los directamente responsables de gestionar y mantener
actualizados los cálculos para obtener los índices de gestión de los sistemas de
medición (IGSM).

 

·Las inspecciones a los sistemas de medición se realizarán: por solicitud de las
Vicepresidencias Operativas al Departamento de Medición y Contabilización de
Hidrocarburos (PMC), acorde a sus necesidades o por planeación del Comité
Táctico de Medición y Contabilización (CTMC) previa aplicación de un parámetro
de priorización (impacto económico y volúmenes manejados por los sistemas de
medición). El PMC, consolidara el plan y adelantará la gestión necesaria para
realizar anualmente las inspecciones de los Sistemas de Medición de la Cadena de
Suministro de la empresa, el cual debe ser aprobado por el CTMC.

 

·No obstante lo anterior, el PMC, soportado en hechos y datos encontrados en los
balances, índices de perdidas/ganancias, reclamaciones, procesos de
conciliación, reconciliación, comparaciones, verificaciones, índices de gestión
y/o planes de mejoramiento entre otros, podrá solicitar, programar y ejecutar
inspecciones específicas, bien sean puntuales y/o sistémicas a los Sistemas de
Medición de calidad y cantidad de hidrocarburos de la Cadena de Suministro,
cuando lo considere conveniente.

 

·La inspección de los sistemas de medición descrita en el presente Capítulo se
asimila en su procedimiento al Procedimiento de Auditorías Internas
ECP-DAI-P-001, no obstante, en el presente Capítulo se regula específicamente la
actividad propia de inspección de los sistemas de medición y cálculo del IGSM
dentro del proceso de mejoramiento continuo de la gestión de medición de
productos de la cadena de suministros de la Empresa.

 

·Para el desarrollo de las Inspecciones se deben tener como referencia las
normas NTC-GP 1000:2004 – ISO 19011:2002, en lo que respecta a las directrices
para la auditoría de los sistemas de gestión de calidad y los aspectos señalados
en este Capítulo.

 

·El PMC se encargará de ejecutar, directamente o mediante contrato, las
inspecciones anuales y/o específicas de los sistemas de medición y cálculo del
IGSM de estos; al igual que elaborar, coordinar y hacer seguimiento con el apoyo
de los Líderes de Medición de las Vicepresidencias Operativas al programa
general de las mismas.

 

·Para la contratación de compañías de inspección, se deberá tener en cuenta lo
descrito en el instructivo ECP-VIJ-I-01 sobre Conflictos de Interés, con el fin
de que las compañías que suministran los Inspectores Independientes, que
adelanten las labores de de Inspección de los Sistemas de Medición y
determinación del Índice de Gestión del IGSM, no sean juez y parte por su
participación como operadores, consultores, inspectores de las operaciones de
medición y las empresas de ingenierías que implementen las soluciones. 

 

 2/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

  

·El reporte de No Conformidades se realizará cumpliendo con todos los requisitos
en el Sistema de Gestión de Calidad de ECOPETROL S.A.

 

·Los hallazgos detectados en las inspecciones serán presentados a los Líderes de
Medición y las Gerencias Operativas, y con el fin de acordar los planes de
acción pertinentes a los que se les hará seguimiento hasta su cierre en la
herramienta informática implementada para tal fin.

 

·Las Gerencias Operativas responsables de los Sistemas de Medición deberán
asegurar todos los recursos requeridos para la implementación de los planes de
acción buscando el nivel de aprobación necesario de acuerdo al ECP-VTH-M-001
Manual de Delegaciones, que permitan el cierre de las No Conformidades.

 

·Será responsabilidad del PMC a través de las compañías que suministran los
inspectores independientes que se encuentren adelantando el contrato en curso,
realizar el seguimiento de los planes de acción hasta el cierre de los
hallazgos, haciendo la gestión correspondiente de acuerdo a la norma ISO
19011:2002. El Líder de Medición de cada Vicepresidencia Operativa realizará
seguimiento a la ejecución de los planes de acción acordados dentro de los
términos establecidos, consolidando oportunamente el reporte por vicepresidencia
con la oportunidad establecida en el TBG del negocio.

 

3.1OBJETO DE LA INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y CÁLCULO DEL IGSM

 

Evaluar la conformidad de los atributos relacionados en la Lista de Verificación
por medio de la observación y dictamen a los sistemas de Medición de calidad y
cantidad de hidrocarburos de Ecopetrol S.A, por parte del inspector, quien
adelantará cuando lo considere necesario (con el concurso de los operadores
técnicos responsables), los ensayos (determinación de una o más características
de acuerdo con un procedimiento) o comparación con patrones especificados y
anexará de acuerdo al hallazgo encontrado la evidencia que lo soporta.

 

El proceso de inspección se realizará estrictamente bajo el marco establecido en
la Lista de Verificación y determinará la conformidad de los diferentes aspectos
establecidos en ella con respecto a los siguientes referentes:

 

1)Guía para la Gestión de la Medición de Hidrocarburos y Biocombustibles
ECP-VSM-G-001

2)Manual de Medición de Hidrocarburos y Biocombustibles ECP-VSM-M-001

3)Contratos de Compraventa y Transporte.

4)Acuerdos de medición para Transferencia en Custodia.

5)Estándares y regulaciones nacionales e internacionales, tales como ISO 19011,
ISO 9001, API MPMS, AGA, ASTM, GPA, ANSI, ASME, NFPA, ICONTEC, entre otras.

6)Instructivos de Operación y Mantenimiento.

 

3.2ALCANCE DE LA INSPECCIÓN DEL IGSM

 

El control y verificación permanente del estado de los procedimientos, métodos,
condiciones, procesos, productos, servicios y análisis de registros por
comparación con los referentes establecidos para asegurar que se cumplan los
requisitos de calidad y cantidad determinando el cumplimiento de lo establecido
en los “DEBES” de dichos referentes.

 

Las inspecciones se realizarán en puntos de transferencia de custodia y/o
fiscalización y baterías satélites intermedias en donde se realice medición de
puntos de mezcla, de acuerdo con el programa previamente aprobado, en forma que
permitan:

 

 3/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

·Inspección directa en campo de los sistemas programados de acuerdo con la
metodología establecida en procedimiento de Auditorías Internas.

 

·Estimación del IGSM de acuerdo con la Lista de Verificación

 

·Determinar o recomendar acciones de mejoramiento de los Sistemas de Medición de
hidrocarburos.

 

·Orientar y asesorar al inspeccionado en la aplicación de los referentes a fin
de manejar el riesgo en la determinación de cantidad y calidad de los volúmenes
de Hidrocarburos.

 

3.3FRECUENCIA DE LAS INSPECCIONES

 

Las inspecciones a los Sistemas de Medición se ejecutarán de acuerdo con el
cronograma planteado por el PMC y aprobado por el Comité Táctico de Medición y
Contabilización, acorde con la Guía para la Gestión de la Medición de
Hidrocarburos ECP-VSM-G-001.

 

Las inspecciones se realizarán en forma tal que anualmente se reúna una muestra
de no menos del 30% de los puntos de medición de transferencia de custodia y/o
fiscalización de la Empresa.

 

Las inspecciones a los Sistemas de Medición en lo posible se integrarán con los
programas de Auditoría de los Sistemas de Gestión de Calidad y su frecuencia
será establecida de acuerdo con la Guía para la Gestión de la Medición de
Hidrocarburos de ECOPETROL S.A. y/o la necesidad del proceso.

 

3.4INSPECTOR DE MEDICIÓN DE CANTIDAD Y CALIDAD

 

Para ser Inspector de Medición de cantidad y calidad se requiere formación
general y específica en el área de medición de cantidad y calidad de
hidrocarburos y cumplir los siguientes requisitos de experiencia y capacitación:

 

Tabla 1 - Requisitos de experiencia y capacitación para inspectores de medición

 

    GENERAL   ESPECÍFICA INSPECTOR LÍDER EN MEDICIÓN   Profesionales con
Matricula Profesional o Tecnólogos competentes quienes deben acreditar
experiencia en labores similares y/o capacitación en Medición de hidrocarburos o
inspección de cantidad y calidad de hidrocarburos con un mínimo de 5000 horas.
Los certificados deben ser emitidos por: entidades educativas, firmas de
inspección, empresas del sector de reconocida trayectoria, Institutos de pesas y
medidas, proveedores del sector petrolero y laboratorios acreditados; nacionales
o extranjeros.   Formación y certificación como Auditor Interno en la norma ISO
9001 y tener formación en áreas de Medición de Hidrocarburos y Gas.          
INSPECTOR DE MEDICIÓN   Profesionales con Matricula Profesional o Tecnólogos
competentes quienes deben acreditar experiencia en labores similares y/o
capacitación en Medición de hidrocarburos o inspección de cantidad y calidad de
hidrocarburos con un mínimo de 2000 horas. Los certificados deben ser emitidos
por: entidades educativas, firmas de inspección, empresas del sector de
reconocida trayectoria, Institutos de pesas y medidas, proveedores del sector
petrolero y laboratorios acreditados; nacionales o extranjeros.   Formación como
Auditor Interno en la norma ISO 9001 y tener formación en áreas de Medición de
Hidrocarburos y Gas.

 

 4/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

4DESARROLLO

 

Las inspecciones de medición de cantidad y calidad son un examen sistemático e
independiente, que tiene como fin verificar el desempeño de los sistemas de
medición y asegurar el mejoramiento continuo del funcionamiento de los equipos y
las actividades requeridas hasta lograr procesos clase mundo de la medición de
cantidad y calidad de los hidrocarburos y biocombustibles de la Cadena de
Suministro de la Empresa.

 

Para la entrega del informe de inspección, la compañía inspectora independiente
dispone de un plazo no mayor a treinta días calendario. Se entiende que este
informe debe incluir como mínimo:

 

·El cálculo definitivo del IGSM

 

·El plan de acción acordado y aprobado por el representante autorizado del sitio
de la inspección

 

·Informe ejecutivo de la inspección, con los soportes correspondientes

 

4.1RESPONSABILIDADES DEL INSPECCIONADO

 

La compañía inspectora entregará el borrador del informe, máximo tres días
después de la inspección. El inspeccionado debe hacer los respectivos
comentarios (descargos) al mismo, en un período convenido en el Plan de
Inspección, el cual no debe superar ocho días hábiles.

 

Si pasado este periodo, no ha enviado los comentarios y/o pruebas de los mismos,
se considerará que el inspeccionado está de acuerdo con la totalidad del
contenido del informe.

 

4.2CODIFICACIÓN DE INSPECCIONES REALIZADAS A LOS SISTEMAS DE MEDICIÓN

 

Para efectos de control se establece una identificación para cada inspección,
con un código compuesto por las tres siglas iníciales de la Vicepresidencia, lo
sigue las tres siglas de la Gerencia de la dependencia inspeccionada, según lo
definido en la organización de la empresa y un consecutivo de tres dígitos de
las inspecciones de esa dependencia.

 

Los hallazgos tendrán un consecutivo entre paréntesis por cada inspección que se
realice según el área o departamento para su Identificación y seguimiento.

 

Ejemplo: Inspección VSM-GPS-PLO-001 (05): Hace referencia al hallazgo No. 5 de
la Inspección #1, abierta al Departamento de Logística de la Gerencia de
Planeación y Suministro de la Vicepresidencia de Suministro y Mercadeo.

 

4.3PLANEACIÓN

 

·Los Líderes de Medición de las Gerencias operativas realizarán la coordinación
necesaria para asegurar la participación de los responsables requeridos en cada
uno de los puntos a inspeccionar de acuerdo con el programa aprobado.

 

·El inspector asignado debe preparar el plan para cada inspección con
anticipación y negociarlo con el área responsable, en el cual debe determinar la
duración de la inspección de acuerdo a la complejidad del sistema a
inspeccionar, como mínimo una semana antes.

 

·El PMC directamente o a través de la compañía designada, debe contemplar en
paralelo a la inspección, jornadas de capacitación in situ y asesorías en temas
específicos acordados con el Líder de Medición.

 

 5/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

·Independiente de los objetivos y alcance propuestos, los planes de inspección
tendrán los siguientes elementos comunes:

 

ØCronograma con fechas y responsables definidos.

ØLa búsqueda y análisis de información previa a la inspección.

ØTrabajo de campo.

ØAnálisis de la información, hechos y evidencias recolectados.

ØRealización del cálculo del IGSM

ØEntregables:

–Formato del plan de inspecciones,

–Actas de reuniones de apertura y cierre

–Evidencia recolectada.

–Registro del puntaje IGSM

–Un informe sobre los hallazgos y de la Inspección.

–Plan de acción y seguimiento para la optimización de los sistemas de medición

–Informe de capacitación

–Informe de Asesoría basadas en las oportunidades de mejora detalladas en el
plan de acción de la inspección.

 

4.4EJECUCIÓN

 

4.4.1Reunión de apertura

 

En esta reunión se debe presentar el equipo inspector explicando la labor de
cada inspector y confirmando: el objeto, alcance, criterios, la logística, y las
normas que se usarán.

 

Se debe explicar que la Inspección se basará en: la evaluación de la
funcionalidad técnica y operativa de los equipos, el análisis de los registros
históricos de desempeño (SGC) y la observación de las competencias del personal
involucrado con el sistema de medición bajo observación.

 

Se hará énfasis en que la inspección estará enfocada en el acompañamiento,
soporte y el planteamiento de soluciones para mejorar el desempeño de los
sistemas de medición.

 

Toda la información se manejará confidencialmente y se explicará a los
asistentes, la metodología, entregables y todos los detalles para garantizar el
éxito de la inspección y que todo el personal se encuentre informado de este
proceso.

 

Los responsables de las instalaciones presentarán a los asistentes: normas de
HSE en sitio, de ser posible entregarán mapa y o planos del lugar de la
inspección.

 

Finalmente se buscará aclarar las dudas con respecto a la inspección y se
implementarán los cambios al plan que los asistentes hayan acordado.

 

Todos los detalles tratados en el desarrollo de esta reunión se deben registrar
en un acta.

 

4.4.2Desarrollo de la inspección

 

·Se hacen entrevistas.

·Se pide información.

·Cumplir con las actividades según la agenda previamente programada.

 

·Realizar las actividades de la inspección en campo.

·Evidenciar los hallazgos.

 

 6/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

·Durante el desarrollo de la inspección, el inspector debe asegurarse que:

 

ØSe cubra el alcance total de la inspección.

ØLos reportes de oportunidades de mejoramiento deben estar basados en evidencia
objetiva firme, clara, concisa y precisa, de ahí que se debe documentar con
datos y hechos.

 

·El informe de la inspección, debe ser entregado al responsable del área
inspeccionada, dentro de los plazos establecidos, con copia al Líder de Medición
del negocio, este informe debe incluir:

 

ØEl plan de Inspección.

ØPersonas entrevistadas en la Inspección, con sus respectivas actas y un
registro de la información obtenida.

ØLa fecha y hora de la reunión de apertura y cierre, objetivo de la Inspección,
alcance, documentos de referencia, participantes (inspeccionado, cargo y Equipo
Inspector), fecha del informe (personas y cargos a quien se entrega informe de
Inspección) y firma del Inspector.

ØResumen de hallazgos, junto con las acciones correctivas propuestas.

ØRegistro de los Anexos incluidos en la Inspección.

ØEl plan a desarrollar para levantar las oportunidades de mejora evidenciadas.

ØUn informe detallado claro y conciso donde se resalten las fortalezas y los
hallazgos con las oportunidades de mejoramiento.

 

El Inspeccionado está en la obligación de suministrar la información solicitada
por el inspector. En caso de que la información sea confidencial se deben
cumplir las cláusulas de confidencialidad corporativas.

 

·La elaboración del plan de acción será conjunta entre el inspector y el
responsable inspeccionado, quien será responsable por el desarrollo del mismo.

 

·Para la estructuración de los planes de acción se debe conformar un equipo
interdisciplinario entre el jefe del área inspeccionada y el equipo de medición.

 

·Finalmente, teniendo en cuenta la aceptación de los hallazgos, elaborará y
ejecutará el plan de acción.

 

4.4.3Desarrollo de la capacitación.

 

Realizar la capacitación y/o asesoría planeada, con los programas y en los
horarios establecidos.

 

4.4.4Elaboración del plan de acción preliminar.

 

Con las oportunidades de mejora se debe elaborar un plan de acción el cual debe
contener como mínimo:

 

1)Cronograma de actividades.

2)Hitos específicos de acciones implementadas.

3)Presupuestos de gastos y/o inversión preliminar.

4)Fechas de seguimiento.

5)Responsables de estas acciones.

 

4.4.5Cálculo del IGSM.

 

El Índice de Gestión de los Sistemas de Medición para hidrocarburos líquidos se
determina de acuerdo a los siguientes aspectos:

 

·Equipos e instrumentos de medición de calidad y cantidad

 

·Procedimientos operativos de calidad y cantidad

 

 7/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

·Rutinas de mantenimiento preventivo base y aseguramiento metrológico

 

·Balances y control de inventarios

 

·Gestión y normativa corporativa

 

·Capacitación y competencia

 

El Índice de Gestión de los Sistemas de Medición para gas natural se determinará
de acuerdo a los siguientes aspectos:

 

·Selección, dimensionamiento, instalación y estado del sistema de medición

 

·Procedimientos operacionales del sistema de medición

 

·Programa de mantenimiento y aseguramiento metrológico

 

·Reporte y manejo de resultados

 

·Cumplimiento de normas y reglamentaciones

 

·Capacitación y competencia del personal

 

Para mayor detalle del cálculo del IGSM refiérase a los anexos 01 y 02.

 

4.4.6Reunión de cierre.

 

El inspector Líder quien presidirá la reunión donde deberán estar presentes los
responsables del activo, presentará los hallazgos evidenciados y las
oportunidades de mejoramiento más relevantes (datos y hechos únicamente),
logrando un consenso con los inspeccionados sobre las acciones correctivas y
preventivas u observaciones resultantes.

 

En un resumen ejecutivo se señalarán conclusiones y recomendaciones generales y
se indicarán las acciones que el Líder del equipo recomendará a la organización.
El borrador del informe debe ser presentado a los inspeccionados junto con la
evaluación IGSM, la cual podrá ser modificada al entregar el informe final, de
acuerdo a información adicional que el inspeccionado haya entregado en
referencia a oportunidades de mejora resueltas después de la reunión.

 

Se deben tener en cuenta todas las responsabilidades mencionadas en la Guía de
medición de Hidrocarburos y biocombustibles ECP-VSM-G-001, que fundamentalmente
aplican a este proceso como:

 

1)El PMC canaliza todos los requerimientos de inspecciones y/o auditorias como
parte de la sinergia corporativa en los procesos de contratación de auditorías,
inspecciones de IGSM, inspecciones de cantidad y calidad en operaciones
terrestres, fluviales y marítimas, inspecciones de loss control y en general de
procesos de certificación de la cantidad y calidad de los productos de la cadena
de suministros. (Guía de medición de Hidrocarburos y biocombustibles
ECP-VSM-G-001)

 

2)Los líderes de medición por negocio, deben poblar y cerrar los hallazgos
cargados en la herramienta oficial Share Point accesando al siguiente link
http://nuestragestion/ecp/VSM/Paginas/Default.aspx . Adicionalmente podrán
subirse como No Conformidades al Sistema de Gestión de Calidad de acuerdo a la
metodología realizada previo acuerdo con los negocios; para que sea asignado un
plan de acción correctivo con fecha y responsable; dentro de un lapso de tiempo
debidamente justificado. (Guía de medición de Hidrocarburos y biocombustibles
ECP-VSM-G-001)

 

3)Los líderes de medición por negocio, deben realizar la coordinación y
seguimiento a la ejecución de los planes de mejora de los sistemas de medición
de hidrocarburos y biocombustibles de las

 

 8/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

vicepresidencias operativas y evidenciar sus registros en las herramientas
corporativas de la empresa. (Guía de medición de Hidrocarburos y biocombustibles
ECP-VSM-G-001)

 

4)Las gerencias operativas serán responsables de la generación de proyectos,
presupuesto y aprobación para asegurar el cierre de hallazgos de las
inspecciones y/o auditorías realizadas a los sistemas de medición. (Guía de
medición de Hidrocarburos y biocombustibles ECP-VSM-G-001)

 

5)El ICP debe inspeccionar y verificar el desempeño metrológico de los
laboratorios para la determinación de la calidad de los hidrocarburos y
biocombustibles de Ecopetrol S.A mediante un programa inter-laboratorios,
generando las recomendaciones para el cumplimiento de la normatividad
internacional en esa materia. (Guía de medición de Hidrocarburos y
biocombustibles ECP-VSM-G-001)

 

6)El PMC debe revisar sistemáticamente el desempeño en la gestión de la medición
y contabilización de hidrocarburos y biocombustibles de las Vicepresidencias
Operativas a través del Comité Táctico de Medición y Contabilización. (Guía de
medición de Hidrocarburos y biocombustibles ECP-VSM-G-001)

 

4.4.7Informes de seguimiento del plan de acción.

 

De acuerdo a los plazos establecidos en los planes de acción con los negocios,
la compañía inspectora del contrato vigente deberá presentar informes de
seguimiento al PMC.

 

4.5ÍNDICE DE CUMPLIMIENTO DE LOS SISTEMAS DE MEDICIÓN

 

El índice de cumplimiento de los sistemas de medición se determina de acuerdo a
los parámetros que se encuentran pormenorizados en las Listas de Verificación
(Anexo 1) y que se resumen en las tablas que siguen.

 

Una vez aplicada la Lista de Verificación al área inspeccionada, nos permitirá
determinar el Índice de Cumplimiento del Sistema de Medición de cantidad y
calidad correspondiente (Anexo 2).

 

En el IGSM el inspector evaluará la gestión según la Lista de Verificación y las
pruebas objetivas tomando para ello el Total de Nivel de Cumplimiento mediante
una Tabla en Excel para cada sistema de medición donde se aplique la inspección;
este será evaluado sobre una base del 100 % y estará determinado por tres (3)
rangos básicos: si es menor al 60% dará un color ROJO, Si está entre el 60% y el
79% dará un color amarillo y si es 80% o más dará un color verde.

 

El color verde: significa que el nivel de cumplimiento encontrado, garantiza la
confiabilidad de la información volumétrica reportada por el área inspeccionada
y exige el mantener o superar el estándar y el grado de cumplimiento.

 

El color amarillo: significa que se requiere una intervención inmediata a nivel
administrativa y técnica que busque en el menor tiempo posible incrementar el
nivel de cumplimiento y por ende el de confiabilidad en la Medición de cantidad
y calidad.

 

El color rojo: significa que se requiere no sólo una intervención inmediata a
nivel administrativa y técnica, sino también un plan de choque caracterizado por
tener la máxima prioridad en su ejecución, y un especial seguimiento, monitoreo
y control de las acciones de mejoramiento.

 

Este IGSM se evalúa en varios ítems, los cuales tienen un valor en porcentaje
(%) preestablecido según el aspecto y criterio evaluado. Estos pesos a su vez
tienen un valor por prueba objetiva verificada por el Inspector, los cuales se
evaluarán con el criterio de cumple o no cumple. Si cumple tendrá el peso
asignado por prueba, si no cumple tendrá un peso asignado de 0%. (Ver Formatos
de Evaluación del IGSM anexos).

 



 9/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

Los aspectos y criterios evaluados en el IGSM se detallan de acuerdo a cinco (5)
Sistemas de Medición preestablecidos, en las siguientes tablas:

 

1)MEDICIÓN ESTÁTICA: Son aquellos puntos en los cuales se dispone de medición
estática como medida oficial. (Tabla 2).

 

2)MEDICIÓN DINÁMICA: Son aquellos puntos en los cuales se dispone de Medición
Dinámica como medida oficial. (Tabla 3).

 

3)MEDICIÓN DE CARROTANQUES CON BÁSCULA: Aplica a aquellos puntos donde se cargan
y descargan carrotanques y la medida oficial se realiza con peso con basculas.
(Tabla 4).

 

4)MEDICIÓN DE RECIBO Ó DESPACHO DE GLP EN TANQUES PRESURIZADOS: Son aquellos
puntos en los que se realiza Medición de recibo o despacho de GLP con Mediciones
Estáticas. (Tabla 5)

 

5)MEDICIÓN DE GAS NATURAL. Son aquellos puntos de entrada o salida al Sistema
Nacional de Transporte de gas natural.

 

NOTA 1. En los cargaderos y descargaderos de carrotanques donde se utilice como
medida oficial la medición estática en tanques de recibo y despacho se utilizará
la Tabla 2. NOTA 2. En los cargaderos y descargaderos de carrotanques donde se
utilice como medida oficial la medición dinámica se utilizará la Tabla 3. NOTA
3. En aquellos puntos en los que se realiza medición de recibo o despacho de GLP
con medición dinámica se utilizará la Tabla 3. NOTA 4. En los puntos de medición
de gas natural se utilizará una tabla diferente para cada tipo de medidor
(ultrasónico Tabla 6.1, turbina Tabla 6.2, platina de orificio Tabla 6.3 y
Coriolis Tabla 6.4) NOTA 5. Los criterios de la Lista de Verificación son
modificables únicamente por el Comité Táctico de Medición y Contabilización,
quien los publicará como anexos del presente capítulo.

 

 10/116

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

TABLA 2. MEDICIÓN ESTÁTICA

 

PESO
POR
ASPECTO   ASPECTO   CRITERIOS   PESO
POR
CRITERIO 20%   EQUIPOS E INSTRUMENTOS DE MEDICIÓN DE CALIDAD Y CANTIDAD  
Verificación de la vigencia de calibración de tanques de almacenamiento.
Inclusión del presupuesto de incertidumbre del proceso de aforo.   11%     Cinta
de medición, estado y calibración.   2%     Medición de temperatura, termómetro
patrón y de trabajo   4%     Cremas reveladoras, existencia y estado   1%    
Muestreador manual   2% 24%   PROCEDIMIENTOS OPERATIVOS DE CALIDAD Y CANTIDAD  
Procedimientos de medición niveles Total y agua, temperaturas y toma de muestras
y telemetría.   6%     Procedimientos de muestreo, recipiente y sitio de
almacenamiento.   5%     Procedimiento de liquidación manual de productos en
tanques.   5%     Procedimientos de laboratorio, estado de equipos y espacio
físico   6%     Procedimientos de respaldo a la medición.   2%               15%
  RUTINAS DE MANTENIMIENTO PREVENTIVO BASE Y ASEGURAMIENTO METROLÓGICO   Rutinas
mantenimiento equipos laboratorio y pruebas interlaboratorios   5%     Rutinas
mantenimiento de instrumentación primaria y secundaria y registros   10%        
      25%   BALANCES Y CONTROL DE INVENTARIOS   Balance diario interno de planta
y/o línea de recibos y/o entregas y acciones con base a balances.   9%    
Procedimiento de control de inventarios y atención a diferencias de calidad y
cantidad.   12%     Verificar si se documentan las acciones de cálculo y control
estadístico de PI (DRENAJES, EVAPORACIÓN….)   4%               10%   GESTIÓN Y
NORMATIVA CORPORATIVA   Gestión, seguimiento y existencia de normativa
corporativa.   10%               6%   CAPACITACIÓN Y COMPETENCIA   Capacitación
y competencia del personal.   6 %

 

 11/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

TABLA 3. MEDICIÓN DINÁMICA

 

PESO
POR
ASPECTO   ASPECTO   CRITERIOS   PESO
POR
CRITERIO 20%   EQUIPOS E INSTRUMENTOS DE MEDICIÓN DE CALIDAD Y CANTIDAD  
Equipos, instrumentación, instalación y ensamblaje, registros de intervenciones
  3%     Programas de Calibración y Factores de los Medidores.   11%    
Factores de desempeño de los toma muestras automáticos   2%     Control
estadístico de calibración y/o curvas de desempeño. Registros sistemáticos y
documentados del Computador de flujo y control físico.   4%               24%  
PROCEDIMIENTOS OPERATIVOS DE CALIDAD Y CANTIDAD   Tiquetes de medición y
corridas de calibración   6%     Procedimientos de muestreo automático,
recipiente y sitio de almacenamiento.   8%     Personal encargado del computador
de flujo y back up   5%     Procedimientos de laboratorio, estado de equipos y
espacio físico   3%     Procedimientos de respaldo a la medición.   2%          
    15%   RUTINAS DE MANTENIMIENTO PREVENTIVO BASE Y ASEGURAMIENTO METROLÓGICO  
Rutinas mantenimiento equipos laboratorio y pruebas interlaboratorios   5%    
Rutinas mantenimiento de instrumentación primaria y secundaria y registros   10%
              25%   BALANCES Y CONTROL DE INVENTARIOS   Balance diario interno
de planta y/o línea de recibos y/o entregas y acciones con base a balances.   9%
    Procedimiento de control de inventarios y atención a diferencias de calidad
y cantidad.   12%     Verificar si se documentan las acciones de cálculo y
control estadístico de PI (DRENAJES, EVAPORACIÓN)   4%               10%  
GESTIÓN Y NORMATIVA CORPORATIVA   Gestión, seguimiento y existencia de normativa
corporativa.   10%               6%   CAPACITACIÓN Y COMPETENCIA   Capacitación
y competencia del personal.   6%

 

 12/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

TABLA 4. MEDICIÓN DE CARROTANQUES CON BÁSCULA

 

 

PESO
POR
ASPECTO   ASPECTO   CRITERIOS   PESO
POR
CRITERIO 20%   EQUIPOS E INSTRUMENTOS DE MEDICIÓN DE CALIDAD Y CANTIDAD  
Verificación de la vigencia de calibración de tanques de almacenamiento.
Inclusión del presupuesto de incertidumbre del proceso de aforo.   6%     Cinta
de medición, estado y calibración.   1%     Medición de temperatura, termómetro
patrón y de trabajo   3%     Cremas reveladoras, existencia y estado   1%    
Muestreador manual   2%     Báscula, calibración e incertidumbre calculada   7%
              24%   PROCEDIMIENTOS OPERATIVOS DE CALIDAD Y CANTIDAD  
Procedimientos de medición por peso, temperaturas y toma de muestras.   8 %    
Procedimientos de muestreo, recipiente y sitio de almacenamiento.   6%    
Procedimientos de laboratorio, estado de equipos y espacio físico   7%    
Procedimientos de respaldo a la medición.   3%               15%   RUTINAS DE
MANTENIMIENTO PREVENTIVO BASE Y ASEGURAMIENTO METROLÓGICO   Rutinas
mantenimiento equipos laboratorio y pruebas interlaboratorios   5%     Rutinas
mantenimiento de instrumentación primaria y secundaria y registros   10%        
      25%   BALANCES Y CONTROL DE INVENTARIOS   Balance diario interno de planta
y/o línea de recibos y/o entregas y acciones con base a balances.   9%    
Procedimiento de control de inventarios y atención a diferencias de calidad y
cantidad.   12%     Verificar si se documentan las acciones de cálculo y control
estadístico de PI (DRENAJES, EVAPORACIÓN….)   4%               10%   GESTIÓN Y
NORMATIVA CORPORATIVA   Gestión, seguimiento y existencia de normativa
corporativa.   10%               6%   CAPACITACIÓN Y COMPETENCIA   Capacitación
y competencia del personal.   6%

 

 13/116

 

  

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

 



PESO
POR
ASPECTO   ASPECTO   CRITERIOS   PESO
POR
CRITERIO 20%   EQUIPOS E INSTRUMENTOS DE MEDICIÓN DE CALIDAD Y CANTIDAD  
Calibración de tanques de almacenamiento. Inclusión del presupuesto de
incertidumbre del proceso de aforo.   10%     Sistema de medición automática de
nivel   4%     instrumentos de medición e indicador de temperatura y presión, de
trabajo, estado y con reportes   6%               24%   PROCEDIMIENTOS
OPERATIVOS DE CALIDAD Y CANTIDAD   Procedimientos de medición automática de
presión y temperaturas.   6%     Procedimientos de muestreo, recipiente y sitio
de almacenamiento.   2%     Procedimiento de liquidación manual de productos en
tanques y tiquetes de medición.   6%     Procedimientos de laboratorio, estado
de equipos y espacio físico   7%     Frecuencia de calibración y sellos e
seguridad   3%               15%   RUTINAS DE MANTENIMIENTO PREVENTIVO BASE Y
ASEGURAMIENTO METROLÓGICO   Rutinas mantenimiento equipos laboratorio y pruebas
interlaboratorios   4%     Rutinas mantenimiento de instrumentación primaria y
secundaria y registros   11%               25%   BALANCES Y CONTROL DE
INVENTARIOS   Balance diario interno de planta y/o línea de recibos y/o entregas
y acciones con base a balances.   9%     Procedimiento de control de inventarios
y atención a diferencias de calidad y cantidad.   12%     Verificar si se
documentan las acciones de cálculo y control estadístico de PI (DRENAJES,
EVAPORACIÓN….)   4%               10%   GESTIÓN Y NORMATIVA CORPORATIVA  
Gestión, seguimiento y existencia de normativa corporativa.   10%              
6%   CAPACITACIÓN Y COMPETENCIA   Capacitación y competencia del personal.   6%

  

 14/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

TABLA 6.1 MEDIDOR TIPO ULTRASÓNICO

 

PESO POR

ASPECTO

  ASPECTO   CRITERIOS  

PESO POR

CRITERIO

9%   CONDICIONES DE OPERACIÓN   Rango de propiedades de cómo densidad relativa,
presión, temperatura y caudal.   6%     Condiciones de perf il de velocidad y
ruido asimétrico   3% 7%   REQUISITOS DEL M EDIDOR   Requisitos del medidor
exigidos por la normativa   7% 3%   REQUISITOS DE DESEM PEÑO   Requisitos de
desempeño del medidorexigidos por la normativa   3% 8%   REQUISITOS DE PRUEBA
PARA EL PAQUETE DE M EDICIÓN Y EL M EDIDOR   Requisitos de prueba para el
sistema de medición exigido por la normativa   8% 11%   CONDICIONES DE
INSTALACIÓN   Verificación de las condiciones de instalación.   11% 3%   ELEM
ENTO SECUNDARIO - PRESIÓN ESTÁTICA Y TEM PERATURA   Rango de operación de los
elementos trasmisores/traductores de presión y temperatura y su calibración   3%
11%   COM PUTADOR DE FLUJO   Evaluar la información del computador de flujo y
verificar el cumplimiento de la normatividad vigente   11% 2%   M EDICIÓN DE
CANTIDADES DE ENERGÍA Y CALIDAD EN PUNTOS DE ENTRADA   Verificar en campo la
instalación de los equipos de cromatografía, humedad, punto de rocío de
hidrocarburos, H2S y azufre total, evaluar su comportamiento y sus programas de
verificación.   2% 2%   M EDICIÓN Y ASIGNACIÓN DE CANTIDADES DE ENERGÍA EN
PUNTOS DE SALIDA   Verificar la conf iabilidad de la mediciónde acuerdo a las
condiciones acordadas entre el remitente y el transportador.   2% 2%   M EDICIÓN
V OLUM ÉTRICA   Verificar en campo la conf iguración delcomputador de flujo y
los procedimientos de calibración realizados para garantizar la conf iabilidad
en la medición.   2% 3%   M EDICIÓN OTRAS V ARIABLES   Determinación de
supercompresibilidaddel gas, y otras variables.   3% 2.5%   PRECISIÓN, ACCESO Y
CALIBRACIÓN DE EQUIPOS DE M EDICIÓN   Verificar resultados de calibración en
campo.   2.5% 10%   BUENAS PRÁCTICAS M ETROLÓGICAS   Aplicación de
recomendaciones de lanorma y de las buenas prácticas de la industria.   10% 2%  
PRUEBA DE CERO FLUJO   Verificar registros históricos, archivos y documentos de
condiciones operacionales del medidor   2% 3%   INCERTIDUM BRE DE LA M EDICION  
Evaluar inf ormación suministrada por el fabricante y exigida por la norma.   3%
15.5%   CALIDAD Y M UESTREO   Verificar el cumplimiento de la normativa en
calidad y muestreo.   15.5% 3%   GESTIÓN Y NORM ATIV A CORPORATIV A   Gestión,
seguimiento y existencia de normativa corporativa.   3% 3%   CAPACITACIÓN Y COM
PETENCIA DEL PERSONAL   Capacitación y competencia del personal   3%

 

 15/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

TABLA 6.2 MEDIDOR TIPO TURBINA

 

PESO POR

ASPECTO

  ASPECTO   CRITERIOS  

PESO POR

CRITERIO

3%   CONDICIONES DE OPERACIÓN Y DESEM PEÑO   Verificación de las condiciones de
operación y desempeño.   3% 11.5%   CONDICIONES DE LA INSTALACIÓN   Verificación
de las especificaciones de instalación   11.5% 10%   SISTEM AS DE M EDICIÓN DE
PRESIÓN ESTÁTICA - LÍNEAS M ANOM ÉTRICAS   Características de las líneas
manométricas   10% 6%   ELEM ENTO SECUNDARIO - PRESIÓN ESTÁTICA   Rango de
operación de los elementos trasmisores/traductores de presión su calibración  
6% 3%   SISTEM A DE M EDICIÓN DE TEM PERATURA   Características del sistema de
medición de temperatura y del elemento secundario.   3% 6%   ELEM ENTO
SECUNDARIO - TEM PERATURA   Verif icar registros históricos del computador de
flujo y calibración del mismo   6% 6%   COM PUTADOR DE FLUJO   Evaluar la
información del computador de flujo y verificar el cumplimiento de la
normatividad vigente   6% 3%   M EDICIÓN Y ASIGNACIÓN DE CANTIDADES DE ENERGÍA
EN PUNTOS DE SALIDA   Verificar en campo la instalación de los equipos de
cromatografía, humedad, punto de rocío de hidrocarburos, H2S y azufre total,
evaluar su comportamiento y sus programas de verificación.   3% 6%   M EDICIÓN
VOLUM ÉTRICA   Verif icar la confiabilidad de la medición de acuerdo a las
condiciones acordadas entre el remitente y el transportador.   6% 6%   M EDICIÓN
OTRAS VARIABLES   Determinación de supercompresibilidad del gas, y otras
variables.   6% 5%   PRECISIÓN, ACCESO Y CALIBRACIÓN DE EQUIPOS DE M EDICIÓN  
Verificar resultados de calibración en campo.   5% 9%   BUENAS PRÁCTICAS M
ETROLÓGICAS   Aplicación de recomendaciones de la norma y de las buenas
prácticas de la industria.   9% 4%   INCERTIDUM BRE DE LA M EDICION   Evaluar
inf ormación suministrada por el fabricante y exigida por la norma.   4% 15.5%  
CALIDAD Y M UESTREO   Verificar el cumplimiento de la normativa en calidad y
muestreo.   15.5% 3%   GESTIÓN Y NORM ATIVA CORPORATIVA   Gestión, seguimiento y
existencia de normativa corporativa.   3% 3%   CAPACITACIÓN Y COM PETENCIA DEL
PERSONAL   Capacitación y competencia del personal   3%

  

 16/116

 

 



[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

TABLA 6.3 MEDIDOR TIPO PLATINA DE ORIFICIO

 

PESO POR           PESO POR ASPECTO   ASPECTO   CRITERIOS   CRITERIO 2.5%  
CONDICIONES DE OPERACIÓN Y DESEMPEÑO   Verificación de las condiciones de
operación y desempeño.   2.5 % 12%   ESPECIFICACIONES TECNICAS DE LA PLATINA DE
ORIFICIO   Verificación de las especificaciones técnicas de la platina de
orificio.   12% 9%   ESPECIFICACIONES TECNICAS DE LOS TUBOS DE MEDICIÓN Y
PORTAPLATINA   Verificación de las especificaciones técnicas de los tubos de
medición y el portaplatina.   9% 6%   TOMAS DE PRESIÓN   Características de las
tomas de presión   6% 6%   SISTEMA DE MEDICIÓN DE PRESIÓN ESTÁTICA Y DIFERENCIAL
- LÍNEAS MANOMÉTRICAS   Características del sistema de medición de presión
diferencial y las líneas manométricas   6% 6%   ELEMENTO SECUNDARIO - PRESIÓN
ESTÁTICA Y DIFERENCIAL   Características del elemento secundario de presión
estática y diferencial.   6% 6%   SISTEMA DE MEDICIÓN DE TEMPERATURA  
Características del sistema de medición de temperatura y del elemento
secundario.   3% 3%   ELEMENTO SECUNDARIO - TEMPERATURA   Verificar registros
históricos del computador de flujo y calibración del mismo   4% 6%   COMPUTADOR
DE FLUJO   Evaluar la información del computador de flujo y verificar el
cumplimiento de la normatividad vigente   6% 6%   MEDICIÓN DE CANTIDADES DE
ENERGÍA Y CALIDAD EN PUNTOS DE ENTRADA   Verificar en campo la instalación de
los equipos de cromatografía, humedad, punto de rocío de hidrocarburos, H2S y
azufre total, evaluar su comportamiento y sus programas de verificación.   6% 6%
  MEDICIÓN VOLUMÉTRICA   Verificar la confiabilidad de la medición de acuerdo a
las condiciones acordadas entre el remitente y el transportador.   6% 6%  
MEDICIÓN OTRAS VARIABLES   Determinación de supercompresibilidad del gas, y
otras variables.   6% 5%   PRECISIÓN, ACCESO Y CALIBRACIÓN DE EQUIPOS DE
MEDICIÓN   Verificar resultados de calibración en campo.   5% 1%   BUENAS
PRÁCTICAS METROLÓGICAS   Aplicación de recomendaciones de la norma y de las
buenas prácticas de la industria.   1% 15.5%   CALIDAD Y MUESTREO   Verificar el
cumplimiento de la normativa en calidad y muestreo.   15.5% 3%   GESTIÓN Y
NORMATIVA CORPORATIVA   Gestión, seguimiento y existencia de normativa
corporativa.   3% 3%   CAPACITACIÓN Y COMPETENCIA DEL PERSONAL   Capacitación y
competencia del personal   3%

 



 17/116

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 



 

TABLA 6.4 MEDIDOR TIPO CORIOLIS

 

PESO POR

ASPECTO

  ASPECTO   CRITERIOS  

PESO POR

CRITERIO

6%   CONDICIONES DE OPERACIÓN   Verificación de las condiciones de operación y  
6% 3%   REQUISITOS DE DESEM PEÑO   .Requisitos de desempeño del medidor exigidos
por la normativa   3% 22.5%   CONDICIONES DE INSTALACIÓN   Verificación de las
condiciones de instalación.   22.5% 2%   ELEM ENTOS DE COM PENSACIÓN PRESIÓN Y
TEM PERATURA   Verificación del cumplimiento de la normatividad   2% 22%   COM
PUTADOR DE FLUJO   Evaluar la inf ormación del computador de f lujo y verificar
el cumplimiento de la normatividad vigente   22% 2%   M EDICION DE CANTIDADES DE
ENERGIA Y CALIDAD EN PUNTOS DE SALIDA   Verificar en campo la instalación de los
equipos de cromatografía, humedad, punto de rocío de hidrocarburos, H2S y azufre
total, evaluar su comportamiento y sus programas de verificación.   2% 5%   M
EDICIÓN VOLUM ÉTRICA   Verif icar la conf iabilidad de la medición de acuerdo a
las condiciones acordadas entre el remitente y el transportador.   5% 9%  
PRECISIÓN, ACCESO Y CALIBRACIÓN DE EQUIPOS DE M EDICIÓN   Verificar resultados
de calibración en campo.   9% 5%   BUENAS PRÁCTICAS M ETROLÓGICAS   Aplicación
de recomendaciones de la norma y de las buenas prácticas de la industria.   5%
2%   INCERTIDUM BRE DE LA M EDICION   Evaluar información suministrada por el
fabricante y exigida por la norma.   2% 15.5%   CALIDAD Y M UESTREO   Verificar
el cumplimiento de la normativa en calidad y muestreo.   15.5% 3%   GESTIÓN Y
NORM ATIVA CORPORATIVA   Gestión, seguimiento y existencia de normativa
corporativa.   3% 3%   CAPACITACIÓN Y COM PETENCIA DEL PERSONAL   Capacitación y
competencia del personal   3%

 

4.6REGISTROS

 

·Programa de Inspección (debe contener como mínimo: 1. Antecedentes, 2.
Normatividad, 3.Objetivo, 4. Alcance, 5. Integrantes equipo inspector con breve
resumen hoja de vida y soportes, y 6. Fechas específicas de las visitas) o Plan
de inspecciones de medición.

 

·Lista de Verificación IGSM (Índice de Gestión de los Sistemas De Medición) para
inspeccionar Sistemas de Medición de cantidad y calidad de hidrocarburos.

 

·Informe de Inspección (como mínimo debe contener: 1. Introducción, 2.
Normatividad, 3. Objetivo, 4. Alcance, 5. Resultados, 6. Conclusiones, 7.
Recomendaciones y 8. Firmas electrónicas del Auditor Líder) o Informe de
inspección de Sistema de medición.

 

·Solicitud de información para inspección

 

·Actas de reunión de apertura y de reunión de cierre

 

·Cálculo del Índice de Cumplimiento de los Sistemas de Medición.

 



 18/116

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

·VSM-VSM-F-008 Reporte de No Conformidades.

 

4.7ANEXOS

 

1Listas de verificación

1.1Lista de verificación líquidos – Medición Dinámica

1.2Lista de verificación líquidos – Medición Estática

1.3Lista de verificación medición GLP – Medición Estática

1.4Lista de verificación - CTKS Báscula

1.5Lista de verificación gas natural - Medidor Ultrasónico

1.6Lista de verificación gas natural - Medidor Turbina

1.7Lista de verificación gas natural – Medidor Coriolis

1.8Lista de verificación gas natural – Medidor Platina de Orificio

 

2Índice de cumplimiento del sistema de medición de cantidad y calidad

2.1Índice de cumplimiento líquidos – IGSM Medición Dinámica

2.2Índice de cumplimiento líquidos – IGSM Medición Estática

2.3Índice de cumplimiento GLP – IGSM Medición Estática

2.4Índice de cumplimiento – IGSM CTKS Báscula

2.5Índice de cumplimiento gas natural – IGSM Medidor Ultrasónico

2.6Índice de cumplimiento gas natural – IGSM Medidor Turbina

2.7Índice de cumplimiento gas natural – IGSM Medidor Coriolis

2.8Índice de cumplimiento gas natural – IGSM Medidor Platina de Orificio

 

5CONTINGENCIAS

 

No aplica

 

Para mayor información sobre este Capítulo y en general del Manual de Medición
de Hidrocarburos de Ecopetrol S.A, dirigirse a:

ØRodrigo Satizabal Ramírez

Jefe del Departamento de Medición y Contabilización de Hidrocarburos VSM-GPS-PMC
Ext.: 43390

ØMario Alberto Granada Cañas

Profesional I Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC Ext.: 50057

ØPenélope Galeno Sáez

Profesional III Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC Ext.: 42080

ØHector Hernando Bernal (Share Point)

Profesional II Departamento de Medición y Contabilización de Hidrocarburos
VSM-GPS-PMC Ext.: 50053

 

 19/116

 

 

[tlogo.jpg]

MANUAL DE MEDICIÓN DE HIDROCARBUROS Y BIOCOMBUSTIBLES

CAPÍTULO 23 INSPECCIÓN DE LOS SISTEMAS DE MEDICIÓN Y

CÁLCULO DEL IGSM

GESTION DE MEDICION Y CONTABILIZACION

DEPARTAMENTO DE MEDICION Y CONTABILIZACION

ECP-VSM-M-001-23 Fecha aprobación:
01/04/2010 Versión: 03

 

RELACIÓN DE VERSIONES

 

Versión   Fecha   Cambios 00   15/06/2005   Emisión del documento 01  
15/11/2007   Se diferencian los conceptos de Inspección y Auditoría, se hacen
mejoras a la metodología de calificación del IGSM, se asimilan los pasos de la
inspección a los de las auditorías del sistema de gestión de la calidad, se
cambiaron perfiles de los auditores por inspectores, se crean pautas del plan y
responsabilidades del inspeccionado. 02   30/11/2009   Cambio del título
“Auditorias e Inspecciones de Medición” por el actual. Se enfatiza en el
concepto de inspección e inspector independiente, se cambiaron perfiles de los
inspectores, se crean pautas acerca del responsable para el cierre de los
hallazgos y se actualizan tablas IGSM. 03   01/04/2010   Revisión de las tablas
de IGSM e inclusión en estas de los sistemas de medición de gas natural

 

Revisió   Aprobó       /s/ RODRIGO SATIZABAL RAMÍREZ     RODRIGO SATIZABAL
RAMÍREZ     Jefe Departamento de Medición y Contabilización     de Hidrocarburos
– VSM-GPS-PMC         /s/ CLAUDIA CASTELLANOS     CLAUDIA CASTELLANOS /s/ MARIO
GRANADA CAÑAS   Vicepresidente de Suministro y Mercadeo – VSM MARIO GRANADA
CAÑAS     Profesional Medición VSM-GPS-PMC     En representación de lideres de
medición de los VSM, VIT, VPR, GRB, GRC e ICP quienes participaron en su
elaboración.     Documento aprobado según acta del 1er Comité Táctico de
Medición y Contabilización del 2010 realizado en febrero 10 y 11    

 



 20/116

 





[t23pg021.jpg]

 

  

 

 

[t23pg022.jpg]

 

  

 

 

[t23pg023.jpg]

 

  

 

 

[t23pg024.jpg]

 

  

 

 

[t23pg025.jpg]

 

  

 

 

[t23pg026.jpg]

 

  

 

 

[t23pg027.jpg]

 

  

 

 

[t23pg028.jpg]

 

  

 

 

[t23pg029.jpg]

 

  

 

 

[t23pg030.jpg]

 

  

 

 

[t23pg031.jpg]

 

  

 

 

[t23pg032.jpg]

 

  

 

 

[t23pg033.jpg]

 

  

 

 

[t23pg034.jpg]

 

  

 

 

[t23pg035.jpg]

 

  

 

 

[t23pg036.jpg]

 

  

 

 

[t23pg037.jpg]

 

  

 

 

[t23pg038.jpg]

 

  

 

 

[t23pg039.jpg]

 

  

 

 

[t23pg040.jpg]

 

  

 

 

[t23pg041.jpg]

 

  

 

 

[t23pg042.jpg]

 

  

 

 

[t23pg043.jpg]

 

  

 

 

[t23pg044.jpg]

 

  

 

 

[t23pg045.jpg]

 

  

 

 

[t23pg046.jpg]

 

  

 

 

[t23pg047.jpg]

 

  

 

 

[t23pg048.jpg]

 

  

 

 

[t23pg049.jpg]

 

  

 

 

[t23pg050.jpg]

 

  

 

 

[t23pg051.jpg]

 

  

 

 

[t23pg052.jpg]

 

  

 

 

[t23pg053.jpg]

 

  

 

 

[t23pg054.jpg]

 

  

 

 

[t23pg055.jpg]

 

  

 

 

[t23pg056.jpg]

 

  

 

 

[t23pg057.jpg]

 

  

 

 

[t23pg058.jpg]

 

  

 

 

[t23pg059.jpg]

 

  

 

 

[t23pg060.jpg]

 

  

 

 

[t23pg061.jpg]

 

  

 

 

[t23pg062.jpg]

 

  

 

 

[t23pg063.jpg]

 

  

 

 

[t23pg064.jpg]

 

  

 

 

[t23pg065.jpg]

 

  

 

 

[t23pg066.jpg]

 

  

 

 

[t23pg067.jpg]

 

  

 

 

[t23pg068.jpg]

 

  

 

 

[t23pg069.jpg]

 

  

 

 

[t23pg070.jpg]

 

  

 

 

[t23pg071.jpg]

 

  

 

 

[t23pg072.jpg]

 

  

 

 

[t23pg073.jpg]

 

  

 

 

[t23pg074.jpg]

 

  

 

 

[t23pg075.jpg]

 

  

 

 

[t23pg076.jpg]

 

  

 

 

[t23pg077.jpg]

 

  

 

 

[t23pg078.jpg]

 

  

 

 

[t23pg079.jpg]

 

  

 

 

[t23pg080.jpg]

 

  

 

 

[t23pg081.jpg]

 

  

 

 

[t23pg082.jpg]

 

  

 

 

[t23pg083.jpg]

 

  

 

 

[t23pg084.jpg]

 

  

 

 

[t23pg085.jpg]

 

  

 

 

[t23pg086.jpg]

 

  

 

 

[t23pg087.jpg]

 

  

 

 

[t23pg088.jpg]

 

  

 

 

[t23pg089.jpg]

 

  

 

 

[t23pg090.jpg]

 

  

 

 

[t23pg091.jpg]

 

  

 

 

[t23pg092.jpg]

 

  

 

 

[t23pg093.jpg]

 

  

 

 

[t23pg094.jpg]

 

  

 

 

[t23pg095.jpg]

 

  

 

 

[t23pg096.jpg]

 

  

 

 

[t23pg097.jpg]

 

  

 

 

[t23pg098.jpg]

 

  

 

 

[t23pg099.jpg]

 

  

 

 

[t23pg100.jpg]

 

  

 

 

[t23pg101.jpg]

 

  

 

 

[t23pg102.jpg]

 

  

 

 

[t23pg103.jpg]

 

  

 

 

[t23pg104.jpg]

 

  

 

 

[t23pg105.jpg]

 

  

 

 

[t23pg106.jpg]

 

  

 

 

[t23pg107.jpg]

 

  

 

 

[t23pg108.jpg]

 

  

 

 

[t23pg109.jpg]

 

  

 

 

[t23pg110.jpg]

 

  

 

 

[t23pg111.jpg]

 

  

 

 

[t23pg112.jpg]

 

  

 

 

[t23pg113.jpg]

 

  

 

 

[t23pg114.jpg]

 

  

 

 

[t23pg115.jpg]

 

  

 

 

[t23pg116.jpg]

 

  

 



 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP-VSM-M-001-24   MANUAL
ÚNICO DE MEDICIÓN
CAPITULO 24
ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y CONTENIDO
DE AGUA Fecha:

29/11/2005 Página 1 de 8

 

MANUAL ÚNICO DE MEDICIÓN

 

CAPITULO 24

 

ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y
CONTENIDO DE AGUA

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP-VSM-M-001-24   MANUAL
ÚNICO DE MEDICIÓN
CAPITULO 24
ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y CONTENIDO
DE AGUA Fecha:

29/11/2005 Página 2 de 8

 

TABLA DE CONTENIDO

 

  Pag.     RELACIÓN DE VERSIONES       1.          OBJETO 3    
2.          ALCANCE 3     3.          GLOSARIO 3     4.          DOCUMENTOS
DEROGADOS. NO APLICA 3     5.          CONDICIONES GENERALES 3    
6.          DESARROLLO 4     6.1          CRITERIOS A EVALUAR POR DIFERENCIA DE
VOLUMEN 4     6.2          CRITERIOS A EVALUAR POR CONTENIDO DE AGUA 4    
6.3          DOCUMENTOS REQUERIDOS PARA LA FORMALIZACIÓN 5    
6.4          PROCESO DE RECLAMACIÓN 6     7.          REGISTROS 6    
8.          CONTINGENCIAS. No Aplica 6     9.          BIBLIOGRAFÍA 6    
10.        ANEXOS. 6

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP-VSM-M-001-24   MANUAL
ÚNICO DE MEDICIÓN
CAPITULO 24
ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y CONTENIDO
DE AGUA Fecha:

29/11/2005 Página 3 de 8

 

1.OBJETO

 

Establecer las acciones, que se deben llevar a cabo cuando se presentan
diferencias de volumen neto y/o contenido de agua; en operaciones de
transferencia de custodia de crudo, refinados y Gas Licuado del Petróleo GLP.

 

2.ALCANCE

 

Aplica al personal responsable de atender las diferencias de volumen neto y
contenido de agua en operaciones de transferencia en custodia de crudo,
refinados y GLP entre áreas de negocio de Ecopetrol S.A. Comprende desde su
evaluación hasta la notificación de su aceptación o rechazo.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capitulo 1 del
Manual Único de medición “Condiciones Generales” en su numeral 3 - Glosario
Aplicable al Manual Único de medición (MUM).

 

4.DOCUMENTOS DEROGADOS. NO APLICA

 

5.CONDICIONES GENERALES

 

üToda reclamación por diferencia de volumen y/o contenido de agua debe
formalizarse mediante comunicación escrita magnética y/o impresa, de acuerdo a
los formatos establecidos en las diferentes dependencias.

üLa reclamación como mínimo debe contener la siguiente información:

-Fecha de presentación

-Asunto: una declaración del motivo del reclamo y una explicación que incluya:
circunstancias, cantidades, sitios, productos, personas, número de factura y
demás elementos a considerar que hayan intervenido.

-Fecha en que se genera el reclamo

-Los soportes correspondientes especificados en el numeral 6.3 de este capitulo.

-Nombre y datos del funcionario encargado de la operación de transferencia de
custodia del hidrocarburo.

üEl funcionario responsable de atender la reclamación debe regístrala
consignando los siguientes datos: fecha, hora, nombre, registro del funcionario
y firma.

üNotificar el rechazo o aceptación de la reclamación tomando en cuenta lo
establecido en este capitulo y los procedimientos específicos de cada
dependencia para la atención de reclamos o producto no conforme según
corresponda. Estableciendo las acciones correctivas para evitar que vuelva a
ocurrir.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP-VSM-M-001-24   MANUAL
ÚNICO DE MEDICIÓN
CAPITULO 24
ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y CONTENIDO
DE AGUA Fecha:

29/11/2005 Página 4 de 8

 

6.DESARROLLO

 

El responsable del área operativa encargado de la recepción de las
reclamaciones, debe obtener y analizar como mínimo la información presentada a
continuación como soporte para aceptar o rechazar la reclamación por diferencia
de volumen neto de hidrocarburo y/o contenido de agua:

 

6.1CRITERIOS A EVALUAR POR DIFERENCIA DE VOLUMEN

 

üVerificar los tiquetes de liquidación tanto del punto de entrega como de recibo
a fin de confrontar si existe diferencia de volumen neto superiores o inferiores
a 0.25%.

üRealizar una medición y liquidación (con un representante tanto de la parte que
recibe como la que entrega) de verificación de los niveles de producto y agua en
el tanque o tanques involucrados en la reclamación. En el caso de GLP se
verifica la cantidad de agua drenada de los tanques a presión.

üRevisar y evaluar los múltiples involucrados en la entrega desde el sistema de
medición hasta la salida de la estación, revisando posibles pases de productos
hacia tanques, tanques de relevo, válvulas de seguridad y drenajes.

üRevisar existencia de desvíos de producto hacia el sumidero como efecto de la
limpieza de filtros, drenaje del probador, disparos de válvulas de seguridad. Se
aclara que por norma deben instalarse sellos en las válvulas de desvíos o
by-pass y la omisión de esta acción puede constituirse en un argumento de
reclamación.

üVerificar el medidor(es) bajo análisis y que los valores de las variables
(temperatura, presión, densidad, rata de flujo etc), estén dentro del rango
normal con respecto a sus valores históricos.

üVerificar que el rango de flujo de la entrega este dentro del rango de flujo de
operación del medidor.

üConfirmar si durante la transferencia se realizó por lo menos una corrida
oficial de verificación del factor del medidor. En caso contrario debe
efectuarse por lo menos una posterior al 25 %, 50% y al 75 % del bache las
cuales deben tener una repetibilidad máxima de 25 diezmilésimas en los medidores
involucrados.

üInspeccionar que los tanques no tengan alteración alguna que modifique la tabla
de aforo (deformación de sus estructuras o reparación), Revisar que dicha tabla
este vigente; y que el aforo del tanque haya sido verificado en un periodo no
superior a 5 años.

üDeterminar si las mediciones manuales de los tanques cumplen con las normas API
para la medición nivel de vació, temperatura, densidad, muestreo y aforo de
tanques, así como el estado de cinta, plomadas y termómetros.

üSe cuantifica los posibles volúmenes drenados y recibidos en los tanques de
relevo y sumidero.

üPartiendo de lo anterior se emite el concepto de aceptación o rechazo del
reclamo.

 

6.2 CRITERIOS A EVALUAR POR CONTENIDO DE AGUA

 

üVerificar la liquidación de los tiquetes tanto del punto de entrega como de
recibo con el fin de comparar la cantidad de agua y producto.

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP-VSM-M-001-24   MANUAL
ÚNICO DE MEDICIÓN
CAPITULO 24
ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y CONTENIDO
DE AGUA Fecha:

29/11/2005 Página 5 de 8

 

üInspeccionar los registros de densidad de la celda remota, gravitógrafo y
densitómetro local para descartar posible presencia de agua.

üRevisar cuando fue la ultima inyección programada de agua en las líneas y
determinar la posibilidad de que está no se haya evacuado completamente.

üVerificar si existe control diario de la medida del agua existente en el
tanque.

üExaminar los controles y mediciones de agua de los tanques de relevo y
sumidero; así como los trabajos de mantenimiento realizados con el fin de
determinar si de allí procede el agua objeto de la reclamación.

üRevisar si el tomamuestras opera en forma apropiada y si se realizo el manejo y
análisis de muestras de acuerdo a lo establecido en el capitulo 8 del Manual
Único de medición de la Ecopetrol

üInspeccionar la medición manual de tanques del remitente y verificar que
cumplen con las norma API así como el estado de las cintas, plomadas y pomada de
agua, de lo contrario no será posible comparar objetivamente en volumen motivo
de la reclamación.

üEfectuar el análisis correspondiente basado en información acerca de
reparaciones de líneas, drenajes de tanques y resultados de pruebas de
laboratorio, para disponer de elementos de juicio que permitan determinar si la
presencia de agua puede haberse originado en actividades propias de la
operación.

üTeniendo en cuenta lo anterior el responsable del área operativa emitirá su
concepto de si el reclamo es procedente o no.

 

6.3DOCUMENTOS REQUERIDOS PARA LA FORMALIZACIÓN

 

La tabla 1 presenta los documentos requeridos para dar soporte a cada tipo de
reclamación según sea el caso por diferencia de volumen o por contenido de agua:

 

TABLA 1. Documentos Soporte de la Reclamación.

 

DOCUMENTOS   Volumen   Agua           Carta de reclamación   Sí   Sí          
Copia de tiquetes de liquidación involucrados en la operación tanto del que
entrega como del que recibe.   Sí   Sí           Copia de acta de medición y
liquidación final conjunta   Sí   Sí           Nota: para el caso de GLP, se
debe incluir información sobre volumen de agua drenada                   Copia
de la carta de oficialización del factor del medidor y de la verificación del
factor del medidor, vigentes en la entrega.   Sí   No           Copia de la hoja
de liquidación final del tanque y del control diario de manejo de agua del
tanque objeto de la reclamación   No   Sí           Gráfica elaborada
automáticamente por el sistema de control de la estación que muestre el flujo
barriles / hora, densidad del producto, presión y temperatura durante la
entrega.   Sí   Sí           Certificados de calibración de tanques, cintas
métricas termómetros, y hoja de vida del operador que realizo las mediciones al
igual que una constancia de capacitación en medición de hidrocarburos. (para
quienes manejan medición estática)   Sí   Sí           Copia de la libreta de
novedades operativas junto con las memorias de calculo y de liquidación de los
productos objeto de reclamación.   Sí   Sí

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP-VSM-M-001-24   MANUAL
ÚNICO DE MEDICIÓN
CAPITULO 24
ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y CONTENIDO
DE AGUA Fecha:

29/11/2005 Página 6 de 8

 

DOCUMENTOS   Volumen   Agua           Inventario inicial y final de los tanques
de almacenamiento involucrados durante la entrega, al igual que los inventarios
de cierre del día anterior a la reclamación, del día de la reclamación y del día
posterior a la reclamación total de la planta en el que se incluya los tanques
de almacenamiento del producto de la reclamación.   Sí   Sí

 

6.4PROCESO DE RECLAMACIÓN

 

a.Recepción del la reclamación

b.Buscar y evaluar la información necesaria según numeral 6.1 o 6.2 con los
respectivos documentos soportes del numeral 6.3

c.Determinar si es o no procedente la reclamación

d.Informar la decisión tomada y las acciones a seguir

e.Continuar con el proceso establecido en cada dependencia para atención de
reclamos o producto no conforme.

 

7.REGISTROS

 

üComunicación escrita por diferencia en volumen o por contenido de agua.



üFormatos establecidos en las diferentes dependencias para diferencias de
Volumen y formatos para contenido de agua que contenga como mínimo la
información mostrada en el Anexo 1 y 2 de este capitulo.

 

8.CONTINGENCIAS. No Aplica

 

9.BIBLIOGRAFÍA

 

GERENCIA COMPLEJO BARRANCABERMEJA. Procedimiento para Atención de Reclamos.
Barrancabermeja GCB-00-P-03. 2001

 

VICEPRESIDENCIA DE TRANSPORTE. Atención de Reclamos Presentados por Clientes.
Bogota VIT-P-006. Versión 3 - 2002

 

DIRECCIÓN DE DESARROLLO. Política Y Procedimiento Para El Sistema De Gestión De
La Normativa De Ecopetrol S.A. ECP-DDS-D-01.. Versión 1. Colombia, 2004

 

10.ANEXOS.

 

No   TITULO 1   Atención de reclamos por diferencia de volumen. 2   Atención de
reclamos por contenido de agua.

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP-VSM-M-001-24   MANUAL
ÚNICO DE MEDICIÓN
CAPITULO 24
ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y CONTENIDO
DE AGUA Fecha:

29/11/2005 Página 7 de 8

 

ANEXO 1. ATENCIÓN DE RECLAMOS POR DIFERENCIA DE VOLUMEN

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia De Planeación Y Suministro Versión: 00 ECP- VSM-F- XXX ATENCION DE
RECLAMOS POR DIFERENCIA DE VOLUMEN EN
OPERACIONES DE TRANSFERENCIA EN CUSTODIA DE
HIDROCARBUROS Fecha

divulgación:DD/M Página 1 de 1

 

[t01-24_pg7.jpg]

 

 

 

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y
MERCADEO
Gerencia De Planeación Y Suministro Versión: 00   ECP-VSM-M-001-24   MANUAL
ÚNICO DE MEDICIÓN
CAPITULO 24
ATENCIÓN DE RECLAMOS POR
DIFERENCIAS DE VOLUMEN Y CONTENIDO
DE AGUA Fecha:

29/11/2005 Página 8 de 8

 

ANEXO 2. ATENCIÓN DE RECLAMOS POR CONTENIDO DE AGUA

 

[tlogo1.jpg] VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO
Gerencia De Planeación Y Suministro Versión: 00 ECP- VSM-F- XXX ATENCION DE
RECLAMOS POR CONTENIDO DE AGUA EN
OPERACIONES DE TRANSFERENCIA EN CUSTODIA DE
HIDROCARBUROS Fecha
divulgación:DD
/MM/AAAA Página 1 de 1

 

[t01-24_pg8.jpg]

 

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 1 de 21

 

MANUAL DE MEDICIÓN DE 

HIDROCARBUROS

 

CAPÍTULO 25

 



GUÍA PARA LA ESTIMACIÓN DE

LA INCERTIDUMBRE EN LOS

SISTEMAS DE MEDICIÓN

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 2 de 21

 

RELACIÓN DE VERSIONES

 

VERSIÓN   DESCRIPCIÓN   FECHA           00   EMISIÓN DEL DOCUMENTO   JUNIO
24  DE 2008           DEPENDENCIA   REVISÓ   APROBÓ RESPONSABLE                
  Este documento se validó en el Comité Táctico de Medición  integrado por los
líderes de medición de las áreas de negocio:                       RODRIGO
SATIZABAL RAMÍREZ         Jefe Del Departamento de Medición y Contabilidad    
SARA ISABEL PARRA   De Hidrocarburos, GPS-VSM     Líder de Medición   GRB – VRP
                          CAMILO MARULANDA ALEXANDER CARDONA      
Vicepresidente de Suministro y Líder de Medición       Mercadeo – VSM VIT      
      PABLO MOTTA CANDELA         Gerente de Planeación y Suministro GPS– VSM  
  JUAN MANUEL NOCUA         Líder de Medición         VPR                  
CARLOS GUSTAVO ARÉVALO         Líder de Medición RCSA                      
ADRIANA GARCIA MOLANO         Asesor Jurídico VSM     CARLOS REINEL SANABRIA    
    Líder de Medición GPS-VSM                   JAIRO H. GUZMÁN MEJÍA        
Líder de Medición I.C.P.        

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

 

24/06/2008

 

Página 3 de 21

 

TABLA DE CONTENIDO

 

    Pág.       1. OBJETO 4 2. ALCANCE 4 3. GLOSARIO 4 4. DOCUMENTOS DEROGADOS 4
5. CONDICIONES GENERALES 4 6. DESARROLLO 5         6.1. INCERTIDUMBRE DE
MEDICIÓN 5   6.2. ¿DE DÓNDE PROVIENEN LOS ERRORES Y LAS INCERTIDUMBRES? 5   6.3.
¿QUÉ NO SON INCERTIDUMBRES DE MEDICIÓN? 6   6.4. EL MENSURANDO 7   6.4.1. MODELO
FÍSICO 8   6.4.2. MODELO MATEMÁTICO 9   6.4.3. IDENTIFICACIÓN DE LAS FUENTES DE
INCERTIDUMBRE 9   6.4.4. CUANTIFICACIÓN 10   6.4.5. DETERMINACIÓN DE
INCERTIDUMBRE ESTÁNDAR COMBINADA 12   6.4.6. INCERTIDUMBRE EXPANDIDA 13   6.4.7.
REPORTE DE LA INCERTIDUMBRE DE UNA MEDICIÓN 13   6.4.8. DIAGRAMA PARA LA
ESTIMACIÓN DE INCERTIDUMBRES DE MEDICIÓN 14         6.5. GERENCIAMIENTO BASADO
EN INCERTIDUMBRE 15 7. REGISTROS 15 8. CONTINGENCIAS. 15 9. BIBLIOGRAFIA 15 10.
ANEXOS 16

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

 

24/06/2008

 

Página 4 de 21

 

1.OBJETO

 

Determinar una metodología del cálculo y la estimación de la incertidumbre en la
medición de las cantidades medidas en los procesos productivos de Ecopetrol S.A.

 

2.ALCANCE

 

Aplica a todas las áreas operativas y técnicas que desarrollen actividades de
administración y control de los sistemas de medición de cantidad y calidad para
Transferencia de Custodia y Fiscalización de Hidrocarburos y Biocombustibles en
ECOPETROL S. A.

 

3.GLOSARIO

 

Para una mayor comprensión de este documento puede consultar el Capítulo 1 del
Manual de Medición de Hidrocarburos “Condiciones Generales y Vocabulario” en su
numeral 3 - Glosario Aplicable al Manual de Medición de Hidrocarburos (MMH).

 

4.DOCUMENTOS DEROGADOS

 

No aplica

 

5.CONDICIONES GENERALES

 

En esta Guía:

 

·Se entiende que ningún sistema de medición podrá tener una incertidumbre menor
que la incertidumbre del patrón con que es calibrado.

 

·Se establece, de forma general, lineamientos para estimar incertidumbres de
medición de hidrocarburos de ECOPETROL S.A. basado en la GUM (Guide to the
Expresion of Uncertainty in Measurement), la cual es considerada como la
referencia maestra.

 

·Se subrayan aspectos críticos en la estimación de las incertidumbres de
medición de hidrocarburos para transferencia de custodia.

 

·Se aclaran algunos puntos que pueden dar lugar a confusiones.

 

·Se incluyen posibles desviaciones en la aplicación de la GUM.

 

·Se establece un esquema para estimar incertidumbres de la medición de
hidrocarburos de ECOPETROL S. A.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

 

24/06/2008

 

Página 5 de 21

 

6. DESARROLLO

 

6.1.INCERTIDUMBRE DE MEDICIÓN

 

Parámetro asociado al resultado de una medición que caracteriza la dispersión de
los valores que podrían razonablemente ser atribuidos al mensurando. La
incertidumbre de la medición para cada paso en la cadena de trazabilidad debe
ser calculada de acuerdo a los métodos definidos, debe ser declarada a cada paso
de la cadena de tal manera que la incertidumbre para la cadena completa pueda
ser calculada. Estas incertidumbres deben estar soportadas matemáticamente y
estarán representadas como incertidumbres expandidas usando un nivel de
confianza de aproximadamente el 95% y su factor de cobertura correspondiente, a
menos que el laboratorio pueda demostrar otro nivel de confianza.

 

6.2.¿DE DÓNDE PROVIENEN LOS ERRORES Y LAS INCERTIDUMBRES?

 

Muchos factores pueden influir en una medición, las causas pueden ser visibles o
invisibles. Como las mediciones reales no se hacen en condiciones perfectas, los
errores y las incertidumbres puede provenir de:

 

·El instrumento de medición, los instrumentos pueden tener errores como una
tendencia a dar resultados mayores o menores, cambios por envejecimiento,
desgastes u otras derivas, mala repetibilidad, ruido en los instrumentos
eléctricos y muchos otros problemas funcionales.

·El objeto a ser medido, el cual puede no ser estable, imagine medir un cubo de
hielo en un cuarto a temperatura ambiente.

·El proceso de medición, la medición en sí misma puede ser difícil de hacer. Por
ejemplo pesar un animal vivo y pequeño de laboratorio, presenta grandes
dificultades si el mismo no coopera, quedándose quieto.



·Incertidumbres “importadas”, la calibración de los instrumentos tienen
incertidumbres, que contribuyen a la incertidumbre de la medición que se hace
con ellos. Pero recuerde que la incertidumbre por no calibrar los instrumentos
es mucho peor.

·Habilidad del operador, algunas mediciones dependen mucho de la habilidad y
juicio el operador. Una persona puede ser mejor que otra en el trabajo delicado
de ajustar un instrumento u obtener visualmente una lectura fina. El uso de un
instrumento, tal como un cronómetro, depende del tiempo de reacción de cada
operador. Pero los errores gruesos son de una naturaleza diferente y no deben
tomarse en cuenta como incertidumbres, el alineamiento visual es una cualidad
del operador.



·Muestreo adecuado, las mediciones que Usted hace deben ser adecuadamente
representativas del proceso que desea determinar. Si quiere conocer la
temperatura en el banco de trabajo no la medirá con un termómetro ubicado en la
pared cerca de la salida del aire acondicionado. Si se eligen muestras de una
línea de producción, por ejemplo no se toman siempre las diez primeras en la
mañana del lunes.

·Condiciones ambientales, la temperatura, presión atmosférica, humedad ambiente
y otras condiciones pueden afectar al instrumento de medida o al objeto que se
mide.

 

Cuando el valor y efecto de un error es conocido, por ejemplo el indicado en el
certificado de calibración, se puede aplicar una corrección al resultado de la
medición. Pero, en general, las incertidumbres provenientes de las distintas
fuentes, deben considerase como factores ndividuales que contribuyen a la
incertidumbre combinada de las mediciones.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 6 de 21

 

6.3.¿QUÉ NO SON INCERTIDUMBRES DE MEDICIÓN?

 

·Las equivocaciones que cometen los operadores no son incertidumbres de
medición, son errores gruesos. Ellas no deben tomarse en cuenta para calcular
las incertidumbres. Deben evitarse trabajando cuidadosamente y mediante la
aplicación de los controles adecuados.

·Las tolerancias no son incertidumbres. Ellas son los límites de aceptación que
se han elegido para un proceso o un producto.

·Las especificaciones no son incertidumbres. Una especificación indica a Usted
lo que espera de un producto. Las especificaciones pueden tener un alcance
amplio, incluso cualidades no técnicas, como el aspecto.

·La exactitud o su antónimo la inexactitud, no es lo mismo que incertidumbre.
Desafortunadamente, el uso de los dos términos es confuso. Hablando
correctamente, exactitud es un término cualitativo, o sea se puede decir que una
medición es exacta o inexacta. La incertidumbre es cuantitativa.

·Los errores no son incertidumbres, aunque en el pasado se tomaban como
equivalentes, en frases tales como “análisis de error”.

·El análisis estadístico no es lo mismo que el análisis de la incertidumbre. La
estadística puede usarse para establecer un sinnúmero de conclusiones que no
tienen que ser acerca de incertidumbres. El análisis de la incertidumbre
solamente utiliza una parte de la estadística.

 

[t25_pg6.jpg]

 

Ilustración de los términos que relaciona los errores y las incertidumbres

“No por hacer la incertidumbre más pequeña estoy midiendo mejor”.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 7 de 21

 

6.4.EL MENSURANDO

 

El propósito de una medición es determinar el valor de una magnitud, llamada el
mensurando, que de acuerdo al VIM (Vocabulario Internacional de Medición), es el
atributo sujeto a medición de un fenómeno, cuerpo o sustancia que puede ser
distinguido cualitativamente y determinado cuantitativamente, en el caso de
Ecopetrol el mesurando será hidrocarburos. La definición del mensurando es vital
para obtener buenos resultados de la medición. En no pocas ocasiones se mide
algo distinto al propósito original. La imperfección natural de la realización
de las mediciones, hace imposible conocer con certeza absoluta el valor
verdadero de una magnitud: Toda medición lleva implícita una incertidumbre, que
de acuerdo al VIM, es un parámetro que caracteriza la dispersión de los valores
que pueden ser atribuidos razonablemente al mensurando.

 

Una definición completa del mensurando incluye especificaciones sobre las
magnitudes de entrada relevantes.

 

Por similitud con la GUM, en esta Guía el término “magnitud de entrada” se usa
para denotar también magnitudes de influencia. El resultado de una medición
incluye la mejor estimación del valor del mensurando y una estimación de la
incertidumbre sobre ese valor. La incertidumbre se compone de contribuciones de
diversas fuentes, algunas de ellas descritas por las magnitudes de entrada
respectivas. Algunas contribuciones son inevitables por la definición del propio
mensurando, mientras otras pueden depender del principio de medición, del método
y del procedimiento seleccionados para la medición.

 

Por ejemplo, en la medición de un volumen de crudo, la temperatura es una
magnitud de entrada que afecta directamente al mensurando por expansión o
contracción térmica del fluido. Otra magnitud de entrada es la densidad,
presente cuando se requieren determinar la masa o factores de corrección,
calibradores vernier, etc.

 

También pueden influir en el resultado de la medición, y por lo tanto en la
incertidumbre, algunos atributos no cuantificables en cuyo caso es siempre
recomendable reducir en lo posible sus efectos, preferentemente haciendo uso de
criterios de aceptación en las actividades tendientes a reducir tales efectos.

 

Por ejemplo, la limpieza y la calibración de los equipos de medición, lo cual
obliga a observar estrictamente criterios para limpiar y calibrar
apropiadamente.

 

El principio de medición es el fundamento científico usado para realizar una
medición. El conocimiento del principio de medición permite al metrólogo dominar
la medición, esto es, modificarla, diseñar otra, evaluar su conveniencia, etc.,
además es indispensable para estimar la incertidumbre de la medición. El método
de medición y el procedimiento de medición son descripciones de la manera de
llevar a cabo la medición, la primera genérica, la segunda específica.

 

El principio, el método y el procedimiento de medición son determinantes en el
valor de la incertidumbre de la medición. Un conocimiento insuficiente de ellos
muy probablemente conducirá a una estimación equivocada, o incompleta en el
mejor de los casos, de la incertidumbre de la medición.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 8 de 21

 

Para la aplicación de este documento se supondrá que el principio, el método y
el procedimiento han sido previamente determinados. La definición del mensurando
usualmente alude, casi siempre de manera implícita, a una estimación de la
incertidumbre que se requiere. Es notable el alto riesgo que se corre cuando la
definición del mensurando no es acorde con la estimación de la incertidumbre
requerida.

 

Por ejemplo, si se manifiesta al mensurando simplemente como el volumen de GLP,
la incertidumbre requerida es mayor que cuando el mensurando se determina como
el volumen de GLP contenido en un recipiente a determinada presión.

 

El resultado de una medición incluye la mejor estimación del valor del
mensurando y una estimación de la incertidumbre sobre ese valor. La
incertidumbre se compone de contribuciones de diversas fuentes, algunas de ellas
descritas por las magnitudes de entrada respectivas. Algunas contribuciones son
inevitables por la definición del propio mensurando, mientras otras pueden
depender del principio de medición, del método y del procedimiento seleccionados
para la medición.

 

Para la aplicación de este documento se supondrá que el principio, el método y
el procedimiento han sido previamente determinados.

 

La definición del mensurando usualmente alude, casi siempre de manera implícita,
a una estimación de la incertidumbre que se requiere. Es notable el alto riesgo
que se corre cuando la definición del mensurando no es acorde con la estimación
de la incertidumbre requerida, por eso es indispensable seguir exhaustivamente
los siguientes pasos.

 

6.4.1.Modelo físico

 

Pretende estudiar el proceso de medición de manera exacta y completa está
usualmente fuera de las actividades rutinarias del metrólogo, más aún, es el
propósito de la investigación científica, cuya solución pocas veces se
vislumbra. Por lo tanto, es necesaria la simplificación del fenómeno o de la
situación real conservando las características más relevantes para el propósito
pretendido, mediante la construcción de un modelo para la medición.

 

Un modelo físico de la medición consiste en el conjunto de suposiciones sobre el
propio mensurando y las variables físicas o químicas relevantes para la
medición. Estas suposiciones usualmente incluyen:

 

a)relaciones fenomenológicas entre variables;

 

b)consideraciones sobre el fenómeno como conservación de cantidades,
comportamiento temporal, comportamiento espacial, simetrías;

 

c)consideraciones sobre propiedades de la sustancia como homogeneidad e
isotropía.

 

Una medición física, por simple que sea, tiene asociado un modelo que sólo
aproxima el proceso real.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 9 de 21

 

Por ejemplo, la medición de de un volumen con medidores tipo turbina usa un
modelo que supone un medidor de diámetro constante y que la temperatura es
absolutamente uniforme y constante en todos los puntos del medidor.

 

6.4.2.Modelo matemático

 

El modelo físico se representa por un modelo descrito con lenguaje matemático.
El modelo matemático supone aproximaciones originadas por la representación
imperfecta o limitada de las relaciones entre las variables involucradas.
Considerando a la medición como un proceso, se identifican magnitudes de entrada
denotadas por el conjunto {Xi} expresión en la cual el índice i toma valores
entre 1 y el número de magnitudes de entrada N. La relación entre las magnitudes
de entrada y el mensurando Y como la magnitud de salida se representa como una
función

 

Y = f({Xi}) = f(X1, X2, ... , XN) (1)

 

representada por una tabla de valores correspondientes, una gráfica o una
ecuación, en cuyo caso y para los fines de este documento se hará referencia a
una relación funcional.

 

Por ejemplo, la viscosidad es proporcional al tiempo de flujo por un
viscosímetro capilar como relación funcional, en contraste al desconocimiento de
su relación funcional con la temperatura.

 

6.4.3.Identificación de las fuentes de incertidumbre

 

Una vez determinados el mensurando, el principio, el método y el procedimiento
de medición, se identifican las posibles fuentes de incertidumbre.

 

Estas provienen de los diversos factores involucrados en la medición, por
ejemplo,

 

a.los resultados de la calibración del instrumento;



b.la incertidumbre del patrón o del material de referencia;

c.la repetibilidad de las lecturas;



d.la reproducibilidad de las mediciones por cambio de observadores, instrumentos
u otros elementos

e.características del propio instrumento, como resolución, histéresis, deriva,
etc.;

f.variaciones de las condiciones ambientales;

g.la definición del propio mensurando;



h.el modelo particular de la medición;



i.variaciones en las magnitudes de influencia.

 

No es recomendable desechar alguna de las fuentes de incertidumbre por la
suposición de que es poco significativa sin una cuantificación previa de su
contribución, comparada con las demás, apoyadas en mediciones. Es preferible la
inclusión de un exceso de fuentes que ignorar algunas entre las cuales pudiera
descartarse alguna importante. No obstante, siempre estarán presentes efectos
que la experiencia, conocimientos y actitud crítica del metrólogo permitirán
calificar como irrelevantes después de las debidas consideraciones.

 

 

 

 

[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 10 de 21

 

Por ejemplo, en la calibración de termómetros de mercurio en vidrio aparece una
pequeña contribución de la temperatura ambiente, pero se considera despreciable
aquella contribución debida a la radiación electromagnética en el ambiente.

 

6.4.4.Cuantificación

 

En la literatura se distinguen dos métodos principales para cuantificar las
fuentes de incertidumbre: El Método de Evaluación Tipo A está basado en un
análisis estadístico de una serie de mediciones, mientras el Método de
Evaluación Tipo B comprende todas las demás maneras de estimar la incertidumbre.

 

No siempre se encuentra una forma simple para clasificar los componentes de la
incertidumbre en tipo A o tipo B, ni la clasificación de componentes de
incertidumbre sistemáticos o aleatorios. La incertidumbre de cada componente
depende de cómo aparece en el modelo matemático que describe el proceso de
medición. Cuando una cantidad se utiliza en una u otra forma, la componente
aleatoria puede convertirse en sistemática y viceversa, por lo tanto, una
variable podría en un caso dado evaluarse como tipo A, proviniendo de un efecto
aleatorio y en otro caso, como tipo B, proviniendo de un efecto sistemático.

 

Se recomienda representar cada componente de incertidumbre que aporta al
resultado de una medición como una desviación estándar estimada, y la llama
incertidumbre estándar, representada

 

por el símbolo ui , igual a la raíz cuadrada positiva de la varianza estimada
ui2

 

Por consiguiente, para una incertidumbre de tipo A, se tendrá que la
incertidumbre estará asociada a la varianza estimada Si2 , y el número de grados
de libertad asociados vi , por lo tanto, ui = si. En la misma forma se considera
cuando la incertidumbre asociada a la variable se clasifica como tipo B.

 

Las evaluaciones de incertidumbres de tipo A, pueden basarse en cualquier método
estadístico válido para el tratamiento y análisis de datos. Como por ejemplo, el
calcular la desviación estándar de la media de una serie de observaciones
independientes utilizando el método de los mínimos cuadrados

 

Las evaluaciones de incertidumbre de tipo B, generalmente se basan en juicios
científicos, que utilizan la máxima información relevante disponible, lo cual
puede incluir:

 

-Datos de mediciones previas



-Experiencia, o conocimientos generales del comportamiento de los materiales o
instrumentos.



-Especificaciones de los fabricantes



-Datos de certificados de calibración

-Incertidumbre asociada a datos de papers o libros.

 

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 11 de 21

 

La cuantificación de una fuente de incertidumbre incluye la asignación de un
valor y la determinación de la distribución a la cual se refiere este valor. Las
distribuciones que aparecen más frecuentemente son:

 

a) Distribución normal

 

Los resultados de una medición repetida afectada por una o más magnitudes de
influencia que varían aleatoriamente, generalmente siguen en buena aproximación
una distribución normal. También la incertidumbre indicada en certificados de
calibración se refiere generalmente a una distribución normal. Si la
distribución de la variable se considera normal, y se tiene la incertidumbre
asociada a esta al valor medio de esta, el valor a dividir para su
estandarización se estipula en [t25_2r.jpg].

 

b) Distribución rectangular:

 

En una distribución rectangular cada valor en un intervalo dado tiene la misma
probabilidad, o sea la función de densidad de probabilidad es constante en este
intervalo. Ejemplos típicos son la resolución de un instrumento digital o la
información técnica sobre tolerancias de un instrumento.

 

En general, cuando exclusivamente hay conocimiento de los límites superior e
inferior del intervalo de variabilidad de la magnitud de entrada, lo más
conservador es suponer una distribución rectangular. Si la distribución de la
variable se considera rectangular y para valores prácticos dentro de este
intervalo se encuentra el 100% de los datos, su estandarización se logra
dividiendo entre [t25_3r.jpg].

 

c) Distribución triangular:

 

Si además del conocimiento del límite superior e inferior hay evidencia de que
la probabilidad es más alta para valores en el centro del intervalo y se reduce
hacía los límites, puede ser más adecuado basar la estimación de la
incertidumbre en una distribución triangular.

 

Por ejemplo, en un baño termostático, que se utiliza para medir la densidad de
un líquido, la temperatura puede tener una ligera deriva. Si se mide la
temperatura antes y después de la medición de la densidad (resultando en T1 y
T2), se pude suponer para el momento de la medición de la densidad una
temperatura de (T1+T2)/2 con una distribución triangular entre T1 y T2. Si la
distribución utilizada en la incertidumbre de la variable obedece a un modelo
triangular, en vez de rectangular, su estandarización se logra dividiendo entre
[t25_6r.jpg]

 

d) Otras distribuciones

 

Pueden encontrarse también distribuciones como la U, en la cual los extremos del
intervalo presentan los valores con probabilidad máxima, típicamente cuando hay
comportamientos oscilatorios subyacentes. También se encuentran distribuciones
triangulares con el valor máximo en un extremo como en las asociadas a “errores
de coseno”. Convertir a incertidumbre estándar, una incertidumbre dada con un
coeficiente de expansión k. En este caso se divide el valor de la incertidumbre
dada por el coeficiente k

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 12 de 21

   

Nota. Si no existe suficiente información acerca de la distribución de la
variable, generalmente se asume una variable con una distribución rectangular,
no obstante, si existe información adicional que permite discriminar, como por
ejemplo, que los valores en el centro de los límites son más probables que
aquellos cercanos a los límites, el uso de una distribución triangular o una
distribución normal, podrían representar mejores modelos.

 

6.4.5.Determinación de Incertidumbre estándar combinada

 

La incertidumbre estándar combinada de un resultado de medición se denota por el
símbolo, uc , y se considera como una estimación de la desviación estándar
estimada del resultado de la medición. Se obtiene combinando las incertidumbres
de medición individuales ui , ya sean de tipo A o tipo B, utilizando el método
para combinación de desviaciones estándar, llamado “ley de propagación de
incertidumbre”, que no es otra cosa que la raíz cuadrada de la sumatoria de los
cuadrados (RSS).

 

[t25_pg12a.jpg]

 

“Ley de Propagación de la Incertidumbre”

 

Las derivadas parciales [t25_pg12b.jpg], generalmente se conocen como los
coeficientes de sensibilidad de la variable i, evaluada en el punto Xi, y
[t25_pg12c.jpg] es la covarianza estimada de xi , xj .

 

Para una evaluación de tipo A, considere una variable Xi, cuyo valor fue
estimado después de n observaciones independientes Xi, k de Xi obtenidas bajo
condiciones estables de medición, en cuyo caso la estimación xi es normalmente
la media muestral

 

[t25_pg12d.jpg] 



 

Para la evaluación de una variable tipo B, considere un valor de Xi , cuyo valor
se asume estimado con una distribución de probabilidades rectangular, de límite
inferior a- y límite superior a+ . En este caso normalmente se asume un estimado
igual a la expectativa de la distribución

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 13 de 21



 

[t25_pg13a.jpg]

 

 

y la incertidumbre estándar [t25_pg13b.jpg], asociada a xi es la raíz cuadrada
positive de la varianza de la distribución

 

[t25_pg13c.jpg]

 

Donde, [t25_pg13d.jpg]

 

6.4.6.Incertidumbre expandida

 

No obstante, ser la incertidumbre estándar combinada uc , un valor suficiente
para la expresión de la incertidumbre de una medición, muchas veces es exigible
un intervalo alrededor del resultado de la medición y, dentro del cual el valor
del mesurando Y, se pueda ubicar con un nivel de confianza convenientemente
definido, llamado incertidumbre expandida representada por el símbolo U y se
obtiene multiplicando [t25_pg13e.jpg] por un factor de cubrimiento k, es decir,

 

[t25_pg13f.jpg]

o como es más comúnmente expresado,

 

Y = y + U

 

El factor de cubrimiento k se selecciona de acuerdo con el nivel de confianza
que se desee asociar al resultado de una medición, con el intervalo
[t25_pg13f.jpg]. Generalmente el valor de k oscila entre 2 y 3. Cuando una
distribución uniforme aplica y uc , tiene asociada una incertidumbre muy pequeña
se toma el valor k=2, para el intervalo de U = 2uc , y se define como un
intervalo con un nivel de confianza de aproximadamente 95%, y k=3, define un
nivel de confianza superior a 99%.

 

6.4.7.Reporte de la incertidumbre de una medición

 

Es práctica aceptada reportar la incertidumbre combinada U, con su respectivo
factor de cubrimiento k, utilizado, o reportar uc .

 

En cuanto sea posible y aplicable, al reportar el resultado de una medición,
incluya en el documento los siguientes:

 

  - Listado de los componentes de la incertidumbre estándar, especificando los
grados de libertad

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 14 de 21

 

  - Identificar los componentes de la incertidumbre combinada, como de tipo A o
de tipo B.

 

  - Describir como fue evaluado cada componente de la incertidumbre

 

  - Describir como fue evaluado k, en caso de que no se haya tomado igual a 2.

 

Una regla de oro para el reporte de la incertidumbre de una medición dice que es
mejor pecar por exceso de información, que pecar por defecto, por ende se debe
tener en cuenta proveer, SUFICIENTE INFORMACION.

 

6.4.8.Diagrama para la estimación de Incertidumbres de Medición

 

A continuación se muestran todos los pasos necesarios para la estimación de la
Incertidumbre en el proceso de Medición.

 

[t25_pg14.jpg]

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 15 de 21

 

6.5.GERENCIAMIENTO BASADO EN INCERTIDUMBRE

 

Una vez calculada la incertidumbre es indispensable analizar los resultados y
saber cuál es el efecto de cada una de las variables sobre la incertidumbre
total, de tal manera que se pueda tomar decisiones sobre qué tipo de acción se
debe tomar para minimizarla.

 

Dentro de los aspectos a tener encuentra tenemos:

 

·El peso que tiene esta incertidumbre sobre el balance general de una planta o
sistema (ejemplo: algunas veces la incertidumbre puede ser alta, pero las
cantidades que se manejan son pequeñas).

·El tipo de acciones que se debe emprender para disminuir la incertidumbre
(ejemplos: Mejorar procedimientos, aumentar frecuencias de calibración, cambiar
un elemento secundario ó cambiar el elemento primario).

·El costo de las acciones vs: beneficios (ejemplo: cambiar un medidor para
reducir la incertidumbre es muy costoso comparado con los beneficios que se
obtendrían con la reducción de incertidumbre), debemos tener en cuenta que la
reducción de la incertidumbre es asintótica.

·La incertidumbre depende mucho de los patrones que utilicemos y en algunos
casos puede ser muy costoso el cambio de un patrón.

 

7.REGISTROS

 

Son los formatos que soportan cada uno de los procesos de cálculo de valores de
incertidumbre de la medición de hidrocarburos entre ellos esta:

 

  ü Hoja de cálculo de incertidumbre de sistemas de medición.

 

  ü Carta de control estadístico de los factores del medidor.

 

8.CONTINGENCIAS.

 

No aplica.

 

9.BIBLIOGRAFIA

 

DIRECCIÓN DE DESARROLLO. Política y Procedimiento para el Sistema de Gestión de
la Normativa de Ecopetrol S.A. ECP-DDS-D-01. Versión 1, Colombia, 2004.

 

Guía para la expresión de Incertidumbre en las Mediciones GTC 51, ICONTEC, Norma
emitida el día 26 de noviembre de 1997.

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 16 de 21

 

Guía para estimar la incertidumbre de la medición, CENAM, Wolfang A. Schmidt y
Rubén J. Lazos Martínez, mayo de 2000.

 

AMERICAN PETROLEUM INSTITUTE. Manual of Petroleum Measurement Standards.
Washington- Estados Unidos de Norteamérica.

 

Guide to the Expression of Uncertainty in Measurement (GUM), BIPM, IEC, IFCC,
ISO, IUPAP, IUPAC, OIML (1995).

 

International Vocabulary of Fundamental and General Terms in Metrology, BIPM,
IEC, IFCC, ISO, IUPAP, IUPAC, OIML (1993).

 

D’Saverio, E. et al, XIV IMEKO World Congress, Tampere, Fin., Vol V, (Jun 1997).

 

Papoulis, A., Probability, Random Variables and Stochastic Processes, Mc Graw
Hill Co. (1965).

 

Hoel, P. G., Introduction to Mathematical Statistics, J. Wiley & Sons (1971).

 

Eberhardt, Memorias de Workshop on Statistics in Intercomparisons, Londres,
(1999).

 

Castelazo, I, Comunicación personal.

 

Política para la Declaración de Incertidumbres en el CENAM. No. 100-AC-P.013
(Octubre de 1999).

 

10. ANEXOS

 

No   TITULO 1    Ejemplo de determinación de incertidumbre para medición
dinámica

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 17 de 21

 

Para mayor información sobre esta directriz y el Manual de Medición de
Hidrocarburos, dirigirse a:

RODRIGO SATIZABAL RAMÍREZ

Jefe del Departamento de Medición y Contabilidad de Hidrocarburos, GPS-VSM



RODRIGO SATIZABAL   RESPONSABLE     Jefe del Departamento de Medición y
Contabilidad de Hidrocarburos, GPS-VSM           REVISÓ PABLO MOTTA CANDELA
ADRIANA GARCIA MOLANO     Gerente de Planeación y Suministro GPS – VSM Líder
Grupo Apoyo Legal VSM           APROBÓ CAMILO MARULANDA     Vicepresidente de
Suministro y Mercadeo – VSM  

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 18 de 21

 

Anexo 1

Ejemplo de determinación de incertidumbre para medición dinámica

 

Determinación Incertidumbre en la Medición Dinámica

 

De acuerdo al procedimiento escrito en este documento, se establece que el
modelo físico nos indica el Volumen estándar Bruto que es el volumen determinado
por el medidor correspondiente y corregido por los efectos de densidad,
temperatura y presión al cual está sometido el líquido y el medidor
correspondiente.

 

Con base en el modelo físico, se establece el Modelo Matemático y se obtiene la
ecuación de volumen bruto a condiciones estándar

 

GSV = Pulsos CTL CPL CPS CTS FM     KF  

 

Donde:

 

GSV = Volumen estándar Bruto     Pulsos = Pulsos generados por el medidor    
CTL = Factor de Corrección por temperatura del Líquido     CPL = Factor de
corrección por presión del líquido     CPS = Factor de corrección por presión en
el material (diámetros menores a 12” es CPS = 1)     CTS = Factor de corrección
por temperatura en material (diámetros menores a 12” es CTS = 1)     FM = Factor
del medidor     KF = K-factor ó número de pulsos por unidad de volumen del
medidor

 

De acuerdo a este documento, la expresión de la incertidumbre del GSV está
definida por la siguiente ecuación:

 

[t25_pg18.jpg]

 

Donde los Ci son los coeficientes de sensibilidad de cada una de las variables y
µi es la incertidumbre de cada variable.

 

Coeficientes de sensibilidad para µGSV de acuerdo a este documento estarán
definidos así:

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 19 de 21

 

[t25_pg19a.jpg]

 

Y la incertidumbre de cada variable:

 

[t25_pg19b.jpg]

 

Con:

 

CTL= EXP(-(Ko/Rho60^2 + Ki/Rho60 + Kd)*(t - 60)*(0,8*(t - 60)*(Ko/Rho60^2 +
Ki/Rho60 + Kd) + 1))

 

Donde:

 

Ko= Constante que depende del tipo de hidrocarburo y definida en API MPMS como
K0

 

Ki = Constante que depende del tipo de hidrocarburo y definida en API MPMS como
K1

 

Kd= Constante que depende del tipo de hidrocarburo y definida en API MPMS como
K2

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 20 de 21

 

Rho60= Densidad del hidrocarburo a 60oF

 

t= temperatura de operación del fluido.

 

Para cada coeficiente de sensibilidad del CTL es necesario derivar parcialmente
CTL respecto a cada una de las variables de esta ecuación.

 

A manera de ejemplo tenemos que

  

Ct = ¶CTL / ¶t = EXP((-Kd-Ki/Rho60 - Ko/Rho60^2)*(0,8*(Kd + Ki/Rho60 +
Ko/Rho60^2)*(t - 60)+1)*(t-60))*((-Kd - Ki/Rho60 - Ko/Rho60^2)*(0,8*(Kd +
Ki/Rho60 + Ko/Rho60^2)*(t - 60) + 1) + 0.8*(-Kd - Ki/Rho60 - Ko/Rho60^2)*(Kd +
Ki/Rho60 + Ko/Rho60^2)*(t - 60))

 

y

µt = Incertidumbre del elemento de medición de temperatura

 

CKo = ¶CTL / ¶Ko = EXP((-Kd - Ki/Rho60 - Ko/Rho60^2)*(0.8*(Kd + Ki/Rho60 +
Ko/Rho60^2)*(t - 60) + 1)*(t - 60))*((0.8*(-Kd - Ki/Rho60 - Ko/Rho60^2)*(t -
60)^2)/Rho60^2 -((0.8*(Kd + Ki/Rho60 + Ko/Rho60^2)*(t - 60) + 1)*(t -
60))/Rho60^2)

 

y

µKo = Incertidumbre del Ko

 

CKi = ¶CTL / ¶Ki = EXP((-Kd - Ki/Rho60 - Ko/Rho60^2)*(0.8*(Kd + Ki/Rho60 +
Ko/Rho60^2)*(t - 60) + 1)*(t - 60))*((0.8*(-Kd - Ki/Rho60 - Ko/Rho60^2)*(t -
60)^2)/Rho60 -((0,8*(Kd + Ki/Rho60 + Ko/Rho60^2)*(t - 60) + 1)*(t - 60))/Rho60)

 

y

µKi = Incertidumbre del Ki

 

CKd = ¶CTL / ¶Kd = EXP((-Kd - Ki/Rho60 - Ko/Rho60^2)*(0.8*(Kd + Ki/Rho60 +
Ko/Rho60^2)*(t - 60) + 1)*(t - 60))*(0,8*(-Kd - Ki/Rho60 - Ko/Rho60^2)*(t -
60)^2 - (0,8*(Kd + Ki/Rho60 + Ko/Rho60^2)*(t - 60) + 1)*(t - 60))

 

y

µKd = Incertidumbre del Kd

 

CRho60 = ¶CTL / ¶Rho60 = EXP((-Kd - Ki/Rho60 - Ko/Rho60^2)*(0.8*(Kd + Ki/Rho60 +
Ko/Rho60^2)*(t - 60) + 1)*(t - 60))*(0,8*(-(Ki/Rho60^2) - (2*Ko)/Rho60^3)*(-Kd -
Ki/Rho60 - Ko/Rho60^2)*(t - 60)^2 +(Ki/Rho60^2 + (2*Ko)/Rho60^3)*(0,8*(Kd +
Ki/Rho60 + Ko/Rho60^2)*(t - 60) + 1)*(t - 60))

 

 

 

 



[tlogo.jpg]

 

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

Gerencia de Planeación y Suministro

 

Versión: 00

 

ECP- VSM -M-001-25

MANUAL DE MEDICIÓN DE HIDROCARBUROS

CAPITULO 25

GUÍA PARA LA ESTIMACIÓN DE LA

INCERTIDUMBRE EN LOS SISTEMAS DE MEDICIÓN

 

Fecha:

24/06/2008

 

Página 21 de 21

 

y

µRho60 = Incertidumbre del elemento de densidad

 

De igual manera se procede con µCPL, µCPS, µFM, y µKF,

 

Donde:

 

CPL= 1/(1 - (p - (pe - pba))*EXP(Ao + Bo*t + Co/Rho60^2 + Do*t/Rho60^2)/100000)

 

Con:

 

p= presión de operación

 

pe=presión de equilibrio

 

pba= presión base

 

Ao= Constante del factor de compresibilidad

 

Bo= Constante del factor de compresibilidad

 

Co= Constante del factor de compresibilidad

 

Do= Constante del factor de compresibilidad

 

Rho 60= Densidad del hidrocarburo a 60 oF

 

t= temperatura de operación del fluido.

 

CPS= 1 + p*iD/(mE*thk)

 

Con

 

p= presión de operación

 

iD= Diámetro interno del medidor

 

mE= módulo de elasticidad del medidor

 

thk= espesor del medidor

 

 

